WOOO.

805120.GLA.R.003

BS

Masdar

230 MWac Azerbaijan Solar PV Project

Environmental and Social Impact Assessment
(ESIA)

10 March 2022
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Report Summary

Wood was appointed by Masdar (the Client) to provide Environmental and Social Impact
Assessment (ESIA) services for the 230 MWac Azerbaijan Solar PV Project (the Project).

The Project is located 60 km south of Baku City in Azerbaijan, nearby Gobustan Mud
Volcanoes, and it is part of a bilateral agreement with the government of Azerbaijan. The
Project will assist in achieving Azerbaijan's 2025 vision and beyond for the inclusion of

renewable energy electricity within its generation mix.

The purpose of this report is to establish the potential environmental and social impacts
of the Project drawing on desk-based studies, site surveys and specialist studies. This
document has been prepared by Wood with in-country support provided by Synergetics

and Sulaco.

805120.GLA.R.003. Revision BS Page 1 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Report Details

Maryam Rashed Al Mazrouei

Maryam Rashed Al Mazrouei, Tarik Mustapha Afachtal, Carlos Ponte,
Jatin Batra.

Vicky McLean, Duncan Milne, Paolo Pucillo, Claudia Caracciolo

Confidential

Approval Record

Martina Gardoni Environmental SIGNED
Engineer

Prepared by:

Vicky McLean Associate Director — SIGNED
International E&S

Claudia Caracciolo Environmental and SIGNED
Social Consultant

Reviewed by:

Authorised by: Vicky McLean Associate Director — SIGNED
International E&S

Suzy Yendell Associate Director — SIGNED

International E&S

805120.GLA.R.003. Revision BS Page 2 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Amendment Record

Revision

Number

Summary of Amendments

Purpose of Revision

First Draft submitted to client

Al April-May 2021 n/a for internal review.
A2 May 2021 Minor amendments following Second Draft submitted to ;
internal review. client for internal authorisation.
B1 16/06/2021 Minor amendments. Client issue.
B2 02/08/2021 Minor amendments following Ciient issue.
client's comments.
B3 07/10/2021 Minor amendments. Client issue.
B4 22/02/2022 Amendments to reflect LTA/ | ander Issue.
Lenders’ Comments.
BS 10/03/2022 Amended to reflect Lender Lender Issue.
Comments.
805120.GLA.R.003 Revision BS Page 3 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

NOTICE AND DISCLAIMER

1. This document entitled Environmental and Social Impact Assessment (ESIA), document number
805120.GLA.R.003 Error! Reference source not found. dated 70 March 2022 has been prepared solely
for Masdar (the Client’) in connection with the 230 MWac Azerbaijan Solar PV Project. This document
in whole, or in part, may not be used or relied upon by any other person for any other purpose, without
the express written permission of Wood Group UK Limited (“the Consultant") and any such approval
shall be subject to receipt by the Consultant from the prospective person of a countersigned copy of
the Consultant's reliance letter format (available upon written request). Any liability arising out of use
of this document by the Client for any purpose not wholly connected with the above shall be the
responsibility of the Client who shall indemnify the Consultant against all claims, costs, damages and
losses arising out of such use. Any liability arising out of the use of this document by a third party shall
be the responsibility of that party who shall indemnify the Consultant against all claims, costs, damages
and losses arising out of such use.

2. The Client will indemnify the Consultant from and against any losses, claims, demands, damages, costs,
charges, expenses or liabilities (or actions, investigations or other proceedings in respect thereof) which
the Consultant may suffer or incur or which may be made against the Consultant relating to or arising
directly or indirectly out of a claim by a third party where the Client has disclosed the document or has
permitted the document to be disclosed to such third party without the prior written consent of the
Consultant, and will reimburse the Consultant for all costs and expenses (including legal and other
professional fees) which are incurred by the Consultant in connection with investigating or defending
any such claim or proceeding

3. The Consultant accepts no liability whatsoever in relation to:

a. documents or advice marked as “indicative”, "preliminary" or “draft";

b. non-technical matters, including but not limited to legal, financial and insurance
considerations - it is recommended that the Client obtains advice on non-technical matters
by suitably qualified parties; and

¢. any omission or inaccuracy arising directly or indirectly from an omission, or error, in the
data supplied by the Client, or any other party, to conduct the scope of work.

4. Other than where specifically agreed in writing, data has not been independently verified and is
assumed to be accurate and complete at the time of data provision. This applies to any data used in
conducting the scope of work, whether or not specifically referenced in this document.

5. Wind speed and energy yield estimations presented in this document are based on the data provided
and assumptions made at the time of writing. Wind speed and energy yield estimations are subject to
a level of uncertainty and as such actual wind speed and energy yield values may differ from those
detailed in this document. A party must use its own skill and judgement in deciding the applicability
and appropriateness of the estimation in any given situation.

6. The Consultant accepts no liability in relation to its opinion on construction schedules, financial
contingency or predicted operational expenditure, due to inherent uncertainty and unforeseen factors.

7. Any technology and technical design reviews are non-exhaustive. Unless expressly agreed, no design
calculations have been checked.

805120.GLA.R.003. Revision BS Page 4 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Contents

1 IMtroduction ..........cscccssssssseesesesssesssseeesesessessstsesesesesnsseseseaeessenseneseansenenesseneaeaeaees 27
1.1 Background to the Project.......sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssnsssssnsnsssnsensnsesnseseeseste 28
1.2 The Project Developer... esesssssssssssssssssssssssssssssssssnsssssnnnnsssssssssnssssnsssssssnsnnsnnssnsssssssneee 28
1.3. Scope and Content of the ESIA uu... eesssssssssssssssssssssssssssssssssssssssssssssssnsssssssssssnsssssnnssnssssssnneee 29
1.4 Structure Of the ESIA.....ccssssssssssssssssseeeeensssssseeeessnnssssssseesesenssssseeeeeesnnnssssseeeeeesnnssssseeeeeecett 30
1.5 ESIA Assumptions and Limitations .......essssssssssssssssssssssssssssssssssssssssssnsssssssssssssnsesnsssssseseee 31
2 Project Description ..........ccccscccessscesseseeeesceeesesessseesesaseeseneseeueeseneaessenenenaneeee 33
21 Project Location and Site Setting... esses 33
2.2 Project COMPONE NMS ..........esssssssssssssssssssssssssssssesssssssssssssessssssssssssssessssssssesssensssesssnssessennennesseessenseete 39
2.2.1 Photovoltaic (PV) MOCUIeS .....sscecsssssssesssscscsssssstessececesssnsusseseseesennnnsseseeseeeennneeeeeeeeeesnnnneesees 41
2.2.2 Mounting Structure .......eeessssessssssssssssssssssssssssssssssssssssssssssnsssssssnnsnsssssnssssnnsesessenssseseeete 42
2.2.3 INVEPtElS ...eessssssssssssessssnssnsnnnnnnnnnennsnnninnnnnninnnnnisinnisnnsnsnnnssnnnnnssnnssssninnninnssnniennnnnninsnnnnnnnnnnnnnennene® 45
2.24 TramsfOrme rs .....sssscssssssssssseessssssseseeessssssssseeeeesennssssseeeeessunssssseeeeeesnussssseeeeeesnnasssseeeeeesennssste 46
2.2.5 Electrical Substation / Control Centre COMPOUNA ........esesssssssssssssssssssssssssssssssssssssete 47
2.2.6 Cabling and COMMUNications u....ceeecccssccsssssssssssssssssssssessessssessssecsssssssecesssssessssesssesssssesseesees 48
2.2.7 Site Security ANd FeNcing .........essseessssseessessssesssssssssssssssssssssssssssnsssssssssnsssssesnnsnssessssssssssseeeee 49
2.2.8 ACCESS ROA... -sssccssssssssssssenssssssseseeesnsssssseeeeesunnssssseeeeessusnssssseeseesnussssseeeeessnnasssseeeeeesnnnsstte 50
2.2.9 Ot en 53
2.2.10 Fencing and SeCUrity 0... sesessssssesesssssssssssssssssssssssssssnssssssnnssssssssnsnssnssnnensssnnsssssnensesesete 53
23 Land Lease AgreeMent .........sesssssssssssssssssssssssssssssssssssssssssssnssssssssssssssssssssssissnsnsnsnsnssnnnsnesssseseneestete 54
2.4 — Project SCHECUIC.........esssssssssssssssssssssssssssssssssssssssssssssssssessesssssssssssssssssssnnnsssnnnsssssnsssnsnnnnnnnessssenneeete 54
2.5 Project Phase... esssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssnsssnnsssssnsnsnsssssnssesennnnnnennsseeseiete 55
2.5.1 Pre-COnstrUctiOn........ssecsssssssssssssnssssssseessssnnsssssseeesssnssssseeeesesnuussssseeeeesunussssseeeeeesnnnnssseeeeee 55
2.5.2 Construction

2.5.3 Ope ratin eceeeeeecccssssssssssssssssssssssssssecceessessseceeesceeseesececeececesseececceseccsceceececceceeeessseceesseeeseseeseesesesees 60
2.5.4 DecOMMiISSIONING...........seeeeeeeeeeeeeeeeeesseeseesessssessssessssssnsssnsssnnsssnssnsnnssnsssssnnsnnsssessnnensnsnensnseseeeee 61
2.6 — Water RESOUICES........ssssssssssssssssssssssssssssssssnsssssssssnssnnnnsssssnsnssnsninsnssnssnnnnsnnnnnsinsnnninnnnnnnnnnnnnnnnnsnnnnnninss 61
805120.GLA.R.003 Revision BS Page 5 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.7 — Workforce and Transportation.........sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssnnsnnnsssnssenssets 63
2.8 — Main Project Alternatives Considered... 64
2.8.1 Without the Project ..cceeecscssssssssssssssssssssssssssssssssssssssssssssssesssssssccessecessseseeseessseesessesseseesssessessees 65
2.8.2 Site SOLO Cin... cccseeesssssesssssssesesensssssseseseesnnsssssseeesesunussssseeeeeesnuussssseeeesssnussssseeeeeesnnasssseeeeee 65
2.8.3 Technology Alternatives .......ccccscsssssssssssssssssssssssssssssssssssssssssssccsssssssssessessessesesseseessessssssssessees 70
3 Legal and Institutional Framework ..........cccccssescseeeesessseseeeeseeeeneseeteeeeenennee 71
3.1 Azerbaijan Institutional Framework u....ccccscssssssssssssssssssssssssssssscssessesssssseeseessesessessesssssessssssessseee 71
3.2 National Environmental and Social Legislation ..........ccccsssssssssssssssssssssssssssssssssssssssssessseessees 74
3.2.1 National EIA Main Legal Basis ............esssssssssssssssssssssssssssssssssssssssssssssssssssssssnsssssnsssseeesee 74
3.2.2 Laws Applicable to the Project PUrPOSES .......ssssssssssssssssssssssssssssssssssssssssssssessssssssssssseee 75
3.2.3 Renewable Energy Related Laws .........ssssssssssssssssssssssssssssssssssssssssssssssssssssesssssessssssssssseseee 83
3.3 International Ratified CONVeENtiONS..........-csssssssssssssssssssseeeessunssssssseeesssnussssseeeeeesunsssseeeeee 84
3.4 International Best Practise Policies, Regulations and Guidelines... esses 87
3.4.1 Equator Principles... sessssssssssssssssssssssssssssssssssssssssnsssnnssssissnsssssssnsensnnnessssensnsesseete 88
3.4.2 IFC Performance Standards .......cccssssssssssssssssssssessnsssssseseesesnnsssssseeeeesnnssssseeeeeesnnnnssseeeeee 89
3.4.3 EBRD Performance RequireMents..........sssssssssssssssssssssssssssssssssssssssssssssssnsssssssessssesssssessete 90
3.44 ADB Safeguard Policy Statement .......cccccsssssssssssssssssssssssssssessssssessssssessssssssssssesesesssssesseesees 91
3.4.5 JICA Environmental and Social Requirements

4 Impact Assessment Methodology ...........:::cccescssssssssesssesssesseeseseneeseesneesenenees 93
41 Project Area of INfIUCN CE... eeesssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnsnnssssnssssnnnnnnsnsnsnsessessete 93
4.2 Assessment Of Impacts onn......ssssessesseseseseeeesesssssssssesssssessessssesssesesesseseeseeeeeeseeencceceeeeeeeeneeeceeneeeeeeee 95
4.2.1 Methodology for Assessing Environmental IMpacts «0... 96
4.2.2 Scope and Methodology for Assessing Social IMpacts .........ssssssssssssssssssssssssssssssseee 98
4.2.3 Cumulative Impacts ASSCSSMENE ....cescssssssssssssssssssesssssssessessseesseessssssesceseseseeeseseeseseeseseeeees 100
424 Mitigation and Enhancement..

4.2.5 Assessment of Residual Impacts........ccsssssssssssssssssssssssssssssssssssseessssssssssssssssesssssessseesssseesee 101
4.2.6 Monitoring

4.3 ESIA Scope EXxClUSIOMS o.n...s.sesssssssssseeseesesssssssssssssssssssesessessesessessesesesessesesececcescecscceeeeceeeceeeeeeeeeeeee 101
805120.GLA.R.003 Revision BS Page 6 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5 Landscape and Visual Impact Assessment...........:sccsccseseseseseneetseeeeeneeee 102
5.1 INtrOGUCTION oo... sseecssessessssssseseeessnsssssseeeeessnsssssseeeeessnusssseseeeeesunusssseeeeeesunussssseeeeeesunnsssseeeeeesnunnsete 102
5.2 Assessment Scope and Methodology.....sssssssssssssssssssssssssssssssssssssssssssssssssssesssesssssssssssssessssees 102
5.2.1 SN 103
5.2.2 ASS@SSMENt GUIDANCE .....seccesssessssssesssssssseeeesensssssseeeeeesnsssssseeeeeesnnssessseeeeessnnssnseeeeeesunineste 105
5.2.3 Landscape ASS@SSMEN.........eseeseseeesesssssesesesssessssssssssssesssssssssssssnsssssnsssnsssssnssssesensessessnsesete 105
5.2.4 Visual Amenity ASS@SSMEMt.....cccsssssssssssssssssssssssessessssessessessesesseessesssesecesseseessssseseseeseseesees 109
5.2.5 Impacts scoped Out Of ASSESSMENT .......eeesesssssssssssssssssssssssssssssessssssssssssssssseessesesssseeeeeeee 112
5.2.6 Cumulative asseSSMeNt.........cseccssscesssssssessesnssssssseseesensssssseeeeeesnsssssseeeesessnnssssseeeeesennsste 112
5.3 Landscape ASS@SSMEN ........sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssnsnsnssnnssnstsnnnesnssnseeeesete 112
5.3.1 Landscape Baseline... sssssssssssssssssssssssssssssssssssssnsssssssnsssssnssssssssnesnssssssnsssssesesese 113
5.3.2 Assessment of Potential Landscape Impacts .......ccccsssssssssssssssssssssesesssssssssssesssssseseesees 118
5.4 Visual Amenity Assessment.....ccccccssssssssssssssssssssssssssssssscesssssesssssscsssssesscesssscesssesssesssssssssessesesssees 124
5.4.1 Viewpoints and RECEPtors ....cccesssssssssssssssssssssssssssesssssssssseseessessseeesssseseeceeesseeessessesssseseseesees 124
5.4.2 Assessment of Potential Visual Impacts .......ccccscsssssssssssssssssssessssesssssssssssessessesssessessesees 130
5.5 Mitigation M@asures.......scssssssssssssssssssssssssssssssssssssssssesessssessssscssssssessessecscesceseesesessessseesesesesseeeeesees 140
5.5.1 CONSIUCTION .....sseccsssssssssseensssssseeeeessnsssssseeeeesunnssssseeeeessuussssseeeeeesnissesseeeeeesnnsnnseeeeeesuunsste 140

5.5.2 Operation

5.5.3 Residual Effects and CONnClUSIONS ........sssssssssssssssssssssseeseesnssssssseeseesnnssssseeeeeessnnssssseeee 141

6 Biodiversity

6.1 INtrOGUCTION oo... sseecssessessssssseseeessnsssssseeeeessnsssssseeeeessnusssseseeeeesunusssseeeeeesunussssseeeeeesunnsssseeeeeesnunnsete 142
6.2 — Assessment Methodolog).......ssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnsnssnsssssnsnssenssete 142
6.2.1 Baseline Data Collection .........sessssssssssssnsssssssessssnusssssseesessnusssssseeseesnnnssssseeesessnnsssseeeee 142
6.2.2 Assessment Of Ipacts.n.cccssssssssssssssssssssssssssssssssssssesssssssssseseessssssscesseeceseeeesssesessessssssseseseesees 146

6.3 Baseline Conditions.

6.3.1 Designated Area ........sseeseessssssssssssssssssssssssssssnnssnssnsssssnsnsssssnnssnsssssnsssnsensnssessesesete 153
6.3.2 FLOL A ..ssssssssesessessssssseeeeeesnsssssseeeeessnsssssseeeeessnsssssseeeeeesunussssseeeeessnussssseeeneesnnssssseeeeeesenasssseeeee 156
6.3.3 1-0 ED 160
805120.GLA.R.003 Revision BS Page 7 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.3.4 Habitats and ECOSYStOM........essssssssssssssssessssssssssssssssssssssssssssssnsnsssssnnsssssssssnsensssensssssnseseee 170

6.3.5 OHL biodiversity baselime.......ccccssssssssssssssssssssssssssessssssssssessessssessecesceceessessseseesessseesssessseesees 176

6.4 Assessment of Effects
6.4.1 Receptors’ SeNsitiVity 0... eeseesessessssessssssssssssssssssssssssssssssssnssssssnsnsssssssnnnssesnnsseseesesete 178

6.4.2 Impact SIQNifiCANCe........eeseeeeeeseesssessesssssssesssssssssssssssnssssssnnssnnsssnenssnnssssnsnsssennnsssnsnsesete 180

6.5 Mitigation

6.5.1 Pre-Construction / Site Clearance .uu...cccccsssessssssessssssessssssessssssesssssecsssssecsessssescssnsesessnees 187
6.5.2 CONSIUCTION .....sseccsssssssssseensssssseeeeessnsssssseeeeesunnssssseeeeessuussssseeeeeesnissesseeeeeesnnsnnseeeeeesuunsste 188
6.5.3 Operation eceeeeececsscsssssssssssssssssesssessecessescececccecessscescececeeseseseecceecesseecsececsceeseeeeesesseessesseessseseseesees 189
6.5.4 DecOMMiISSIONING.........sseeeeeeseeeeeeeessessesssessssessssssssnssssssssesssssensssssnssssssnnnssnssesnessensennnsnesseseseee 190

6.6 Residual Effects and Conclusions.

7 Hydrology and Hydrogeology ..........ccccsstcscseesesseseeeseesecensseseesesenenseeeneeanenes 191
71 INtrOGUCTION oo... sseecssessessssssseseeessnsssssseeeeessnsssssseeeeessnusssseseeeeesunusssseeeeeesunussssseeeeeesunnsssseeeeeesnunnsete 191
7.2 Assessment Methodolog).......sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssnssnssssssssssnnssnssnnsssssssete 191
7.3 Baseline CONdItiONS........eeeesssssessssssssssessnssssssseeeessnssssssseeeeesunussssseeeeeesunsssssseeeesesnnnsnseseeeeeent 191
7.3.1 TOPOGraphy oncseeeessssssssssssssssssssssssssecesscecceccecescessecceceececceseseecceececcecessecsceeceseeeseseseeeeeeseeeseeseeeeeees 191
7.3.2 Hydrology — Surface Water 0.0... essssssssssssssssssssssssssssssssssssssssssnnssssnnsssssssssnssesessnsssssesssete 194

7.3.3 Flood risk.

7.34 La N\Z0 | Kel¢ 10) (00) 198
7.3.5 Water Quality ....seccecccccscsssssssssssssssssssssssscssesessessssesceecsecesseseseseceecsesesseecscecsceceesseeeeseseseeseseseseeeees 201
7.3.6 Water reSOULCE ....eeccccscsecsscsssssssesssesesseeseeeeseeseeeceeseesesesseesseeeseesessesesesesseseeseseseeeeeeseeseseseeeeeseettte 201
7.3.7 OHL hydrological baseline ........eecssssssssssssssssssssssssssssssesessseesecssssesesseeseceeesesseesssesesseseseseeeees 202

74 Impact Assessment...

TAA COMStTUCTION IMPACtS....eeeessssssssssssssssesssesssssssssescsessesecseseesceccescecesseeesessceeeeeseeseesseeseseseeseseeeeee 203
7A2 Operational [Mpacts ......ceeccccscssssssssssssssssssssssssssssssssecsesessesseseesssssssecssssssseeesessseessessesseseseseesees 205
7A3 DecOMMiISSIONING.........sseeeeeeseeeeeeeessessesssessssessssssssnssssssssesssssensssssnssssssnnnssnssesnessensennnsnesseseseee 206
7.5 Mitigation... eesssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssnsssssessssssssnsssssssnnsesssnssnsnsennnnsnsnenssensnenete 206
75.1 Construction 206

805120.GLA.R.003. Revision BS Page 8 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

7.5.2 Operation eceeeeececsscsssssssssssssssssesssessecessescececccecessscescececeeseseseecceecesseecsececsceeseeeeesesseessesseessseseseesees 208
7.5.3 DecOMMiISSIONING.........sseeeeeeseeeeeeeessessesssessssessssssssnssssssssesssssensssssnssssssnnnssnssesnessensennnsnesseseseee 208
7.6 — Residual Effects and Comclusions.........scsssssssssssssssssssessesnssssssseeeessnsssssseeeesesnnssssseeeeeeent 208
8 CeT-To) (ole (VAL: Rl) | ee 210
8.1 INtrOGUCTION oo... sseecssessessssssseseeessnsssssseeeeessnsssssseeeeessnusssseseeeeesunusssseeeeeesunussssseeeeeesunnsssseeeeeesnunnsete 210
8.2 — Assessment Methodolog).......sssssssssssssssssssssssssssssssssssssssssssssssssssssnsssssssssssssssssssssnssnnssnssnnssnensnete 210
8.3 Baseline CONAItIONS 0... ...eeesssssessssssssessessnnssssseseeeessnsssssseeeeeesunsssssseeeeessunusssseeeeeeesnnssssseeeeeeeet 210
8.3.1 GEOLOGY eesssssssssssssssssssssssscsssesceeceeceeccecceeceeccececccececcececcecceseseeececeeceecececesseeceseeeesesseceeseeesseseeeseesess 210
8.3.2 GEOMOLPHOlOGY.....seesssssssssssssssssssssesseeceeeceeceeceeceseecececsceccececeecescecceseecseseseeeeeeceseeeseseeeseeeeeseeseee 214

8.3.3 Seismicity.

8.3.4 Soils and local stratigraPhy............sssssesesssssssssssssssssssssssssssssssssssssssssssssnseneesessessesseseseee 218
8.3.5 OHL geology and soils baseline ......eseceessssssssssssssssssssssssssseecsescssesesscseesssseessessesseesseseeesee 219
8.4 — Assessment Of IMpa cts .......eesssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnnsssnnsssssssnnsnnssnnsnnssnsessite 220
8.4.1 CONSIUCTION .....sseccsssssssssseensssssseeeeessnsssssseeeeesunnssssseeeeessuussssseeeeeesnissesseeeeeesnnsnnseeeeeesuunsste 221

8.4.2 Operation .....

8.4.3 DecOMMiISSIONING.........sseeeeeeseeeeeeeessessesssessssessssssssnssssssssesssssensssssnssssssnnnssnssesnessensennnsnesseseseee 224
CCL 6 (100) | 224
8.5.1 Construction

8.5.2 Operation eceeeeececsscsssssssssssssssssesssessecessescececccecessscescececeeseseseecceecesseecsececsceeseeeeesesseessesseessseseseesees 226
8.6 — Residual Effects and Comclusions.........cscsssssssssssssssssssessesnnsssssseeeessunsssssseeeesssnnssssseeeeeeente 227
9 Archaeology and Cultural Heritage ............ccccsssecseeeesscseesesesecseneeeesenseane 228
9.1 INtrOGUCTION oo... sseecssessessssssseseeessnsssssseeeeessnsssssseeeeessnusssseseeeeesunusssseeeeeesunussssseeeeeesunnsssseeeeeesnunnsete 228
9.2 — Assessment Methodolog).......sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssnssnnsnssssssssnsssssnssssssssete 228
9.3 Baseline CONdItIONS........esessssseesssssssesesesnnsssssseeeeessnssssssseeeeesenussssseeeeessunnsssseeeeeeesnnsssseeeeeeceet 229

9.3.1 Gobustan (Qobustan) Rock Art Cultural Landscape

9.3.2 COMEELIeS oo. esceecessssseeseseensssssseeeeessnsssssseeeeesunisssseeeeeeesnussssseeeesesnnssesseeeeeesnnusssseeeeeesunineste 232
9.3.3 Other Culturally Relevant Areas.......ccccccsssssssssssssssssssssssssssssssssssessssesesessessssessssseesssesesseesee 234
9.4 — Assessment Of IMpacts .......eesssssssssssssssssssssssssssssssssssssssssssssssssssssssnsssssssnssssesssssssensssnsensensessessnite 235
805120.GLA.R.003 Revision BS Page 9 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

9.4.1 CONSIUCTION .....sseccsssssssssseensssssseeeeessnsssssseeeeesunnssssseeeeessuussssseeeeeesnissesseeeeeesnnsnnseeeeeesuunsste 235
9.4.2 Operation eceeeeececsscsssssssssssssssssesssessecessescececccecessscescececeeseseseecceecesseecsececsceeseeeeesesseessesseessseseseesees 236
9.4.3 DecOMMiISSIONING.........sseeeeeeseeeeeeeessessesssessssessssssssnssssssssesssssensssssnssssssnnnssnssesnessensennnsnesseseseee 237
SRL 0 (100) | 237
9.6 — Residual Effects and Conclusions. ........sessssssssssssssssssseessesnssssssseeeessunsssssseeeesssnnnsssseeeeeeeet 239
10 Noise and Vibration............scsccecsssssssssseseesesssssesesesssssesseseeeeenensteensnsaneeneneeseaeeeee 240
10.1 Introduction .....eseessssssssesssssssseessesnsssssseeseessnssssssseeeeesunussssseeeeesunusssseseesesunnsssseeeeeesnnasesseeeeeecet 240
10.2 Assessment Methodolog).........sssssssssssssssssssssssssssssssssssssssssnsssssssssssssssssssnssnsnnsnsnsnssnnsssssesssete 240
10.3 Baseline CONItIONS.....ceseeeesssseessssssesseesenssssssseeeeesunussssseeeeesunusssssseesessunnsssseeeeessunnsessseeeeecett 242
10.3.1 Sensitive RECEPtIS.......seeeessssssssssssssssssssssssssssssnssnssssnnnessssnsssnsssssssnnennensessessnsesete 242
10.4 Assessment Of IMpacts «0.0... seeesssssssssssssssssssssssssssssssssnsssssssssssssssssssssssssnssnssnsnssnsnsnsenssensssessete 243
10.4.1 Construction/DecommMissioning NOISE .......ccccssssssssssssssssssssssessssssssessssssssesssssessseessseesees 243
10.4.2 Operational NOISE .....cecccccsssssssssssssssssssssssssesessssessssssesessessssssseesseesssesssescesesesesssseesessessesesessesees 247
LORS AL 160) | 247
10.5.1 CONSIUCTION .....sseccsssssssssseensssssseeeeessnsssssseeeeesunnssssseeeeessuussssseeeeeesnissesseeeeeesnnsnnseeeeeesuunsste 248
10.5.2 Operation eceeeeececsscsssssssssssssssssesssessecessescececccecessscescececeeseseseecceecesseecsececsceeseeeeesesseessesseessseseseesees 248
10.6 Residual Effects and COnclUsions..........ssesssssssssssssssssssseesesnnsssssseeeessmnssssseeeeeesunnsssseeeeeeeene 249
11 Transport and ACCESS........cccccescssseseesescscesesssssesseseseseesseseesesensesenenssaneneenenneane 250
V1.1 Introduction ....ecessssessssesssssssseessesnssssseeeseessnsssssseeeeeesnunssssseeeeesunssssseeeeessunssssseeeeeesunnsesseeeeeecett 250
11.2 Assessment Methodolog).........sssssssssssssssssssssssssssssssssnsssssssssssssnssnsssssssssssnssnsnnsnssnnssnnsnnssnessete 250
11.2.1 Baseline Data Collection .........sessssssssssssnsssssssessssnusssssseesessnusssssseeseesnnnssssseeesessnnsssseeeee 250
11.2.2 Assessment Of Ipacts.n.cccssssssssssssssssssssssssssssssssssssesssssssssseseessssssscesseeceseeeesssesessessssssseseseesees 250
11.3 Baseline CONdItiONS 0... cceeeeecssseessssssesseesennsssssseeeeesunsssssseeeeesunusssseseeeessunnsssseeeeessunnsssseeeeeecet 253
11.3.1 Transportation Network.n...cccccccssssssssssssssssssssssssssssesssssssssssesessssssseesssssssssessssssssssesessssessssesees 253

11.3.2 Transportation of solar PV components to Azerbaijan and Project Site.

11.4 Assessment Of IMpacts ou... eesssssessssssssssssssssssssssssssssssssssssssssssssnnsssssnssssnsnsssnsnnsnsnsnssnnennsssessete 268

11.4.1 Roads Sensitivity Analysis

11.4.2 Impact Significance Evaluation... essssssssssssssssssssssssssssssssssssssssssssssssnsssssssessessssssete 268

805120.GLA.R.003. Revision BS Page 10 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11.5 Mitigation M@aSULES .........essssseessssssssssssssssssssssssssnssssnssssnssssnssnsssssssssssnssnssnsnssssnsnssnsssnsenestete 272
11.6 Residual Effects and Conclusions.....ssssccscssssssssssssscesssssnneessesecessnnneseeeeeecsssnnueeeseseeeesnnneeeeeeeeeee 274
12 Socio-Economic Impact Assessment

T2.1 Introduction ....ceesesssssssssssssssesesessnsssssseeeeessnsssssseeeesesunussssseeeessunusssseeeeeessunsssseeeeeeesnnnsessseeeeeeut 275
12.2 Information Disclosure, Consultation and Participation 0.0... 275
12.3. Impact Assessment Methodolog).........ssssssssssssssssssssssssssssssssssssssssssnssssssssssnsssssnssnssnnsssssseee 277
12.4 Baseline CONItIONS....ceeeeeccssseessssssssseesenssssssseeeeesunussssseeeeesunnsssseseeeessunnsssseeeeessunasesseeeeeecet 280
124.1 Settlements in the Aol and Administrative Structure ...........cscssscsssssssessssenssssseeeee 280
12.4.2 Land Use and Land Tenure .......ccssssssssscssssssssesssssnnsssssseesessnnsssssseeeeesnnnssssseeeeesnnnsssseeee 281
12.4.3 Demographic Characteristics and Ethnic GroupS........ssssssssssssssssssssssssssssssssnssssssssseee 284
1244 Education and Culture .........csseecssssssssssssnnsssssseeesssmusssssseesesmnnsssssseeseesnnusssseeeeeesnnssssseeee 287
12.4.5 Economy, Income and EMployMe nt .........essssssssessssssssssssssssssssssssssssssssssssssssssssnsseseessseee 289
12.4.6 Agriculture and Animal Husbandry ......ccccccssssssssssssssssssssssssssssesssssssscsssssssssssssessssesesseeeee 296
12.4.7 Infrastructure and COMMUNIty SerViCeS........eessssessssssssssssssssssssssssssssssssssssesessssessessseeee 301
12.48 HOUSING CONItION 0... eeeeeeeeseeeeesessssssssesssnsssssssssssssnssssnesssssnssssssinenssnsnnsssnsessensesnessnssseee 302
12.4.9 Public Health... cccccecssssssssssessnsssssseeeeessnnssssseeeseesunsssssseeeeesnuusssssseeseesnnssssseeeeeesnnnssssseeee 304
12.4.10 — COMMUNIty SECUTItY oe eeeeeeeeeeeeeeeeeeeeesessesssssssessssesseeesssnsensessssseesenssnsnesessensennseneseeeeeee 306
12.4.11 Vulnerable People

124.12 Gender AssesSMent ........-ssssccsssssssssssssnnsssssseeeessunsssssseeesessnnsssssseeeeesunnsssseeeeeesnnnsessseeeeeeet 317
12.4.13 Active NGOs and youth organizations .........ssssssssssssssssssssssssssssssssssssssssssssnssesssssessseeee 320
12.4.14 — Human Rights Context ..0.....ssssssssssssssssssssssssssssssssssssssssssssssnssssssssssssssssnssnsssnssnssenssesssete 322
12.4.15 — Attitudes Towards the Project... esses 326

12.4.16 OHL social baselin

12.5 SOCIO-ECONOMIC IMPACtS.........eeeseeseeeeeesesessesseesssesssssssssssssssnsssssnssesnsssssesessssssessnsssessssnssnssenseseseeee 329
12.5.1 Land Acquisition and Economic Displacement... 330
12.5.2 Employment Opportunities and Procurement of Goods and Services............ 332
12.5.3 Social Infrastructure and Services ......sssssssssssssssssssssssseeeessnssssssseeseesunssssseeeeesssnnssssseeeee 337
12.5.4 Community Health & Safety and Securit 339
805120.GLA.R.003 Revision BS Page 11 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.6 Mitigation and Enhancement Measures and Residual IMpacts .........ssssssssssssssssssssseee 343
12.6.1 Land Acquisition and Economic Displacement... 343
12.6.2 Employment Opportunities and Procurement of Goods and Services............ 344
12.6.3 Social Infrastructures and Services .....sscsssssssssssssssssssessessnssssssseeseesnnnsssseeeeeesennessseeeeee 347
12.6.4 Community Health & Safety and Security .....essssssssssssssssssssssssessssssessesseeseeeseseeeees 349
13 Cumulative Impact Assessment .........ccccccsesssetseeeseesesseceesseneeseseneeseeeneneneeee 353
13.1 Assessment Methodolog).........sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnsssssnsnsnnssnnssnssensssessete 353
13.2 Assessment Process and ReSUIts..........sssssssssssssssssssseesssunusssssseeeessunsssssseeeeesnnnssssseeeeeeet 354
13.2.1 Step 1— VECs, Spatial and Temporal BOUNAL ICS... eessssssssssssssssssssssssssssssssssseseee 354
13.2.2 Step 2 - Other Developments & related Environmental & Social Drivers .....357
13.2.3 Step 3 — Baseline Status Of VECS wu eesssssssssssssssssssssssssssssssssssssssssssssssnsssssesssssssssssseee 362
13.2.4 Step 4 — Assessment of Cumulative Impacts ON VECS uses 362
13.2.5 Step 5 — Assessment of Significance of Predicted Cumulative Impacts.......... 365
13.2.6 Step 6 — Management of Cumulative Impacts... 369

14 Climate Change Risk Assessment .

VAD Introduction ....ccesssesssscesssssseeeessnsssssseeeeessnsssssseeeeessnsussssseeeeesunussssseeeeesunssssseeeeessunasesseeeeeecet 370
14.1.1 Applicable Requirement .......ccccscssssssssssssssssssssssssssssssssssssssessssssssessesscessssssessesssssessseesesseeeee 370
14.2 Risk ASSESSMENT .......-ssssecssssssssssesenssssssseeeessnsssssseeeeessunussssseeeeesunisssseeeeeesunusssseeeeeesnunsessseeeeecet 371
14.2.1 OVEIVIOW woosssssscssssessssssseeeeeennsssssseeeeesunnssssseeeeesunnssssseeeeessnussssseeeeeesnnssssseeeeeesnnnsnsseeeeeesuuinsste 371
14.2.2 Baseline Information .........ssssssssssssssssssssssunsssssseeeeesnssssssseesessnssssssseeeeesnnssssseeeeeesnnnsssseeee 371
14.2.3 Risk Evaluation ........ccsccssssssssssesnssssssseseessnnsssssseessesmnusssssseesesnusssssseeseesnnssssseeeeeesennsssseeeee 379
14.3 GHG Emissions Assessment ......sccsssssssssssssssssssessssnsssssseeesesnnsssssseesessunssssseeesessnnnssssseeeeecent 380
14.3.1 International REQUIFEMENS ......... ee eseesssesesssesssssssssssssssssssssssssssssssssssssssesnessessessesssneesssete 380
14.3.2 National GHG Emissions Overview ......sssssssssssssssssssssseesessssssssseessesnssssseeeesessnnssssseeee 381

14.3.3 Project GHG Emissions

Gee he 1c (0) | 384
14.4.1 Climate Change nnncccscsssscsssssssssssssssssssssssssesesssssssesessssessesesecsseseeseesesscesscesseeessessssesseesesseseseseesees 384
14.5 Residual Effects and SUMMALY..........sssssssssseesssssssssssssssssssssssssssssnsssssssssssssssssssssssssenssnssensesessete 384
805120.GLA.R.003 Revision BS Page 12 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

15 Summary of IMpacts ......... cece ce eeeeseseeeetseeceseseeseceseeneesesenssenseneseneesenenenaneeee 385
16 Environmental and Social Management and Monitoring...........0:sccseee 413
16.1 ItrOMUCtION oe eessesessssesssssssseeeeessnsssssseeeeessnsssssseeeeessunusssseeeesesunussssseeeeesnunnssseeeeseesnnnsenseeeeeecet® 413
16.2 ESMS and SUb-PIAMs.....sccssssssssscssssssssessessnsssssseeeeessussssssseeeeesunnsssseseeeeesunnsssseeeeeesnnnsesseeeeeecet 413
16.3 Environmental and Social MONItOring ..........sssssssssssssssssssssssssssssssssssssssssssssssssssssessessesessessete 419
16.4 Commitments Register ...........eseseeessesseessssssssssssssssssssssssssssnsssssssssssssssnesesssnsnnsesnnnssnnsensseeseeee 438
17 References .........ssscsecscsssssssesesesesssnsssssseseneesensssescsesesnsseseseaeeenensensneanaeseneeneneatenee 439
Appendix A AERA OHL Letter oo... cece cececscscsseneeseseessneesesensseseeseseneesesensnaneeee 443
Appendix B_ Proposed Project Layout ..........cccccscssssseseesesssseessesesseseneeseeeneeeneeee 444
Appendix C Key Features along the OHL Route...........cccsssesssseseseeseesseeeeeneeee 445
Appendix D July 2020 Biodiversity and Cultural Heritage Survey Report....... 446
Appendix E April 2021 Biodiversity Survey Report..........cccccsseeeeesseeeenees 447
Appendix F Hydrological Repott............cscsscsssssssssesseessseseeseseeseseuseneesneseneeeenenee 448
Appendix G Human Rights Risk Assessment (HRRA) Scan ..........ccsscesseeeees 449
Figures

Figure 2-1: Proposed Site Location in Wider Area .......ccsssssssssssssssssssssssssssssssssessssssssssssssssssessesesesees 33
Figure 2-2: Project Location and Access Track ....sesssssssssssssssssssssssssssssssssesssssssssssssssssssssessssssssssesssessees 34

Figure 2-3: General Views of the site from southern (on the left) and northern (on the

right) boundaries of the Project Ar@a ou... 36

Figure 2-4: General View from the Project Area showing Flat Areas, with typical surface

CONAITIONS. ......ssesssscesssssseeeseeensssssseeeeeesunssssssseeeessunsssssseeeeesunusssseeeesessnuussssseeeeeesnnnssseseeeeeesnnsssseeeeeceet 37

Figure 2-5: Features and receptors identified in the Project Area of Influence.

Figure 2-6: Typical solar PV energy park arrangeMent........cccsssssssssssssssssssssssssssesssssssesssssesesssseessee! 40
Figure 2-7: Typical Bifacial PV MOUIe o.....ssccsssssssssssssssssssssssesssssssssssesesceccecseeseseeeecesceeessesesessssessesseessee 42
Figure 2-8: Rear View of a Typical Tracking Support Structure ......ccccscssssssssssssssssessssssssseseeessee! 43
Figure 2-9: Hydraulic Driving Machine for Installing Piles ........esssssssssssessssssssessssssssssseseessessee! 45

Figure 2-10: Major Components of a Liquid-Ilmmersed Power Transformer...

Figure 2-11: Location of the IPP Substation within the Project Area... 48

805120.GLA.R.003. Revision BS Page 13 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 2-12: Typical cable trench detail (dimensions im Mm) .......cccssssssssssssssssssssssssssssssseseesssessee! 49

Figure 2-13: Access Road Details........ccccssssssssssssssssssssssssssssssssssssssssssssssssssesesssesssssscessesesssssssssssssssessssesees 51

Figure 2-14: Typical internal access track

Figure 3-1: Overview of Existing Renewable Energy Permitting Procedures (IRENA, 2019)

Figure 5-1: Location of the Study Area (5 Kim buffer) .......ccscssssssssssssssssssssssssssssssssessssssssssssesesssees 104

Figure 5-2: Location of the Points of View (marked POV) ..

Figure 5-3: Location of the WH Sites & Buffer Zone within Gobustan Rock Art Cultural
11a 0 ¢-| 0) 115

Figure 5-4: Location of the Mud Volcanoes with respect to the Project area.....

Figure 5-5: Bird’s eye view of the Project area before and after the implementation of PV

Figure 5-6: Eastern Point of View of the Project area before and after the implementation
Of PV plarnten.ccccececccccssssssssssssssssssssssssessesceeseecececceceeesessecseesececceccecseceseeeecceccececceseececseeessesseeeeseseesesseesseeeets 121

Figure 5-7: Western Point of View of the Project area before and after the implementation
Of PV plarnten.ccccececccccssssssssssssssssssssssssessesceeseecececceceeesessecseesececceccecseceseeeecceccececceseececseeessesseeeeseseesesseesseeeets 122

Figure 5-8: South-Western Point of View of the Project area before and after the

implementation of the PV plant ou... seessesesssssssssssssssssssssssssssssssssssssssssssssessssssssssssssseesesseete 123

Figure 5-9: Location of farms in the vicinity of the Project Area

Figure 5-10: Location of cemeteries detected in the vicinity of the Project Area............. 127
Figure 5-11: Location of the viewpoints and receptors Selected o......eecessssssssssssssssesssssssesseeeee 129
Figure 5-12: VP 1 — Muslim cemetery; Observer height 1.7 1 a.gul..ccsssssssssssssssssesessesseeseee 131
Figure 5-13: VP2 — Farm “ID-1"; Observer height 1.7 11 a.Qel....cscssssssssssssssssssssssesssssesssessseeseeees 132
Figure 5-14: VP3 - Goturdagh mud volcano; Observer height 1.7 M a.g.l......esssssssssssseseseee 133
Figure 5-15: VP4 — Qobustan road; Observer height 1.7 1 a.Qul. cesses 134

Figure 5-16: VP5 — Gobustan Rock Art Cultural Landscape; Observer height 1.7 m a.g.l.

sosssssesesecssssssuueeseceessssuuuueseeeesssssunmeseesssessuuuuescessessssnuuuseeessesssuuuseeeesessssuuuueseseesssssuuueeeeesesssuuuuueeeessesssnnneeeeeesesee 135
Figure 5-17: VP6 — Farm “ID 12"; Observer height 1.7 11 a.Qul...esscssssssssssssssssssesssssssesssseeeeseees 136
Figure 6-1: Impacts Significamce Matrix.....csccsssssssssssssssssssssssssssssscsssssessessssseesssssssssesssesssssesssessesesesees 152
805120.GLA.R.003 Revision BS Page 14 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 6-2: Distribution of IBAs and KBAs in the surroundings of the Project Area and the
Stuy ALO ae eceeecesssssssssssssssesessesceseceecceeccceccecececececcesecceceseesecceceeceeccsceececcsececccceescsceesseceeesseeeeeeseeeeeseeeseeesss 156

Figure 6-3: Typical vegetation cover in the Absheron Peninsula. ..........ccccsssssssssssssssssssseseeeseee 157

Figure 6-4: Pictures of flora species belonging to the semi-desert vegetation observed

during the surveys within Project site...

Figure 6-5: Pictures of flora species belonging to the riverine vegetation observed during

the surveys nearby ephemeral stream. .........ssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnsssesessssseeeee 158

Figure 6-6: Evidence of mammals’ presence observed during the surveys within Project

Figure 6-7: Dead European pond turtle and a snake, possibly Schmidt's whip snake,

photographed during the surveys within Aol (not within Project footprint itself).. 164

Figure 6-8: Important bird migration routes in AUTUMN .......ecsssssssssssssssseessseeeseessssesesssseeesesees 168
Figure 6-9: Typical elements constituting the ecosystem characterizing the Aol............. 171
Figure 7-1: Landforms of the project site in different directions esses 193
Figure 7-2: Herbaceous vegetation in the Study area ......scessssssssssssssssssssssssssssesesssssssssesseseeeeees 193
Figure 7-3: Topography and elevation .......sccssessssssssssessusssssesusesinsesusseinestusseinsstsssinestnsee 194
Figure 7-4: South-east drainage channels (circled im red) .......eessssssssssssssssssssssesesesssssesessssseesesees 195

Figure 7-5: Catchment and drainage analysis**
Figure 7-6: Azerbaijan Koppen-Geiger classification .........cccsssssssssssssssssssssssssssssssssssssssssssssseesssees 196
Figure 7-7: 1 % AEP maximum flood depths and result point locations** sss 197

Figure 7-8: Hydrogeologic zones in Azerbaijan: | - Greater Caucasian hydrogeological
basin; Il - Kura depression hydrogeological basin; Ill - Lesser Caucasian
hydrogeological basin. Study area is outlined in black and included in the Greater

Caucasian hydrogeological basin area.......sssssssssssssssssssssssssssssssssssessssessssssssssessesssseseesseeseseees 199
Figure 7-9: Main Hydrogeological basins of Azerbaijan. Study area is outlined in red..200

Figure 8-1: Map-scheme of morphotectonic intensity of the Eastern Caucasus and

adjacent territories
Figure 8-2: Distribution of mud volcanoes within the Study Are@a.......ssssssssssssssssesessseseeeeee 214

Figure 8-3: Geomorphological map of Azerbaijan (project area approximatively located

inside the Outlined black area)?o......cussssssssssssusssssssssesssuusssssssessssuusnssssseesessuussnsnsseesessneeses 215

805120.GLA.R.003. Revision BS Page 15 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 8-4: Seismic zones of Azerbaijan according to AZDTN seismic (1989)... 217

Figure 9-1: Location of the WH Sites and Buffer Zone within the Qobustan Rock Art
Cultural Landscape with respect to the Project Area and the Study Area location 232

Figure 9-2: Location of cemeteries detected in the vicinity of the Project Study Area and

within the 5k buffer Project Area of Influence

Figure 9-3: Pictures of the new (above) and old (below) cemeteries located in the Study

Figure 10-1: Noise sensitive receptors .......ccsssssssssssssssssssssssssssssssssssssssssssssssssssssssesssesssessssssssssssessessees 242
Figure 11-1: Inland transport infrastructure investment in Azerbaijan (2012- 2016)°°...256

Figure 11-2: Roads network in the vicinity of the Project Area providing access to the site

Figure 11-3: Pictures of the roads in the vicinity of the Project Site .....essssssssssseeeeeeeee 262
Figure 11-4: Ongoing construction works of the new road “Gobustan — Volcanoes......262
Figure 11-5: Road network of Azerbaijarr.....cccccccsssssssssssssssssssssssssssscssssssssssesssssssssssssssssssesssesssessesees 263

Figure 11-6: Quantities of goods transported on TRACECA in Azerbaijan over the period
2015-2019 (left), and related structure of goods’ transportation in 2019 (right)**.264

Figure 11-7: Alternative routes to access the Project site based on the outcomes of the
site visit performed im April 2021 o...ccssssssssssssssssssssssssssssssssesssssesscesssssessesesssesssessseesssssssssssesseseete 267

Figure 12-1: Location of Project site, Qobustan access road and surroundings settlements

Figure 12-2: Location of Key Features and Farms within Project Area... 282

Figure 12-3: Composition of the population of the Republic of Azerbaijan by sex and age
groups at the beginning of 2020 (thousands of persoms)>>...--ssssssssssssesseseseessseeeeeeee 285

Figure 12-4: Life expectancy at birth per gender, over the period 1965-2019°?........... 285

Figure 12-5: Azerbaijan's international migration for permanent residence purposes in

Figure 12-6: Share of women and men in higher education institutions fields of study (on
the left) and percentage of teachers in education institutions by sex (on the right) *”

289

805120.GLA.R.003. Revision BS Page 16 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 12-7: Gross agricultural products by category of farms, by actually prices (expressed
IN MIIlIOM AZN), 2019? w...ccescssssssssssssssecsessussssssssesessussssnssesesenuusssssssessesuussnssssseesssussssnsseesensseeses 297

Figure 12-8: Location of farms within 5km from the Project site (Project Aol)... 298

Figure 12-9: Farms located in the vicinity of the Project Area

Figure 12-10: Healthcare and medical staff distribution level in Azerbaijan in 2020 (Project

Site location is SHOWN in FeC)*? ...sssssssssssssssssssssseesssssusssnsssseesssussnsssseeesssusnssnssseeeessunsnnssseeesenee 305
Figure 12-11: Morbidity of population by tuberculosis (per 100,000 population)*»........ 305

Figure 12-12: Percentage of female and male employees by economic activity in
Azerbaijan in 20179) oc cssssccssssssssesssessseesussssnsesnssssneesnssesnsetnasssneetaseunestnsessnessssssneseesee 318

Figure 13-1: Location of the identified VECs within the Project's Area of Influence ....... 356

Figure 13-2: Location of other developments identified in the CIA Study Area ............... 360
Figure 13-3: Location Of the OHL o....cccccsssssssssssssssssssssssssssssssssesssssessssessesessessceseeceessecsesesssssssesesseeesseeee 361
Figure 14-1: Average Precipitation in Gobustan area......essssssssssssssssssssssssssssssssesssssssesesssesseseeees 374
Figure 14-2: Average Wind Speed in Gobustan Area .n....ecsccscsssssssssssssssssssssssssssssesssssssessssssesesssees 375
Figure 14-3: Average Wind Speed in Gobustan Area .n....cccccccsssssssssssssssssssssssssssssesssssssssssesseeesssees 375

Figure 14-4: Azerbaijan Extreme Weather Events 2020
Figure 14-5: Extreme Weather Events near the Project Site in 2020..........ccsssssssssssssssssesseeee 378
Figure 14-6: GHG projections for AZerbaijar .......cccssssssssssssssssssssssssssssssssssssssssesssesesssssesesesesseeesssees 381

Figure 14-7: Azerbaijan GHG Emission Structure 2018 (Source: State Statistical Database,
2020)... 382

sosssssesesecssssssuueeseceessssuuuueseeeesssssunmeseesssessuuuuescessessssnuuuseeessesssuuuseeeesessssuuuueseseesssssuuueeeeesesssuuuuueeeessesssnnneeeeeesesee 383
Figure 16-1: ESMMP Development FIOW Diagrarn......ssssssssssssssssssssssssssssssssssssssssssssesssssssssssseeesssees 438
805120.GLA.R.003 Revision BS Page 17 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Tables
Table 2-1: Project Site Boundary Coordinates... esses 35
Table 2-2: Key Project Components
Table 2-3: Transformers Electrical Characteristics ......csssssssssssssssssssssssnssssssseeeeesnnssssseseeeesennnsse! AT
Table 2-4: Project SCHeCUIe ........essssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssssssssssnnsssnssnsssnsennnsisnnessessseesets 55
Table 2-5: Estimated Volumes of Waste Generated during Construction
Table 2-6: Project Site Alternatives ..........ssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssssssssssssssssssnsssssssssesse 65
Table 2-7: Monthly and Annual Albedo ValUeS ..........ssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssesed 67
Table 3-1: Overview of Relevant Institutions at Government LeVel............-ssssssssssssseeseeennsseee 71
Table 3-2: Overview of Relevant State Energy Entities... ssssssssssssssssssssssssssssssssssssssssssssssssete 74
Table 3-3: Key Laws applicable to and regulating the Project .
Table 4-1: Determination of Environmental Impact Significance... 97
Table 4-2: Duration Of IMpacts.........ssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnnssnsssssnsninssssssssssensees 98
Table 4-3: Determination of Social Impact Significance ......... esses 100
Table 5-1: Representative VieWPoOints ..........sssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssssssssnssssessseeesesete 128
Table 5-2: Summary of Impacts on Visual Amenit
Table 6-1: Sensitivity of Ecological Receptors (Habitats)... esssssssssssssssssssssssssssssssssssssssssssete 147
Table 6-2: Sensitivity of Ecological Receptors (SPeCie@s) 0... 148
Table 6-3: Impact Magnitude (Habitats)... sesssssssssssssssssssssssssssssssssssssssssssssssssssssssssnsessessensesenete 150
Table 6-4: Impact Magnitude (Species)... 151
Table 6-5: Key species inhabiting the Qobustan IBA-KBA (birds and reptiles) ................0 154
Table 6-6: Mammal species potentially present in the AOI... sssssssssssssssssssssssssssssssssssssssssete 162
Table 6-7: Reptile species potentially present in the Aol 0.0... 164
Table 6-8: Amphibian species potentially present in the Aol ...........sssssssssssssssssssssssssssssssssssssete 167
Table 6-9: Bird species potentially occurring at Aol which are threatened at global level
according to IUCN standard and have potential to occur within the Aol uu... 169
Table 6-10: Priority Biodiversity Features in the AOI... 174
Table 8-1: Site investigation summary table 72... ssessssssssssesssessssceeessceesssceeessceeenseeeeeesee 218
805120.GLA.R.003 Revision BS Page 18 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 9-1: List of immovable historical and cultural monuments of national importance
located in Garadagh District... sesssssssssssssssssssssssssssssssssssssssssnsssssssssssesnssnssssssnsssssssssseeete 229
Table 10-1: Azerbaijan noise standard «esses 240
Table 10-2: IFC EHS General Guidelines.
Table 10-3: Construction Works Noise Assessment — substation building ......... sess 244
Table 10-4: Construction Works Noise Assessment — installation of panels and
groundworks for the entire Site. ..ccsssssssssssssssssssssesssssseseseecseccesessessceecessesessseseesesssseesseeseesees 245
Table 11-1: Sensitivity Criteria... sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnnsssssnnssnnesnsenesenete 251
Table 11-2: Magnitude of Change Criteria 0.0... ssssssssssssssssssssssssssssssssssssssssssssssssssssssnssnssnssnessssete 252
Table 11-3: Matrix for Assessing Level of Effect
Table 11-4: Length and republic/local value of motorways’ type in Azerbaijan ............... 253
Table 11-5: Road Sensitivity Analysis... sssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssessssessesete 268
Table 11-6: Traffic risks on the roads of Azerbaijan.
Table 12-1: Definitions for Impact MaQnitude ...........sesssssssssssssssssssssssssssssssssssssssssssssssssssenssssenesete 278
Table 12-2: Definitions for Receptor Sensitivity ANd ValUe ..........eessssssssssssssssssssssssssssssssssssseete 279
Table 12-3: Significance Matrix 0... ssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssssssnsnsssssnesssnnsssnssnsneesesete 279
Table 12-4: Summary of PAHs Status 0.0... esssssssssssssssssssssssssssssssssssssssssssssssssssssssssnsssnsnnsessssneseeeenete 287
Table 12-5: Azerbaijan's educational facilities in 2019°°.
Table 12-6: Household Income and Expenditure ..........sssssssssssssssssssssssssssssssssssssssssssssssssssssssessnete 292
Table 12-7: Household Access to Water and Samitation .........eccsssssssssssnsssssssssessensssssseeeeeens 303
Table 12-8: Household Sources Of Energy... 304
Table 12-9: Vulnerability Analysis... sssssssssssssssssssssssssssssssssssssssssssssssssssssssnsssssssssssssssssnssnnesssneesesete 309
Table 12-10: Summary of PAHs and their Vulnerability Status 312
Table 12-11: Average Monthly Nominal Wages by Types of Economic Activity (2020).319
Table 13-1: Identified specific VECS.......ssssssssssssssssssssssssssssssssssssssssssssssssssssssssnesssesssssnsssssnnssnsssnsesssssete 355
Table 13-2: Identified developments within the CIA DOUNCATIES...........ssssssssssssssssssssssssssssssete 357
Table 13-3: Cumulative impact potential of the identified existing and future
evelopments ON the VECS.u..ccccscsssssssssssssssssssssssssssssssesscesessessssesscssssssessescssesssssseeseseessessseeessesseeeees 363
805120.GLA.R.003 Revision BS Page 19 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 13-4: Significance of Cumulative Impacts
Table 14-1: Annual Number of Extreme Weather Events in Azerbaijan
Table 15-1: Summary of Impacts and Mitigation...
Table 16-1: List of Construction Management Plans and Overview of Contents.
Table 16-2: Key Performance Indicators

Table 16-3: Project Monitoring Programme...

366

376

386

415

421

A427

805120.GLA.R.003.

Revision BS
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 20 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Glossary
Abbrev ion
AC Alternating Current
ADB Asian Development Bank
AEP Annual Exceedance Probability
AERA Energy Regulatory Agency
AFEZ Alat Free Economic Zone
ag.l. Above ground level
a.m.s.l. Above mean sea level
ANAS Azerbaijan National Academy of Sciences
Aol Area of Influence
App. Appendix
ARS AzerRoadService
AZN Azerbaijani manat
BISTP Baku International Sea Trade Port
b.g.l Below ground level
c-Si Crystalline Silicon
CBs Circuit Breakers
CEMP Construction Environmental Management Plan
CCRA Climate Change Risk Assessment
ccTv Closed-circuit television
CdTe Cadmium Telluride
CIA Cumulative Impact Assessment
CITES Convention on International Trade in Endangered
Species of Wild Fauna and Flora
CLO Community Liaison Officer
CR Critically Endangered
805120.GLA.R.003 Revision BS Page 21 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

dB Decibel
Dc Direct Current
DPs Displaced Persons
DTM Digital Terrain Model
EBRD European Bank for Reconstruction and Development
ED Effective Date
EHS Environmental, Health and Safety
EIA Environmental Impact Assessment
EN Endangered
ESIA Environmental and Social Impact Assessment
ESMMP Environmental and Social Management and Monitoring
Plan
EMP. Environmental Management Plan
ESMS Environmental and Social Management System
EPC Engineer, Procure, Contract
EP Equator Principle
EPFls Equator Principles Financial Institutions
EPRP Emergency Preparedness and Response Plan
ESWD European Severe Weather Database
EU European Union
FAC Final Acceptance Certificate
FAA Framework for Action Agreement
GDP Gross Domestic Product
GHG Greenhouse Gas
GLVIA Guidelines for Landscape and Visual Impact Assessment
GoA Government of Azerbaijan
805120.GLA.R.003 Revision BS Page 22 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Defi

GOC Gobustan Operating Company
GPS Global Positioning System
HGVs Heavy Goods Vehicles
HV High Voltage
HMA Housing Maintenance Area
H&S Health and Safety
HR Human Rights
IA Implementation Agreement
IBA Important Bird and Biodiversity Area
IBAT International Biodiversity Assessment Tool
IDPs Internally Displaced Persons
IEMA Institute of Environmental Management and Assessment
IFC International Finance Corporation
IFls International Finance Institutions
IP Ingress Protection
ILO International Labour Organisation
IPCC Intergovernmental Panel on Climate Change
IR Involuntary Resettlement
IUCN International Union for the Conservation of Nature
JICA Japan International Cooperation Agency
KBA Key Biodiversity Area
LAL Land Acquisition Law
Lc Least Concern
LCTs Landscape Character Types
LGVs Light Goods Vehicles
805120.GLA.R.003 Revision BS Page 23 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

LRP Livelihood Restoration Plan

LV Low Voltage

LVIA Landscape and Visual Impact Assessment

M Magnitude

MASW. Multi-Channel Analysis of Surface Waves

MFBs Multi-Family Buildings

MENR Ministry of Ecology and Natural Resources

MES Ministry of Emergency Situations

MPPT Maximum Power Point Tracking

MV Medium Voltage

MW Megawatt

MoE Ministry of Energy

NDC Nationally Determined Contribution

NGO Non-Governmental Organization

NT Near Threatened

NSRs Noise Sensitive Receptors

NTP Notice to Proceed

No. Number

OHL Overhead line

OHS Occupational Health & Safety

OHSP Occupational Health and Safety Plan

OJSC Open Joint-Stock Company

ONAN Oil Natural Air Natural

PAC Provisional Acceptance Certificate

PAH Project Affected Households
805120.GLA.R.003 Revision BS Page 24 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

PAP Project Affected People

Par. Paragraph

POV Points of View

PPA Power Purchase Agreement

PR Performance Requirement

PS Performance Standard

Pv Photovoltaic

Q2/3 Second/Third Quarter

Q4 Fourth Quarter

QHSE Quality, Health, Safety & Environment

RWM Refracted Wave Method

SAARES State Agency for Alternative and Renewable Energy

Sources

SCADA Supervisory Control and Data Acquisition

sD Signing Date

SEP Stakeholder Engagement Plan

SIA Social Impact Assessment

SLCC State Land and Cartography Committee

SOCAR State Oil Company of Azerbaijan Republic

SPS Safeguard Policy Statement

SWL Sound Power Level

TA Technical Advisor

TB Tuberculosis

TCFD Task Force on Climate-related Financial Disclosures

TTMP Traffic and Transportation Management Plan

TRACECA Transport Corridor Europe-Caucasus-Asia
805120.GLA.R.003 Revision BS Page 25 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

ion

UN United Nations

UNDP United Nations Development Programme

UNECE United Nations Economic Commission for Europe

UNESCO United Nations Educational, Scientific and Cultural
Organization

UNFCCC United Nations Framework Convention on Climate
Change

UNHCR United Nations High Commissioner for Refugees

UNICEF United Nations Children's Fund

USD United States Dollar

VECs Valued Environmental and Social Components

vP Viewpoint

VU Vulnerable

WH World Heritage

WHO World Health Organization

WHS World Heritage Site

ZIV Zone of Theoretical Visibility

805120.GLA.R.003 Revision BS Page 26 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

1 Introduction

This Environmental and Social Impact Assessment (ESIA) has been prepared for Masdar
for the 230 MWac Solar Photovoltaic (PV) Plant to be located 60 km south of Baku, within
the Greater Baku Region (Garadagh district), Absheron Peninsula, Azerbaijan (the Project).

Masdar Azerbaijan Energy LLC (the Company), is a special purpose company incorporated
in Azerbaijan, wholly owned by Masdar. The Company is proposing to develop a 230
MWac Solar Photovoltaic (PV) Plant (the Project) to be located 60 km south of Baku, within
the Greater Baku Region (Garadagh district), Absheron Peninsula, Azerbaijan. This
Environmental and Social Impact Assessment (ESIA) has been prepared on behalf of the

Company.

Discussions were held with the Ministry of Energy of the Republic of Azerbaijan ("MoE")
in 2018 to discuss potential collaboration. In October 2018, Masdar signed a Framework
for Action Agreement ("FAA") with the MoE to formalize the intention of both parties to
further discuss and assess the potential collaboration to support the deployment of
renewable energy in the Republic of Azerbaijan. Following the signing of the FAA, Masdar
and MoE have been in discussion to identify potential site locations, Project capacity, grid

connections and other technical, financial and legal related matters.

Masdar assessed three different locations for the potential development of solar and wind
projects. Following this, in January 2020, Masdar signed an Implementation Agreement
("IA") with the MoE providing Masdar with the exclusive right to develop a maximum of
230 MWac at Area 60 within Garadagh district.

It is the Company’‘s intention is to acquire international funding for the development of
the Project and to obtain the approval from the Local Competent Authority to permit to
construct and operate the Project. This document forms the ESIA for the Project which
has been developed to meet local and International Standards. Wood has developed the
ESIA in collaboration with its partners in Azerbaijan, The Center for Social Technologies
“Synergetics” and “Sulaco”. A national Environmental Impact Assessment (EIA) was
prepared by Sulaco in support of the permit application. This was approved on 10
February 2022.

The ESIA presents information on the identification and assessment of the likely
significant environmental and social effects of the Project and its ancillary infrastructure,

based on the preliminary screening performed at Scoping phase back in August 2020.

805120.GLA.R.003. Revision B4 Page 27 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

1.1. Background to the Project

On 17 October 2018, the MoE and Masdar entered into a FAA in respect of potential
collaboration to support the deployment of renewable energy in the Republic of

Azerbaijan (the “Framework for Action Agreement’).

On 05 December 2019, the President of the Republic of Azerbaijan issued a Decree on
Measures for Implementation of Pilot Projects in the Use of Renewable Energy Sources,
establishing a state commission to realise and coordinate the execution of pilot projects
regarding the construction of power generation plants using renewable energy sources

(including wind and solar).

On 9 January 2020, the MoE and Masdar entered into an IA with respect to a solar PV
project of a maximum capacity of 230 MWac at Area 60, 9 km north-west of the Alat

settlement, in the Republic of Azerbaijan on a build own operate basis (the “IA").

The Company will sell and deliver to Azerenerji Open Joint-Stock Company (OJSC) and
Azerenerji OJSC will purchase and accept from the Company, all electrical energy
generated at the Plant within the terms and conditions set out in the dedicated Power
Purchase Agreement (PPA). In connection with the entry into the PPA, the Company and
Azerenerji OJSC will enter into the Transmission Connection Agreement, under the terms
of which Azerenerji OJSC shall provide the Company with access to the Transmission

Network for the purposes of exporting electrical energy generated at the Plant.

The Project and related ESIA process have been subject to setbacks given the delay in

signing the PPA by the Government of Azerbaijan late October 2020. The Project

Agreements have been signed on 06 April 2021, while the Land Lease Agreement is

planned to be signed off in April 2022 before the financial closure of the Project.

1.2 The Project Developer

Headquartered in Abu Dhabi, Masdar is one of the world’s leading renewable energy
companies, developing renewable energy projects, realizing low-carbon urban
development, advancing clean-tech innovation and world-class knowledge and industry
platforms. As a global leader in the development of commercially viable renewable
energy projects in more than 30 countries, Masdar is partnering with the Republic of
Azerbaijan to develop this landmark 230MW solar project subject to the current ESIA.
With more than a decade of experience, Masdar will be supporting the government of

Azerbaijan and its clean energy transition.

805120.GLA.R.003. Revision B4 Page 28 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The solar project supports Azerbaijan's target of producing 30% of its domestic power

needs from renewable energy sources by 2030. The diversification of electricity

production via utilising renewable energy sources is one of the main priorities of focus

by the President of the Republic of Azerbaijan.

1.3

Scope and Content of the ESIA

In order to successfully develop this Project, the following requirements must be met:

The Project must meet Azerbaijani national environmental requirements and
International Standards (namely the Equator Principles (EPs), International Finance
Corporation (IFC) Performance Standards (PSs), European Bank for Reconstruction
and Development (EBRD) Performance Requirements (PRs), Asian Development
Bank (ADB) Safeguard Policy and Japan International Cooperation Agency (JICA)
Guidelines for Environmental and Social Considerations. The International Best
Practise Guidelines are provided in more detail within Section 3.4 of this ESIA.

The Project includes all necessary mitigation measures to minimize any significant
adverse effects on environmental, health and safety, and socio-economic

conditions.

The overall scope of the ESIA includes:

Definition of baseline conditions of key environmental and social resources.
Assessment of positive and negative impacts of the Project.

Consultation with people who may be affected by the Project and with other
potentially affected stakeholders.

Development of mitigation which is sufficient to avoid, reduce, or compensate for
significant adverse environmental and social impacts. Where possible,
enhancement measures are also proposed.

Development of monitoring programs as are necessary to verify mitigation is
effective in accomplishing its goals, and to develop and refine the effectiveness of

mitigation measures.

805120.GLA.R.003. Revision B4 Page 29 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

As part of the ESIA scoping process, Wood's local consultant, Sulaco, undertook a site
visit between 28 and 29 July 2020. This entailed visiting the Project site to collect
observations, data and information to describe the current conditions of the Project Area.
In addition, the first round of stakeholders’ consultation was performed in July 2020.
Selected key informants/stakeholders were interviewed following an alternative approach
for engagement as recommended by the IFC COVID-19 interim guidance for safe

stakeholder engagement’.

As part of the full ESIA, surveys took place from 09 to 11 April 2021 (particularly covering
ecology, cultural heritage, transport / access road and social aspects). A second round of
stakeholder consultation was performed during April 2021, following the approach
described in Chapter 12 and the Project Stakeholder Engagement Plan (SEP). In addition,
a range of stakeholder engagement activities was undertaken during preparation of the
Livelihood Restoration Plan (LRP) (September 2021 and January 2022).

1.4 Structure of the ESIA
The remainder of this report is organized as follows:
e Chapter 2 describes the Project and proposed layout.

e Chapter 3 describes the legal and institutional framework and context in which

the Project is being proposed and developed.

e Chapter 4 demonstrates the general assessment methodology applied for this
ESIA.

e Chapters 5 to 14 describe the baseline environmental and socio-economic
conditions of the area, potential impacts that may result from construction,
operation and decommissioning, proposed mitigation measures and residual

impacts.

e Chapter 15 provides a general summary of impacts that can be expected during
construction, operation and decommissioning of the Project. It also includes
measures that are needed to prevent, mitigate, or otherwise address potentially

significant impacts.

Interim Advice for IFC Clients on Safe Stakeholder Engagement in the Context of COVID-19

805120.GLA.R.003. Revision B4 Page 30 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Chapter 16 provides the Environmental and Social Management and Monitoring

Plan.

e Chapter 17 provides a list of references.

1.5. ESIA Assumptions and Limitations

The Project will be connected to a new 330kV overhead line (OHL) running along the
south-west side of the Project site towards Shirvan urban area reaching the existing
substation at Janub. The OHL is to be constructed by Azerenerji and thus financed by the
Government of Azerbaijan. The length of the new OHL will be approximately 55 km.
Azerenerji OJSC shall design, engineer, procure, supply, erect, deliver, construct, install,
test, commission, operate and maintain the Transmission Connection Facilities. It is
expected that a corridor 200 m wide (100 m on both sides of the axis of the OHL) will be
established, in compliance with national requirements. The OHL EIA was approved on 07
August 2021.

The new OHL will connect to the Alat Trade Zone and the Project. It has been confirmed

by the MoE that the OHL will serve a number of other projects in the area. A letter
confirming this is provided within Appendix A.

In accordance with the IFC PS 1, an associated facility is defined as:

“facilities that are not funded as part of the project and that would not have been
constructed or expanded if the project did not exist and without which the project would not

be viable.”

Considering this definition, the OHL does not fall under the definition of an associated
facility. The OHL has been developed to serve a number of other projects and would
proceed if this Project was not being constructed. It has however been considered within
the cumulative impacts assessment given its proximity to the Project, with relevant

baseline information included into this ESIA to aid the assessment.

The Project has been categorized as a Category B Project at this stage in accordance with
EP 1 and EBRD Environmental and Social Policy 2019: “Projects with potential limited
adverse environmental and social risks and / or impacts that are few in number, generally

site-specific, largely reversable and readily addressed through mitigation measures”.

Furthermore, the Project is considered as a Category B for environment impacts, a

Category B for involuntary resettlement and Category C for indigenous peoples under

805120.GLA.R.003. Revision B4 Page 31 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

the Asian Development Bank (ADB) safeguard categories:*.

For environmental impacts, a Category B Project is defined within the ADB Safeguard

policy as:

“The proposed project's potential adverse environmental impacts are site-specific, few if any
of them are irreversible, and in most cases mitigation measures can be designed more
readily than for category A projects. An initial environmental examination (IEE), including

an EMP, is required.”
For involuntary resettlement, a Category B Project is defined as:

“A proposed project includes involuntary resettlement impacts that are not deemed

significant. A resettlement plan, which includes assessment of social impacts, is required.”

Finally, under ADB categorization, the Project is considered Category C relating to

indigenous peoples:

“A proposed project is not expected to have impacts on indigenous peoples. No further

action is required.”

The EPC contractor will develop and implement an Environmental and Social
Management System (ESMS) in accordance with the general requirements of PS1, PR1
and ADB Safeguard Policy and the Comapny QHSE Management Systems. The Company
will manage the environmental and social risks / impacts identified within this ESIA
through its ESMS consistent with the requirements of IFC PS1, EBRD PR1 and ADB
Safeguard Policy. The ESMS will incorporate the following elements: (i) policy; (ii)
identification of risks and impacts; (iii) management programs; (iv) organizational capacity
and competency; (v) emergency preparedness and response; (vi) stakeholder
engagement; and (vii) monitoring and review. An Environmental and Social Management
and Monitoring Plan (ESMMP) is set out as a separate document to this ESIA and will be
transposed into the relevant construction and operational management plans as
appropriate.

Formal Occupational Health and Safety (OHS) risk identification and management
measures will be incorporated into the Project's Occupational Health and Safety Plan
(OHSP) and standard EPC contractual clauses.

2 ADB, Safeguard policy statement, June 2009 available online https://www.adb.org/documents/safequard-

policy-statement?ref=site/safequards/main

805120.GLA.R.003. Revision B4 Page 32 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2 Project Description

2.1 Project Location and Site Setting

The Project site is located in the east of Azerbaijan Republic, on the coastal zone of the
south-eastern part of the Gobustan plain, in the south-west of the Absheron Peninsula,
Garadagh administrative District of Baku. The Project will entail the development of a 230
MWac Solar PV plant, within a fenced perimeter area of 550 ha, associated sub-station
and access road. The Project will be connected to a new 330kV OHL running to the south-
west side of the Project site towards Shirvan urban area reaching Janub existing
substation, to be constructed by offtaker/MoE and thus financed by the Government of

Azerbaijan (GoA). Once developed, the Project will be operational for a 23-year period.

The Project site location is shown in red in Figure 2-1, corresponding to the “Area 60",
approx. 60 km south-west from the Baku city and about 8 km from the Caspian Sea coast.
The closest urban areas are within Gobustan (5 km east — north-east of Area 60), Atbulag
(5 km north-east) and Alyat (8 km south-east of Area 60) municipalities, administrative

units of the Garadagh District.

Project Area (Area 60)
| Administrative Boundaries
Baku District Area
C1Populated Places

Figure 2-1: Proposed Site Location in Wider Area

805120.GLA.R.003. Revision B4 Page 33 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend

# Main Access Gate
#» OHLLine

2» Proposed Road Path

Ly

Figure 2-2: Project Location and Access Track

805120.GLA.R.003 Revision B4 Page 34 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Project site boundary coordinates are set out in the table below based on the points

set out in Figure 2-2.

Table 2-1: Project Site Boundary Coordinates

frointne, fate tonsa |

1 40°2'57.50"N 49°20'17.18"E
2 40° 2'21.05"N 49°21'39.62"E
3 40° 1'19.88"N 49°21'7.71"E

4 40° 1'25.74"N 49°20'53.66"E
5 40° 0'55.45"N 49°20'39.04"E
6 40° 1'17.83"N 49°19'40.96"E

The site is predominantly desert and semi-desert. At the Project site and beyond,
especially in the coastal block, plateau and flat landforms prevail with a slope in the
southwest direction. The elevation above sea level at site varies within + 100 to 80 m. The
closest state-protected natural areas to the Project site is the “Gobustan” National
Reserve located around 1.5 km east — north-east of the Project site and extends for 5,000
ha.

The main land users located within the 5 km Project defined Area of Influence? (Aol) are
livestock farms, which use the area for keeping sheep and small cattle and as a winter
pasture. No populated areas are identified inside the Project site boundaries. Closest
sheep and cattle farms are located about 300 m up to 3.5 km from the site. More details

are reported in Chapter 12 (Socio-Economic).

3 Please refer to section 4.1 for full definition of the Project Area of Influence.

805120.GLA.R.003. Revision B4 Page 35 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

There are also two cemeteries in the vicinity of the Project area. A recent Muslim cemetery,
where the funeral practices still occur, is located at the distance of about 1.2 km from the
north-western boundary of the Project area. According to one of the visitors, this
cemetery belongs to the Shamly tribe living in the Gobustan settlement of the Garadag
district and in some villages of the Hajigabul region. A more ancient cemetery, still used
for funeral practices, is located around 0.35 km from the southern boundary of the Project

area. More details are reported in Chapter 9 (Archaeology and Cultural Heritage).

Figure 2-3: General Views of the site from southern (on the left) and northern (on
the right) boundaries of the Project Area

805120.GLA.R.003. Revision B4 Page 36 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 2-4: General View from the Project Area showing Flat Areas, with typical

surface conditions.

805120.GLA.R.003. Revision B4 Page 37 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Project rea ot intuence
= cobustan Access Road
Senstive Receptors

Cemetery

[BH sop and cata am

© sic anton ponds anna’ wating

Additional Features in the area

Bkcomnsrorasnnes

#]) coc's gas processing area

© coc oivnn rotucon tse
PE coaing coc sew
@ ranactotwat

Ay Temporary contruction camp of he ‘Babel Uig gas piping

Figure 2-5: Features and receptors identified in the Project Area of Influence.

805120.GLA.R.003 Revision B4 Page 38 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO170255
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Project site is located in the south-west Gobustan Contract Area coastal block which
is an onshore oil field in Azerbaijan. This territory is currently operated by the Gobustan
Operating Company (GOC), which is part of the SOCAR structure. At approx. 5km from
the Project site there is a production base, gas processing units and six active, suspended

or abandoned GOC gas wells are spread within 5km buffer Project Aol.

In the north-east direction from the Area 60, at a distance of about 1.2-1.5 km, SOCAR
contractors recently completed the construction of the “Babek-Umid” trunk gas pipeline
with a diameter of 1000 mm, following from the Dashgil gas field to the Sangachal

terminal.

At present the government of Azerbaijan, in order to facilitate the access of tourists to
the group of volcanoes (located north-west to the Project site) and improve the road
infrastructure of local residents, has initiated the construction of a new two-lane local
highway with a width of 8 m and a length of 21 km (refer to Chapter 11 of the ESIA). The
new road starts from the entrance to the Gobustan Nature Reserve and runs in the north-

western direction. This road is 4 km away from the Project at its closest point.

Implications of new developments in terms of cumulative impacts are analysed in Chapter
13 of the ESIA.

2.2 Project Components

The main components of the solar PV Project are:

e Solar PV modules, to convert solar irradiation into direct current (DC) electricity in
a silent and clean process. A PV power plant contains many cells connected
together in modules which are then connected in strings to produce the required
output.

e Mounting structure or racks, for installing the PV modules at the desired angle.
The PV modules installed on the mounting structure are referred to as arrays.

e Inverters for converting DC to alternating current (AC) electricity for connection
to the utility grid.

e Step-up Transformers for increasing the AC voltage to enable connection to the

grid and reach the AC grid voltage level.

805120.GLA.R.003. Revision BS. Page 39 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Electrical substation, where the electricity is exported into the grid network. The
substation will also have the required grid interface switchgear such as circuit
breakers (CBs) to enable isolation and protection of the PV power plant, as well as
metering equipment.

Access roads.

Additional Project infrastructure such as scrap yard, storage area, drainage

channels, etc.

A representation of a typical solar PV energy park arrangement is shown in Figure 2-6.

Utility Grid

Sunlight

Solar Modules

Mounting Racks

AC Utility
Meter
Inverter
Transfers DC DC/AC Disconnects
Electricity to
Inverter
AC
Service
Transfers the vaaal

Converted AC
Electricity

Figure 2-6: Typical solar PV energy park arrangement

The Project will connect to an OHL of approx. 55 km to be built by Azerenerj, which will

run along the south-west side of the Project site towards the existing substation at Janub

within Shirvan urban area.

805120.GLA.R.003. Revision BS. Page 40 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 2-2: Key Project Components

Inverter Station units: 50

No. PV Modules: 537,624

Total DC kWp: 290,000

Total Export Act. Power (kW): 230,000

Tracker Configuration: Horizontal Single Axis , 2P

Pitch (Centre to Centre Substructure 15m

Spacing)

*These data are tentative and may be subject to change before the financial closure of the Project

Few details regarding the solar PV components have been provided to date, thus the
following has been based on general functional specifications and standards considered
applicable to the Project. The proposed Project layout is included as Appendix B of this
ESIA.

2.2.1. Photovoltaic (PV) Modules

Solar PV cells convert solar irradiation directly into electricity through the photoelectric
effect in a silent and clean process. The output from a solar PV cell is DC electricity. Cells
are interconnected in series and parallel and incorporated into a protective casing to form

a PV module.

There are different types of PV modules available, classified according to the PV cell
technology. The most common of these include (mono and poly) crystalline silicon and
cadmium telluride (CdTe) thin film technology. The Company will employ high efficiency

Tier 1 bifacial Crystalline Silicon (c-Si). Crystalline silicon cells provide relatively high

2

fficiency modules. Modules are made from cells of either monocrystalline or
multicrystalline silicon. Monocrystalline silicon cells are generally slightly more efficient,

however are also costlier than multicrystalline.

Modules chosen will undergo an in-house strict quality control and assurance procedure.
The PV modules shall have valid certifications issued by reputable testing institutions
according to IEC/EN standards.

805120.GLA.R.003. Revision BS. Page 41 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

An example of the appearance of a PV module is given in Figure 2-7. For reference these
modules have generally dimensions of approximately 2.0 m by 1.0 m. PV modules shall
have a minimum 25-year product performance with linear degradation with peak power

rating at year 25 not less than 80% of the original peak power rating.

Dwect
Sunlight
on Frontside
Reflected
‘Sunlight
on Backside

Figure 2-7: Typical Bifacial PV module

The PV Modules are connected to string inverters that transform the DC generated
electricity to AC electricity. Strings of modules are then mounted in structures and

arranged in large rows, or arrays, to optimise the space available on site.

2.2.2 Mounting Structures

The PV module structural supports will typically be fabricated from using anodized
aluminium or hot-dip galvanised steel, bolts and screws. Piles (if any) shall be constructed
of either steel or concrete. If steel is specified, the piles shall be manufactured to withstand

increased anticipated levels of corrosion by using hot-dip galvanised steel.
A good quality mounting system may be expected to:

e Have undergone extensive testing to ensure the designs meet or exceed the load
conditions experienced at the site.

e Allow the exact tilt angle to be achieved with a small level of uncertainty.

e Allow field adjustments that may reduce installation time and compensate for
inaccuracies in placement of foundations.

e Minimise tools and expertise required for installation.

e Adhere to the conditions described in the module manufacturer's installation
manual.

e Allow for thermal expansion, using expansion joints where necessary in long

sections, so that modules do not experience thermal stresses.

805120.GLA.R.003. Revision BS. Page 42 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

PV module mounting structure shall be either fixed or single-axis tracking. A tracking
system involves attaching the PV modules to a table that can move in relation to the sun.
This allows for optimal performance throughout the day. Figure 2-8 illustrates a tracking
structure used for large-scale solar PV plant. The system structural elements shall comply
with the design life expectation of 25 years considering both atmospheric and

underground conditions.

Figure 2-8: Rear View of a Typical Tracking Support Structure

Ground mounted structures can have different support systems based on single post or
twin-post. In any case, the structure shall be able to withstand the expected wind loads

identified for the site.

2.2.2.1 Mounting Structure Foundations

The topographic conditions of the Project site and information gathered during the
geotechnical survey will influence the choice of foundation type and support system
design as some are more suited to a particular foundation type. Piles are typically installed
to the depth of 2.5 m to 3 m below ground, whereas concrete foundation slabs are placed
directly onto the ground. The choice of one option over the others depends on the

substrate characteristics and the expected wind loads in the area.

805120.GLA.R.003. Revision BS. Page 43 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Foundation options for ground mounted PV systems typically include:

Concrete piers cast in-situ: These are most suited to small systems and have
good tolerance to uneven and sloping terrain. They do not have large economies

of scale.

Pre-cast concrete ballasts: This is a common choice for manufacturers having
large economies of scale. It is suitable even at places where the ground is difficult
to penetrate due to rocky outcrops or subsurface obstacles. This option has low
tolerance to uneven or sloping terrain but requires no specialist skills for

installation. Consideration must be given to the risk of soil movement or erosion.

Driven piles (either by direct ramming or pre-drilling): If a geotechnical survey
proves suitable, a beam or pipe driven into the ground can result in low-cost, large
scale installations that can be quickly implemented. Specialist skills and pile
driving machinery are required, which may not always be available. However, this

technique is most commonly used on PV plants globally.

Earth screws: Helical earth screws typically made of steel have good economics
for large scale installations and are tolerant to uneven or sloping terrain. These

require specialist skills and machinery to install.

The use of driven piles foundations is considered generally the most attractive choice due

to the speed of installation and cost effectiveness for use on large-scale PV plants, and

actually the preferred option for the Project. In addition, according to the geotechnical

study of the area, the site consists entirely of hard clay layers. No issues are expected in

driving the piles, particularly steel piles of 1.5-2.0 meters. The foundation should be made

of hot-dip galvanised steel, with a zinc layer thickness depending on the corrosivity

category at the site, since soils have been described to be highly aggressive against

ordinary portland cement and metal structures at site. It should be designed for a

minimum of a 30 years’ lifetime.

An example hydraulic driving machine used for installing pile driven foundations is

illustrated in Figure 2-9.

805120.GLA.R.003. Revision BS. Page 44 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 2-9: Hydraulic Driving Machine for Installing Piles

2.2.3 Inverters

Inverters convert DC electricity generated by the PV modules into AC electricity

conforming to the local grid requirements for use by the new substation.

The inverter shall be either (i) indoor type and located inside an inverter room or (ii) a
proven outdoor type. If outdoor type, the inverters are to be provided within an inverter
station designed to withstand to external ambient temperature. There are two broad
classes of inverters, central inverters and string inverters. It is expected that the Proponent

will install string inverters during the construction of the Project.

The string inverter concept uses multiple inverters for multiple strings of modules, with
inverter capacities in the region of approximately 150-250 kVA when used on large-scale
PV plants. String inverters provide Maximum Power Point Tracking (MPPT) on a string or
dual-string level with all strings being independent of each other. This is useful in cases
where modules cannot be installed with the same orientation, where modules of different

specifications are being used, or when there are shading issues.

String inverters also have other advantages. First of all, they can be serviced and replaced
by non-specialist personnel. Secondly, it is practical to keep spare string inverters on site.
This makes it easy to handle unforeseen circumstances, as in the case of an inverter failure.
In comparison, the failure of a large central inverter, with a long lead time for repair, can

lead to significant yield loss before it can be replaced.

805120.GLA.R.003. Revision BS. Page 45 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.24 Transformers

Power transformers are electrical devices which convert voltage to different levels. The
benefit of their use lies upon the transformation of low voltages, hence high currents, to
medium or high voltages, hence much lower currents. This makes it feasible to transfer

generated energy to centres of demand through cables of practical dimensions.

Solar PV plantsproduce energy that needs to be injected into the grid. As PV inverters
typically operate at low voltages, power transformers are required to step the voltage up
to the distribution voltage level. Specifically, transformers are required at the output side
of the inverters to step the voltage from the low level (e.g. 400 V) up to the distribution

level.
Up to 50 units will be located on the site to house the transformers.
In utility-scale PV Plants, there are usually two different levels of transformers:

- MV/LV Transformers: These transformers elevate the voltage from the output of
the inverters to an intermediate voltage level to minimize electrical losses within
the PV Plant.

- HV/MV Transformers: These transformers elevate the voltage to comply with grid

voltage values as per Offtaker requirements.

A transformer would typically comprise of the components illustrated in Figure 2-10.

Figure 2-10: Major Components of a Liquid-Immersed Power Transformer

805120.GLA.R.003. Revision BS. Page 46 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The transformers found in solar applications vary significantly in their characteristics.
These are detailed further in Table 2-3.

Table 2-3: Transformers Electrical Characteristics

Category Electrical Characteristic

Type Liquid filled or dry type
Depends on the application but typical values
Nominal Voltage of MV Winding include 110 kV, 330 kV, etc. (usually above
35kV)

Depends on the application but typical values
Nominal Voltage of MV Winding include 11kV, 22 kV, 33 kV, etc. (usually
between 1kV and 35kV)

Depends of the application but typical values

Nominal Voltage of LV Winding include 400 V, 660 V, etc. (usually under 1KV)

Capacity Depends of the size of the inverter.
Frequency 50 Hz or 60 Hz

Number of Windings Two or three windings

Short Circuit Impedance 10% (likely higher for HV/MV Transformer)
Cooling Method ONAN, ONAF, OFAF, ODAF

Delta or star connection of windings (Yy, Dy,

Vector Group YNd)

2.2.5 Electrical Substation / Control Centre Compound

The compound will likely be around 100 m x 100 m and will include space for external
equipment and a substation building. The control (substation) building includes a switch
gear room, control room, storage areas, office, meeting room, living quarters, kitchen and

bathrooms with space for showers.

A power substation including several power step-up transformers and switch-gear will be
constructed at site for stepping up power to 330 kV standard, that can be accepted by
the grid, as well as appropriate switching and power control mechanisms. As shown in
the following figure, the IPP substation will be constructed at the south-east corner for

the site covering approx. 1 ha.

805120.GLA.R.003. Revision BS. Page 47 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 2-11: Location of the IPP Substation within the Project Area

2.2.6 Cabling and Communications
Various types of cabling are required to connect the park to the grid network, including:

e LV DC string cables connecting the PV modules to a string combiner box.

e LV DC main cables connecting string combiner boxes to an inverter.

e LV AC cables connecting inverters to a transformer.

e MV AC cables connecting the MV transformers to ring main units and the main
Project's substation.

e HVAC cables connecting the HV transformers to the grid.

Communications systems are installed to monitor and control the Project's performance,
meteorological conditions and video feeds from security cameras. These systems are
connected to the Project's control room using a network of communications cabling.

Figure 2-12 shows a typical cable trench detail.

805120.GLA.R.003. Revision BS. Page 48 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

RRR KKK

NX

CABLE MARKER
TAPE

1080

LOCAL EXCAVATED MATERIAL
TO BE USED AS BACKFILL

SAND/RIDDLED EARTH
BEDDING

7——6 No. 100mm DIA DUCTS

75 | 75
550

Figure 2-12: Typical cable trench detail (dimensions in mm)

2.2.7 Site Security and Fencing

Fencing will be provided around the Project site utilising a wire-mesh fence. In addition,
two rows of barbed wire as an anti-climb guard will be mounted on top of the fence. The
height of the fence, in addition to the barbed wire, will be at least 3 m. Fencing will be
designed in accordance with national norms and standards and subject to regular

inspection.
The minimum fencing requirements are as follows:

e Materials for all fencing will be hot dip galvanized with adequate corrosion
protection.

e Fence posts and foundations shall be adapted to the ground conditions and at an
interval of 3 m maximum.

e Struts will be installed at every 20 m maximum and at each angle.

e Fences will be 2.5 m high without the barbed wire and at least 3 m high including
the barbed wire.

e Remote alarms will be installed.

e Security concept will be in line with Applicable Legislation and International
Standards.

805120.GLA.R.003. Revision BS. Page 49 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A gate will be installed at the site entrance onto the main access road. This will have a
high resistance lock and lockable switch to enable the alarm system from outside of the

Project. This will also have opening gate sensors.

At least 10 closed-circuit television (CCTV) cameras will be installed to oversee the whole
Project Site during construction. The cameras will have remote controlling and web
viewing for authorised personnel only. The cameras will have an Ingress Protection (IP)
65 rating to ensure that they are protected from contact and ingress of dust and will be

regularly monitored and maintained.

2.2.8 Access Road

Qobustan road is the access road to the Project site from Gobustan city. It will be
necessary for the road to be paved along its full length to allow HGV traffic (water trucks,
repairs, supply or large equipment, etc) to access and so upgrading of existing sections
of the road for Project purposes will be required. Further information is provided in

Section 11.

e Figure 2-13 below sets out in further detail, the proposed Project access road. To
summarise: The green line from the Highway to the Point 1 is an existing road
going through the Gobustan settlement.

e The green line from Point 1 to Point 5 is part of existing newly constructed road
to the Mud Volcano Recreation Center.

e The green line from Point 5 to the Point 15 is an existing old gravel road built for
farmers and will be upgraded by the EPC Contractor.

e The green line from Point 15 to the Main Access Gate is a route of new access

road to be constructed by the EPC Contractor.

805120.GLA.R.003. Revision BS. Page 50 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 2-13: Access Road Details

805120.GLA.R.003 Revision B4 Page 51 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Within the site boundary, an internal road network will be constructed between the panel

arrays to facilitate access during construction and for operational maintenance.

A typical internal road is shown in Figure 2-14.

Figure 2-14: Typical internal access track

If roads have to cross existing erosion features or ephemeral streams, then drainage
features will be incorporated into the design to control overland flow and minimize
erosion. If major gullies or other erosion features are crossed, culverts will be installed to
convey stormwater under the road. This will be confirmed following appointment of the

EPC Contractor and detailed design for the Project.

805120.GLA.R.003. Revision BS. Page 52 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Typical road construction works include ground preparation, grading to desired slope
and grade using cut-and-fill methods, placement and compaction of gravel where
needed, excavation of a drainage ditch along uphill sides where appropriate, and
placement of low berms on downhill sides where necessary. Any surplus topsoil will be
stockpiled and protected from erosion, for use in future reinstatement. All off-road areas
disturbed by construction equipment will be reclaimed where appropriate by planting
seeds of native grasses. In addition, after the road is complete, native grasses will be
established, where possible given the conditions, in any soil-based channels that are

constructed alongside the road.

The source of material for road construction is currently unknown, in case there will be
the need to source it from a nearby quarry. Clay materials at site are not recommended
to be used as road and construction fill. When considering the sourcing of materials, IFC

EHS Guidelines for Construction Materials Extraction‘ will be followed.

2.2.9 Drainage

Culverts and drainage channels may be constructed to divert storm water away from
assets and infrastructure and into predetermined areas informed by the Project
hydrological assessment. The actual size and location of culverts will be dependent on
the specifics of the hydrology at the Project. The Project drainage system will ensure that

runoff rates from the site remains at or less than current conditions.

2.2.10 Fencing and Security

The Project's site security measures will comprise a perimeter fence equipped with barbed
wire to prevent intrusion. Intrusion detection and surveillance equipment will also be

installed including lighting and CCTV systems.

4 IFC (2007) EHS Guidelines for Construction Materials Extraction Final - Construction Materials Extraction.doc

ifc.org,

805120.GLA.R.003. Revision BS. Page 53 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Project site will be provided with security during construction. These aspects will have
to be clarified with the EPC contractor. Security arrangements at the Project site will be
developed in accordance with IFC Security Forces Guidance.° The Resolution of the
Cabinet Ministers of the Republic of Azerbaijan No. 91 (31 March 2014) states that
protection measures are only required for critical facilities with armed security required.
Solar PV plants are not included and therefore it is not proposed that any security guard

will be armed whilst working on the Project site.

2.3. Land Lease Agreement

The Project will be developed within State Lands, on Government premises in Garadagh
and Absheron regions, under Acquisition of Lands for State Needs conditions. The land
is classified as industrial, being allocated for use in the oil and gas industry by the Ministry
of Energy (MoE). The land has been specifically allocated by the MoE for the development
of a Solar PV Plant and a land lease agreement will be signed in April 2022 between the
Company and the MoE. The land is currently being used by local farmers and herders for

animal grazing activities during winter months.

Land access and current use considerations in terms of farmers / nearby farming entities
has been explored under Chapter 12.

2.4 Project Schedule

It is understood that the Client's target date for full commercial operation of the Project
is Q2/3 of 2023, with an assumed construction and installation phase of up to
approximately 18 months. The Project is expected to have an operational lifetime of 23

years.

Table 2-4 sets out the proposed Implementation Schedule for the Project.

° IFC, Good Practice Handbook on the Use of Security Forces: Assessing and Managing Risks and Impacts,
2017. Report available at: https://www.ifc.org/wps/wem/connect/ab19adc0-290e-4930-966f-
22¢119d95cda/p_ handbook SecurityForces_2017.pdf?MOD=AJPERES (28 Aug 2018)

805120.GLA.R.003. Revision BS. Page 54 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 2-4: Project Schedule

fMiiestons Date (Duration

Signing Date (SD) of Project Agreements 6 April 2021

Achieve Financial Close and PPA Effective Date
06 June 2022

(ED)
Issue Notice to Proceed (NTP) to EPC ED - 06 June 2022
Completion of Site Preparation Works NTP+6 — early December 2022.

Electro-Mechanical Completion of the PV
NTP+ 16 M - early October 2023

plant
Connection Date. NTP+ 16 M - early October 2023
Achieve Plant Early Operation Date NTP+ 17 M early November 2023

Achieve Provisional Acceptance and issue of
. . NTP+ 18 M - early December 2023.
Provisional Acceptance Certificate (PAC)

Achieve Final Provisional Acceptance and issue
PAC + 24 M - early June 2024.
of Final Acceptance Certificate (FAC)

*The dates and schedule shall move accordingly if delayed

2.5 Project Phases

The Project will entail a series of activities including the following.

2.5.1 Pre-Construction

The pre-construction phase will include carrying out power plant design review with
reference to ESIA recommendations, planning for storm water drainage and containment,
undertaking site preparation and grading, manufacturing-procurement of items and
transporting the required components and construction equipment to site. No trees were
observed within the Project boundary but any large shrubs within the vicinity and very
close proximity to solar panels will be removed to prevent any of these casting a shadow

on the solar-PV modules.

805120.GLA.R.003. Revision BS. Page 55 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.5.2 Construction

Construction of the Project will be carried out under an EPC contract strategy. The

following activities will take place:

e Establishment of access roads to the Site (discussed above under section 2.2.9)

e Site preparation including fencing, clearing of bushes, pit filling, levelling and
grading.

¢ Construction of site office and internal roads.

e Construction of temporary storage facilities and temporary compound (as
described below).

e Establishment of storm-water drainage.

e Effluent, sanitation and sewerage disposal.

e Storage of paints and varnishes — Corrosion protection.

¢ Construction waste management

e On-site electricity supply (by means of diesel generator).

e Foundation laying for ground mounted structures.

e Storage of PV modules delivery and their installation.

e Laying of internal electrical connections.

e Construction of substation and office buildings.

e Installation of inverter and transformers.

e  Inter-connection of the solar plant substation to the national electricity utility grid.

2.5.2.1. Temporary construction facilities

Temporary facilities to be used during construction will consist of a temporary compound
inside the Project boundaries. The compound will include a parking area, a generator with
fuel storage, and potentially temporary buildings to provide limited accommodation as
portable cabins and support facilities for managers and workers, secure storage, site
offices, and welfare and first aid facilities during construction. The capacity of the
generator is below the threshold for requiring a permit under the EU Medium
Combustion Plant Directive (MCPD)°*.

All these aspects will be refined and detailed further as part of the detailed design process

once the EPC Contractor is appointed.

® Medium Combustion Plant (MCP) Directive - Environment - European Commission (europa.eu)

805120.GLA.R.003. Revision BS. Page 56 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A fire protection system will be in place with certification and auditing in line with national

legislation and the IFC EHS General Guidelines.

2.5.2.2 Concrete details

There are two potential cement manufacturers to be utilized during the construction
phase. These are companies, NORM Cement and Holcim Cement, which are around 40 km
north of the Project. Concrete producers selected include SPARK Beton, Azkontakt Beton
and Azital. All of these companies currently work with NORM cement and are capable of
producing traditional and special types of the concretes required by large scale projects
in the country. Details regarding the source of concrete will be further confirmed

following appointment of the EPC Contractor.

At least two settlement ponds will be included to clean mixers after concrete delivery. The
location of these will be defined following appointment of the EPC Contractor. Mitigation
measures and monitoring to ensure containment of cleaning water contaminated with
concrete at settlement ponds will be included in the Hazardous Materials and Waste

Management Plan.

2.5.2.3 Wastes and storage

Appropriate segregation of hazardous and non-hazardous wastes will be implemented.

The minimum requirement for waste segregation shall be:

¢ Construction waste.
e Food waste.

e Hazardous — must be separate containers for each type of waste.

A licensed contractor will collect both hazardous and non-hazardous wastes from the
site to be disposed in licensed waste disposal facilities. The relevant logistics company is
responsible for collecting all packaging materials from the delivery and return with

containers for further recycling at a licensed recycling plant.

The estimated volumes of waste generated during construction are set out in the table

below.

805120.GLA.R.003. Revision BS. Page 57 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 2-5: Estimated Volumes of Waste Generated during Construction

Volume Site Office, | Installation | Reinstatement
Generated | Access & of Solar

Temporary Panels &
Compound | Associated
Faci

Non-Hazardous Wastes

Soil. 0 0
Concrete. 2m? 0
Asphalt paving. 1m 0
Scrap steel. 5 tonnes 0 0
Glass. 0 0
Plastics. 5m 0
Packaging materials. 10 m? 0
Wood. 5m 0
General waste from construction 100 m3 0
Hazardous Wastes
Solvent waste. 1 litre 0
Used and Spent oils. 100 litre 0
Hydraulic fluid. 20 litre 0
Resins and paints. 5 litre 0
Waterproofing compounds. 10 litre 0
Adhesives. 2 litre 0
Clean up materials (such as spill
wontaminated with the wen 0.5m? °
listed above.
805120.GLA.R.003 Revision BS Page 58 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Volume Site Office, | Installation | Reinstatement
Generated | Access & of Solar

Temporary Panels &
Compound | Asso

Drums, containers and tins with

. m? 0
remains of hazardous substance.

The storage of fuel for the on-site construction vehicles and equipment will be secured
in a temporary bunded facility to prevent the possibility of leakage and soil
contamination. Bunding will be of impermeable construction and sufficient to contain

110% of the volume of liquids to be stored within.

Storage and sealing of other hazardous materials and wastes will take place in dedicated
areas on site. There will be hazardous substances storage areas with special warning signs,
instructing the staff on the rules of conduct in ordinary and emergency situations and

utilization of wastes in accordance with national legislation and International Standards.

Sanitary waste will be collected in containers below portable toilets and transported to a
registered waste disposal facility for disposal. Storage and handling procedures for oils

and other chemicals will be required to minimize risk of pollution.

A Hazardous Materials and Waste Management Plan for construction which will be
developed by EPC contractor. This plan will identify and implement proper waste
management and will investigate opportunities for recycling and reuse of materials
including procedures for disposal of redundant / broken panes, plastic, glass, oil and
other waste types alongside outlining monitoring measures in accordance with
Azerbaijan law and international best practices. The plan will also include procedures for
handling and storing redundant/broken PV panels on the Project site (for example,

ensuing these are bunded or stored in a covered area of the site).

The EPC Contractor will undertake reasonable efforts to find recycling companies within
the country. There is the option for underperforming panels will be offered to local

farmers as part of the Community Development Plan.

805120.GLA.R.003. Revision BS. Page 59 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.5.2.4 Construction machinery and equipment

Machinery and equipment likely to be used for construction activities includes: Excavator,
Grader, Vibratory Roller, Water Sprinkler, Loader, Backhoe loader, Truck, Dozer, Tractor,
Diesel generators, Pick-up Truck, Hydraulic Driving Machine for Installing Piles. In
addition, Cranes and Telehandlers are expected for the unloading and storing of materials
in the designated compound and storage areas. Electricity required during the
construction phase will be supplied from on-site diesel generators.
In addition, different types of vehicles are expected to be used during construction phase
of the Project:
e Light Goods Vehicles (LGVs) — contractors’ vans, minibuses, private cars etc.
estimated up to 1,600 Total Vehicle Movements during construction,
e Heavy Goods Vehicles (HGVs) — vehicles with a maximum rigid length of 12 m and
a maximum articulated length of 16.5 m. Estimated up to 10,000 Total Vehicle
Movements during construction.
e Abnormal loads - vehicles over 25 m in length or 3.6 m wide. Expected to be very

limited in numbers.

Estimated traffic volumes are based on previous solar PV project experience and are to

be confirmed once a construction strategy is available from the Project Developer.

2.5.3. Operation

The post-construction phase will include site remediation, clearance and deposition of
debris off the site, restoration of areas where construction activities temporarily disturbed
the environment, repairs and replacements of failed parts. Commissioning the Plant will
be performed no later than 30 days and no earlier than three months prior to the

Scheduled Commercial Operations Date.

The Project operation phase will require maintenance throughout the operation phase to
ensure extended system lifetime, as well as compliance with manufacturer warranty and
ensure efficiency in energy production. Routine maintenance activities include regular
cleaning of panels and maintenance of electrical components, control equipment and
access roads. Currently, the Project Company is planning to apply dry cleaning for PV

panel cleaning. No wet cleaning is envisaged.

805120.GLA.R.003. Revision BS. Page 60 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The PV module cleaning system will adopt full automatic control, and will comprise
cleaning robots, docking stations, returning stations and bridges. The cleaning robot has
a wind stow strategy and hook protection mechanism utilised during the cleaning
process. The process is for dry cleaning therefore no water will be required. Furthermore,
it has C4 corrosion protection and IP65 sand and dust protection. The proposed system
is based on reliable and proven technology, and compatible with PV modules and track

system.

2.5.4 Decommissioning

The Project is expected to have an economically useful lifespan of approximately 23 years
and following this, the power plant infrastructure would either be decommissioned or
upgraded (if a new license is granted) once it has reached the end of its economic life.
Upgrading the PV power plant will consist of replacing old PV modules for new ones,
increasing the total peak power of the plant (a process called “Repowering") or increasing
the power of the plant by adding new elements such as trackers, PV modules or

transformers.

If the plant is to be decommissioned, then the site should be returned to close to its
original state. A Decommissioning and Site Restoration Plan will be developed prior to

the decommissioning phase.

The components of a PV plant have an intrinsic value either for re-use or recycling. This
value will cover the cost of decommissioning the plant and rehabilitating the site.
Hazardous wastes will be disposed of in accordance with environmental guidelines
required by the country; while the non-hazardous, like waste metals or plastics, will be

delivered to respective recycling plants.

2.6 Water Resources

The main water requirement during construction would be water for concrete production
in case of concrete foundations and dust suppression. An additional supply of potable

water will be required for the workforce.

Construction workers must have easy access to a source of clean potable water. Drinking

water must meet local or World Health Organisation (WHO) drinking water standards and

805120.GLA.R.003. Revision BS. Page 61 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

water quality must be monitored regularly’. IFC / EBRD workers’ accommodation
guidance’ states that (dependant on weather conditions and accommodation standards),
80 to 180 litres of water per person per day should be made available. The anticipated
maximum work force is around 420 at its peak and, with an average of 130 litres per
person per day. At its peak workforce during construction there would be 54,600
litres/day required to cover the needs of the workforce (or 54.6 m? per day). On average
considering the months where less workers are present, there would be around 24,115

litres required per day (or 24 m?/day).

Assuming a construction phase of 18 months (24 m?/day*30.4 days (average)*18 months)

would result in a total water requirement of 13,133 m? for the workforce.

During construction (without consideration of water for consumption), it is estimated that
10,045 m? of water is required over the 18-month period. This averages at 18.3 m? per

day however it is noted that some months will require greater water use than others.

There is no available groundwater or water supply sources available close to the area of
Project. The nearest state water intake which belongs to Azersu (utility company) is
around 11 km away from the site. Discussions are underway with the utility company and
an official application is in progress. It has been confirmed with Azersu that there would

be sufficient water capacity to supply the Project and existing demands.

It is therefore proposed that an underground water reservoir with capacity of 350 m? is
constructed and water will be supplied by tankers to the Project from the intake. Drinking

water will be purchased as bottled water from the local market.

Water resources consumption during operation is expected to be minimal, around 4 m?
estimated per day in addition to bottled drinking water for any workers attending the
Project site during operation. This is considered negligible compared to construction,
since dry cleaning of solar panel is foreseen, and minimal water required for on-site

personnel for potable use.

7
http://documents.worldbank.org/curated/en/604561468170043490/pdf/602530WPOworke10Box358316B01
PUBLIC1.pdf

® EBRD and IFC publication: Workers’ Accommodation: Processes and Standards, 2009

805120.GLA.R.003. Revision BS. Page 62 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.7 Workforce and Transportation

During construction, the number of workers at site will vary according to the activities
that are being undertaken. The number of people that are predicted to be employed
during construction varies depending on the EPC Contractor however it is expected to
reach a peak of 420 personnel. The construction workforce is expected to consist of a
combination of nationals and expatriate workers, with the majority being locals
preferentially sourced from the surrounding towns and villages .This includes technicians
and low-skilled personnel who will receive various levels of training before starting work
on the project. This includes basic training on HSE, labour management and, where

required for specific job profiles, vocational training.

The Project will provide temporary accommodation for construction workers. This may be
as portable cabins to be installed as temporary compounds within the fenced Project site
area for a limited number of employees (no additional land required) and / or rented
accommodation nearby. Any rented accommodation will be subject to an audit prior to
construction to ensure it is in line of EBRD / IFC’s Guide for Workers Accommodation?

and will be upgraded as required prior to inhabitation.

It will be the responsibility of the EPC contractor to arrange for temporary
accommodation. Workers could then potentially be expected to be accommodated
within local towns. Temporary accommodation will meet international requirements in
relation to space, water supply, adequate sewage and garbage disposal, protection
against heat, cold, damp, noise, fire and disease-carrying animals, storage facilities,
lighting and (as appropriate to size and location) access to basic medical facilities or

personnel", in accordance with EBRD / IFC’s guidance. COVID-19 management measures

will be also put in place and will be constantly under review.

A dedicated Workers’ Accommodation Plan will be developed prior to construction by
the EPC contractor, following the EBRD / IFC guidance and including COVID-19
management measures. It is noted that no residential areas are located in close proximity
of the Project site, thus no particular conflict with local population in terms of existing
infrastructure, in particular the water and sanitation, electricity and transport systems, are

envisaged.

° EBRD and IFC publication: Workers’ Accommodation: Processes and Standards, 2009

10 IFC publication: Project Developer's Guide to Utility-Scale Solar Photovoltaic Power Plants, 2015

805120.GLA.R.003. Revision BS. Page 63 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The number of local people that are to be employed during operation is expected to be

up to 50. A significant percentage is expected to be comprised of national people.
Transportation of solar PV components to Azerbaijan

The Company is in the process of running a competitive EPC tender and transportation
arrangements will be led by EPC Contractor. For time being both land and water transport

is considered. Two proposals are under evaluation:

e One option is proposed by SEPCO Ill utilizing ports from Shanghai to Poti
(Georgia) and thereafter road transport. The duration of shipment from Shanghai
port to Poti port is about 29 days normally. A group of trailers will be responsible
for inland transportation from Poti to the Project site after customs clearance. The
distance between Poti and the Project site is about 841 km by M2 highway. The
duration for inland transportation is about 14 days normally. Access to site is then
expected through Qobustan road.

e Second option is proposed by METKA which considers rail and road transport.
Transportation will take place mainly by rail for the bulk items that are arriving
from China (PV Modules, Tracker Parts, Inverters and Production Substations —
more than 2.500 containers passing by Shanghai/ Tianjin/ Hefei - Xi'an/Jinan/
Jiaozhou - Horgos — Aktau — Baku, arriving in Gobustan area by truck) and by road
from Europe (Greece, Romania and Italy) for cables, LV Panels, SCADA and
CCTV/Security Equipment.

Road Transportation from all European places of origin will take place through
Turkey and Georgia to Azerbaijan (to the site by main M2 highway and Qobustan

road). Access to site is then expected through Qobustan road.

The logistics activities are under the responsibility of the EPC contractor, in coordination
with the Company, to be performed in compliance with Project Traffic and Transportation
Management Plan (TTMP).

2.8 Main Project Alternatives Considered

ESIA best practice, IFC PS 1, EBRD PR1 and ADB Safeguard Policy require an assessment
of Project alternatives as part of an environmental and social assessment. The section
below sets out the main alternatives considered during the site selection process and

demonstrates the reasoning for the decision to take forward the Project site.

805120.GLA.R.003. Revision BS. Page 64 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.8.1. Without the Project

The ‘without solar PV farm’ alternative would imply to maintain the status of the land as
it currently stands which means that the current use of the site continues. From an
environmental standpoint, a ‘without project alternative’ would place greater reliance on
generating additional power from fossil fuel sources but also deny the local population
potential opportunities associated with the Project. The achievement of Azerbaijan's 2025
vision and beyond for the inclusion of renewable energy electricity within its generation

mix would not be supported. A ‘With Project Alternative’ is therefore recommended.

2.8.2 Site Selection

Selecting a suitable site is a crucial component of developing a viable solar PV Project. In

general, the process of site selection must consider the constraints and the impact the
site will have on the cost of the electricity generated. The main constraints that need to

be assessed include":

e Solar resource / Local climate / Topography.
e Available area / Land use / Accessibility.

e Local regulations/land use policy or zoning.
e Environmental designations.

¢ Geotechnical conditions.

¢ Geopolitical risks.

¢ Grid connection.

e Module soiling.

e Water availability.

e Financial incentives.
The following areas were initially considered for the Project — see Table 2-6 below.

Table 2-6: Project Site Alternatives

Location

1 60 5 km north-east from the Atbulag village — current Project site

The proximity of the Absheron National Reserve, 850 hectares in the

2 61 .
nose of the Absheron peninsula.
3 62 2 km south of the Alat settlement, 2,600 ha
805120.GLA.R.003 Revision BS Page 65 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The following conclusions were reported":

1.

Marginal difference in terms of energy production has been calculated between
sites. Therefore, energy was not considered the decisive factor while selecting the
site. However, based on energy number the first priority would have been Area
61.

Area 60 or Area 62 were considered to have same level of production as very close
to each other. Among these two; Area 60 was considered as priority, only because
it is not located very close to the sea as Area 62 (i.e. marine environment and
tendency of relatively high corrosion).

The technical difficulties were highlighted to find 400 MW of evacuation capacity
of lines within short vicinity in case Area 60 and Area 62. In this respect, the
selection of Area 61 and Area 60 were deemed to be reasonable.

As per the table above, Area 60 is further from settlements than Area 62 and
considering the proximity of the nature reserve to Area 61, Area 60 was considered

preferred.

A site visit was scheduled and performed on 27 January 2020 by Masdar on the finally

selected Area 60. The visit was aimed to determine the suitability of the site for PV

installation in several aspects such as: inclination, visual inspection of soil character, risk

of flooding, soiling loss estimation, identification of any near shading and far shading

objects. According to the Site Visit Report, major aspects such as accessibility, suitability

of the soil, absence of nearby shading objects and a suitable grid connection at the

selected site have been considered to be fulfilled.

In addition, the proposed layout has been selected with the aim of minimising conflicts

with existing roads, residential areas and on-site constraints. Availability of suitable land

(no ecologically sensitive areas, no cultural heritage and archaeological feature at the site,

relatively flat, and located on State Land) and minimisation of impacts have been

considered.

1 Masdar, 2019. RES projects and Energy Estimates spreadsheet.

805120.GLA.R.003. Revision BS. Page 66 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The outcomes of Wood's ESIA Scoping Study revealed farmers were using the Project site
for grazing and driving livestock with private farms located nearby the site. Furthermore,
there are recent and ancient cemeteries in proximity to the Project site as well as the
national Gobustan Reserve. Mitigation set out within this ESIA will be committed to within
the ESMMP, transposed into the Construction Environmental Management Plan (CEMP)
and Operational Environmental Management Plan (OEMP) as appropriate and adhered
to by the Company and the EPC / O&M Contractor to reduce risks related to these

receptors’ location.

Additional detailed technical studies (i.e., Solar Resource Assessment, Meteo-Station
Measurement Campaign, Albedo Study, Geotechnical Study, Hydrology Study, Power
Flow and Grid Connection Study) have been or are being completed for the Project. The
Meteo-Station Measurement Campaign and Power Flow and Grid Connection Study is

on-going at present.

2.8.2.1 Solar Resource

An albedo measurement campaign on-site was conducted on October 2020, to determine
the albedo characteristics of the area where the Azerbaijan PV 230 MW project (the

Project) will be installed.

The Technical Advisor (TA) performed a quality analysis on the on-site measurements to
identify any possible error or discrepancy. After this, the satellite-derived series were
correlated and adapted with on-site measurements after applying a statistical approach,

and after obtaining the correlation coefficients between both sources.

The table below shows the monthly and annual albedo values obtained in this study. The

TA considers these values representatives of the Project location.

Table 2-7: Monthly and Annual Albedo Values

January 19.5
February 20.3
March 19.5
April 19.4
May 18.8
805120.GLA.R.003 Revision BS Page 67 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

June 18.7
July 19.7
August 20.2
September 20.6
October 19.3
November 18.9
December 19.9
YEAR 19.6

Key outcomes of the study are summarized as follows:

e The TA has analysed two types of data sources: i) satellite estimations, and ii)
measurements performed on-site.

e The site was mainly identified as clayey and herbaceous soil type, mostly free from
dust and sand.

e Precipitation affects the albedo factor at this area, by generating puddles and by
modifying the atmospheric conditions.

e An annual average value of albedo of 19.6% was obtained. This value is aligned
with the expected ranges for this type of soil (natural clay soils), that oscillates

between 15% and 35%. The site guarantees excellent solar irradiation.

2.8.2.2 Geotechnical Conditions

In July 2020, a Geotechnical Study of the site has been carried out. Main outcomes are

summarized as follows:

e 34 geological exploration boreholes were drilled on this site (28 x 5.0 and 6 x 10.0
m). In the vicinity of these pits, 33 trial pits (3.0 m deep each) were excavated.

e Based on the results of chemical analysis of soil aqueous extracts, clay, clay loam
mixtures resulted to be highly aggressive against ordinary portland cement and
metal structures.

e It may be necessary to protect the concrete and building foundation against

sulphate effect in the long term. The use of sulphate-resistant cement should be

considered for design and applications.

805120.GLA.R.003. Revision BS. Page 68 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e It is expected that the corrosion effect will be low for steel and similar materials in
natural ground conditions. For the durability of such materials, protection against
corrosion will be beneficial.

e Results suggested to not allow excavation work, which may affect the stability of
the slope in the field surroundings, and to prevent flooding.

e Clay materials found in boreholes are not recommended to be used as road and

I.

e No cavities, lands liable to flooding, compressive soil, swelling soils, slope

construction fi

instability, erosion and similar geotechnical hazards are present in project area.

e Soils detected in the lithological section are of class Il according to their seismic
properties.

e There is no bearing capacity problem for shallow foundations and no needed soil
improvement.

e No groundwater has been encountered during drillings, thus there is no
liquefaction potential in the project area. Also, soil layers with liquefiable
properties were not observed.

e¢ No settlement issues in building foundations are expected. Most of the clays
encountered in the boreholes are hard and incompressible.

e The project area consists entirely of hard clay layers. No issues are expected in

driving the piles, particularly steel piles of 1.5-2.0 meters.

2.8.2.3. Hydrology and Flood Constraints

A Hydrology and Flood Risk Appraisal was completed by Wood in February 2021 to
confirm the risks and provide recommendations and mitigation measures. The report is
included within Appendix F of this ESIA. The report will be utilised to inform the detailed
design of the Project which will be carried out by the EPC Contractor. The modelling
outputs have demonstrated that the majority of the Project site is typically at low risk of

flooding, with predominantly shallow (<0.15m) peak flood depths.

805120.GLA.R.003. Revision BS. Page 69 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2.8.3. Technology Alternatives

In terms of technology, the conditions of the site are optimal for solar PV and
unfavourable for other renewable technologies. The site does not possess sufficient wind
resource and is not characterised by hydro or geothermal potential. Thermal power could
potentially be the only technically suitable alternative, but its carbon footprint and the
geographical location would make it both environmentally and economically
disadvantageous. A ‘Solar PV’ technology option is therefore the most suitable for the

site.

805120.GLA.R.003. Revision BS. Page 70 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

3 Legal and Institutional Framework

The ESIA study for the Project has been carried out within the framework of local, national
and _ international environmental regulations and guidelines. This chapter outlines
different institutional framework, policy and legislation requirements pertinent to the
Project including the Azerbaijani regulations/institutions as well as international

conventions that may be triggered by the Project.

3.1 Azerbaijan Institutional Framework

The ministries, agencies and institutions having key functions with responsibility for the

environmental and social aspects of the Project are listed in the following table.

Table 3-1: Overview of Relevant Institutions at Government Level

a

Representing the central state authority overseeing the
environmental protection. The Decree No.485/2001 sets forth
provisions on duties and authorities, activities and organization

Ministry of Ecology and of the MENR, which is seen as the executive central body in
Natural Resources carrying out activities in the field of environment such as ensuring
(MENR) environmental protection, developing efficient use of natural

resources, groundwater and mineral resources, observing
hydrometeorology processes, improving soil fertility, to this end
monitoring, surveying and mapping.

Responsible for regulation of activities in the mining and energy
industries of the Republic of Azerbaijan, covering the functions of
both the abolished Ministry of Industry and Energy and Ministry
of Fuel and Energy. The Ministry is responsible for the design and
implementation of state policy and regulation in the energy
sector, mainly concerning natural gas production, transportation,

Ministry of Energy processing, distribution and supply; electricity generation,
transmission, distribution and supply; and energy saving and
efficiency. Moreover, the Ministry controls relevant state-owned
enterprises.

The Ministry has a dedicated department that is responsible for
increasing the deployment of energy efficiency and renewable
energy policies.

It is a central executive body responsible for the civil defense and
the protection of the population from natural and man-made
disasters.

Ministry of Emergency
Situations (MES)

805120.GLA.R.003. Revision BS. Page 71 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

a

Ministry of Health

Tariff (price) Council

State Agency for
Alternative and
Renewable Energy
Sources (SAARES)

Energy Regulatory
Agency (AERA)

Ministry of Labor and
Social Protection of
Population

State Tourism Agency of
the Republic of

Responsible for the management of natural disasters and
industrial accidents and the implementation of safety rules in
construction, mining and industry. MES (along with the MENR and
other appropriate Ministries) require prompt notification in the
event of an emergency, or accident. To be involved to issue permit
to construct. It has a role during the permit process

It is the state institution controlling the sanitary-epidemiological
situation in the country and regulation of health protection in the
workplace. To be involved to issue permit to construct. It has a
role during the permit process.

This is the implementing body for energy prices, service fees and
collections across all regulated entities in the economy. The
Council is chaired by the Ministry of Economic Development and
has 12 members.

Agency driving the development of the country’s renewable
energy resources and related projects, by preparing state policy,
legal acts, regulatory documents and implementing state policy
for creation and development of renewable energy sources. The
status of the Agency was altered by a Presidential Decree No. 464
of 14 January 2019.

This recently established Agency (December 2017) is the Public
Legal Entity under the Ministry of Energy in charge of bringing
utility services in line with the requirements of the market
economy; achieving sustainable development by further
improving control mechanisms; maintaining transparency and
flexibility in energy supply; and ensuring accessibility of these
services for entrepreneurs.

Government structure contributing to high-levelled execution of
social policy strengthening and improvement of welfare state of
country population.

The agency is the central executive body implementing the state
policy and regulation in the field of protection of historical and
cultural monuments located in the territories of the state reserves
under its subordination. The State service is the executive body
exercising state control on usage of immovable historical and

Azerbaijan cultural monuments (except State Historical-Architecture of
“Icheri Sheher" and “Qala” State Historical Ethnographic Reserve)
that are under state protection, restoration, reconstruction and
protection.

805120.GLA.R.003 Revision BS Page 72 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

a

Ministry of Culture (State
Service for Protection,
Development and
Restoration of Cultural
Heritage under the
Ministry of the Culture of
the Republic of
Azerbaijan)

State Committee for
Urban Planning and
Architecture

The State Land and
Cartography Committee
of Azerbaijan Republic
(SLCC)

Azerbaijan National
Academy of Sciences,
Institute of Geology

District / Rayon Executive
Authorities and Powers

Municipalities

Governmental agency within the Cabinet of Azerbaijan in charge
of regulation of the activities and promotion of Azerbaijani
culture.

Creates and maintains the state urban planning cadaster, ensures
the preparation of the general layout and regional settlement
schemes, schemes and projects of district planning, master plans
of cities and other settlements, projects of residential areas,
industrial centers, schemes and projects of engineering and
communication lines of settlements and projects.

In charge of implementing land cadastral, monitoring and
reforms; restoration and increasing of land productivity, setting
territorial units in Azerbaijan Republic. The Department on Land
structure, land reform and Work with regions under SLCC is
responsible for coordination of Land acquisition and resettlement
works with executive agencies.

The main state research organization and the primary body that
conducts research and coordinates activities in the fields of
science and social sciences in Azerbaijan. Mud volcanoes have
been studying at the Institute of geology.

They are representative offices of the President of Azerbaijan in
places. Within the limits of their authority, they manage a city
(district), adopt acts of regulatory and normative nature, dispose
of state-owned lands, develop and implement programs for
socio-economic development in the territories entrusted.

The District / Rayon Executive Powers are responsible for the local
management of state lands within the Rayons territories, and for
the supervision of municipal land management.

They are a form of local self-government and non-state system
for organizing the activities of citizens within the territories
established by the laws of Azerbaijan. Municipalities, within their
powers, design and implement programs for social protection
and social development, economic development and _ local
environmental programs.

805120.GLA.R.003.

Revision BS. Page 73 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 3-2: Overview of Relevant State Energy Entities

sees

Azerenerji JSC - Electricity Electricity generation and transmission. Discussion with the
generation and Company ongoing defining Project's details and
transmission implementation.

Azerishiq JSC - Electricity Electricity distribution and supply.

distribution and supply

State Energy Agency of the Electricity generation, transmission, supply and distribution in

Nakhchivan Autonomous the territory of the Nakhchivan Autonomous Republic of
Republic Azerbaijan (regional energy exchanging with Turkey and Iran).
Azalternativenergy LLC Under the structure of the State Agency on Alternative and

Renewable Energy Sources, this 100%-state-owned company
was established to implement renewable energy projects;
generate, transmit and distribute electricity from alternative
and renewable energy; and provide construction and
engineering services to both the government and the private
sector.

3.2. National Environmental and Social Legislation

3.2.1. National EIA Main Legal Basis

The President of the Azerbaijan Republic introduced a Law on Environmental Impact
Assessment (EIA) inJune 2018, which was approved by the Decree No.193, dated 13 July
2018.

According to this Law, in order to coordinate the planned activity with the State
Ecological Expertise of the MENR, it is necessary to develop and submit the EIA report
to the representatives of MENR. The purpose of the Law “On EIA” is to create the legal
basis for the functioning of the mechanism for the environmental impact assessment of
public and private projects or the types of planned activities to ensure the prevention or
reduction of negative impacts on the environment and public health at the earliest

stages. The development of the EIA report is mandatory.

805120.GLA.R.003. Revision BS. Page 74 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In accordance with the provisions of this Law, the EIA is carried out based on the
following principles: an integrated environmental, social and economic assessment of
the impact of the proposed activity on the environment and human health; ensuring the
integrity, transparency and reliability of information about the environmental safety of
the proposed activity; the preservation of ecological balance and biodiversity; not to
exceed the impacts of the proposed activity on the environment to acceptable
standards; forecasting of possible environmental consequences and assessment of the
level of environmental risks; ensuring transparency in the EIA, informing the public and

taking into account public opinion.
Specifically, the EIA report should include:

e Assessment of the initial and expected state of the environmental and socio-
economic environment.

e Determination of the environmental impacts of construction, reconstruction and
operation of facilities.

e Environmental Management Plan, combining a system of measures to reduce and
mitigate environmental impacts.

e Environmental Monitoring Plan providing for the effectiveness of environmental

measures.

3.2.2 Laws Applicable to the Project Purposes

The table below reports a summary of key environmental laws applicable to the Project

purposes, including also the main laws dealing with energy sector in Azerbaijan.

805120.GLA.R.003. Revision BS. Page 75 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 3-3: Key Laws applicable to and regulating the Project”

Key environmental legislation

Law on the Protection 1999 (last This Law governs the legal, economic and social
of the Environment, amendment in framework for environmental protection. The
No. 678-IQ 2014) purpose of this Law is to guarantee environmental

safety and the ecological balance of the
environment, prevent the impact of socioeconomic
and other activities, preserve biological diversity,
and effectively manage the use of nature. This Law
governs mutual relations between society and
nature for the purpose of improving the quality of
the environment, using and renewing natural
resources efficiently, and enforcing environmental
protection laws and legal procedures.

Law on Ecological 1999 (last The main purpose of this Law is to establish legal
Safety, No. 677-IQ amendment in basis for the protection of human life and health,
2013) environment, including atmospheric air,

waterbodies, subsoil, land, vegetable and animal
kingdom against risks originating from man's and
natural impact thereon.

Law on Fauna, No. 1999 (last This Law establishes the legal basis for protection
675-IQ amendment in of fauna in the Azerbaijan Republic, with the aim of
2015) ensuring preservation and rational use of all types

of wild animals. It also describes issues of State
inventory and monitoring, and economic and
punitive regulations.

Law on Green Belts, 2014 This Law aims at conservation of greens (trees,

No. 957-IVQ shrubs, flowers, grasses and planting materials) and
green areas, also by defining the rights and
obligations of state agencies, municipalities, legal
entities and individuals.

Law on Specially 2000 (last This Law determines the legal basis for protected
Protected Natural amendment in natural areas and objects in Azerbaijan.
Territories and 2015)

Objects, No. 840-IQ

72 Sources of information:

-  http://www.aera.gov.az/en/legal-acts/laws

- “Renewables Readiness Assessment, Republic of Azerbaijan" (IRENA,2019);

- FAOLEX database: http://www. fao.org/faolex/country-profiles/qeneral-profile/en/?iso3=AZE

805120.GLA.R.003. Revision BS. Page 76 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Law on Protected 2000 (last This Law establishes legal basis for the
Areas, No. 540-IQ amendment in organization, protection and management of
2006) protected areas, based on the following main

objects: 1) conservation of biological diversity and
ecosystem; 2) purposeful use of protected areas for
scientific research, culture and education; 3)
recreational use; 4) international cooperation (art.

3).
Law on Protecting the 2001 This Law has the purpose of protecting the
Atmosphere, No. atmosphere to ensure the people's right to live in a
109-11Q favourable environment and their access to

accurate environmental information. It sets general
requirements for air protection during economic
activities, establishes norms for mitigating physical
and chemical impacts to the atmosphere and
establishes rules for the State inventory of harmful
emissions and their sources.

Law on Water Code, 1997 (last This Code regulates legal relations concerning the
No. 418-1Q amendment in protection and use of water bodies in the
2015) Azerbaijan Republic, it sets property rights and

covers issues of inventory and monitoring.

Law on Industrial and 1998 (last This Law reports the State policy in environmental
Domestic Waste, No. amendment in protection from industrial and household waste
514-1Q 2012) including harmful gases, wastewater and

radioactive waste. It defines the rights and
responsibilities of the State and other entities, sets
requirements for the design and construction of
waste-treatment installations, licensing of waste
generating activities, and for the storage and
transport of waste (including transboundary
transportation), encourages the introduction of
technologies for the minimization of waste
generation by industrial enterprises.

Law on obtaining 2002 (last This Law regulates relations arising in connection
Information on the amendment in with the timely receipt of complete, reliable, timely
Environment, No. 2016) information about the state of the environment
270-IQ and the use of natural resources from state

authorities and local self-government, as well as
from responsible persons.

Key health-social-cultural-economic legislation

805120.GLA.R.003. Revision BS. Page 77 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Law on community
health care, No. 360-
1Q

Law on Radiation
Safety of the
Population, No. 423

Law on the Protection

of Historical and
Cultural Monuments,
No. 470-IQ

Law on employment,
No.1196-VQ

Law
unemployment
insurance, No. 765-
VQ

on

Labor Code of the
Azerbaijan Republic
No. 618-IQ

1997 (last
amendment in
2020, No. 71-
VIQD)

1998 (last
amendment in
2020, No.1592-
VQD)

1998 (last
amendment in
2020, No. 1054)

2018 (last
amendment in
2019)

2017 (last
amendment in
2018)

February 1, 1999,

This Law defines the basics of public health and the
main principles of the healthcare system in
Azerbaijan.

This Law requires compliance with radiation safety
in industrial enterprises. The law defines the basic
principles of state policy in the field of radiation
safety, as well as environmental standards that
ensure the safety of workers and the public in
territories exposed to potential impacts as a result
of the use of radioactive sources.

This Law establishes the legal framework related to
the protection, study and use of historical and
cultural monuments in Azerbaijan.

This Law establishes the legal, economic and
organizational foundations of state policy in the
field of employment assistance, as well as social
protection of unemployed citizens.

This Law establishes the basic principles of relations
in the labor market of Azerbaijan, the creation of
new mechanisms for financing the lost wages of
insured citizens, payment of compensations to
them and strengthening social protection of the
population.

The Labor Code, through the relevant legal norms,
defines the labor, social, economic rights of
employees and employers, as well as the principles
and rules for ensuring the right to work, rest, work
in safe and healthy conditions, as well as other
fundamental rights and freedoms of citizens of the
republic.

805120.GLA.R.003.

Certified to ISO 9001, ISO 14001 and OHSAS 18001

Revision BS. Page 78 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Law on State 10 October 2006
Guarantees of Equal
Rights for Women

and Men.

Key Land Management legislation

The Constitution Adopted on 1995

The Land Code dated 1999 (last
June 25, No. 695-IQ amendment in
2019)

The law aims to eliminate all forms of gender-
based discrimination and ensure gender equality in
the political, economic, social and cultural spheres.
All human rights are guaranteed to women and
men.

Recognizes the citizens’ right to own, use and
dispose property. It also recognizes three type of
property ownership in Azerbaijan - state, municipal
and private (Article 13). It guarantees that no one
will be dispossessed of their property without their
consent or decision by the court of law and that
alienation of private property for state needs will be
allowed only after payment of fair compensation to
the owner (Article 29). The constitutional
amendment adopted on 26th September 2016 with
regards to Article 29 specifies (i) private land
ownership entails social obligations and (ii)
property right on land can be restricted by law for
social justice and efficient use of land.

The Land Code is aimed at regulating land
relations, fulfilling the obligations of landowners,
users and tenant farmers and protecting their
rights to land, creating conditions for the rational
use of lands and their protection, restoration and
improvement of land fertility.

Article 101 states that, all damages caused by
acquisition of land (compulsory purchase) or
temporary detention, as well as limiting the rights
of owners, users and lessees or deterioration of the
quality of soil should be fully paid to landowners or
users. In addition, costs derived from early
termination of its obligations against third parties
should also be paid to the affected person.
Disputes relating to compensation, is being
considered in a court in accordance with the
procedure established by the legislation.

805120.GLA.R.003.
Certified to ISO 9001, ISO 14001 and OHSAS 18001

Revision BS. Page 79 of 461
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Civil Code Adopted in 1999 Articles 246, 247, 248 and 249 include provisions
for acquisition of lands for state needs. The Code
requires the Decree on acquisition of lands for state
needs should be registered in state real estate
registration. It also states that Executive Agency
should; a) send official notifications to all affected
persons about land acquisition; b) pay full
compensation to the affected persons within 90
days after the transaction agreement made; c)
assist relocated people; and d) pay compensation
for affected assets on the market rates (in case it is
not possible to identify market rates, replacement
prices is used).

The Civil Code states as well that affected person
can select one or more type of compensations. It
also states that any rights to real estate must be
registered with the State, and that land may be
acquired from owners for state needs as approved
by the relevant courts.

It also states that the legality of ownership is
established through the registration certificate
issued by the Real Estate Land Registry Service
based on the cadastral information (survey
numbers) obtained from the State Land and
Cartography Committee (SLCC) where the land is

located.
The Land Acquisition April 2010 Specifically address matters related to involuntary
Law resettlement (IR), including the process and

institutional arrangement for land acquisition,
compensation and valuation, consultation
requirements, entitlements of various categories of
displaced persons and grievance mechanism. The
law considers various categories of displaced
persons, including those without state registration,
renters, non-formal long-term users of land, and
persons who have no legal rights on the land that
they live in. The law entitles persons who have no
legal rights on the land to resettlement assistance
and compensation for their non-land assets. It
includes provision of compensation for loss of
business/income, transition allowance and
transportation support, and compensation for loss
assets based on replacement cost. As per the LAL,
in case of physical displacement, the acquiring
authority needs to send notification to DPs at least
60 days before resettlement.

805120.GLA.R.003. Revision BS. Page 80 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Law on Acquisition of 2011 The Decree stipulates additional provisions for the

Lands for State Needs implementation of the Land Acquisition Law. It also
assigns government agencies for each case of
relevant executive body.

Law on land market, 1999 (last This Law establishes general rules for land market
No.665-IQ amendment in relations in the Azerbaijan Republic and ensures
2018, No.1287- the protection of property rights to land.
VQD)

December 22, . .
Law on the state land 1998. The last This Law defines the legal framework for ordering

cadastre, land the state land cadastre, land monitoring and land
ape amendment was . . .
monitoring and land management works in the Azerbaijan Republic.

introduced by the
it No.593
management No Decree of the

President of the

Azerbaijan
Republic dated
May 31, 2018,
No.1156-VQD
Law on land lease The last This law defines the legal framework for the lease
dated December 11, amendment was of lands in state, municipal and private ownership,
No.587-IQ introduced by the and lease relations in the Azerbaijan Republic. The
Decree of the law states that (Article 16) when the leased land is
President of the acquired for state needs, another land plot having
Azerbaijan a same size and a same quality can be provided to
Republic dated lessee. Losses incurred in this land shall be paid in
May 31, 2018, accordance with the legislation.
No.1156-VQD

June 29, 2001. The

Law on the This Law regulates the general rules for the transfer
last amendment - .
management of of municipal lands to ownership, use and lease,
oe was introduced by . . fe .
municipal lands taking into account the peculiarities of their
the Decree of the a . .
No.160-I1Q . management, legal relations in the field of their use
President of the .
and protection.
Azerbaijan
Republic dated
June 19, 2020,
No.138-VIQD
Cabinet of Minsters' 2012 Approving of guidelines for preparation of
Resolution No.45 24 Resettlement Plan and Resettlement Guideline.
805120.GLA.R.003 Revision BS Page 81 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Rules for assigning 2017
lands to categories
and transferring them
from one category to

another", approved
by Decision No. 10 of
the Cabinet — of
Ministers of the
Republic of
Azerbaijan

Key laws relating to Energy Sector
Law on Energy 1996
Resources Utilization,

No. 94-IQ

Law on Energy, No. 1998

541-IQ

Law on Power 1998

Industry, No. 459-IQ

Law on Heat and
Electric Power Plants,
No.784-IQ

2000 (last
amendment in
2019)

Agricultural lands (arable lands) are specially
protected and their transfer to other categories for
non-agricultural purposes is permitted in
exceptional cases in accordance with the Land
Code of the Republic of Azerbaijan and on the basis
of the requirements of the "Rules for assigning
lands to categories and transferring them from one
category to another".

The Law on Energy Resources Utilisation defines
the legal, economic and social fundamentals for
State policy on the use of energy resources as well
as the main directions for policy implementation.
The Law includes provisions on the certification and
standardisation of energy consuming installations,
facilities, etc..

This law covers the regulation of the exploration,
exploitation, production, processing, storage,
transportation, distribution and use of all energy
materials and products, including gas.

The Law on Power Industry provides the legal
background for the generation, transmission,
distribution and sale of electricity and heating,
aiming at ensuring rational utilisation of power
resources as well as environmental protection. The
Law appoints the Ministry of Energy as the
authority responsible for licensing and regulating
electricity generation, transmission, distribution,
sale, and import-export activities.

This Law determines the legal framework for the
design, construction and operation of power plants
including independent power plants. Any natural or
legal entity has the right to construct, rehabilitate
and operate power plants, and activities related to
“industrial power plants” (i.e. excluding small power
plants) must be licenced by the Ministry of Energy.
The Law also provides for the process and
conditions of negotiated access and connection of
such licenced facilities to the grid

805120.GLA.R.003.
Certified to ISO 9001, ISO 14001 and OHSAS 18001

Revision BS.

Page 82 of 461
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

3.2.3. Renewable Energy Related Laws

Azerbaijan does not have a dedicated, comprehensive law governing the various aspects

of renewable energy development. However, the existing legal and regulatory framework

for energy also consider specific provisions for the use of renewable energy, such as the

following secondary laws aimed at promoting the use of renewable energy through

special concessions".

.

The State Program on the Use of Alternative and Renewable Energy Sources, adopted
in 2004, aims to determine the potential of alternative energy sources in the
production of electricity, increase the efficiency of national energy sources, guarantee
national energy security, decrease CO2 emissions, and support job creation via
renewable energy sector development.

The amendments of March 2014 to the two Cabinet of Ministers decrees Rates of
custom duties on export-import operations in Azerbaijan Republic and List of goods
exempted of VAT imported to Azerbaijan Republic territory state that the import of
equipment, facilities, parts and tools used in the renewable energy industry and in
achieving energy efficiency are exempt from customs duties and VAT.

The Decree of the Cabinet of Ministers On determination of electricity production and
power limits for the commissioning of electrical installations (No. 482/2016) states that
special permits for alternative and renewable energy power plants are required only
for power plants with a capacity of more than 150 kW, and for hydropower plants and

biogas power plants with a capacity of more than 500 kW.

As shown in the following figure, the permitting procedure for renewable energy in

Azerbaijan is complex, as involving fragmented division of responsibilities across

Ministries and local administration.

13 “Renewables Readiness Assessment, Republic of Azerbaijan” (IRENA,2019).

805120.GLA.R.003. Revision BS. Page 83 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Ecology and
Natural
Resources

+ Ministry of
Health

Permission for land
use from local

authorities

+ Ministry of
mergency

Permission for
connecting to
the network

Issuance of a permit

Ministry of Eneray

Issuance of a commissioning act for power generation from the

Azerbaijan Energy Regulatory Agenc\

Power Purchase Agreement must be concluded with Azerishiq

Figure 3-1: Overview of Existing Renewable Energy Permitting Procedures (IRENA,
2019)

3.3 International Ratified Conventions

The following table reports the list of the main international and regional conventions
which Azerbaijan has ratified over years. Many of the international ones are incorporated
into the EPs, IFC PSs, EBRD PRs, ADB Safeguard Policy and associated guidance.

805120.GLA.R.003. Revision BS. Page 84 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Year of
Ratification

International and Regional Convention

International Labour Organization (Fundamental) '*

029 - Forced Labour Convention, 1930 1992
C087 - Freedom of Association and Protection of the Right to Organise
. 1992
Convention, 1948
C098 - Right to Organise and Collective Bargaining Convention, 1949 1992
C100 - Equal Remuneration Convention, 1951 1992
C105 - Abolition of Forced Labour Convention, 1957 2000
C111 - Discrimination (Employment and Occupation) Convention, 1958 1992
C138 - Minimum Age Convention, 1973
1992
Minimum age specified: 16 years
C182 - Worst Forms of Child Labour Convention, 1999 2004
Pollution Prevention
Stockholm Convention on Persistent Organic Pollutants Acceed ‘"
Convention on the Transboundary Effects of Industrial Accidents* Acceed ‘"
Basel Convention on the Control of Transboundary Shipment of Hazardous 2001
Wastes
Acceded in
Kyoto Protocol, 1997 2000
- . . Acceded in
UN Convention on the Protection of the Ozone Layer (Vienna Convention) 1996
Montreal Protocol on Substances that Deplete the Ozone Layer, 1987 Acceded ‘"
United Nations Framework Convention on Climate Change, 1992 Accede 0

14 International Labour Organisation (ILO): Ratifications for Azerbaijan. Webiste:
https://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:11200:0::NO::P11200 COUNTRY _1D:102556

805120.GLA.R.003. Revision BS. Page 85 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Year of
Ratification

International and Regional Convention

UNECE Geneva Convention on Long-Distance Transboundary Air Pollution* 2002
UN Convention on Control of Transboundary Movements of Hazardous
a 2001
Wastes and their Disposals
International Carriage of Dangerous Goods by Road* 2000
Espoo Convention*
(To promote environmentally sound and sustainable development through Acceded in
the application of ESIA, especially as a preventive measure against 1999
transboundary environmental degradation)
Aarhus Convention*
Acceded in

(To guarantee the rights of access to information, public participation in 2000
decision-making and access to justice in environmental matters)
Biodiversity Protection
UNESCO Convention on Wetlands of International Importance especially as 2001
Waterfowl Habitat / RAMSAR Convention
UN Convention on Biological Diversity, 1992 2000
Bern Convention on conservation of wild flora and fauna and their natural In force since
habitats 2002
Convention on International Trade in Endangered Species of Wild Fauna and

1999
Flora (CITES)
Cultural Heritage
Convention for the Safeguarding of the Intangible Cultural Heritage. Paris

2007
2003
Convention concerning the Protection of the World Cultural and Natural 1993
Heritage. Paris, 16 November 1972.
European Convention on the Protection of the Archaeological Heritage 2000
Human Rights
European Convention for the Protection of Human Rights and Fundamental 2002
Freedoms
UN Convention on the Elimination of All Forms of Discrimination against 1995
Women

805120.GLA.R.003 Revision BS Page 86 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Year of
Ratification

International and Regional Convention

UN Convention against Torture and Other Cruel, Inhuman or degrading

: 1996

treatment or punishment
UN International Convention on the Protection of the Rights of All Migrant 1999
Workers and Members of Their Families
UN International Covenant on Economic, Social and Cultural Rights 1992
UN Convention on the Rights of the Child / Protocol Faculty in connection

ee F . , 1992/2002
with the participation of children in armed conflicts
UN Convention on the Elimination of All Forms of Racial Discrimination 1996
Regional Framework Convention for the Protection of National Minorities 2000
UN Convention on the Rights of Persons with Disabilities 2009
UN International Covenant on Civil and Political Rights 1992
The high-level conference on the future of the European Court of Human

‘ . 2010
Rights. Interlaken Declaration
The high-level conference on the future of the European Court of Human 2011
Rights. Izmir Declaration
The high-level conference on the future of the European Court of Human 2012

Rights. Brighton Declaration

*UNECE agreement; Azerbaijan became a member of the UNECE in 1993. The major aim of the
UNECE is to promote pan-European integration through the establishment of norms,
standards and conventions.

3.4 International Best Practise Policies, Regulations and Guidelines

International lenders who are signatories to the EPs require projects that they finance to
meet international standards. Beyond Azerbaijan's legal requirements, lenders

requirements are detailed in the following documents:

e Equator Principles 4, 2020 (new release of EP4 in July 2020 to be implemented by
EPFls from 01 October 2020).

e IFC Performance Standards on Social and Environmental Sustainability, 2012.

e EBRD Environmental and Social Policy, 2019.

e ADB Safeguard Policy Statement, 2009.

e ADB Social Protection Strategy, 2018.

e ADB Gender and Development Policy, 1998.

805120.GLA.R.003. Revision BS. Page 87 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e ADB Access to Information Policy, 2018.

e JICA Guidelines for Environmental and Social Considerations. 2022.

Guidelines followed include:

e World Bank Group Environmental, Health and Safety General Guidelines, 2007.

e World Bank Group Environmental, Health and Safety Guidelines for Electric Power
Transmission and Distribution, 2007.

e IFC Stakeholder Engagement: A Good Practice Handbook for Companies Doing
Business in Emerging Markets, 2007.

e IFC publication: Project Developer's Guide to Utility-Scale Solar Photovoltaic
Power Plants, 2015.

e BirdLife International's Solar Energy Guidance.

e IFC/EBRD Workers’ Accommodation: Processes and Standards, 2009.

e IFC Stakeholder Engagement - Good Practice Handbook for Companies Doing
Business in Emerging Countries.

e IFC Good Practice Handbook to Cumulative Impact Assessment and Management:
Guidance for the Private Sector in Emerging Markets, 2013.

e EBRD Guidance Note on Grievance Mechanism, 2012.

These are all specific policies, procedures, strategies and regulations designed for
promoting sustainable development. A detailed review process is required prior to final
approval of financing for the Project, detailed environmental guidelines, detailed health
and safety requirements, procedures for social impact assessment and public consultation
and information disclosure and many other issues, associated with project construction,
operation and decommissioning. Many of the mitigation measures described in later

sections of this ESIA are based on these requirements.

Further detail relating to the EPs, IFC PSs, EBRD PRs and ADB Social Safeguard Policy is

provided below.

3.4.1. Equator Principles

The EPs apply to all new project financings with total capital costs of USD10 million or
more across all industry sectors globally. On 18 November 2019, the Equator Principles
Association published version four of the Equator Principles (EP4). The changes, which
take effect on 01 July 2020 to be implemented on any new Projects signed on/after 01
October 2020, include substantive new requirements in relation to human rights, climate

change and impacts on Indigenous Peoples.

805120.GLA.R.003. Revision BS. Page 88 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The EPs represent a framework for project financing, which is underpinned by the IFC
Performance Standards (PSs). The extent to which the EPs has generally be applied to a
project depends on whether the country in which the project is located is “Designated”
or “Non-Designated”. While EP4 retains the concept of ‘Designated Countries’ and
requires projects in those countries to be evaluated for compliance against host country
laws, it no longer assumes that those laws will necessarily meet relevant requirements in
relation to environmental and social assessments, management systems and plans,
stakeholder engagement or grievance mechanisms. EP4 retains the language of its
predecessor, making clear that host country laws represent the minimum standard, and
require lenders to evaluate specific risks of the Project to determine whether the IFC PS

could be used as guidance to address those risks, in addition to host country laws.

Projects within Non-Designated countries such as Azerbaijan are required to follow the
standards and guidelines as set out in the IFC PSs and Environmental Health and Safety

Guidelines.

3.4.2 IFC Performance Standards
The IFC PS are detailed below:

e IFC PS1 — Assessment and Management of Environmental and Social Risks and
Impacts.

e IFC PS2 — Labour and working conditions.

e IFC PS3 — Resource Efficiency and Pollution Prevention.

e IFC PS4-— Community Health, Safety, and Security.

e IFC PS5 — Land acquisition and involuntary resettlement.

e IFC PS6 — Biodiversity Conservation and Sustainable Management of Living
Natural Resources.

e IFC PS7 — Indigenous peoples.

e IFC PS8 - Cultural heritage.

PS 1 establishes the importance of assessment to identify the environmental and social
impacts associated with development, effective community engagement and project
information disclosure and consultation with local Project affected communities and
environmental and social management measures. This ESIA has therefore been carried

out to meet the requirements of IFC PS1.

805120.GLA.R.003. Revision BS. Page 89 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The remaining IFC PSs set out objectives and requirements to avoid and minimize
potential environmental and social adverse effects on the environment and to
offset/compensate any residual effects. PS 2 to 8 have therefore been considered as part
of the assessment process and discussed where relevant within the topic specific sections
of the ESIA.

3.4.3. EBRD Performance Requirements

EBRD-financed projects are expected to be designed and operated in compliance with
good international practices relating to sustainable development. As a signatory to the
EPs, EBRD is committed to ensuring that projects meet EU environmental principles,
practises and substantive standards where these can be applied at project level,
regardless of the geographic location"’. To assist projects with achieving this, EBRD have
defined 10 performance requirements covering the key areas of environmental and social

issues and impacts. These include:

e EBRD PR1 — Assessment and management of environmental and social risks and
impacts.

e EBRD PR2 - Labour and working conditions.

e EBRD PR3 — Resource efficiency and pollution prevention and control.

e EBRD PR4 - Health, safety and security.

e EBRD PR5 — Land acquisition, restrictions on land use and _ involuntary
resettlement.

e EBRD PR6 - Biodiversity conservation and sustainable management of living
natural resources.

e EBRD PR7 - Indigenous peoples.

e EBRD PR8 - Cultural heritage.

e EBRD PR9 - Financial intermediaries.

e EBRD PR10 - Information disclosure and stakeholder engagement.

15 EBRD, Environmental and Social Policy (2019),
https://www.ebrd.com/news/publications/policies/environmental-and-social-policy-esp.html

805120.GLA.R.003. Revision BS. Page 90 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

3.4.4 ADB Safeguard Policy Statement

ADB's Safeguard Policy Statement (SPS) (2009) builds on three previous safeguard
policies on the environment, involuntary resettlement and indigenous peoples, bringing
them into one policy to more comprehensively address environmental and social impacts

and risks.

The SPS aims to promote sustainability of project outcomes by protecting the
environment and people from projects’ potential adverse impacts by avoiding adverse
impacts of projects on the environment and affected people, where possible; minimizing,
mitigating, and/or compensating for adverse project impacts on the environment and
affected people when avoidance is not possible; and helping borrowers/clients to
strengthen their safeguard systems and develop the capacity to manage environmental

and social risks'®.

3.4.5  JICA Environmental and Social Requirements
JICA standards include:

¢ The Basics of Environmental and Social Considerations (August 2013)".
e JICA Guidelines for Environmental and Social Considerations (ESC Guidelines)
(January 2022)."

The ESC Guidelines were revised in January 2022. The revision aims to achieve
international standards of environmental and social considerations, and to enable faster

and practical project formulation as well as implementation.

The main changes have been made taking into account the environmental and social
policies of multilateral development agencies such as the World Bank, and include: efforts
to estimate and disclose the amount of total greenhouse gas emissions as a response to
climate change; changes to disclosure of environmental assessment reports for the
purpose of early dissemination to stakeholders and early achievement of positive

development impacts; strengthening of efforts related to local stakeholder consultations.

16 https://www.adb.org/documents/safequard-policy-statement (2009)

17 Microsoft Word - The Basics of ESC.doc (jica.go.jp)

18 JICA Guidelines for Environmental and Social Considerations (January 2022) | Our Work | JICA

805120.GLA.R.003. Revision BS. Page 91 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The objectives of the Guidelines are to encourage project proponents to have appropriate
environmental and social considerations, as well as to ensure JICA’s proper
implementation of support for and review of environmental and social considerations.
The Guidelines outline JICA’s responsibilities and procedures, along with its requirements

for project proponents, in order to achieve these objectives.

805120.GLA.R.003. Revision BS. Page 92 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

4 Impact Assessment Methodology

The following section introduces the impact assessment methodology proposed for the
Project ESIA study.

4.1 Project Area of Influence

The IFC PS1 defines the Area of Influence (Aol) as the area likely to be affected by: (i) the
Project and the client's activities and facilities that are directly owned, operated or managed
(including by contractors) and that are a component of the Project; (ii) impacts from
unplanned but predictable developments caused by the Project that may occur later or at a
different location; or (iii) indirect Project impacts on biodiversity or on ecosystem services

upon which Affected Communities’ livelihoods are dependent.

EBRD PR 1 states that: ‘environmental and social impacts and issues will be appraised in
the context of the project's area of influence. This area of influence may include one or more

of the following, as appropriate:

() The assets and facilities directly owned or managed by the client that relate to the project
activities to be financed (such as production plant, power transmission corridors, pipelines,

canals, ports, access roads and construction camps).

(i) Supporting/enabling activities, assets and facilities owned or under the control of parties
contracted for the operation of the clients business or for the completion of the project (such

as contractors).

iii) Associated facilities or businesses that are not funded by the EBRD as part of the project
and may be separate legal entities yet whose viability and existence depend exclusively on
the project and whose goods and services are essential for the successful operation of the

project.

(iv) Facilities, operations, and services owned or managed by the client which are part of

the security package committed to the EBRD as collateral.

(v) Areas and communities potentially impacted by: cumulative impacts from further
planned development of the project or other sources of similar impacts in the geographical
area, any existing project or condition, and other project-related developments that can

realistically be expected at the time due diligence is undertaken.

805120.GLA.R.003. Revision BS. Page 93 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

(vi) Areas and communities potentially affected by impacts from unplanned but predictable
developments caused by the project that may occur later or at a different location. The area
of influence does not include potential impacts that would occur without the project or

independently of the project’.
ADB's Safeguard Policy states that:

“This area of influence encompasses (i) the primary project site(s) and related facilities that
the borrower/client (including its contractors) develops or controls, such as power
transmission corridors, pipelines, canals, tunnels, access roads, borrow pits and disposal
areas, and construction camps; (ii) associated facilities that are not funded as part of the
project (funding may be provided separately by the borrower/client or by third parties), and
whose viability and existence depend exclusively on the project and whose goods or services
are essential for successful operation of the project; (iii) areas and communities potentially
affected by cumulative impacts from further planned development of the project, other
sources of similar impacts in the geographical area, any existing project or condition, and
other project-related developments that are realistically defined at the time the assessment
is undertaken; and (iv) areas and communities potentially affected by impacts from
unplanned but predictable developments caused by the project that may occur later or at a
different location. The area of influence does not include potential impacts that might occur

without the project or independently of the project.”

The Aol must firstly be defined in order to determine how widely the IFC PSs, EBRD PRs
and ADB Safeguard Policy are to be applied and encompasses Associated Facilities and
cumulative impacts that result from the incremental impact, on areas or resources used
or directly impacted by the Project, from other existing, planned or reasonably defined

developments at the time the risks and impacts identification process is conducted.

In principle, this extends to the primary Project site and related facilities: the solar PV
array, and access road (EPC Contractor responsibility) considered to be part of the primary
Project site and related facilities, collectively the Project. The following have been used to

determine the area of influence:

e Physical footprint of the Project and buffer of 5 km - no defined Aol for Solar PV
projects is recommended by international guidelines e.g. IFC. Best practice is to
consider generally 5 km to evaluate any potential impacts for environmental and
social receptors.

e Area of 100 m either side of roads and any access tracks.

805120.GLA.R.003. Revision BS. Page 94 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

For the purpose of the assessment, a Study Area has been defined as the area that needs
to be studied in the ESIA process, in order to adequately understand and characterize the
Baseline. The Study Area encompasses the Area of Influence, and in this case, it has been
considered to extend further up to 10 km, depending on baseline data availability for

each topic. For example, if data was limited, this area was extended out to 10 km radius.

Closer consideration has been given to the development of the OHL for which the Project
will connect to (along with other projects in the area). In this respect, additional baseline
information is provided for this cumulative development in the relevant topic chapters
covering the OHL which expands beyond the identified study area. Appendix B details
key features identified along the OHL route.

4.2 Assessment of Impacts

Several criteria were used to determine whether or not a potential impact of the Project
could be considered ‘significant’. These are outlined with reference to specific
environmental and social issues in the subsequent topic chapters of this ESIA. Wherever
possible, a quantitative assessment of the impacts was undertaken. Where this was not
possible, a qualitative assessment of impacts was carried out, based on existing
information available for the site and the surrounding study area, and experience with

other solar PV developments.

The ESIA covers the direct impacts and any indirect, secondary, cumulative, short, medium
and long-term, permanent and temporary, reversible and irreversible, beneficial and

adverse impacts of the Project.

Where relevant, the anticipated impact was compared against appropriate legal
requirements and standards. Where no such standards exist, assessment methods
involving interpretation and the application of professional judgement were employed.
The assessment of significance in all cases took into account the impact's deviation from

the established baseline conditions and the sensitivity of the environment.

805120.GLA.R.003. Revision BS. Page 95 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

4.2.1. Methodology for Assessing Environmental Impacts

A general method for grading of the significance of environmental impacts was adopted
to ensure consistency in the terminology of significance, whether for a beneficial or an
adverse impact. The two principal criteria determining significance are the sensitivity of
the receptor and the magnitude of the change arising from the Project, as shown in Table
4-1 below. A number of best practise sources of guidance were used to inform the

assessment process'9707'22,

19 Carroll and Turpin (2009) Environmental Impact Assessment Handbook: A Practical Guide for Developers
and Communities 2"¢ Edition.

20 IEMA (2004) Guidelines for Environmental Impact Assessment

21 European Union (2017) https://ec.europa.eu/environment/eia/pdf/EIA_guidance EIA report final.pdf

22 Scottish Natural Heritage (2018) https://www.nature.scot/handbook-environmental-impact-assessment-
quidance-competent-authorities-consultees-and-others

805120.GLA.R.003. Revision BS. Page 96 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 4-1: Determination of Environmental Impact Significance

(e.g. international or (e.g. regional or (e.g. no

national protection) local protection) protection)
High (e.g. >75% of area Major Major Moderate
or receptor affected) (H, H) (H, M) (H, L)
Medium (e.g. 25-75% of Major Moderate Minor
Ra area or receptor
Da M, H M, M M, L)
= affected) ( ) ( ) ( )
G
5 Low (eg. 5 to 25% of Moderate Minor Negligible
MWe area or receptor Ht LM LL
BN affected) (LH) (L, M) (LL)
=
<
MM Very Low (eg. >0, but Minor Negligible Negligible
9
= <5% of area or receptor (VL, H) (VL, M) (VLU)
affected)
None None None
No Change
(NC, H) (NC, M) (NC, L)

Table 4-1 shows that the significance of impacts was classed as major, moderate, minor,
negligible or none; and either positive (beneficial) or negative (adverse). This
categorization is widely recognised and accepted in the field of ESIA and those general
principles will be applied within the ESIA. Where appropriate, additional topic-specific
assessment methods and criteria for determining significance are utilised and discussed

in the subsequent receptors’ specific chapters.

Potentially significant effects can then be identified for further analysis. Effects are

considered to be ‘significant’ where the assessment indicates a moderate effect or higher.

Another consideration is the duration of the impact, whether the impact would be
temporary or permanent, and if they were temporary whether they would be short-,
medium-, or-long term. Defining the duration of the impact can be subjective, depending
on the receptor. For instance, following temporary use of land during construction, it may
then take many years for the area of grassland to re-establish, particularly in arid
environments. Similarly, although in ecological terms this period may not be a long time,

for the people who use the land for pasture, this period could be significant in relation to

805120.GLA.R.003. Revision BS. Page 97 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

their lifetime and could therefore be considered permanent. Table 4-2 defines the criteria

for assessing the duration of impact.

Table 4-2: Duration of Impacts

Nature of

Definition / Description

Change

Impact continues during construction (1-2 years) and up to

Short-term . .
1 year following construction.
Temporary Medium-term Impact continues 1-5 years following construction.
Long-term Impact continues 5-10 years after construction.

Due to the length of time period for human beings, impacts
Permanent
over 10 years can subjectively be defined as permanent.

As mentioned, any alternative approaches for assessing project impacts from an

environmental standpoint are separately described where applicable in Chapters 5 to 14.

4.2.2 Scope and Methodology for Assessing Social Impacts

The objective of the social impact assessment is to identify major risks to social and
economic conditions in the area of the proposed action and to assess impacts of
construction and operation of the Project on socio-economics following recognised good
practise guidance??**5. The impacts can be direct and indirect, intended and unintended,
positive and negative. For significant impacts, the Developer would be required to
implement a variety of mitigation measures, and these are discussed within Chapter 16

(Environmental and Social Management and Monitoring Plan).
In general, the social impact assessment process involves the following major tasks:

e Identifying types of adverse and beneficial impacts of the proposed action.

23 Centre for Good Governance (2006)
24 World Bank (2003)

25 Mackenzie Valley Environmental Impact Review Board (2007)

805120.GLA.R.003. Revision BS. Page 98 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Assessing the level of socioeconomic risks in terms of frequency (how likely is it
to happen) and consequences.
Assessing the acceptability of the risks.

Introducing mitigation measures to reduce risks to acceptable level.

The process typically addresses the following issues:

Demographics: Changes in local population size, emigration/immigration in the
area, migration of people in search of work, and other issues.

Economic issues: Supply chain impacts, local sourcing opportunities, potential
impacts on local markets for goods and services, employment opportunities for
construction, operation and decommissioning phases of the Project.

Health issues: Risks of new diseases to indigenous communities, impacts on
health of operations personnel and local communities, impact of local diseases on
workers.

Social infrastructure: Adequacy of health care and education facilities, transport
and roads, power supply, fresh water supply to support project activities and
personnel as well as the local communities.

Resources: Land use changes, increased access to rural or remote areas, use of
natural resources.

Community aspects: Changes from traditional lifestyles, community cohesion,
attitudes and behaviour, perception of risk.

Vulnerability: Potential vulnerabilities due to existing and added project stresses,
disproportionate impacts, gender, influx and impacts on livelihoods.

Cultural: Issues associated with sites that have archaeological, historical, religious,
cultural, or aesthetic values.

Social equity: Local social groups who will gain or lose as a result of the Project
or operation.

Human rights: Actual and potential adverse human rights impact as a result of

the Project. This is incorporated into the social assessment.

As with environmental impacts, a general method for grading the significance of socio-

economic impacts was adopted to ensure consistency in the terminology of significance,

whether for a beneficial or an adverse impact. The two principal criteria used were the

nature of the impact and the magnitude of the change arising from the Project, as shown

in Table 4-3. Further specific details relating to the social assessment methodology and

baseline gathering are set out in Chapter 12.

805120.GLA.R.003. Revision BS. Page 99 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 4-3: Determination of Social Impact Significance

Magnitude Nature of Impact
of Change
Avoidance Disruption / Habituation | Permanence
Negligible No avoidance needed. Not noticeable under Not noticeable.
normal conditions.
Minor Mitigation of design No effect on daily life or | Ephemeral: <1 year.
change prevents routine of affected
impact(s). party.
Moderate Mitigation or design Possible initial change Temporary: recovery to
change reduces impact. | on daily life/routine, pre-existing conditions
rapid habituation after one or a few years
reduces to below (e.g., after construction).
nuisance level.
High Mitigation or design Requires change to Permanent: life of solar

change cannot

daily life or routine

farm, or beyond.

significantly reduce activities.

impact(s).

4.2.3. Cumulative Impacts Assessment

Cumulative impacts are those effects that may result from the combination of past,
present or future actions of existing or planned activities. While a single activity may itself
result in an insignificant impact, it may, when combined with other impacts (significant or
insignificant) in the same geographical area and occurring at the same time, result in a

cumulative impact that is significant.

Good practice requires that, at a minimum, project sponsors assess during the ESIA
process whether their development may contribute to cumulative impacts and/or may be
at risk from cumulative effects on valued environmental and social components they
depend on. This will be done through a rapid cumulative impact assessment during the

ESIA process and will follow guidelines under IFC PSs requirements.

805120.GLA.R.003.
Certified to ISO 9001, ISO 14001 and OHSAS 18001

Revision BS. Page 100 of 461
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

4.2.4 Mitigation and Enhancement

Where significant impacts are identified, mitigation measures are then developed. These
measures are intended to avoid, reduce, compensate, and/or remediate adverse impacts,
or to enhance potentially beneficial impacts. Wherever possible, this is undertaken as part

of the Project design, so the measures will feed back into impact assessment.

The mitigation and enhancement which should be undertaken as part of the Project are
set out within relevant sections of Chapters 5 to 14 and within Chapter 16 (environmental
and social management and monitoring measures). These measures can then be applied

in order to manage different phases of the Project.

4.2.5 Assessment of Residual Impacts

Following the identification of mitigation measures to address significant adverse effects,
an assessment of the significance of any residual impacts (i.e. those remaining after

mitigation) was completed.

4.2.6 Monitoring

Where there is uncertainty over the potential significance of an impact, mitigation may
include monitoring of that impact to determine whether additional measures are
required. It is recommended that Project monitoring be described in a corresponding
Environmental and Social Management and Monitoring Plan (ESMMP), a framework
ESMMP accompanies this ESIA. The Project Developer will ultimately be responsible for

developing an ESMMP for the Project.

4.3 ESIA Scope Exclusions

It is proposed that air quality impacts be scoped out of the ESIA due the fact that the
Project will have negligible emissions during normal operation. This is with the exception
of dust emissions which are considered under relevant chapter topics such as transport

and access, soils and biodiversity. Mitigation to alleviate these impacts is set out within

these relevant chapters and included within the ESMMP to be transposed into the
Construction Environmental Management Plan (CEMP) and Operational Environmental

Management Plan (OEMP) as applicable.

Additionally, the EPC contractor will develop a Traffic and Transportation Management
Plan (TTMP), where aspects related to dust management will be addressed. Dust

management measures will also be incorporated into the CEMP.

805120.GLA.R.003. Revision BS. Page 101 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5 Landscape and Visual Impact Assessment

5.1 Introduction

The Landscape and Visual Impact Assessment (LVIA) evaluates the impacts of the Project
on the landscape character and visual amenity during construction and operation phases,
to the extent of which these affect perception and views of the landscape and visual

resource of the Project site and the wider area.

Landscape character and visual amenity topics, although closely related, have been

considered separately to ensure clarity and robustness of the assessment.

The proposal is for a 230 MWac Solar PV plant and associated infrastructure. The key
components of the Project which may induce landscape and / or visual impacts are as

follows (for further details please refer to Chapter 2 (Project Description):

e Solar PV modules.

e Mounting structure or racks.

e Inverters for converting DC to alternating current (AC) electricity.

e Step-up Transformers.

e Temporary construction compound.

e Electrical substation.

e Access roads.

e Additional Project infrastructure such as scrap yard, storage area, drainage

channels, etc.

The Project will connect to an OHL to be developed by Azerenergi. This line is proposed
to service a number of projects and therefore has not been considered as an associated
facility. It has however been included within the cumulative impacts assessment of this
ESIA with further key features identified in Appendix B of this ESIA.

5.2 Assessment Scope and Methodology

The assessment describes the key components, features and characteristics that
contribute to the quality and perception of the landscape within the Study Area. It
provides an evaluation of the implications of the Project in terms of direct impacts on key
landscape components and features. It considers the extent to which loss of features and
the introduction of the Project would influence perception of local character within the

Study Area and its implications for the wider landscape character.

805120.GLA.R.003. Revision BS. Page 102 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Renewable energy development, including solar PV, inevitably attracts a spectrum of
opinion from members of the public, ranging from very adverse to very beneficial
reactions. However, using the precautionary principle, the LVIA has been carried out

based on the assumption that all landscape and visual impacts reported are adverse.
The following potential issues have been assessed:

e The direct impact of the solar panels, associated structures and required access
tracks on the baseline landscape of the site and its immediate environs.

e The indirect impact upon the landscape designations, character and visual
amenity of the wider area arising from the introduction of potentially visible solar

PV development into the area.
Key terms used in this baseline description and subsequent impact assessment are:

e Landscape Character Types (LCTs): Areas which are unique, discrete geographical
areas of the landscape which demonstrate a series of recognisable and coherent
features and characteristics.

e Visual Amenity: Relates to the way in which people visually experience the
surrounding landscape. This includes the overall pleasantness of the views of their
surroundings, which provides an attractive visual setting for the enjoyment of
activities of the people living, working, recreating, visiting or travelling through
the area.

e Representative viewpoints: Views selected to represent the experience of diverse

types of visual receptor (such as local resident, recreational visitor, passer-by).

5.2.1. Study Area

An initial Study Area of 10 km from the site boundary was identified, consistently with the
general approach of the ESIA. Following examination of mapping it was considered that
any potentially significant visual impacts would be likely to occur within 5 km due to the
limited nature of visibility beyond this area. As such, the Study Area for the purpose of

the LVIA has been set up to 5 km from the Project site.

805120.GLA.R.003. Revision BS. Page 103 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Project Area (Area 60)
| Administrative Boundaries
Baku District Area
Populated Places

Figure 5-1: Location of the Study Area (5 km buffer)

805120.GLA.R.003 Revision B4 Page 104 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.2.1.1 Establishment of the Zone of Theoretical Visibility (ZTV)

In order to identify and assess potential impacts on the landscape and visual resource, a
Zone of Theoretical Visibility (ZTV) has been established. A ZTV is a computer-generated
tool used to identify the likely (or theoretical) extent of visibility of a development. The
software uses a digital elevation dataset with the output from the analysis used to create

maps of visibility. This was developed using ArcGIS software.

The ZTV defines the effective boundaries within which views of the Project could
potentially be obtained. ZTVs have been prepared using specialist computer software
which produces an analysis of a model using landform as the key determinant for

assessing the view.

The contour data and Visibility Analysis maps (Section 5.4.2) used in the Visual Impact
Assessment are based on Azerbaijan's Digital Terrain Model (DTM). It should be noted
that the computer model does not consider features such as trees or woodland, buildings
and other structures, which can vary the ZTV locally and therefore the Visibility Analysis
within the ZTV cannot be fully representative of visual impact itself. Nevertheless, the ZTV

is a valuable tool in assisting with the identification of areas of potential impact.

5.2.2 Assessment Guidance

The assessment has been prepared with reference to the Guidelines for Landscape and
Visual Impact Assessment (Third Edition) (GLVIA) published by the Landscape Institute

and the Institute of Environmental Management and Assessment of London, dated 2013.

5.2.3 Landscape Assessment

The GLVIA relies on an appreciation of the existing landscape, its sensitivity to change, a
thorough understanding of the development proposals, the magnitude of change that
would result from the construction and operation of the proposals and the potential to

mitigate impacts. There are four key stages of the assessment:

e Establishment of the baseline.
e Appreciation of the Project.
e Consideration of variation of impacts over time.

e Assessment of Impacts.

805120.GLA.R.003. Revision BS. Page 105 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.2.3.1 Establishment of the Baseline
The following specific tasks have been undertaken and developed within Section 5.3:

1. A review of national and regional/local landscape designations.
2. A site appraisal of landscape character and its key landscape, ecological and
cultural elements and identification of its Sensitivity to Change to development of

the type proposed.

5.2.3.2 Variation of Impacts over Time

Landscape effects change over time as mitigation, such as planting and restoration of
habitat types, included as part of the Project, evolves. The assessment acknowledges
change and reports on the impacts during the construction phase and during the

operation of the Project.

5.2.3.3. Landscape Impacts Assessment
The assessment of predicted impacts involves:

e A review of the sensitivity to change of designated sites and landscape character
in relation to changes proposed, through a review of landscape value and scenic
quality.

e An evaluation of the predicted magnitude of change experienced by designated
sites and landscape character types, resulting from the construction and operation
of the Project.

e Assessment of the degree and significance of the potential effect of the Project
on the identified landscape designations and character during the construction

and operational phases.
Sensitivity to Change

Sensitivity to change considers the nature of the landscape and its ability to
accommodate development of the type proposed without compromising its key
characteristics and components. Sensitivity to change is defined through appraisal of

scenic quality, value, and the capacity of the landscape to accommodate change.

The scenic quality is defined based on more or less stimulating and distinctive landscape
components composition, aesthetically and scenically outstanding or conflicting with

surroundings, considering also presence of any degraded or obtrusive areas or features.

805120.GLA.R.003. Revision BS. Page 106 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Landscape value is another determinant of sensitivity and is frequently addressed by
reference to international, national, regional and local designations, determined by local
and national Planning Authorities. However, absence of such a designation does not
necessarily imply a lack of quality or value. Factors such as accessibility and local scarcity

can render areas of nationally unremarkable quality, a highly valuable local resource.

Hence, according to the criteria conferred to scenic quality and the landscape value
explained previously, the Sensitivity to change of the type proposed has been evaluated

with reference to the subject areas above and using a three-point scale as follows:

e High - A landscape of particularly distinctive character susceptible to relatively

small changes of the type proposed;

e Medium — A reasonably valued landscape with a composition and characteristics

tolerant of some degree of change of the type proposed; and

e Low —A relatively unimportant landscape which is potentially tolerant of a large

degree of change of the type proposed.
Magnitude of change

Magnitude of change concerns the degree to which the Project would alter the existing
characteristics of the landscape. The determination of magnitude of change has
considered the potential for both direct and indirect change. Direct change occurs where
the Project would result in a physical change to the landscape, whilst indirect change may
occur where the Project would become a feature in the landscape but would be physically
located in an adjacent landscape area. The ZTV is used as a tool to gauge the extent of

potential indirect change, supported by targeted field surveys.

Magnitude of change has been assessed on a four-point scale of high, medium, low or

negligible. These criteria are described as follows:

e High - Noticeable change in the landscape characteristics over an extensive area

ranging to a very intensive change over a more limited area.

e Medium - Perceptible change in landscape characteristics over an extensive area

to noticeable change in a localised area.

e Low - Virtually imperceptible change in landscape characteristics over an

extensive area or perceptible change in a localised area.

e Negligible —- No discernible change in any landscape characteristics or

components.

805120.GLA.R.003. Revision BS. Page 107 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Intervisibility as a medium of indirect change to landscape character has been considered
in determining the magnitude of change. The potential extent of this visibility is assessed
from the ZTV, or visual envelope. The prominence of the solar plant in the landscape

would vary according to the weather conditions.
Impact Significance

Evaluation of the predicted level of impact has been carried out through analysis of the
magnitude of change anticipated to be experienced by a designated site or landscape
character type/area in relation to the identified sensitivity to change of the type proposed
and using a degree of professional judgement. The assessment considers direct impacts
upon existing landscape elements, features and key characteristics and assesses whether
these would be lost, or their relationships modified, in the context of their importance in
determining the existing sensitivity of the character type/area in question. It also

considers indirect impacts on the wider landscape context.

Anticipated impacts are reported in terms of a descriptive scale ranging from substantial
— moderate — slight adverse — through negligible and no change to an ascending scale of

slight — moderate — substantial beneficial.
The criteria adopted for the assessment of landscape impacts are as follows:

e Substantial adverse (or beneficial) - very noticeable deterioration /
improvement in the existing landscape.

e Moderate adverse (or beneficial) — noticeable deterioration / improvement in
the existing landscape.

e Slight adverse (or beneficial) — perceptible deterioration / improvement in the
existing landscape.

e Negligible — virtually imperceptible deterioration / improvement in the existing
landscape.

e No Change - no deterioration / improvement in the existing landscape.

For the purposes of this assessment, impacts of moderate and above are considered to

be significant in terms of ESIA.

805120.GLA.R.003. Revision BS. Page 108 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.2.4 Visual Amenity Assessment

Adverse visual impacts may occur through the intrusion into established views of new
features, out of keeping with the existing structure, scale and composition of the view.
However, visual impacts may also be beneficial where an attractive focus is created in a
previously unremarkable view or the influence of previously detracting features is
reduced. The significance of impacts will vary, depending on the nature and degree of

change experienced and the perceived value and composition of the existing view.
In the context of the Project, key concerns relate to:

e The introduction of solar PV panels and associated structures tracks and
compounds areas to established views.

e The introduction of solar PV panels and associated features into views from roads
and other routes experienced by those passing through the area.

e The potential for solar PV panels and associated features to alter recognised or
valued views experienced by communities, tourists, and visitors, including hill

tops.
A full description of the elements is provided in Chapter 2 (Project Description).

GLVIA suggests that visual impacts are assessed from a clear understanding of the
development proposed and any mitigation measures which are being adopted.
Familiarity with the site and the extent, nature and expectation of existing views is also a
key factor in establishing the visual sensitivity to change in terms of the development
proposed. The guidelines require evaluation of magnitude of change to views
experienced by sensitive receptors comprising individuals living, working, travelling and

carrying out activities within the landscape, subsequent evaluation of impact significance.

5.2.4.1. Viewpoints and Visual Receptors

The visual impact is subject to the presence of a viewer. Views experienced from locations
such as buildings (i.e., farms), recognised routes and touristic spots used by the public
have been included in this assessment. Potential receptors have been identified through
analysis of the ZTV in combination with targeted field survey. Visual receptors have been
identified within the 5 km buffer as coincident with identified viewpoints, being

representative of the various types of receptors at the proposed site.

805120.GLA.R.003. Revision BS. Page 109 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.2.4.2. Variation of Impacts over Time

Visual impacts change over time as mitigation, such as planting and restoration of habitat
types, included as part of the Project, establish and mature, and as the existing landscape
external to the development evolves. The assessment acknowledges change and reports

on the impacts during the construction phase, and during the operation of the Project.

5.2.4.3 Visual Amenity Impacts Assessment

The aim of the visual assessment is to identify, predict and evaluate the significance of
potential impacts to established views arising from the Project. This has involved the

following specific assessment tasks:

e An appreciation of the nature, form and features of the Project in the context of

the baseline landscape character (refer to Section 0).

e Anevaluation of the predicted magnitude of change likely to take place to existing
views from identified receptors as a result of the construction and operation of
the Project.

e Anevaluation of the degree and significance of the potential impact of the Project
on views from identified receptors during the construction and operational

phases.

Sensitivity to Change

Sensitivity to change considers the nature of the receptor and the viewing expectation of
those using the receptor. The importance of the aspect of the view which would be

changed contributes to the sensitivity evaluation.

Sensitivity to change proposed has been evaluated with reference to the subject areas

above and using a three-point scale as follows:

e High - dwellings, footpaths, tracks and vantage points where the changes form
part of an important view.

e Medium - dwellings, footpaths, tracks and vantage points where the changes
form part of a less important view, and roads where the changes form part of an

important view.

805120.GLA.R.003. Revision BS. Page 110 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Low - dwellings, footpaths, tracks and vantage points where the changes form
part of an unimportant view, roads where the changes form a part of a less
important view, and farm buildings (not used as dwellings) and industrial

buildings where the changes form part of an important view.

Magnitude of change

Magnitude of change concerns the extent to which the existing view would be altered by

the Project. Magnitude of change has been evaluated using a four-point scale comprised

of the following criteria:

Impact Significance

The level of impact identified concerns the importance of changes resulting from the
Project. Evaluation of the impact is based on consideration of the magnitude of change
in relation to sensitivity and is established using professional judgement. The assessment
considers likely changes to the visual composition, including the extent to which new
features would distract or screen existing elements in the view or disrupt the sca

structure, or focus of the existing view.

High — Where the Project would result in a very noticeable change in the existing

view.

Medium - Where the Project would result in a noticeable change in the existing

view.
Low — Where the Project would result in a perceptible change in the existing view.

Negligible — Where the Project would result in a barely perceptible change in the

existing view.

i)

The prominence of the solar PV panels in the view will vary according to the prevailing

weather conditions. Level of Impact has been evaluated using a five-point scale and using

the following criteria:

Substantial — The Project would become a prominent and very detracting feature
and would result in a very noticeable deterioration to an existing highly valued

and well composed view.

Moderate - The Project would introduce some detracting features to an existing
highly valued and well composed view or would be prominent within a pleasing

or less well composed view, resulting in a noticeable deterioration of the view.

805120.GLA.R.003. Revision BS. Page 111 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Slight — The Project would form a perceptible but not detracting feature within a
pleasing or valued view or would be a more prominent feature within a poorly
composed view of limited value, resulting in a small deterioration to the existing

view.

e Negligible —- The Project would form a barely perceptible feature within the

existing view and would not result in any discernible deterioration to the view.

e No Change - The Project would not feature in any existing views and would result

in no change to the view.

For the purposes of this assessment impacts of moderate adverse and above are

significant in terms of ESIA.

5.2.5 Impacts scoped out of assessment

Impacts arising from the process of decommissioning have been scoped out since they
are of a similar nature to construction issues, but of a smaller scale and shorter duration.
Where the assessment refers to potential construction impacts these are also considered
representative of predicted decommissioning effects. Following decommissioning, it

assumed the Project site will be re-instated to its original condition.

5.2.6 Cumulative assessment

A cumulative impact assessment for the proposed development is presented in Chapter
13.

5.3. Landscape Assessment

The landscape impacts have been evaluated through overlapping and embedding the PV
system layout within photographs taken at the Project site, reflecting the current state of
the Project area. This photographic simulation, showing the Project area before and after
the design implementation, were realized referring to three landscape Points of View
(POV 1 to 3) located close to the Project area boundaries (Figure 5-2). It should be noted
that, as the area is extremely wide, the photos taken at “human height” display only some
portions of it. For this reason, a “bird's-eye view" was created to have an overview of the

area itself.

805120.GLA.R.003. Revision BS. Page 112 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 5-2: Location of the Points of View (marked POV)

All LCTs within a 5 km buffer have been identified. Those that are expected to receive

potential inter-visibility with the Project have been considered as part of this assessment.

5.3.1. Landscape Baseline

The Project will cover approximately 550 ha of primarily semi-desertic land, within an
existing rural landscape. The Project site and its surroundings are used by nomadic tribes
and local residents for informal grazing of cattle and small cattle and as a winter pasture.
A number of livestock farms connected by an informal network of smaller tracks were

identified during the site visits.

The Project site is within the South West Gobustan Contract Area, an onshore oil field in
Azerbaijan. SOCAR contractors installed the “Babek-Umid" underground gas pipeline
owned by the GOC, running approx. 1.0-3.0 km East to the Project site, from the Dashgil
gas field to the Sangachal terminal, with a diameter of 1000 mm. Abandoned and
operating wells owned by GOC are also present in the vicinity of the Project area. Thus,
the landscape value of the study area has already been disturbed by other on-going

developments.

805120.GLA.R.003. Revision BS. Page 113 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.3.1.1. Landscape Character Types

Rural Areas and Farmlands

The landscape comprises plots of farmland and scattered buildings, defining the overall
character of this landscape type. Farm buildings consist of one or more one-story
primitive dwellings, buildings for storing tools and hay, summer pens and winter cattle

barns, built in rows from local building material (brick) or other materials at hand.

Livestock breeding for nomadic tribes of this territory and residents of neighbouring
districts is a traditional perennial type of rural activity in the Study Area. Pastures are
generally located in hilly plains at a distance of about 3-5 km from farms and from each
other. The ecosystem of the study area can be generally described as anthropogenically
disturbed, comprising areas of farmland (livestock grazing mostly) and scrubs (desert and

steppe flora).

This LCT is considered as reasonably valued landscape with importance in a local context,
although not nationally designated. As such, considering a low landscape value of
medium scenic quality (LCT has been disturbed by human influences), the sensitivity is

considered medium.
Designated Areas

Considering the extension of the Study Area (Figure 5-1), the only cultural heritage site
protected by the State is the Gobustan State Historical and Artistic Reserve. The Gobustan
National Park, officially “Gobustan Rock Art Cultural Landscape” World Heritage Site
(WHS), is a hill and mountain site occupying the south-east end of the Greater Caucasus
mountain ridge. The site has outstanding universal value for the quality and density of its
rock art engravings, for the substantial evidence the collection of rock art images presents
for hunting, fauna, flora, and lifestyles in pre-historic times and for the cultural continuity

between prehistoric and medieval times that the site reflects.

The cultural and archaeological evidence are localized in three confined WHSs, while a
buffer zone is set around them for maintaining the outstanding universal value, including
conditions of integrity and authenticity of the property. The WH Site closest to the Project
area is located 3 km far in east direction and the distance between the Project area and
the WH Buffer Zone results to be around 1.8 km (Figure 5-3). In addition, the “Gobustan
Reserve” Important Bird and Biodiversity Area (IBA) and Key Biodiversity Area (KBA) has
been identified as the closest to the Project site. This area is a State Nature Reserve which
meets the IBA criteria B3 “Regionally important congregations” and is identified as

including species of global conservation concern.

805120.GLA.R.003. Revision BS. Page 114 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend

3 Project Area (Area 60)
(5 study Area (5 km Buffer)
Gobustan Rock Art Cultural Landscape
(Ws Buffer Zone/Gobustan Reserve
[WH Site Area

Figure 5-3: Location of the WH Sites & Buffer Zone within Gobustan Rock Art Cultural Landscape

805120.GLA.R.003 Revision BS. Page 115 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

This LCT is considered particularly distinctive character landscape as nationally designated
and due to the income generated from tourism. As such, considering a high landscape

value of high scenic quality, the sensitivity is considered high.
Mud Volcanos touristic area

The eastern territory of Azerbaijan is also characterized by the widest distribution, as well
as by the presence of all existing types of mud volcanoes. Alike the other parts of the
Langabiz-Alat subzone and the rest of Shamakh-Gobustan zone, surroundings of the

Project area are characterized by high mud volcanic activity.

As shown in Figure 5-4, there are four volcanos detected in the closest vicinities of the
Project area, including three situated to the east (Goyarchin, Dilangaz and Dashgil - the
last is officially Gobustan Mud Volcano), and one volcano located to the south
(Goturdagh). Goturdagh and Dashgil are of a touristic interest too whilst the other two

volcanos are sensitive environmental elements.

805120.GLA.R.003. Revision BS. Page 116 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend
Project Area (Area 60)

Figure 5-4: Location of the Mud Volcanoes with respect to the Project area

805120.GLA.R.003 Revision BS Page 117 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

This LCT is considered particularly distinctive character landscape even if not nationally
designated due to the income generated from tourism. As such, considering a medium

landscape value of high scenic quality, the sensitivity is considered medium to high.

5.3.1.2 OHL landscape baseline

The OHL is located in a river valley landscape formed by the waterway of Kur, enriching
the far eastern segment of the OHL route (illustrated within Figure 13-3). Finally, the other
landscape types of the area are the anthropogenic (urban) landscape of Shirvan, and the
natural landscapes modified due to a human activity (the latter landscape type is

developed mainly on the plain part of the study area).

The most valuable landscape type in terms of visual perception, are the mountain-steppe
landscapes formed due to mud volcanic activity. River valley landscape of Kur and cultural
landscape of Shirvan are the 2™ and 3 valuable landscape types that are limitedly spread
in the far south-eastern part of the area. Finally, modified natural landscapes do not bear
any visual value, as they are spread rather fragmentarily against the richer background of

mud volcanoes.

When moving from Hajigabul region to Shirvan city along the OHL route, the relief forms
plains, arable lands, low hills, areas covered with willow bushes, mountains and broken

ravines.

5.3.2 Assessment of Potential Landscape Impacts

5.3.2.1 Construction Phase

The Project is expected to induce the following: the first change is to the land, through
topsoil stripping and earth-moving, and the second is the introduction of machinery and
equipment for construction purposes, temporary works, construction compounds, access
road and on-site roads. New machinery and equipment will be introduced into the
landscape, including heavy goods vehicles excavators, bulldozers, and other heavy

equipment.

The magnitude of change to the LCTs during construction is Low, as only a proportion of
the local landscape will be affected by topsoil stripping and bare ground. The impact
period during construction is temporary and medium-term as it will takes approximately

10 months. The significance of impact during construction is Slight and not significant.

805120.GLA.R.003. Revision BS. Page 118 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Landscape impacts are thus not considered to be a significant adverse impact during
construction, considering also that the Project will apply “industry standard “good house-

keeping” measures routinely adopted during the construction phase.

5.3.2.2 Operational Phase

Photographic simulations

In order to assess the compatibility of the introduction of the Project in the surrounding
environment, photographic simulations of the area were created representing the
conditions before and after the construction of the photovoltaic system as shown in the

following figures (from Figure 5-5 to Figure 5-8).

805120.GLA.R.003. Revision BS. Page 119 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 5-5: Bird's eye view of the Project area before and after the

implementation of PV plant

805120.GLA.R.003. Revision BS. Page 120 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 5-6: Eastern Point of View of the
Project area before and after the
implementation of PV plant

805120.GLA.R.003. Revision BS. Page 121 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 5-7: Western Point of View of the
Project area before and after the
implementation of PV plant

805120.GLA.R.003. Revision BS. Page 122 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

BEFORE

Figure 5-8: South-Western Point of
View of the Project area before and
after the implementation of the PV
plant

Impacts on Landscape Character Types

The main source of impact to the identified LCTs during operation is the introduction of
the solar PV panels, associated structures, inverters, and substation. Other elements of
operation of the Project that will affect the landscape comprise on-site roads, including
access roads, and occasional vehicles that pass along the roads. The Project has the
potential to change the visual quality of the area resulting from development or change
in land use that will alter the landscape. The presence of facilities may impact visual
character and sense of place into the existing rural landscape, particularly when viewed

from areas of cultural importance (i.e, Gobustan Rock Art Cultural Landscape).

805120.GLA.R.003. Revision BS. Page 123 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The sensitivity of the Designated Areas and Mud Volcanoes touristic area LCTs is assessed
to be High as well as the magnitude of the impact due to the semi-desertic landscape
with no screening elements of the site from key receptors at the local scale. On a larger
scale, the screening is slightly given by the topography of the surrounding area
characterized, in the northern and north-western parts of the Project area, by low plateau-
like ridges with a steep slope to the north-west and hilly uplands heavily indented by

ravines. As a result, the impact is assessed to be Moderate.

The sensitivity of Farmlands/Rural Areas LCT has been considered as Medium. During
operation, the greatest impacts would be experienced particularly at distances of less
than 1 km from the proposed site. However, the LCT provides adequate capacity to

absorb this level of impact without materially affecting the key characteristics of the LCT.

Therefore, the magnitude of impact is likely to be Medium at distances of up to 1 km
reducing to Low at further distances. As a result, the significance of the impact is Slight

and not significant.

5.4 Visual Amenity Assessment

The following section provides an assessment of potential impacts on the visual amenity
of the area resulting from the introduction of the Project. It describes and evaluates the
potential change in existing views obtained from routes, popular destinations and
strategic viewpoints during the construction and operational phases of the Project, and

the extent to which these affect visitors and users of the landscape.

The visual impact of the Project area was assessed through ZTV discussed in Paragraph
5.2.1.1. Six viewpoints within 5 km of the Project were selected, as it is within this area

that significant visual impacts are most likely to occur.
5.4.1. Viewpoints and Receptors

5.4.1.1. Farms and Cemeteries Receptors

Several small farms were identified during the site visit and are the only activities
identified at relatively close proximity of the Project area. In particular, twelve sheep and
cattle farms were detected to be present in the vicinity of the Project area (Figure 5-9). As
shown in Figure 5-9, Farm “ID-1" is located around 300 m East from the Project area, Farm
“ID-9" is located around 600 m North from the Project area, while all the other identified

farms are far more than 900 m from the site.

It is worth also mentioning the presence of two cemeteries (Gara Atli cemetery and

805120.GLA.R.003. Revision BS. Page 124 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Khanali cemetery) in the vicinity of the Project area (Figure 5-10).

e Arecent fenced-in Muslim cemetery, where the funeral practices still occur, located
at the distance of about 1.2 km from the north-western boundary of the Project
area.

e Amore ancient cemetery, still used for funeral practices, located around 0.35 km
from the southern boundary of the Project area.

The identified cemeteries are not elements of cultural heritage protected by the State but

are sacred places considered holy by the locals.

805120.GLA.R.003. Revision BS. Page 125 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend
__] Project Area (Area 60)
[J Study Area (5 km Buffer)

4 Farms

Figure 5-9: Location of farms in the vicinity of the Project Area

805120.GLA.R.003 Revision B4 Page 126 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

— Legend
[___] Project Area (Area 60)

|] Study Area (5 km Buffer)
4. Cemeteries

Figure 5-10: Location of cemeteries detected in the vi

inity of the Project Area

805120.GLA.R.003 Revision B4 Page 127 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.4.1.2. Viewpoints

The ZTV has informed the selection of six viewpoints (VP) detailed in Table 5-1 and shown
on Figure 5-11 below. These viewpoints are intended to provide a representative cross

section of potential visibility and impact of the Project throughout the Study Area.

Table 5-1: Representative Viewpoints

Grid Reference .
Ref Reason for Inclusion

(UTM WGS84)

vP1 Muslim Cemetery 40.0475 49.3246 Representative settlement

and graveyard.

vp2 Farm "ID-1" 40.0275 49.3614 Representative settlement
(farm closest to the Project

Area among the twelve

identified).
VP3 Goturdagh mud 39.9793 49.3596 Representative sensitive
volcano environmental element and

tourist attraction.

vP4 Qobustan road 40.0555 49.3657 Representative of transient
views from the access road
to the site.
VP5 Gobustan Rock Art 40.0653 49.3873 Representative of WH site
Cultural Landscape and tourist attraction.
VP6 Farm "ID-12" 49.2953 40.0265 Representative settlement.
805120.GLA.R.003 Revision BS Page 128 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Viewpoints (VPs)
| cc | Study Area (5 km Buffer)
Project Area (Area 60)

Figure 5-11: Location of the viewpoints and receptors selected

805120.GLA.R.003 Revision BS. Page 129 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.4.2 Assessment of Potential Visual Impacts

5.4.2.1. Construction and Operational Phase

The following figures (from Figure 5-12 to Figure 5-17) show the ZTV for the Project. An
observer of medium height equal to 1.7 m, placed on the ground level, was considered
for the ZTV.

805120.GLA.R.003. Revision BS. Page 130 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

[ study Area (5 km Buffer) |
[__] Project Area (Area 60)

@® VP1 - Muslim cemetery
Visibility analysis
Visible

Figure 5-12: VP 1 - Muslim cemetery; Observer height 1.7 m a.g..

805120.GLA.R.003 Revision BS. Page 131 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

[) Study Area (5 km Buffer)

|___] Project Area (Area 60)
@® vp2-Farm1

Visibility analysis

Visible

Figure 5-13: VP2 - Farm “ID-1"; Observer height 1.7 m a.g.l.

805120.GLA.R.003 Revision BS. Page 132 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Project Area (Area 60)
@® VP3 - Goturdagh mud volcano

Visible

Figure 5-14: VP3 - Goturdagh mud volcano; Observer height 1.7 m a.g.I.

805120.GLA.R.003 Revision BS. Page 133 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

[study Area (5 km Buffer) |
] Project Area (Area 60)
© VP4 - Qubustan road
Visibility analysis
Visible

Figure 5-15: VP4 — Qobustan road; Observer height 1.7 m a.g.l.

805120.GLA.R.003 Revision BS. Page 134 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

(study Area (5 km Buffer)
Project Area (Area 60)
@ VP5 - Gobustan Rock Art Cultural Landscape
Visibility analysis
Visible

2: Fs, Mali oe

Figure 5-16: VP5 - Gobustan Rock Art Cultural Landscape; Observer height 1.7 m a.g.l.

805120.GLA.R.003 Revision BS. Page 135 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend

[study Area (5 km Buffer)

{__] Project Area (Area 60)
© VP6- Farm 12

Visibility analysis

Visible

Figure 5-17: VP6 - Farm “ID 12”; Observer height 1.7 m a.g.l.

805120.GLA.R.003 Revision BS. Page 136 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 5-2 below, summarises the impacts that would arise from the Project.

Table 5-2: Summary of Impacts on Visual Amenity

a ee ee

VP1 Muslim Cemetery Negligible Slight
VP2 Farm “ID-1" Low Medium Slight
VP3 Goturdagh mud volcano | Medium Medium Moderate
VP4 Qobustan road Low Medium Slight
VP5 Gobustan Rock Art High Medium Moderate

Cultural Landscape
VP6 Farm “ID-12" Low Negligible No Change
Notes: *based on the Visibility Analysis maps

The impacts have been assessed for both the construction phase and the operational life
of the Project. Whilst it is acknowledged that some receptors would not be aware of
phases of the construction programme, the assessment of construction impacts must
consider the worst-case scenario, i.e., when solar panels are being erected. Consideration
is also given to the visual impact experienced as a result of construction traffic, and this

is reflected in the assessment.

The paragraphs below provide a description of the existing visual context for each of the
viewpoint receptors followed by an explanation of the implications that the introduction
of the Project would have on the existing view and evaluation of the significance of the

impact on the view.

VP1: Muslim Cemetery

4

his viewpoint is located approximately 1.2 km from the north-western boundary of the

a]

roject area. View is predominately desert, and Farm 2 is visible in the distance, located

about 3 km north far from the new Muslim cemetery.

The sensitivity of the viewpoint is considered to be Low as the view is not considered
particularly unique or valuable as it is similar to views experienced across this part of the
country. The magnitude of change is considered to be Negligible based on the ZTV

analysis above. Figure 5-12 shows that the Project area is barely perceptible from VP1.

805120.GLA.R.003. Revision BS. Page 137 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

However, as clarified before, ZTV visibility analysis does not consider features such as
trees or woodland, buildings and other structures or local landform, which can vary the
ZTV locally and therefore the ZTV cannot be fully representative of visual impact.
However, the ZTV is a valuable tool in assisting with the identification of areas of potential

impact.

The impacts during construction and operation are therefore assessed as Slight and not
significant as the Project would form a perceptible but not detracting feature within the

view.
VP2: Farm “ID-1"

This viewpoint is located about 300 m from the eastern boundary of the Project area.
View is predominately desert, and the topography is relatively flat in the centre ground
with higher elevations in the far ground. The view is free from obstacles, the desert and
mountainous expanse dominates the skyline, hence the Project will certainly be visible in

the centre of the view.

The sensitivity of the viewpoint is considered to be Low as the view is not considered
particularly unique or valuable as it is similar to views experienced across this part of the
country. The magnitude of change is considered to be Medium. According to ZTV, Figure
5-13 shows that the Project area is a noticeable change from VP2 due to their reciprocal
proximity.

The impact is therefore assessed as Slight and not significant as the Project would form

a perceptible but not detracting feature within the view.

VP3: Goturdagh mud volcano

This viewpoint is located to the south of the Project representing a sensitive
environmental element and a tourist attraction. The State Tourism Agency was consulted
as part of the stakeholder engagement process. The agency indicated that the mud
volcanos were the main tourist attraction in the area and, although they saw the Project
as a positive benefit in terms of a clean and new source of energy, it was recommended
to cover the solar panels as far as possible so that they are not visible (although noted

this is not a feasible option).

The key feature of this VP is that it sits on an elevated position in relation to the Project
site. The elevation value of the mud volcano is around 191 m a.m.s.|. The full Project site
will be seen across the views from this point however it is noted that the Project will not

break the skyline.

805120.GLA.R.003. Revision BS. Page 138 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The sensitivity of the viewpoint is considered to be Medium as the view is considered
unique or of particular importance. The magnitude of change is considered to be
Medium. The impact is therefore assessed as Moderate as the Project would introduce

some detracting features.
VP4: Qobustan road

This viewpoint is located on the Qobustan road that is the main route to reach the site
from city. The VP is approximately 1.8 km in north-east direction far from the Project site.
The view is free from obstacles, the desert and mountainous expanse dominates the

skyline.

The sensitivity of the viewpoint is considered to be Low and the magnitude of change is
considered to be Medium. The impact is therefore assessed as Slight as the Project

would be a perceptible form but not detracting feature within the view.

VP5: Gobustan Rock Art Cultural Landscape

This viewpoint is located 3 km far in east direction from the Project area, within the WH
Buffer Zone. The Ministry of Culture was consulted as part of the stakeholder engagement
for the Project. The Ministry recognised landscape change as a potential impact although

welcomed the potential for new infrastructure and employment.

The key feature of this VP is that it sits on an elevated position in relation to the Project
site. The elevation value of this site varies from about 10 to 175 m a.m.s.l. This viewpoint
was set on an elevation value of 150 m a.m.s.l. The full Project site will be seen across the
views from this point however it is noted that the Project will not break the skyline and

views will be at a distance.

The sensitivity of the viewpoint is considered to be High as it forms part of an important
view. The magnitude of change is considered to be Medium during both construction
and operation as the Project would, at a distance, result in a noticeable change to the
existing view. The impact is therefore assessed as Moderate as the Project would
introduce some detracting features to an existing well composed view, resulting in a

noticeable deterioration of the view at this VP.
VP6: Farm “ID-12”

This viewpoint is located about 2.85 km from the western boundary of the Project area.
View is predominately desert, and the topography is relatively flat in the immediate
vicinity of the VP, rising to higher elevations in the mid ground. The desert and

mountainous expanse dominates the skyline.

805120.GLA.R.003. Revision BS. Page 139 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The sensitivity of the viewpoint is considered to be Low as the view is not considered
particularly unique or valuable as it is similar to views experienced across this part of the
country. The magnitude of change is considered to be Negligible. According to ZTV,
Figure 5-17 shows that the Project area is not perceptible from VP6 due topography.

The impact is therefore assessed as No Change and not significant as the Project would

not be perceptible within the view.
5.5 Mitigation Measures

5.5.1 Construction

The best form of mitigation for landscape and visual impacts arising from construction is

related to conservation of soils. Measures include:

e Limiting soil damage by keeping the construction areas and roads to a minimum

and maintaining strict requirements for vehicles to always remain on the roads.

e  Reinstating soils where construction areas and roads are no longer required. This

would reduce the duration of the visual impact.

Mitigation to reduce the adverse impact resulting from litter and garbage (plastic bags,

bottles etc.) include:

e Provision of adequate facilities for the disposal of garbage.
e Training of the workforce in waste management.
e Reduce the amount of waste to the maximum extent possible.

e Collect all solid waste and store until transported to an appropriate waste disposal
facility and disposed.

e Organization of clean-ups for existing garbage.
The construction schedule will be developed considering key sensitive features within the
landscape including cemeteries, rock art and nearby farm structures. Consultation will be
undertaken with relevant stakeholders in relation to the construction schedule. As far as
is practicable, the schedule will take into consideration any sensitive events to ensure
work is not planned in close proximity to receptors at any sensitive times to reduce visual

disturbance.

805120.GLA.R.003. Revision BS. Page 140 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

5.5.2 Operation
Where significant impacts are identified, mitigation measures will be then developed.

The Project is expected to implement site rehabilitation and landscaping measures to
restore the site in dedicated areas where feasible. This should be implemented in the first

available active growing season following the completion of construction.

Landscaping and planting proposals to provide further screening will be considered and
will be included in the Construction Environmental Management Plan (CEMP). The
planting scheme would be developed prior to the operational phase of the development
and implemented in the first available planting season following the completion of
construction. This will provide screening to nearby sensitive receptors over the long term
to include receptors located in proximity to the Project site. Planting proposed will be

sensitive to, and in keeping with, the surrounding landscape.

These measures are intended to avoid, reduce, compensate, and/or remediate adverse

impacts, or to enhance potentially beneficial impacts.

5.5.3 Residual Effects and Conclusions

It is noted that in relation to VP 3 and VP 5, whilst the implementation of planting may
provide some limited screening of views from these locations, due to the raised elevation
of the VPs screening benefits will be limited. It is therefore considered the residual visual

effect remains Moderate at these locations.

Overall, taking into account proposed mitigation, the residual effect of the Project is

considered to be Slight and not significant in the long-term.

805120.GLA.R.003. Revision BS. Page 141 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6 Biodiversity

6.1 Introduction

This section documents the potential ecological and ornithological impacts of the Project
and sets out their corresponding mitigation strategies for construction, operation and
decommissioning of the Project. The ecological assessment on the Project site has been
carried out by Sulaco Consultants (a development consulting firm based in Azerbaijan)
on behalf of Wood.

6.2 Assessment Methodology

6.2.1 Baseline Data Collection

The Study Area encompasses the area within 10 km for the Project boundary. The Project
Aol encompasses the area within 5 km of the Project boundary. This was defined through
a review of the surrounding area and notable features (including designations) and
incorporates the physical footprint of the Project from the clearance of the site and civil

works associated with the installation of internal tracks and ancillary infrastructure.

The results of environmental studies carried out in July 2020 during the Scoping phase
demonstrates that the available information on the biological resources of the Project
Study area is limited. As there are very few references and information especially within
the Project Area, findings from the field surveys have been key to providing a complete

picture of the existing conditions at the Project.
During the 2020 site visit, the following activities took place:

e Identification of fauna and flora species present within the Project Aol particularly
with regard to species and habitats of conservation importance, including:
© species protected by local and international laws and conventions (e.g.
protected by the Habitats Directive, Appendices | & II, Berne Convention
and CITES Convention).
© species under the threat of destruction according to the local and world
Red Books (critically endangered, endangered and vulnerable).
© endemic and / or species in a narrow range.
e Assessment of the presence of sensitive habitats in the Project Aol and in the

wider vicinity.

805120.GLA.R.003. Revision BS. Page 142 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Description and photos of the identified representatives of fauna and flora
including determination of the coordinates of the area of their presence using a

portable GPS device. Samples of flora were also taken during the survey effort.
Appendix D of this ESIA provides the 2020 Ecological Survey Report.

In addition to the works already completed during the Scoping phase, the ESIA team
identified the need for conducting an additional survey in April 2021, within a buffer of
up to 5 km from the Project boundary, in order to better understand the ecological
function and value of the Project Aol, supported by considerations about the whole Study
Area (as defined in Chapter 4) when available. The April 2021 Ecology Report undertaken
by Sulaco Consulting and Engineering is set out within Appendix E of this ESIA.

The methodology adopted for the preparation of the baseline assessment Is described

further below.

6.2.1.1 Literature Review / Desk-based Studies

Collection, review, and analysis of the available literature data and publications was
carried out to define the baseline environment and biodiversity characterizing the Study
Area (approx. 10km buffer when available). To this end, both scientific/official literature
and previous ESIA studies carried out for other proposed (in some cases never

implemented) developments in the vicinity of the Project site have been accounted for.

As listed in the following, the literature review considered several sources.

e Scientific publications and other official documents:
o Azerbaijan Fifth National Report (CBD, 2014);
o Ecological and Faunal Analysis of Herpetofauna of Qobustan (Institute of
Zoology of the National Academy of Sciences of Azerbaijan, 2014)
o Potential Analysis for Further Nature Conservation in Azerbaijan (2009);
co Red Book of Azerbaijan (2013);
o Biodiversity Analysis Update for Azerbaijan (USAID, 2010); and
o Coastal Bird Migration at the Caspian Shore of the Azerbaijan Republic in
October 2007 (Michael Heiss & Kai Gauger, Podoces 2011, Vol. 6, No. 1).
e SIA studies and baseline reports for other projects located in the vicinity of the
Project site:
o Part |: Environmental Baseline and Social Impact Assessment for the
construction of Oil & Gas Processing and Petrochemical Complex
(ECOMERKEZ, 2011, Final Report);

805120.GLA.R.003. Revision BS. Page 143 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Part Il: Social Impact Assessment for the construction of Oil & Gas and
Petrochemical Complex (ECOMERKEZ, 2011);

Part Ill: Environmental Positive Impact Assessment in connection with
dismantling proper processing enterprises under SOCAR (ECOMERKEZ,
2011);

Azeri, Chirag and Gunashli Full Field Development Phase 1 - Environmenta'
and Socio-Economic Impact Assessment (AA.VV., 2002);

Shallow Water Absheron Peninsula 3D Seismic Survey - Environmental and
Socio-Economic Impact Assessment (AECOM for BP, 2015);

Shallow Water Absheron Peninsula 2D Seismic Survey - Environmental and
Socio-Economic Impact Assessment (AECOM for BP, 2015);
Environmental Impact Assessment for Planned Well Drilling in the
Southwest Contract Area (GOC, 2014);

Environmental Impact Assessment for Drilling of New Exploration and

Exploration Wells in the Coastal Block of the Southwest Gobustan
Agreement Area (GOC);

State Strategy for the “Use of Alternative and Renewable Energy Sources
2015-2020" - Strategic Environmental Assessment Report Project (MENR);
SOCAR Polymer - Environmental and Social Impact Assessment (ESIA) for
PP & HDPE Plant (Golder, 2015);

SOCAR GPC LLC - ESIA Scoping for Gas Processing Plant & Polyethylene
Plant Project (Golder, 2017);

Shah Deniz gas Export Project Stage 1 Development - Executive Summary
(BP, 2002).

e Web sources:

°

°

MENR;

The IUCN Red List of Threatened Species. Version 2016-3,
www.iucnredlist.org;

WWF database, http://www.worldwildlife.org/ecoregions;

Birdlife International, http://www.birdlife.org/;

Ramsar Convention website, http://www.ramsar.org/;

IBAT database, https://ibat-alliance.org/visual-data-map;

KBA database, http://www.keybiodiversityareas.org/site/mapsearch;
IUCN World Database on Protected Areas,

https://www.iucn.org/theme/protected-areas; and

805120.GLA.R.003.

Revision BS. Page 144 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

o World Database on Protected Areas,

https://www.protectedplanet.net/country/AZ.

6.2.1.2 Field Survey Methodologies

Field surveys covered the Project footprint and immediate vicinity (up to 5 km Aol as
needed to characterize sensitivities) on 09, 10, and 19 April 2021 by Sulaco Ltd experts.
The survey entailed collecting biodiversity baseline data, assessing sensitive habitats and
the ecological state of the proposed Project Aol, and ecosystem services that are found

on the site.

The Project Aol was traversed in a regular pattern in order to reduce the chances of
missing any important biotic features. The executed walkover survey was primarily aimed

at:

e Identifying any terrestrial / avian fauna and flora species that may reside or range
within the Aol.

e Taking photos of the identified representatives of fauna and flora and determining
the coordinates of the area of their presence through a portable GPS device.

e Evaluating any potential seasonality as far as feasible by identifying any link
between the findings of the survey conducted on field in Summer 2020 and in
Spring 2021 respectively.

e Providing the International Union for Conservation of Nature (IUCN) Red Data
rating and the status of protection/conservation for each species identified as
present or potentially occurring at the Project site and Aol at both national and
international level.

e Analysing the land cover of the area and mapping habitats to identify any sensitive
or critical habitat according to IFC Performance Standards (IFC PS 6), EBRD
Performance Requirement (PR) 6 and ADB Safeguard Policy.

Plant samples were taken for subsequent identification. Potential occurrence of terrestrial
and avian fauna species within the Project site and Aol as part of the Study Area have
been assessed and conveyed as a result of literature review and direct observations made

during surveys performed at Scoping and ESIA stage.

Further high-level studies were also undertaken for the OHL cumulative development
from 30 August to 01 September 2021.

805120.GLA.R.003. Revision BS. Page 145 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.2.2 Assessment of Impacts

As outlined in Chapter 4 of this document, the significance of an impact on an identified
and valued receptor is determined as a relationship between the sensitivity of the
receptor and the magnitude of the predicted impact. The specific impact assessment
methodology applied to evaluate impact significance on biodiversity is discussed in detail

in the following paragraphs.
6.2.2.1 Receptor Sensitivity

For ecological receptors, the sensitivity of the receptor considers the following factors:

e The occurrence and significance of any nature conservation designations that may

apply to the receiving site/habitat.

e The presence and sensitivity of any scarce, rare, protected or otherwise notable

species of fauna or flora.

e The sensitivity and value of the receiving habitat, in terms of its relative extent,

fragility (including its ability to recover), and rarity.

Table 6-1 and Table 6-2 show the criteria for assessing the sensitivity of ecological

receptors (habitats and species respectively).

805120.GLA.R.003. Revision BS. Page 146 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-1: Sensitivity of Ecological Receptors (Habitats)

High (D) An area which has designated | International:
conservation status categories la to

ee Designated areas or habitat under IUCN
IV under the IUCN Classification.

category la to IV (Habitat/Species
Critical habitats of — significant Management Area and above These
international or national ecological | include:

importance. e Category la— Strict Nature Reserve
e Category Ib — Wilderness Area
e Category Il — National Park
e Category Ill — Natural Monument
or Feature
e Category IV — Habitat/Species
Management Area
e  Global-level Key Biodiversity Areas
and Important Bird and Biodiversity
Areas identified for restricted-
range species.
Moderate A site, habitat or assemblage of | Not applicable.
(Cc) species which has _ designated
conservation status at a National
scale.

Threatened habitats or Significant
biodiversity features identified by a
broad set of stakeholders or
governments — (such as Key
Biodiversity Areas or Important Bird
Areas).

Undesignated habitats which are
unmodified by human activity and
comprise native species forming
assemblages consistent with the
prevailing environmental conditions.

Low (B) Habitats occurring outside of any Not applicable.
designation which are subject to
active management or alteration
through human activity, but with an
assemblage of species which is
predominantly native in origin.

Negligible Habitats which are either appreciably | Not applicable.
(A) degraded/disturbed by human
activity or have high proportions of
invasive/non-native species.

805120.GLA.R.003. Revision BS. Page 147 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-2: Sen

ity of Ecological Receptors (Species)

High (D) A species population which has | International:
designated conservation status at an
international or national scale of
‘Endangered’ or above.

- Listed in IUCN Red List category of
Endangered (EN) or Critically
Endangered (CR).

A species qualifying the site as

Critical Habitat for criteria other than

those listed above, eg. endemic

species with a range of <50,000 km.

- Listed in Appendix |, Appendix Il,
Appendix III, and Appendix IV of the
Bern Convention on the
Conservation of European Wildlife
and Natural Habitats (Bern)2°.

- Listed in Appendix | and Appendix I!
of the Convention on International
Trade in Endangered Species of Wild
Flora and Fauna (CITES)?”.

Azerbaijan: Listed in the Red Book of
Azerbaijan (2013)

Moderate A species population which has | International:

© designated conservation Status at an | | Listed in the IUCN Red List category
international or national scale of
, : as Vulnerable (VU).
‘Vulnerable’.

- Listed in Appendix Ill of the
Convention on International Trade in
Endangered Species of Wild Flora
and Fauna (CITES).

A species population which has
designated conservation status at a
Regional scale of ‘Vulnerable’ or
above.

A species qualifying as a Priority
Biodiversity Feature.

26 Bern Convention appendices are Appendix | “Strictly protected flora species", Appendix II “Strictly protected
fauna species”, Appendix III “Protected fauna species”, and Appendix IV “Prohibited means and methods of

killing, capture and other exploitation”.

27 CITES appendices are Appendix | (including species that are threatened with extinction and are/may be affected by
trade), Appendix II (including species that are not necessarily threatened with extinction but may become so unless trade
in specimens of such species is subject to strict regulation), and Appendix III (including species that are protected in at
least one country, which has asked other CITES Parties for assistance in controlling the trade).

805120.GLA.R.003. Revision BS. Page 148 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Applicable Legal Standards

With a Regional designation of ‘Near | International:
Threatened’ or below.

Listed in the IUCN Red List category as
Not critical to other ecosystem Near Threatened (NT).

functions (e.g. as prey to other

species or as predator to potential

pest species).

Common nationally.

Negligible Common / abundant locally. International:

(A) Not important to other ecosystem Listed in the IUCN Red List category as

functions. Least Concern (LC).

6.2.2.2 Impact Magnitude

The magnitude of any ecological impact (negative or positive) is determined as a
relationship between the extent, frequency, duration, and reversibility of the potential

impact. These key factors are discussed in detail below.
Extent

The extent of an impact is determined by the area of habitat over which an impact occurs
or in respect to species the size of the population (local, national or international) which

could be affected.
Timing and Frequency

Impacts on ecological receptors could result in a negative effect if these impacts coincide
with critical life-stages or seasons (e.g. breeding season, migration or hibernation). The
frequency of an impact is also considered. A single event (disturbance), irrespective of
timing, may not result in a significant impact however more frequent disturbance events

could result in a significant impact.
Duration

Another consideration in determining the magnitude of an impact is the duration,
whether the impact would be temporary or permanent, and if they were temporary
whether they would be short-, medium-, or long-term. Defining the duration of the
impact can be subjective, depending on the ecological characteristics of the receptor (e.g.

life-cycle, breeding age or recovery time).

805120.GLA.R.003. Revision BS. Page 149 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Reversibility

Reversibility of an impact is determined by how likely the ecological receptor is to recover,
within a reasonable timeframe, from an impact. A permanent impact is one from which
recovery is not possible or for which there is no reasonable chance of mitigation being
completed to reverse it. A temporary (reversible) impact is one from which recovery is

possible or for which effective mitigation is both possible and enforceable.

The frameworks for defining the magnitude of impacts on habitats and species are
presented in Table 6-3 and Table 6-4.

Table 6-3: Impact Magnitude (Habitats)

Desc

High (4) The impact has the potential to adversely affect the integrity of an area/region,

by substantially changing in the long term its ecological features, structures and
functions, across its whole area, that enable it to sustain the habitat, complex of

habitats and/or population levels of species that makes it important.

Moderate The area/region’s integrity is predicted to not be adversely affected in the long
(3) term, but the Project is likely to affect some, if not all, of the area’s ecological
features, structures and functions in the short or medium term. The area/region

may be able to recover through natural regeneration and restoration.

Low (2) Neither of the above applies, but some minor impacts of limited extent, or to
some elements of the area, are evident but easy to recover through natural
regeneration.

Negligible Indiscernible from natural variability.
(1)
805120.GLA.R.003 Revision BS Page 150 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-4: Impact Magnitude (Species)

Desc

High (4) Impact on a species that affects an entire population to cause a decline in

abundance and/or change in distribution beyond which natural recruitment
(reproduction, immigration from unaffected areas) would not return that
population or species, or any population or species dependent upon it, to its

former level within several generations, or when there is no possibility of

recovery.
Moderate Impact affects a portion of a population and may bring about a change in
(3) abundance and/or a reduction in the distribution over one or more generations

but does not threaten the long-term integrity of that population or any
population dependent on it. The size and cumulative character of the
consequence is also important. A moderate magnitude impact multiplied over

a wide area would be regarded as a high magnitude impact.

Low (2) A low magnitude impact on a species affects a specific group of localized
individuals within a population over a short time period (one generation or less),

but does not affect other tropic levels or the population itself.

Negligible Indiscernible from natural variability.

(1)

6.2.2.3 Impact Significance

The relationship between receptor sensitivity and impact magnitude, and the resultant

significance of an impact (positive or negative), is shown in the figure below.

805120.GLA.R.003. Revision BS. Page 151 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Receptor Sensitivity

Low Moderate High

Not significant /
Low

Negligible | Not significant | Not significant | Not significant

Low Not significant

Moderate | Not significant

Impact Magnitude (extent, timing &
frequency, reversibility, duration)

Figure 6-1: Impacts Significance Matrix

6.3 Baseline Conditions

The Study Area is situated in the semi-desert landscape type/ecosystems of the ecoregion
known as "PA7305 - Azerbaijan Shrub Desert and Steppe", which is considered part of the
“Deserts and Xeric Scrublands Biome". The three main primary zonal landscape
types/ecosystems within this region are: desert and semi-desert; arid open woodland; and
steppe. In addition, there are two intra-zonal/azonal types: flood plain (riparian) forest

along the rivers; and wetlands.

Fauna diversity is especially remarkable in the PA1305 ecoregion, hosting one of the
highest numbers of endemic”® and endangered species characteristic of arid ecosystems
in the Caucasus. The region coastal areas and wetlands are particularly important for birds

during migrating and wintering periods.

28 According to the IFC's Guidance Note 6 (GN79, 2012), an endemic species is defined as a species having
295% of its global range inside the country or region of interest.

805120.GLA.R.003. Revision BS. Page 152 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.3.1. Designated Areas

As shown in Figure 6-2, no national and international designations are identified within
the Project site. The "Gobustan Reserve” Important Bird and Biodiversity Area (IBA) and
Key Biodiversity Area (KBA) however has been identified within the Study Area (10 km
buffer) and Aol (5 km buffer), the closest to the Project site. This area is a State Nature
Reserve which meets the IBA criteria B3 “Regionally important congregations" and is

identified as including species of global conservation concern.

The Gobustan IBA and KBA boundary is located approximately 1.5 km east — north-east
of the Project site and extends for 5,000 ha. According to the information reported by
BirdLife International, this area is characterized by low, semi-arid mountains, including
the flat summits of Beukdash, Kichikdash, Kagnizdag, Djingirdag and the dry stream of
Djeirankechmez. Some trees and bushes may be found on the eastern slopes (i.e. wild
Pyrus, Ficus, Punica, etc.). The central and southern part of the IBA-KBA is covered wholly,
while the northern section partly, by the Gobustan State Historical and Cultural Reserve,

which was established to safeguard archaeological artifacts.

There have been past quarrying activities for limestone in the area which has taken place
historically. Threats to biodiversity characterizing the Goubustan area may come from
sheep and cattle grazing and from disturbance related to tourists and low-flying military

aircraft.

As reported in Table 6-5 and according to the International Biodiversity Assessment Tool
(IBAT) and BirdLife Datasets, the key biodiversity inhabiting the Qobustan IBA-KBA
includes species of global conservation concern (birds and reptiles). Among these latter,
the only threatened species is the Common Tortoise (Testudo graeca), assessed as
Vulnerable according to the IUCN Red List.

Species highlighted in grey indicate the species that triggered the IBA notification at the
time of designation.

805120.GLA.R.003. Revision BS. Page 153 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-5: Key species inhabiting the Qobustan IBA-KBA (birds and reptiles)

Data (IUCN - BirdLife Population
International Trend (IUCN

Species Common &

Threatening Status

Scientific Name Datasets) Red List) (IUCN Red List)
- Non-breeding
Lesser Kestrel Falco Stable Least Concern (LC)
Naumanni Rare summer visitor
Long-legged Buzzard . Breeding Stable Least Concern (LC)
Buteo Rufinus
Chukar - Alectoris Chukar Breeding, Rare Stable Least Concern (LC)
Rufous-tailed Scrub-robin Breeding Stable Least Concern (LC)
- Cercotrichas Galactotes
Pied Wheatear - .
Oenanthe Pleschanka Breeding Stable Least Concern (LC)
Oenanthe Finschii Breeding Stable Least Concern (LC)
Finsch's Wheatear - a .
Pyrrhocorax Pyrrhocorax Breeding Decreasing Least Concern (LC)
Rock Sparrow . Petronia Breeding Increasing Least Concern (LC)
Petronia
Black-headed Bunting - a
Emberiza Melanocephala Breeding Unknown Least Concern (LC)
Westin esas ldhetedn = Resident Stable Least Concern (LC)
Sitta neumayer
Common Tortoise - Resident Unspecified Vulnerable (VU)

Testudo graeca

Additionally, the following protected areas are located outside of the Project Aol (Figure
6-2):

e “Alat Bay — Baku Archipelago” is a KBA located around 5.8 km from the Project
site towards the east, outside of the Aol and extends for 11,992 ha along the
coastline. According to IBAT Dataset, the White-headed Duck (Oxyura

leucocephala, EN) results to be resident in this area.

805120.GLA.R.003. Revision BS. Page 154 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e  “Sangachal Bay” is an IBA located around 12.5 km to the north-east, extending for

4,000 ha. This is outside of the Study Area and Aol. This costal IBA is characterized
by sandy beaches and some small wetlands stretching along the coast, many of
which are overgrown with reeds vegetation. According to IBAT and BirdLife
Datasets, the site is notable mostly for migrating and wintering waterbirds. At least
20,000 diving ducks and 30,000 coots stage here every Autumn, while 177 species
of birds were noted at the place in different seasons, most of which are migratory
visitors. The following species represent the key biodiversity of the area: Whooper
Swan (Cygnus Cygnus, LC), Red-crested Pochard (Netta Rufina, LC), Tufted Duck
(Aythya fuligula, LC), Common Coot (Fulica atra, LC), Great White Pelican
(Pelecanus onocrotalus, LC), Great Cormorant (Phalacrocorax carbo, LC), Great
Crested Grebe (Podiceps cristatus, LC) and waterbirds. As rare migrating visitors it
should be mentioned: Pygmy Cormorant (Phalacrocorax pygmeus), Dalmatian
Pelican (Pelecanus crispus, NT), Red-breasted Goose (Branta ruficollis, VU), Pallid
Harrier (Circus macrourus, NT), Greater Spotted Eagle (Aquila clanga, VU), Eastern
Imperial Eagle (Aquila heliacal, VU), Lesser Kestrel (Falco naumanni, LC) and Little
Bustard (Tetrax tetrax, NT). Other passage visitors include Greylag Goose (Anser
answer, LC), Black-winged Stilt (Himantopus himantopus, LC), White Winged-tern
(Chlidonias leucopterus, LC), Caspian Tern (Sterna caspia, LC) and many others. The
typical desert ephemeral plants are present at the site and there are some
overgrows of reed along the seacoast. Some mammals like European Hare (Lepus
europaeus, LC), Grey Wolf (Canis lupus, LC), Golden Jackal (Canis aureus, LC) and
Red Fox (Vulpes Vulpes, LC) occur at the site.
The main threat for this site is industrial expansion connected with oil extraction.
The area also suffers from pollution from industrial activities and poaching and
fishing activities. Some small wetlands were drained resulting in reduction of
nesting habitat and the construction of piers caused disturbance to wintering
birds.

805120.GLA.R.003. Revision BS. Page 155 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e  "Glynanyi Bay” is an IBA located around 11.5 km from the Project site to the south-
east, extending for 200 ha (outside of the Project Aol and Study Area). Glynanyi is
the largest island of the Baku archipelago, volcanic in origin, and almost devoid
of vegetation because of its large rabbit population. According to IBAT and
BirdLife Datasets, the following species represent the key biodiversity of the area:
Whooper Swan (Cygnus Cygnus, LC), Collared Pratincole (Glareola pratincole, LC),
Caspian Gull (Larus cachinnans, LC), Ruddy Shelduck (Tadorna ferruginea, LC),

Common Tern (Sterna hirundo, LC) and Little Tern (Sternula albifrons, LC).

Legend
(Project Area (Area 60)

(J study Area (10 km Buffer)
(Project Area of Influence (5 km Buffer)
Key Biodiversity Areas (KBAS)

PaicteaypeaKuarc ipsa

Figure 6-2: Distribution of IBAs and KBAs in the surroundings of the Project Area
and the Study Area.

6.3.2 Flora

Generally, the Study Area is poorly studied from the herpeto-floristic point of view. The
diversity and phytomass of plant species are very scarce, the nature of the vegetation
changes depending on the availability of water and its salinity. Generally, the Absheron

Peninsula vegetation is mainly composed of:

805120.GLA.R.003. Revision BS. Page 156 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e “Desert flora" (Figure 6-3 on the left) including ephemerals, which are semidesert
plant communities formed under conditions of deficiency of moisture and mineral
nutrition elements, high temperatures and excessive insolation, growing in
flooded areas, on sand or in shallow lagoons; and

¢ "Steppe flora" (Figure 6-3 on the left) including shrubs and halophytes, prominent
representative species of which is saltwort.

e gosert sae TRae

Figure 6-3: Typical vegetation cover in the Absheron Peninsula.

The vegetation present in the Project Aol results to be heavily disturbed by past and
present human activities, including heavy grazing and industrial development connected

with oil and gas processing activities and infrastructures.

The flora inhabiting the Project site and its surroundings within the Project Aol can be

divided into the three different floristic groups discussed in the following.

e Semi-Desert Vegetation: Semi-desert vegetation covers a large portion of the
Project site itself and its immediate vicinity (at a distance of 500 to 1,000 m), while
vegetation is rarely found in rocky areas of the site. The observed flora species
within the semi-desert vegetation are characteristic of arid climate regions and

clay/saline soil terrain with very low organic content.

Semi-desert vegetation is mostly characterized by Salsoletum vegetation
community. The main components of the semi-desert flora are the low perennial
bushes wormwood and saltwort species, and ephemeral species (Salsola
dendroides, Salsola ericoides, Salsola nodulosa, Suaeda microphylla, Artemisia
lerchiana), often accompanied by low-growing herbaceous forb species and
grasses (Medicago minima, Medicago coerulea, Poa bulbosa, Bromus japonicus,

Lolium rigidum, Eremopyrum orientale, Erodium cicutarium, Brassica Napus L.).

805120.GLA.R.003. Revision BS. Page 157 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In areas where the soils salinity increases, more halophytic species like Bluish
saltwort (Suaeda glauca) and Small leaved seablite (Suaeda microphylla), together
with other salt tolerant shrub species (Kalidium caspicum, Halocnemum

strobilaceum), result to be more frequent.

Large areas are lacking natural vegetation and present bare exposed soil. This

situation is at least partially due to excessive livestock grazing and trampling that

exacerbate soil erosion from rain and wind.

Saltwort species (Salsola sp.) Erodium Cicutarum Brassica Napus L.

Figure 6-4: Pictures of flora species belonging to the semi-desert vegetation

observed during the surveys within Project site.

e Riverine Vegetation: Riverine vegetation has been detected in the bed of a dry,
untitled temporary/ephemeral stream with two tributaries located within the Aol
crossing the village of Gobustan and flowing into the Caspian Sea, located approx.
6.5 km north of the Project site. In the depressions created by the ephemeral
stream, the quantity of flora specimen increases and includes tamarisk, which is a
shrub with no agricultural value, or salt cedar thickets (Tamarix meyeri, Alhagi
pseudoalhagi, Juncus acutus, Salicornia europaea). Where the stream forms
temporary ponds of almost stagnant water some small stands of common reeds

(Phragmites australis) can also be observed. The effects of trampling from

livestock have been observed in these areas.

: ae :
Cammel thorn (Alhagi Pseudoalhagi) Salt Cedar (Tamarix Meyeri) Common reeds (Phragmites Australis)

Figure 6-5: Pictures of flora species belonging to the riverine vegetation observed

during the surveys nearby ephemeral stream.

805120.GLA.R.003. Revision BS. Page 158 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Wetland Vegetation: Intra-zonal wetland vegetation can be found approx. 1 km
from the coast in the Gobustan area, where the freshwater from the river forms a
series of connected marshes before entering the Caspian Sea. These wetlands
developed as a consequence of the construction of Baku-Salyan Highway,
adjacent railway line, and the pipeline corridor between the railway line and the

Sangachal Terminal.

These marshes are dominated by common reeds (Phragmites australis), also
observed as part of riverine vegetation at temporary ponds location, and
Broadleaf cattail (Typha latifolia). Seasonally inundated areas characterized by

barred mudflats colonised by Glasswort (Salicornia europaea) are also present.

These areas are impacted by industrial developments and infrastructures such as
pipelines, roads, powerlines and water discharges that modify the hydrology of

the area and pose a risk of pollution.

None of the above-mentioned flora species observed, belonging to semi-desert, riverine,
and wetland vegetation, are classified as Critically Endangered (CR), Endangered (EN), or
Vulnerable (VU), according to the IUCN criteria, are listed in the Red Book of Azerbaijan

(2013) or are range restricted.

It is worth mentioning that two endemic species, Baku Calligonum (Calligonum bakuense)
and Baku Astragalus (Astragalus bacuensis), were identified in the past in the Sangachal

area, north of the Project site (outside the Project Aol of 5 km).

According to the results of studies carried, Astragalus caspica, Astragalus stevenianus and
Astragalus aureus are occasionally found outside of the Aol in the semi-desert where

there is very little anthropogenic impact. Bilacunaria caspia was also not found in the Aol.

Azerbaijan invasive plant species include the widely distributed Common ragweed
(Ambrosia artemisiifolia) and the Buffalo bur nightshade (Solanum rostratum), both native
to North America. In particular, the former is a very competitive weed that can produce
yield losses in soybeans as high as 30%, whereas the latter usually grows in waste and

disturbed areas and is especially common in overgrazed pastures.

According to the review of literary sources on alien species of Azerbaijan, there are
currently 72 invasive species belonging to 23 families in the flora of Azerbaijan. The
largest number of representatives are included in the families Asteraceae Dumont,

Poaceae Barnhart and Amaranthaceae luss.

805120.GLA.R.003. Revision BS. Page 159 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Neither endemic nor invasive flora species were however observed during the 2020 nor
the 2021 field surveys executed at the Project area and its surroundings. There were also
no signs of penetration of alien (invasive) species into the natural flora of the Project area

and its surrounds.

6.3.3. Fauna

The semi-desert landscape type/ecosystems of PA1305 ecoregion “Azerbaijan Shrub
Desert and Steppe" hosts species typical of arid ecosystems and it is notable for its reptile

diversity.

However, most of the Aol is situated in relatively homogenous clay/saline soil terrain, with
very low vegetation cover that has been deteriorated by anthropogenic activities.
Enclosures of higher biodiversity value are expected within the riverine vegetation and
wetlands with particular reference to amphibians, reptiles, and migrating bird species
which have not been identified within the Project footprint. Mammal species are also

attracted by these “oasis” of vegetation.

The baseline assessment reported below focuses on the most relevant taxa: mammals,

reptiles, amphibians, and birds.

6.3.3.1 Mammals

Generally, habitats characterizing the wider Study Area could host only a limited number
of small to medium size mammals, while the use of the Aol by medium to large size
species is probably limited to rare occasional visits. Common mammals include jackals
(Canis aureus, LC) and wolves (Canis lipus, LC), which follow flocks of sheep to their
wintering areas, and the red fox (Vulpes vulpes, LC), which is one of the permanent
inhabitants of the Study Area. Other typical mammals might be house mouse specie, bats,

weasels, polecats, and badgers.

As shown in Figure 6-6, during the field surveys several tracks and excrements probably
belonging to Red fox (Vulpes vulpes) and the European hare (Lepus europaeus) were
observed. Several dens of mice were found over the entire surveyed area, especially close

to the temporary stream’ banks north of the Project site.

Based on the literature review performed and the evidence collected during the site visits,
a total of 38 mammal species were found to be potentially present within the Aol (Table

6-6). Out of these species:

805120.GLA.R.003. Revision BS. Page 160 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Marbled polecat (Vormela peregusna) is the only species considered vulnerable
(VU) at a global level according to the IUCN Red List. This has not been found in
the Aol but are occasionally found in areas with little anthropogenic impact.

« Two species (Marbled polecat, VU - Vormela peregusna, and Schreiber's Bent-
winged bat, NT - Miniopterus schreibersii) are listed in the Red Data Book of
Azerbaijan these have not been found within the Aol.

e Three species of mammals (Grey Wolf, LC - Canis lupus, Marbled polecat, VU -
Vormela peregusna, and Schreiber's Bent-winged Bat, NT - Miniopterus
schreibersii) are included in Appendix II of the Bern Convention, while other two
of the listed species (Eurasian Badger, LC — Meles meles, and Least Weasel, LC -
Mustela nivalis) are included in Appendix III of the Bern Convention.

e In the Aol, especially in the nearby livestock farms, the presence of restricted
range species of Striped fieldmouse (Apodemus agrarius) and Grey dwarf hamster

(Cricetulus migratorius Pallas) has been confirmed.

e¢ No endemic or range-restricted species were found or are expected to be present
within the Aol.

Tracks of Red fox (Vulpes vulpes) Mouse burrows

Jackal nests Rododents burrows.

Figure 6-6: Evidence of mammals’ presence observed during the surveys within

Project site.

805120.GLA.R.003. Revision BS. Page 161 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-6: Mammal species potentially present in the Aol

Conservation Protection
Family ie Status
“wen | CITES
iE toe | BERN CIES

Golden
jackal (Canis - Lc No - - L
aureus)
Canidae vip - | LC | No | App. App. L
Red fox
(Vulpes - Lc No - - L
vulpes)
- Jungle cat
Felidae (Felis chous) - LC | No - App.
Carnivora European
badger
(Meles
meles)
Marbled
Mustelidae polecat
(Vormela
peregusna)
Least weasel
(Mustela - Lc No | App. Ill - L
nivalis)
Cetartiodacty suidae Wild boar . Lc No . - L
la (Sus scrofa)
Common
Bent-wing
Miniopteridae Bat - NT Yes | App. ll - L
(Miniopterus
schreibersii)
Asian
Barbastelle
Bat - Lc No | App. Il - L
(Barbastella
leucomelas)

- vu Yes | App. Il - L

Chiroptera

Vespertilionid
ae

Notes:

- "End." means endemic species as defined by the IFC's Guidance Note 6 (GN79, 2012).

- IUCN Threatening levels: DD" = Data Deficient, "NE" = Not Evaluated at Country level,
“LC=" = Least Concern, “NT” = Near Threatened, “VU” = Vulnerable.

- "Az. RDB" means Red Data Book of Azerbaijan.

- "Obs./ Liter.” reports if species have been identified as potentially present in the Study Area
through literature review (L), or species have been observed in the Study Area during the
site visit (O).

805120.GLA.R.003. Revision BS. Page 162 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.3.3.2 Reptiles

Data about the species reported to be present in the wider Study Area according to

bibliography (listed under section 6.2.1) includes several reptiles mainly represented by

snakes and lizards. Based on the data collected through literature review and considering

the on-site observations, a total of n.18 reptile species resulted to be potentially present

within the investigated area (Table 6-7). Out of these species:

Two specimens have been observed (Figure 6-7) - A snake, possibly Schmidt's
whip snake (Dolichophis schmidti, LC), that was identified in an abandoned
structure within the Aol, and a dead individual of European pond turtle (Emys
orbicularis, NT), which was detected at mudflats located near wetlands.

Common tortoise (Testudo graeca) is the only species considered threatened
(Vulnerable - VU) at global level according to the IUCN Red List and listed in the
Red Data Book of Azerbaijan. No tortoises were found during the survey effort,
nor were any signs of their presence within the Aol.

Two species of snakes (Cat snake, LC - Telescopus fallax, and Dice snake, LC -
Natrix tessellata) and two species of tortoises (European pond turtle, NT - Emys
orbicularis, and Common tortoise, VU - Testudo graeca) are included in Appendix
Il of the Bern Convention, while almost all the other listed species are included in
Appendix III of the Bern Convention.

No endemic or range-restricted species were found or are expected to be present

within the area of interest.

Sensitive periods for reptiles in the area of interest are expected to be the months from

April to August, when breeding and incubation occur but also, hibernation periods if

ground is disturbed (mid-October to March).

805120.GLA.R.003. Revision BS. Page 163 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

European pond turtle (Emys orbicularis) Possibly Schmidt's whip snake (Dolichophis schmidti)

Figure 6-7: Dead European pond turtle and a snake, possibly Schmidt's whip
snake, photographed during the surveys within Aol (not within Project footprint
itself).

Table 6-7: Reptile species potentially present in the Aol

Conservatio | Protection
n Status Status

Family Species

IUCN BER

Caspian —_ bent-

. toed gecko | _ App. |
Gekkonidae (Tenuidactylus Lc No fh L
caspius)
Steppe-runner . NT No App. . L
(Eremias arguta) Ill
Central Asian
App.

racerunner - Lc No "oy L
(Eremias velox)

Squamata Snake-eyed

lizard (Ophisops | - Lc No "| L
elegans)

Lacertidae

Sunwatcher
toadhead
agama - Lc No "| L
(Phrynocephalus
helioscopus)

. Javelin sand boa _ App. App.
Boidae (Eryx jaculus) tC NO a

805120.GLA.R.003. Revision BS. Page 164 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Conservatio | Protection
n Status Status

Red-bellied
racer . App. _
(Dolichophis Le No in Of

schmidti)

Collared dwarf
snake (Eirenis | - LC No Tle L
collaris)

Ring-headed
Colubridae cwarf snake | _ Lc No App. L
(Eirenis Ill

modestus)

Dahl's whip
Squamata snake (Platyceps | - Lc No "| L
najadum)

European cat

snake App.
(Telescopus ii}
fallax)

Dice Snake A
Natricidae (Natrix = LC No PP L
tessellata)

Montpellier
Psammophiida | snake (Malpolon . Lc No App. - L
e monspessulanus Ul

)

Berber skink A
Scincidae (Eumeces - LC No PP. L
ye Ul
schneideri)

Blunt-nosed
Testudine Viperidae viper ; . Lc No App. _ L
Ss (Macrovipera Ill

lebetina)

European pond A
Emydidae turtle (Emys | - NT No na - fe}
orbicularis)

805120.GLA.R.003. Revision BS. Page 165 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Conservatio | Protection
n Status Status
Az.
RDB
Caspian _ turtle
Emydidae (Mauremys - NE No - - L
caspica)
Common A A
Testudinidae Tortoise - VU Yes na na L
(Testudo graeca)

Notes:

- "End." means endemic species as defined by the IFC's Guidance Note 6 (GN79, 2012).

- IUCN Threatening levels: DD" = Data Deficient, "NE" = Not Evaluated at Country level,
“LC=" = Least Concern, “NT” = Near Threatened, “VU” = Vulnerable.

- "Az. RDB" means Red Data Book of Azerbaijan.

“Obs,/ Liter.” reports if species have been identified as potentially present in the Study Area

through literature review (L), or species have been observed in the Study Area during the site

visit (O).

6.3.3.3. Amphibians

The occurrence of amphibian species is strictly connected to the presence of wet areas
and wetland vegetation since they depend on water at least for their reproduction.
Sensitive periods for amphibians in the area of interest are expected to be the months
from April to August, when breeding and incubation occur but also, hibernation periods

if ground is disturbed (mid-October to March).

Four different amphibians have been identified as potentially present within the Study
Area based on information collected through the literature review, while no amphibians

have been observed during the site visit (Table 6-8).

None of the species listed in the table below are considered threatened according to
IUCN standards. However, the European tree frog (Hyla arborea) results to be included in
the Red Data Book of Azerbaijan and almost all the reported species are included in
Appendix II and Appendix III of the Bern Convention. No endemic species were found or

are expected to be present within the Study Area.

No endemic or range restricted species were found or are expected to be present within

the area of interest.

805120.GLA.R.003. Revision BS. Page 166 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-8: Amphibian species potentially present in the Aol

Conservation Protection
amt Status Status
A

Eurasian Green
Bufonidae toad (Bufotes - DD No - - L
variabilis)
European tree frog
(Hyla arborea)
Anura Long-legged wood No A
frog (Rana - Lc iP - L
macrocnemis)
Marsh frog No
(Pelophylax - Lc App. - L
ridibundus)

- Lc Yes App. II - L

Ranidae

Notes:

- "End." means endemic species as defined by the IFC's Guidance Note 6 (GN79, 2012).

- IUCN Threatening levels: "DD" = Data Deficient, “LC=" = Least Concern.

- "Az. RDB" means Red Data Book of Azerbaijan.

- "Obs./ Liter.” reports if species have been identified as potentially present in the Study Area
through literature review (L), or species have been observed in the Study Area during the
site visit (O).

6.3.3.4 Birds

More than 360 bird species inhabit the Azerbaijan territory. During migration and
wintering periods, the importance of the shoreline and the wetland of the region is
heightened due to the presence of a high number of migratory birds, in addition to the

bird species present all year round.

The Study Area is located within the main migration route through the lowland, as shown
by the broad red line within Figure 6-8. The autumn migration in Sangachal area and
Absheron Peninsula starts in the second half of August and continues until mid-
December, or until mid-January in case of severe winter conditions, with the peak

migration period in November. The spring migration, headed to the north, north-west or

north-east, starts in the second half of February and finishes in April, with a peak period
during March. Generally, the bird breeding period spans from March to August, with the
spring and fall migrations occurring March to April, and August to October, respectively.

Over-wintering birds inhabit the coastline in great numbers from October to March.

805120.GLA.R.003. Revision BS. Page 167 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend
© @ @ Weak migration route through the Greater Caucasus
= Main migration route through the lowland
==> Coastal waterbird migration route
© indicative location of the Study Area

Figure 6-8: Important bird migration routes in autumn”?

Birds are the largest number of vertebrates commonly inhabiting the Study Area. The
high occurrence level of avifauna in the Study Area is mainly due to the importance that
this zone has as migratory route and flyway, as well as to the presence of the IBAs located
in the vicinity of the Project Aol (see Section 6.3.1). Connectivity to the IBAs is poor in
terms of suitable habitat due to the poor-quality habitat (due to anthropogenic impacts)
on site and surrounding the site. The IBAs are isolated form the proposed site in terms of

habitat quality.

Generally, Crested Lark (Galerida cristata, LC) and Isabelline Wheatear (Oenanthe
isabellina, LC) are the most numerous during summer nesting, while Eurasian Skylark
(Alauda arvensis, LC), Common Starling (Sturnus vulgaris, LC) and Rook (Corvus frugilegus,
LC) in winter. Common sparrow (Passer domesticus, LC) and Eurasian Blackbird (Turdus
merula, LC) are permanent inhabitants of the area all year round. The bird fauna includes
also the Common Kestrel (Falco tinnunculus, LC), Rock Dove (Columba livia, LC), European
Turtle-dove (Streptopelia turtur, VU), Little Owl (Athene noctua, LC) and Crested Lark
(Galerida cristata, LC). |lsabelline Wheatear (Oenanthe isabellina, LC), Lesser Kestrel (Falco
naumanni, LC), Olive Bee-eater (Merops superciliosus, LC), Eurasian Penduline-tit (Remiz
pendulinus, LC), Red-backed Shrike (Lanius collurio, LC) and Lesser Grey Shrike (Lanius

minor, LC) are common breeding species in summer.

29 Coastal Bird Migration at the Caspian Shore of the Azerbaijan Republic in October 2007, Michael Heiss &
Kai Gauger — 2011.

805120.GLA.R.003. Revision BS. Page 168 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Based on the information collected through literature review, a total of 236 bird species
has been identified as potentially present or passing through the Study Area. A broader
list providing details on these bird species (i.e., family, order, protection/conservation

status, behavior, etc.) is provided in Appendix D of this ESIA.

Of the species identified, 79% (corresponding to 186 birds) are known to exhibit
migratory behavior in the area, out of which 92 are breeding migrants, 62 are present
only during migrations (passage), and the remaining 32 are wintering migrants in the
area. Approximately 43% of the listed species are congregatory, represented for the great
majority by migrant water birds, while no endemic bird species were found or are

expected to be present within the Study Area.

As reported in Table 6-9, out of the bird species potentially occurring in the Study Area
with potential to utilize the habitat or airspace above the Project site, seven are
threatened at global level according to IUCN standards (one is Critically endangered, two
are Endangered, and four are Vulnerable), some of which are also included in the Red

Data Book of Azerbaijan.

Table 6-9: Bird species potentially occurring at Aol which are threatened at global

level according to IUCN standard and have potential to occur within the Aol

Common | Corsemee | Psi” .
p Behaviour
Name

Vanellus Sociable CR Yes App. - L Migrant (passage)
gregarius Lapwing Il
Neophron Egyptian EN No App. II - L Migrant (breeding)
percnopterus vulture
Saker x oe
Falco cherrug Falcon EN Yes App. II - L Migrant (wintering)
- European
Streptopelia Turtle- VU No App. - L Migrant (breeding)
turtur ll
dove
Eastern A
Aquila heliaca Imperial VU No App. II ne L Migrant (wintering)
Eagle
Greater
Clanga clanga | Spotted VU No App. II - L Migrant (wintering)
Eagle
5 Great App. f
Otis tarda Bustard VU Yes App. Il 1 L Migrant (passage)
Notes:

~ IUCN Threatening levels: "VU" = Vulnerable, "—EN = Endangered, "CR" = Critically Endangered.
- "Az. RDB" means Red Data Book of Azerbaijan

"Obs,/ Liter.” reports if species have been identified as potentially present in the Study Area through literature review
(L), of species have been observed in the Study Area during the site visit (O).

805120.GLA.R.003. Revision BS. Page 169 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.3.4 Habitats and Ecosystem

The Study Area belongs to the semi-desert landscape type/ecosystems of the ecoregion
known as “PA1305 - Azerbaijan Shrub Desert and Steppe". The main types of vegetation
communities characteristic and naturally occurring in this landscape type/ecosystems are
listed below (Map of Natural Vegetation of Europe, 2000):

e Wormwood deserts (Artemisia lerchiana) with ephemeroids (Poa bulbosa,
Catabrosella humilis, etc.);

e Deserts Salsola nodulosa and Salsola ericoides;

e Halophytic deserts composed of Salsola denroides, both with ephemeroids and
wormwood (Artemisia lerchiana); and

e Halophytic wormwood deserts (Artemisia szowitziana) with therophytes, such as

Petrosimonia, Climacopters, Salicornia, and Gamanthus species.

Additionally, the Study Area is included in the lower reach of the freshwater ecoregions
known as "434-Kura - South Caspian Drainages" and is part of the Absheron-Gobustan
hydrogeologic district, characterized by a regional surface flow being less than 0.5
I/sec/km*. This seasonal reavers are also known as wadi. The nearest main river is the
Djeyrankechmez River, which enters the Caspian in the south-eastern part of the Study

Area, and that is seasonal as occurring only after heavy rain.

The semi-natural habitat characterizing the Aol, mostly composed of semi-desert
vegetation, is heavily degraded due to human activities (i.e., overgrazing, off-road driving,
infrastructure development as pipelines, roads, and powerlines, military training
purposes, etc.) and is extremely prone to erosion due to the existing semi-desert climatic
conditions. Scattered vegetation and atmospheric precipitation provide for intensive
weathering that can lead to the formation of badlands clay karsts that can be observed

within and around the Aol.

The semi-desert vegetation occupies around 85% of the Aol. The main vegetation
community recognized is the Salsoletum (Figure 6-9), dominated by saltwort species
(Salsola dendroides, Salsola ericoides, Salsola nodulosa, Suaeda microphylla). These species
are often accompanied by low-growing herbaceous forb species and grasses, including
Medicago minima, Medicago coerulea, Poa bulbosa, Bromus japonicus, Lolium rigidum,

Eremopyrum orientale, Erodium cicutarium.

805120.GLA.R.003. Revision BS. Page 170 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Ephemeral surface streams, also called wadi, and wetlands extend for almost the 3% of
the Aol (Figure 6-9). The streams and channels fed the coastal wetland areas during winter
months forming an internal delta and may carry substantial volumes of water following
intense rainfall events. In the depressions created by the seasonal streams the quantity of
flora increases and includes tamarisk or salt cedar thickets (Tamarix meyeri, Alhagi
pseudoalhagi, Juncus acutus, and Salicornia europaea). The riverine vegetation in the
Study Area shows the effects of trampling from livestock, while the mentioned wetlands
result to be quite modified by the anthropogenic activities occurring in the area and in
particular by the presence of linear infrastructures that changes the local water flow and

pose pollution risks. However, some reed beds still exist in the coastal areas, where the

vegetation community is composed of Phragmites australis or Typha latifolia.

Semi-desert vegetation (Salsoletum sp.) dominated by woody saline species Seasonal pond among semi-desert plants

Figure 6-9: Typical elements constituting the ecosystem characterizing the Aol.

Given the presence of wadis in the wider area, there is the potential for some connectivity
to the coast in terms of hydrology with ephemeral wadis feeding into the coast during

winter months.
According to IFC PS6, critical habitats are areas with high biodiversity value including:

e Habitats of significant importance to Critically Endangered and/or Endangered
species (as listed on the IUCN Red List of Threatened Species).

¢ Habitats of significant importance to endemic and / or restricted-range species.

e Habitats supporting globally significant concentrations of migratory species and
/ or congregatory species.

e Highly threatened and / or unique ecosystems.

e Areas associated with key evolutionary processes.
EBRD PR 6 defines critical habitats as:

e Highly threatened or unique ecosystems.

¢ Habitats of significant importance to endangered or critically endangered species.

805120.GLA.R.003. Revision BS. Page 171 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Habitats of significant importance to endemic or geographically restricted species.
e Habitats supporting globally significant migratory or congregatory species.

e Areas associated with key evolutionary processes.

e Ecological functions that are vital to maintaining the viability of biodiversity

features described above.

IFC PS 6 requires identification of Ecologically Appropriate Area of Analysis (EAAA) to
determine the presence of critical habitat for each species with regular occurrence in the
Project's area of influence, or ecosystem, covered by Criteria 1-4 (set out below). The
boundaries of an EAAA are determined by taking into account the distribution of species
or ecosystems (within and sometimes extending beyond the project's area of influence)
and the ecological patterns, processes, features, and functions that are necessary for
maintaining them. This approach ensures that all important biodiversity within the project

footprint and linked surrounding habitats are taken into consideration.

There is a high degree of overlap between the different criteria used in PR6 and PS6.
Based on the information collected through literature review and the site visit outcomes
discussed in the previous sections, the presence of critical habitats within the Project's

Aol has been assessed according to PS6 criteria (aligned with EBRD).
Specifically:

e Criterion 1 - Five Critically Endangered and/or Endangered bird species resulted
to be potentially present within the Aol;

e Criterion 2 - No endemic and/or restricted-range species are expected to be
present within the Aol.

e Criterion 3 - A total of n.186 migrant bird species and n.101 congregatory bird
species, the great majority of which corresponds to migrant water birds, have
been identified as potentially present in the Aol.

e Criterion 4 - No highly threatened or unique ecosystems have been identified
within the Aol.

e Criterion 5 - No areas associated with key evolutionary process have been
identified within the Aol.

ADB's Social Safeguard Policy (2009) defines Critical Habitat as:

805120.GLA.R.003. Revision BS. Page 172 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

“.. a subset of both natural and modified habitat that deserves particular attention. Critical
habitat includes areas with high biodiversity value, including habitat required for the
survival of critically endangered or endangered species; areas having special significance
for endemic or restricted-range species; sites that are critical for the survival of migratory
species; areas supporting globally significant concentrations or numbers of individuals of
congregatory species; areas with unique assemblages of species or that are associated with
key evolutionary processes or provide key ecosystem services; and areas having biodiversity
of significant social, economic, or cultural importance to local communities. Critical habitats
include those areas either legally protected or officially proposed for protection, such as
areas that meet the criteria of the Word Conservation Union classification, the Ramsar List
of Wetlands of International Importance, and the United Nations Educational, Scientific,

and Cultural Organization's world natural heritage sites.”

Four criteria relating to the determination of Priority Biodiversity Features (PBF) are
present within EBRD PR 6. These include:

1. Threatened Habitats (such as those under pressure by national, regional or
international assessment including natural and priority habitats identified under
Annex | of the EU Habitats Directive).

2. Vulnerable Species (such as those listed by IUCN or other national / regional lists).
These include animal and plant species of community interest identified under EU
Habitats Directive (Annex II).

3. Significant biodiversity features identified by stakeholders or governments (e.g.
IBAs).

4. Ecological structure and functions that are vital to maintaining the viability of
priority biodiversity features (such as locations essential for priority biodiversity
features, riparian zones and rivers, dispersal or migration corridors, hydrological

regimes, refuges or food sources, keystone of habitat-forming species).

It is important to note that the requirement for confirmed PBFs is to achieve No Net Loss
(i.e. has different requirements of those features triggering Critical Habitat). There are no
quantitative thresholds stated within the guidance for the determination of PBF and as
such background data, field data and expert opinion are used to complete a qualitative
assessment. Table 6-10 sets out the PBFs considered present in the Project AOI according

to each criterion listed above.

805120.GLA.R.003. Revision BS. Page 173 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 6-10: Priority Biodiversity Features in the Aol

Criterion 1 -
Threatened Habitat

Criterion 2 - Vulnerable
Species

Criterion 3 - Significant
feature as identified by
stakeholders or
government

Criterion 4 - Ecological
structure and functions
that are vital to
maintaining the
viability of PFB.

Is within the Aol

No habitat types or ecosystems were present or identified as being
potentially present, that would be considered as priority habitats as
such Criterion 1: Threatened Habitat has not been triggered.

No vulnerable species have been identified within the Project Aol
during survey effort.

There is the potential for presence of seven bird species of vulnerable
status and above. These include:

Egyptian Vulture — IUCN EN (migrant breeding).

Saker Falcon — IUCN / Az Red Data Book (RDB) EN (migrant wintering).
Sociable Lapwing — IUCN / Az RDB - Cr (migrant passage).

Eastern Imperial Eagle — IUCN VU (migrant wintering).

European Turtle-Dove — IUCN VU (migrant breeding).

Greater Spotted Eagle — IUCN VU (migrant wintering)

Great Bustard. - IUCN / Az RDB - VU (migrant passage).

There is also the potential for presence of Marbled Polecat IUCN / Az.
RDB (VU), Common Tortoise (IUCN / Az RDB VU) and Schrieiber's
Bent-Winged Bat (IUCN / Az RDB NT).

These species therefore qualify as PBF under Criterion 2 on account
of their conservation statuses.

The Project site does not fall within any significant biodiversity
features however the Gobustan Reserve IBA and KBA is around 1.5 km
to the east-north-east of the Project site and extends over 5,000 ha.

Within the IBA/KBA, only Common Tortoise is identified as Vulnerable.
It is therefore considered that this species qualifies as a PBF.

The Project AOI does not contain areas of structure or function vital
for the maintenance of viable populations of PBF and as such Criterion
4 has not been triggered.

The presence of PBF in the AOI requires the Project to ensure there is no net loss to these

species. The Project site itself is not considered to support PBF given its degraded

condition and lack of identification during survey efforts.

805120.GLA.R.003.

Revision BS. Page 174 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The occurrence of Critically Endangered and/or Endangered bird species, as well as the
occurrence of migratory and congregatory bird specimen, cannot be fully excluded in the
Aol, especially considering the presence of wetlands and shoreline habitats located in the
surroundings of the Project site (although not within the Project site itself). However, it is
extremely unlikely that the Aol is of importance for the species’ conservation given the

following reasons:

e The existing disturbance associated to the presence of villages, farms, human
settlements, industrial sites, and main transportation routes.

e The current level of degradation of the habitats, which result to be degraded and
impacted by past anthropogenic activities (exploration and oil and gas extraction,
diffuse waste dump, overgrazing, etc.).

e Limited extension of the wetland vegetation (stretching along the coast).

The Gobustan Reserve IBA and KBA lists only Common Tortoise as a species identified on
IUCN / Az. RDB (VU). This species has not been found in the AOI! during the two survey
efforts in 2020 and 2021.

In terms of listed species potentially present:

e Sociable lapwing (CR) - the Project site habitat is not optimum for this species and
is disturbed so it is unlikely to be present. The species has not been identified
during the survey effort.

e Egyptian vulture (EN), Salker falcon (EN), Eastern European Eagle (VU), Greater
Spotted Eagle (VU) and Great Bustard (VU) — the species could forage in the area
however there are more suitable habitats away from the Project site and their use
of the site is unlikely to be significant. There are no key feeding locations for
Vultures such as livestock dumps noted within the Project site (although present
in the wider area) and no suitable breeding habitat in the Project site exists. The
species has not been identified during the survey effort.

e European Turtle-Dove (VU) — the species was not observed during the survey

efforts and it is considered that there are more optimum habitats for this breeding
migrant species than the Project site.

e Common Tortoise (VU) - the species is present in the wider area however it was
not identified nor were there signs of its presence in the Project AOI during the
survey efforts.

e Marbled Polecat (VU) — the species is largely restricted to areas with no

anthropogenic impact and is not considered to utilize the Project site or AOI.

805120.GLA.R.003. Revision BS. Page 175 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e  Schreiber's Bent-Winged Bat (NT) - the species has not been found to be present
in the Project AOI.

No Critically Endangered and / or Endangered flora or fauna were found to be present in
the Aol during the survey effort. Habitat within the Aol is typical of the region and habitats
on the Project site do not provide any key ecosystem services or key evolutionary
processes. The Project site’s relevance against the requirement to protect the area is
highlighted by the diversity within the Gobustan Reserve compared to the degraded
Project site. A lack of very important species (as well as less important species at a high
level of presence) means that the area would not contribute if added to locally designated

sites which are designed to areas with interesting habitats and species. The Project site is

considered degraded and not of similar habitat quality to the Gobustan Reserve.

Degradation processes issues in the area as a result of intensive grazing of large and small
horned animals have been continuously highlighted by stakeholders consulted during

Project consultations. The area is mostly used as pasture for livestock.
6.3.5 OHL biodiversity baseline

6.3.5.1 Flora

The main types of vegetation in the zone adjacent to the study area are semidesert and
desert plants, chal-meadow and water-marshy vegetation. In the far eastern part of the
area, there are also some remains of riparian forests and shrubs. Extensive areas are used

for agriculture, some of which are subject to irrigation, which is leading to salination.

The semi-desert and desert vegetation consists mainly of two most typical associations:
Dendritic salt-wort - wormwood and Meadow-grass — wormwood. The Chal - Meadow
areas are characterised by slightly salty soil related to periodic flooding. Mesophytes and
mesoxerophytes occupy significant place within the species composition of chal-meadow
vegetation. They are mainly found in the depressions with the high level of ground water,
on loose alluvial soils. Camel thorn Alhagi pseudoalhagi, which occasionally forms mixed
associations with the salt-wort Salsola dendroides and shorewort grass Aeluropus repens

are key chal-meadow plants growing along the streamway of Kur.

Remains of riparian forests or groups of trees on the river aluvium are alternated with
shrubs, often with dominating tamarisk (Tamarix ramosissima) and areas with secondary
chal-meadow plants. The forest has been heavily cut down and damaged by grazing. In
addition, due to recession of the water level, trees in tugai forests along the shores of

Kura River are disappearing.

805120.GLA.R.003. Revision BS. Page 176 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The foothills part of the study area is mainly covered by semidesert ecosystems. The
diversity and phytomass of plant species are very scarce, the nature of the vegetation
changes depending on the availability of water and its salinity. Ephemerals grow well at
young age. Semi-desert vegetation covers a large area of the OHL. A relatively large
number of ephemerals (plants adapted to living on saline soils (dry steppes, deserts,
seacoasts, etc.)) are widespread in their natural form. This is due to the fact that the
species composition of plant communities in the OHL area was formed under conditions
of deficiency of moisture and mineral nutrition elements, high temperatures and
excessive insolation. Saline soils are commonly encountered. The dominant type of
vegetation on the site is steppe plants. In the composition of the vegetation cover, the
genus of plants of the Amaranth family play the dominant role, prominent representative

of which is Salsola nodulosa (saltwort). This species, within its geographic range, is a part

of various natural complexes and phytosenoses of the Absheron Peninsula and Gobustan.
Vegetation in the Aol can be divided into two groups:

e Shrubs and halophytes growing in semi-desert areas of a significant part of the
project area.
e Vegetation cover growing in flooded areas, ephemers, coastal plants growing on

sand or in shallow lagoons.

The study area is characterized by two floristic groups — desert flora (desert ephemerals)

and steppe flora.

6.3.5.2 Fauna

Due to the lack of development within the OHL area, it can be assumed that there may
be habitat for some rodents and a number of reptiles. This is evidenced by the numerous

burrows of rodents found during the visual inspection of the site.

Fauna diversity is relatively poorly developed in semi-desert environment. Visually
encountered species include hares (Lepus), foxes (Vulpes vulpes), some rodents, a number

of reptiles represented by snakes (Vipera Libertina) and lizards, and several bird species.

Common mammals in the OHL area include jackals (Canis aureus) and wolves (Canis
lipus), which follow flocks of sheep to their wintering areas, and the red fox (Vulpes vulpes),
which is one of the permanent inhabitants of the area. Other typical mammals include
the hedgehog (Hemiehinus auritus), the hare (Lepus europaeus), and several house mouse

species (Mus muscus, Meriones erythrourus, and Microfus socialis).

805120.GLA.R.003. Revision BS. Page 177 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Bird species include summer nesting, Galerida cristata and Oenanthe isabellina are the
most numerous, Alauda arvensis, Sturnus vulgaris and Corvus frugilegus in winter. House

sparrow — Passer domesticus and blackbird — Turdus merula live here all year round.

Further species present include the common kestrel (Falco tinnunculus), pigeons
(Columba livia), Turtle dove (Streptopelia turtur), horned owls (Athene noctua), partridges
(Galerida cristata), and isabelline wheatear (Oennanthe isabellina). Oennanthe isabellina,
Falconaumanni and Merops superciliosus, Remiz pendulinus, Lanius collurio and Lanius

minor and many other birds live in the area and breed in summer.

6.4 Assessment of Effects

This section presents the identification and assessment of the potential impacts
generated by the Project on biodiversity during the construction, operation and
decommissioning phases. The following sub-sections assess these impacts in relation to
the identified ecological and biodiversity receptors and provide associated relevant

mitigation measures aimed at minimizing Project generated effects.

As explained in Section 6.3.1, given the location of the Project site and its characteristics,
it is not likely that there would be any significant direct or indirect impacts of Project
activities anticipated on National Protected Areas. The Project site does not appear to be

functionally linked to the protected areas.
6.4.1 Receptors’ Sensitivity

6.4.1.1 Terrestrial habitat and flora

The information in this section is based on the 2020 and 2021 survey effort in addition to
the literature review. The studied area belongs to the semi-desert landscape
type/ecosystems of the "PA7305 — Azerbaijan Shrub Desert and Steppe" ecoregion. The
habitats within the Aol are mostly formed of ephemerals (semidesert plant communities,
such as bushes wormwood and saltwort species), shrubs and halophytes (characteristic

of steppe flora), and open spaces with little or no vegetation.

805120.GLA.R.003. Revision BS. Page 178 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Ephemeral surface streams and wetlands extend for only the 3% of the Aol. The wetlands
located along the coastline approx. 5 km east away from the Project Site is known to show
seasonal changes. The ponds and streams (riverine areas) potentially occurring in the Aol
are temporary as strictly associated to heavy rainfall events and do not appear to support
extensive biodiversity. Considering that these habitats are outside of the proposed Project
‘ootprint and will be left undisturbed, no impacts are anticipated on these types of
habitats due to Project activities. Furthermore, no impacts are likely in relation the

hydrological connectivity of these areas.

The sensitivity of the studied semi-natural habitat is considered to be “Low” because this

habitat is degraded due to human activities (i.e, overgrazing, off-road driving,
infrastructure development, etc.), is extremely prone to erosion associated to the existing
semi-desert climatic conditions and is widespread nationally and locally. In addition, no

critical habitats have been identified within the Aol.

No IUCN or Azerbaijan Red Book threatened plant species were found within the Aol
during the survey effort in 2020 and 2021. Neither endemic nor invasive flora species
were observed during the surveys. Therefore, the flora species’ sensitivity values are

determined as “Low".

6.4.1.2 Terrestrial Fauna

Possible occurrence of 38 mammal species (none of which based on direct observation)
was determined in the Aol. Amongst these, Marbled polecat (Vormela peregusna) is
considered as a species of concern due to its IUCN Red List status (VU) and to the fact
that, together with the Schreiber's Bent-winged bat (Miniopterus schreibersii), is included
in the Az. RDB. In addition, a total of five mammals species results to be listed in Appendix
Il or in Appendix Ill of the Bern Convention. All other mammal species identified as
potentially present in the Aol are of low conservation value. Based on these
considerations, the overall mammal species’ sensitivity values are determined as

“Moderate”.

805120.GLA.R.003. Revision BS. Page 179 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A total of 18 reptile species and four amphibian species are potentially present within the
Aol. Out of these, only a snake (possibly Schmidt's whip snake (Dolichophis schmidti, LC)
and a dead individual of European pond turtle (Emys orbicularis, NT) have been observed
during the surveys. All the species identified as potentially present in the Aol are of low
conservation, except for Common tortoise (Testudo graeca) which is considered
Vulnerable according to IUCN standard. Also, Common tortoise and European tree frog
(Hyla arborea) are the only species listed in the Red Data Book of Azerbaijan. Considering
that the occurrence of amphibian species is strictly connected to the presence of wet
areas and wetland vegetation, which are temporary and constitute only 3% of the Aol
habitat, and that only a threatened species of reptiles has been identified as potentially
present in the Aol, the overall amphibian and reptile sensitivity values are determined as
“Moderate”.

6.4.1.3 Avifauna

The Aol is located within a main avifauna migration route through the lowland and a total
of 236 bird species has been identified as potentially present or passing within the area,
some of which have been also directly observed during the surveys. Out of these avifauna
species, 79% are migrants and 43% are congregatory species. Of the bird species
potentially occurring in the Study Area with potential to utilize the habitat or airspace
above the Project site, seven are threatened at global level according to IUCN standards
(one is Critically endangered, two are Endangered, and four are Vulnerable), some of
which are also included in the Az. RDB. These species are also considered PBF. Based on
these considerations and considering that birds are the largest number of vertebrates
commonly inhabiting the wider Study Area, which also includes part of an IBA, the overall

avifauna sensitivity is determined as “Moderate”.
6.4.2 Impact Significance

6.4.2.1. Construction

The activities anticipated during the construction phase will include earthworks,
excavations, grading, site levelling, asphalting, paving and the operation of construction

machinery and equipment. Potential impacts from construction activities may include:

e Terrestrial habitat and flora loss and degradation (permanent and temporary);
e Disturbance to terrestrial animal species due to Construction operations’ (i.e.
generated noise, artificial light, dust, etc.).

e = Injury or mortality of faunal species.

805120.GLA.R.003. Revision BS. Page 180 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Accidental introduction and dispersal of invasive species from construction
activities.

e = Indirect impacts.
Impacts on Terrestrial Habitat and Flora

The most significant direct impact of the land preparation and construction phase of the
Project would be habitat loss or degradation for terrestrial flora species, which would
result in loss of flora species’ populations, along with their important ecological function
for fauna. In addition, the disturbance to the soil layer and change of land use leaves the
Project site vulnerable to the establishment of invasive or exotic species as well as native
encroacher species. The potential establishment of invasive species need to be monitored

and should their numbers proliferate, measures to control this must be implemented.

Measures to control the species will depend on the species noted and best international
practice for this species removal. Cutting and removal of individuals will be in preference
to poisoning of saplings which will only be used when this is the most appropriate

possible control measure.

Indirect impacts on habitats and flora are expected to include the risk of hydrocarbon

pollution through potential spillage associated with the use of machinery and vehicles,

resulting in toxic hazards to flora, as well as dust production from the use of heavy
machinery that might cause ecological problems to flora. These risks, as not directly
impacting species’ populations and habitats, could be avoided when mitigated in line

with environmental management plans.

The extent of the mentioned potential impacts would be restricted because construction
activities will be limited to the Project Site and Qobustan Access Road, where a minimum
clearing of natural vegetation will be ensured (limited to the roads and building footprints
where not possible to avoid). Construction operations will be temporary and some minor
impacts of limited extent and easy to recover through natural regeneration might be

expected.

Based on these considerations, the impact magnitude is considered to be “Low to
Moderate” for terrestrial habitat and flora species, as areas of shrubs and steppes that will
be affected permanently and temporarily will be limited and the overall integrity of the

habitats is anticipated to remain.

805120.GLA.R.003. Revision BS. Page 181 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Considering that receptors’ Sensitivity is "Low", and the potential impact Magnitude is
expected to be “Low to Moderate” for both terrestrial habitat and flora species, it can be
concluded that the overall Significance of impacts potentially generated by construction

activities on these receptors is “Minor to Moderate’.
Impacts on Terrestrial Fauna

Mammals, Amphibians and Reptiles are likely to be affected by construction through
habitat loss/degradation, causing potential loss of breeding sites and nests, disturbance
(presence of people, artificial lighting, dust and noise), injury or mortality due to
construction work, increased traffic and temporary habitat fragmentation. Bush clearing
and construction activity within the Project's footprint will alter or destroy local faunal
habitats, impacting species that rely on those habitats. Animals that have home ranges
which exceed the footprint of the construction works are likely to vacate the area, while
small, less mobile animals, or animals with burrows or nests in the area may not be able

to vacate the area and if encountered need to be relocated by relevant personnel.

The presence of excavated areas during the construction phase can potentially be harmful
to wildlife as well as livestock in the area; there is a risk of animals falling into excavated
areas and being injured, trapped or killed. In addition, vehicles will use access roads, and
existing tracks to access the site, that may be utilized and frequented by game and
livestock. The risk of vehicle collisions poses a threat to both drivers, passengers,
bystanders and animals. These risks, as not directly impacting species’ populations and

habitats, could be avoided when mitigated in line with environmental management plans.

Due to the nature of the proposed construction works, this is not likely to have significant
impacts on the terrestrial fauna populations as a whole, as their diversity within the
proposed Project site resulted to be particularly low. Construction activities will be limited
to the Project Site, and the associated impacts will be therefore confined to the Aol. The
habitats affected by the construction are common at the national and local level and the
areas affected directly are relatively small. Although not noted during the survey effort,
there is the potential for tortoises to be present in the area. Direct impacts to these
species could occur (if present) during construction activities including killing or injuring,
disturbance and direct habitat loss from construction. Fencing could restrict movement

unless species are allowed to pass through the Project site.

The magnitude of impact is therefore predicted to be Low, as terrestrial fauna species
identified as potentially inhabiting the Study Area are those that are found in the larger

area, with alternative habitats outside the Aol.

805120.GLA.R.003. Revision BS. Page 182 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Considering that the Receptors’ Sensitivity is of “Moderate” level and the impact
Magnitude is expected to be “Low”, the overall impact Significance is estimated to be

“Minor to Moderate’.
Impacts on Avifauna

Bird species are likely to be affected by loss/degradation/fragmentation of breeding and
feeding habitat potentially resulting from removal of vegetation and surface grading
across the Project site area, as well as by disturbance associated to construction activities
(i.e, presence of people, artificial lighting, dust, noise, and liquid/solid waste). These
species are considered to have high sensitivity value due to their conservation values as
per IUCN Red List and Red Data Book of Azerbaijan for conservation values of these

species.

The habitats affected by the construction are common at the national and local level and
the areas affected directly are relatively small as construction impacts will be confined to

Project Site. The Project site is not a critical nesting/breeding ground for Critically

Endangered or Endangered avifauna species and Project construction phase will be
temporary with regards to disturbance effects. Therefore, construction activities are not
expected to lead to a net loss or reduction in the global or national/regional population
of any species and itis likely that any potential impact on these species would be tolerated

by the local population.

Considering that the Receptors’ Sensitivity is of "High" level and the impact Magnitude is
expected to be “Low”, the overall impact Significance due to potential habitat loss would

be “Minor to Moderate” in Significance.

6.4.2.2 Operation

The Project operation phase will require routine maintenance activities throughout the
Solar PV Plant operation phase to ensure extended system lifetime, including regular
cleaning of panels and maintenance of electrical components, control equipment and

access roads.
Impacts on Terrestrial Habitat and Flora

There will be no further temporary habitat loss during the operational phase of the
Project. The vegetation will be cleared during construction phase for the footprint of
internal roads and buildings, causing a permanent impact related to the loss of vegetation

throughout the Project Site.

805120.GLA.R.003. Revision BS. Page 183 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Shadow effects caused by the presence of solar panels can also alter the species
composition and diversity of underlying habitats as a result of air and soil microclimate
variation®®. Furthermore, the partial membrane (if implemented) would partially remove

the possibility of vegetation growing under the panels.

However, considering that the areas directly affected by the Project are relatively small,
the Magnitude of potential impacts generated on terrestrial habitat and flora during the

operation phase is considered to be "Minor".

Given the above considerations and considering that Receptors’ Sensitivity is estimated
to be “Low”, the Significance of impacts potentially generated on terrestrial habitat and

flora during the Operation phase is estimated to be “Not Significant’.
Impacts on Terrestrial Fauna

Mammals, Amphibians and Reptiles are likely to be affected by operation through habitat
loss/degradation (potentially occurred during the construction phase), increased

disturbance, and injury or mortality due to potential conflicts between workers and fauna.

The increased disturbance due to presence of people, artificial lighting, noise and dust
will be relatively insignificant during operation compared the construction phase, as well
as vehicle movements will be reduced and therefore injury /mortality risks will be lower.
The Magnitude of impacts potentially induced on terrestrial fauna during operation is

therefore anticipated to be “Negligible”.

Given the above considerations and considering that Receptors’ Sensitivity is estimated
to be “Moderate”, the Significance of impacts potentially generated on terrestrial fauna

during the Operation phase is estimated to be “Low”.

There is the potential that the geotextile / white DPE layer used to partially cover the
ground (immediately under the PV panels) could create small enhancements for certain
fauna. It is considered possible that the ground layer could provide coverage for lizards
on the Project site for predator avoidance with potential Negligible to Low benefits

achievable.

30 Mitigating biodiversity impacts associated with solar and wind energy development — Guidelines for project
developers — IUCN, 2021.

805120.GLA.R.003. Revision BS. Page 184 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Impacts on Avifauna

Once the PV Panels are installed, the site appearance from the air will be altered

significantly.

Like glass or reflective surfaces on buildings, PV panels could present a collision risk to
bird species, especially if the surfaces are vertically oriented and/or reflecting light. The
extent and significance of these impacts are largely unknown and limited to a small

number of studies*°.

Large areas of PV panels and their associated facilities can also disrupt wildlife movement
and/or migrations by acting as a barrier. Although direct evidence of the barrier effect of
solar facilities is largely unquantified, the barrier effects related to large scale
developments and infrastructure components, such as fencing, has been demonstrated

to impact species movement, and reduction of range size*”.

Additionally, the polarized light reflected from solar panels can confuse flying birds and
cause them to perceive the solar array as a water body. This phenomenon, known as the
“lake effect”, may cause potential disorientation of birds from dense arrays of panels
resembling water bodies and therefore potential for injury and collision mortality*°*". This

is potential concern considering the number of waterbirds that inhabit the greater region.

To date, there is little evidence to support the existence of the suggested “lake effect”,

where birds mistake PV panels for water bodies. Limited number of scientific papers in

the peer-reviewed literature present fatality information from fatality monitoring studies
at a photovoltaic utility-scale solar energy facility; however, more data exists in

unpublished reports.

Birdlife disputes the significance of the “lake effect” when considering PV installations as
the amount of reflected light is not considered to be high enough to affect flying birds
and there is no scientific evidence of fatality risks to birds associated with solar PV arrays?*.
PV panels inevitably present some risk of collision mortality to birds as likely as collision

with any fixed object or man-made structure, such as fences, towers or buildings*’, but

31 Polarized Light Pollution: A New Kind of Ecological Photopollution - Gabor Horvath, Gyérgy Kriska, Péter
Malik, and Bruce Robertson, 2009.

32 Meeting Europe's Renewable Energy Targets in Harmony with Nature - A BirdLife Europe Report
(http://ww2.rspb.org.uk/Images/Renewable_energy_report_tcm9-297887.pdf).

33 Collision Effects of Wind-power Generators and Other Obstacles on Birds — Drewitt and Langston, 2008.

805120.GLA.R.003. Revision BS. Page 185 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

there is no firm evidence of large numbers of bird strikes associated with PV panels.

It is very unlikely that the presence of solar panels would result in a significant increased
tisk of collision. Furthermore, as the areas directly affected by the Project are relatively
small, no impact in terms of population decrease is expected as a result of collision,
displacement or barrier effect. Thus, potential negative impacts on avifauna species
associated with PV panels glare and resembling water bodies are considered to be o
“Low” Magnitude. However, it is recommended to monitor bird fatalities and panel

appearance at the Project Site during operations.

Given the above considerations and considering that Receptors’ Sensitivity is estimated
to be “Moderate”, the Significance of impacts potentially generated on avifauna during

the Operation phase is estimated to be "Minor to Moderate’.

6.4.2.3. Decommissioning

The activities associated with decommissioning will involve dismantling of the solar power
plant and removal of its facilities or upgrading of the solar power plant by replacing the
old PV modules to increase the total peak power of the plant. The project is not expected

to be decommissioned at least for 23 years.

This is a temporary phase that could result in some additional noise and dust
disturbances. The magnitude of the potentially induced effects will depend on how much

of the infrastructure is removed or repowered.

Generally, decommissioning is expected to have a “Low to Moderate” or “Moderate”
adverse impact significance on the ecological features within the Project Aol, given similar
factors highlighted during construction in section 6.4.2.1. Once fully decommissioned and
the habitats recovered from disturbance, the long-term impact significance is likely to be
“Moderate” positive following the reinstatement of native vegetation and colonisation

by fauna species.

6.5 Mitigation

Biodiversity-related commitments and mitigation and management actions will be
captured in the Construction Environmental Management Plan (CEMP) and Operational
EMP (OEMP) as applicable.

805120.GLA.R.003. Revision BS. Page 186 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.5.1 Pre-Construction / Site Clearance

The first stage of mitigation will ensure that the Project site is prepared in such a way as
to discourage animals from using the Project site. Initial site preparation and clearance
could result in the loss of nesting birds and any other breeding species and where
possible the initial preparatory work will be undertaken during the non-breeding season.
The aim of this work is making the areas of roads and hardstanding unsuitable for species

(e.g. ground nesting birds), minimising the likelihood of impact.

A pre-construction survey will be completed for works undertaken in the breeding season
to check for animals (reptiles and active bird nests) and, if found, construction activities
are programmed to avoid such features until they have been moved or there is a natural
cessation of breeding effort. The pre-construction survey will also include a re-check for
plant species of conservation concern. In the unlikely event that species listed at IUCN
Endangered or above are noted then works will cease until a plan to protect these species
has been agreed. This will firstly look to use micro-siting and protective fencing during
works to avoid any interference. Where this is not possible, translocation of individual
plants to suitable habitat or seed gathering of other plants of the same species and
sowing in the area (depending on which is most suitable for the species) will take place.
In this scenario, monitoring of the species within the entire area will take place (including
full re-survey of the site to look for other individuals of this species) critical habitat will
need to be revisited and methods to protect the species, and enhance its population as

appropriate, agreed with lenders.

Although no tortoises were found in the Project site, there is the potential for the species
to be present and therefore a pre-construction check will be undertaken and, if found to
be present, the construction timetable will be designed so that excavation work will be
focused around avoiding the most sensitive times (i.e. mid-October to March (or sooner
if conditions allow) when tortoises may be hibernating below ground) as well as June and
July during aestivation (unless the recent survey data confirms no presence of protected

species or there are exceptional circumstances).

Any areas outside of the footprint of the Project, that are cleared as a result of
construction activities (storage areas etc.) will be rehabilitated following the completion

of construction phase.

Potential invasive flora species will be identified and action must be taken to clear these
species if they occur in or around areas designated for bush clearance to prevent

establishment after clearing.

805120.GLA.R.003. Revision BS. Page 187 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

6.5.2

Construction

Mitigation during construction phase includes the following measures:

To avoid contamination, hydrocarbons will be stored in a secured bunds to be
located on impermeable surfaces with controlled drainage away from natural
water courses. Bunds will be sufficient to contain 110% of the volume of liquids
to be stored within. They will also be fully contained to stop contamination of
rainwater run-off. In addition, refuelling of vehicles and machinery will only occur
in designated areas.

All hazardous materials must be correctly stored to limit chances of contamination
of the area. Generally, it would be advisable to use biodegradable hydraulic oils,
where possible.

Wetland areas and riverine systems outside of the Project site will be left
undisturbed during construction.

Project staff require environmental toolbox talks during construction to raise
awareness, limit conflict and reduce additional disturbance to terrestrial fauna and
avifauna.

Staff will be briefed on risks of exposure to fauna inhabiting the area as well as on
preventive measures to be undertaken. Workers in the field will wear protective
clothing: long trousers, closed shoes, and leather gloves. Information regarding
nearest location of treatment for any bites and stings should be made available.
Any snakes encountered at the site must not be handled or harmed by Project
workers. Animals must be relocated by appointed personnel.

Any fauna (not including nests) directly threatened by construction activities will
be relocated by relevant personnel.

The collection, harvesting or hunting of any plants or animals must be strictly

prohibited. A ‘no tolerance’ policy must be adopted with respect to construction

and operations workers. Any culprits guilty of poaching must be apprehended.
Fires must be controlled and only allowed in fire permitted areas. Staff training
must be carried out in relation to fire safety and firefighting equipment such as
fire extinguishers and sand buckets available at every site.

A policy whereby the animals have “right of way” during construction would
reduce incidents of conflict.

Should any animals get trapped or be harmed in anyway, the relevant personnel
must be informed.

Access roads and substation sites require suitable drainage systems.

805120.GLA.R.003. Revision BS. Page 188 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Cleared areas no longer required for construction activities will be rehabilitated
by reseeding with locally found grasses (where appropriate) and shrubs increase
soil stability.

Construction vehicles must remain on the access roads and not drive in the un-
cleared bush.

Checks must be conducted upon construction completion, any areas showing
signs of erosion will be immediately repaired.

Any excavated areas must be temporarily demarcated and fenced off to bar access
to animals; following the construction phase, those areas need to be re-filled and
rehabilitated. Where not possible, tapered sides or a ramp must be in place to
allow animals out and checks undertaken prior to filling in.

Vehicle speed limits must be imposed and adhered to, with the aim of reducing
vehicles’ dust production and potential for collision with local biodiversity.

Areas where excessive dust is produced will be watered periodically to reduce the
amount of dust being thrown up in the air.

Heavy construction machinery will be fitted with mufflers to reduce noise.
Drivers operating in the area must be well briefed and must be aware of the

dangers that vehicles pose to the local fauna.

Fencing around the Project site will be designed to allow small mammals and

fauna to pass safely underneath the area.

These measures will be detailed within the CEMP, Emergency Preparedness and Response

Plan (EPRP), Traffic and Transportation Management Plan (TTMP) and Hazardous

Substances and Waste Management Plan as appropriate.

6.5.3

Operation

Operational mitigation measures are set out below:

During routine maintenance any invasive flora species will be removed. Cutting is
an effective control measure. Measures will be included within the OEMP to
ensure that a set protocol is followed to avoid the risk of spread to other areas.

Fencing around the Project site will be designed to allow small mammals and

fauna to pass safely underneath the area during operations.

805120.GLA.R.003. Revision BS. Page 189 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e OHL markers are proposed on the sections of line closest to the Project and will
be discussed with Azerenergi. These would have the earth wire with 1 lit diverter
at every 10m and marking conductors with a 1 lit diverter at 15 m in a staggered
way, such that the OHL as a whole has at least one diverter every 5 to 6 m
(Wildlife Institute of India 2018 Power-Line Mitigation Measures. Second edition
(2020).

e Any potential bird collisions with the solar panels will be monitored and noted. A
bird protection plan will be produced that will provide the protocol for monitoring
(which will be standardised, to best international practice and appropriate for
detailed analysis of data) will be adaptive so that it can react to changes in noted
collisions.

This mitigation will be included within an Operational EMP.

6.5.4 Decommissioning

During the decommissioning phase, it is imperative that work crews properly dispose of
any waste materials associated with the PV plant dismantling or upgrading operations.
All waste materials must be managed and transported in the correct manner to reduce
any risk of habitat contamination. In general, mitigation measures set out for the

construction phase will be applicable.

A Decommissioning and Site Restoration Plan will be developed prior to the

decommissioning phase.

6.6 Residual Effects and Conclusions

The areas of sensitivity and the expected potential impacts associated with flora and fauna
do require some management and mitigation. With the implementation of the mitigation
strategies outlined in Section 6.5, it is likely that there will be no long-term residual
impacts on local habitats and native fauna and flora and all the expected impacts

potentially arising from the Project development will be minimized to “Low” level at least.

805120.GLA.R.003. Revision BS. Page 190 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

7 Hydrology and Hydrogeology

7.1 Introduction

The following chapter deals with the main aspects relating to the hydrological and
hydrogeological baseline conditions and assessment of any potential impacts resulting
from the construction, operation and decommissioning of the Project on the water

environment including surface water and groundwater conditions.

7.2 Assessment Methodology

Baseline data has been collected to inform the assessment process through desk-based
studies and field visits in July 2020 by ARPA Consulting in a consortium with Mercados-
Aries International. Primary water sources were identified using existing topographical
maps, drainage maps, and aerial photos. In addition, a Hydrology and Flood Risk*
assessment was performed by Wood in February 2021. The assessment of potential

impacts has been undertaken in accordance with the criteria outlined in Chapter 4.
7.3 Baseline Conditions

7.3.1. Topography

Denudation and accumulation processes have played an important role in the formation
of the geomorphological structure of this territory. During the Neotectonic period, these
processes became more intensive, and the topography of the area was subjected to
strong weathering, owing to which the eminences were formed (including the 300-400 m
high “mountains” of mud volcanoes), hills, valleys and ravines. In many cases, the tectonic

structure of the terrain corresponds to its geomorphological elements.

Beyond the project site, especially in the coastal block, plateau and flat landforms related
to the accumulative-denudation type prevail. 7-10 km wide abrasive-accumulative plain
extends along the Caspian Sea. In terms of geological age, this plain was formed in the

Quaternary period.

34 Masdar Area 60 Solar Hydrology Study - Baseline Hydrology and Flood Risk Appraisal. Wood Group UK
Limited - February 2021

805120.GLA.R.003. Revision BS. Page 191 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In the north and south of this plain, in a relatively small area, the relief has the shape of a
plateau. There are low hills and foothill types of relief in the central part. Mud uplands
and coverings of the Pliocene-Quaternary period are widespread here. This type of relief
in the form of a narrow strip extends to the west. Some parts of the coastal block,
especially the eastern slopes of hills and highlands, have an escarp shape, i.e. the relief
has a more or less steep stepped shape. As shown in figures below, the site is
predominantly covered by sparse herbaceous vegetation and crossed by numerous

unpaved footpaths and tracks.

805120.GLA.R.003. Revision BS. Page 192 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 7-1: Landforms of the project site in different directions

Figure 7-2: Herbaceous vegetation in the study area

805120.GLA.R.003. Revision BS. Page 193 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The site spans a catchment divide, with the northern portion and majority of the site
sloping north, whilst the southern portion slopes to the south-east. The gradient of the
slope across most of the site is shallow, with the vast majority of land having a slope of
less than 3°. Steeper sloped regions are observed in the entrenched drainage channels

that drain northwards, with localised slope angles of up to 21°. According to the

topographic plan, the elevation values of the area ranges from a minimum of 60°m AMSL
(Above Mean Sea Level) to a maximum of 149.0 AMSL.

[77 Site boundary
[__] survey extent

Survey contour line (1m)
Elevation (mAMSL)

ps

|__|

a:

i =

Esa] «

Figure 7-3: Topography and elevation**

7.3.2 Hydrology — Surface water

According to the topography, satellite images and the site visit performed in July 2020
there are no perennial watercourses within the Project site. Several ephemeral
watercourses have been identified in the northern portion of the site flowing in a northerly
direction towards Qobustan town. The most significant drainage channel originates to
the south-east of the site boundary and captures run-off from the adjacent mud volcano

situated 1.5 km East of the site boundary.

805120.GLA.R.003. Revision BS. Page 194 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 7-4: South-east drainage channels (circled in red)

7.3.3 Flood risk

The potential flood risk has been assessed by implementing a GIS-based model to
perform data analysis (developed by Wood). Catchment and drainage analysis confirmed
the location of the ephemeral watercourses identified from the aerial imagery analysis
draining in a northerly direction across the Project site. The extent of the contributing

catchments and drainage pathways is shown in Figure 7-5.

| [J ite boundary
([[Tecontiting catcene

Sub-Catchments

Drainage Lines
Hevation (mAMSL)

Figure 7-5: Catchment and drainage analysis**

805120.GLA.R.003. Revision BS. Page 195 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The approximate Project site location corresponds to an arid and desert environment
(Figure 7-6). The central portion of the country in the Kur-Araz lowland between the
Greater and Lesser Caucasus is largely cold and arid, with mean annual precipitation of
less than 200 mm. The Greater and Lesser Caucasus bounding the country to the north
and south have temperate and sub-tropical climates on the foothills and plains. The
greatest annual precipitation is observed in these regions, with mean annual rates of up

to 1600mm and greater.

Koppen-Geiger climate classification map for Azerbaijan (1980-2016)

* ~*Study area

Figure 7-6: Azerbaijan Koppen-Geiger classification®®

There are no permanent watercourses within the Project site boundary. The analysis of
the topography and underlying geology suggest that the risk of groundwater flooding is
low. There is no evidence from photographs of the Project site, nor from aerial
photography of any significant artificial sources of flood risk. Whilst the Project site survey
data and analysis of satellite imagery has identified several ponds made from earthen
dike near the farms surrounding the Project site, where water is collected for animals
watering purposes, these are not considered to pose a significant risk to the Project in

the event of a failure given their relative size.

35 Present and future Képpen-Geiger climate classification maps at 1-km resolution, Hylke E. Beck et al.
10.1038/sdata.2018.214

805120.GLA.R.003. Revision BS. Page 196 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

As such, the only significant source of flood risk to the Project site is considered to be
pluvial, from runoff arising from extreme rainfall. This is evidenced by the ephemeral
channels draining to the north in the northern and eastern portions of the site evident
from aerial photography.

A range of scenarios of differing probabilities of occurrence were selected for assessment
through the hydraulic model*. These consist of the following Annual Exceedance
Probability (AEP) storm events:

e 1 in 10 years (10% AEP).
e 1in 25 years (4% AEP).
e 1 in 50 years (2% AEP).
e 1 in 100 years (1% AEP).

The modelling outputs have demonstrated that the majority of the Project site is typically
at low risk of flooding, with predominantly shallow (<0.15 m) peak flood depths. The
greatest flood risk, both in terms of depth and velocity, is anticipated within the
entrenched drainage channels that drain the Project site area flowing north and south-
east, whilst an extensive region of shallow water flooding is anticipated in the north-east
portion of the Project site across all AEP flood events.

CZ Site Boundary

(20 Model Extent

20 Network Result Point
1% AEP Peak Flood Depth (m)

(© Openstreethiap contributors © 2015 Google

Figure 7-7: 1% AEP maximum flood depths and result point locations**

805120.GLA.R.003 Revision BS Page 197 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

7.34

Hydrogeology

Considering the geological-structural features of the region, three large areas can be
distinguished (Figure 7-8°° and Figure 7-9*”):

Group A (1) — Greater Caucasian hydrogeological basin.
Group B (2) — Kura depression hydrogeological basin.

Group C (3) - Lesser Caucasian hydrogeological basin.

The three groups can in their turn be subdivided in further hydrogeological subbasins

(Figure 7-8%° and Figure 7-97”):

Greater Caucasus basin. It is characterized by the development of joint-veined
stratal-porous fresh groundwater. This region has developed mud volcanism.

Absheron region. Fresh groundwater is found in the Upper Pliocene and

Quaternary rocks and is widely used for the local water supply.

Kura-Araz depression basin. A wide distribution of groundwater can be noted
here. Fresh soil and confined groundwater are mainly found in deposits of cones
of river sediments and are widely used for the water supply of inhabited localities
and for ground irrigation.

Lesser Caucasus basin. Fresh ground and confined waters are found in river valleys
only and are confined to gravel and sandy formations of Quaternary age.

Talysh mountain region. Soil waters are widely distributed. Fresh confined waters,
mainly connected with gravel-shingle and sandy deposits, have been found as

well.

The study area is outlined in black within Figure 7-8 and included in the Greater Caucasian

hydrogeological basin area.

805120.GLA.R.003. Revision BS. Page 198 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A

N : Russia

Syarechai nver

Figure 7-8: Hydrogeologic zones in Azerbaijan: | - Greater Caucasian
hydrogeological basin; Il - Kura depression hydrogeological basin; III - Lesser
Caucasian hydrogeological basin. Study area is outlined in black and included in the

Greater Caucasian hydrogeological basin area.*®

The Absheron Peninsula is characterized by complex hydrogeological conditions, being

the eastern continuation of the Greater Caucasus mountainous and fold zone.

Lack of surface waters, scarceness of atmospheric precipitations, high evaporability and
dominance of clay deposits in geological profiles, low permeability of water-containing
deposits and salinity of rocks do not enable formation of considerable groundwater which

is useful for consumption.

Reportedly, within the Project Aol, all farms have metal or concrete reservoirs of water for
animal watering, and ponds near the farm are made from earthen dike, where rainwater
is collected, and in the absence of rain, the ponds are filled with imported water.
Depending on the location of the farm, drinking water and water for animals are brought

either from the Gobustan settlement or from neighboring villages in the Hajigabul region.

36 Use of groundwater models for managing serious urban water issues in Baku, the capital city of Azerbaijan.
K. Howard et al. International Symposium on New Directions in Urban Water Management. 12-14 September
2007, UNESCO Paris

805120.GLA.R.003. Revision BS. Page 199 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Under natural conditions, the sporadic groundwater occurrence is peculiar to the
peninsula. Over the last 30-35 years, the area of sporadic groundwater occurrence
decreased sharply. Waterless rocks turned into aquiferous ones and previously waterless
territories are now exposed to threat of underflooding. Within the area of the Peninsula,
pressurized and non-pressurized groundwater is found in layers, which are represented
till the depth of productive strata by limestone, sandstone, sand and clayey sand
sediments of Quaternary Age. There is a considerable difference between

hydrogeological conditions of Western Absheron and those of Eastern Absheron.

Occurrence depth of non-artesian aquifers varies from several centimeters to 25-30
meters. Yield of exploratory wells fluctuates between 0,2-0,4 I/s and 3-4 I/s. Permeability
varies in the range of 0,1-0,2 and 5-7 m/day. Yield of exploratory wells drilled in confined

aquifers is approx. 0,5-1,0 I/s and permeability changes from 0,2 till 13,6 m/day.

Geostructural regions Hydrogeological basins

T, Porous-fractured water basin of the G

A, Fold Mountains Area of

. Porous-stratal water basin in Absheron Peninsula;

the Greater Caucasus

|. Samur-Gusarchay porous-stratal water basin;

T. Porous-fraciured water basin of the Lesser Caucasus,
B Fold Mountains Area of

2. Nakhchivan porous-fractured water basin
the Lesser Caucasus
3. Talysh porous-fractured water basin;

1 Sheki-Zagatala porous-stratal water basin;
2.Gyanja-Gazakh porous-stratal water basin;

3.Garabagh porous-stratal water basin;

4, Mil porous-stratal water basin;

5. Jabrail porous-stratal water basin;

ur-Araz Lowland | 6. Nakhchivan porous-stratal water basin;
7.Shirvan porous- stratal water basin:

8, Mugan-Salyan porous- stratal water basin;

9. Lenkoran porous- stratal water basin;

10,Porous-stratal water basin in Neogenic foothills of Jeiranchel;

11. Porous-stratal water basin in Neogenic foothills of Ajinour

Figure 7-9: Main Hydrogeological basins of Azerbaijan. Study area is outlined in
red.>”

37 Groundwater of Azerbaijan. Prof.Dr. Adishirin B.Alakbarov

805120.GLA.R.003. Revision BS. Page 200 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The groundwater water system, as expected, is dominated by the presence of older
(connate) water associated with the upwelling and decompression of saturated
sedimentary material. Evidence of this can be observed from a review of photographs of
the mud volcanoes, where water ponds are noted in surface depressions close to these

sources.

Rates of modern groundwater recharge are expected to the low, given the low annual
average rainfall (typically less than 200mm year) combined with the potentially low

permeability of the superficial material, given the dominance of clay rich sediments.

The geotechnical survey carried out by Arpa Consulting in August 2020 confirmed no
water table has been detected during geological boreholes drilling at maximum depth of
10 m b.g.l, in accordance with regional setting. This confirms either that the water table
is deep or that the sediments do not form a significant aquifer due to the low permeability

of the substrate.

7.3.5 Water quality

From surface water analysis, no perennial watercourses have been detected within the
Project site, so no data for water quality evaluation are provided. Lack of drinking water

of good quality was reported during consultations, especially in Gobustan.

7.3.6 Water resource

The National Policy Dialogues on Integrated Water Resources Management in Azerbaijan
is in place for managing water resources in Azerbaijan. Sources of water include 30% from

rivers, 40% from lakes, 20% reservoirs and the remainder from springs and groundwater.”
There is a main water pipeline from Kura to Baku which supplies the Garadagh District.

As discussed above, within the Project Aol, all farms have metal or concrete reservoirs of
water for animal watering, and ponds near the farm are made from earthen dike, where
rainwater is collected, and in the absence of rain, the ponds are filled with imported water.
Depending on the location of the farm, drinking water and water for animals are brought

either from the Gobustan settlement or from neighboring villages in the Hajigabul region.

38 Report on Geotechnical and Geological Survey of 200 MW Solar PV in Alat. ARPA Consulting in a
consortium with Mercados-Aries International August 2020

39 Groundwater of Azerbaijan, by Adishirin B. Alakbarov (hydrology.nl)

805120.GLA.R.003. Revision BS. Page 201 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

7.3.7 OHL hydrological baseline

The study area is located downstream of the River Kur, close to the mouth of the river.
The altitude of the Kura watershed ranges from 4,500 m to the Caspian Sea. The flow in
the spring flood periods makes up 58-64% of the total annual discharge with 19-22% of

the total discharge during the summer-autumn period and 17-20% in winter.

Groundwater resources of the area are confined to the aquifers formed by Quaternary
sedimentary series. These waters are mainly characterized by high mineralization levels,
varying from 0.5-1.6 g/I near the riverbeds of Pirsaatchay and Gozluchay and in the higher
reliefs, till 10-20 g/l in the depressions and close to the Caspian seacoast. Chemical
composition of the waters is also variable changing from hydrocarbonate-calcic to

sulfate-chlorine.

74 Impact Assessment

This section describes the potential impacts of the Project (construction, operation and
decommissioning) on the water resources, including groundwater and ephemeral

watercourses (seasonal surface water); potential impacts that could be generated by:

e Clearing and grading that could alter surface water drainage patterns.

e Seasonal surface water quantity and quality could be affected by construction
activities due to additional sediment load given increased erosion and surface
water runoff.

e Accident/unplanned event: seasonal surface water could be directly contaminated
through accidental fuel / oil spills, discharge of effluent or sewerage into the water
course or leakages due to unproper waste disposal.

e Accident/ unplanned event: groundwater resources could be contaminated

through accidental fuel spills or improper waste management.

Perennial surface water bodies are excluded from assessment as not present in the Aol,

as mentioned in the baseline section.

The following are therefore assessed to be the potential impacts on the receptors

characterized in sections above, following with the criteria outlined in Chapter 4.

805120.GLA.R.003. Revision BS. Page 202 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

7.4.1. Construction Impacts

During construction, earthworks, road construction and use of heavy vehicles could alter
surface drainage patterns. The removal of vegetation and compaction of soils will reduce
infiltration and surface run-off will increase. The risk is greatest during severe precipitation
events. The increased volume of water flowing down drainage channels and creeks is
likely to cause additional soil erosion and increase the size of the channels. Surface run-
off will also contain larger amounts of suspended sediments during construction than

would otherwise be the case.

74.1.1 Impacts on water resources

The main water requirement during construction would be water for concrete production
in case of concrete foundations and dust suppression. An additional supply of potable

water will be required for the workforce.

Construction workers must have easy access to a source of clean potable water. Drinking
water must meet local or World Health Organisation (WHO) drinking water standards and
water quality must be monitored regularly*°. IFC / EBRD workers’ accommodation
guidance states that (dependant on weather conditions and accommodation standards),
80 to 180 litres of water per person per day should be made available. The anticipated
maximum work force is around 420 at its peak and, with an average of 130 litres per
person per day. At its peak workforce during construction there would be 54,600
litres/day required to cover the needs of the workforce (or 54.6 m? per day). On average
considering the months where less workers are present, there would be around 24,115

litres required per day (or 24 m?/day).

Assuming a construction phase of 18 months (24 m?/day*30.4 days (average)*18 months)

would result in a total water requirement of 13,133 m? for the workforce.

During construction, it is estimated that 10,045 m? of water is required over the 18-month
period. This averages at 18.3 m? per day however it is noted that some months will require

greater water use than others.

There is no available groundwater or water supply sources available close to the area of

Project. The nearest state water intake which belongs to Azersu (utility company) is

40

http://documents.worldbank.org/curated/en/604561468170043490/pdf/602530WPOworke10Box358316B01
PUBLIC1.pdf

805120.GLA.R.003. Revision BS. Page 203 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

around 11 km away from the site. Discussions are underway with the utility company and
an official application is in progress. It has been confirmed with Azersu that there would

be no issues supplying the amount of water required for the Project.

7.4.1.2 Impacts on flood and drainage characteristics and pattern

A hydrology study has been carried out for the Project site, details are provided in Section

7.3.3. This was utilised to inform the assessment of flood risk.

The sensitivity is considered low as there are no permanent water courses / perennial

surface water bodies (receptors), which could be used for irrigation or farming purposes.

Broad scale 2D direct rainfall modelling was carried out to provide an overview
assessment of flood risk across the proposed Project site. The only notable source of flood
risk to the Project site is considered to be pluvial, from runoff arising from extreme rainfall.
This is evidenced by the ephemeral channels draining to the north in the northern and

eastern portions of the site evident from aerial photography.

The majority of the Project site is typically at low risk of flooding, with predominantly

shallow (<0.15m) peak flood depths.

The greatest flood risk, both in terms of depth and velocity, is anticipated within the
entrenched drainage channels that drain the Project site area flowing north and south-
east, whilst an extensive region of shallow water flooding is anticipated in the north-east
portion of the Project site across all flood events. The magnitude of the effect is therefore
predicted to be Moderate as there is some potential for flooding in parts of the site, albeit

for very limited periods generated by short periods of intensity rainfall.

The significance of the impact is assessed as Low and therefore not significant.
Nevertheless, a number of mitigation measures have been proposed to protect surface
water resources.

7.4.1.3 Impacts on groundwater

The construction activities will not have a direct impact on groundwater; the significance

of the impact is assessed as negligible and not significant as:

e The sensitivity of the receptor (groundwater) is to be considered low as the water
table has been acknowledged to be located at a depth greater than 10 m b.g.l.

(maximum depth investigated at a site where no water was detected) (Par.8.3.4).

805120.GLA.R.003. Revision BS. Page 204 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e The magnitude of the effect is predicted to be low since the activities will only
affect the shallow soil (piles for mounting structure of solar modules will be placed
at a maximum depth of 3 m) and no disturbance or any leakage is expected to

have the potential to affect groundwater.

7.4.2 Operational Impacts

The post-construction phase will include site remediation, clearance and deposition of
debris off the site, restoration of areas where construction activities temporarily disturbed

the environment, repairs and replacements of failed parts.

Water resources consumption during operation is expected to be minimal, around 4 m?
estimated per day in addition to bottled drinking water for any workers attending the
Project site during operation. This is considered negligible compared to construction,
since dry cleaning of solar panel is foreseen, and minimal water required for onsite

personnel for potable use.

Upon post construction site restoration, Project operation phase will require mainly

routine maintenance activities.

7.4.2.1 Impacts on flood and drainage characteristics and pattern

The Project will introduce impermeable surfaces to the site area through mounting
structure system, the substation, areas of hardstanding etc. increasing surface run off
during periods of rain and subsequently increase the risk of flooding. However, prior to

mitigation, this is considered to be of negligible to minor significance impact.
The significance of the impact is assessed as negligible and not significant as:

e The sensitivity of the receptors is to be considered low as there are no perennial
surface water body in the Project area which could be used for irrigation or
farming purposes.

e The magnitude of the effect is predicted to be low given the presence of water
only in certain areas (ephemeral watercourses located in the northern part of the
site) and for very limited periods generated by rainy phenomena of short intensity

and rare, the site is located in an arid area (Par.7.3.3 Flood risk).

7.4.2.2 Impacts on groundwater

Potential sources of pollution to groundwater during operation are mainly related to leaks

and spills due to maintenance activities.

805120.GLA.R.003. Revision BS. Page 205 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The operation activities will not have a direct impact on groundwater; the significance of

the impact is assessed as negligible and not significant as:

e The sensitivity of the receptor (groundwater) is to be considered low as, based on
the geological survey outcomes and the hydrogeological regional setting, water
table has been acknowledged to be located at a depth greater than 10 m b.g.l.

e The magnitude of the effect is predicted to be low as any leakage is expected to
have the potential to affect groundwater. In addition, groundwater extraction is

not expected to be required.

7.4.3 Decommissioning

Effects on water resources during decommissioning are likely to be similar to those during
construction, so sensitive features such as ephemeral drainage channels would need to
be avoided. Contaminated materials such as oil storage tanks would need to be removed
from the site and taken to a suitable disposal site to prevent future contamination of

surface and groundwater.

Given the seasonal nature of rainfall in the region and the absence of perennial surface
water bodies, as for construction and operation phases the impact is assessed as

negligible and not significant.

7.5. Mitigation

Mitigation principles have been identified to align with the relevant IFC Performance
Standards (IFC PS 3 — Resource Efficiency and Pollution Prevention and PS 6 — Biodiversity

Conservation and Sustainable Management of Living Natural Resources).

7.5.1 Construction

To reduce the potential for erosion of drainage channels during road construction, routes
will be selected to avoid ephemeral drainage channels where possible. Culverts or other
drainage control features will be installed where crossings of drainage routes are
unavoidable. The actual size and location of culverts will be dependent on the specifics
of the hydrology at the Project. The Project drainage system will ensure that runoff rates

from the site remains at or less than current conditions.

805120.GLA.R.003. Revision BS. Page 206 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The risk of contamination through temporary storage facilities will be reduced through
the storage of all materials within designated areas. Supplies will also be provided for
the clean-up of minor spills. Spill prevention measures will be set out in the Construction
Environmental Management Plan (CEMP) to prevent accidental spillage of fuels,
chemicals or other harmful substances. This will include specific details regarding spill
control measures and equipment, clean-up and remediation actions, spill review

measures, incident reporting and records, training and monitoring requirements.

A Hazardous Materials and Waste Management Plan and Emergency Preparedness and

Response Plan will be produced for the construction phase to mitigate impacts.

To reduce the risk of soil and water pollution from leaks and spills through storage of oil

it is recommended that:

e A designated storage area is established with an impervious base and

impermeable walls.
e All fuel, oil and chemical storage is stored in a designated secure area.

e Hoses and valves are checked regularly for signs of wear and ensure that they are

turned off and securely locked when not in use.

e Diesel pumps and similar items are placed on drip trays to collect minor spillages.

Trays will be checked regularly, and accumulated oil removed.

Temporary facilities to be used during construction will consist of a temporary compound.
The compound will include a parking area, a generator with fuel storage, and temporary
buildings to provide accommodation (as required) and support facilities for managers
and workers, secure storage, site offices, and welfare and first aid facilities. The storage of
fuel for the on-site construction vehicles and equipment will be secured in a temporary

bunded facility to prevent the possibility of leakages and soil contamination.
Mitigation works to reduce/minimize impacts for flood risk include:

e Surface water will be controlled with appropriate drainage and bunded areas as
appropriate.

e Infrastructure that is most vulnerable to flooding, is located in areas of lowest
flood risk (i.e. areas of solar PV panels to be located outside of the main flood risk
corridors).

e Construction and access roads have, as so far as possible, been routed outside of
areas of highest flood risk (noting that at some locations roads will need to cross

high flood risk corridors).

805120.GLA.R.003. Revision BS. Page 207 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Where this is not possible, flood mitigation measures will be defined in the

detailed Project design.

7.5.2. Operation

The potential for soils and groundwater contamination associated with waste disposal
will be reduced through the reduction of wastes to the extent possible whilst maximising
the re-use and recycling of materials where possible. All waste and garbage will be
collected, segregated and stored before disposal in at a location to be agreed with the
Local Government respective officer or environmental officer.

Mitigation measures associated with maintenance and use of oils and other chemicals
include:

e Establish a designated storage area with an impervious base and impermeable
bund walls and protected from precipitation.

e Store all fuel, oil and chemical storage in the designated secure area.

e Check hoses and valves regularly for signs of wear and ensure that they are turned
off and securely locked when not in use.

e Place diesel pumps and similar on drip trays to collect minor spillages. Check trays
regularly and remove any accumulated oil.
7.5.3. Decommissioning

During decommissioning it is recommended that:

e Structures are recycled and other materials sent to a suitable disposal site.

e All containers are capped, and all valves closed then transported to a suitable
disposal site.

e To reduce effects on drainage channels, vehicles, equipment, and foot traffic will
be confined to demarcated areas.

e After roads or other compacted areas are removed and / or abandoned, scarify
soils and plant native grass seeds. This will be monitored and repeated until
reclamation is successful for at least two growing seasons after the last planting /
seeding.

A Decommissioning and Site Restoration Plan will be developed prior to the

decommissioning phase.

7.6 Residual Effects and Conclusions

The assessment has identified areas of activity, particularly during construction and
decommissioning operations that have the potential to impact on the hydrology and

hydrogeology of the site.

805120.GLA.R.003. Revision BS. Page 208 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

With the implementation of mitigation measures outlined in Section 7.5, it is considered

that there will be no residual impacts on the hydrology and hydrogeology environment.

805120.GLA.R.003. Revision BS. Page 209 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

8 Geology and Soils

8.1 Introduction

The following chapter deals with the main aspects related to the geology and soils
baseline conditions as well as the assessment of the potential impacts on those receptors

at the Project site.

8.2 Assessment Methodology

Baseline data has been collected from site visits and desk-top studies*, particularly the
geotechnical and geological field survey activities carried out by ARPA Consulting in
August 2020. The assessment of potential impacts has been undertaken in accordance

with the criteria outlined in Chapter 4.
8.3 Baseline Conditions

8.3.1 Geology

The dominant geological structures of the Caspian region were formed during the period
of tectonic movements that resulted in the formation of the Caucasus Mountains and the
associated basin and plateau structures that form the Caspian and adjacent onshore
regions. Numerous erosional alterations to the landscape have occurred since the original

structures were formed. Ensuing periods of tectonic compression (mainly during the Late

zu

iocene period) resulted in the production of a number of folded structures within the

region, forming a number of anticlines (upward thrusting folds).

4

he Project Area is located on the Southeast end of the Greater Caucasus Mountains on
the south-eastern part of Absheron peninsula, within the Samaxi-Gobustan structural
zone. In this region topography is relatively flat near the shoreline. The Project area is
located within a valley (Shachikaya wadi) characterized by relatively flat areas on which
the Shachikaya Wadi and its tributaries are located and relatively high hills at the sides
mainly characterized by mud volcanoes. It is situated on the most asymmetric part of the
subzone represented by independent Dashmardan, Galajig-Baridash, Gilij-Goltug,
Solakhay, Ayrantokan, Goturdagh and Dashgil-Delaniz anticlinal highs. Apical parts of
these anticlines are complicated by a number of reverse faults and overthrusts and
transverse faults and strike-slips. Usually there are large mud volcanic edifices confined

to the junctions between these dislocations.

805120.GLA.R.003. Revision BS. Page 210 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Specifically, the Project area is located on Dashgil-Delaniz anticlinal high. A section of the
high is built by Pliocene (Absheron, Pontian) and Miocene sedimentary series. Pontian
rocks of the apex are transgressively overlapped by the Balakhani suite series, which are
in turn covered by a breccia of Dashgil mud volcano. Both limbs and eastern periclinal
part of the high are surrounded by a thin layer of Absheron series which are exposed on
the limbs and partly covered with a breccia of the Alat volcano.

Near the Project site it is possible to observe the presence of:

e A regional deep fault that limits large longitudinal folding and block steps (code
1 - Figure 8-1).

¢ Aregional deep fault that limits transverse mega-blocks (code 4 in Figure 8-14").

e A local fault corresponding to the boundaries of transverse block segments (code
5 - Figure 8-1.

e Two large interregional diagonal volcanic centres spread north-west, north-east
and west of the Project area (code 7 — Figure 8-14").

O Project Area indicative location

Figure 8-1: Map-scheme of morphotectonic intensity of the Eastern Caucasus and

adjacent territories*'

41 Geosciences of Azerbaijan: Volume | "Geology"; Geology Institute - Azerbaijan National Academy of
Sciences and Tel Aviv University; 2016.

805120.GLA.R.003. Revision BS. Page 211 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

8.3.1.1 Mud Volcanoes

The eastern territory of Azerbaijan is characterized by the widest distribution, as well as
by the presence of all existing types of mud volcanoes. The total number of mud
volcanoes and mud volcanic manifestations in Azerbaijan is 353 (154 of them are marine).
In comparison with other geographical regions, mud volcanoes of Azerbaijan also

distinguish by the number of eruptions and daily gryphon, sopka and salse activity.

The eruption of the mud volcano is usually accompanied by a powerful explosion, deep
cracks extending for several kilometers, a 300-350 m high flame (with the predominance
of carbon, the eruption occurs without flame) and the release of a large volume of mud

volcanic breccia onto the Earth's surface.

Alike the other parts of the Langabiz-Alat subzone and the rest of Shamakh-Gobustan
zone, surroundings of the Project area are characterized by high mud volcanic activity.
There are more than 30 mud volcanos in the surroundings of the area, characterized by

different sizes and activity characteristics. All volcanos edifices are confined to the faults.

The largest volcanos form up to 500 m high conical landforms with slopes covered with
volcanic ejectas, e.g. clayey muds rock fragments of rocks. All mud volcanos of the area
are concentrated along north-west to south-east trending line which corresponds to the

strikes of the area’s major anticlinal highs.

As depicted in Figure 8-2, four volcanos are well known in the vicinity of the Project area,
including three situated to the east (Goyarchin, Dilangaz and Dashgil - the last is officially
Gobustan Mud Volcano), and one volcano located to the south (Goturdagh), but the area

is the most widespread zone of mud volcanoes in the country. Goturdagh and Dashgil

are of a touristic interest too whilst the other two volcanos are sensitive environmental
elements. Goturdagh and partly Dashgil could also be assessed as sources of potential
hazard in the area. Of the four volcanoes, only two (Dashgil and Goturdagh) are

considered active.

The largest of the cited volcanos, Goturdagh volcano, is 153 m high, located 4.7 km to
the south of the area and known to be among the largest mud volcanos in the Southern
Gobustan. The first historically recorded eruption of the volcano took place in 1989. Since
then, several more eruptions occurred, including the strongest 2005 eruption which

produced 235 thsd m? of breccia.

805120.GLA.R.003. Revision BS. Page 212 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The other three volcanos are located 2.7-3 km to the east of the site. The most prominent
among these volcanos is Dashgil volcano which has large (200 m in diameter) and
continuously active crater with 45 salsas and griffons. The volcano produces up to 700
m?/day of gas, and the total volume of its’ historically erupted breccia exceeds 260 min
m®. The other two volcanos are also continuously active but relatively weaker. The third
largest volcano of the area is Goyarchin volcano, which has a total breccia spread area of
510 ha, breccia volume of 204 min m? and average thickness of 40 m. The third minor
volcano is Dilangaz volcano which is represented by two groups of griffons and salsas
distributed on the total area of 550 ha. 33 volcano vents are continuously active. Total

volume of the ejected breccias exceeds 165 min m?.

The Institute of Geology and Geophysics of the National Academy of Sciences, particularly
the Mud Volcanoes Department, works on predictions of potential hazards and scientific
recommendations based on preventive measures. Also, the Institute worked on the risk
assessment related to mud volcanoes in the seaport area to be built near the Alat
settlement, implemented by the Department of the Mud Volcano Sciences of the Institute

of Geology.

In terms of risks of eruption, due to the rugged terrain (the presence of deep ravines, hills,
depressions, etc.) and the slope of the terrain in a southern direction in the Project area,

impacts are considered Minor since the eruption materials cannot reach the Project site.

The road chosen for the delivery of equipment, materials, machinery and personnel to

the Project site will not be adversely affected by any volcanic eruption due to distance.

It should be noted that, during the presentation of the ESIA results in the Ministry of

Environment, the employees of the Ministry were informed about this in detail, where

they were shown maps of the location of volcanoes and photographs of the area.

Before construction begins, it is recommended that the Mud Volcano Sector of the
Institute of Geology of the Academy of Sciences provides an official opinion on the status
of volcanoes identified around the Project site, including the frequency of their eruption,
the amount of emitted breccias, their distribution area, the composition of gas emissions,

etc.

805120.GLA.R.003. Revision BS. Page 213 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend
| (Project Area (Area 60)
(J stuay Area (10 km Buffer)

& Mud Volcano

Figure 8-2: Distribution of mud volcanoes within the Study Area

8.3.2 Geomorphology

The Project site is located on the south-eastern part of the Transcaucasian depression, as
shown in Figure 8-3*8, on the west side of the Baku-Alat-Astara highway, characterized
by low hillocks. The area is a slightly sloping, plateau area with uneven relief, and in the
southeast, south, southwest direction, the territory is replaced by hillocks with a slope to
the north. Generally, the south-west sides of the Project site are relatively high, with hills,

and in the outer parts there are nomadic (farm-type) sites.

According to the topographic plan, the elevation values of the area ranges from a
minimum of 60 m AMSL to a maximum of 149.0 m AMSL. The slope of the relief varies
between 1-2° for the total area. Geomorphologically, it is composed of Neogene
deformed sedimentary rocks, located on temperate and weakly fragmented syncline

plateaus and ridges.

805120.GLA.R.003. Revision BS. Page 214 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Myer 192m 1¥y me ee

Figure 8-3: Geomorphological map of Azerbaijan (project area approximatively
located inside the outlined black area)?*

805120.GLA.R.003. Revision BS. Page 215 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

8.3.3. Seismicity

The territory of the Azerbaijan Republic is located in the Caucasus segment of complex
Alpine-Himalayan mountain-fold system. Earthquakes with different intensities occur in
the region depending on a number of factors, to include tectonic structure and geological
environment specifics, seismic focus depth, tectonic movement amplitude, deformation

type, etc.

There have been many catastrophic earthquakes (M26) historically within the territory of
Azerbaijan. In recent years, destructive earthquakes have included Aghdash (June, 1999),
Lankaran (1999), Baku (November, 2000) and Zagatala (2012). Seismic events with
different intensity levels are regularly observed in the Project area and its surrounding

territories as well.

According to the Map of the Seismic Activities Classification of the Republic of Azerbaijan,
Garadagh district of Greater Baku is in the Zone 8-point earthquakes that may occur on
the Richter scale. Most earthquake epicenters are located offshore but some are confined
to the Ajichay-Alat zone of faulting dislocations. The strongest earthquake which
historically occurred in the area’s surroundings was the 2000 Baku earthquake. This
occurred on November 25 at 22:09 (18:09 UTC) local time with an epicentre just offshore
Baku, Azerbaijan. It measured 6.8 on the moment magnitude scale and the maximum felt
intensity was VII on the Mercalli intensity scale. It was followed three minutes later by a

quake measuring 5.9.

8.3.3.1 Local Conditions

Seismic investigations were performed during field survey activities carried out by Arpa
Consulting in July 2020. The boundaries and thicknesses of the layers were determined
using the Refracted Wave Method (RDM) and Multi-Channel Analysis of Surface Waves
(MASW). According to the seismic zoning map of the Republic of Azerbaijan, the

background seismicity of the area is 82 points (once in 1,000 years 8-point earthquake).

As a result of the investigations, the seismic soil class can be classified as 2 for calculations,
in accordance with the local norms of Azerbaijan (AzDTN Sesimic map). Main

characteristics are:

e Soils: Rock soils with voids in the structure, low-moisture or moist, large and
medium density, coarse and medium-grained sands, gravelly sands, consistency
coefficient iL < 0,5; hard clays and clays with porosity coefficient e < 0,9, sands
with e <0,7;

805120.GLA.R.003. Revision BS. Page 216 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Propagation speed (m/s): 500-800;
e Calculated resistance of soils (ROkqq/sm2): 3-10.
Azorbaycan Respublikast orazisinin

zalzalo titrayislorinin intensivliyi
bilgolori

a

Study Area

==555

oo

Zolzololorin intensivliyi (MSK-64 codvoli
Gz7o). 1, 2, 3 indekslori mavafig olaraq
100, 1000, 10000 ildo bir dofe tokrarlanma-
fan géstorilir.

Figure 8-4: Seismic zones of Azerbaijan according to AzDTN seismic (1989)

The ThinkHazard website® details that the Baku region is medium classification for
earthquake hazards. This means there is a 10% chance of a potentially damaging
earthquake in the next 50 years. Based on this information, the impact of earthquakes will

be considered in all phases of the Project, in particular during design and construction.

2https://www.dlubal.com/en-US/load-zones-for-snow-wind-earthquake/seismic-azdtn-2-3-
A.html#&center=40.34960254292586,48.636284372093758zoom=7&marker=40.401,49.851

43 https://thinkhazard.org/en/report/495 -azerbaijan-absheron-baku/EQ

805120.GLA.R.003. Revision BS. Page 217 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

8.3.4 Soils and local stratigraphy

The Project area is characterized by semiarid type of soils. Gray salt marshes, consisting
of grey soils, are widespread. Soil seems to be hard alluvial clay with good cohesiveness
According to the “Ecological Atlas” of the Azerbaijan Republic, this type of soil formed
over young alluvial deposits. Humus content of these soils is 1.5-2%, with high carbonate
and low nitrogen content. The mechanical composition is characterized by increased level
of foliation. Formed under arid environment, these soils become covered by fractures and
cracks during summers. The degree of land erosion varies within 15-20%, corresponding

to the average risk of erosion.

The lands are not used for any agricultural purpose, except for partial use as winter
pastures. During the site visit (July 2020 by ARPA Consulting in a consortium with
Mercados-Aries International), no contamination of the site, waterlogging, soil
embankments, or garbage dumps were detected. Activities are summarized in table 8.1

and results are discussed in the following chapter.

Table 8-1: Site investigation summary table **

No Description of field work Unit measure | Number
1__| 5.0 m depth geological survey boreholes rm 28
2 _| 10.0 m depth geological survey boreholes rm 6
3 | 3.0 m depth bore pits (Trial Pit) item. 33
4__| Geogysical seismic works item. 5
5 Electrical survey (VES) item 6
6__| Heat conduction item 18
7__| Penetrometer test item, 29
Stratigraphy of the Project site has been assessed by geological boreholes and is main

represented by clay soils. These clays are grey and yellowish-brown-grey in color, contain
carbonate dust veins, sandstones, sand layers, sometimes stratified. All over the area,
alluvial-deluvial sediments of the Modern Period of dusty clay, formed by the
accumulation of these root rocks, containing “white eyes" and sometimes small pebbles,
are widespread. These sediments are mainly 2.0 m, and in some parts even 5.0-6.0 m
deep. Across the site, the soil surface is covered with a layer of soil and vegetation 30-40

cm thick.

Based on the cross sections investigated with electrical resistance tests (VES), it has been
acknowledged that the project area consists of clay soil, clay interlayers between loamy
soil layers, sand interlayers between loamy soil layers, sand layers between layers of clay

and rocks of fine gravel.

805120.GLA.R.003. Revision BS. Page 218 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In addition, results from the dynamic cone penetrometer and pressure meter test
identified the presence of hard clay layers. The clay in the Project area is very stiff-hard
and have a very good bearing capacity estimated for very solid-hard clay layers data.

Layers are normally consolidated and show no bearing capacity problem.
8.3.5 OHL geology and soils baseline

8.3.5.1 Geology and tectonic structure

Geological structure of the study area is represented by Quaternary deluvial-proluvial-

eluvial, alluvial-proluvial and partly alluvial deposits.

Within the framework of geomorphological regions of Azerbaijan, the study area is
located on the cross-borders of the eastern segment of Greater Caucasus mountainous
province, and the eastern Kur-Araz segment of the province of the South Caucasus

depression.

Tectonically, the study area is confined to a junction of the Shirvan zone within Lower Kur
megazone from one side, and the Langabiz-Alat subzone within the Vandam zone of

Greater Caucasian Kakheti-Vandam-Gobustan megazone from the other.

There are 12 volcanos detected in the closest vicinities of the area, including 2 volcanos
situated directly within or next to the buffer zone (Pirgari, Sariboga), and 10 volcanos
located in the corridor proximity (Yandere, Galmaz, Kichik Mishovdagh, Boyuk

Mishovdagh, Neftli Gobu, Gizdagh, Ayranteken, Goturdagh, Dilangyaz, Goyarchin).

The largest of the cited volcanos is 279 m high Boyuk Mishovdagh volcano located 820
m to the north of the OHL route and known to be among the largest mud volcanos in the

Southern Gobustan.

Another group of volcanos crosses the OHL route in it’s north-western segment. Located
on the Alat ridge and tectonically confined to Ayranteken anticline, the group is
represented by Goturdagh, Saribogha and Ayranteken. The largest of these volcanos is
Goturdagh (205 m). It is a continuously erupting volcano, consisting of the 2 groups of

craters.

8.3.5.2 Soils

Soil cover of the study area is represented by the following soil types:
1. Meadow-grey soils cover the largest part of the area, especially the longest

southern segment of the OHL route.

805120.GLA.R.003. Revision BS. Page 219 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2. Typical and salinized solonchak. This soil type is limitedly spread to the east of
Shirvan and to the southeast of Toragay mountain, where it has deluvial and
alluvial origin;

3. Partly salinized and saline greyish and grey-brown soils are spread in the western
segment of the route.

Granulometric composition of the soil cover is represented by moderately loamy sands
and clays. Soil forming rocks are mud volcano breccias. All soil types are subject to
intensive anthropogenic load, and moderately, somewhere weakly supplied with main
nutrition elements (phosphorus, kalium). The soils are subject to intensive wind, irrigation
and water erosion. Salinity level of the soils is average, making up 0.5-1.0%, and

developed due to the exposure of salty formations.

8.4 Assessment of Impacts

This section describes the potential impacts of the Project (construction, operation and

decommissioning) on soil that could therefore be affected as follows:

e Erosion.
¢ Loss of soil resource.

¢ Contamination.
Potential impacts that could be generated by:

e Vehicle traffic along dirt tracks used during construction of on- and off-site roads,
photovoltaic modules, electrical substation and the temporary construction
compound will cause soil compaction.

e Off-road vehicle traffic will damage vegetation and cause soil compaction.

e Any vegetation and some soil will be removed for the photovoltaic modules,
electrical substation, temporary construction compound and both on- and off-
site roads.

e The use of heavy equipment will cause soil compaction if used outside designated
roads.

e Movement of staff and materials to and from the site along the access roads.

e Movements across the site for operation and maintenance.

e Accident/unplanned event: Occasionally contaminated surface water (ephemeral
watercourse) from accidental fuel/oil spills, effluent discharge or sewage may

contaminate soil.

805120.GLA.R.003. Revision BS. Page 220 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Surface water could be directly contaminated through accidental fuel / oil spills,
discharge of effluent or sewerage into the water course or leakages due to

unproper waste disposal.

The following are therefore assessed the potential impacts on soil, in accordance with the

criteria outlined in Chapter 4.

8.4.1. Construction

Expected impacts on soils during construction phase are mainly related to activities such

as levelling, earthworks, temporary facility construction, any trenching and excavation.

Where roads are un-surfaced, rutting and gully erosion eventually makes the roads
impassable so that vehicles may drive off the track and the area affected by erosion

continually widens.

Soil compaction and loss of limited vegetation present increase the soils’ vulnerability to
erosion. Soils will be particularly vulnerable during the rainy seasons, when vehicle traffic
along dirt tracks used during construction of on- and off-site roads is likely to cause the

greatest damage.

Once the paving and revamping works on Qobustan road and the construction of the
access road in proximity to the Project site is completed, the expected off-road traffic will
be minimal. Indeed, these operations will be properly carried out to allow heavy vehicle

traffic (water trucks, repairs, supply or large equipment, etc.).

8.4.1.1 Soil erosion and loss of soil resource

The following types of construction activity could lead to potential soil erosion and dust

generation:

e Vehicle traffic along dirt tracks used during construction of on- and off-site roads
will cause soil compaction.
e Off-road vehicle traffic will damage any vegetation and cause soil compaction.

e The use of heavy equipment will cause soil compaction if used off roads.

Soil compaction and loss of vegetation increases the soils’ vulnerability to erosion. Soils
will be particularly vulnerable during any periods of wet weather, when vehicle traffic is

likely to cause the greatest damage.

Where roads are un-surfaced, rutting and gully erosion eventually makes the roads
impassable so that vehicles drive off the track and the area affected by erosion continually

widens.

805120.GLA.R.003. Revision BS. Page 221 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Damage to soils has further effects on land use. When soil is compacted, it cannot support
the native grasses, and this in turn reduces the pasturage that can be used by the livestock
of local herders. In addition, the loss of grass affects biodiversity, since grassland is a food

source for small mammals, which in turn provide food for predators.

Furthermore, during the summer months, the soils in the area are often dry. Activities can
result in dust generation with impacts on surrounding grazing lands and livestock. In
addition, there may be significant geological resources within the Project area, which

could restrict the use of these resources during the Project's life.
The significance of the impact has been assessed as minor as:

e The sensitivity of the soil receptor is to be considered low since the portion of
land that will be involved in construction activities to date is used only partially
for farming and livestock grazing.

e The magnitude of change is considered medium during the construction phase
because the work activities will impact a large portion of the soil present in the
Project area but for a limited period. Once foundations have been buried and
roads have been narrowed, a much smaller area will be affected, and previously

disturbed areas will have been reclaimed.

Nevertheless, a number of mitigation measures have been proposed to protect the soil

by the erosion phenomena.

8.4.1.2 Soil Contamination

There is the potential for soils to be contaminated as a result of chemical spills or oil leaks
from machinery, as well as incorrect disposal of waste, including accidental discharge of

sanitary or other wastewaters to the local environment.
The significance of the impact has been assessed as minor as:

e The sensitivity of the receptors is to be considered high as to the current state of
knowledge the soil in place, without protection, would absorb any contaminants
generated by a spill.

e The magnitude of change is considered very low during the construction phase
because the spill or leaks of substances would affect extremely small and
contained areas and considered unlikely to happen. Wastes will be disposed of by
a licensed hazardous wastes collector / operator and transported to a licensed

waste site in compliance with international best practices.

805120.GLA.R.003. Revision BS. Page 222 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Inert waste will be taken off-site and disposed of in a suitable landfill site. The procedure
to assess final disposal facilities will be part of the Hazardous Materials and Waste

Management Plan.

Storage and sealing of hazardous materials and wastes will take place in dedicated areas
on site. There will be hazardous substances storage areas with special warning signs,
instructing the staff on the rules of conduct in ordinary and emergency situations and

utilization of wastes in accordance with national legislation and International Standards.

Since residual waste is considered to be very low in quantities, the significance of the

impact is assessed as minor.

Nevertheless, a number of mitigation measures have been proposed to protect the soil

by spills or leaks.

8.4.1.3. Volcanic eruption

In terms of risks of eruption, due to the rugged terrain (the presence of deep ravines, hills,
depressions, etc.) and the slope of the terrain in a southern direction in the Project area,

impacts are considered Minor since the eruption materials cannot reach the Project site.

The road chosen for the delivery of equipment, materials, machinery and personnel to

the Project site will not be adversely affected by any volcanic eruption due to distance.

Before construction begins, it is recommended that the Mud Volcano Sector of the
Institute of Geology of the Academy of Sciences provides an official opinion on the status
of volcanoes identified around the Project site, including the frequency of their eruption,
the amount of emitted breccias, their distribution area, the composition of gas emissions,

etc.

The prevailing wind directions in the Project area are north and north-west and therefore
smoke and dust from volcanic eruptions will not result in a significant impact.

8.4.2 Operation

During this phase of the Project, the main impacts on soils would be mainly related to
vehicle traffic. There should be no need for vehicles to travel off the improved roads, and

this will be actively discouraged.

805120.GLA.R.003. Revision BS. Page 223 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

As described with regard to the construction phase impacts, the main risk to soils would
be where vehicles leave prepared roads and drive cross-country. If designated roads are
not used, vehicle movements can cause damage over a wide area. The magnitude of the
effect during operation is very low, since there will be much less frequent traffic than
during construction, and only occasional use of heavy equipment. In addition, vehicles

will keep to improved roads. The significance of the impact is assessed as minor.

8.4.3. Decommissioning

Similar to construction, soils will be highly vulnerable to traffic and erosion during
decommissioning. The movement of materials off-site may involve the construction of
temporary roads and use of large vehicles. Similar measures to those outlined for the
construction phase will need to be taken to minimize impacts on soils. Reinstatement of

land and after-care will be critical to mitigating the damage to soils.

The panels and supports will be dismantled or replaced with new ones and steel and other

useful materials will be recycled. Inert materials which cannot be recycled will be taken to

a suitable disposal site. However, foundations and other inert belowground materials will

be buried. This is not likely to have a significant impact on soils as it will not prevent re-

vegetation or restoration of land.
8.5 Mitigation

8.5.1 Construction
General mitigation measures to be applied during construction include the following:

e Clearly demarcate storage and staging areas and store all materials, equipment
and vehicles in demarcated area to reduce soil damage. Furthermore, vehicles
will be confined to demarcated roadways.

e Establish native grasses in erosion control channels and in other areas
immediately after final disturbance.

e Salvage and store topsoil and subsoil before areas are excavated, with topsoil
stripped and stockpiled separately.

e Segregate excavated soils into stockpiles dependant on material type and provide
erosion control while stockpiled.

e Oncompletion of earthworks, backfill material in the same stratigraphic sequence.

e Placement and compaction of gravel where needed, excavation of a drainage
ditch along uphill sides where appropriate, and placement of low berms on

downhill sides where necessary.

805120.GLA.R.003. Revision BS. Page 224 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

If narrowing access roads following construction, scarify compacted areas and
establish native grasses, where possible given the conditions, in any soil-based
channels that are constructed alongside the road.

Once construction and road-building are complete, scarify all areas compacted by
off-road vehicle / equipment movements and establish native grasses.

Store all materials within designated areas of temporary storage facilities and
provide supplies to clean-up of minor spills.

The source of material for road construction is currently unknown, in case there
will be the need to source it from a nearby quarry. Clay materials at site are not
recommended to be used as road and construction fill.

Confine all vehicles and equipment to the roadway and, to extent possible,
minimize activities during wet conditions. When activities must occur in wet
conditions, control storm water by using fabric, straw bales or other measures to
impede storm water flow and prevent erosion.

When damage to wet soil occurs, repair once dry conditions return.

For storage of oil, establish a designated storage area, with impervious base and
impermeable bund walls. Capacity must be sufficient to contain full volume within
a bund and secured area.

Store all fuel, oil and chemical storage in the designated storage area.

Check hoses and valves regularly for signs of wear and ensure they are turned off
and securely locked when not in use.

Place diesel pumps and similar items on drip trays to collect minor spillages.
Check trays regularly and remove any accumulated oil.
Reduce the amount of waste to the maximum extent possible.

Collect all solid waste and store until transported to the designated disposal site.

Mitigation measures and monitoring to ensure containment of cleaning water

contaminated with concrete at settlement ponds. The ponds will be fully lined with a

plastic liner to ensure no seepage into the ground can occur. These measures will be

expanded upon within the Hazardous Substances and Waste Management Plan.

The Hazardous Materials and Waste Management Plan will include procedures for

handling and storing redundant/broken PV panels on the Project site (for example,

ensuing these are bunded or stored in a covered area of the site).

805120.GLA.R.003. Revision BS. Page 225 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In relation to seismic hazards, both temporary and permanent buildings will comply with
foreseeable climatic and seismic loads at the Project site in accordance with National
legislation / building standards. This will be considered at the detailed design stage on

appointment of the EPC Contractor.

Details will also be included in the Emergency Preparedness and Response Plan
developed prior to construction in relation to actions to be taken and evacuation
procedures in the event of an earthquake or volcanic eruption during the construction
phase.

8.5.2 Operation

Several measures are recommended during operation of the Project to reduce damage

to soils. These include:

e Confine all vehicles to roadways.

e Monitor road condition regularly; then repair damaged and rutted roads rather
than bypassing damaged sections.

e Monitor erosion controls and repair as needed.

e Where possible, maintain grass cover on berms and ditches.

e Prohibit use of vehicles and equipment off prepared roads.

e Re-stabilize existing eroded tracks and restore grass cover as needed.

¢ Do not collect firewood from the site.

e Reduce wastes to the extent possible and maximise re-use of materials with
recycling opportunities investigated by the O&M Contractor. Collect, segregate
and store all waste and garbage before disposal at the designated site.

e Clean up and store oily and chemical waste and contaminated material before
transport to the designated disposal site to reduce risk of soil and groundwater
contamination.

e Establish a designated storage area with an impervious base and impermeable
bund walls and protected from precipitation. Capacity must be sufficient to
contain full volume within a bund and secured area.

e Store all fuel, oil and chemical storage in the designated secure area.

The operational Hazardous Materials and Waste Management Plan will include
procedures for handling and storing redundant/broken PV panels on the Project site (for

example, ensuing these are bunded or stored in a covered area of the site).

805120.GLA.R.003. Revision BS. Page 226 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Details will also be included in the Emergency Preparedness and Response Plan to be
updated for the operational phase in relation to actions to be taken and evacuation
procedures in the event of an earthquake or volcanic eruption during the construction

phase.

8.6 Residual Effects and Conclusions

The most significant impacts on soils have been assessed as Minor during construction
as a result of potential erosion from vehicle traffic, topsoil stripping, soil compaction and
the use of heavy equipment. Impacts will be relatively short in duration, lasting only
through construction. Following implementation of the proposed mitigation measures,

the residual impact is considered to be Negligible.

During operation, impacts on soils are less significant and mainly confined to vehicle
traffic. The main risks are associated with vehicles leaving the prepared roads and driving
cross-country. With mitigation implemented, these risks will be removed, resulting in no

residual impacts.

805120.GLA.R.003. Revision BS. Page 227 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

9 Archaeology and Cultural Heritage

9.1 Introduction

Archaeological and cultural heritage is important as a source of valuable historical and
scientific information, as an asset for economic and social development and as an integral
part of a people’s cultural identity, practices and continuity. In particular, cultural heritage
refers to tangible forms of cultural heritage, such as tangible property and sites having
cultural, artistic, and religious values, as well as unique natural environmental features
that embody cultural values, such as sacred groves. Intangible forms of culture, such as
cultural knowledge, innovations and practices of communities embodying traditional

lifestyles, are also included.

This chapter assesses the potential impacts of the Project and associated works on any

archaeological and cultural heritage assets in the surrounding area. Mitigation is
proposed where appropriate to reduce adverse impacts and enhance benefits where

possible.

9.2 Assessment Methodology

The archaeological and cultural heritage assessment has been largely based on desk-
based studies and on the findings gathered through on-site surveys carried out during
both the Scoping and the ESIA phases (in July 2020 and in April 2021 respectively) by
Sulaco specialists. Cultural beliefs and traditions and formal and informal heritage sites
have been investigated during the site visits through visual observations and
consultations with relevant communities and stakeholders (especially as regards the
intangible cultural heritage sites) - community leaders, farmers, State Tourism Agency,
Institute of Archaeology and Ethnography, Gobustan Reserve Director, Ministry of

Culture.
The onsite activities were primarily aimed at:

e Identifying any sign of archaeological monuments and sites of formal and
informal cultural heritage at the Project site and within the wider 10 km Study
Area (to gather further baseline information on this topic).

e Assessing the presence of sensitive areas of archaeological and cultural
heritage in the Project site and in the wider surroundings, especially the
Project Area of Influence.

e Taking photos of the identified objects and determining their coordinates

using GPS device.

805120.GLA.R.003. Revision BS. Page 228 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Verifying the value and connection of identified archaeological

monuments/sites to cultural heritage and traditions.

The collected information has been utilised to guide the assessment of potential impacts.
The method of assessment has been based upon that which is outlined in Chapter 4
(Assessment Methodology).

9.3 Baseline Conditions

All historical and architectural monuments located in Azerbaijan which are protected by
the State are included in the List of Immovable Historical and Cultural Monuments of
National Importance, approved by the Resolution of the Cabinet of Ministers of the
Azerbaijan Republic dated 02.08.2011 No. 132. The following table contains an extract

from the above-mentioned list, with focus on objects of cultural heritage located in
Garadagh District.

Table 9-1: List of immovable historical and cultural monuments of national

importance located in Garadagh District

Inventory Historical 9
Location
Number name
Architectural Monuments
105 Caravanserai XIV Century Garadagh railway station
106 Caravanserai (Karachi) XV Century Sangachal settlement, Miejik
territory
107 Tomb of Sofi Hamid XVII Century 52ngachal settlement, Miejik
territory
108 Caravanserai XV Century Sangachal settlement

Archaeological Sites

Sangachal settlement, Miejik

492 Ovdan (underground reservoir) | XVII Century territory

493 Ovdan (underground reservoir) XV Century Sangachal settlement

494 Ovdan (underground reservoir) XV Century Sangachal settlement

495 Ovdan (underground reservoir) | XVIII Century Bibi-Heybat station
805120.GLA.R.003 Revision BS Page 229 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Within the Study Area, the only recognized heritage resource protected by the State is
the Qobustan State Historical and Artistic Reserve. The Project Area itself is located near

Kichikdash Mountain, where the concentration of Gobustan rock carvings is high.

During the site walkover, no direct or indirect evidence of cultural and archaeological
value indicating the presence of any signs of an ancient settlement (i.e. cultural layer,
remains of ancient settlements, household utensils, etc.) were detected within the Project
site boundary. The Project site surroundings are used by herders or ethnic groups

engaged in traditional livestock practices.

Based on the feedback received from the Institute of Archaeology and Ethnography by
the Azerbaijan National Academy of Sciences (ANAS) during stakeholder engagement
activities performed in April 2021, the area is historically important from an archaeological
point of view and the risk of findings within the Project Area cannot be totally excluded.
Also, the potential presence of burial mounds (ancient tomb monuments) in the Study
Area is noted by the Ministry of Culture. The Director of the Gobustan National Historical-
Artistic Reserve reported that in 2020, Gobustan National Historical-Artistic Reserve
together with the Institute of Archaeology and Ethnography of ANAS studied two
mounds on the north side of the Project Area through archaeological excavations

(approximate location unknown at the time of writing).

Furthermore, two cemeteries have been identified in the vicinity of the Project area during
the surveys conducted onsite. Of these, the old one is located south of the Project site,

while the most recent one is located North-West to the Project site

9.3.1. Gobustan (Qobustan) Rock Art Cultural Landscape

As shown in Figure 9-1, part of the Qobustan National Park officially “Qobustan Rock Art
Cultural Landscape “World Heritage (WH) Site, an open-air museum with a huge
collection of priceless historical artifacts, which is located around 1.8 km in east — north-
east direction from the Project area. This is a hill and mountain site occupying the south-
east end of the Greater Caucasus mountain ridge. The site has outstanding universal value
for its rock art engravings, for the substantial evidence the collection of rock art images
presents for hunting, fauna, flora and lifestyles in pre-historic times and for the cultural
continuity between prehistoric and mediaeval times that the site reflects. As a result of
archaeological research in the Qobustan Reserve, more than six thousand carvings on
1000 rocks, ancient dwellings-caves, about 40 mounds, more than 100 thousand objects

of material culture were discovered. The most ancient carvings date back to the Mesolithic

805120.GLA.R.003. Revision BS. Page 230 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

era, but it is believed that life existed there before, which allows considering Qobustan

one of the cradles of civilization.

A decree of 1950 put the property under the control of the State Authorities and closed
all stone quarries in the area. The Qobustan State Historical-Artistic Reserve is protected
by a decree since 1966. This general protective law is reinforced by laws concerning the
protection of historical and cultural monuments and their utilisation (1978 and 1998), and
by decrees concerning the implementation of these laws (1998) and on special

authorisation of excavations (2000).

The Qobustan Rock Art Cultural Landscape was included in the World Heritage List in
2007 and received UNESCO's status of enhanced protection during the eighth session of
the Committee for the Protection of Cultural Property, held in Paris in December 2019.
The Responsible Government Institution is the Cultural heritage Division of the Ministry
of Culture and Tourism of the Republic of Azerbaijan. The reserve attracts hundreds of

tourists from dozens of countries around the world each year.

The cultural and archaeological evidence is localized in three confined WH Sites, while a
buffer zone is set around them for maintaining the outstanding universal value, including
conditions of integrity and authenticity of the property. The WH Site closest to the Project
area is located 3 km far in east direction and the distance between the Project area and
the WH Buffer Zone results to be around 1.8 km (Figure 9-1).

805120.GLA.R.003. Revision BS. Page 231 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend

(Project Area (Area 60)

(J Study Area (10 km Buffer)

Gobustan Rock Art Cultural Landscape
i) (__) Wis Buffer Zone/Gobustan Reserve

waa)

WH Site Area

rs ges
Figure 9-1: Location of the WH Sites and Buffer Zone within the Qobustan Rock
Art Cultural Landscape with respect to the Project Area and the Study Area
location“

9.3.2 Cemeteries

In the territory of Gobustan, cemeteries are traditionally not only burial places, but also
sacred places considered holy by the locals. As shown in Figure 9-2 and in the following
pictures (Figure 9-3), two cemeteries (Gara Atli cemetery and Khanali cemetery) were

detected as sensitive elements in the vicinity of the Project site:

e A recent fenced-in Muslim cemetery, where the funeral practices still occur,
located at the distance of about 1.2 km from the north-western boundary of the
Project area.

e Amore ancient cemetery, still used for funeral practices, located around 0.35 km

from the southern boundary of the Project area.

 http://whc.unesco.org/en/list/1076/

805120.GLA.R.003. Revision BS. Page 232 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Since the field studies were carried out when restrictions due to COVID-19 were in force,
only few people either on the site or outside of it could be interviewed to collect any
additional information about the origin of the cemeteries. According to one of the visitors
met on-site, the recent Muslim cemetery belongs to the Shamly people living in the
Gobustan settlement of the Garadagh District and in some villages of the Hajigabul
Region.
According to the List of Immovable Historical and Cultural Monuments of National
Importance, which was approved by the Resolution of the Cabinet of Ministers of the

Azerbaijan Republic No. 132 in August 2011 (Table 9-1), the identified cemeteries are not

elements of cultural heritage protected by the State.

Legend
Cproject Area (Area 60)
Study Area (10 km Buffer)
(Project Area of Influence (5km buffer)
A\ Cometeries

Figure 9-2: Location of cemeteries detected in the vicinity of the Project Study

Area and within the 5k buffer Project Area of Influence

805120.GLA.R.003. Revision BS. Page 233 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 9-3: Pictures of the new (above) and old (below) cemeteries located in the
Study Area

9.3.3. Other Culturally Relevant Areas

One of the main tourist attractions in the area are world-famous mud volcanoes. The
majority of these volcanoes are protected by the Ministry of Ecology Natural Resources.
They have been declared natural resources under the order of the country’s leader. It has

unique value and is an attractive area for tourists.

As of early May 2021, the Government of Azerbaijan is planning to establish a geopark in
an area including a group of mud volcanos located more than 10 km North-West of the
Project site. The improvement of infrastructure in these culturally relevant areas is a
strategic goal reported by the Ministry of Culture (interviewed in April 2021). A new two-
lane local highway of 8 m width is also being developed to facilitate tourist access to the
volcanoes and to improve the road infrastructure for residents. The new road starts from
the entrance to the Gobustan Nature Reserve (located almost 6 km North to the Project
site) and runs in the North-Western direction for 21 km, at a distance of around 4 km

from the Project area.

805120.GLA.R.003. Revision BS. Page 234 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In addition, as anticipated in Section 8.3.1.1, out of the four volcanos detected in the
vicinity of the Project area, Goturdagh and Dashgil are considered as natural resources of
touristic interest; these volcanoes are located 4.7 km South and around 3 km South-East

to the Project site.

9.4 Assessment of Impacts

Potential impacts on archaeological values and cultural heritage can include impacts on
the setting of designated sites or direct impacts on below-ground archaeological remains
as a result of ground disturbance during construction, disturbance to religious and
aesthetic sites, disruption of cultural traditions and formal and informal heritage sites /

intangible cultural heritage sites.

The Project Area of Influence incorporates a 5 km buffer from the Project site and includes
a portion of the Gobustan Reserve UNESCO site (archaeological relevant area - Figure
9-1). In addition, the Project surroundings (out of Gobustan Reserve UNESCO site) are
used by herders or local farmers engaged in traditional livestock practices. Furthermore,
stakeholders’ consultations confirmed the importance of the two cemeteries located
within the Project Area of Influence as traditionally not only burial places, but also sacred
places considered holy by the locals. The potential presence of burial mounds (ancient

tomb monuments) within the Project Area of Influence cannot be excluded as well.

That said, it should be noted that during the site walkover in July 2020 and April 2021,

and further geotechnical investigations conducted by the Company in the area, no direct
evidence of cultural and archaeological value indicating the presence of any signs of an

ancient settlement (i.e., cultural layer, remains of ancient settlements, household utensils,

etc.) were detected within the Project footprint. The site sensitivity is assessed to be
medium following a conservative approach and considering the high attention of
Institutional and local stakeholders on the conservation of that area nearby reserves of

national importance and ancient cemetery.

Impacts on herders or local groups engaged in traditional livestock, pasture-winter
livestock and on their traditional field of activity will be further investigated in Chapter 12.
9.4.1. Construction

The Project is not deemed to have a direct adverse impact on any international or
nationally recognised cultural heritage or archaeological feature in the Aol. However, the

following considerations are made:

805120.GLA.R.003. Revision BS. Page 235 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e The presence of workers in the Project area, transportation of materials and
equipment to the construction sites may impact on cultural areas, habits and
aesthetic values.

e Potential for disturbance of previously undiscovered archaeological finds (burial
mounds) during construction cannot be excluded as the Project will involve
ground clearance activities such as levelling, grading and excavation works.

e Potential disruption/disturbance to access to cultural heritage features

(cemeteries and related ceremonies) during construction may occur.

It should be noted that although there are no known archaeological or religious sites
located within the Project footprint, the Gobustan Reserve UNESCO site and cemeteries
are located nearby of the Project and considered of cultural significance. It is imperative
that these sites are not disturbed further by the Project activities, such as transportation,
or by the workforce. Given the distance from the site Gobustan Reserve UNESCO site is
considered unlikely to be directly impacted by the Project, but even if unlikely on
archaeological values, disturbance to local cultural heritage aspects and intangible assets
are likely to happen (touristic values, herders or local farmers engaged in traditional
livestock, funeral practices, living traditions & religious practices) and the magnitude of

change is considered to be moderate.

As such, the potential impact on cultural heritage assets is considered moderate.

9.4.2 Operation

From consultation which has taken place, it is the stakeholders’ perception that the visual
impact of the Project may pose risks to the historical archaeological landscape of
Gobustan region. During consultations, the Ministry of Culture stated that in the future,
tourists will not only visit Gobustan alone or mud volcanoes. There are plans to develop
a safari experience and take visitors to other monuments in the region (such as Seki-
Zaqatala, etc). There is concern in terms of the extent to which the Project will affect their
prospects in the future. The Gobustan Nature Reserve is a rare reserve, dating back more
than 2,500,000 years, thus very important in terms of promoting Azerbaijan cultural and
historical values in the world, as well as attracting tourists. At the same time, the Project

is considered a great opportunity for the country and a clean energy Project.

805120.GLA.R.003. Revision BS. Page 236 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Local leaders were consulted at the start of the engagement process and during the
second round of consultation with regards to a number of elements including cultural
and historical sites. Local people raised no concerns relating to the proximity of the site
to cultural heritage features during the surveys and consultation which took place to
inform the LRP.

There is the potential of indirect impacts on the setting of cultural heritage features as a
result of new development. The presence of facilities may impact visual character and
sense of place into the existing rural landscape, particularly when viewed from areas of
cultural importance. From review of the landscape assessment, impact on Designated
Areas (Gobustan Reserve) and Mud Volcanoes touristic area was confirmed to be

moderate, while slight and not significant on Farmlands/Rural Areas.

Considering the above, the Project is therefore deemed to have a slight indirect impact
on cultural setting thus not significant, since possible initial change are expected to be

followed by rapid habituation which reduces the nuisance level.

9.4.3 Decommissioning

Impacts on cultural heritage assets are considered similar to construction phase. No

impact on archaeological resources is expected.

9.5 Mitigation

Since the research area is located in the historical territory of Gobustan, the EPC
Contractor will be required to put in place provisions for identification of unidentified or

unexpected finds during below ground works.

Since the Project's land preparation and construction phase will involve earthworks and
excavation activities, a Chance Find Procedure in accordance with the requirements of IFC
PS8, EBRD PR8 and ADB Safeguard Policy (Cultural Heritage) will be developed and
implemented in order to prevent potential harm to any undiscovered archaeological finds
that might be present at the Project Area. Construction planning in relation to
archaeology and the chance finds procedure will be detailed in the Construction

Environmental Management Plan (CEMP).

805120.GLA.R.003. Revision BS. Page 237 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Project will comply with the requirements of Azeri Law with regard to management
of any chance finds that may be discovered during the Project works. Azeri cultural
heritage and environmental experts, as well as archaeologists, will be involved in the
preparation of the procedure (e.g., experts from Institute of Archaeology and
Ethnography of ANAS, Gobustan National Historical-Artistic Reserve representatives,
which main tasks are the protection and promotion of all cultural values in the territory

of Gobustan).

The Company will liaise and maintain open discussion channel with the Ministry of
Culture, the Gobustan National Historical-Artistic Reserve together with the Institute of
Archaeology and Ethnography of Azerbaijan National Academy of Sciences (ANAS)

before and throughout construction phase.

The Chance Finds Procedure will apply to the construction phase. All the Project Company
and the contractors’ personnel will be informed about the implementation of the Chance

Finds Procedure and related trainings will be provided.

In case of a chance find, all activities that may potentially harm the archaeological find
will be ceased, the area will be secured, and the chance find will be recorded. The
competent Authority will be notified immediately for further actions. The Project
Company will collaborate with the authorities for the investigation of the site and will take

relevant measures to avoid any further disturbance.

Within the scope of stakeholder engagement to be conducted during Project lifetime,
ongoing information disclosure to communities will include any chance finds. The Project
Company will also take necessary measures to ensure that the availability/accessibility to
cemeteries in particular is not impacted by the Project during also the operation phase.
In case of any grievance regarding intangible cultural heritage, the grievance will be

responded to appropriately in compliance with the grievance procedure.

Detailed and regular information to local community members will be provided about
Project activity to mitigate community concerns as a result of misinformation. The Project
Company will consider scheduling construction activities to minimise the effects on local
communities and farmers and to reduce impacts on the nearby cemeteries in case of

rituals.

805120.GLA.R.003. Revision BS. Page 238 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

9.6 Residual Effects and Conclusions

There is the potential for residual impacts on any previously undiscovered sites and
features that may be discovered during construction works. Mitigation measures will be
put in place to alert the appropriate authorities to artefacts or evidence of past activity
discovered. A Chance Find Procedure in accordance with the requirements of IFC PS8 and
EBRD PR8 (Cultural Heritage) will be implemented to properly manage risks. With
mitigation, it can be concluded that there would be no significant impacts associated with
cultural heritage as a result of the Project.

805120.GLA.R.003. Revision BS. Page 239 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

10 Noise and Vibration

10.1 Introduction

The noise and vibration assessment considers potential effects relating to noise from the

a]

roject at noise sensitive receptors (NSRs). Noise can have an effect on the environment

and on the quality of life enjoyed by individuals and communities.

The chapter provides details on the assessment methodology; the baseline conditions
currently existing at the Project site and surroundings; the likely noise effects during the
construction, operation, and decommissioning phases of the Project; the mitigation

measures required to prevent, reduce, or offset any significant adverse effects; and the

ikely residual effects after these measures have been employed.

10.2 Assessment Methodology

British Standard BS5228-1:2014 Code of practice for noise and vibration control on
construction and open sites has been used as reference for the assessment of construction
impacts and generally calculations have been carried out to establish the worst-case
scenario based on hemispherical spreading (SWL-10 [{log_10 [2 m(distance)*2], where

SWL is the sound power level).

The Project is required to comply with national and international standards. The

Azerbaijan noise standard is presented below.

Table 10-1: Azerbaijan noise standard

Maximum allowable noise levels,

lAeq (dBA)
Description of area
Daytime Night-Time
07:00 to 23:00 23:00 to 07:00

Residential area 40 30
Commercial areas 55-60 55-60
Hotels and hostels 45 35

Special purpose workplaces 50 50

Workplaces having permanent
Industrial areas 80 80
buildings or lands

Workplaces- truck drivers 70 70

805120.GLA.R.003. Revision BS. Page 240 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Maximum allowable noise levels,

lAeq (dBA)

Description of area

Daytime Night-Time
07:00 to 23:00 23:00 to 07:00

Workplaces- Drivers of tractors

and other similar vehicles and 80 80

drivers of reclamation vehicles

Hospitals and health centers 35 25
Sensitive Areas Schools, libraries and conference
40 40
rooms

Noise Standards QOST 12.1.003-83 UDK 534.835.46:658.382.3:006.354; Gost 12.1.036-81 ST SEV 2834-80

The International Finance Corporation (IFC) Environmental, Health and Safety (EHS)
General Guidelines*® set out noise limits as shown in the table below. The IFC limits will
be used as reference for the purposes of this assessment in addition to national limits,
and whichever guideline value is the more stringent will be considered to evaluate
Project's impacts. It should be noted however that IFC EHS Guidelines do not set noise
limits particularly for construction activities and the guidance provides absolute noise
level limits. Where the existing ambient noise level is above the prescribed level, it
suggests that the noise source being considered should not elevate the ambient by more

than 3 dB at the nearest off-site receptor locations.

Table 10-2: IFC EHS General Guidelines

Receptor dB (One Hour lAeq)

Daytime (07:00 to 21:00) Night-Time (21:00 to
07:00)

Industrial; commercial 75 70

Residential; institutional;
: 55 45
educational

45° IFC Environmental, Health, and = Safety (EHS) Guidelines, 2007. Available —_ at:
https://www. ifc.org/wps/wem/connect/topics ext_content/ifc_external corporate _site/sustainability-at-

ifc/poli standards/ehs-

guidelines#:~:text=The%20EHS%20Guidelines%20are%20technical,and%20in%20IFC's%20Performance%20
Standards.
805120.GLA.R.003 Revision BS Page 241 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

10.3 Baseline Conditions

Current anthropogenic noise in the vicinity of the Project site is related to agricultural and
domestic activities, as well as occasional vehicular traffic on local dirty road with low daily
traffic flows volumes. No significant sources of vibration noted during the site visit
performed by Sulaco in July 2020 and April 2021.

10.3.1 Sensitive Receptors

Identification of NSRs has been undertaken based on site survey outcomes performed in
July 2020 and April 2021 and desk-based assessment. NSRs for the Project have been
selected as places where human receptors / users might be affected by noise generation
by Project activities within the established Project Area of Influence of 5 km. Based on
these criteria, farms shown in Figure 10-1 are located within the Project Aol and are the

nearest NSRs located up to 3.5 km from Project boundaries.

Legend
(Project Area (Area 60)
IPP Substation
[1 Project Area of Influence
= Qobustan Access Road
Sensitive Receptors
© Sheep and cattle farm

Figure 10-1: Noise sensitive receptors

805120.GLA.R.003. Revision BS. Page 242 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The closest farm to the Project site is located approximately 300 m (ID-1) at its closest
point to the east of the Project site boundary. The farm ID-9 and ID-2 are located
respectively 700 m and 900 m to the north-east and to the east of the Project site
boundary. Farm ID-31, 10 and 19 are respectively approx. 1 km E, 1.1 km NW and 1.2 km
S from Project boundary. Remaining farms are located more than 2 km up to 3.5 km (ID-

21) far from Project area.

10.4 Assessment of Impacts

The solar panels will be silent in operation, noise emissions are expected from the inverter
units, transformers and from the substation building. For the purposes of this assessment,

the substation transformer is the dominant source of noise during operation.

Additionally, the construction/decommissioning phases will result in short-term noise
impacts from construction activities and vehicles traffic. The assessment is based on
assuming the construction of the substation building as a worst-case construction noise
scenario. Furthermore, noise emissions from panels installation and groundworks

activities are considered for the entire site.

The definition of impact significance has been undertaken following methodology
described within Chapter 4 of the ESIA.

10.4.1 Construction/Decommissioning Noise

There will be temporary and short-term noise impacts on NSRs from activities during
construction and decommissioning. The magnitude of the noise impact during
decommissioning phase is anticipated to be similar to the construction noise for a shorter

period.

Potential impacts are expected mainly related to construction traffic, excavation works,

construction of hardstanding, erecting array framework and erection of security fencing.
Construction works

A construction noise assessment has been undertaken based on British Standard BS5228-
1:2014 assuming the construction of the substation building as a worst-case construction
noise scenario. Furthermore, a construction noise assessment has been conducted

considering the panels installation and groundworks on the entire site.

As shown in the Figure 10-1, the IPP substation building is proposed to be located at the
south-east corner of the Project site covering approx. 1 ha. Considering the location of

the substation, the distances of closest NSRs are the following:

805120.GLA.R.003. Revision BS. Page 243 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Farm ID-19/31: approx. 1.2 km to the south-east.
e Farm ID-1: 2.3 km to the north-east.

e Farm ID-20: 2.8 km to the south.

e Farm ID-2: 3.3 km to the north-east.

There is a small amount of worker accommodation required on the Project site (for
housing up to 30 people). The location of this accommodation is not known at present
and so the results of this noise assessment will assist in informing the location away from

noisy areas of the Project site during construction.
The construction works noise assessment is provided in Table 10-3 below.

Table 10-3: Construction Works Noise Assessment - substation building

Sound Power Level at Noise Level at Noise Level at NSR
Source (BS5228:2014) NSR* (assumed | (assumed 1km

1km distance) distance) considering
attenuation**

Dumper truck 118 dB

SWL.
Ground 50 dB 36.5 dB
preparation. Backhoe excavator 99 dB
SWL.
Concrete Cement mixer (petrol or
preparation. diesel) 92 dB SWL. 24 dB 10.5 dB
Delivery truck (4axle
Installation of wagon) 110 dB SWL.
transformer and Driven piling 103 dB SWL. 42 dB 28.5
inverter. Mobile telescopic crane
(50t) 67dB spl 98 dB SWL.
Notes:

“applied calculation: SWL-10 flog_10 [2 n(distance)*2] where SWL is the sound power level.
** applied Method ISO 9613-2

Considering that construction activities will take place during daylight hours, the noise limits for night-time have not been
considered.

805120.GLA.R.003. Revision BS. Page 244 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 10-4: Construction Works Noise Assessment — installation of panels and

groundworks for the entire site.

Sound Power Level at Noise Level at NSR* | Noise Level at
Source (BS5228:2014) (assumed 300m NSR (assumed

distance) 300m distance)
considering
attenuation**

Dumper truck 118 dB

SWL.
Ground preparation. 60 dB 53.9 dB
Backhoe excavator 99 dB

SWL.
Driven piling 103 dB
Installation of panels SWL. 45 dB 38.9 dB

Notes:
“applied calculation: SWL-10 flog_10 [2 n(distance)*2] where SWL is the sound power level.
** applied Method ISO 9613-2

Considering that construction activities will take place during daylight hours, the noise limits for night-time have not been
considered.

Based on the results above, it is expected that the Project will generally meet national/IFC
noise limits (daytime) set for residential areas; however, ground preparation works have
the potential to result in increased noise levels at 300 m distance with an exceedance 13.9
dB over the national limits (residential area). National limits are met at a distance of 800
m (39.5 dB(A)) from the sound source. It is considered however that ground preparation

works are considered to be short term, temporary and intermittent in nature.

The noise impact due to construction works at site on nearest sensitive receptors is
considered to be of moderate significance. Construction noise can often be mitigated
through best practice, e.g., correct working procedures and working during appropriate
times of day, regular maintenance of equipment / plant and planning activities in

consultation with local stakeholders.
Access Road and Traffic

In addition to machinery and equipment, different types of vehicles (LGVs and HGVs in
particular as defined in Chapter 2: Project Description) are expected to be used during
construction phase of the Project. Furthermore, the Qobustan access road is expected to

be subject to upgrades for approximately 7 km.

805120.GLA.R.003. Revision BS. Page 245 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Qobustan access road crosses a very sparsely populated area, and no sensitive
receptors are present close to the Qobustan road works. This includes a buffer area of

100 m either side of the road (area of influence defined within Section 4.1 of the ESIA).

As such, the potential for significant noise impact to arise from the construction vehicles
and Qobustan access road upgrade activities are considered to be Negligible. Road
transportation from outside the country will take place approaching Qobustan settlement
from Baku or Poti (Georgia) by main M2 highway. Given the nature of the Baku-Alat-
Yevlakh-Georgian border M2 Highway — State Road as a major country arterial road, it is
considered that Project's activities will not impact existing noise levels along the main
highway.

10.4.1.1 Vibration

Truck and vehicle traffic along main transport/access routes and construction equipment
and machinery would have the potential to induce ground borne vibrations. Given the
nature of the Project and construction works to be done, not implying major civil works,
it is expected that the Project activities during construction will not give rise to high levels
of ground borne vibration. Bases on other similar projects, typically the levels of ground
borne vibration from a heavy machinery are considered as imperceptible to humans at a
distance of approximately 20 m. As the closest human receptors to the construction works
are at a distance of approximately 1km, resulting levels of ground borne vibration will be

imperceptible to occupants.

It is noted that there is an ancient cemetery, still used for funeral practices, located close
to the southern Project boundary and the access road. It is not expected that the traffic
along this road would result in unacceptable vibration impacts however mitigation will
be in place including prior warning to local communities of any extensive traffic
movements and construction works. Timing of works will be planned where possible to

avoid sensitive times when the cemetery is in use. These are detailed in Section 10.5.1.

The construction of a new level road surface at Qobustan road, which will be adequately
maintained, will ensure that ground borne vibration from vehicle movements will be
negligible. Road passing vehicles are not anticipated to generate any significant level of
ground borne vibration during construction even considering that no sensitive receptor
are present close to the works along the road and buffer area of 100 m either side of the

road.

805120.GLA.R.003. Revision BS. Page 246 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

10.4.2 Operational Noise

Solar PV panels themselves are not considered a noise source during operation, however
equipment within the site (typically inverter stations and transformers) will emit noise
during operation. While the Project will only be operational during daylight hours, as the
transformers are permanently energised, they may emit some noise by way of
magnetostriction hum during night-time. The distance between the substation and the

nearest receptor (farming area) is approximately 1 km.

For the purposes of this assessment, it is assumed that the substation transformer is the

dominant source of noise, and following assumptions have been considered:

e The sound power level of a substation power transformer between 60 to 80 dB(A).
It is assumed 80 dB(A) as worst-case scenario for the purpose of the current
assessment, without forced cooling as oil natural, air natural or ONAN cooled;

e Assuming a clean 50 Hz supply, the critical frequency will be in the 125 Hz octave
band.

At 75 m distance, the attenuation, according to ISO 9613-2 and assuming temperature of
20°C, 70% relative humidity, and soft ground between source and receiver (ground
absorption assumed G = 1), is expected to be 48.5 dB ref 20 pPa/pW. Assuming a
substation power transformer sound power level of 80 dB(A) as worst-case scenario, the

sound pressure level at 75 m is expected to be 31.5 dB(A).

Considering that the nearest sensitive receptor is located at approximately 1 km in
distance from substation, it is considered that National and IFC daytime and night-time
limits will be met at all NSRs. As such, the potential noise impact during operation is

considered to be of Negligible significance.

10.5 Mitigation

Mitigation principles identified below align with the relevant IFC Performance Standard

(PS 3 - Resource Efficiency and Pollution Prevention).

IFC PS 3 seeks to avoid or minimize adverse impacts on human health and the

environment by avoiding or minimising pollution from Project activities.

805120.GLA.R.003. Revision BS. Page 247 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

10.5.1 Construction

In order to reduce the impact of noise during construction, best practicable means will
be followed to ensure that the quietest available plant and construction techniques will
be used in order to limit noise output as far as practically possible. Construction will only
be undertaken during daytime hours. Where appropriate, micrositing will be undertaken
to ensure construction noise impacts are minimised and equipment is located as far as
possible from NSRs taking advantage of the natural topography as a noise buffer during

facility design.

To reduce the potential for road-related vibration impacts, mitigation will be included in
the TTMP and will include adherence to low-speed limits and regular maintenance of
vehicles utilising the road during construction. Monitoring will be in place to ensure

adherence to these measures.

In addition, all machinery used on the Project site will be regularly maintained and a TTMP
in place to regulate traffic and machinery use. Project construction traffic routing through

community areas outside defined Project access road will be avoided.

Consultation will take place with local communities prior to construction to inform people
of the proposed schedule and prior to any significant deliveries / HGV movements to the

Project site during construction.

There is a small amount of worker accommodation required on the Project site (for

housing up to 30 people). The location of this accommodation is not known at present

and so the results of this noise assessment will assist in informing the location away from
noisy areas of the Project site during construction. Monitoring of noise levels at the

accommodation should be conducted during construction of the Project.

10.5.2 Operation

Should additional mitigation be required during the operational phase, the following will

be considered:

e Installation of acoustic enclosures for equipment causing radiating noise (this
would typically give 3 dB attenuation).

e Installing acoustic barriers without gaps and with a continuous minimum surface
density of 10 kg/m? in order to minimize the transmission of sound through the
barrier. Barriers to be located as close to the source or to the receptor location to

be effective.

805120.GLA.R.003. Revision BS. Page 248 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Periodical maintenance of plant components such as inverters, transformers and
other equipment and vehicles used for transportation to and from the site will be

carried out to ensure their good working conditions.

To reduce the potential for road-related vibration impacts, mitigation will be included in
the operational EMP and will include adherence to low-speed limits and regular

maintenance of vehicles utilising the road during operation.

In addition, the Project grievance mechanism developed under IFC PS 1 will be
implemented during both the construction and operational Project phases. This will be
utilised to record, monitor and respond to / mitigate any noise related impacts raised by

nearby farmers and ensure compliance with noise limits is achieved at NSRs.

10.6 Residual Effects and Conclusions

There will be a short-term noise impact on NSRs during the construction phase. However,
best practise construction methods will be followed to ensure that noise impacts are
reduced where possible. Construction activities will not be carried out during noise
sensitive hours such as evenings. With suitable management, no significant impacts are
predicted on nearby NSRs.

805120.GLA.R.003. Revision BS. Page 249 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11 Transport and Access

11.1. Introduction

This Chapter presents the assessment of impacts potentially generated on the road
infrastructure by the Project's development. It also includes a description of the proposed
access route to the site and the current road network status and safety in Azerbaijan, with
a focus on the Project site surroundings. Where required, appropriate mitigation

measures are outlined, and any resultant residual effects assessed.
11.2 Assessment Methodology

11.2.1 Baseline Data Collection

A desktop review and site visits undertaken in July 2020 and April 2021 have been
executed to identify any key issues in accessing the site and to consider potentially
suitable access routes from main roads. This high-level route assessment has been largely
based on existing maps, satellite imagery, and information gathered during the site visits.

There has also been an initial logistics study carried out by DEC.

11.2.2 Assessment of Impacts

The assessment of impacts potentially generated by the Project on traffic flows has been

carried out by considering different types of vehicles involved during the construction
phase (i.e., Light Goods Vehicles, LGVs; Heavy Goods Vehicles, HGVs; Abnormal loads)
and by applying the IEMA (2003) “Guidelines for the Environmental Assessment of Road
Traffic’. The guidelines suggest the following thresholds are adopted to assess network

features are to be subject to assessment:

e Rule 1 — Include highway links where traffic flows will increase by more than 30%

(or number of HGVs increasing by more than 30%).

e Rule 2 — Include any other specifically sensitive areas where traffic flows will

increase by 10 % or more.

The specific impact assessment methodology applied to evaluate impact significance on

transport and access is discussed in detail in the following paragraphs.

805120.GLA.R.003. Revision BS. Page 250 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11.2.2.1 Receptor Sensitivity

The sensitivity of roads, their users and settlements along the proposed route has been
assessed in accordance with the criteria set out in Table 11-1. The IEMA guidance“ details
that sensitive locations are defined as receptors that are sensitive to traffic including

amenities such as hospitals, places of worship, schools and historic buildings.

Table 11-1: Sensitivity Criteria

Large rural settlement containing numerous amenities.

Traffic management measures in place such as controlled crossings,
High signalled junctions etc.

Minor / unclassified unpaved roads with low traffic flow volumes. These may
not be suitable for large HGV vehicles.
Rural settlement with a number of amenities.

Medium Minor traffic management measures in place.

Local road (paved / unpaved) suitable for HGV traffic.

Small rural settlement with few local amenities.
Low Minimal traffic management measures in place.

Paved road capable of large volumes of HGV traffic.

Scattered dwellings with no local amenities.
Negligible No / little traffic management in place.

Highway suitable for all types of vehicles and volumes.

11.2.2.2 Impact Magnitude

The magnitude of impact on traffic flow is determined based on criteria set out in the

IEMA guidelines and reported in Table 11-2 below.

46 IEMA (1993), Guidelines on the Environmental Assessment of Road Traffic

805120.GLA.R.003. Revision BS. Page 251 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 11-2: Magnitude of Change Criteria

Magnitude

of Change Increase in Traffic Flow Increase in HGVs
Large Above 90% Above 90%
Medium Between 60% and 90% Between 60% and 90%
Small Between 30% and 60% Between 30% and 60%
Negligible Under 30% Under 30%

11.2.2.3 Impact Significance

Given the above, a combined assessment of sensitivity and magnitude has been made to
determine the level of the predicted effect on a receptor (i.e. Negligible, Minor, Moderate
or Major). All direct and indirect impacts causing Moderate or Major effects, as identified
within Table 11-3, are considered to be significant.

Table 11-3: Matrix for Assessing Level of Effect

Magnitude of Sen:

y

Change / Impact
Negligible N

legligible Negligible Negligible Negligible

| mat Negligible Negligible Minor Minor
Medium Negligible Minor Moderate Moderate
| tage Negligible Minor Moderate Major
805120.GLA.R.003 Revision BS Page 252 of 461

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11.3 Baseline Conditions
11.3.1. Transportation Network

11.3.1.1 Roads

Azerbaijan's inland transport modal split has heavily shifted to road in the last decade,

representing 71% of freight transport and 98% of passenger transport in 2015.

Road ownership in Azerbaijan is divided into state, municipal, and private roads. State
roads, owned by AzerRoadService (ARS), are divided into three classes: major arterial
roads (M), minor arterial roads (R), and collector and local roads. The M and R roads
represent around 27% of the ARS road network but carry over 90% of the traffic. The
average daily traffic is approximately 5,100 vehicles per day on the M roads and 2,200

vehicles per day on the R roads.

Except for M roads which can have from two to six lanes, all other roads have only two
lanes. Only 54% of the total ARS network, including all M and R roads and around 37%
of Y roads, is paved. The condition of internal roads in the country is generally poor due
to the quality of construction and materials used, and the lack of regular preventive
maintenance after road construction and rehabilitation. Some local roads are impassable
during winter, which means that rural communities lack access to services for several

months of the year’”.

Table 11-4 below presents the length and the republic/local relevance of different

motorways types, based on data reported in Azerbaijan's Statistical Yearbook 2020.

Table 11-4: Length and republic/local value of motorways’ type in Azerbaijan

6 Hard Asphalt- Earth
Highway Concrete
pavement concrete road
Republic
Importance 4,789 4,783 121 4,532 36 94 6
(km)
Local
Importance 14,387 14,281 4 6,772 6,494 1,011 106

(km)

Pn 19,176 19,064 125 11,304 6530 | 1,105 112

According to the urban planning rules (Urban planning and highways, planning and

development of urban and rural settlements), the roads and streets of rural settlements

805120.GLA.R.003. Revision BS. Page 253 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

belong to different categories:

e Main streets of 3.5 m width, including from 2 to 4 lanes, passing through the entire
territory of the rural settlement, and providing the main transport and pedestrian
connections, as well as the connection of the residential area with the community
center.

e Local streets of 3.0 m width, including two lanes providing connection between
residential buildings and main streets.

e Local roads of 2.75 m width, including two lanes serving the industrial areas and
providing connections with residential areas.

e Driveways of 4.5 m width, including one lane providing direct access to residential,

industrial, and public buildings.

There are issues relating to the quality of internal roads and public transports in both
Alyat and Gobustan settlements. Some local roads in these municipalities are not paved
nor lit. Asphalting and lighting works conducted by Baku Landscaping Department are
currently underway on some local roads in Gobustan settlement, and roadside greening
works are planned to be carried out in Alyat. Works on improvement of the road
infrastructure in the Alyat and Gobustan settlements is carried out in accordance with the
State Program on the socio-economic development of the regions of Azerbaijan (2020-
2023). The Program provides for specific measures and terms to improve the
infrastructure in each district and its settlements, including the road infrastructure of rural
and settlement streets and transport links. Relevant authorities (Ministry of Economy,
executive authorities of districts and cities, etc.) regularly monitor the implementation of

the State Program and report to the Government.

4T|mproving the Sustainability of Road Management and Financing in Azerbaijan - World Bank, 2011.

48 Statistical Yearbook "Transport in Azerbaijan" - State Statistical Committee of the Republic of Azerbaijan,
2020.

805120.GLA.R.003. Revision BS. Page 254 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Road Safety

Based on the outcomes of the Systematic Country Diagnostic developed by World Bank
in 2015*°, poor connectivity in regions and rural areas constitutes a major constraint in
Azerbaijan. Despite the considerable progress undertaken over the period 2005-2015 in
improving the main road network, about 80% of local roads remain in bad condition, and

more than half of local roads requires urgent repair and rehabilitation.

Investment in infrastructure, in particular regional and local roads in areas with vulnerable
populations, was identified as a key emerging priority by World Bank, as poor local
connectivity also influences the ability of basic social services to be delivered as well as
the demand for education and health services. However, Azerbaijan's investment projects
in the roads sector are mainly focused on expanding or rehabilitating highways, which
are important in order to further strengthen the country’s geographical position as an
important link between the Black and Caspian seas and between Russia and Iran. Cross-
border connectivity projects are top priorities for the Government and make up most of

Azerbaijan's transport investments”°.

In recent years Azerbaijan's per capita spending on transport infrastructure has declined.
Road infrastructure investments dominate government spending on_ transport
infrastructure, while inland waterway transport infrastructure remains of significant but

secondary importance (Figure 11-1).

49 Azerbaijan Systematic Country Diagnostic - Management Unit (ECCU3), World Bank Group, June 2015.

5° Sustainable Infrastructure for Low-Carbon Development in Central Asia and the Caucasus, Hotspot Analysis
and Needs Assessment - OECD, December 2019.

805120.GLA.R.003. Revision BS. Page 255 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

qm tad Shand Read maiterance = EER nla waterways

ys LL 300

Total pe capita investment (current USD)

2012 2013 2018 O15 2016

Figure 11-1: Inland transport infrastructure investment in Azerbaijan (2012-
2016)°

Based on data reported in Azerbaijan's Statistical Yearbook 2020%8, the number of road
traffic accidents accounted for a total of n.1,870 cases in 2019, 88% of which occurred in

built-up areas and the remaining 12% on motorways.

The 96% of road traffic accidents occurring in 2019 happened on dry road surfaces, thus
only the remaining 4% occurred in presence of particular road conditions, such as wet or
iced roads. Among these events, 44% represents accidents between pedestrians and
vehicles, 34% corresponds to accidents between vehicles, and 22% represents single-
vehicle accidents. These events killed a total of n.821 people and injured a total of 1,702

people, 70% of which were aged 25-64.

1.3.1.2. Railway

Azerbaijan Railway (ADDY) is a state-owned enterprise that operates under the direction
of the Ministry of Transport of the Republic of Azerbaijan. The main railway route consists
of a west — east link from the Black Sea ports of Georgia and the Georgian capital Tbilisi
to Baku on the Caspian Sea, where there are connections to train ferries operating to

Aktau in Kazakhstan and Turkmenbashi in Turkmenistan.

There is also a north - south link operating from the Russian border near Makhachkala to
the Iranian border at Astara, and an east-west line linking Baku to Nakhitchevan. In
addition, there are a number of small branch lines radiating from the main routes and an

intensive rail network in the Absheron peninsula surrounding Baku.

The main railway line to Georgia runs parallel to the M-2. Total length of main track is

805120.GLA.R.003. Revision BS. Page 256 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

2,932 km, and its operating length is 2140 km. Of this, 1,169 km are electrified while the

rest operated by diesel-electric locomotives.

The railway line is predominantly used for freight purposes, though a small number of
passenger services connect towns to Baku and Georgia. Freight traffic has been increasing
continuously in the last decades, even if from 2015 to 2019 there has been a decrease of
freight turnover and good transportation (respectively from 6,210 to 5,152 million tonne-
km and from 17,090 to 15,222 thousand tonnes); most of the operations are on the Trans-

Caucasian line through Azerbaijan and Georgia.

The improvement of the Azerbaijan Railways network has been appraised by the
Government of Azerbaijan as one of the economic development factors for the country.
The priority corridor is the Trans-Caucasian line, where traffic has been and is increasing

most rapidly.

11.3.1.3 Baku International Port

Shipping activities in the waters of the Central Caspian Sea include cargo shipping,
passenger vessels, scientific surveys and other vessel movements supporting the oil and
gas industry. Baku is a main international port on the Caspian Sea which is seen as a
strategic part of Azerbaijan's logistics infrastructure and a key point in the whole logistics
corridor through which mineral, commodity and other products pass from central Asia to
western markets. The port has been constantly developing and plays an important role in
trans - Caspian trade and is the main marine gateway to Azerbaijan. The port operates

year-round and as a vital transit point in Europe-Asia trade.

The Baku International Sea Trade Port is comprised of Main Cargo Terminal, Dubendy Oil
Terminal, Ferry Terminal and Passenger Terminal. The major trading partners are Ports of
Aktau (Kazakhstan), Turkmenbashi (Turkmenistan), and Olya (Russia). Cargo and
passenger ferries operate between Baku/Alat and Aktau and between Baku/Alat and
Turkmenbashi; and between Olya and Turkmenbashi. The majority of transit is from East
to West and it primarily consists of oil and oil related products from Kazakhstan and
Turkmenistan. The bulk of exports go to Port of Turkmenbashy and a smaller portion goes
to Port of Aktau.

The Baku International Sea Trade Port (BISTP) in Alyat is a new port located around 70 km
south of Azerbaijan's capital. It is an extension of the Baku port and claims to link Turkey,
the European Union, Iran, India, and Russia with three international rail lines. Distance
from BISTP to existing rail and road network is less than 5 km. Thus, the port design offers

a0.5 km connection to an industrial railway line, as well as highway access through 3 km

805120.GLA.R.003. Revision BS. Page 257 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

road connections to the North-South and East-West main roads (Motorways). The first
phase of the port's construction was completed in 2017, but the timeline for phases two
and three are contingent on initial cargo volumes. With improved Caspian Sea shipping

and port services, the BISTP has the potential to be a major node linking Europe to Asia.

11.3.2 Transportation of solar PV components to Azerbaijan and Project Site

The Company is in process of running a competitive EPC tender and transportation will
be led by EPCs. For time being both land and water transport is considered. Two proposals
are under evaluation:

e One option is proposed by SEPCO Ill utilizing ports from Shanghai to Poti
(Georgia) and thereafter road transport. The duration of shipment from Shanghai
port to Poti port is about 29 days normally. A group of trailers will be responsible
for inland transportation from Poti to the Project site after customs clearance. The
distance between Poti and is the Project site is around 841 km by M2 highway.
The duration for inland transportation is about 14 days normally. Access to site is
then expected through Qobustan road.

e Second option is proposed by METKA which considers rail and road transport.
Transportation will take place mainly by rail for the bulk items that are arriving
from China (PV Modules, Tracker Parts, Inverters and Production Substations —
more than 2.500 containers passing by Shanghai/ Tianjin/ Hefei - Xi'an/Jinan/
Jiaozhou - Horgos — Aktau — Baku, arriving then in Gobustan area by truck) and
by road from Europe (Greece, Romania and Italy) for cables, LV Panels, SCADA
and CCTV/Security Equipment.

Road Transportation from all European places of origin will take place through Turkey
and Georgia to Azerbaijan (approaching the Project site by main M2 highway and

Qobustan road). Access to site is then expected through Qobustan road.

805120.GLA.R.003. Revision BS. Page 258 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11.3.2.1 Access to the Project Site

Access to the Project site will be gained via a main gate located in the north-eastern
corner of the fence surrounding the Solar PV plant area, while equipment transportation
over the Project area will be provided through a road surrounding the field and a network
of internal roads.

As shown in Figure 11-2, transportation to the Project site will be provided through an
existing track (Qobustan Road) to be upgraded and paved in various sections. The access
road is a Project facility and is under the responsibility of EPC Contractor. This is the main
route to access the Project site from Qobustan city and directly connects to M2 Road. The
proposed route from Baku or Poti (Georgia) to the Project site comprises the following

existing key roads:

e Main Highway “M2”, from Baku or Poti to the entrance to the Qobustan
settlement.

e Qobustan Road, from the Qobustan settlement to the Project site, which is

subdivided between:

o a dual carriageway local road of approx. 3 km length, which is an asphalt
road running from the Qobustan settlement to the entrance of the
Qobustan National Park and Reserve — picture “A” in Figure 11-3; and

o alocal dirt road of approx. 7 km length, which is a 4" category dirt road
without special coating running from the entrance of Qobustan Reserve
to the Project site, passing through the junction to GOC (Gobustan
Operating Company) base — pictures “B, C and D” in Figure 11-3.

As shown with the blue dotted line in Figure 11-2 and Figure 11-3. the first part of the
above-mentioned unpaved road (1.2 km in length) overlaps with a new road namely
"Gobustan — Volcanoes". According to press and TV reports®', the Agency of Roads of
Azerbaijan Republic has begun construction/revamping works of this new highway as

part of the State Program for the socio-economic development of regions (2020-2023).

51 https://az.sputniknews.ru/economy/20210403/426608226/azerbaijan-absheron-grazevie-vulkany-novaja-

doroga.html; http://www.aayda.gov.az/az/news/2943.

805120.GLA.R.003. Revision BS. Page 259 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

This new asphalt concrete coating road will be 8 m wide and 21 km long, leading from
the Gobustan settlement to the mud volcanoes located to the north-west of the Project
site (picture “E" in Figure 11-3). The main purpose of the new road is to improve the
transport infrastructure within the Garadagh District and facilitate access for the local
population and tourists to a future tourist complex, which will be built in the area within

the Arabani mud volcanoes, approx. 12 km from the Project site.

As shown in Figure 11-3 and Figure 11-4, a 15-km section of the road has already been
built and prepared for asphalt-concrete paving. Considering the actual pace of
construction works, it is expected that the new road will be completed before the

commencement of Project activities.

A broader description of the above-mentioned road infrastructures which will be utilised
to access the Project site is reported in the following dedicated sub-sections. It should be
noted that during site visits undertaken in April 2021, several vehicles were seen using
the Project site and its vicinity for transporting animals and driving livestock. These
vehicles use several dirt roads crossing the site in all directions, which are the only roads

connecting the existing farms spreading in the vicinity of the Project area with the outside.

805120.GLA.R.003. Revision BS. Page 260 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

/ Junction to,Gobustan
Legend j Reserve: -
(Project Area é ~ # cae
Populated Places ORES

Roads Network
— Qobustan Road

New Road "Gobustan - Volcanoes”
— Railways Network

Figure 11-2: Roads network in the vicinity of the Project Area providing access to

the site

805120.GLA.R.003. Revision BS. Page 261 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend
Roads Network
— Qobustan Road

New Road "Gobustan - Volcanoes’

Figure 11-4: Ongoing construction works of the new road “Gobustan —- Volcanoes
M2 Highway - From Baku to Gobustan settlement

The Baku-Alat-Yevlakh-Georgian border road (M2 Highway —- State Road) is a major
arterial road from Baku or Poti (Georgia) to the entrance to the Qobustan settlement. As
shown in Figure 11-5 below, M2 highway is a well-maintained major arterial road of
approximately 500 km length, running at around 5-7 km distance from the Eastern and
the Southern boundary of the Project Area. The M2 is an East-West corridor, starting from
Baku, spreading along the coast to Alat, and then crossing the country following the East-

West direction, till reaching the border of Georgia.

805120.GLA.R.003. Revision BS. Page 262 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Road Network of
Azerbaijan

Legend
— Major Roads (1,871 km)
— Minor Roads (2,706 km)
O Project Area

Figure 11-5: Road network of Azerbaijan

The M2 is part of the Great Silk Road, the main Baku-Tbilisi route, and of the Transport
Corridor Europe-Caucasus-Asia (TRACECA) route E-60, which is a main corridor between

Western Europe and China*”.

According to the Azerbaijan Statistical Yearbook 2020, goods transported on TRACECA
kept almost constant over the period 2015-2019, accounting for around 52-53 million
tonnes per year; 65.6% of these goods were transported by roads, 25.3% by railways, and
the remaining 9.1% by sea (Figure 11-6). These percentages also reflect goods’
transportation methods applied over the country, as around 70% of goods were
transported on roads in 2019, while the remaining 30% was subdivided between sea,

railways and pipelines transporting ways.

805120.GLA.R.003. Revision BS. Page 263 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Based on publicly available national statistics on traffic, 67 million tons of goods and 754
million of passengers have been transported by road network in Baku District area in
2019%.

Transportation of goods on TRACECA in Azerbaijan, 1,000 tonnes Structure of transportation of goods on TRACECA in Azerbaijan in 2019

Figure 11-6: Quantities of goods transported on TRACECA in Azerbaijan over the
period 2015-2019 (left), and related structure of goods’ transportation in 2019
(right)*®

Qobustan Road - Asphalt Section

The Qobustan road asphalt section, running from the Qobustan settlement to the

Q

jobustan National Park and Reserve, is a dual carriageway asphalt road of approx. 3 km

a

ngth with destroyed pavement over some sections.

This is a central street within the Gobustan settlement subject to high traffic intensity due
to the transit of large number of cars and trucks owned by the local residents and various

departments.

This section of Qobustan road is expected to be upgraded where needed before the

commencement of Project activities.
Qobustan Road - Dirt Section

The dirt road running from the entrance of Qobustan Reserve to the Project site is an
earth road of approx. 7 km length, which does not provide year-round access for local

farmers to nearby settlements, due to its poor-quality conditions.

Along this dirt road there are no road signs, gas stations, service stations, fire brigades
and first-aid post, night lighting and evacuation services; mobile communications are also

very unstable due to the difficult terrain.

52 https://www.azstat.org/webmap/ - State Statistical Committee of the Republic of Azerbaijan.

805120.GLA.R.003. Revision BS. Page 264 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Given the current conditions of the Qobustan road’s unpaved section, which will provide
direct access to the Project site, the Project Proponent is expected to put in place
revamping and paving operations before the commencement of Project activities, in
order to allow transportation of heavy equipment such as the transformers, water trucks,

etc.

11.3.2.2 Site Visit Observations

Due to accessibility issues, three alternative roads running from Gobustan settlement to
the Project site have been used during the site visits executed in April 2021. All the three
alternative routes run through the rural area of interest up to the Project site. The impact
assessment has been based on the assumptions that the Project will only use the
Qobustan Road as temporary construction and operational access road to the Solar PV

site as reported in the Project Description Chapter 2 of the ESIA.

The observed conditions of these alternative access roads identified during the site visits

are briefly discussed below with reference to Figure 11-7.

1. Alternative Road N.1 is characterized by lower traffic intensity with respect to the
other considered routes and can be conditionally divided into the following
several sections:

co between points 1 and 2 is an asphalt road;

co between points 2 and 3 is a dirt road;

co between points 3 and 4 is the operational dirt road running along the
entire route of the GOC “Babek-Umid” underground gas pipeline; and

co between points 4 and 5 is an ordinary unpaved dirt road.

2. Alternative Road N.2 starts from the intersection with the new road “Gobustan -
Volcanoes” and can be divided into the following sections:

co between points 1 and 2 is an operational dirt road with improved coating

running along the entire route of the GOC “Babek-Umid” underground

gas pipeline; and

co between points 2 and 3 is an ordinary unpaved dirt road.

3. Alternative Road N.3 starts from the intersection with the new road “Gobustan -
Volcanoes” and is an ordinary unpaved dirt road (section between points 3 and
4).

805120.GLA.R.003. Revision BS. Page 265 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

As anticipated, alternative roads n.1 and n.2 partially overlap with the maintenance road
built along the "Babek-Umid” underground gas pipeline owned by the GOC, which runs
approximately 1.0-3.0 km East to the Project site. This narrow operational road with
improved surfacing passes through hills, steep slopes, and descents in some places, which
cannot guarantee both the safe delivery of goods and road safety. In case of rainy
weather, this road becomes impassable, slippery, and dangerous due to the lack of hard
surfacing (gravel, crushed stone, etc.). In addition, the builders of the gas pipeline left the
excess soil resulting from backfilling operations of the pipeline trench along the edges of

the road, thus creating an extended high terrain embankment in some places.

805120.GLA.R.003. Revision BS. Page 266 of 461
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend Alternative Access Roads
— Qobustan Road Alternative Road N.1
— New Road ‘Gobustan — Volcanoes’ — Alternative Road N.2
— Babek-Umid Pipe Operational Road = — Alternative Road N.3

Figure 11-7: Alternative routes to access the Project site based on the outcomes of the site visit performed in April 2021

805120.GLA.R.003 Revision B4 Page 267 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11.4 Assessment of Impacts

11.4.1. Roads Sensitivity Analysis.

Table 11-5 sets out the level of sensitivity of the different sections of roads along the proposed
route considering the current type of road, traffic volumes and the presence of any sensitive

receptors.

Table 11-5: Road Sensitivity Analysis

Receptor Details Sen:

e Paved multi-lane highway with high carrying
capacity and high daily traffic flows, in good
condition.

M2 Highway e Primarily passing industrial/commercial areas. Negligible
e Free of charge road.

e Highway suitable for all types of vehicles and
volumes.

e Paved dual carriageway road with moderate

Qobustan access road — daily traffic flows and destroyed pavement
Section from Qobustan occurring over some sections.
settlement to Qobustan Medium

. ¢ Passing residential and commercial areas.
National Reserve.

(approx. 3 km long) ¢ Minor traffic management measures in place.

e Road suitable for HGVs.

¢ Local dirt road of poor quality with low daily
Qobustan access road — traffic flows.

Section from the ¢ Passing rural areas.
Qobustan National

Reserve to the Project ¢ No/ little traffic management in place. High
site. ¢ Minor / unclassified unpaved roads with low
(approx. 7 km long) traffic flow volumes. These may not be suitable

for large HGV vehicles.

11.4.2 Impact Significance Evaluation

The following table reports an overview of general risks potentially occurring on traffic flows in
Azerbaijan. The evaluation of the significance of impacts potentially arising from the Project

development is discussed in the following sub-sections, with reference to each project phase.

805120.GLA.R.003 Revision BS. Page 268 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 11-6: Traffic risks on the roads of Azerbaijan

pcs

Road risks e Rough road surface
e Narrow side streets / poor visibility
e Lack of clear road junctions
e Poor condition of road equipment, signs and handrails
e Unfit road signs indicating the direction
e Unfit warning signs for road works and temporary reverse flow systems
Transport risks e Overloaded / defective cars
e Low-speed cars (e.g., road repair vehicles, agricultural vehicles)
e Vehicles’ headlights and taillights unfitting driving at night
Risks related to | e  Inexperienced or untrained drivers
driver behavior ¢ Drunk, extremely tired, or distracted drivers
e Overall poor driving standards
Other risks e Uncontrolled roads’ crossing of herds, cattle, sheep, and goats
e Livestock left alone on the road at night

e Pillars of construction materials temporarily built on the road

11.4.2.1 Construction

A TTMP will be finalized during the detail design stage. For both options reported in section
11.3.2.1, construction equipment and workforce will travel to the site by road in country, and will,

therefore, have an impact on local traffic and transportation.

During the first period of construction in particular, there will be delivery of equipment to site
and vehicles / machinery transported to the site for construction activities. The second phase will
involve set up and commissioning of all infrastructure and as such, this stage will have reduced

vehicle requirements.

The assessment of impacts potentially resulting from the Project on transportation and access
during the construction phase is limited to the expected number of HGVs movements, and
construction staff transportation requirements that will be carried out by LGVs. Movements of
any abnormal loads or specialist vehicles (bulldozers, cranes etc) to the Project site are expected
to be limited. Very less heavy load other than major equipment's (transformer, inverter-stations
etc) are expected. The requirement for any oversized vehicles/abnormal loads will be considered

at final design stage from EPC contractors to ensure access is appropriate.

805120.GLA.R.003 Revision BS. Page 269 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The impact assessment discussed herein has been developed based on the following

assumptions:

e The PV Solar plant will be constructed as one development rather than in a phased
approach. The construction phase will commence in Q2 2022 and will last up to 18
months.

e The Solar PV components and construction equipment will be transported in country over
land through M2 and Qobustan road, an existing track to be upgraded and paved in some
sections to allow transportation of heavy equipment. This is the main route to reach the
Project site from Qobustan city and directly connects to M2 Highway (refer to Section
11.3.2 for further details).

e Up to 1,600 LGVs and 10,000 HGVs total vehicle movements have been estimated during

construction based on previous solar PV experience and information provided on the

Project. Abnormal loads are expected to be very limited in number — if needed.
Effects on the Road Network

During construction phase, traffic is expected to increase to a certain degree due to the nature of
activities that will take place, such as the transport of equipment and materials to and from the

site through the surrounding road network.

At this stage, the magnitude of the potential change induced by the Project construction phase
on traffic numbers has been assessed qualitatively through site visit inspection, local consultant

feedback and previous experience.

Normal traffic flow along the M2 Highway which will be used to reach the Project site will be
maintained during the PV solar plant construction process, with likely some minor delays due to
turning trucks and the presence of slow-moving vehicles. Most disruption is thus likely to occur
at roads’ junctions, however these impacts are to be considered minor and of short duration if

properly managed.

Delivery of goods through the new road “Gobustan - Volcanoes" will lead to a temporary increase
of traffic intensity on the section which will be used to reach the Project site, due to vehicles’
“entry and exit" from the Gobustan settlement. Moreover, considering that the realization of a
new tourist complex located approx. 12 km North-West from the Project site is foreseen, an
increase in traffic intensity along the new road may be the expected with reference to the transit
of construction vehicles and the subsequent influx of foreign and local tourists to the Gobustan

nature reserve and volcanoes.

805120.GLA.R.003 Revision BS. Page 270 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The overall level of effect is predicted to be Moderate as regards Qobustan road while Negligible
for M2 Highway, as resulting from the following assessment of the magnitude of change and of

the receptors’ sensitivity:

e The magnitude of change associated with the Project generated traffic is likely to be
Medium for Qobustan road, as the construction traffic is expected to involve a relatively
large increase in traffic flows and in HGVs movements compared to levels observed during
site visits.

e The magnitude of change associated with the Project generated traffic is likely to be Small
for M2 Highway given the current high utilization of the road the extent of traffic
generated due to the Project activities.

e The receptors’ sensitivity can be considered of Medium to High for local Qobustan road,

while Negligible for M2 Highway, as anticipated in Section 11.4.1.

The impact on the local road network is therefore anticipated to be significant during

construction. Mitigation measures have been proposed to ensure that any impacts are limited.
Road works

The existing roads in the vicinity of the Project site are not suitable for vehicles carrying
construction and plant material, therefore, Qobustan access road will be subject to upgrading
operations. Damage to road edges and general ‘wear and tear’ of the road due to the increase
generated in HGVs movements cannot however be excluded. At this stage, it is difficult to identify
the extent to which this may occur; at worst and given the current road condition, the magnitude

of change is likely to be of Medium level.

Considering that, as anticipated in Section 11.4.1, the Qobustan access road receptor sensitivity
is of Medium to High level, it can be concluded that there would be an impact of Moderate
significance, pre-mitigation.

Road safety

The Project construction activities will lead to additional traffic and increased risk of traffic-related
accidents and injuries to the community and to workers. However, prior to mitigation, the

addition of vehicles to the roads is expected to result in a Minor increase in the risk of traffic

accidents on both local access road and highway.

805120.GLA.R.003 Revision BS. Page 271 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Cross-Country Transportation Considerations

The Project-related vehicle movements, railway transport as well as marine vessel movements will
use existing international shipping routes to and from the selected suppliers. Related potential
impacts generated by those planned activities during the Construction Phase will typically be
temporary in nature. However, defined mitigation strategies with a TTMP in place will mean that
significant impacts on cross-country shipment do not have the potential to result in impacts that

cross territorial borders and thus significant related environmental impacts are not anticipated.

Selecting an experienced supplier with suitable transport equipment will be fundamental. EPC
contractor will prepare and implement the TTMP. This will include permitted routes to the site
and traffic management requirements and audit plans to all sub-contractors and third-party
suppliers to verify their eligibility to meet the E&S obligations prior to contracting as set out in
TTMP and CEMP.

11.4.2.2 Operation

The main transport impacts will occur during the construction phase. The number of vehicles
during operation is likely to be very low, with access required only for maintenance and servicing.
The majority of these will be light vehicles and, at the worst case, an HGV trip may be required to
transport a replacement transformer to site. The effects of traffic movements stemming from the

operational phase are therefore considered Negligible and so insignificant.

11.4.2.3 Decommissioning

Decommissioning effects are likely to be similar to that during construction although reduced in
magnitude. At this stage, it is not possible to quantify the traffic effect during decommissioning
of the Project as it is considered to be too far in the future to estimate any baseline traffic flows.

It is unlikely however to present any significant effects.

11.5 Mitigation Measures

It is recommended that the efficiency of deliveries of construction materials to the site is closely
monitored and, if necessary, sufficient storage provision is made available on site to prevent any

delays to the construction process.

With the aim of reducing risks to drivers and components being transported, several mitigative

and preventive measures will be put in place. These will include (amongst others):

e Develop a Project specific TTMP to be adhered to in order to reduce risks to drivers, local

road users and pedestrians (where applicable).

805120.GLA.R.003 Revision BS. Page 272 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e EPC contractor will prepare, implement, and regularly update a Construction
Environmental Management Plan (CEMP). This will include permitted routes to the site
and traffic management requirements and audit plans to all sub-contractors and third-
party suppliers to verify their eligibility to meet the E&S obligations prior to contracting
as set out in Project CEMP.

e Movement of the Project traffic will be limited to the planned route only with no off-road
driving permitted.

e Speed limits for all construction related vehicles shall be always adhered to prevent
damage to roads and other infrastructure (estimated travelling speed in rural settlements
correspond to 60 km/h for main streets and 30-40 km/h for local streets / roads; 5km/h
on the Project site).

e Regular maintenance of vehicles and use of manufacturer approved parts will be adopted
to minimize potentially serious accidents caused by equipment malfunction or premature
failure.

e Appropriate measures to maintain / make good the access roads will be adopted.

e Temporary site compound will be properly arranged to include parking for involved
vehicles, as well as HGVs manoeuvring, holding, and unloading areas.

e Training programs shall be conducted before the activities’ commencement for all the
drivers for raising awareness about road safety and adopting best transport and traffic
safety procedures.

e Procedures for ensuring appropriate licenses / permits for all drivers will be implemented
and suitable training to reduce potential accidents on route to, and within, the site will be
provided.

e Appropriate measures to control the delivery / departure of all HGVs will be applied to
avoid conflict with other road users.

e Potentially affected villagers will be made aware of the schedule prior to the movement
of trucks and transportation of power plant equipment in the Project area.

e Collaboration with local communities and responsible authorities to improve signage,
visibility, and awareness of traffic and pedestrian safety. This could include advance
training and awareness.

e Construction times will be arranged to avoid local peak times and routing arrangements,
particularly for HGVs, to minimise potential impacts.

e The traffic movement in the settlement areas will be limited for the daytime only unless

under exceptional circumstances.

805120.GLA.R.003 Revision BS. Page 273 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e All drivers will be made aware of sensitive receptors potentially identified en-route
including the location of the ancient cemetery close to the access road and Project site
boundary.

11.6 Residual Effects and Conclusions

The transportation of equipment and materials to the Project site will utilise the paved highway
and dual carriageway both of which are suitable for and regularly used by HGV vehicles, as well
a minor unpaved local road with low traffic flow volumes to be upgraded and paved for the
purpose of the Project.

Considering the mitigation measures proposed to alleviate potential impacts, the assessment
concludes that there will be no significant residual effects associated with transportation of

materials and equipment during the construction and operation phases of the Project.

805120.GLA.R.003 Revision BS. Page 274 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12 Socio-Economic Impact Assessment

12.1 Introduction

The Social Impact Assessment (SIA) discussed herein identifies both beneficial and adverse
impacts potentially arising as a result of the Project in relation to socioeconomics. The

development of the SIA comprises several key stages, including:

e Two rounds of stakeholders’ engagement and consultations, performed during the
Scoping and the ESIA phases respectively.

e Establishment of the baseline conditions, with particular focus on socio-demographic
characteristics, presence of potentially vulnerable groups and gender issues, historical
background and presence of any conflicts in the area, use of natural resources, livelihoods
and land uses, education level, availability of housing, infrastructure and services, major
economic activities and employment trends, culture, social-psychological conditions,
including attitudes toward the Project.

e Assessment of potential Project-generated impacts on the identified socio-economic
receptors.

e Definition of mitigation and monitoring measures aimed at reducing any identified

residual impact.

12.2 Information Disclosure, Consultation and Participation

According to the ESIA scope, the public consultation events should be held during the site visit
with relevant communities and stakeholders, including observations on settlements within the
Project Aol and key characteristics, economic activities, infrastructure and community services,
public facilities (schools, markets, religious and community gathering places, etc.), and health
facilities (dispensaries, clinics and hospitals). In addition, cultural beliefs and traditions should be
investigated during the site visit through visual observations and consultations, especially as

regards the intangible cultural heritage sites.

Given the COVID-19 restrictions and quarantine regulations however an adapted approach to
respond to these changes was agreed with the Company, restricting the site visit to Project site
and its immediate surroundings and performing interviews/consultations through questionnaires

and calls with representatives of the Project potentially affected district (Garadagh District) and

settlements (Alyat, located 8 km south-east of the Project site, and Gobustan, located 5 km east
— north-east of the Project site). The approach has been developed in compliance with IFC Interim

Guidance of Stakeholder Engagement in the context of Covid-19 of May 2020.

805120.GLA.R.003 Revision BS. Page 275 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A Stakeholder Engagement Plan (SEP) has been also developed in parallel with the ESIA, setting
out the proposed consultation following initial review of available data, including a community
grievance mechanism. Interviews have been carried out with key stakeholders to collect required
social baseline data and consultation have been performed through local consultants (Synergetics
and Sulaco) in country. The SEP also includes consultation carried out with regards to the
development of the OHL (cumulative project within this ESIA) and the Livelihood Restoration Plan
(LRP). LRP stakeholder engagement took place in September 2021 and during January 2022 and

included:

e A face-to-face meeting with farmers and herders to inform them of the Project, current
status of the ESIA and potential impacts and mitigation measures, details of the Project
schedule, and to request their permission to conduct a household questionnaire and take
photos of their farms that reflect their current standard of living. The household
questionnaire aimed to gather information on the socio-economic status of farmers and
herders and their preferences for livelihood restoration.

e Adetailed discussion with four farmers associated with potential compensation strategies,
to act as a ‘test’ to explore the acceptability of the Company's initial approach. Based
upon the feedback obtained from these four farmers, the livelihood restoration measures

stated in the LRP document were refined.

During all engagements, details of the Company's grievance mechanism was disclosed so that
this could be used to raise any concerns or complaints at an early stage so that they can be

recorded, investigated and resolved.

It is acknowledged that representatives of Garadagh District and its Municipalities are usually
informed of community needs by conducting online surveys (especially during the COVID-19
pandemic) among the population and by collecting the citizens’ applications posted on social
networks and on electronic applications. Also, the municipality are able to hold meetings once a

month based on the appeals of the community.

According to the responses gathered through Wood/Synergetics questionnaires, the most
effective communication methods with local groups/representatives were performing regular
group meetings with community members who have similar interests, disclosing newsletters,
publishing information on relevant websites, mass-media, and performing personal face-to-face
communication. Most appropriate engagement methods to reach vulnerable people were found
to be individual meetings with elders and community representatives, which are organized on the
basis of the requests/applications received by the citizens and are generally held in dedicated

structures or online.

805120.GLA.R.003 Revision BS. Page 276 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.3. Impact Assessment Methodology

The following activities were completed during preparation of the ESIA to inform the social impact

assessment components:

e A review of publicly available information was competed to gather as much relevant
regional and (where this existed) local socio-economic data. This information was used
to prepare the regional baseline summary which was then supplemented through the
primary social data gathering activities which are described in the bullet below.

e¢ Wood's local consultants, Sulaco and CST Synergetics undertook six site visits on 28 and
29 July 2020, 09 and 10 April, 14, 19 and 23 April 2021; also, questionnaires have been
distributed during both the Scoping and the ESIA consultation rounds to interview the
competent ministries and local administrations (community leaders and municipalities’
representatives).

e Arange of stakeholder engagement activities were undertaken during preparation of the
Livelihood Restoration Plan (LRP) (September 2021 and during January 2022) which have

also informed this assessment.

ADB's 2009 Safeguard Policy Statement Safeguard Requirements 4 requires that for projects
involving facilities and/or business activities that already exist, or are under construction, the
borrower/client will undertake an environment and/or Social Compliance Audit, including on-site
assessment, to identify past or present concerns related to impacts on the environment,

involuntary resettlement, and Indigenous Peoples.

The objective of the Social Compliance Audit is to: 1) examine if land acquisition and resettlement
is (or will be) compliant with provisions of the relevant Government's laws and regulations on
land acquisition, compensation, assistance and resettlement; and 2) determine whether actions
were in accordance with ADB's safeguard principles and requirements for borrowers/clients and

to identify and plan appropriate measures to address outstanding compliance issues.

This assessment covers any prior land or right of way acquisition, involuntary restriction of access
to protected natural parks or forests, land use transfer or any past or ongoing involuntary
resettlement impacts or activities that may have been undertaken in the proposed Project Area
in anticipation of the Project proposed for ADB financing. The Social Compliance Audit has been

prepared as a standalone document.

The Project's positive and negative impacts are assessed with reference to baseline socio-

economic conditions and take into consideration the following:

e The type of the impact, including whether the impact is direct or indirect, and/or reversible

or irreversible.

805120.GLA.R.003 Revision BS. Page 277 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The duration (i.e. temporal dimension) of the impact, including whether the impact is short
(up to or less than a year), medium (few years years) or long-term (lifespan of the Project),
and/or temporary (few weeks/months) or permanent.

The extent (i.e. spatial dimension) of the impact to reflect the expected change that may
take place at a national (Azerbaijan) level, regional level or local community or individual
household level. Local-level impacts are expected to be experienced by residents of the
settlements in the vicinity of the Project.

he magnitude of the impact which reflects the extent of change that is predicted from

T
baseline conditions and the number of communities or households potentially affected.
The sensitivity of the receptor, taking into consideration stakeholder value that reflects
the importance of changing a receptor’s current status (this reflects stakeholder outcomes
during the various engagements completed).

Gender and vulnerability considerations that are relevant to the impact being assessed so
that these issues are systematically evaluated across the social impact assessment.

The likelihood or probability of the impact occurring during the Project to the receptor,
based upon the Project's aspects and professional experienced from similar Projects in
Central Asia.

Impact magnitude is defined as below.

Table 12-1: Definitions for Impact Magnitude

High

Very significant, permanent / irreversible change to key characteristics,
livelihoods or features of the receptor's character or distinctiveness.

Significant, potentially permanent change, over the majority of the Project's

Medium site and potentially beyond, to key characteristics or features of the receptor's

Low

Negligible

status, character or distinctiveness.

Noticeable, temporary (during the Project duration) change, over a part of the
Project's site, to key characteristics or features of the receptor's character or
distinctiveness.

Noticeable, temporary (for part of the Project duration) change, or barely
discernible change for any length of time, over a small part of the Project's
site, to key characteristics or features of the receptor’s character or
distinctiveness.

Receptor sensitivity is defined in Table 12-2.

805120.GLA.R.003 Revision BS. Page 278 of 451

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-2: Definitions for Receptor Sensitivity and Value

Receptor

Sensitivity & Value
Value

Sensitivity: Receptor has a very low capacity to accommodate the impact.

Value: Receptor has key characteristics which contribute significantly to the
High distinctiveness, and character of the socio-economic receptor (e.g. community health,
physical security, food security, social cohesion, living standards, livelihood condition,

mental well-being, etc.).
Sensitivity: Receptor has a low capacity to accommodate the impact.

Medium Value: Receptor has key characteristics which contribute significantly to the
distinctiveness and character of the receptor (e.g. very important to some households
in an affected village, but not all).

Sensitivity: Receptor has some tolerance to accommodate the impact.

Low Value: Receptor only has characteristics which are important to few people or
households.

Sensitivity: Receptor is generally tolerant and can accommodate the impact.

Negligible Value: Receptor characteristics do not make a significant contribution to local socio-
economic conditions, living standards or mental well-being.

The impact magnitude and the receptor sensitivity are combined to determine the magnitude of

the effect, as illustrated in Table 12-3. Moderate and Major effects are considered significant.

Table 12-3: Significance Matrix

Impact Magnitude ty / Value

Moderate
Moderate Minor Negligible
Moderate Moderate Minor Negligible

Negligible Negligible Negligible Negligible Negligible

805120.GLA.R.003 Revision BS. Page 279 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.4 Baseline Conditions

Information concerning the socio-economic context has been gathered from a combination of
desk-based sources (i.e., census, statistics, documents and other publicly available secondary
sources) and on-site visits as far as possible given current COVID-19 restrictions in place in
country, stakeholders’ interviews and consultation. Wood's local consultants, Sulaco and CST
Synergetics undertook six site visits on 28 and 29 July 2020, 09 and 10 April, 14, 19 and 23 April
2021; also, questionnaires have been distributed during both the Scoping and the ESIA
consultation rounds to interview the competent ministries and local administrations (community
leaders and municipalities’ representatives). Furthermore, site visits were carried out in September
2021 and January 2022 to inform the LRP. The site visits and observations have been focused on

the 5km Project Aol as characterized and defined under section 4.1.

12.4.1 Settlements in the Aol and Administrative Structure

Azerbaijan is made up of 11 economic regions, 63 districts / rayon, 78 towns, 261 settlements /

small villages, and 4,248 rural settlements®?.

As shown in Figure 12-1 below, the Project site is located in a desert / semi-desert zone 60 km
south of Baku, within the coastal zone of the south-eastern part of the Gobustan plain, in the
south-west of the Absheron Peninsula, in the Garadagh administrative District of Baku within the
Greater Baku Region (Garadagh district). No populated places have been identified within the
Project area, while limited number of farmers from 3 or 4 closest livestock farms to the site have

been observed to use the Project site for grazing and driving livestock.

The Garadagh District Executive Power is the representative office of the President of Azerbaijan

in the district. Within the limits of its authority, the main objectives are coordinating the work of

local representatives, adopting acts of regulatory and normative nature, providing social, cultural,
and spiritual guides to the population, developing and implement programs for socio-economic

development in the territories entrusted.

The Garadagh District comprises 21 settlements, where the local administration is being managed
by the Municipalities and Executive Power/Representatives. The main administrative units close
to the Project site are the urban areas within Gobustan (located 5 km east — north-east of the

Project site) and Alyat (located 8 km south-east of the Project site) settlements.

53 https://www.stat.gov.az/ - Data by the State Statistical Committee of the Republic of Azerbaijan, last accessed in April
2021.

805120.GLA.R.003 Revision BS. Page 280 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Municipalities are forms of local self-government and non-state system for organizing the
activities of citizens within the territories established by the laws of Azerbaijan. Among their
powers, the municipalities design and implement programs for social protection and social

development, economic development and local environmental programs.

The smallest local administrations of municipalities (informal administration but still recognized
by local communities as traditional authorities) are represented by the community leaders, while
community organizations include board of elders, religious communities (Mosques), and special

civil servants.

Legend
Project Site
— Qobustan Access Road
Administrative Boundaries
Baku District Area
(Populated Places

Figure 12-1: Location of Project site, Qobustan access road and surroundings settlements

12.4.2 Land Use and Land Tenure

The land within the Project Area and surrounding region is owned by the government and is
classified as industrial, being allocated for use in the oil and gas industry by the Ministry of Energy.
The land has been specifically allocated by the Ministry of Energy for the development of the
solar PV plant, and a Land Lease Agreement shall be signed in April 2022 between the Company
and the Ministry of Energy. The Project Area is currently being used by local farmers and herders
for animal grazing activities during the winter months. Figure 12-2 illustrates key features and

farms in the Project surrounding area.

805120.GLA.R.003 Revision BS. Page 281 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Pirzeroian-Overiew

;, Samet

AZERBAL
Li Fen

oe -|

5 Contirmed Farm Locations

D> cometery

@ operating GC's gas well
Remains of oil well

{60¢'s Duvanny production base

G0¢'s gas processing area

CGobustan Reserve entrance

‘Temporary construction camp of
the "Babek-Umid” gas pipeline

Artificial pond for animal watering
‘Remains of an abandoned farm

Remains of an abandoned military
‘raining ground

‘Traces of an artificial earthern dike
Extinct mud voleano

rPecmmeceo®

— Access Road
Farmer Aljuvan Land Lease
Project Boundary

(oo 8km Project Butter

Figure 12-2: Location of Key Features and Farms within Project Area

805120.GLA.R.003 Revision BS. Page 282 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Within a 5 km distance from the outer boundary of the Project Area, there are 16 farmers using
land informally in the regional area. Five of the farmers do not use the Project land and therefore
there is a total of 11 farmers who graze their animals in the area (identified through stakeholder
engagement with local farmers and government representatives). Out of the 11, four have written
agreements, none of which are legally valid. The Ministry of Agriculture does not have the
authorization to issue lease agreements to farmers as the land has historically (and still is)
classified as being for industrial usage only. The only entity that has decision making power over

this land is Ministry of Energy, and all documents given by other entities are invalid.

Land within the Project Area is used as winter pasture from October to April, although sometimes
the dates of arrival and departure from individual farmers and herders does vary and this depends

upon the prevailing weather conditions.

Of the 11 farmers, 10 use the area to graze their animals between October and April and one
farmer grazes his animals throughout the entire year. These farmers also employ 14 herders to
look after their livestock. All herders using the area are employees of the farmers and are using
the facilities (houses and barns) of the farmers. There are no independent herders. The herders
also have animals of their own. If the herders lose their job (or decide to move on), they lose their

access to land. All farmers and herders have been living in the area for more than 5 years.

The 11 farmer and 14 herder households, in total 25 project affected households (PAHs) consist
of 53 + 55 = 108 family members or Project Affected People (PAPs). As the area has long been
established as an industrial zone whose use rights only belonged to the Ministry of Energy, the

farmers and herders are considered to be informal users of the land.

Stakeholder engagement activities with farmers and herders have indicated that several farmers

have full time jobs not related to agriculture and they are not living in the area, instead hiring
herders to keep their livestock.

805120.GLA.R.003 Revision BS. Page 283 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Stakeholder engagement activities with farmers and herders have indicated that several farmers
have full time jobs not related to agriculture and they are not living in the area, instead hiring
herders to keep their livestock. Details of the farmers and written agreements are expanded upon
in the LRP. Note that this includes all of the socio-economic baseline information gathered from
all farms within a distance of 5 km.

12.4.3 Demographic Characteristics and Ethnic Groups

Azerbaijan is the largest (with a total land surface area of ~86,600 km?) and the most populous
country (with a population over 10 million) in the southern Caucasus. According to the Statistical
Yearbook 2020 released by the State Statistical Committee of the Republic of Azerbaijan*?, the
total population of Azerbaijan results to have consistently increased over the period 2006 — 2020.
Its size at the beginning of 2020 was 10,006,700, out of which, 52.8% of people were shown to
be living in urban areas, with the remaining 47.2% inhabiting rural areas. The greatest
concentration of the population is found in the coastal areas, with 2,293,000 people located in
the capital of Baku. Population density is a current issue in country and allocation of land for the

construction of private houses is needed to address the consistent population growth.

Most of the population in Azerbaijan are within the age range of 30-34 (Figure 12-3). When

looking at the entire population, the gender ratio of the country is quite even (50.1% females and
49.9% males). However, based on percentages from the population census, there is a larger
proportion of males among the younger population (ages 0-25), and a larger proportion of
females among the population aged 35 and over. Life expectancy at birth of the Republic of
Azerbaijan has consistently increased over the last two decades and, it was equal to 78,8 years

for females and to 74,0 years for males in 2019 (Figure 12-4).

805120.GLA.R.003 Revision BS. Page 284 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

600

Figure 12-3: Composition of the population of the Republic of Azerbaijan by sex and age
groups at the beginning of 2020 (thousands of persons)*?

From a regional perspective, the population of the Garadagh District increased from 118,500
people in 2014 to 127,900 people in 2020, growing at an average annual rate for 1.28%.™

Yas says
Number of years

1990
1995
2000
2005
2010
2015
2016
2017
2018
2019

1965-1966
1985-1986

1970-1971
1975-1976
1980-1981

Figure 12-4: Life expectancy at birth per gender, over the period 1965-2019

54 Health Statistics of Azerbaijan - knoema.com

805120.GLA.R.003 Revision BS. Page 285 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

At the time of the 2009 census, Turkic-speaking Azerbaijanis (Azeris) made up 91.6% of the
population. The remaining population comprised a small concentration of minorities, including
Lezgians (2%), Armenians (1.3%), Russians (1.3%), and Talysh (1.3%). Lezgins (also known as Lezgi
or Kyirin) are the largest ethnic minority in Azerbaijan, accounting for 2% of the population,
corresponding to 180,300 people recorded in the 2009 census®?.

As shown in Figure 12-5, of the total arrivals (2,000 persons) to Azerbaijan for permanent
residence in 2019, the most were from Georgia (36.6%) and Russian Federation (28%)°?. The main
reason for immigration in Azerbaijan since 2015 is family reunification with a close relative in the
country, more than immigration for work®. Many Azerbaijanis also go abroad to work (1,600
persons in 2019), with the Russian Federation being the most popular destination (48.1%),

followed by Kazakhstan (25.5%)°?.

The official language is Azerbaijani spoken by 98.6% of the population; Russian is spoken by 7.6%
of people in Azerbaijan, while only 0.8% speak English®®. The religious distribution in Azerbaijan
is relatively homogenous as the 96% of Azerbaijanis are Muslim, and the majority of the remaining

4% are Christian, Jewish, or Zoroastrian®.

Arrivals to Azerbaijan for permanent residence (%) Departures from Azerbaijan for permanent residence (%)

Turkmenistan
38

Other foreign

Belarus

Russian
Federation
280

Kazakhiston
40

Usbekistan
23

Figure 12-5: Azerbaijan's international migration for permanent residence purposes in
2019°?

For PAHs, data gathered for the livelihood restoration plan (LRP) studies, indicated that there are
no female-headed or internationally displaced people (IDP) households. Further information is

provided in the table below.

55 Azerbaijan: Pre-existing situation and impact of the 2020 Nagorno-Karabakh conflict - Acaps, December 2020.

5€ Azerbaijan: Religious Pluralism and Challenges of Cultivating Identity - Al Jazeera Centre for Studies, October 2015.

805120.GLA.R.003 Revision BS. Page 286 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-4: Summary of PAH’s Status

Farmer Herder

CTE Households (11) | Households (14) uae!
Number of female-headed No No No
households
Number of IDP households No No No
Number of single parent 1 1 2
households
Number of households where an 1 1 2
adult cannot read or write
Number of households where Azeri No No No
is not their nationality
Number of households which do No No No

not speak Azeri at home

12.4.4 Education and Culture

Azerbaijan has free, compulsory primary and secondary education and has achieved almost
universal adult literacy (99.8% in early 2020). Over the past 15 years, the country has achieved a
high level of primary and secondary education enrolment for both girls and boys*’. People aged
15 years old and over having higher and secondary education corresponded to 97.3% population
in 2020%3, while the enrolment rate in university and college education is around 20.0% for both

sexes?”,

Increasing access to preschool education is a challenge that the Azerbaijan government is
currently addressing, as only 16.7% (128,826 in total, Table 12-5) of children aged 1-5 was
enrolled in preschool education institutions in 2020. Out of these children, 77.3% is in urban

localities, while the remaining 22.7% is in rural areas®?.

The number of national educational facilities, both state and non-state owned, are reported in

Table 12-5, along with number of students per each institution®.

57 Azerbaijan Country Gender Assessment - Asian Development Bank, December 2019.

805120.GLA.R.003 Revision BS. Page 287 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-5: Azerbaijan's educational facilities in 2019°*

ies Number of Facilities | Number of Students

National Education Faci

Preschools 1,840 128,826 children
Day education facilities 4,433 1,616,105 pupils
General educational institutions 7 1,033 pupils
Vocational education schools 110 23,193 students
Specialized secondary institutions 59 56,000 students
Higher education institutions 52 187,654 students
Institutions carrying out PhD programs 119 2,239 persons
Institutions carrying out DSc programs 90 611 persons

As shown on the left in Figure 12-6, women comprise 77% of higher education students
compared to 23% of men; by contrast, women comprise only 26% in technical and technological
fields compared to 73% of men. Women comprise the majority of teachers in most levels of
general education and at secondary vocational education level, while men are teachers mostly in

higher education levels (Figure 12-6, on the right) *”.

The funds allocated from the State budget of Azerbaijan for social-cultural measures represented
7% of the GDP in 2019 (corresponding to 5,686.1 million AZN in total), including expenses for
education (2.7%), social protection (2.7%), health care (1.1%), culture, art, information and physical

training (0.4%), social security (0.1%), and science (0.1%)°*.

Based on the information gathered via interviews held with local administrations (community
leaders and municipalities’ representatives), the percentage of the population within the loca
area with high school education is very low in pasture areas, while around 30-40% within main
settlements and people with middle school or less education represent approx. 50% of the
population in Garadagh District and in Alyat and Gobustan settlements. Almost 100% of the

population can read and write, and there are no challenges for the educational system and schoo

access, apart from rare cases of education avoidance due to religious beliefs or to the fact that
girls might be forced to marry at early ages. There is a need of opening vocational institutes to

provide the local population with training and specialties courses. Three newly repaired schools

are reported by local farmers to serve people using land within the Project Aol, plus a Vocationa
school No. 330.

805120.GLA.R.003 Revision BS. Page 288 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Percentage of Teachers in Education Institutions by Sex
&®

Share of Won Men in Higher Education

State higher ducati?

Education Non-state higher duc2ti?,

Natural sciences Pinyin

Culture and art State specialized secondary edUCatioN)

Humanities and social State general edict

Health, welfare, and services _ a
oe Non-state specialized secondary education

Economics and management Non-state general ditt)

‘Type of education institution

0 50 100

Technical and technological

80

3

Women mi Men 1% Female teachers m™% Male teachers

Figure 12-6: Share of women and men in higher education institutions fields of study (on

the left) and percentage of teachers in education institutions by sex (on the right) >”

Data collected for the purposes of the LRP illustrate that, within the PAHs, there are two
households where an adult is unable to read or write.

12.4.5 Economy, Income and Employment

Azerbaijan's total GDP was just over USD 48 billion in 2019. The GDP annual growth rate was 2.2%
for 2019, and -5% for 2020, but the forecasts for 2021 and 2022 are 1.9% and 4.5% respectively™®.
GDP comprises industry (41.4%), agriculture and fishing (5.7%), construction (7.3%),

transportation and communication (7.8%), net taxes (8.7%), and other sectors (29.1%)*?.

Azerbaijan is a fast-developing economy, mostly driven by developments in the oil and natural
gas sectors and export. Considering the volatility of oil prices and the drop of crude oil prices due
to the COVID-19 pandemic in early 2020, there is a pressing need to further diversify the economy
of Azerbaijan towards non-oil sectors such as agriculture, fishing and livestock production and

move towards a modernised energy system.

Other important economic sectors include manufacturing and services such as tourism, finance

and telecommunications. The overall contribution of fisheries to national food security and

poverty reduction is generally low, but there are areas where fisheries are important for the rura
economy and the livelihoods of coastal communities. Agriculture also plays an important role in

providing employment and livelihood for a large portion of the population in Azerbaijan.

According to data provided by the State Statistical Committee of the Republic of Azerbaijan, 4.9
million people were employed in 2019, corresponding to 49.5% of the total national population
and to 95.2% of the economically active population (96% of men and 94.3% of women). The
unemployment rate, calculated by considering persons receiving unemployment status, was

equal to 4.8% in Azerbaijan in 2019. Distribution of employed population by economic activities

58 https://data.worldbank.org/country/AZ - Last accessed 13/4/2020.

805120.GLA.R.003 Revision BS. Page 289 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

was as follows: 36.0% in agriculture, forestry and fishing; 14.4% in trade and repair of transport
means; 7.8% in education; 7.4% in construction; 5.7% in public administration, defense and social
security; 5.3% in manufacturing; 4.2% in transportation and storage; 3.9% in human health and
social work activities. Average monthly nominal wages and salaries were equal to 635.1 AZN in

Azerbaijan in 2019, corresponding to approx. 375.5 USD™.

Economy within the Garadagh District is dominated by the industrial sector, primarily including
oil and gas (State Oil Company of Azerbaijan Republic “SOCAR" facilities), cement production
factories, and stone quarries, followed by services (i.e., school, kindergarten, shops), agriculture,
and tourism (related to the presence of Gobustan Reserve, mud volcanoes and new geopark to
be established — refer to Chapters 5, 6 and 9) sectors. Based on the information gathered via
interviews held with local administrations (community leaders and municipalities’ representatives)
and operating companies, main local businesses in Qobustan and Alyat municipalities’ area
include trading, small farming, animal husbandry (i.e., sheep-breeding), and heavy vehicle

transportation of gravel and sand.

Most of employees are locals or Azerbaijanis from other regions of the country, while foreign
specialists are generally less involved. However, within local communities in Garadagh, there is

the feeling that more labour force is attracted from other regions of Azerbaijan and the local

residents are thus left without work. The average daily income ranges approx. between 10 and 30

AZN in the investigated area, corresponding to approx. 6-18 USD (considerably lower if speaking

about herders especially during drought), and labour conditions are considered generally good
by stakeholders engaged No inequalities for gender in terms of income / employment are

perceived.

Job opportunities in Gobustan and Alyat municipalities slightly increased over the last five years,
with reference to positions like electrician, foreign language teacher, crane operator, welder,
computer science specialist, and metal worker. However, unemployment remains a main issue in

the area, along with the inability of Municipalities to collect property taxes and the financial

challenges that local business and economic growth should face, and the rest of the world, job

opportunities have decreased due to the pandemic.

805120.GLA.R.003 Revision BS. Page 290 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Unemployment and financial problems affecting the local economy are mainly due to the lack of
expertise and vocational training courses, the inability in using modern professional technologies,
and the expensive tariffs for making energy careers. The Education, Training and Certification
Department of SOCAR has been thus carrying out training for new workman personnel at
vocational training institutions on individual professions, providing instruction to those admitted
to enterprises and organizations of the company on labor protection and safety rules, attestation
of welders working at enterprises and organizations and certification thereof to international
standards. Recruitment for new firms is generally managed by the relevant departments of the
executive power in Garadagh District, as well as by Employment Department/Agency, and it is

currently performed online and electronically due to the COVID-19 pandemic.

In the last few years, the Azerbaijani Government has undertaken different activities aimed at
counteracting problems associated with the unemployment situation in country. The Alat Free
Economic Zone (AFEZ) is being established next to Alat Port to intensify local and foreign
investment in the country’s non-oil sector. AFEZ will use its strategic geographic location to
provide a regional investment hub and boost competitiveness in the Europe-Caucasus-Asia and
North-South transport corridors. Moreover, the Agency for Sustainable and Operative Social
Provision (DOST Agency) was established under the Ministry of Labor and Social Protection of
Population of the Republic of Azerbaijan (Presidential Decree No. 229, dated August 9", 2018) to
solve inequalities and financial problems associated to unemployment issues. Locally, in

accordance with the spatial possibilities, families are provided with cattle free of charge.

A further socio-economic study conducted for the LRP in 2021 found that the average income of

the farmers is generally higher compared to the herders. There are some farmers that have formal

employment and other sources of income, including within the oil and gas industry and are
therefore more resilient to external sources of change to their livelihood, compared to herders.
A few of the herders engaged with are paid in livestock rather than just cash, whilst others are

just paid in cash. The herders rely on farmers providing them with access to land and in this

sense, they are ‘tenants’, whereby if they lose their job or decide to move on to another location,

they lose access to this land. Herders typically move in and out of the region frequently, some

decide to move on seeking improved economic opportunities elsewhere, whilst others may stay
for long periods of time. Herders typically have their own livestock as well and it is estimated
from the socio-economic surveys that around 20% of a herd can belong to the herder and 80%

may be owned by the farmer.

805120.GLA.R.003 Revision BS. Page 291 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-6: Household Income and Expenditure

Farmer households Herder households

Household 0 = 0-250 2 = 0-250
aN income 3 = 251-500 3 = 251-500
4 = 501 - 1,000 5 = 501- 1,000
0 = 1,001 - 1,500 1 =  1,001- 1,500
1 = 1,501 - 2,000 0 = 1,501 - 2,000
1 = 2,001 - 2,500 1 = 2,001- 2,500
0 = 3,001 - 3,500 0 = 3,001 - 3,500
0 = 3,501 - 4,000 0 = 3,501 -4,000
0 = 4,001 - 4,500 0 = 4,001 - 4,500
0 = Above 5,000 0 = Above 5,000
2 Don't know / refused to answer 2 Don't know / refused to answer
Primary source 0 (Profits from self-employment) 1 (Profits from self-employment)
of household 3 (Government salary) 1 (Government salary)
income
3 (Private company salary) 0 (Private company salary)
2 (Selling livestock or livestock 12 (Selling livestock or livestock
products) products)
0 (Selling crops at a market) 0 (Selling crops at a market)
0 (Selling wild plants) 0 (Selling wild plants)
0 (Catching wild animals) 0 (Catching wild animals)
3 (Other - pension) 0 (Other)
Primary category | 3 (first highest expense is food) 8 (first highest expense is food)

of household

8 d_ highest is animal | 6 id highest is. animal
expenditure (secon: ignest expense Is anima’ (secon ighest expense Is anima

feed/water) feed/water)

(Third highest expense is other (Third highest expense is other

expenses) expenses)
Number of 2 2
households — in
substantial debt
Reason for the | 0 (To pay for health costs) 0 (To pay for health costs)
loan 0 (To repay an earlier loan due to debt) | 0 (To repay an earlier loan due to debt)
2 (To buy food for livestock) 2 (To buy food for livestock)
0 (To cover education costs) 0 (To cover education costs)
805120.GLA.R.003 Revision BS Page 292 of 451

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Farmer households Herder households

0 (To construct or repair a house) 0 (To construct or repair a house)

0 (Other - specify) 0 (Other - specify)

It is clear from the data collected during the 2021 socio-economic survey that herder households
are more vulnerable to external sources of change (such as land access restrictions, drought,
increases in animal feed costs, etc.) compared to farmer households, although both types of
household experience very similar challenges to their livelihoods. What is also clear is both types
of household's reliability on single areas of land for their livelihood, very few have an alternative

land area available. Farmers have a much wider source of income compared to herders.

Farmers recruit herders to look after their livestock using verbal (not written) contracts. If a written
contract is agreed between a farmer and a herder then they would need to pay tax and potentially
provide other benefits, so farmers just provide verbal contracts only. Many of the farmers live on
the outskirts of Baku City or Gobustan settlement, leaving the herders to live at the farm in
shelters and basic accommodation. These structures are provided and maintenance by the farmer
and access is granted whilst the herder is employed. The herder typically stays with his family
and provide bedding and basic provisions, with all livestock equipment (fences, enclosures, etc.)

being provided and owned by the herder.

Sometimes the herders can comprise part of the extended family of the farmer. The herders

move with the entire livestock herd (their own and the farmer's animals as well) using large trucks
and vehicles, to the summer pasture which varies considerably. The family moves with the herder
so that they do not become separated. During the summer, farmers typically stay at their same
location as they have other sources of income (see below) and visit the summer pasture area on
an occasional basis. When the livestock herd is moved, this typically takes 2-3 weeks to move all
of the animals. The women and children of the herder typically move in advance to establish the
next place of living and wait for the male of the household (the herder) to arrive when all of the

animals are transported.

A review of stakeholder engagement records has identified the following consistent challenges

to land-based livelihoods in the Project Area and surrounding region:

e A lack of water. Households are typically forced to purchase drinking water, and also
water used for livestock. Farmers are familiar with groundwater conditions in the Project
Area and have indicated that the water is acidic, and it is possible for oil and gas to be
abstracted from the ground compared with water suitable for humans or livestock.

805120.GLA.R.003 Revision BS. Page 293 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Poor quality pastureland. There are no dense areas of vegetation within the Project Area
or wider region and in general, the land provides relatively low productivity. The Ministry
of Agriculture have indicated to the SPV that based upon the land's productivity in kg per
hectare then the annual price of replacement feed is USD 15,000/year. Both farmers and
herders reported that drought conditions mean result in a very low level of grassland
being available for the animals.

No access to electricity. It is typically the herders who live in the farm buildings during
the winter months and lighting the home is a challenge, with the majority of households
relying on kerosene oil lamps.

The purchase of animal feed. The cost of providing ‘top-up’ animal feed during the winter
months was mentioned frequently during the stakeholder engagements, reflecting the
high cost of purchasing this material for livestock.

Poor access roads. During winter months, heavy rain result in access roads becoming

muddy which prevents access by cars. This is particularly difficult for small vehicles.

The mobile phone coverage in the region is very poor and this prohibits herders and
farmers communicating with their broader family, each other, and others in general.

Firewood is used for cooking and warmth inside the home. Due to the lack of trees in the
local area, this source of fuel is increasingly hard to obtain.

State Program of socio-economic development of the regions of the Republic of Azerbaijan
in 2019-2023

The "State Program for Socio-Economic Development of the Regions for 2019-2023" 5°was

developed by the Ministry of Energy as a means of further enhancing achievements in the field

of social and economic development of the country, particularly in regional and rural areas. In

particular, the following has been planned or partially implemented till end of 2020:

1.

Increase electricity production in the country, including the construction of small
hydropower plants - Partially implemented

On June 17, 2020, SNC-Lavalin's Atkins submitted a final report to the Ministry of Energy
on the results of research on improving the operation of small hydropower plants in
Azerbaijan and the efficient use of hydropower potential of rivers.

Based on this report, a development strategy for small hydropower plants will be
developed, taking into account the needs of electricity generation, water potential and

water scarcity in our country.

5Shttps://minenergy.gov.az/en/dovlet-programlari/azerbaycan-respublikasi-regionlarinin-2019-2023-cu-illerde-sosial-

iqtisa kisafi-dovlet-proqrami

805120.GLA.R.003 Revision BS. Page 294 of 451

Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The construction of Astara-1 small hydropower plant with a total capacity of 0.26 MW,
located in the southern region, has been completed. The construction of Oguz-1, Oguz-2
and Oguz-3 small hydropower plants with a total capacity of 3.6 MW in Gabala region is
being completed.

2. Construction of power plants on renewable energy sources - Partially implemented
During 2020 with the support of the Asian Development Bank, the work on the pilot
project "Knowledge exchange and technical support for the development of floating solar
panels" continued, and discussions on identifying and evaluating local potential
contractors, as well as capacity building events, conducted.

The project envisages the installation of a 100kW solar panel system on Boyukshor Lake,
as well as the formation of business models to promote the participation of the private
sector in the use of solar energy, strengthening national capacity through training.
Although the project was expected to be completed by March 2021, the Asian
Development Bank has extended this period until March 2023. Considering that the
introduction of floating solar photovoltaic energy systems in Azerbaijan will form an
overview of the use of unused lakes, reservoirs and reservoirs for new business
opportunities.

In addition, a number of important steps have been taken to attract foreign investment in
the construction of renewable energy power plants, memorandums of understanding and
frameworks outlining common areas of future cooperation with many international
companies to strengthen cooperation in the use of renewable energy sources and
encourage future investment.

3. Assessment of biomass energy potential in rural areas, production of biofuels and bioenergy
from agricultural waste, implementation of pilot projects to meet the energy needs of agro-
industrial enterprises through alternative and renewable energy sources - Partially
implemented.

4. Development and implementation of pilot projects related to the use of renewable energy
sources in irrigation- Partially implemented.

5. Supporting the use of biofuels and solar collectors in the heating of greenhouses - Partially
implemented.

6. Application of alternative and renewable energy sources in the energy supply of agro-
complexes and promotion of bioenergy production using waste generated there- Partially

implemented.

805120.GLA.R.003 Revision BS. Page 295 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.4.6 Agriculture and Animal Husbandry

Agriculture is one of the most important sectors in Azerbaijan. As of 2019, approximately 4.7
million (47.2%) of the total population live in rural areas, and 36.0% make their livings by
agriculture, forestry, or fishing activities. Of the 86,600 km? of the country’s territory, 55.2%
(47,797 km?) corresponded to utilised agricultural areas in 2019, of which 50.7% are used for
pastures and haymaking, 43% are arable lands, 5.5% are permanent crops and 0.5% are fallow
lands. Azerbaijan's used agricultural area per capita has decreased over the last 15 years, from
0.57 ha in 2003 to 0.47 ha in 2019°°.

Of the land sown, 90% can be irrigated, and soil for further development remains available.
However, 40% of Azerbaijan is affected by land erosion and 40% of irrigable land is affected by
salinisation. These issues, along with water resource shortages, have restricted agricultural

potential in a country with a large agriculture workforce. The 90% of farms are small holdings

occupying 85% of the national land. These farmers face difficulties accessing markets, and their
small size and lack of connection has resulted in challenges managing national value chains,

restricting food exports®.

As shown in Figure 12-7, gross agricultural products from private owners, family peasants, and
households are calculated as 7,123.5 million AZN, and gross agricultural products from
agricultural enterprises are calculated as 713.2 million AZN, yielding 7,836.7 million AZN in total
in 2019. The gross agricultural output in million AZN shows that the shares of plant and animal
products were almost equal in 2019, corresponding to 47,9% and 52.1% respectively. The gross

output deriving from plant-growing products is mainly represented by vegetables, cereals and

leguminous, and fruits and berries, while the gross output deriving from livestock products is

mostly to be associated to cattle and poultry, followed by milk production®.

© Organic Agriculture in Azerbaijan: Current Status and Potentials for Future Development — FAO, 2018.

805120.GLA.R.003 Revision BS. Page 296 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

11235
Total 132
3693,3
Livestock product
Ne 392.2
34302
Plant-growing product:
tat) ara 321.0

mPrivate owners, family peasant farms and households
w Agricultural enterprises

Figure 12-7: Gross agricultural products by category of farms, by actually prices
(expressed in million AZN), 20195?

The farms within 5 km of the Project boundary primarily focus on the raising of small cattle, lambs
and goats, and from cattle, cows, bulls, calves, as well as horses. The quantity of small cattle or
cattle in different farms is different. The number of heads in a flock of sheep on average ranges
from 100 to 300, and in herds from 50 to 150 and more heads. In addition, most farms keep small
number of poultry (chickens, geese, ducks). On farms, the animals are looked after and taken care
of by shepherds or hired farmers from nearby villages, and guard dogs are used to guard the

animals at night.

Farm buildings consist of one or more one-story basic dwellings, buildings for storing tools and
hay, summer pens and winter cattle barns, built in rows from local building material (brick) or
other materials at hand. There are small backyards fenced with metal mesh near the dwellings in

some farms, where fruit trees are planted. The power supply is provided by diesel generators.

All farms have metal or concrete reservoirs of water for animal watering, and ponds near the farm
are made from earthen dike, where rainwater is collected, and in the absence of rain, the ponds
are filled with imported water. Depending on the location of the farm, drinking water and water
for animals are brought either from the Gobustan settlement or from neighboring villages in the

Hajigabul region.

805120.GLA.R.003 Revision BS. Page 297 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

All farms have one or more vehicles that are used to bring in and out animals, food, fodder and
transport to the city and neighboring areas. Several vehicles have been seen transporting animals

and delivering food and hay through several dirt roads crossing the site in all directions.

The average daily income in the area is based on seasonal variation and reportedly by farmers in
the area very limited anyway. It is generally spent on the animal's grass and feed and hardly meet
people needs. Farmers highlighted the need for assistance from Government agencies in
allocating summer pastures for residents’ use. Also, improving good water and electricity access
in the area could help foster the cattle-breeding activities. Generally, there are no adequate
services reported for pastures areas, especially water shortage. It is reported that herders /
farmers need to buy water with 20-30-ton water trucks when not available on natural ponds. Poor

waste management practices also could affect animal health.

Legend
(Project Area (Area 60)
IPP Substation
(1 Project Area of Influence
— Qobustan Access Road
Sensitive Receptors
Sheep and cattle farm

Figure 12-8: Location of farms within 5km from the Project site (Project Aol)

805120.GLA.R.003 Revision BS. Page 298 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Artificial earthen ponds for animals’ watering
|

ID-1

ID-2

ID-9

805120.GLA.R.003 Revision BS. Page 299 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

ID-10 and 11
]

ID - 12 (An olive grove is planted near the farm on a 1 ha plot)

ID- 13

ID- 19 and 20

Figure 12-9: Farms located in the ity of the Project Area

805120.GLA.R.003 Revision BS. Page 300 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.4.7 Infrastructure and Community Services

Azerbaijan has achieved 100% electricity access, but power generation, transmission, and
distribution networks are aging, resulting in some service disruptions, with distribution losses
between 15-20% in some places *”. It is estimated that only 70% of households have access to
electricity for the entire day, even though the power network is widespread. The systems are
particularly degraded in suburban areas, where available facilities cannot provide a reliable source
of energy to customers. While about 91% of urban residents have access to gas supply, the figure
is only 42% in rural areas. According to the WHO/UNICEF Joint Monitoring Programme for Water
Supply, Sanitation and Hygiene (2015), Azerbaijan had 91% of the population using an improved
water source, with 98% of urban residents having an improved water source compared to 83% of
rural residents. Only approximately 40% of rural households have access to sanitation compared
with close to 90% of urban households. With regards to piped water, the figures are around 47%

for rural households and 96% for urban households”.

Considering the above, the Government has been investing in a Strategic Roadmap for the
Development of Utilities Services (i.e., electric energy, heating, water, and gas), with the aim of
improving services to better meet consumer demand and installing an efficient and responsive

service®”.

Azerbaijan has moderate mobile, mobile-broadband, and fixed broadband penetration compared
to closer Asian countries despite old Soviet-era infrastructure. Based on the official national

statistics, 81% of the population used the internet in 2019°°.

Based on the information gathered via interviews held with the competent ministries and local
administrations (community leaders and municipalities’ representatives), problems associated
with infrastructures and community services in Garadagh District and in Alyat and Gobustan
settlements mainly relate to the deterioration of roads and of public transport service, poor
development of waste management facilities, lack of an efficient sewerage system, and lack of
telecommunication system (especially in new urban areas and winter pastures where also internet
access is limited or not existing). Lack of drinking water of good quality has been also reported,
especially in Gobustan. The availability and quality of educational and health facilities was
highlighted to be good. The lack of road infrastructures serving the new housing units are
necessary to provide a link between the new urban areas and the settlement center. However,

increasing of green area, parks, roadside trees are reported within Gobustan.

805120.GLA.R.003 Revision BS. Page 301 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The sewerage system in the settlements of the Garadagh district is old and poorly functioning,
sometimes completely absent. This usually causes the direct discharge of wastewater into the sea
and into the lakes, thus polluting the environmental matrices and wasting natural resources that
could be treated, recycled, and reused. Moreover, the lack of landfills for household waste
collection and disposal, as well as the lack of waste management systems, contributes to creating
environmental and health issues in the area of interest. In this context, the municipality of Alyat
is taking action to develop specific programs aimed at renovating the sewerage network in the
AFEZ and at realizing dedicated waste treatment facilities. Also, more than 7 km of water drainage

canals have been constructed to prevent floods.

12.4.8 Housing Condition

A large proportion of the existing housing stock in Greater Baku Region was built before the
1990s; according to a UNECE housing study, more than 80% of residential buildings were built
40-50 years ago, 30% of which require urgent repairs or reconstruction due to lack of
maintenance over the past decades. Around 77% of the existing housing stock constitutes Multi-
Family Buildings (MFBs), which have suffered from lack of maintenance due, in part, to unclear
property rights over common areas and inefficient housing management systems. Typical
problems in these MFBs include crumbling facades, broken windows, visible cracks in walls and
floors, non-functional elevators, dilapidated common areas, and poorly maintained facades. A
lack of public housing support and high private rental prices often push lower-income households

to live in informal housing, risking exposure to dangerous or unhealthy conditions®"™.

Based on the information gathered via interviews held with local administrations (community
leaders and municipalities’ representatives), housing is generally provided by private houses and
apartments in good conditions in Garadagh district, but also by reed houses built in the 1950s
which are planned to be demolished in the next few years due to their poor conditions and

replaced by new houses.

®1 ECA Housing: on shaky ground? — World Bank Group, Understanding Risk Conference of Belgrade, September 2018.

© Greater Baku: Housing Sector Diagnostic - World Bank Group, 2015.

805120.GLA.R.003 Revision BS. Page 302 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Considering the population growing phenomenon that Azerbaijan is currently facing, the need
of building new housing opportunities is of relevant importance in country. In response to the
apartments’ overcrowding, municipalities have given available lands to the population for the
construction of private houses, as there are currently no land funds allocated to the municipalities.
As a consequence, Garadagh District is currently facing the issue of illegal registration of private
houses.

Housing conditions in both Alyat and Gobustan settlements are generally good with reference to
gas and electricity services, access to good water supply is reportedly an issue for Gobustan.
Sewage system is described as in bad condition generally in the region, and telecommunications

and heating systems are usually not provided.

Locally, within the pasture areas, farmers in general reported poor water availability and quality,
poor sewage system and mostly use of generators but some of them have grid connection. The
socio-economic survey carried out to inform the LRP in September 2021 found that the majority
of households within 5 km of the Project boundary are forced to purchase water and have a lack

of sanitation devices.

Table 12-7: Household Access to Water and Sanitation

Parameter Farmer Herder Total

households households

Number of households that are forced to purchase water 11 14 25
due to no other supply being available

Number of households that do not have a sanitation device | 9 14 23
in the home area (open defecation)

The 2021 survey also found that household’s main source of lighting is from oil/kerosene lamps,
batteries and generators/animal fat/dung. A greater proportion of farmer households use
batteries/torches and solar compared to herder households. In relation to the main source of
cooking energy, the main type used is oil/kerosene, firewood and dried animal dung in both
farmer and herder households. Details are illustrated within Table 12-8 below. There are no

significant differences between the two types of households.

805120.GLA.R.003 Revision BS. Page 303 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-8: Household Sources of Energy

Farmer households Herder households

Household main source of | 7 (Oil/kerosene) 11 (Oil/kerosene)
lighting 0 (Gas) 0 (Gas)

2 (Candle) 1 (Candle)

5 (Battery/torch) 0 (Battery/torch)

1 (Solar) 0 (Solar)

0 (Electricity) 0 (Electricity)

0 (Paraffin 0 (Paraffin

0 (Firewood) 0 (Firewood)

4 (Other - generator, animal fat, lamp, 10 (Other - lamp, generator,

dung) flashlight, animal fat)
Household main source of | 4 (Oil/kerosene) 4 (Oil/kerosene)
cooking energy 0 (Gas) 1 (Gas cylinder)

0 (Electricity) 0 (Electricity)

0 (Paraffin) 0 (Paraffin)

5 (Firewood) 5 (Firewood)

0 (Charcoal) 0 (Charcoal)

8 (Animal residue / dried cattle dung) | 5 (Animal residue / dried cattle

0 (Crop husks/remains) dung)

2 (Other -bringing food from home, 0 (Crop husks/remains)

gas cylinder) 9 (Other — gas cylinder, gas bottle,
generator)

12.4.9 Public Health

As shown in Figure 12-10, Greater Baku Region, where the Project site is located, is one of the

areas hosting the highest number of healthcare facilities and medical staff in Azerbaijan.

At the beginning of 2020, there were 12 hospitals (2% of national hospitals) and 11 ambulance
polyclinic service organizations (0.6% of national ambulance polyclinic service organizations) in
Garadagh district. The number of hospital beds per 10,000 inhabitants was equal to 53.6 in the
district, which is higher than the national average of 44.5, and the numbers of physicians and
paramedical staff per 10,000 people were equal to 29.6 and 60.8, respectively**.

805120.GLA.R.003 Revision BS. Page 304 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

‘Number of hospital beds per 10,000 population (2020) ‘Number of physicians per 10,000 population (2020) ‘Number of paramedic staff per 10,000 population (2020)

vos-2188

Figure 12-10: Healthcare and medical staff distribution level in Azerbaijan in 2020 (Project
site location is shown in red)*?

Azerbaijan's average life expectancy is 76.4 years (74 for men and 78.7 for women). According to
official government data, the under-one infant mortality rate in 2019 was 11 per 1,000 live births,
a reduction from 12.7 per 1,000 in 2005. Maternal mortality reduced from 28.9 (per 100,000
population) in 2005 to 14.9 in 2019°?. The cause of most deaths in country in 2019 was related to
diseases of the circulatory system (327,8 cases for 10,000 population), followed by neoplasms (89

cases for 10,000 population) *.

Communicable diseases are an issue in Azerbaijan, particularly tuberculosis (TB), as a high rate of
circulation of drug resistant strains of TB is present in the country (Figure 12-11). Based on a
survey conducted by WHO, Azerbaijan is one of 18 high-priority countries to combat tuberculosis.
According to official statistics, new cases of HIV are slightly declining with 495 cases detected in
2011 compared to 477 in 2017 among the population aged 15-49 years old. Generally, men are

likely to get communicable diseases more than women in Azerbaijan’.

200 Morbidity of Population by Tuberculosis (per 100,000 population)

2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019

© Number of registered cases
© Number of newly emerged cases

Figure 12-11: Morbidity of population by tuberculosis (per 100,000 population)*?

805120.GLA.R.003 Revision BS. Page 305 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Based on the information gathered via interviews held with local administrations (community
leaders and municipalities’ representatives), health facilities in Alyat and Gobustan lack qualified
doctors and medical equipment, including ambulances for first aid purposes and emergencies.
The municipalities’ citizens were generally forced to move at least 40-50 km to reach the main
health facilities which are located in Baku or Shivran, but it has been acknowledged that the recent
commissioning of United City Hospital No. 17 in Gobustan will ensure the availability of all types

of medical services (still the lack of doctors is reported).

The main health problems in Alyat and Gobustan settlements are chronic respiratory diseases,
iodine deficiency (Endemic UR), rheumatism, pressure, diabetes, liver and lungs diseases; drugs
and alcohol abuse are also to be considered a current issue in the area. During the last six years
from February 01 to May 31, a full medical examination campaign is conducted according to the

President's instructions for early examination of the disease.

United city hospital No. 17 and Children’s polyclinic No. 9 in Gobustan are reported as the main
health facilities nearby in the Project area, serving Alyat and Gobustan area settlements. United
city hospital No. 17 is located in close proximity to the start of the access road up to the Project

site.

12.4.10 Community Security

In 2019, a total of 26,672 crimes were reported in Azerbaijan, which is equivalent to 26.6 crimes
per 10,000 people*?. The majority of reported crimes are non-violent, with murder, violence, and
rape comprising 2.8% of total crimes. Organised crime is present in Azerbaijan, active primarily in

drug, people, and counterfeit trafficking®.

According to the information obtained in the interviews/questionnaires, drugs or alcohol abuse
and family breakdowns have increased, while domestic abuse/violence have generally decreased.
Homelessness is not a spreading phenomenon in this area and, generally, no cultural/ethnic

issues and disparities, as well as social tensions, result to affect the area of interest.

12.4.11 Vulnerable People

The Project has the potential to impact vulnerable people. Vulnerable people may require special
resettlement assistance measures because they are less able to cope with economic displacement

compared with others.

® https://www.interpol.int/ - INTERPOL Website, last accessed 14/4/2021.

805120.GLA.R.003 Revision BS. Page 306 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Alist of vulnerable people that could, potentially, be directly affected by the Project through land

access restrictions and land use change, has been compiled and is listed below:

e Persons who are elderly.

e Families who have lost both parents (they are orphans).

e Families where a disabled child is present, or a disabled parent is present.

e A family who is on a low income and lives below the national poverty line. This is classified
by the State Statistical Committee for 2020 (the most recent published data available) to
comprise a monthly household income of 195 AZN (USD 115) or less, or a household in
substantial debt.

e A widower raising two or more children under the age of 14, living separately from other
relatives.

e Mothers or fathers who are bringing up the children in a single-parent family.

e Families in which both parents are unemployed.

e Single retired persons living on their own.

e Internally Displaced Persons (IDP) household.

e People with poor health status, or illiteracy in a farmer or herder household; and

e People who are discriminated against in society due to their ethnicity, belief system, health

status (including HIV/COVID-19), sexual or gender orientation/self-identity.

According to the information gathered via interviews held with local administrations (community
leaders and municipalities’ representatives), vulnerable people are considered as the elderly
people, single headed households, vulnerable women, families of martyrs, people with disabilities
and people receiving social allowances from public institutions in Alyat and Gobustan, which are
the closest settlements to the Project site. Women in Azerbaijan considered as vulnerable due to

their disadvantaged position in economy, access to justice and other services.

Due to unemployment and/or low income, vulnerable people generally face financial difficulties
which may cause homelessness problems and make them unable to access the rehabilitation

centres.

During the stakeholder consultations held for the ESIA, due to current conditions and limitation
due to the pandemic, it was only possible to interview a martyr’s father and Community leaders
/ elderly committees of the main Alyat and Gobustan settlements which could be considered as

representatives of vulnerable people in the area. Leaflets in the local language were also

distributed to reach everyone within the communities. A further socio-economic baseline study
was however conducted in mid-2021 for the Livelihood Restoration Plan (LRP) studies with the

findings detailed further below.

805120.GLA.R.003 Revision BS. Page 307 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Garadagh rayon/district Executive Power reported Gazi as among vulnerable groups. Gazi are
person who took part in the war or other word Veteran. After 44 days of Second Karabakh war

number of Gazis and shehids (martyrs) have increased in the country including Qaradagh rayon.

The Ministry of Social Protection of Population and Garadagh District Executive Power put in place
some development programs for vulnerable groups in Garadagh District. These programs
included the establishment of the Paralympic Committee Idea Center aimed at allowing people
with disabilities to practice sport and to compete internationally in the Paralympic Games, the
provision of refresher courses for people with different levels of disabilities by YARAT Center
based in Baku, the provision of accommodation by order of the President of Azerbaijan, and the
referring of 2"4 and 34 groups of disabled people to the Housing Maintenance Area (HMA) to

provide a job.

A detailed vulnerability analysis is provided in Table 12-9 that reflects the range of groups listed
above that could, potentially be impacted. The results of the LRP socio-economic survey were
subsequently used to determine if any vulnerable people are present in the households of
affected farmers and herders. A range of special assistance measures to vulnerable people is
provided within the LRP.

805120.GLA.R.003 Revision BS. Page 308 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-9: Vulnerability Analysis

Sources of Vulnerability

People who are elderly (aged 65 and above).

Families where a disabled child is present, or a
disabled parent is present.

A widower raising two or more children under
the age of 14, living separately from other
relatives.

Mothers or fathers who are bringing up the
children in a single-parent family.

Families in which one or both parents are
unemployed and are registered at centres to
promote employment and social protection of
the population as jobseekers.

Single retired persons living on their own.

Internally Displaced Person household.

A household living below the national poverty
line, or is in substantial debt.

Older people may not be as economically active compared to younger people and may be more vulnerable to any change in their livelihood or
living conditions. Older people may also experience greater mental stress when dealing with significant change.

Families with a disabled adult or child are likely to be particularly susceptible to any changes in their socio-economic status, due to the need to
provide care for the affected person.

A widower is likely to be particularly susceptible to any changes in their socio-economic status, due to the need to provide care for children
without a partner who is economically active.

Single parent families are likely to be particularly susceptible to any changes in their socio-economic status, due to the need to provide care for
children without a partner who is economically active.

Parents without work are likely to be particularly susceptible to any changes in their socio-economic status due to limited sources of household
income.

Retired people are likely to be particularly susceptible to any changes in their socio-economic status due to limited sources of household income

IDPs may have less access to land and other types of resources compared to the rest of the population, as they have historically been internally
displaced by conflict.

Households in substantial debt may use any cash provided to clear (some or all) of their debts instead of using the money to restore their
livelihood and standard of living. Additional support may be needed to these households. Households who have a very low-income are also
considered to be vulnerable as any minor change in their livelihood could have significant effects.

805120.GLA.R.003

Revision B5 Page 309 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Sources of Vulnerability

People with poor health status, or illiteracy ina
farmer, herder or farm worker household.

People who are discriminated against in
society due to their ethnicity, belief system,
health status (including HIV/COVID-19), sexual
or gender orientation/self-identity.

People living with physical and/or mental disabilities, or poor health status, may be vulnerable as they may experience difficulties in accessing
Project-related (and non-Project-related) employment opportunities and/or undertaking livelihood activities, thereby constraining their ability
to provide for themselves, leading to a reliance on relatives, community members, NGOs, and the government for support. People living with
physical and/or mental disabilities, or poor health status, may be subject to discrimination and marginalisation in the workplace and/or the local
community. Differential treatment and/or exclusion in these settings may lead to social isolation and reinforce the vulnerability of this group.
People living with physical and/or mental disabilities, or poor health status, may need specific types of assistance to be keep adequately informed
about the Project, resettlement choices, and may not understand written documents used during a resettlement implementation process. They
also be discriminated against which could lead to reduced access to health care, thereby exacerbating the health problems experienced by this
category of vulnerable group.

People who experience discrimination are typically unable to be influential within the community, assist in decision making processes, and ‘be
heard’.

People who experience discrimination can find it difficult to access employment opportunities which reduces their potential to generate income.

805120.GLA.R.003

Revision B5 Page 310 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A summary of the number of people in each PAH is provided in Table 12-10. The references to
the farmer and herder households are the same as those used in Figure 12-2. The location
reference is used more than once in some cases to reflect the presence of both a farmer
household and a herder household at the same location. The final column in the table reflects
the presence of vulnerable people along with details as to why the person is classified as
vulnerable. Based upon the information in Table 12-10, a total of 8 farmer and 7 herder PAHs are

considered to be vulnerable.

805120.GLA.R.003 Revision BS. Page 311 of 451
Certified to ISO 9001, ISO 14001 and OHSAS 18001
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-10: Summary of PAHs and their Vulnerability Status

Location Household Reference No. of No. of Number of Vulnerable People (reason in brackets, total in BOLD)
Reference Females Children

(under 18
years)

Farmer Project Affected Households (11 PAHs in total)

pan-1-9 | Mehdiyev Hesenkhan 7 3 0 2 (people 65 and over) = 2
farmer
PAH-2-0 | Ibrahimov Aljuvan farmer 6 3 3 1 (people 65 and over); low-income family based on indicated monthly
income and number of people in it = 6
PAH-3-0 Manafov Bahish farmer 4 1 0 n/a
PAH-4-0 Huseynov Hemze farmer 5 1 0 n/a

1 (person with 1 disability), 7 (Household in substantial debt due to the need
PAH-5-0 Ali Suleymanov farmer 7 2 0 to buy food for livestock); low-income family based on indicated monthly
income and number of people in it = 7

Low-income family based on indicated monthly income and number of

PAH-6-0 | Murad Abdulayev farmer 4 2 2 a
people in it = 4
PAH-7-0 | Arif Azimov farmer 1 0 0 1 (disability due to back problem) = 1
PAH-8-0 Mushfig Mirzali farmer 3 1 0 n/a
805120.GLA.R.003 Revision BS Page 312 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Location Household Reference No. of No. of Number of Vulnerable People (reason in brackets, total in BOLD)
Reference Females Children

(under 18
years)

Low-income family based on indicated monthly income and number of

PAH-9-0 — Anar Naghiyev farmer 5 2 3 people in it =5
PAH-10-0  Karamat Ullayev farmer 4 2 2 4 (ousehold in substantial debt due to the need to buy food for livestock)
PAH-11-0 | Elshan Rahimov farmer 7 4 5 low-income family based on indicated monthly income and number of
people in it = 7
TOTALS 53 21 15 8 households (36 people in total)

Herder Project Affected Households (14 PAHs in total)

Gedirov Heqani herder

PAH 1-1 (Hesenkhan farmer) 4 2 2 ma

Gedirov Ahmedhan herder- 3 1 0 Low-income family based on indicated monthly income and number of
PAH 1-2 (Hesenkhan farmer) people in it = 3

Gedirov  Fariz_—_— herder 3 1 1 n/a

PAH 1-3 (Hesenkhan farmer)

PAH-2-1 !brahimov Mahir herder 5 3 3 n/a
(Alijuvan farmer)

805120.GLA.R.003 Revision BS Page 313 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Location
Reference

Household Reference

Khankishiyev Elvin herder

No. of No. of Number of Vulnerable People (reason in brackets, total in BOLD)
Females Children

(under 18
years)

PAH-2-2 (Alijuvan farmer) 2 1

Omerov Hajiaga herder
PAH-3-1 (Bahish farmer) 1 0

Manafov Babek herder 1 (Household in substantial debt due to the need to buy food for livestock)
PAH-3-2 . 1 0

(Bahish farmer) =1

Vahidov Hoshbext herder
PAH-5-1 (Ali farmer) 3 1

1 (people 65 and over)
PAH-5-2 Azizov Akif herder (Ali 2 1
2 farmer) 4 (Household in substantial debt due to the need to buy food for livestock)
=4

Miri Hajiyev herder (Ali Low-income family based on indicated monthly income and number of
PAH-5-3 2 2 inj

farmer) people in it = 5

Zaur Abdulyaev _ herder Low-income family based on indicated monthly income and number of
PAH-6-1 4 6 oe

(Murad farmer) people in it = 8

Nahid Azimov herder (Arif Low-income family based on indicated monthly income and number of
PAH-7-1 1 2 ni

farmer) people in it = 4

805120.GLA.R.003 Revision BS Page 314 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Location Household Reference No. of No. of Number of Vulnerable People (reason in brackets, total in BOLD)
Reference Females Children
(under 18
years)

Hilal Shahmammadov Low-income family based on indicated monthly income and number of
PAH-8-1 . 4 2 oe

herder (Mushfig farmer) people in it = 4
PAH-10-1

Subhan Babayev herder

(Karamat farmer) 1 ° 0
TOTALS 55 25 21 7 households (29 people)
805120.GLA.R.003 Revision BS Page 315 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Internally Displaced Persons (IDPs)

Azerbaijan has a relatively high number of internally displaced persons (IDPs), mostly from
Lachin, Aghdam. According to UNHCR there were 652,300 IDPs in Azerbaijan at the end
of 2019, while the government-reported numbers are slightly lower, at 620,000 IDPs.
IDPs are settled in scattered communities throughout Azerbaijan, the majority in peri-
urban settings around major cities such as Baku and Sumgayit (located approx. 55 km

North to the Project site).

Support has been provided, notably by the World Bank, the United Nations Development
Programme (UNDP), the United Nations High Commissioner for Refugees (UNHCR), and
the European Union (EU), as well as an active international non-governmental

organization (NGO) sector.

Azerbaijani Government reinforced its investment in providing IDPs with housing,
employment opportunities, and ensuring rights over the last years. However, many IDPs
continue to live in dire conditions in collective public buildings in urban areas as well as
in rural settlements badly in need of repair. According to the State Committee of Affairs
of Refugees and Internally Displaced Persons of the Republic of Azerbaijan, IDPs are:
entitled to free medical examination treatment and medication; priority for job retention
in cases of redundancies; free of citizenship charges; free of court charges; free of paying

certain taxes; and are free of notary charges when purchasing residential houses or flats®.

The number of IDPs in Garadagh District has increased over the last five years, currently
accounting for about 25,000 people. However, the relocation of IDPs from tented camps
to new settlements, such as Umid settlement, has provided housing solutions to some
IDPs families, thus reducing the number of IDPs in both Alyat and Gobustan settlements,
which currently account for 56 (191 people) and 84 (270 people) IDPs families

respectively. No IDPs have been identified in the Project area or surrounds.

4 2019 End-Year Report — Subregion: Eastern Europe; UNHCR, The UN Refugee Agency; July 2020.

65 State Committee of Affairs of Refugees and Internally Displaced Persons of the Republic of Azerbaijan:

http://idp.gov.az/en/

805120.GLA.R.003. Revision B5 Page 316 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.4.12 Gender Assessment

Azerbaijan's 1995 constitution, and the legislation passed since then, detail that men and
women have equal rights by legally reinforcing gender equality across a number of areas
(i.e. property rights, education, state services, labour market, prosecution of domestic
violence, etc.). A national body for gender equality (State Committee for Family, Women
and Children Affairs) is also active in mainstreaming gender into state policies, programs,

and laws and in developing information systems for gender-related monitoring””.

However, gender inequality is apparent in employment rates and wages, as women are
less active in the formal economy than men because of a gendered division of formal
labour. As shown in Figure 12-12, fields dominated by women are human health and
social work (77%), education (73%), and arts, entertainment, and recreation (63%).
Education, health, and social services employ 55% of all women participating in the labour
force, while less than 20% of women work in higher-paid sectors (i.e. mining, construction,
electricity and gas production). Women are thus mostly concentrated in the low-paid

sectors*’.

On average, women in Azerbaijan spend three times the amount of time as men doing
unpaid domestic work. Women in rural areas are faced with a triple workload as they have
greater responsibility in domestic tasks, contribute labour to the farm, and also must earn
off-farm income. Domestic labour and care for family members might be considered as
the main barriers for engaging in income-generating work and for economic

empowerment*”.

805120.GLA.R.003. Revision B5 Page 317 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Total
Other service activities
Art, entertainment, and recreation
Human health and social work activities
Education
Public administration and defense; social security
Administrative and support service activities
Professional, scientific, and technical activities
Real estate activities
Financial and insurance activities
Information and communication
Accommodation and food service activities
Transportation and storage
Trade; repair of transport means
Construction
Water supply; waste treatment and disposal
Electricity, gas and steam production, distribution and supply
Manufacturing

Mining ——_—_—_

Agriculture, forestry, and fishing a
0 10 20 30 40 50 60 70 80 90 100

mFemale mMale

ii

Figure 12-12: Percentage of female and male employees by economic activity in
Azerbaijan in 2017°”

Gender inequality is not strongly perceived by local communities living in Alyat and
Gobustan settlements, where women generally have greater responsibility for child-
raising and domestic tasks. However, the need to increase employment opportunities (i.e.,
opening of weaving shops), let women acquire knowledge and skills through attendance
at free courses, or develop recreational centres for both children and adults has been

raised at same time by both Alyat and Gobustan settlements stakeholders interviewed.

Women are also in a more disadvantaged position with low wages in various sectors of
economy, being often hired as cheap labour without proper contracts, thus not being
protected and eligible for social benefits. Women are more actively involved in these
kinds of activities, namely health and social work activities, education, and art,
entertainment and recreational industries with numbers higher than those of men. In the
majority of economic activities average monthly wages of men are higher compared to
average monthly wages of women by 50- 60%. In 2019 the average monthly wage for
women was AZN 443.4, or 58 % of the men’s average monthly wage AZN 764.8. Women
are also heavily concentrated in lower-paid, public-sector activities such as education

(74% female), health, and social services (78%).

805120.GLA.R.003. Revision BS. Page 318 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 12-11: Average Monthly Nominal Wages by Types of Economic Activity
(2020)*

Average Monthly Nominal Wages

Economic Activities (AZN)

ut se [sone
Agriculture, forestry and fishing 379.8 389.9 376.8
Mining 2081.3 939.2 2841.4
Manufacturing 452.8 564.1 427.1

Electricity, gas and steam production, distribution

and supply 584.6 583.9 609.6
Water supply, waste treatment and disposal 439.9 424.1 619.7
Construction 666.8 491.6 748.1
Trade; repair of transport means 458.5 415.9 458.6
Transportation and storage 616.5 536.9 825.7
Accommodation and food service activities 489.1 1,024.6 468.6
Information and communication 877.2 708.6 1,089.5
Financial and insurance activities 1,196.9 1,397.1 1,147.4
Real estate activities 458.2 420.5 504.8
Professional, scientific and technical activities 736.3 558.6 1201.4
Administrative and support service activities 325.7 298.2 463.0
Public administration and defence; social security 822.1 848.9 281.5
Education 483.4 477.7 697.4
Human health and social work activities 480.0 486.3 4318
Art, entertainment and recreation 454.9 440.8 909.7
Other service activities 552.1 707.6 536.1

® AZSTAT, 2020 https://www.stat.qov.az/source/gender/?lang=en

805120.GLA.R.003 Revision B5 Page 319 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Average Monthly Nominal Wages

(AZN)

ut [sa [nose

Total 525.6 502.6 587.6

Economic Activities

A socio-economic survey was conducted for the purposes of the LRP development. This
included women-only engagements with restoration options discussed. There were
mixed views on employment for women with some households stating that all people in
the household including women would be willing to apply for a temporary job during
Project construction however others stated women would not apply. Livelihood
restoration measures for women were discussed and could include assistance setting up
asmall market stall / shop, support to increase household crops and livestock and training

and materials for activities such as basket weaving, sewing and similar activities.

12.4.13 Active NGOs and youth organizations

The following organizations have been reported to be active in the Aol, carrying on

development programs targeting youths and vulnerable.

e “Azerbaijan Enlightener” Youth Organization (NGO) was registered as a public
association by the Ministry of Justice of the Republic of Azerbaijan on April 11,
1997. The main purpose of the organization is to help educate young people in
the field of education, to implement various projects to improve their educational
conditions.

e “Dirchalish” Economic Research Society (NGO) was established on 12 February
2000 and officially registered on 18 March 2000 by a decision made by the Board
of the Ministry of Justice. The main mission of the "Dirchalish” Economic Research
Society is to conduct economic research, promote economic development in
communities particularly in family farms which are core components of rural
communities, establish contacts between communities, educate them
economically and legally, and carry out other activities aimed at the ensuring of
their sustainable social and economic development. One of the organization's
projects was creation of small business incubators for youth development and

youth entrepreneurship skills in Sahil settlement of Qaradagh district.

805120.GLA.R.003. Revision B5 Page 320 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e “Assistance to Disabled Children” Public union named after Mushvig. The
main purpose of its activity is to provide social support to people with disabilities
and their integration into society. The program of social integration of children
with special needs was implemented in Sahil settlement of Garadagh district. The
purpose of this program was to create opportunities for children to freely manage
themselves in the future, revealing their abilities. Along with socio-psychological
and health services for psychological and physical rehabilitation and integration
into society, the center also implements an inclusive education system.

e YAP organization (Yeni Azerbaijan Partiyasi), New Azerbaijan Party. The
party's goal is to strengthen Azerbaijan's state independence and take a place in
the modern system of international relations, build a democratic, legal, secular
state, create a stable and socially oriented economy, ethnicity, religion, language,
property, position, beliefs; ensuring comprehensive and reliable protection of the
rights and freedoms of citizens, the formation of a civil society based on the rule
of law, social solidarity and a prosperous life, uniting people around the idea of
independent statehood and the Azerbaijani ideology. The Qaradagh branch of
YAP organization was established on 06 March 1993. The number of members is
12,328 persons.

e Garadagh District Youth and Sports Department. The Ministry of Youth and
Sports of the Republic of Azerbaijan was established by the Decree of the
President of the Republic of Azerbaijan No. 179 of July 26, 1994 and the Resolution
of the Milli Majlis of the Republic of Azerbaijan No. 861 of July 26, 1994. In addition
to the regions of the republic, it consists of 11 departments and one head office
in Baku. Garadagh District Youth and Sports Department has been operating since
30 November 1994. The main working principle of the department is to implement
state policy in the field of youth and sports, to create appropriate conditions,
equal rights and opportunities for physical, mental and spiritual development of
youth, to involve the masses in sports and physical education, to organize their
physical education, to train highly qualified athletes. It is the responsibility of the

Department of Youth and Sports to prepare informative and analytical materials

on the organization and implementation of state policy in the field of youth and
sports, to analyze various aspects of the situation of youth in the economic,

political and cultural life of the region.

805120.GLA.R.003. Revision B5 Page 321 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The NGOs listed are not greatly involved in the area local to the Project however they do

conduct some activities in the Garadagh region in general.

KOBIA (The Small and Medium Business (SMB) Development Agency) was also consulted
during the LRP stakeholder engagement exercises. Amongst the current activities
associated with rural agricultural development Projects, the Agency has been
implementing a feed processing plant in Zagatala, an incubator plant in Balakan, and the
technical assistance project “Support to the development of entrepreneurship in rural
areas" funded by the European Union. Amongst the current activities associated with
women’s economic empowerment and development, a forum on the topic ‘Women
Entrepreneurship: Current Situation and Prospects’ that was held on 23 July 2021. This
included discussions on the growing role of women entrepreneurs in business and
employment, the sale-exhibition of women entrepreneurs’ craftworks that was held on
01 June 2021, the business trainings for women entrepreneurs on April-May 2021

conducted by Sumgayit SME Development Centre, support measures provided by the

Agency for Women entrepreneurs, and a special section that has been created on the
Agency's website for the purpose of researching women entrepreneurs and disclosing

information related to innovations in this field to the public.

12.4.14 Human Rights Context
Civil and Political Rights

Azerbaijan is committed to the principles of the universality, interdependence and
indivisibility of all human rights and fundamental freedoms and the national legislation is
constantly being improved and brought into line with international standards. The
National Plan of Action for More Effective Protection of Human Rights and Freedoms in
the Republic of Azerbaijan, which was adopted in December 2011 and whose
implementation is coordinated by the Commissioner for Human Rights and its specialized
advisers, is an integral part of the continued activities related to protecting human rights
and freedoms in the country and includes improvements to the legislative and regulatory

framework.

805120.GLA.R.003. Revision B5 Page 322 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Following a referendum held in September 2016, the Constitution was amended to
provide more robust protection for human rights and fundamental freedoms, to establish
effective and flexible governance mechanisms, and to ensure the effectiveness of the

economic reforms implemented®’.

The Ministry of Internal Affairs, overseeing local police forces and maintaining internal
civil defense troops, and the State Security Service are responsible for security within the
country and report directly to the president. The State Security Service is responsible for
domestic matters, and the Foreign Intelligence Service focuses on foreign intelligence
and counterintelligence matters. The State Migration Service and the State Border Service

are responsible for migration and border enforcement®.

The promotion of freedom of thought and expression and the freedom of information
are key in building a State based on the rule of law and civil society in Azerbaijan.
Government information policy is directed at ensuring consistent and comprehensive
guarantees of the constitutionally recognized freedom of thought and expression and
the right of citizens to receive information. Freedom of assembly is guaranteed by the
Constitution and international agreements to which Azerbaijan is a party and is regulated
by the Freedom of Assembly Act®”. Under article 58 of the Constitution, everyone has the
right to create any association, including a political party, trade union or any other
voluntary association, or to join an existing association. Political parties representing
different political interests, coalitions of political parties and referendum advocacy groups
are guaranteed free and voluntary participation in elections and referendums in the

country, which are regulated by the Electoral Code®”.

°7 National report submitted in accordance with paragraph 5 of the annex to Human Rights Council resolution
16/21: Azerbaijan - Human Rights Council of UN General Assembly, May 2018.

68 Country Reports on Human Rights Practices for 2020 - United States Department of State, Bureau of
Democracy, Human Rights and Labor (https://az.usembassy.gov/hrr_2020/

805120.GLA.R.003. Revision B5 Page 323 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In February 2017, the President signed a decree on improving the prison sector,
humanizing penal policy and expanding the use of alternative forms of punishment and
non-custodial measures. The National Action Plan for Open Government, 2016-2018, was
approved by a presidential decree of 27 April 2016; it includes improvements to anti-
corruption legislation, the development of proposals for corruption-related offences,
mitigation of liability for economic crimes and their decriminalization, awareness-raising
in the fight against corruption, measures to improve electronic services and greater

participation of civil society and the public”.

The Azerbaijani law requires advance notification of peaceful assembly, but in practice a
system of authorisation is applied and there have been cases of public assemblies being
banned or dispersed and participants being subject to administrative and excessive
criminal penalties®. Azerbaijan's authorities continued to some kind of control on

freedoms of association, expression, and assembly”.
A human rights scan has been conducted and is included within Appendix G of this ESIA.
Economic, Social, and Cultural Rights

Priorities at the current stage in the country’s socioeconomic development include
ensuring its sustainable and balanced economic development and_ accelerated
development in the regions. Much has been done to strengthen the financial and
technical base of health care, with the building, renovation and reconstruction of new
health facilities fitted with modern equipment, including in remote areas. Improved
educational facilities in the country and the reforms to the education system are helping
to bring positive change. In general, the amount of the State budget allocated to health

care and education increases each year.

A number of projects introduced at the beginning of 2017 are aimed at preventing sex-
selective abortion and educating young people in country. The projects are being
supported by the office of the United Nations Population Fund and the representation of
the European Union in Azerbaijan, with the participation of the Ministry of Labour and
Social Welfare, the Ministry of Youth and Sport and the State Committee on the Family,

Women and Children®’.

69 https://www.hrw.org/world-report/2020/country-chapters/azerbaijan - Azerbaijan Events 2019, Human
Rights Watch

805120.GLA.R.003. Revision B5 Page 324 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

In accordance with article 25 of the Constitution, the State guarantees equality of rights
and freedoms, irrespective of race, ethnicity, religion, language, sex, origin, property or
official status, beliefs or membership of political parties, trade unions or other voluntary
associations. There is a high level of religious tolerance in Azerbaijan, international
conferences and meetings are held on religious topics, and discrimination between

citizens on the basis of their religious beliefs is prohibited®”.

The Government is continuing to take systematic and coherent measures to raise
awareness of and combat discrimination against women. Since 2016, the State Committee
on the Family, Women and Children and the Azerbaijan Micro-finance Association have
held special training courses for women on financial literacy and starting your own
business. In 2015, the same Committee set up a special database with information from
various government agencies and rehabilitation centres for victims of domestic violence,
and measures concerning rehabilitation, integration and the provision of legal assistance,

as well as on the perpetrators of violence®”.

Legislation continues to be improved and practical measures taken to protect the rights
of children in the country. Pursuant to the 2012 State procedure for monitoring the
implementation of children’s rights, the State protects children, by social, legal, economic,
medical and educational means, from all forms of exploitation and heavy, harmful or
dangerous work and dangerous impacts and takes measures to eliminate or prevent the

circumstances that lead to violations of their rights®”.

On 31 May 2018, a new Law of the Republic of Azerbaijan “On the Rights of Persons with
Disabilities" was adopted. In accordance with paragraph 1 of part | of Article 94 of the
Constitution of the Republic of Azerbaijan, this Law defines the bases of state policy on
persons with disabilities and the state's responsibilities in the field of protection of their
rights, elimination of risks, all forms of discrimination on the basis of disability;
rehabilitation of persons with disabilities, full participation in society and creation of
conditions for social integration, active involvement in the decision-making process on

strategies and programs related to them, full and equal exercise of the rights and

freedoms of persons with disabilities.

The Azerbaijani government investments has been reinforced to provide IDPs with

housing, and employment opportunities, and to ensure their rights over the last years®”.

805120.GLA.R.003. Revision B5 Page 325 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.4.15 Attitudes Towards the Project

Renewable energy plays an important role in supporting the Azerbaijan's drive for
economic diversification. With a view to unlocking country vast potential for renewable
energy development, a number of important steps have been taken by GoA to attract
foreign investment in the construction of renewable energy power plants, memorandums
of understanding and frameworks outlining common areas of future cooperation with
many international companies to strengthen cooperation in the use of renewable energy
sources and encourage future investment. A number of companies have signed a
memorandum of understanding: Turkey's Tekfen Insaat, Russia's Avelar Solar, the United
Arab Emirates’ Masdar, Norway's Equinor AS, France's Total Eren, Great Britain's BP, Saudi

Arabia's Akwa Power, etc.

On 09 January 2020, with the participation of the Prime Minister of the Republic of
Azerbaijan Mr. Ali Asadov, the Cabinet of Ministers signed Executive Agreements between
the Ministry of Energy and ACWA Power of the Kingdom of Saudi Arabia and Masdar of
the United Arab Emirates. Tasks were set before the Commission established by the Order
of the President of the Republic of Azerbaijan dated 05 December 2019 No. 1673 to
coordinate the implementation of pilot projects related to the construction of power
plants on renewable energy sources (wind and solar) in the Republic of Azerbaijan.
Allocation of land plots for the implementation of projects was completed during the
year, determination of state guarantees to be provided to investors, connection of the
power plant to the power grid on the projects, integration of renewable energy sources
into the electricity network. The State Oil Company of the Republic of Azerbaijan (SOCAR)
addressed a relevant appeal to the Gobustan Operating Company regarding the “Area
60", where the Project will be developed, and the area was alienated by making changes

in the relevant agreements through the State Oil Company.

In addition, the Ministry of Energy has launched a new project with the support of the

European Bank for Reconstruction and Development (EBRD) to draft legislation defining

the mechanism for conducting auctions for projects on the use of renewable energy

sources.

805120.GLA.R.003. Revision B5 Page 326 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Local Consultation

The generation of renewable energy sources in the regions will contribute to
strengthening the local economy by reducing the Region's power supply dependence on
a single source. The interviewed stakeholders generally have positive attitudes towards
the proposed Project as it is expected to create new job opportunities, improve the quality
of local communities’ services, and contribute to increase the level of environmental
protection by reducing greenhouse gas emissions and preventing long-term
environmental impacts. Renewable energy is seen as the most modern, environmentally

friendly, and cost-effective area for investment in country.

The attitude of local communities to the large companies operating in the area are seen
to be very good based on past experiences. The GOC successfully implemented the tasks
set in the state programs such as the Regional Development Program of the Republic of
Azerbaijan for 2019-23, Strategic Road Map, and Vision for the Future, etc. and submits
quarterly reports to SOCAR and other relevant state bodies on the work done.
Considering that the industrial enterprises in the area of interest have strong relations
with the host communities, it is expected that the Project development will be generally

well regarded by most people in the district.
Concerns raised during consultation included:

e The health and safety risks during construction including spreading of COVID-19.

e Potential acquisition of land plots currently used for pasture by local herders.

e The need for preservation of cultural / historical / archaeological / heritage /
recreation sites within the Aol.

e Safety measures in connection with earthquakes and volcanoes to be accounted

for in the emergency response planning.
Stakeholders Expectations
During the site visit and based on the questionnaires, the interviewees’ expectations
regarding the Project were noted as follows:
e Construction of a new road for accessing purposes to the Project site.

e Expected employment during the project construction and operation phases.

Procurement of goods from local stores.

805120.GLA.R.003. Revision B5 Page 327 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Allocation of alternative pasture lands for animal grazing. It should be noted
however that the written agreements held by farmers are not legally valid and
have no meaning under the Law on Land Lease (1998). There is therefore no legal
obligation to provide farmers with alternative land leases. The land within the
Project Area and surrounding region is classified as industrial and allocated for
use in the oil and gas industry (only) by the Ministry of Energy. It is not legally
possible to provide farmers with valid Land Lease Agreements in this area, as the
land is not classified as agricultural, and the Ministry of Energy will not permit land
to be leased to farmers.

e Potential establishment of entertainment and recreational centres/cultural clubs
for women and the elderly, playgrounds and education centres for children.
Construction of recreation parks, sport complex and new kindergartens. There are
difficulties in establishing leisure time for young people.

e Provide shepherd/ herder houses in the pasture with electricity and good water
supply to support their activities. Asphalting of gravel roads. The fee for the
electricity may be decreased. the wool shearing process will be easier. Improved
access to electricity in the area can enhance heating of greenhouses, the
processing of agricultural products. It is important to provide water and
bathrooms for women and children living in the winter pastures.

e Support in access to finance. Loans on favourable terms to increase the cattle-
breeding.

e Ensure the gender equality.

e Carry out landscaping works. Improve road lighting.

e Establishment of an information center in the field of environmental protection.

e Preserve the natural condition of winter pastures, ensuring that the construction
and infrastructure works to be carried out without causing soil erosion and other
degradation.

e Avoid dissatisfaction between the hired people who lives in close and far area
from the site. Avoid difference between the employee who lives in close area and
the employee living far.

e Itis important to provide a mobile medical centre nearby the site for the provision
of first aid. The medical centre will be provided with serums against snake,
scorpion stings. Exposure to wild animals, sunstroke in the summer months, dust
storms, provision with drinking water.

e Provision of safety measures, construction of crossings, pedestrian lanes.

Strengthening precautionary measures on the roads.

805120.GLA.R.003. Revision B5 Page 328 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.4.16OHL social baseline

There are several infrastructure facilities which are crossed by the OHL route. These
include roads, high pressure gas pipes, plastic water pipe, ditches, oil pipeline, canal and
railway. A number of farms are also present outside of the OHL route. The location of
these are illustrated within Appendix B of this ESIA.

12.5 Socio-Economic Impacts

The Project activities have the potential to directly interact with the social receptors
described in Section 12.4.2 and also indirectly influence economic conditions at district
and regional level. Social impacts can include changes to people's way of life,
employment opportunities, community services and facilities, the community
environment, health and well-being and / or community or personal property rights. The
assessment has considered the existing social conditions at and surrounding the Project
site within the Study Area, and assessed the impact on these baseline conditions, both

positive and negative, as a result of the implementation of the Project.

Social impacts may occur at all stages of the Project from construction through operation.
Decommissioning impacts are assumed to have similar impacts as construction phase.
Following decommissioning land will be returned to the land users for animal husbandry,

and the environment will return to their baseline conditions.

The following sections will describe main interactions identified and significance of any
impact arising on receptors. The assessment has utilised the assessment methodology as
outlined in Chapter 4 (Assessment Methodology). To address EP4 requirements regarding
human rights, additional assessment has been incorporated in each of the impact

component as applicable.

The following potential aspects were assessed as the most relevant for the social

receptors.

1. Reduced access to grazing and pastoral land.

2. Increased local employment and supply demand.

3. Increased pressure on local public services and facilities.

4. Increased presence of workers and interaction with local communities and related

Community H&S issues.

805120.GLA.R.003. Revision B5 Page 329 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

It should be considered that the Qobustan access road crosses a very sparsely populated
area, and no sensitive receptors are present close to the Qobustan road works. This
includes a buffer area of 100 m either side of the road (area of influence defined within
Section 4.1 of the ESIA).

12.5.1 Land Acquisition and Economic Displacement

The land within the Project Area and surrounding region is owned by the government
and is classified as industrial, being allocated for use in the oil and gas industry by the
Ministry of Energy. The land has been specifically allocated by the Ministry of Energy for
the development of the solar PV plant, and a Land Lease Agreement shall be signed in
April 2022 between SPV and the Ministry of Energy.

The Project has been located away from individual houses and local settlements and
therefore there will be no requirement for a physical resettlement and a Resettlement
Action Plan (RAP) for the Project is therefore not required. However, the Project area is
currently used by a number of farmers and herders for grazing and winter pastures and
as such there may be a negative impact on the ability of local people to maintain the

same level of income and access to the area.

According to the results of stakeholder engagement with farmers and government
representatives conducted during preparation of the LRP, there are a total of 16 farmers

who have farms located within 5 km of the Project Area.

Within a 5 km distance from the outer boundary of the Project Area, there are 16 farmers
using land informally in the regional area. Five of the farmers do not use the Project land
and are therefore not impacted. This leaves 11 farmers who graze their animals in the
area (identified through stakeholder engagement with local farmers and government

representatives). Out of the 11, four have written agreements, none of which are legally

valid. The Ministry of Agriculture does not have the authorization to issue lease

agreements to farmers as the land has historically (and still is) classified as being for

industrial usage only. The only entity that has decision making power over this land is

Ministry of Energy, and all documents given by other entities are invalid.

805120.GLA.R.003. Revision B5 Page 330 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Farmers recruit herders to look after their livestock using verbal (not written) contracts. If
a written contract is agreed between a farmer and a herder then they would need to pay
tax and potentially provide other benefits, so farmers just provide verbal contracts only.
Many of the farmers live on the outskirts of Baku City or Gobustan settlement, leaving the
herders to live at the farm in shelters and basic accommodation. These structures are
provided and maintenance by the farmer and access is granted whilst the herder is
employed. The herder typically stays with his family and provide bedding and basic
provisions, with all livestock equipment (fences, enclosures, etc.) being provided and

owned by the herder.

All farmers and herders who use the area for grazing are considered to be affected

people.

Construction/upgrade of the access road will not reduce the land available for agricultural
activities on the basis that the right of way for the road already exists and there is no

vegetation present along the existing track.

Based upon the information above, the total number of farmer PAPs comprises 53, of
which 21 are women and 15 below the age of 18. Out of the 53 people, 8 households
comprising 36 people have been identified as being vulnerable (68%) primarily due to the

household having low levels of income or where the household is in substantial debt.

Data from the analysis of herder PAPs indicates a total of 55, of which 25 are female and
21 below the age of 18. Out of the 55 people, 29 have been identified as being vulnerable
(55%) with the main reason being unemployment in the household, and the presence of

low levels of income.

Overall, the Project will impact 25 PAHs within which there are 53 + 55 = 108 PAPs which

includes 65 vulnerable PAHs.

This impact will commence at the start of construction as working areas are fenced off to
prevent unauthorised entry inside the site boundary. No impacts to livelihoods are
expected to occur in relation to the upgrade of existing Qobustan access roads which will

connect the Project area to the main road M2.

It is expected that this will be a long-term impact given the land use restrictions required
for the Project. The impact is direct because the local farms will no longer be able to
access land inside the Project area during the Project life cycle. The initial change on daily
life/routine is expected to be followed up with a rapid habituation reducing to below

nuisance level.

805120.GLA.R.003. Revision B5 Page 331 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The receptor's sensitivities may range from Medium to High, depending on farmers
access to alternative land and their vulnerability. Considering a moderate magnitude of

impact, the degree of impact (negative) significance is considered to be Moderate.

To address this, a Livelihood Restoration Plan (LRP) commensurate with the level of

impacts expected has been developed and details compensation measures for affected

farmers and herders.

Access to the Project site will continue to be restricted during the operation phase
although the LRP shall be designed to address the impacts associated with land access

restrictions from both the construction and operational stage of the Project.
Human rights risks potentially triggered

e Right to adequate standard of living
e Right to freedom of opinion, information and expression

e Right to access to effective remedies

Local farmers and herders’ living standards will be maintained with the development and
implementation of recommended mitigation measures, including the LRP. Residents’
right to housing will not be affected by the Project as no physical displacement will take

place.

A grievance mechanism will be established to enable farmers, herders and communities
to exercise their right to freedom of opinion and expression by submitting grievances

related to the Project. A grievance mechanism is provided within the Project SEP.

12.5.2 Employment Opportunities and Procurement of Goods and Services

The Project will have direct positive impacts on employment in the area. Local job creation
will potentially also lead to indirect employment creation, especially in the service sectors
within the district up to regional level. Also, local procurement of goods and service

especially during construction is expected. The anticipated related impacts are as follows:

e Temporary jobs during the construction phase of the Project.

e Indirect job creation from service and supply jobs to meet demands from resident
workforce. The presence of construction workers in the Project area may enhance
the local economy through their purchase of local goods.

e During construction, local materials suppliers/traders for raw materials and

general transportation services may benefit from this Project.

805120.GLA.R.003. Revision B5 Page 332 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Potential to fail to meet community expectations for job creation due to a) lack of
suitability of local candidates, especially during construction and b) during the

transition from construction to operations will be managed appropriately.

During construction, the number of workers at site will vary according to the activities
that are being undertaken. The number of people that are predicted to be employed
during construction varies depending on the EPC Contractor however it is expected to
reach a peak of around 420 personnel. After the peak level has been reached, the loca

workforce will gradually be reduced leading up to the start of operations.

The construction workforce is expected to consist of a combination of nationals and

expatriate workers. The majority of workers will be local people preferentially sourced

from the towns and villages within the district up to regional level (but largely around 30

minutes’ drive from the Project site). This includes technicians and low-skilled personne!
who will receive various levels of training before starting work on the project. The exact
division of locals to non-locals will be determined following appointment of the EPC

Contractor.

The overall workforce will include three categories of workers (the number of categories,

and if they are local or incoming is not currently known):

e Category 1: low-skilled (hired by sub-contractors rather than the EPC Contractor).
e Category 2: skilled (hired by EPC Contractor).
e Category 3: expatriates (hired by EPC Contractor and the Company).

The individuals employed, especially during construction, and their household members,
will benefit from increased income. However, so that local people can benefit from these
new job opportunities — especially long-term operations jobs — investments in training
will be required. The Project represents an opportunity for young people to increase their
skills through vocational training that will be of use to them after their involvement in this
Project is completed. Individuals who receive such training should be able to seek
alternative work within the construction sector in the future. Vocational training is likely
to include training on electrical installation, ground civil works, basic HSE and site safety,

and other topics.

Additionally, the Project will positively influence the local and regional economy during
construction from the direct procurement and supply of materials and services from
companies based locally but mostly at district or regional level due to the remoteness of

the Project area.

805120.GLA.R.003. Revision B5 Page 333 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The positive impact due to Employment Opportunities and Procurement of Goods and
Services is short-term as construction works are expected to continue for a period of
approximately 18 months. Potentially, training provided can have longer term durations.
The sensitivity of receptors is considered to be high as local employment during both
construction and operations is a key expectation amongst local villages (Gobustan and

Alyat) and their representatives.

There is an opportunity for women to become part of the low-skilled and _ skilled
workforce, benefitting from the vocational training and earned income, as well as
opportunities for disabled people. This has the potential to work towards inclusive
economic growth and increase the ability of women to influence decisions in the
households associated with spending decisions. During engagement, some of the women
in the households were keen to apply for temporary positions but would need assistance
with application forms due to a lack of literacy. There may be challenges associated with
attracting equal numbers of job applications from men and women, due to cultural
constraints. To overcome this, female Project representatives will be used undertake

engagements in farmer and herder households and discuss with household

representatives about the fact that the workplace will be suitable for the presence of
women, and that women should actively apply for temporary employment positions

available from the start of construction.

Due to the cultural differences between genders in relation to local employment, it is clear
that the process used to recruit both male and females requires careful planning and
engagement, so that equal opportunities are given to both genders, and the risk of

tensions rising in households over differences in opinion are reduced.

During construction there is a risk that violations of labour rights take place within the
supply chain. This could include the use of forced or child labour, the exploitation of
workers through excessive working hours, poor working terms and conditions, the
absence of written worker contracts, and the lack of a worker grievance mechanism that

can be used to raise concerns with senior management.

805120.GLA.R.003. Revision B5 Page 334 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

There have been international media reports in 20217°’' associated with allegations
associated with the use of forced labour camps to manufacture photovoltaic panels, from
the Xinjiang province in China. On 15 July 2021, the United States Senate passed a bill to
ban all products from China's Xinjiang in the form of a Weak or Forced Labor Prevention
Act”.

During construction, the increased employment / economic opportunities and the wages
earned by local construction workers are likely to result in a beneficial impact of minor
magnitude since temporary and expected to have minor perceptible change in local
household living standards considering characteristics of the Aol. Given the receptors
sensitivity, the impact (positive) significance during construction is expected to be
Moderate.

During operation, the number of local people that are to be employed by the Company
is expected to be up to 50. A significant percentage is expected to be comprised of
national people. There will be less opportunities with significant decrease in workforce
requirements, also less ongoing development activities requiring local services. Also, as
the Project transitions from construction into operation, there will be a shift in the skills
required. The Project might thus create limited business opportunities for local and
regional economy in this phase. The impact magnitude is negligible as the workforce
required during operations is relatively small when compared to the construction stage.

As such, the significance of impact (positive) is considered Minor to Negligible during
operation.
Workforce retrenchment and demobilization and business contract termination will also

create potential adverse impacts on community livelihood and local economic, but also

indirect impacts of decreased demands of goods and services from non-local workforces.

7° Fears over China's Muslim forced labor loom over EU solar power. 2021. POLITICO. Available at:
https://www.politico.eu/article/xinjiang-china-polysilicon-solar-energy-europe,

7! Apple Did Business With A Wind Energy Company That Has Close Ties To Xinjiang. 2021. BuzzFeedNews.
Available at: https://www.buzzfeednews.com/article/meghara/apple-xinjiang-wind-power-labor

72 US. Senate passes bill to ban all products from China's Xinjiang. Reuters. Available at:
https://www.reuters.com/world/us-senate-passes-bill-ban-all-products-chinas-xinjiang-2021-07-15,
[Accessed 15 July 2021].

805120.GLA.R.003. Revision B5 Page 335 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

High expectations for jobs for the local communities will need to be continually managed
from the early stages to avoid unrealistic Project expectations. A Construction Labour
and Working Conditions Management Plan will be developed including local hiring
plans to maximise the number of local employees on the Project. It is essential that the
local recruitment process is adequately managed and seen to be transparent, involving
the active participation of local and regional stakeholders. This will be in line with IFC PS,
EBRD PR, ADB Safeguard Policy and ILO.

Human rights risks potentially triggered.

e Right of work

e Right to enjoy just and favourable conditions of work

e Right to equality before the law, equal protection of the law and non-
discrimination

e Right not to be subjected to slavery, servitude or forced labour

e Right to freedom of opinion, information and expression

e Right to access to effective remedies

e Right to adequate standard of living

The Project Construction Labour and Working Conditions Management Plan will be
developed to elaborate commitments on terms of employment. Also, specific clauses will
be included and implemented through: awareness training on non-discrimination and
gender equality for workers and facilitation of gender-neutral facilities on site; training
and zero tolerance policy on harassment; explicit clauses on equal protection and
treatment of people. Additional measures including promotion of employment and
training opportunities targeting minority groups will be included. Once measures are

implemented, the risk will be appropriately addressed.

The Project will ensure that the prohibition of forced labour on the Project site and supply
chain is enforced, including regular control and monitoring of workers and working

conditions, and protection of labour rights for migrant workers.

An internal grievance mechanism will be established to enable workers to exercise their
right to freedom of opinion and expression by submitting grievances related to the

Project. Workers’ grievance mechanisms will be developed as part of the Project’s ESMS.

Adequate measures have been recommended in the ESIA to maintain and monitor as well
living standards for workers housed on site or in nearby settlements during Project

phases.

805120.GLA.R.003. Revision B5 Page 336 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.5.3 Social Infrastructure and Services

The presence of workers from outside the local area during construction could have an
impact on local social amenities and possibly saturate existing public services (water,

electricity, health centres, etc).

While there might be a temporary pressure on these amenities in the short term, there
may also be a positive impact on infrastructure development in the longer term. The
Project is also expected to improve the condition of road infrastructure in the area
through upgrade of Project access road associated with the construction and operational

phases.

Impacts on local recreational uses of the land in terms of change in land use and sense

of place have been addressed under Chapter 5 — Landscape and Visual Amenity.

Presence of Workers and Accommodation

4

he Project will provide temporary accommodation for some construction workers from
outside of the local area. There is the potential for up to 30 people to reside on the Project
site for security / positions requiring overnight attendance. If this is required, there will

be no additional land take required for provision of accommodation on the Project site.

4

his will all be within the fenced area of the Project.

T

30 minute drive) and transportation will be arranged for these workers to the Project site

he majority of people working during construction will be from the local area (within a

each date. The small number of non-local people will be housed in rented

accommodation in the form of an existing hotel or similar type of accommodation facility.

Females based in the accommodation facil
compared to the men, separate sleeping and

prayer room shall be provided. Details of

ity shall be able to dine in a separate area
washing areas shall be used, and a separate
the Worker Code of Conduct and Worker

Grievance Mechanism shall be placed at various locations within the accommodation

facility so that the standard of behaviour req

concern at an early stage, should they wis!

uired is clear, and workers are able to raise a

h to do so. Prior to construction, both the

accommodation on site (if required) and rented accommodation will be reviewed in line
with EBRD / IFC’s Guide for Workers Accommodation”.

73 EBRD and IFC publication: Workers’ Accommodation: Processes and Standards, 2009

805120.GLA.R.003. Revisi

Certified to ISO 9001, ISO 1400:

ion BS
1, OHSAS 18001 and 1SO17025

Page 337 of 451
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The owners and employees of hotels and accommodation facilities if used will directly
benefit through increase business revenue and profits (identified in the impact above).
On the other hand, there is a potential capacity saturation for the provision of local public
services and their facilities, such as health facilities for construction workers. Local
communities may be impacted differently depending on their dependence to those
services and the actual location of the worker accommodation. Given the small scale of

non-local people, it is not expected to be significant.

The negative impact of an increased workforce population, albeit small numbers, may

create some pressure on existing social infrastructure will be most felt during the peak

period of construction activities. This would increase the risk of adding pressure to
medical resources and existing public services (water, electricity, health centres, etc).

However, the impact is short-term as construction works are expected to continue for a

period of approximately 18 months. In addition to this, there is the risk of increases in
transmissible diseases including COVID-19 putting additional pressure on facilities and

services (with additional risks of transmission to local communities).

The impact magnitude is Low as the workforce is likely to represent a small perceptible
change to the communities in the Aol but not at the regional level and only on a
temporary, short-term basis. The sensitivity is low as the potential small delay of access
to public services may be harder for some receptors to adapt than others. Given the
potential benefits that are achievable, the impact significance is assessed as Moderate
during construction, even if possible initial change on daily life/routine is expected to be

followed by a rapid habituation if mitigation measures are put in place.

It is anticipated that the continual presence of limited number of workers during the
operational phase of the Project will have a negligible effect on the demand for medical
care and local services in the district. Thus, the impact during operation is considered

Negligible.
Infrastructure Development

The Project will involve the upgrade of part of the existing access road in the area. This
will improve access for farmers, particularly after construction and will aid access to the

cemeteries in proximity to the Project.

805120.GLA.R.003. Revision B5 Page 338 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Furthermore, the Project will add 230 MW generating capacity to Azerbaijan existing
renewable energy capacity. Impact is positive because the operation of the Project will be
contributing towards the ongoing development of the country in terms of potential for
renewable energy development and economic diversification. The impact will occur at a
regional and national level as energy shall be injected into the national grid. The local
communities shall not be provided with electricity as this is the responsibility of the
offtaker.

Consultation as set out in the SEP will be carried out to forewarn local people and users
of the cemetery in close proximity to the Project of upcoming construction activities and
deliveries scheduled as so far as possible to avoid conflict with tourists and visitors to the

local cemeteries.

The impact is assessed as positive in the long term with short-term minor negative

impacts due to potential conflict with road users during construction.
Human rights risks potentially triggered.
e Right to health, food, water and sanitation

Utility water for the Project site will be delivered to site by truck and stored in proper
water tanks. Thus, the Project will not affect local residents’ access to water which
represents an issue in the area. Generally, implementation of the mitigation measures
identified will sufficiently address risks to local communities’ rights to access local social

services ensuring right to health, water and sanitation.

12.5.4 Community Health & Safety and Security

The construction phase activities such as installation of solar PV panels, construction of
substation and movement of material and personnel may result in impacts on the health

and safety of the community as follows:

e Dust and engine emissions created by construction activities could impact air
quality and hence community health.

e Movement of material and personnel via the access roads may result in damage
to local communities or livestock due to accidents.

e Influx of workers in the Project area could result in a change in the disease profile
of the local population with potential spread of transmissible diseases including
COVID-19.

805120.GLA.R.003. Revision B5 Page 339 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Equipment and activities will create noise and vibration during construction and could
create disturbance for farmers. This is addressed in Chapter 10 (Noise and Vibration). Any
consideration regarding accidental water/soil quality impacts due to potential leakages

or releases have been covered under Chapters 7 and 8.
Road Safety

As mentioned under Chapter 11, the Project construction activities will lead to additional
traffic and increased risk of traffic-related accidents and injuries to the community.
However, prior to mitigation, the addition of vehicles to the roads is expected to result in

a Moderate increase in the risk of traffic accidents on both local access road and highway

prior to mitigation. Injury or death from traffic impacts is a direct negative impact that
will be localised and short term, occurring during construction phase only and considered

negligible during operation.
Injury or Death from Construction Activities and Unforeseen Events

Risks to community health from construction activities such as accidents, chemical
releases or such are low given that, prior to construction, the Project area will be fenced

off and security in place.
Respiratory Effects from Poor Air Quality (Dust)

Construction activities may result in fugitive dust. It can be generated by vehicle traffic on
unpaved roads, naturally occurring windblown dust from disturbed lands and dust

generated during construction activities.

Impacts will vary depending on the construction activity and the severity of most air
related impacts reduce with distance from the source. Fugitive dust will have the greatest
potential impact on communities close to the site, and farmers who use land close to the

site.

This could result in respiratory impacts for the local farmers, ranging from minor irritation

of the throat, eyes, nose to chronic irritation, asthma and other respiratory effects.

Unmitigated respiratory effects from construction activities would be direct, negative
impacts that are localised but short to medium term. With mitigation these effects would

become localised and Minor. No impact is expected during operation.

805120.GLA.R.003. Revision B5 Page 340 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Spread of Food and Water-Borne Diseases

Increased population due to the arrival of workers to the area, may increase pressure on
local waste management and sanitation services and infrastructure. This is within an area
that is currently not serviced by municipal sewer systems or waste collection services (high

sensitivity thus considered).

Hence, it is possible that Project activities generating waste, if not carefully managed,
could result in contamination of groundwater or surface water. Poor waste management

practices also could affect livestock health in the area adjoining the Project site.

The impact (negative) significance is assessed to be Moderate during construction,

while Negligible during operation.
Influx of Workers

The rapid increase in population from the incoming workforce may increase the risk of
introducing and spreading communicable diseases. The risk of disease outbreaks
(including sexually transmitted diseases, HIV/AIDS etc.) is typically associated with
demographic changes and labour migration. This risk is possible both during the
construction and operation phases, even if, during the construction phase, it may be
relatively higher because of the higher number of workers, the presence of a workers’

accommodation camp and the possible higher rate of foreign workers.

Additionally, it is fundamentally important that the Project fully considers the COVID-19
risks as communicable respiratory diseases will most likely be the most significant concern
for potential interactions between the workforce and community members. A detailed
assessment will be undertaken once the EPC has been appointed based on the pandemic
conditions at the time of construction. The IFC / EBRD Migrant Workers Covid-19 Briefing
Note (July 2020) and Interim Advice for IFC Clients on Preventing and Managing Health
Risks of COVID-19 in the Workplace will be followed when developing management

measures prior to construction.

In addition to this, women, particularly young girls are at risk from the presence of the
incoming workforce who may try to seek sexual services. Interactions between incoming
workers (likely to be male) and women (in addition to increasing the incidence of
communicable diseases) may raise tensions and increase the prevalence of gender-based

violence.

805120.GLA.R.003. Revision B5 Page 341 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

If workers interact with local people outside of working hours, there may also be the
potential for increased tensions and incidence of crime in the local area. During
construction, there is also the potential for people to turn up from outside of the area
seeking employment and other economic opportunities which could result in increased

crime and harassment of women, given these opportunists would largely be male.

The influx of workers an indirect negative impact, which will be local and short to medium
term. The impact magnitude is Medium because the potential for workers to travel
outside their accommodation when they are not working and interact with local residents
is likely to happen. The sensitivity is Medium as the local communities may be able to
adapt to this change depending on the actual location of worker accommodation.
Depending on the workforce composition, vulnerable worker population may be more
sensitive to avoiding or treating communicable diseases, and this will have to be identified
as a priority during the planning stage. The impact (negative) significance is assessed to

be Moderate during construction, while Negligible during operation.
Security

The Project's site security measures will comprise a perimeter fence equipped with barbed
wire to prevent intrusion. No armed security will be required for the Project, but security
will be in place and a Security and Human Rights Management Plan developed prior to
construction (see Section 12.5.4). Security arrangements at the Project site will be

developed in accordance with relevant IFC Guidance.”

There is the potential for security personnel to use excessive force that results in
intimidation or even physical damage, acting as a trigger event to further potential
conflicts and Human Rights (HR) risks. The impact is largely reversible with the proper HR
training.

Conflicts between workers of different nationalities or different employers may also occur,
including any harassment of females, workers from different ethnic groups, or on other
grounds should not be excluded. A Code of Conduct will be compiled to govern the

behaviour of Project personnel.

74 IFC, 2017. Good Practice Handbook on the Use of Security Forces: Assessing and Managing Risks and
Impacts. Report available at: —_https://www.ifc.org/wps/wcm/connect/ab19adc0-290e-4930-966f-
22¢119d95cda/p_ handbook SecurityForces_2017.pdf?MOD=AJPERES (28 Aug 2018)

805120.GLA.R.003. Revision B5 Page 342 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The potential impact during construction is considered to be Moderate adverse, pre-
mitigation. It is expected that HR training and implementation of Code of Conduct will

reduce this to Minor.
Related human rights impact

e Right to health
e Right to life, liberty and security

Potential risks to local residents’ health include temporary noise impacts during the
construction phase, traffic incidents, air pollution, waste/wastewater poor management
and risks associated with influx of the workforce. The ESIA has identified mitigation

measures that will sufficiently address risks to local communities’ rights to health.

No security events or significant unrest has been noted within the last years in the
Project's Aol. Also, the Project will employ a private security company and measures to
maintain and oversee the behaviour of security personnel such as the development of a
security personnel Code of Conduct and mandatory training on human rights and cultural
sensitivity. Once implemented, the risk to right to life and security will be appropriately

addressed.
12.6 Mitigation and Enhancement Measures and Residual Impacts

12.6.1 Land Acquisition and Economic Displacement

The following mitigation measures will be implemented throughout the construction and

operation phase:

e Farmers and herders who experience a loss of livelihood shall be compensated in
accordance with EBRD and ADB policy requirements and they shall be eligible for
livelihood restoration measures. The proposed livelihood restoration measures
include the provision of animal feed and / or water for a period of five years,
drinking quality water calculated at 2 litres/per day/per person to all of the PAPs
in the PAH, provision of building materials for livestock keeping and improving
shelters and provision of solar panels or a diesel generator to provide power.
These options are detailed further within the LRP.

e Appoint a Community Liaison Officer (CLO) to communicate with the stakeholders
including all herders present. Provide detailed and regular information to local
community members about Project activity to mitigate community concerns as a

result of misinformation, in compliance with Project SEP.

805120.GLA.R.003. Revision B5 Page 343 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Establish ongoing communication with the land users (i.e, herders) as per
Project's SEP, including through additional signage throughout the Project site
and in neighbouring villages and roads, posting of the Project's contact details in
accessible locations to facilitate submission of grievances, and regular contact
with herder representatives via phone or face-to-face meetings when possible due
to COVID-19 restrictions.

Establish a grievance mechanism to receive and address specific concerns o
stakeholders, particularly the land users within a defined period of time.
Reclamation of the land will be conducted to backfill and restore native
vegetation.

Through implementation of the above-mentioned mitigation measures, potential
impacts to herding livelihood activities will be sufficiently managed also during
operation. The SEP will be used to manage the grievances and problems that may
arise for the herders, while the LRP will include ongoing provisions for support
during the operations phase. Grievance logs will be kept and evaluated
periodically, and the need for additional mitigation measures will be identified as

necessary through consultation with the herders.

During construction and operations, the Project Company will design and
implement a Community Development Plan (CDP) that aims to provide a range
of benefits to people in local communities in the vicinity of the Project, and to off-
set residual impacts associated with land use change and land access
restrictions.Residual impacts are expected to be of Minor to Negligible

significance with implementation of the above mitigation.

12.6.2 Employment Opportunities and Procurement of Goods and Services

The following mitigation measures will be implemented throughout the construction and

operation phase:

Communicate employment estimates, timeframes and skills requirements clearly
to the stakeholders on a continuous basis.

Expectations associated with local employment will be managed through
provision of timely and accurate information and provided to local communities
via engagement specified in the SEP.

Invest in skills training to enable greater employment of local population
throughout Project life, for both construction and operations phases. Training will
commence ideally as early as possible prior to construction to ensure local people

have appropriate skills for employment on the Project site.

805120.GLA.R.003. Revision B5 Page 344 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e A Labour and Working Conditions Management Plan will be developed
detailing labour management requirements, roles and responsibilities, equal
opportunities, reporting procedures, monitoring and training measures to be
implemented (as per the above bullet point).

e During engagement, some of the women in the households were keen to apply
for temporary positions but would need assistance with application forms. There
will be a commitment in place within the Labour and Working Conditions
Management Plan to provide support for people applying for positions,
especially women.

e Prior to construction, women from affected farmer and herder households will be
specifically encouraged to apply for a temporary employment positions and
additional support shall be provided to encourage the application of females.
Support includes use of a female Company representative to engage with local
women to inform them that the workplace will be suitable for the presence of
women and additional measures will be in place (such as a Code of Conduct, etc.)
and women will be able to approach female managers should they wish to raise
aconcern about harassment or any other matter.

e The Labour and Working Conditions Management Plan will include details of
local hiring to maximise the number of local employees on the Project. This will
be in line with IFC PS, EBRD PR, ADB Safeguard Policy and ILO. This sub-plan
applies to the Project Company and the Contractors (including sub-contractors
and third-party consultants).

e Equal opportunities will be provided to both genders, and therefore the risk of
tensions rising in households over differences in opinion will therefore be
reduced. A Gender Management Plan will be developed in this regard prior to
construction.

e During operation, in order for the businesses that have lost income or had to
downsize due to the magnitude of supply decreasing in comparison to the
construction phase to prepare for this situation, regular and continuous

information will be provided.

To address the potential for labour violations to occur within the supply chain, a
Contractor and Supplier Management Plan shall be developed including supply chain

procedures. This shall include details of:

805120.GLA.R.003. Revision B5 Page 345 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e How the requirements of the Company's human resources policies and
procedures (including the Worker Code of Conduct) shall be applied to all Tier 1
major suppliers. This includes specific measures to prevent gender-based
violence and harassment amongst the workforce.

e All primary (Tier 1) major suppliers will be pre-qualified by the Project Company
before a contract is placed for the supply of materials and services. The process
to become a pre-qualified supplier to the Project will include an assessment of
the supplier's existing human resources policies and procedures (including those
on child labour, forced labour, occupational health and safety, bullying and
harassment in the workplace), management system controls and monitoring
activities on their own workforce.

e A register of all Project suppliers will be maintained so that a central record is
available of the companies involved, and the types of materials or services that
they are providing.

e The Project Company will use this register and information provided during the
pre-qualification process, to conduct a risk assessment of labour violations
occurring within the supply chain. For example, labour violations within the
provision of construction aggregate materials, has a higher risk of violations
compared with a company providing accounting services. It is also recognised
that small to medium enterprises (SMEs) have a higher risk of non-compliance
with regards to labour violations (such as child labour) and poor occupational

health and safety controls.

e Using the results of the above risk assessment, additional actions (such as audits,
review of supplier's audit and inspection records, etc.) may be undertaken to check
the adequacy of existing controls and monitoring activities. For this purpose, a
sub-contractor monitoring procedure shall be developed as an appendix to the
Supply Chain Management Plan which includes a checklist that will be used on

suppliers considered to be high-risk.

805120.GLA.R.003. Revision B5 Page 346 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Project Company's Environmental and Social Management System will
include details of the minimum specifications of working conditions and worker
recruitment, including controls to avoid forced and child labour. The contracts
between the Project Company and all suppliers will include legally binding
obligations for them to undertake their contracted scope in accordance with the
ESMS (this includes adherence to ADB standards/policy requirements). This is
important, as if a legally binding obligation is not present, then it can be

challenging to persuade suppliers to improve their worker conditions.

With regards to the general concerns about potential labour violations within the supplier

of the photovoltaic solar panels, this risk was identified during the early tendering stage

and he Companys requirements have been clearly defined and specified during the

procurement process. Standard controls which have been and will continue to be applied

include:

Mubadala Code of Conduct.

Mubadala Supplier Code.

Mubadala Ethics & Compliance Program.

LONGi Green Energy Co. Code of Conduct for LONGI Suppliers (Nov 2020).
The Company and their EPC Contractor to only work with approved suppliers.

Enhancement measures to expand the positive, long-term, impacts of Project

employment:

Investigate local sourcing and procurement opportunities to promote sustainable
small business development.

Create positive impact on the local economy by ensuring the procurement from
local sources. This will be formalised through a Contractor and Supplier
Management Plan which will identify measures to be taken to identify local
suppliers and prioritise procurement from such parties.

Work with local vocational training schools and active NGOs to develop curricula
which will qualify local students to better meet the needs to the developing solar

industry locally.

12.6.3 Social Infrastructures and Services

The following mitigation measures will be implemented throughout the construction and

operation phase to reduce potential impacts relating to social infrastructure and services:

805120.GLA.R.003. Revision B5 Page 347 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Any workers accommodation provided is to be in accordance with the IFC and
EBRD Guidelines on Worker Accommodation”. A dedicated Worker
Accommodation Management Plan will be developed prior to construction by
the EPC contractor, following the EBRD / IFC guidance.

Development of workers’ health and safety procedures ensuring appropriate wash
and sanitary facilities for workers with regular cleaning of workers accommodation
and Project site facilities required. These measures will be set out in the
Occupational Health and Safety Plan and Workers Accommodation
Management Plan. This will assist with reducing worker illnesses / injuries and
reduce pressure on local services as a result.

Provision of a dedicated medical professional to be employed by the Project.
Details will be set out within the Occupational Health and Safety Plan.

Provide a mobile medical centre nearby the Project site for the provision of first
aid in line with the IFC / EBRD Guidance Note on Worker's Accommodation
Standards.

Implement measures to ensure access to local cemeteries around the Project site
is not adversely affected by the fencing of the Project area (refer also to Chapter
9 of the ESIA). Such measures may include providing alternative routes, which can

be accessed by pedestrians as well as vehicles.

Providing that the measures determined are implemented for the construction phase

especially, the increased pressure on local social infrastructures and services will result to

be manageable and significance minimised.

Enhancement measures to expand the positive, long-term, impacts of the Project on

improvements in social infrastructure include:

Investing in local social infrastructure, including health care facilities, to meet the
needs of the community in partnership with local government and in accordance
with community demands as established from public consultation activities (refer
to suggestions reported in section 12.3.14), without seeking to supplant or replace
the role of the government in providing social services. Proposed measures will
be assessed and further detailed in a Community Development Plan prepared

for the Project.

75 IFC and EBRD (2009)

805120.GLA.R.003. Revision B5 Page 348 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

12.64 Community Health & Safety and Security

The following mitigation measures will be implemented throughout the construction and

operation phase:

Community health and safety measures will be included within various
management plan documents including the TTMP, CEMP, Security and Human
Rights Management Plan, elements of the Occupational Health and Safety
Plan (OHSP) and an Emergency Preparedness and Response Plan (EPRP).
These plans will include the potential hazards of the Project during construction
and operation to local communities and how these will be controlled. Community
health and safety mitigation measures associated with the use of land surrounding
the site for grazing purposes to ensure safe access to pastureland surrounding
the Project area, especially during construction will also be set out.
Communicate Project risk to local communities and address concerns accordingly.
Monitor any complaints filed via grievance redress mechanism.

Warning signs indicating the presence of the Project along access roads (to be
installed during both construction and operation) to inform local people of the
dangers posed by the Project.

Fencing will be in place around the Project site at the start of construction and
remain for the life of the Project which will reduce the potential for accidents due
to people crossing the Project site.

Development of a risk assessment to determine appropriate COVID-19 controls
to be implemented. This will be dependent, to an extent, on COVID-19 conditions
prior to construction. Further information is provided in the Influx of Workers
section below.

Develop an EPRP. Details of the nearest hospital, ambulance, fire station and
police station will be identified in the Plan, along with details of the procedure for
the medivac of workers who need hospital treatment. A copy of the EPRP will be
shared with the relevant authorities so that the approach for a coordinated
response is clear and can be actioned following a major incident, and the

associated roles and responsibilities.

Road safety / Respiratory Effects from Poor Air Quality

Provide appropriate traffic safety training to all drivers (employees and
contractors) as part of their induction and on an ongoing basis. Provision of safety
measures, construction of crossings, pedestrian lanes and strengthening

precautionary measures on the roads will be investigated where deemed required.

805120.GLA.R.003. Revision B5 Page 349 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Implementation and compliance with a TTMP which will identify the strategies
used to manage dust on the road during the execution of the Project, as well as
the use of properly maintained vehicles and construction equipment with
emission controls (refer to Chapter 11 of the ESIA).

The caution signs will be set at the vicinities of the entry points from the M2
highway to Qobustan road up to the Project site. Flagmen will be available at the

entry-exit points of the Project Site.

Spread of Food and Water-borne Disease

.

Implementation of the Hazardous Materials and Waste Management Plan, to
ensure that Project waste is managed, recycled where possible and disposed of in

line with local regulation and international best practices.

Effluent will be stored in a septic tank or untreated storage tank and removed and
disposed of periodically by a licenced contractor to a licensed disposal facility.
The Company / EPC will ensure all required licenses / permits are in place where
third party wastewater/waste disposal & transport companies are to be utilized
and that they facilities are audited to ensure that they are fit for purpose.

Ensure there is proper and adequate sanitation facilities at the Project site during
construction.

Workers Accommodation Management Plan will include hygiene and sanitary
requirements to be followed within the workers accommodation to reduce the
potential for water and food-borne diseases. All drinking water will meet local or
World Health Organisation (WHO) drinking water standards.

Influx of Workers

Develop and implement Project specific COVID-19 management measures that
details necessary actions and mitigations to be taken during Covid-19 pandemic.
The workers’ accommodation will also implement COVID-19 prevention
measures. The mitigation measures to avoid and reduce risk exposure will be
implemented as detailed in the Interim Advice for IFC Clients on Preventing and
Managing Health Risks of COVID-19 in the Workplace (IFC, 2020). These measures
will be set out in Occupational Health and Safety Plan, Workers
Accommodation Management Plan and Labour and Working Conditions
Management Plan as appropriate.

No employment at the construction gate / work sites.

805120.GLA.R.003. Revision B5 Page 350 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Ensure health screening is being conducted for employees and contractors before
contracting workers and on a_ periodic basis throughout _ their
employment/contract.

As part of health and safety induction for workers, provide awareness training on
communicable disease prevention. Provide this training on an ongoing basis.
Identify opportunities to support local public health campaigns that focus on
prevention of communicable diseases.

Influx management procedures will be set out in relevant management plan
documents prior to construction including a Labour and Working Conditions
Management Plan, Security and Human Rights Management Plan, Worker
Accommodation Management Plan and SEP as appropriate. Procedures will be
in line with the relevant aspects of the WB Guidance on Influx Management (2006)
and IFC's Project and People: A Handbook for Addressing Project-Induced In-
Migration (2009).

New arrivals will be monitored to establish if influx is occurring during
construction and, if this is the case, additional resources will be provided to
support communities and newcomers informed of no employment opportunities.
The grievance mechanism will be monitored for any grievances raised relating to
the conduct of workers, conflict or harassment. Any such grievances will be
documented, investigated, and addressed in coordination with relevant

stakeholders.

Security

A Code of Conduct will be compiled to govern the behaviour of Project personnel
and security guards. This will be set out in the Security and Human Rights
Management Plan and Labour and Working Conditions Management Plan
prepared prior to construction.

Project Workers will be provided with training on Code of Conduct and internal
HR policies as well as potential interactions, conflicts, the community's
sensitivities, culture, local traditions, communication and behaviours to prevent
any potential conflicts.

Ensure that all potentially affected stakeholders know how to contact the

company and to file grievances or concerns about security arrangements.

805120.GLA.R.003. Revision B5 Page 351 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Noarmed security will be required for the Project, but security will be in place and
a Security and Human Rights Management Plan developed prior to
construction. Security arrangements at the Project site will be developed in
accordance with relevant IFC Guidance.’®

e The Security and Human Rights Management Plan will detail the Code of
Conduct, roles and responsibilities, site access procedures and register, security
incident management procedures and registers, qualifications and training

requirements will be prepared prior to construction.

The efficient implementation of all required mitigation measures and the development
and implementation of all recommended management plans will reduce the impact

significance to a Minor to Negligible level.

7 IFC, 2017. Good Practice Handbook on the Use of Security Forces: Assessing and Managing Risks and
Impacts. Report available at: —_https://www.ifc.org/wps/wcm/connect/ab19adc0-290e-4930-966f-
22¢119d95cda/p_ handbook SecurityForces_2017.pdf?MOD=AJPERES (28 Aug 2018)

805120.GLA.R.003. Revision B5 Page 352 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

13 Cumulative Impact Assessment

From an international perspective, cumulative impacts are defined within the IFC Good
Practise Handbook on Cumulative Impact Assessment (CIA) as “those that result from the
successive, incremental, and / or combined effects of an action, project or activity when
added to other existing, planned and / or reasonably anticipated future ones". While a
single activity may itself result in an insignificant impact, when combined with other
impacts (significant or insignificant) in the same geographical area and occurring at the

same time, it may result in a significant cumulative impact.
The potential for cumulative impacts are likely to arise where:

e Two or more projects are visible from the same locations.

e Delivery of construction materials takes place at the same time using the same
roads for two or more projects.

e Two or more projects take place in nearby locations resulting in increased
pressure on services.

e Two or more projects take place in nearby locations resulting in increased number
of construction workers required from the local area or where larger numbers of
workers are brought in from outside the local area.

e Two or more projects could interfere with migratory routes or wildlife movement.

e Two or more projects take place in the same area which both put pressure on the
availability of alternative land.

e As noise and dust impacts are generally localised, only projects that are in very

close proximity are considered to contribute to any cumulative effect.

Those considerations have been taken into account when developing the current 230 MW
Solar PV Project CIA.

13.1 Assessment Methodology

The CIA process is defined by IFC as (i) analysing the potential impacts and risks of
proposed developments in the context of the potential effects of other human activities
and environmental and social drivers on the chosen Valued Environmental and Social
Components (VECs) over time, and (ii) proposing concrete measures to avoid, reduce, or

mitigate such cumulative impacts and risk to the extent possible.

805120.GLA.R.003. Revision B5 Page 353 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Cumulative impacts can occur (a) when there is “spatial crowding” as a result of
overlapping impacts from various actions on the same VEC in a limited area, (e.g.,
increased noise levels in a community from industrial developments, existing roads, and
a new highway; or landscape fragmentation caused by the installation of several
transmission lines in the same area) or (b) when there is “temporal crowding” as impacts
on a VEC from different actions occur in a shorter period of time than the VEC needs to

recover.

The process needs to identify the overall impacts which may arise from a group of projects
and distinguish the contribution of each individual project to these. The identification and
management of cumulative impacts have been limited to those effects generally
recognized as relevant based on expected potential impacts and/ or concerns of affected
stakeholders. To this end, the existing and future developments located in the Project's
Aol (buffer area of 5 km radius from the Project Site) have been considered as defined at

the time the impacts identification process is conducted.
As defined by IFC, a six-step process has been undertaken for the CIA purposes:

e Step 1 - Determine spatial and temporal boundaries of the analysis and identify
VECs.

e Step 2 - Identify other existing or planned developments within the assessment
boundaries and related environmental and social drivers which would have
potential impacts on the VECs.

e Step 3 - Establish information on baseline status of VECs.

e Step 4 - Assess cumulative impacts on VECs.

e Step 5 - Assess significance of predicted cumulative impacts.

e Step 6 - Use the mitigation hierarchy to design management strategies and to
propose mitigation and monitoring programs aimed at addressing significant

cumulative impacts on selected VECs.
13.2 Assessment Process and Results

13.2.1 Step 1- VECs, Spatial and Temporal Boundaries

The spatial boundary of the CIA study is determined as to cover the Project's Aol including

the Project access roads, the Project site, and its surrounding buffer area of 5 km radius.

805120.GLA.R.003. Revision B5 Page 354 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The temporal boundary of the CIA study is determined as the timeframe from the
beginning of land preparation activities in 2021 until the end of the PV Plant operational
lifetime (23 years from the licensing date). The Plant is planned to be fully operational in

2023, with the construction period lasting for approx. 18 months from end of 2021.

As reported in the Table 13-1 and shown in Figure 13-1, the VECs considered for the CIA
within the established Project's Aol are mainly part of physical features, ecosystem values,

socio-economic conditions, cultural aspects, and infrastructures.

Table 13-1: Identified specific VECs

Environmental /
Social Aspect

Valued Environmental and Social Components - VECs

- Visual environment from farmlands and scattered buildings (i.e.,
sheep and cattle farms).

- Visual environment from touristic spots such as “Gobustan Rock Art
Cultural Landscape" National Park and World Heritage Site (WHS).

- Visual environment from mud volcanos touristic area.

Landscape and Visual
Amenity

Soils - Local soil resource.

- Migratory and congregatory bird species of high conservation value
as potentially present or passing within the investigated area.

- Habitat mostly formed of ephemerals (semidesert plant
communities, such as bushes wormwood and saltwort species),
shrubs and halophytes (characteristic of steppe flora).

- Terrestrial fauna of moderate sensitivity

Biodiversity

- Qobustan National Park, officially “Qobustan Rock Art Cultural
Landscape” World Heritage Site.

- Cemeteries (Gara Atli cemetery and Khanali cemetery).

- Cultural habits and aesthetic values.

- Undiscovered archaeological finds (burial mounds)

Archaeology and
Cultural Heritage

Social receptors -  Farmers/herders using the area for informal grazing of cattle.

-  Qobustan Access road

Infrastructures ‘
- Social Services

805120.GLA.R.003. Revision B5 Page 355 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend
Project Area
(Area of influence (5 km Buffer)
Valued Environmental and Social Components
| (Ws Buffer Zone/Gobustan Reserve
WH Site Area
— Qobustan road
IBA & KBA - "Gobustan Area”
A Mud volcano
© Sheep and cattle farm
Hi Cemetery

Figure 13-1: Location of the identified VECs within the Project's Area of Influence

Revision BS Page 356 of 451

805120.GLA.R.003
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

13.2.2 Step 2 - Other Developments & related Environmental & Social Drivers

Other existing and foreseeable developments and associated environmental and social
drivers within the spatial and temporal boundaries of the CIA Study, which would have
potential impacts on the VECs, have been identified based on field survey findings and

outcomes of stakeholders’ interviews.

Neither large-scale industrial developments nor other existing or planned solar PV
developments have been identified within the Project's Aol. Available information on the
existing developments identified within the CIA boundaries are provided in the following
table, while the location of these developments with respect to the Project site shown in
Figure 13-2.

Table 13-2: Identified developments within the CIA boundaries

Project Development Description | Distance from Project Phase
Owner/Proponent the Project
Site
Azerenergi OHL development spanning | Directly It is expected that
around 55 km from the | adjacent to the OHL will be
Project site to Janub power | Project and constructed _ prior
plant (PP) in Shirvan City. spanning 55 to commissioning
km to the of the Solar PV
south-south- plant.
west.
Agency of Roads of || Ongoing construction of a New highway It is expected that
Azerbaijan Republic new highway with 8m wide | running the new road will
asphalt concrete coating, 21 | approx. 3.5 - be completed
km long, leading from the 4.0 km far from before the
Gobustan settlement to the the Northern commencement of
Arabani mud volcanoes border of the Project activities.
located Northwest to the Project site.

Project site. The purpose of
the construction of the new
road is to facilitate the access
of the local population and
tourists to a future tourist
complex approx. 12 km from
the Project site.

A 15km section of the road
has already been built and
made ready for asphalt-
concrete pavement.

805120.GLA.R.003. Revision B5 Page 357 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Project

Owner/Proponent

State Oil Company of
the Republic of
Azerbaijan (SOCAR)

Development Description

The construction of the
“Babek-Umid" underground
gas pipeline with a diameter
of 1000 mm, running from
Dashgil gas field to
Sangachal terminal, has been
completed. The pipeline
trenches have been
backfilled, the topsoil has
been restored, an
operational road running
parallel to the pipeline has
been built, and appropriate
gas fittings and warning
signs have been installed.

However, a temporary
construction camp is still in
place, where operators are
testing the pipeline and
completing the final
commissioning.

Distance from Project Phase

the Project
Site

Gas pipeline Commissioning

running stage
approx. 1- 6.0

km far from

the Eastern

border of the

Project site.

Temporary
construction
camp located
approx. 4.5 —
5.0 km North
to the Project
site.

805120.GLA.R.003.

Revision B5

Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025

Page 358 of 451
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Project Development Description | Distance from Project Phase

Owner/Proponent the Project
Site

Gobustan Operating The Project site is located in The Project site | Both abandoned

Company (GOC) and _ the Southwest Gobustan is located and operating
State Oil Company of | Contract Area, an onshore oil | within the wells
the Republic of field in Azerbaijan. This field | coastal O&G
Azerbaijan (SOCAR) occupies 604 km? and concession
consists of three blocks: block.

coastal, central, and
northern. The Project site,
before the land allocation for
the construction of the PV
Plant, belonged to the
coastal block for onshore
exploration, development
and production of oil and
gas by GOC and SOCAR. No
oil and gas wells are located
within the Project site.
However, in the vicinity of
the Project area, there are
abandoned, and operating
wells owned by GOC.

No information is available
regarding new potential
planned wells within the
Block. Potential for further
O&G wells to be developed
in the Block cannot be
excluded

805120.GLA.R.003. Revision B5 Page 359 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Legend

Project Area (Area 60)
(Project Ares ofintuence (C1A Study Area)
— Qobustan Access Road
Access Route to Arabani Mud Volcanoes
—New road
SOCAR Gas Pipeline
—"Babek-Umid” underground gas pipeline
& Temporary construction camp
GOC & SOCAR Coastal O&G Block
[5 Goc’s gas processing area
© GOC’s Duvanny production base

IK Operating GOC's gas well
© Remains of oil well

Figure 13-2: Location of other developments identified in the CIA Study Area

805120.GLA.R.003 Revision BS Page 360 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e OHLRaute

Figure 13-3: Location of the OHL

805120.GLA.R.003 Revision BS Page 361 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

13.2.3 Step 3 - Baseline Status of VECS

Information on the baseline status of the VECs identified in the CIA boundaries are
presented in Chapter 5, Chapter 6, Chapter 9, Chapter 10, Chapter 11, and Chapter 12 of
this ESIA.

13.2.4 Step 4- Assessment of Cumulative Impacts on VECs

Analysis of cumulative impacts on VECs involves estimating the future state of the VECs
that may result from the cumulative impacts they experience because of existing or
foreseeable developments, as well as those from natural environmental and external

social drivers.

The cumulative impact potential on the VECs has been evaluated considering the projects
affecting the VECs along with the planned PV Plant Project. If a VEC is found likely to be
affected by one or more Projects in addition to the Project, a potential cumulative impact
on that VEC has been recognized (Table 13-3). Considering the existing/operational
developments identified in the CIA boundaries, potential for cumulative impacts is
anticipated on soils, biodiversity, archaeology and cultural heritage, noise and vibrations,

and socio-economic conditions.

It should be noted that this CIA is restricted to the level of readily available information
gathered through public consultation with relevant stakeholders and site visits performed

on site.

805120.GLA.R.003. Revision B5 Page 362 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 13-3: Cumulative impact potential of the identified existing and future developments on the VECs

ing / Future Projects

Project

Under d Potential for
Azerenergi OHL New road to Cumulative Impact
‘Assessment to Janub PP Arabani mud BESTS coastal Cac
pipeline Block wells
volcanoes

Environmental /
Social Aspect

Farmlands/ Yes — increased impacts

Pasturelands on the landscape.

Gobustan National
Landscape and . x No
Park Designated Area
Visual Assessment ——
Yes - it is likely that the

Mud volcanos new road and OHL
touristic area would be visible from
the touristic area.
Yes — increased
potential for erosion

Soils Local soil resource x xX xX xX x phenomena in the area.
Potential for accidental
spills
Yes — potential
Migratory and increased impacts
congregatory bird x x resulting from potential
. disturbance / injury and
species risk of collisions with
OHL.
Biodiversity Yes - increased
Habitat/ semi-desert x x x x potential for habitat
vegetation loss or degradation for

terrestrial flora species
Yes — increased
Terrestrial fauna x xX xX x potential for

disturbance and injury

805120.GLA.R.003 Revision BS Page 363 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental /

Social Aspect

Specific VECs

erenergi OHL

ing / Future Projects

Potential for

SOCAR gas Coastal O&G Cumulative Impact
pipeline Block wells

New road to
Arabani mud

Archaeology and
Cultural Heritage

Noise and

Vibration

Infrastructures

Social receptors

“Qobustan Rock Art
Cultural Landscape”
World Heritage Site
Gara Atli cemetery
and Khanali
cemeteries
Intangible assets
(herders or local
farmers engaged in
traditional livestock,
funeral practices,
living traditions &
religious practices)
Sheep and cattle
farms

Qobustan access road

Social Services

Herders using the
area for informal

grazing of cattle

volcanoes
Yes — increased
x x potential for
disturbance to local
touristic values

No

Yes - increased
x x potential for
disturbance to local
intangible assets

Yes - increased
x x potential for
disturbance

805120.GLA.R.003

No
Yes - increased
x x potential for additional
pressure
Yes - increased
x x potential for pressure
on the availability of
alternative land
Revision BS Page 364 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

13.2.5 Step 5 — Assessment of Significance of Predicted Cumulative Impacts

Based on the approaches suggested by IFC and the CIA limitations, the significance of
cumulative impacts has been evaluated not in terms of the amount of change, but in

terms of the potential resulting cumulative effects to the VECs assessed.

The results of the cumulative impact assessment are mainly to be linked to potential
physical interference between the considered developments, given the proximity of the
developments’ footprints. It is worth mentioning that cumulative impacts are mostly
expected during the construction phase of the Project, as during the operational phase

only routine maintenance activities will be undertaken.

805120.GLA.R.003. Revision B5 Page 365 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and 1SO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 13-4: Significance of Cumulative Impacts

Existing / Proposed Projects

Environmental / . Project Under Azerenergi | New road

OHL to socar | Coastal ignificance of Potential Cumulative Impact
O&G
Block

wells

Social Aspect Assessment
Arabani gas

mud pipeline
volcanoes

Minor

The introduction of the OHL into the landscape will result in

xX xX increased landscape and visual impacts relating to the
farmland / pasturelands. Impacts are not predicted to be
significant alongside the Project.

Landscape and Farmlands/
Visual Assessment | Pasturelands

Minor to Moderate
The introduction of the OHL into the landscape will result in
increased landscape and visual impacts relating to the
tourist / visitors at the mud touristic area. This is considered
in the context of the presence of the solar PV project and
existing road that is present.

Tourists / Visitors x x x x x

Negligible
The new road will be completed by the start of Project
construction.

The pipeline trenches have been backfilled; the topsoil has
been restored. Potential for leakages unlikely.
Potential for further O&G wells to be developed in the Block
cannot be excluded, assuming no wells will be developed in
the right proximity of the solar PV site.

Soils Local soil resource x x x x

805120.GLA.R.003 Revision BS Page 366 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Existing / Proposed Projects

Project Under Newoad Coastal

Assessment Arabani SOCAR 0a
g Block

mud ipeline
Pip wells
volcanoes

Environmental /

Specific VECs Significance of Potential Cumulative Impact

Social Aspect

The OHL should not significantly impact on the soil resource
in conjunction with the Project assuming appropriate
mitigation / pollution control measures are in place.
Minor to Moderate
It is expected the pipeline ROW will be subject to periodical
maintenance and clearance thus contributing to habitat loss
xX xX x xX and fragmentation in the Aol. The OHL will also contribute
to habitat loss and fragmentation.
Potential for further O&G wells to be developed in the Block
cannot be excluded.

Habitat/ semi-
desert vegetation

Minor to Moderate

Biodiversi - ae
lodiversity . Increased potential for disturbance and injury due to
Terrestrial fauna x x x ge an A .
additional traffic given by the new operating road in parallel
with Solar PV site construction activities.
Minor to Moderate
. Potential for disturbance and / or injury to birds as a result
Ornitholos xX x . . . oe
" gy of construction and operation of the OHL in addition to the
Project.
Minor
“Qobustan Rock Increased potential for disturbance to local touristic values
Archaeology and | Art Cultural x Xx x and historical archaeological landscape of Gobustan region.
Cultural Heritage | Landscape” World Potential for further O&G wells to be developed in the Block
Heritage Site cannot be excluded. Maintenance activities at SOCAR
pipeline are expected. However, it is unlikely that those
805120.GLA.R.003 Revision BS Page 367 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental / Project Under | Azerenerg Coastal

Specific VECs Significance of Potential Cumulative Impact

Assessment OHL ® O&G
Arabani
Block

mud
wells
volcanoes

Social Aspect

activities will be developed in the same timeframe as
construction of Solar PV.

Intangible assets

(herders or local

farmers engaged

in traditional Minor
i iti a ae . .
" The presence of additional facilities and increased traffic
livestock, funeral x x x .
. ran may impact visual character and sense of place into the
practices, living existing rural landscape
traditions & 9 P
religious
practices)
Noise and Sheep and cattle - . ge eae A
Oise P x x x It is unlikely that additional activities will be developed in
Vibration farms “ A
the same timeframe as construction of Solar PV
Infrastructures Social Services xX xX It is unlikely that additional activities will be developed in
the same timeframe as construction of Solar PV
Herders using the Moderate
Social receptors area for informal x x x The presence of additional facilities may increase the
grazing of cattle potential for pressure on the availability of alternative land.
805120.GLA.R.003 Revision BS Page 368 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

13.2.6 Step 6 - Management of Cumulative Impacts

Since cumulative impacts typically result from the actions of multiple stakeholders, the
responsibility for their management is collective, requiring individual actions to eliminate
or minimise individual developments contributions. As described from Chapter 5 and
Chapter 12 of the ESIA, project specific on-site mitigations and monitoring programmes
will be implemented in order to minimise potential impacts of the Project on the

environmental and social receptors including the specific VECs identified by the CIA study.

13.2.6.1 OHL cumulative impacts mitigation

To reduce potential cumulative impacts with the OHL, it is proposed to consult with
Azerenergji in relation to potential mitigation and scheduling of construction activities
including the option to install additional markers on the nearest OHL sections to the

Project site which will mitigate potential impacts on bird species colliding with the OHL.

OHL markers are proposed on the sections of line closest to the Project and will be
discussed with Azerenergi. These would have the earth wire with 1 lit diverter at every
10m and marking conductors with a 1 lit diverter at 15 m in a staggered way, such that
the OHL as a whole has at least one diverter every 5 to 6 m (Wildlife Institute of India 2018

Power-Line Mitigation Measures. Second edition (2020).

The EPC Contractor for the Project will liaise with Azerenergji to determine which roads
are proposed for use for development of the OHL and if transportation could interfere
with the Project's traffic movements during construction and other road users. If overlaps
occur, the projects will consider measures to reduce conflict. Consultation and stakeholder
engagement has taken place as part of this ESIA to obtain feedback and understand any
concerns in relation to the OHL this includes consideration of tourist / visitors in the
consultation process. Details are set out in the SEP for this Project. Communications will
continue with the Project Company and Azerenergji to understand any potential issues or
grievances which arise as a result of the Project's development alongside the OHL.
Community engagement activities will be carried out to ensure that local communities
and farmers / herders are aware of potential H&S risks and construction activities

(including scheduling) associated with both the Project and the OHL.

805120.GLA.R.003. Revision BS Page 369 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

14 Climate Change Risk Assessment

14.1. Introduction

This chapter forms the Climate Change Risk Assessment (CCRA) for the Project to
ascertain on-going and expected changes in climatic patterns and an evaluation of the
climate-related physical risks and transitional risk (as appropriate). Furthermore, a

greenhouse gas (GHG) emissions calculation is also provided.
The CCRA provides a high-level review of the following aspects:

e The current and anticipated climate change risks, transition and / or physical as
defined by the Task Force on Climate-related Financial Disclosures (TCFD), of the
Project's operations.

e The plans, processes, polices and systems required for the Project to manage these

risks (i.e. to mitigate, transfer, accept or control).

The assessment will also include a review of the Project’s compatibility with Azerbaijan's

national climate commitments.

14.1.1 Applicable Requirements

On 18 November 2019, the Equator Principles Association published version four of the
Equator Principles (EP4). The changes, which came into effect on 01 July 2020 are to be
implemented on any new Projects signed on/after 01 October 2020, include substantive

new requirements in relation to climate change.

The revised EPs introduced the requirement to carry out a CCRA for all Category A and,
as appropriate, Category B Projects, aligned with the Climate Physical Risk and Climate
Transition Risk categories set out in the Recommendations of the TCFD. Due to the
nature, location and scale of this Project, it is considered to fall under Category B as
discussed in Section 1.5 of the ESIA.

The CCRA guidance also details the requirement for GHG emissions calculations to be

included. GHG emissions considerations are also set out in the following guidance:

e IFC PS3 & EBRD PR3 (pollution prevention and abatement).

¢ EBRD protocol for assessment of greenhouse gas emissions (2017)””.

77 https://www.ebrd.com/documents/admin/ebrd-protocol-for-assessment-of-greenhouse-gas-

emissions.pdf

805120.GLA.R.003. Revision BS Page 370 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Guidelines for estimating greenhouse gas emissions of Asian Development Bank

projects — additional guidance for clean energy projects (2017).”
14.2 Risk Assessment

14.2.1 Overview

The CCRA presents an overview of the global and regional climatic trends, an assessment

of the Project's GHG emissions and an evaluation of climate-related risks for the Project.

The risk assessment reviews the climatic patterns over the Project location and
surrounding area over recent years including changes in temperature, precipitation, wind
and hazardous climatic events. Projected trends are set out for the coming years up to
2100 with a risk evaluation undertaken detailing physical risks in line with TCFD

recommendations.

14.2.2 Baseline Information

With a population of around 10 million (2020) and COze emissions per capita of 5.7t,
Azerbaijan is one of the less energy-intensive economies in Europe”. The largest GHG
emissions, on average, in the country are placed within the energy sector at around 75%
of all emissions, with agriculture contributing 14%. In recent years, extremely hot weather
during some days in summertime is observed™. There is a likelihood of potential shifts in
climatic conditions due to the country’s physical and geographical characteristics. It
should be noted that increased water deficiency, air pollution and land degradation could

lead to vulnerability in sectors such as agriculture and human health.

14.2.2.1 Legislative background

The Republic of Azerbaijan became a member of UNFCCC (United Nations Framework
Convention on Climate Change) in 1995 and endorsed the Kyoto Protocol in 2000.
Although Azerbaijan is a non-Annex | country, its responsibilities are developing, fulfilling,
and publishing national and regional programs attempting to decrease the impacts of
global climate change. The country signed the Paris Agreement in 2016. In terms of

policies applicable to climate change, the following should be noted:

78 https://www.adb.org/sites/default/files/institutional-document/296466/quidelines-estimating-ghg.pdf

79 Azerbaijan - EU4Climate

80 https://www.ohchr.org/Documents/Issues/ClimateChange/Impact/Azerbaijan.pdf

805120.GLA.R.003. Revision BS Page 371 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Azerbaijan has also adopted the Strategy of Development of Renewable and
Alternative Energy Source in 2012-2020 and a strategy for renewable energy 2015-
2030.

e State programme for the Socioeconomic Development of the Regions of
Azerbaijan for the period 2019-2023 — The policy refers to alternative and

renewable sources of energy and priority for the low carbon production sector;

e National Forest Program - This document aims at making forestry activities and
related governmental policies sustainable over the period 2015-2030 and more
generally in the long term. It notably highlights the role of forests in climate
change;

e State Program on Poverty Reduction and Sustainable Development in the Republic
of Azerbaijan for 2008-2015 - This Program notably charges the government to
design and implement an Action Plan on mitigation and adaptation to climate
change in the country over the period 2008-2015. A Carbon Fund will also be
established;

e National Program on Environmentally Sustainable Socio-economic Development
for 2003-2010 - This Program notably aims at increasing the forest area and
protect existing forests in the country. The document emphasises on the fight
against desertification and develop strategic objectives.

e Other policies that are being considered include:

o Azerbaijan 2020 development concept.

o State programme on poverty reduction and sustainable development.
o Green economy concept.

o State programme for the development of industry for 2015-2020.

o National programme on restoration and expansion of forests.

o Transport sector development strategy.

805120.GLA.R.003. Revision BS Page 372 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Whilst no policy or legal document has been put in place specifically for adaptation, the
first Nationally Determined Contribution (NDC) stated that Azerbaijan considers
developing relevant adaptation measures for decreasing or minimising potential losses
caused by climate change at national, local and community levels by sector®' Azerbaijan's
first NDC sets a new GHG emission target, which is a 35% reduction in the level of GHG
emission levels by 2030 compared to the 1990/base year. Azerbaijan's projected

emissions in 2030 result in lower GHG levels than the NDC target.

14.2.2.2 Temperature

Azerbaijan has a continental influenced climate with warm summers and very cold dry
winters. Due to its location, there are a variety of climate zones in Azerbaijan. In Gobustan
(which is the settlement area of the Karadag district of the city of Baku 5 km east-northeast
to the Project site), the warm season lasts for about 3 months, from the end of May to
mid-September, with an average daily high temperature above 29°C. The cold season
lasts for 4 months, from the end of November to the end of March, with an average daily
high temperature below 13°C®. Over the course of the year, the maximum temperatures

are at an average high of 34°C with minimum temperatures at an average low of 1°C.

The mean air temperature from 1991 to 2000 increased by 1.3°C, which is higher when

compared to the 1961 to 1990 average™.

14.2.2.3 Precipitation

The annual precipitation in the area is 200 mm. In Azerbaijan, the amount of the
precipitation decreased over all territories during 1991-2010. This decrease for each
season was -4.2mm (-19,8%) in winter, -2.3 (-28.8%) in spring, -1.4 (-23.9%) in summer, -
0.4 (-3.3%) in autumn.

The rainy period in Gobustan area lasts for 8.5 months from September to mid-May, with
little to no rain for 3.5 months between June and August. The average precipitation per

month is set out in Figure 14-1 below.

8" https://eu4climate.eu/azerbaijan/

82 https://weatherspark.com/y/104854/Average-Weather-in-Qobustan-Azerbaijan-Year-Round

83 https://unfccc.int/resource/docs/natc/azenc3.pdf

805120.GLA.R.003. Revision BS Page 373 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Precipitation amounts

30day2 es
25 days
20 days
15 days
10 days
S days
Odays

Jan Feb Mar Apr May Jun Jul Aug sep Oct Nov Dec
@ 20-somm = @ 10-zomm = @ 5-10omm = © 2-smm <zmm = © Dry days +=— Snow days
meteoblue =
Figure 14-1: Average Precipitation in Gobustan area®*
14.2.2.4 Wind

The wind speed in Gobustan area varies significantly over the seasons. The windiest part
of the year is from June to November, with average wind speeds of around 4.5 m/s (Figure
14.3). The wind direction varies throughout the year, however, is predominantly from the

north and east during the year with lower occurrences from the south (Figure 14.2)*.

®4 https://www.meteoblue.com/en/weather/historyclimate/climatemodelled/qobustan_azerbaijan_ 585223 .

85 https://weatherspark.com/y/104854/Average-Weather-in-Qobustan-Azerbaijan-Year-Round

805120.GLA.R.003. Revision BS Page 374 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

_

0.0 9 503 @>16 @>34 O55 @>s0 S>108 O>159 @>1Z2m/5

Figure 14-2: Average Wind Speed in Gobustan Area®

Wind speed

wee = rd — nm |
— i i a i i

20 days

15 days

10 days ] [|
~ ae Seleeee
o days |e qi_y 7 Fy i—s— ___t

Mar Apr May Jun Jul Aug Sep oct Nov Dec
0.0 70.3 O 71.6 @ 534 @ 55 @>8.0 @>108 O>13.9 @ >17.2 m/s
meteobue =

Figure 14-3: Average Wind Speed in Gobustan Area®”

86 https://www.meteoblue.com/en/weather/historyclimate/climatemodelled/qobustan_azerbaijan_585223

87 https://www.meteoblue.com/en/weather/historyclimate/climatemodelled/qobustan_azerbaijan 585223

805120.GLA.R.003. Revision BS Page 375 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

14.2.2.5 Hazardous climatic events

The most frequent hazardous climatic event in Azerbaijan includes severe winds with
heavy rain. In addition, large hailstorms are also frequently encountered. The number of
hazardous climatic events have significantly increased over the years. Other natural

climatic events include lightning, instances of tornados and avalanches (to a lesser extent).

The European Severe Weather Database (ESWD), managed by the European Severe
Storms Laboratory, is a database containing important weather events that can endanger
people or make significant damages. The table below sets out the number of severe

weather events over the past 10 years according to the ESWD.

Table 14-1: Annual Number of Extreme Weather Events in Azerbaijan

2010 53
2011 52
2012 64
2013 28
2014 71
2015 47
2016 129
2017 81
2018 84
2019 142
2020 98

As can be seen from Table 14-1, the extreme weather event trend shows and increase in
extreme event from 2010 to 2020, with a peak of 142 in 2019. In the last year, extreme

weather events related to severe winds, large hail and tornados®.

88 https://eswd.eu/cqi-bin/eswd.cgi

805120.GLA.R.003. Revision BS Page 376 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Figure 14-4 shows the extent and geographic distribution of extreme weather events in
Azerbaijan in 2020.

“ie

ig ivan
a
5 Azerbaycan —
~ ;
eee) Ai 2 Sabirabad
ixar}Qorabog

Gant ott

i
eltysFote! Jel
yeas ie

obvb) a Suial

Figure 14-4: Azerbaijan Extreme Weather Events 2020

Figure 14-5 illustrates the extreme weather events near the Project site in 2020. The yellow

squares show severe wind events.

805120.GLA.R.003. Revision BS Page 377 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Abseron
rayonu

Figure 14-5: Extreme Weather Events near the Project Site in 2020

Azerbaijan has already suffered from natural disaster caused by climate change impact in
2010, when heavy floods affected seven regions and 70,000 people living along the Kura
River®?.

89 https://www.ohchr.org/Documents/Issues/ClimateChange/Impact/Azerbaijan.pdf

805120.GLA.R.003. Revision BS Page 378 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

14.2.2.6 Predicted Climate Change

The results of climate change modelling forecast an increase of monthly average
temperatures in a range of 0.72-1.58°C during 2015-2050 when compared to the average
temperatures of 1961-1990. An increase in precipitation in winter (0.4-0.87), summer (2.2-
12.4%) and decrease in spring (-0.9 to -1.7%) and autumn (-0.9 to 1.9%), is also expected
according to climate change models. The annual change in precipitation forecasted to
range between -0.3 to -0.5%*°. This could also result in reduced water availability and

potential periods of drought.

Climate change may reduce water flow in the future with significant changes in the
hydrological regime of water bodies. The most dangerous of these are predicted to be

catastrophic and flash flooding.
14.2.3 Risk Evaluation

14.2.3.1 Physical risks

The analysis of the observed historical weather data and of the climate projections,
indicate that the changes in the climate pattern in the Project area are significant, in line

with the average trends for Azerbaijan and the average trends in Europe.

It is possible that the Project will be subject to increasing air temperatures and frequency
of extreme weather events in the longer-term as has been the pattern over the last 10

years in Azerbaijan. This could include severe wind events and large hail amongst others.

The rise in air temperatures presents a medium magnitude of change with low to medium
sensitivity of the area, resulting in impacts of minor significance. Increases in heavy rainfall
events and high winds may damage Project infrastructure thereby causing a high

magnitude of change and moderate to major impacts prior to mitigation.

°° https://unfccc.int/resource/docs/natc/azenc3.pdf

805120.GLA.R.003. Revision BS Page 379 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

14.2.3.2 Transitional Risks

The evaluation of transitional risks is not appropriate for this type of Project given that
electricity is generated from a renewable source and GHG emissions relating to the Project
are only due to machinery and facilities used during construction and maintenance and
repair activities carried out during operations. These activities are expected to be well
below the threshold of 100,000 tCOze per year.

14.3. GHG Emissions Assessment

14.3.1 International Requirements

The Intergovernmental Panel on Climate Change (IPCC) is the United Nations body for
assessing the science related to climate change. It was created to provide policymakers
with regular scientific assessments on climate change, its implications and potential future
risks, as well as to put forward adaptation and mitigation options. The fifth assessment
report was produced in 2013/14 and the sixth report is currently underway, due for release
in 2022.°"

The IPCC first produced guidelines in 2006 for national GHG inventories which were
refined in 2019. The aim of the guidelines is to support the preparation of the national
GHG inventories by the member countries, by providing default values of emission factors
for various fuels and sectors, to allow the quantification of GHG emissions based on

national data. The methodologies were updated in 2019.

Further to this, International Finance Institutions (IFls) such as IFC and EBRD are
committed to the reduction of GHG emissions as reflected in their standards and

requirements. These are underpinned by the EPs.

In accordance with EPs IV, for projects with Scope 1 (direct) and Scope 2 (indirect) GHG

emissions totalling more than 100,000 tCOze per year, reporting of GHG emissions must

take place. Furthermore, for Category A and - as appropriate - Category B projects, a
Climate Change Risk Assessment is required to assess potential physical risks and
transition risks (the latter only for projects emitting more than 100,000 tCOze per year and
so not applicable to this Project). Clients will be encouraged to report publicly on Projects
emitting over 25,000 tCO2e™.

3" https://www.ipec.ch/

°2 www.equator-principles.com

805120.GLA.R.003. Revision BS Page 380 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

14.3.2 National GHG Emissions Overview

As discussed in Section 14.2 of this ESIA, Azerbaijan's first NDC sets a new GHG emission
target which is a 35% reduction in the level of GHG emission levels by 2030 compared to
the 1990/base year. Azerbaijan's projected emissions in 2030 will result in a percentage
change lower than the NDC target as presented in Figure 14.6.

Greenhouse gas emissions and projections for Azerbaijan
Million tonnes:
“ i
70 i
“ |
* |
“ |
30 H
i noc
20 j
10 i
° !
Projections
“10
1990 2000 2005 2006 2007 2008 2009 2010 2011 2012 2020 2030
MEnergy Ml Industrial processes [MJ Agriculture J Waste [lJ Land use, land use change and forestry [lJ Business-as-usual
Projections are based on and Azerbajan's rd National Communication andl NDC

© Zot Environment Network (2017)

Figure 14-6: GHG projections for Azerbaijan”

Azerbaijan's State Statistical Database has calculated GHG emissions from 1990 to 2018,
as of 2020. GHG emissions in Azerbaijan in 2018 were 53.6 Mt CO2 -eq which represented
an increase of 5.7% from 2017, however a decrease of 26.9% when compared to the 1990

base level.

The largest GHG emissions in Azerbaijan are from the Energy sector accounting for around
73% of all emissions in 2018 (excluding the land use, land use change and forestry sector).
This is illustrated within Figure 14.7 below.

$3 https://issuu.com/zoienvironment/docs/cc-azerbaijan-en

805120.GLA.R.003. Revision BS Page 381 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

GHG Emissions pet Sectot

= Series1, Agriculture,
86, 1
= Series1, Industrial_—,
processes , 3.4, 6%

ee = Series, Energy,

39.2, 73%

= Energy = Industrial processes = Agriculture = Waste

Figure 14-7: Azerbaijan GHG Emission Structure 2018” (Source: State Statistical
Database, 2020)

Azerbaijan's annual GHG emissions has been relatively consistent since 2008 (Figure 14-
8). The annual average percentage difference (year on year) in GHG emissions since 2000
is -1.7%. Since 2000, the annual GHG emissions have been lower than the 1990 baseline
year on average by 33.8%, with the highest percentage difference in 2000 (44.3%) and the
lowest in 2008 (26.5%).

% https://www.stat.gov.az/source/environment/?lang=en

805120.GLA.R.003. Revision BS Page 382 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Annual GHG Emissions for Azerbaijan

80 15
70 0 €
60 sg
@ 50 2
3} wa o £
© 40 fa]
2 5 @
2 30 2
10 =
20 8
10 15 2
0 -20
Sor AMT HOoERBPAOCHAMYTHOR OO
ssssssssggsergeenxregees
asssssssessgsgeggqgggggse
SRRSRRAFRRRRKRKRARRRKRKRRKRARA

mmmGHG Percentage Difference

Figure 14-8: Azerbaijan Annual GHG Emissions (Source: State Statistical Database,
2020)

14.3.3 Project GHG Emissions

14.3.3.1 Construction phase

GHG emissions during the construction phase of the Project relate to the use of fuels for
aspects such as generators, transport, on-site equipment, and machinery. Although the
quantities of emissions have not been calculated, these are expected to be low and
significantly less than 25,000 tonnes COz equivalent (t COzeq per year) based on previous
experience and available literature?°**.

14.3.3.2 Operational phase

During operation of the Project, there will be minimal GHG emissions, limited to the
movement of machinery during maintenance and repair works. Due to the nature of a 230

MW solar PV installation, no emissions will be emitted during operation phase.

% Life Cycle Greenhouse Gas Emissions from Solar Photovoltaics (Fact Sheet), NREL (National Renewable

Energy Laboratory)

% Lifecycle greenhouse gas emissions from solar and wind energy: A critical meta-survey - The Journalist's

Resource (journalistsresource.org

805120.GLA.R.003. Revision BS Page 383 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

The Project consists of 532,112 PV modules and 50 invertor station units with a capacity
of up to 230 MW. This results in a production of 1752 GWh of electricity per year resulting
in a reduction of around 796,637 t CO2 eq per year.

14.4 Mitigation

14.4.1 Climate Change

Periods of dry weather and high winds could damage Project infrastructure. It is envisaged
that insurance would cover these extreme weather events thereby reducing moderate to
high impacts to low. In addition, the potential for dust to be blown onto to solar PVs is
higher and may require an increasing effort in cleaning the equipment. The Project is

expected to employ advanced technologies that provide for dry cleaning methods.

A rise in air temperatures and irregular rainfall events could impact on water availability.
During construction (and also operation, as applicable), water conservation measures will
be implemented where it is found to be feasible including recycling of water where
possible (for example, use of grey water for dust-dampening measures as required). This

will be investigated by the EPC Contractor.

14.5 Residual Effects and Summary

The residual risks associated with climate change to the Project are anticipated to be low
with mitigation measures in place. No significant residual impacts are anticipated. In
addition, the role the project plays will ensure the country meets its requirement to reduce

GHG emissions and achieve the NDC target.

805120.GLA.R.003. Revision BS Page 384 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

15 Summary of Impacts

Table 15-1 provides a summary of impacts during construction and operation in the
absence of mitigation. Mitigation and monitoring measures are set out in Chapter 16
(ESMMP).

Note that the table below is not an exhaustive list of all impacts and mitigation measures.
For this, each individual chapter of the ESIA should be consulted.

805120.GLA.R.003. Revision BS Page 385 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 15-1: Summary of Impacts and Mitigation

Environmental
vt Predicted Impact Mitigation / Enhancement

Receptor

VP1: Muslim Cemetery — Sensitivity is considered Low as the
view is not considered unique or valuable and magnitude of
change is considered negligible. Impacts during construction
and operation are therefore assessed as Slight and not

Implement site rehabilitation and landscaping measures to restore the
site. This should be implemented in the first available active growing
season following the completion of construction.

significant.

Mitigation options include the development of landscaping and
VP2: Farm 1 - View is predominately desert. Sensitivity is planting proposals within the CEMP to provide further screening. The
considered low as it is not considered unique or valuable and planting would be developed prior to the operational phase of the
magnitude of change is Medium. Impacts are therefore development and implemented in the first available planting season
considered Slight and not significant. following the completion of construction. This will provide some

screening to nearby sensitive receptors over the long term to include
VP3: Goturdagh mud volcano - viewpoint represents a sensitive _ receptors located in proximity to the Project site. Planting proposed
environmental element and tourist attraction. Sensitivity of this __ will be sensitive to, and in keeping with, the surrounding landscape.
VP is considered Medium and magnitude of change is
considered Medium. Impact is therefore assessed as Moderate
and significant.

Visual amenity

The construction schedule will be developed considering key sensitive
features within the landscape including cemeteries, rock art and
nearby farm structures. Consultation will be undertaken with relevant
stakeholders in relation to the construction schedule. As far as is
practicable, the schedule will take into consideration any sensitive
events to ensure work is not planned in close proximity to receptors at
any sensitive times to reduce visual disturbance.

VP4: Qobustan road - The sensitivity of the viewpoint is
considered to be Low and the magnitude of change is
considered to be Medium. The impact is therefore assessed as
Slight as the Project would be a perceptible form but not
detracting feature within the view.

805120.GLA.R.003 Revision BS Page 386 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

VP5: Gobustan Rock Art Cultural Landscape - The full Project
site will be seen across the views from this point however it is
noted that the Project will not break the skyline. The sensitivity
of the viewpoint is considered to be Medium and the
magnitude of change is considered to be Medium during both
construction and operation. The impact is therefore assessed as
Moderate and significant.

VP6: Farm “ID-12" - The sensitivity of the viewpoint is
considered to be Low as the view is not considered particularly
unique or valuable as it is similar to views experienced across
this part of the country. The magnitude of change is considered
to be Negligible. The ZTV shows that the Project site is not

perceptible from VP6 due topography.

The impact is therefore assessed as No Change and not
significant as the Project would not be perceptible within the
view.

The magnitude of change to the LCTs during construction is ;
Low, as only a proportion of the local landscape will be affected | Measures include:

Landscape by topsoil stripping and bare ground. The impact period during e Limiting soil damage by keeping the construction areas and
character types. construction is temporary and medium-term as it will takes roads to a minimum and maintaining strict requirements for
approximately 10 months. The significance of impact during vehicles to always remain on the roads.

construction is Slight and not significant.

805120.GLA.R.003 Revision BS Page 387 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

e — Reinstating soils where construction areas and roads are no
longer required. This would reduce the duration of the visual
impact.

The sensitivity of the Designated Areas and Mud Volcanoes
touristic area LCT is assessed to be High as well as the
magnitude of the impact. On a larger scale, the screening is
slight due to the topography of the surrounding area and Mitigation to reduce the adverse impact resulting from litter and
therefore the impact is assessed to be Moderate and significant. _ garbage (plastic bags, bottles etc.) include:

e Provision of adequate facilities for the disposal of garbage.
¢ Training of the workforce in waste management.

The sensitivity of Farmlands/Rural Areas LCT has been e Reduce the amount of waste to the maximum extent possible.
considered as Medium. During operation, the magnitude of
impact is likely to be Medium at distances of up to 1 km
reducing to Low at further distances. As a result, the
significance of the impact is Slight and not significant. * Organization of clean-ups for existing garbage.

e Collect all solid waste and store until transported to an
appropriate waste disposal facility and disposed.

These measures will be included within the CEMP, TTMP and
Hazardous Materials & Waste Management Plan as appropriate.

The impact magnitude is considered to be Low to Moderate for

terrestrial habitat and flora species, as areas of shrubs and Ensure the Project site is prepared in such a way as to discourage

steppes that will be affected permanently and temporarily will animals from using the Project area. Initial site preparation and

be limited and the overall integrity of the habitats is anticipated clearance could result in the loss of nesting birds and any other
Ecology - general to remain. breeding species and where possible the initial preparatory work will

The impact magnitude is expected to be Low to Moderate for be undertaken during the non-breeding season. The aim of this work

both terrestrial habitat and flora species and so the overall is making the areas of roads and hardstanding unsuitable for species

significance of impact potentially generated by construction (e.g. ground nesting birds), minimising the likelihood of impact.

activities on these receptors is Low to Moderate.

805120.GLA.R.003 Revision BS Page 388 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

A pre-construction survey will be completed for works undertaken in
the breeding season to check for animals (reptiles and active bird
nests) and, if found, construction activities are programmed to avoid
such features until they have been moved or there is a natural
cessation of breeding effort.

The pre-construction survey will also include a re-check for plant
species of conservation concern. In the unlikely event that species
listed at IUCN Endangered or above are noted then works will cease
until a plan to protect these species has been agreed. This will firstly
look to use micro-siting and protective fencing during works to avoid
any interference. Where this is not possible, translocation of individual
plants to suitable habitat or seed gathering of other plants of the
same species and sowing in the area (depending on which is most
suitable for the species) will take place. In this scenario, monitoring of
the species within the entire area will take place (including full re-
survey of the site to look for other individuals of this species) critical
habitat will need to be revisited and methods to protect the species,
and enhance its population as appropriate, agreed with lenders.

Rehabilitation of any cleared areas outside of the footprint of the
Project.

Potential invasive flora species to be identified and action taken to
clear these if they occur in or around areas designated for bush
clearance.

Mitigation during construction phase includes the following measures:

805120.GLA.R.003 Revision BS Page 389 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

e To avoid contamination, hydrocarbons will be stored in a secured
bunds to be located on impermeable surfaces with controlled
drainage away from natural water courses. Bunds should be
sufficient to contain 110% of the volume of liquids to be stored
within. They will also be roofed to stop contamination of rainwater
run-off. In addition, refuelling of vehicles and machinery will only
occurs in designated areas.

e All hazardous materials must be correctly stored to limit chances
of contamination of the area. Generally, it would be advisable to
use biodegradable hydraulic oils, where possible.

e Wetland areas and riverine systems outside of the Project area,
where present, will be left undisturbed during construction.

e Project staff require environmental toolbox talks during
construction to raise awareness, limit conflict and reduce
additional disturbance to terrestrial fauna and avifauna.

e Staff should be briefed on risks of exposure to fauna inhabiting
the area as well as on preventive measures to be undertaken.
Workers in the field will wear protective clothing: long trousers,
closed shoes, and leather gloves. Information regarding nearest
location of treatment for any bites and stings should be made
available.

e Any snakes encountered at the site must not be handled or
harmed by Project workers. Animals must be relocated by
appointed personnel.

e Any fauna (not including nests) directly threatened by
construction activities will be relocated by relevant personnel.

805120.GLA.R.003 Revision BS Page 390 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

e The collection, harvesting or hunting of any plants or animals
must be strictly prohibited. A ‘no tolerance’ policy must be
adopted with respect to construction and operations workers. Any
culprits guilty of poaching must be apprehended.

e Fires must be controlled and only allowed in fire permitted areas.
Staff training must be carried out in relation to fire safety and
firefighting equipment such as fire extinguishers and sand buckets
available at every site.

e A policy whereby the animals have “right of way” during
construction would reduce incidents of conflict.

e Should any animals get trapped or be harmed in anyway, the
relevant personnel must be informed.

e Access roads and substation sites require suitable drainage
systems.

e Cleared areas no longer required for construction activities will be
rehabilitated by reseeding with locally found grasses and shrubs
(where appropriate) to increase soil stability.

* Construction vehicles must remain on the access roads and not
drive in the un-cleared bush.

e Checks must be conducted upon construction completion, any
areas showing signs of erosion will be immediately repaired.

e Any excavated areas must be temporarily demarcated and fenced
off to bar access to animals; following the construction phase,
those areas need to be re-filled and rehabilitated. Where not
possible, tapered sides or a ramp must be in place to allow
animals out and checks undertaken prior to filling in.

805120.GLA.R.003 Revision BS Page 391 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

e Vehicle speed limits must be imposed and adhered to, with the
aim of reducing vehicles’ dust production and potential for
collision with local biodiversity.

e Areas where excessive dust is produced will be watered
periodically to reduce the amount of dust being thrown up in the
air.

e Heavy construction machinery will be fitted with mufflers to
reduce noise.

e Drivers operating in the area must be well briefed and must be
aware of the dangers that vehicles pose to the local fauna.

These measures will be included in the CEMP, TTMP and OHSP as
appropriate.

The areas directly affected by the Project are relatively small Operational mitigation measures are set out below:
during operation and therefore the magnitude of potential
impacts on terrestrial habitat and flora is considered to be
Negligible.

During routine maintenance any invasive flora species will be
removed. Cutting is an effective control measure. Measures will be
included within the OEMP to ensure that a set protocol is followed to
Given the above considerations and considering that receptor avoid the risk of spread to other areas.

sensitivity is estimated to be Low, the significance of impacts on
terrestrial habitat and flora during the operational phase, this is
estimated to be “Not Significant".

Fencing around the Project site should be designed to allow small
mammals and fauna to pass safely underneath the area during
operations.

805120.GLA.R.003 Revision BS
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 392 of 451
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact

Mitigation / Enhancement

Ecology — fauna

Due to the nature of the proposed construction works, this is
not likely to have significant impacts on the terrestrial fauna
populations as a whole, as their diversity within the proposed
Project site resulted to be particularly low. Construction
activities will be temporary and limited to the Project Site, and
the associated impacts will be therefore confined to the Aol.

The magnitude of impact is therefore predicted to be Low, as
terrestrial fauna species identified as potentially inhabiting the
Study Area are those that are found in the larger area, with
alternative habitats outside the Aol. Receptor sensitivity is
considered Moderate and overall, the impact is expected to be
of Low to Moderate significance.

Mammals, Amphibians and Reptiles are likely to be affected by
operation through habitat loss/degradation (potentially
occurred during the construction phase), increased disturbance,
segregation and injury or mortality due to potential conflicts
between workers and fauna.

The increased disturbance due to presence of people, artificial
lighting, noise and dust will be relatively insignificant during
operation compared the construction phase, with vehicle
movements reduced. The magnitude of impacts during
operation is therefore anticipated to be Negligible.

Receptor sensitivity is estimated to be Moderate, and therefore
impact significance is estimated to be Low.

Under Ecology — General row above.

Although no tortoises were found in the Project area, there is the
potential for the species to be present and therefore a pre-
construction check will be undertaken and, if found to be present, the
construction timetable will be designed so that excavation work in will
be focused around avoiding the most sensitive times (i.e. mid-October
to March (or sooner if conditions allow) when tortoises may be
hibernating below ground) as well as June and July during aestivation
(unless the recent survey data confirms no presence of protected
species or there are exceptional circumstances).

See above

805120.GLA.R.003

Revision BS

Page 393 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental

Receptor

Predicted Impact

Mitigation / Enhancement

Ornithology

Biodiversity
(habitats) —
Cumulative

The Project site does not result to be a critical nesting/breeding
ground for Critically Endangered or Endangered avifauna
species and Project construction phase will be temporary.
Therefore, construction activities are not expected to lead to a
net loss or reduction in the global or national/regional
population of any species and it is likely that any potential
impact on these species would be tolerated by the local
population.

Considering that the receptors’ sensitivity is High and the
impact Magnitude is expected to be Low, the overall impact
significance due to potential habitat loss during construction
would be Moderate.

No impact in terms of population decrease is expected as a
result of collision, displacement or barrier effect. Thus, potential
negative impacts on avifauna species associated with PV panels
glare and resembling water bodies are considered to be of Low
Magnitude. However, it is recommended to monitor bird
fatalities and panel appearance at the Project Site during
operations.

Receptor sensitivity is estimated to be High and therefore
significance of impact is Moderate.

It is expected the pipeline ROW will be subject to periodical
maintenance and clearance thus contributing to habitat loss
and fragmentation in the Aol.

Under Ecology — General row above.

Under Ecology — General row above and:

Any potential bird collisions with the solar panels will be monitored
and noted. A bird protection plan will be produced that will provide
the protocol for monitoring (which will be standardised, to best

international practice and appropriate for detailed analysis of data) will

be adaptive so that it can react to changes in noted collisions.

805120.GLA.R.003

Revision BS

Page 394 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
vt Predicted Impact Mitigation / Enhancement

Receptor

Potential for further O&G wells to be developed in the Block
cannot be excluded. Thereby impacts of minor to moderate
significance are anticipated.

The responsibility for their management is collective, requiring
individual actions to eliminate or minimise individual development’s
contributions. Project specific on-site mitigations and monitoring
programmes will be implemented in order to minimise potential

Increased potential for disturbance and injury due to additional |; .
impacts of the Project.

Terrestrial fauna — traffic given by the new operating road in parallel with Solar PV
Cumulative site construction activities. Thereby impacts of minor to Consultation with Azerenergji to take place to determine if any
moderate significance are anticipated. mitigation could be applied to the OHL to mitigate potential bird
collisions. OHL markers are proposed on the sections of line closest to
the Project and will be discussed with Azerenergi. These would have
Ornithology - Potential for disturbance and / or injury to birds as a result of the earth wire with 1 lit diverter at every 10m and marking conductors
Cumulative construction and operation of the OHL in addition to the with a 1 lit diverter at 15 m in a staggered way, such that the OHL as a
Project. whole has at least one diverter every 5 to 6 m (Wildlife Institute of
India 2018 Power-Line Mitigation Measures. Second edition (2020).
Impacts relating to flood and drainage characteristics are On site roads to avoid ephemeral drainage channels where possible.

considered negligible as the sensitivity of receptors is low and
no perennial surface water bodies are present. Water is present
only in areas to the north of the site (ephemeral watercourses)

Installation of culverts or other drainage control features where
crossings are unavoidable.
Hydrology &

and for very limited periods. Supplies provided for cleanup of spills.
Hydrogeology y Pert Pplles p Porsp
. ae - Pollution prevention and control plan to be developed.
The Project will introduce impermeable surfaces to the site area, P P P
increasing run off and risk of flooding. This is considered Establish a designated storage area is established with an impervious
however to be of negligible to minor significance. base and impermeable walls.
805120.GLA.R.003 Revision BS Page 395 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact

Mitigation / Enhancement

Groundwater

The construction activities will not have a direct impact on
groundwater; the significance of the impact is assessed as
negligible and not significant. This is because the sensitivity of
groundwater is low and activities will only affect the shallow
soil.

Potential sources of pollution to groundwater during operation
are mainly related to leaks and spills due to maintenance
activities. The operation activities will not have a direct impact
on groundwater; the significance of the impact is assessed as
negligible.

All fuel, oil and chemical storage is stored in a designated secure area.

Hoses and valves are checked regularly for signs of wear and ensure
that they are turned off and securely locked when not in use.

Diesel pumps and similar items are placed on drip trays to collect
minor spillages. Trays will be checked regularly, and accumulated oil
removed.

Surface water will be controlled with appropriate drainage and
bunded areas as appropriate.

Infrastructure that is most vulnerable to flooding, will be located in
areas of lowest flood risk (i.e. areas of solar PV panels will be situated
outside of the main flood risk corridors).

As far as possible, construction and access roads will be routed
outside of areas of highest flood risk (noting that at some locations
roads, will need to cross high flood risk corridors). Where this is not
possible, flood mitigation measures will need to be defined as part of
ongoing scheme design.

Reduction of wastes to the extent possible whilst maximizing the re-
use of materials. Recycling opportunities will be investigated by the
EPC Contractor.

All waste and garbage will be collected, segregated and stored before
disposal in at a location to be agreed with the Local Government
respective officer or environmental officer.

Establish a designated storage area with an impervious base and

805120.GLA.R.003

Revision BS

Page 396 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

impermeable bund walls and protected from precipitation.
Store all fuel, oil and chemical storage in the designated secure area.

Check hoses and valves regularly for signs of wear and ensure that
they are turned off and securely locked when not in use.

Place diesel pumps and similar on drip trays to collect minor spillages.
Check trays regularly and remove any accumulated oil.

These elements will be included in the Operational EMP and
Hazardous Materials & Waste Management Plan.

Soil erosion and loss of soil resource - Minor impacts expected. | Clearly demarcate storage and staging areas and store all materials,
The sensitivity of the soil receptor is low and magnitude of equipment and vehicles in demarcated area to reduce soil damage.
change is medium during construction. Furthermore, vehicles will be confined to demarcated roadways.

Establish native grasses where feasible in erosion control channels and
in other areas immediately after final disturbance.

Salvage and store topsoil and subsoil before areas are excavated, with

F woe . . . topsoil stripped and stockpiled separately.
Soil contamination - There is the potential for soils to be

Soils & Geology contaminated by chemical spills or oil leaks from machinery, as Segregate excavated soils into stockpiles dependent on material type

well as incorrect disposal of waste, including accidental and provide erosion control while stockpiled.

discharge of sanitary or other wastewaters to the local On completion of earthworks, backfill material in the same
environment. Impacts are considered to be of minor stratigraphic sequence.

significance.

Placement and compaction of gravel where needed, excavation of a
drainage ditch along uphill sides where appropriate, and placement of
low berms on downhill sides where necessary.

If narrowing access roads following construction, scarify compacted

805120.GLA.R.003 Revision BS Page 397 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

areas and establish native grasses, where possible given the
conditions, in any soil-based channels that are constructed alongside
the road.

Once construction and road-building are complete, scarify all areas
compacted by off-road vehicle / equipment movements and establish
native grasses.

Store all materials within designated areas of temporary storage
facilities and provide supplies to clean-up of minor spills.

The source of material for road construction is currently unknown, in
case there will be the need to source it from a nearby quarry. Clay
materials at site are not recommended to be used as road and
construction fill.

Confine all vehicles and equipment to the roadway and, to extent
possible, minimize activities during wet conditions. When activities
must occur in wet conditions, control storm water by using fabric,
straw bales or other measures to impede storm water flow and
prevent erosion.

When damage to wet soil occurs, repair once dry conditions return.

For storage of oil, establish a designated storage area, with impervious
base and impermeable bund walls. Capacity must be sufficient to
contain full volume within a bund and secured area.

Store all fuel, oil and chemical storage in the designated storage area.

Check hoses and valves regularly for signs of wear and ensure they are

805120.GLA.R.003 Revision BS Page 398 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

turned off and securely locked when not in use.

Place diesel pumps and similar items on drip trays to collect minor
spillages. Check trays regularly and remove any accumulated oil.

Reduce the amount of waste to the maximum extent possible.

Collect all solid waste and store until transported to the designated
disposal site.

These elements will be included in the Construction EMP, TTMP and
Hazardous Materials & Waste Management Plan.

The Hazardous Materials and Waste Management Plan will also
include procedures for handling and storing redundant/broken PV
panels on the Project site (for example, ensuing these are bunded or
stored in a covered area of the site).

In relation to seismic hazards, both temporary and permanent
buildings will comply with foreseeable climatic and seismic loads at
the Project sites in accordance with National legislation / building

Minor risks of earthquake or volcanic eruption during the standards. This will be considered at the detailed design stage on
duration of the Project life (10% chance within a 50 year period) | appointment of the EPC Contractor.
which would result in impacts of major significance. Details will also be included in the Emergency Preparedness and

Response Plan developed prior to construction in relation to actions to
be taken and evacuation procedures in the event of an earthquake or
volcanic eruption during the construction phase.

805120.GLA.R.003 Revision BS Page 399 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

Confine all vehicles to roadways.

Monitor road condition regularly; then repair damaged and rutted
roads rather than bypassing damaged sections.

Monitor erosion controls and repair as needed.

Where possible, maintain grass cover on berms and ditches.

Prohibit use of vehicles and equipment off prepared roads.
Re-stabilize existing eroded tracks and restore grass cover as needed.
Do not collect firewood from the site.

Reduce wastes to the extent possible and maximise re-use of materials
During operation, the main impacts are related to vehicle traffic. with recycling opportunities investigated by the EPC Contractor.
If designated roads are kept to, impacts will be of minor Collect, segregate and store all waste and garbage before disposal at
significance. the designated site.

Clean up and store oily and chemical waste and contaminated
material before transport to the designated disposal site to reduce risk
of soil and groundwater contamination.

Establish a designated storage area with an impervious base and
impermeable bund walls and protected from precipitation. Capacity
must be sufficient to contain full volume within a bund and secured
area.

Store all fuel, oil and chemical storage in the designated secure area.

These elements will be included in the Operational EMP, TTMP and
Hazardous Materials & Waste Management Plan.

805120.GLA.R.003 Revision BS Page 400 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental

Predicted Impact Mitigation / Enhancement

Receptor

Chance finds procedure to be developed for the construction phase.

All the Project Company and the contractors’ personnel will be
informed about the implementation of the Chance Finds Procedure
and related trainings will be provided.

Communications will be maintained with the Ministry of Culture, the

There is the potential for disturbance to local cultural heritage | Gobustan National Historical-Artistic Reserve together with the

Archaeology &
Cultural Heritage

aspects and intangible assets (touristic values, herders or local
farmers engaged in traditional livestock, funeral practices, living
traditions & religious practices) and the magnitude of change is
considered to be moderate.

As such, the potential impact on cultural heritage assets is
considered moderate during construction.

During operation, it is institutional stakeholders’ perception that
visual impact of the Project may pose risk to the historical
archaeological landscape of Gobustan region. However, the
Project is considered a great opportunity for the country as a
clean energy Project.

Institute of Archaeology and Ethnography of Azerbaijan National
Academy of Sciences (ANAS) before and throughout construction
phase. These will be scheduled and documented within the SEP.

Detailed and regular information to local community members will be
provided about Project activity to mitigate community concerns as a
result of any misinformation and also inform them of specific
construction activities which could affect cemetery users and farmers
who utilize the access track.

The EPC Contractor will plan construction activities to minimise the
effects on local communities and farmers and to reduce impacts on
the nearby cemeteries in case of rituals as so far as possible. This will
be set out in the CEMP.

The Project Company will ensure that the availability/accessibility to
cemeteries in particular during construction but also during
operations. In case of any grievance regarding intangible cultural
heritage, the grievance will be responded to appropriately in
compliance with the grievance procedure.

805120.GLA.R.003

Revision BS

Page 401 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

The Project is therefore considered to have a slight indirect
impact on cultural setting thus not significant, since possible
initial change are expected to be followed by rapid habituation
which reduces the nuisance level.

Archaeology &
Cultural Heritage
(Intangible assets) —
Cumulative

The presence of additional facilities and increased traffic may
impact visual character and sense of place into the existing rural
landscape. Impacts of minor significance are anticipated.
The responsibility for their management is collective, requiring

Archaeology & Increased potential for disturbance to local touristic values and individual actions to eliminate or minimise individual developments

Cultural Heritage historical archaeological landscape of Gobustan region. contributions. Project specific on-site mitigations and monitoring
programmes will be implemented in order to minimise potential

(‘Qobustan Rock Potential for further O&G wells to be developed in the Block impacts of the Project.
Art Cultural cannot be excluded. Maintenance activities at SOCAR pipeline P yee
Landscape” World are expected. However, it is unlikely that those activities will be

Heritage Site) — developed in the same timeframe as construction of Solar PV.

Cumulative Impacts of minor significance are predicted.

Best practicable means followed to ensure quietest available and

it is expected that the Project will generally meet national/IFC . - . aoa 7
construction techniques will be used to limit noise as far as possible.

noise limits (daytime) set for residential area; however, ground

preparation works have the potential to result in increased Construction only undertaken during daylight hours.
noise levels at 300 m distance with an exceedance 13.9 dB over . , a.
- : Aan . . . a All machinery will be regularly maintained.
Noise the national limits (residential area). National limits are met at a

distance of 800 m (39.5 dB(A)) from the sound source. It should | TTMP to be in place to regulate traffic and machinery use.
be considered however that ground preparation works are
considered to be short term, temporary and intermittent in
nature.

Project construction traffic routing through community areas outside
the Project access road will be avoided.

Project grievance mechanism developed under IFC PS 1, EBRD PR1

805120.GLA.R.003 Revision BS Page 402 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

The noise impact due to construction works at site on nearest and ADB Safeguard Policy will be implemented. This will be utilised to
sensitive receptors is considered to be of moderate significance. record, monitor and respond to / mitigate any noise related impacts
raised by nearby farmers and ensure compliance with noise limits is

The potential for significant noise impacts to arise from the
P 9 P achieved at NSRs.

construction vehicles and Qobustan access road upgrade

activities are considered to be Negligible. If accommodation is required on the Project site, it will be located
away from noisy locations as so far as possible. Monitoring of noise
levels at worker accommodation will be conducted if any construction
activities take place at night or during resting hours.

Should additional mitigation be required during the operational
phase, the following will be considered:

e Installation of acoustic enclosures for equipment causing radiating
noise (this would typically give 3 dB attenuation).

e Installing acoustic barriers without gaps and with a continuous
minimum surface density of 10 kg/m2 in order to minimize the

Considering that the nearest sensitive receptor is located at transmission of sound through the barrier. Barriers should be
approximately 1 km in distance, it is considered that National located as close to the source or to the receptor location to be
and IFC daytime and night-time limits will be met at all NSRs. effective.

As such, the potential noise impact during operation is

considered to be of Negligible significance e Periodical maintenance of plant components such as inverters,

transformers and other equipment and vehicles used for
transportation to and from the site will be carried out to ensure
their good working conditions.

Project grievance mechanism developed under IFC PS 1, EBRD PR 1
and ADB Safeguard Policy will be implemented. This will be utilised to
record, monitor and respond to / mitigate any noise related impacts
raised by nearby farmers and ensure compliance with noise limits is

805120.GLA.R.003 Revision BS Page 403 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

achieved at NSRs.

Effects on the road network — the overall impact is predicted to
be Moderate with regards to Qobustan road and Negligible for
the M2 Highway.

Transport and Road wear and tear — The existing roads in the vicinity of the

access Project site are not suitable for vehicles carrying construction
and plant material, therefore, Qobustan access road will be
subject to upgrading operations. Damage to road edges and
general ‘wear and tear’ of the road due to the increase
generated in HGVs movements cannot however be excluded.
Impacts prior to mitigation are considered significant.

805120.GLA.R.003 Revision BS Page 404 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

Construction TTMP to be developed.

Vehicles only permitted to use designated routes with no off-road
driving permitted.

Speed limits adhered to for all construction traffic.

Regular maintenance of vehicles and use of manufacturer-approved
parts.

Maintain / repair of access roads as required.

Temporary site compound to have appropriate parking, HGV
manoeuvring space and holding and unloading areas.

Training program conducted before site activities commence for all

Road safety — prior to mitigation, the addition of vehicles to the drivers

roads is expected to result in a Minor increase in the risk of
traffic accidents on both local access road and highway. Procedure for check of licences and permits for all drivers with suitable
training conducted.

Measures to control delivery / departure of all HGVs to reduce conflict
with other road users.

Consultation with affected communities to make aware of schedule
prior to HGV movements.

Construction times to avoid local peak times and routing
arrangements, particularly for HGVs.

Traffic movements in settlement areas to be limited to daytime only.

All drivers will be made aware of sensitive receptors potentially
identified en-route.

805120.GLA.R.003 Revision BS Page 405 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental

Receptor

Predicted Impact

Mitigation / Enhancement

Socio-Economics

Operation - The number of vehicles during operation is likely to
be very low, with access required only for maintenance and
servicing. The majority of these will be light vehicles and, at the
worst case, an HGV trip may be required to transport a
replacement transformer to site. The effects of traffic
movements stemming from the operational phase are therefore
considered Negligible.

Land acquisition and economic displacement —There are seven
farmers who use the land within the Project Area through
informal agreement with one of the farmers. There is a total of
11 farmer Project affected Households present.

It is expected that this will be a long-term impact given the land
use restrictions required for the Project. The impact is direct
because the local farms will no longer be able to access land
inside the Project area during the Project life cycle. The initial
change on daily life/routine is expected to be followed up with
a rapid habituation reducing to below nuisance level.

Considering a moderate magnitude of impact, the degree of
impact (negative) significance is considered to be Moderate.

Operational TTMP to be developed.

Appointment of Community Liaison Officer (CLO) to communicate
with stakeholders and all herders using the Project site.

On-going communications with land users in accordance with the
Project's Stakeholder Engagement Plan (SEP).

Farmers and herders who experience a loss of livelihood shall be

compensated in accordance with EBRD and ADB policy requirements

and they shall be eligible for livelihood restoration measures.
Implementation of LRP.

Establishment and implementation of community grievance
mechanism.

Reclamation of the land will be conducted to backfill and restore
native vegetation (where appropriate).

805120.GLA.R.003

Revision BS

Page 406 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact

Mitigation / Enhancement

Employment opportunities and procurement of goods and
services — The Project will have direct positive impacts on
employment in the area. Local job creation will potentially also
lead to indirect employment creation, especially in the service
sectors within the district up to regional level. Also, local
procurement of goods and service especially during
construction is expected.

During construction there is a risk that violations of labour
rights take place within the supply chain. This could include the
use of forced or child labour, the exploitation of workers
through excessive working hours, poor working terms and
conditions, the absence of written worker contracts, and the
lack of a worker grievance mechanism that can be used to raise
concerns with senior management.

Given the receptors sensitivity, the impact (positive) significance
during construction is expected to be Moderate.

The significance of impact (positive) is considered Minor to
Negligible during operation.

Development of local hiring measures detailed in the Labour and
Working Conditions Management Plan.

Communicate employment estimates, timeframes and skills
requirements clearly to the stakeholders on a continuous basis.

Prohibition of forced and harmful child labour for Project and its
supply chain. Measures will be detailed in the Labour and Working
Conditions Management Plan and Contractor and Supplier
Management Plan.

During engagement, some of the women in the households were keen
to apply for temporary positions but would need assistance with
application forms. There will be a commitment in place within the
Labour and Working Conditions Management Plan to provide support
for people applying for positions, especially women.

Skills training to enable greater employment of local people.

Prior to construction, women from affected farmer and herder
households will be specifically encouraged to apply for a temporary
employment positions and additional support shall be provided to
encourage the application of females. Support includes use of a
female Company representative to engage with local women to inform
them that the workplace will be suitable for the presence of women
and additional support measures will be in place.

Workers’ grievance mechanism established and implemented.

The Company and their EPC Contractor to only work with approved

805120.GLA.R.003

Revision BS

Page 407 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

suppliers.
Enhancement

Investigate local sourcing and procurement opportunities to promote
sustainable small business development.

Ensuring the procurement from local sources. This will be formalised
through measures to be taken to identify local suppliers and prioritise
procurement from such parties. This will be included in the Contractor
and Supplier Management Plan.

Work with local vocational training schools and active NGOs to
develop curricula which will qualify local students to better meet the
needs to the developing solar industry locally. This will be set out in
the Community Development Plan.

Social infrastructure and services — The negative impact of an
increased workforce population creating pressure on existing
social infrastructure will be most felt during the peak period of
construction activities, although it is noted that the increase Provision of a dedicated medical professional to be employed by the
outside of people in the local area will be limited. The impact is | Project. Provide a mobile medical centre nearby the site for the
short-term as construction works are expected to continue for a__ provision of first aid in line with the IFC / EBRD Guidance Note on
period of approximately 18 months. The impact significance is Worker's Accommodation Standards.

assessed as Moderate during construction.

Workers’ Accommodation Management Plan to be developed prior to
construction.

Implement measures to ensure access to local cemeteries around the
It is anticipated that the continual presence of limited number Project site is not adversely affected by the fencing of the Project area.
of workers during the operational phase of the Project will have | Such measures may include providing alternative routes, which can be
a negligible effect on the demand for medical care and local accessed by pedestrians as well as vehicles.

services in the district. Thus, the impact during operation is

Enh t
considered Negligible. nhancemen

805120.GLA.R.003 Revision BS Page 408 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact

Mitigation / Enhancement

Infrastructure — The Project will involve the upgrade of existing
access road in the area. Also, the Project will add 230 MW
generating capacity to Azerbaijan existing renewable energy
capacity. Impact is positive because the operation of the Project
will be contributing towards the ongoing development of the
country in terms of potential for renewable energy
development and economic diversification.

Community health & safety & security — Impacts relating to
increased traffic is discussed above under traffic and transport.

Risks to community health from construction activities such as
accidents, chemical releases or such are low provided the
community or their livestock do not trespass within the
construction area.

Air pollution - Unmitigated respiratory effects from dust
generated by construction activities would be direct, negative
impacts that are localized but short to medium term. With
mitigation these effects would become localized and Minor. No
impact is expected during operation.

Investing in local social infrastructure, including health care facilities,
to meet the needs of the community in partnership with local
government and in accordance with community demands as
established from public consultation activities without seeking to
supplant or replace the role of the government in providing social
services.

Community health and safety measures developed for construction
within relevant management plans (including TTMP, Security and
Human Rights Management Plan, elements of the OHSP and EPRP)
and updated for operational phase.

Development and implementation of EPRP.

Communicate Project risk to local communities and address concerns
accordingly.

Monitor any complaints filed via grievance redress mechanism.

Implement and comply with the TTMP.

Traffic safety training for all drivers as part of their induction and on an
ongoing basis.

Caution signs set up in the vicinity of entrance points from the M2
highway to Qobustan road up to the Project site.

Flagmen available at the entry-exit points of the Project site.

805120.GLA.R.003

Revision BS

Page 409 of 451

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

Implementation of Hazardous Materials and Waste Management Plan

Effluent will be stored in a septic tank or untreated storage tank with
secure secondary containment and removed and disposed of
periodically by a licenced contractor.

Spread of food & water-borne diseases — It is possible that
Project activities generating waste, if not carefully managed,
could result in contamination of groundwater or surface water.

Poor waste management practices also could affect livestock Ensure all required licenses / permits are in place where third party
health in the area adjoining the Project site. wastewater/waste disposal & transport companies are to be utilized
and that they facilities are audited to ensure that they are fit for

The impact (negative) significance is assessed to be Moderate urpose
during construction, while Negligible during operation. Purpose.
Ensure there is proper and adequate sanitation facilities at the site

during construction.

Introduction and spread of communicable diseases — Project Develop and implement Project-specific Covid-19 management
will cause local employment that will attract direct and indirect | measures for the Project site and workers’ accommodation area.
opportunities and other potential worker migration. The rapid
increase in population from the presence of large, male
workforce may increase the risk of introducing and spreading
communicable diseases.

Ensure health screening is being conducted for employees and
contractors before contracting workers and on a periodic basis
throughout their employment/contract.

As part of health and safety induction for workers, provide awareness
training on communicable disease prevention. Provide this training on
an ongoing basis.

The introduction and spread of communicable disease is an
indirect negative impact, which will be local and short to
medium term. The impact (negative) significance is assessed to
be Moderate during construction, while Negligible during Identify opportunities to support local public health campaigns that
operation. focus on prevention of communicable diseases.

805120.GLA.R.003 Revision BS Page 410 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

A Code of Conduct will be compiled to govern the behaviour of
Project personnel.

Security - There is the potential for security personnel to use Project Workers will be provided with training on Code of Conduct
excessive force that results in intimidation or even physical detailed in the Labour and Working Conditions Management Plan and
damage, acting as a trigger event to further potential conflicts Security and Human Rights Plan and internal HR policies as well as
and Human Rights (HR) risks. The impact is largely reversible potential interactions, conflicts, the community's sensitivities, culture,
with the proper HR training. local traditions, communication and behaviours to prevent any

Conflicts between workers of different nationalities or different Potential conflicts.
employers may also occur, including any harassment of females, Ensure that all potentially affected stakeholders know how to contact

workers from different ethnic groups, or on other grounds the company and to file grievances or concerns about security
should not be excluded. arrangements.

The potential impact during construction is considered to be The grievance mechanism will be monitored for any grievances raised
Moderate adverse, pre-mitigation. relating to the conduct of workers, conflict and harassment. Any such

grievances will be documented, investigated, and addressed in
coordination with relevant stakeholders.

The responsibility for their management is collective, requiring
individual actions to eliminate or minimise individual development’s
contributions. Project specific on-site mitigations and monitoring
The presence of additional facilities may increase the potential | Programmes will be implemented in order to minimise potential
for pressure on the availability of alternative land for herders impacts of the Project.

Social receptors
(herders using the

area for grazing) - . . wee
Cumulative leading to impacts of moderate significance. Community engagement activities will be carried out to ensure that

local communities and farmers / herders are aware of potential H&S
risks and construction activities (including scheduling) associated with
both the Project and the OHL.

805120.GLA.R.003 Revision BS Page 411 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental
Receptor

Predicted Impact Mitigation / Enhancement

It is possible that the Project will be subject to increasing air

temperatures and frequency of extreme weather events in the

longer-term as has been the pattern over the last 10 years in Insurance to cover extreme weather events.
Azerbaijan. This could include severe wind events and large hail

amongst others. Advanced technologies to provide for dry cleaning methods during

. operation.
Climate change The rise in air temperatures presents a medium magnitude of

change with low to medium sensitivity of the area, resulting in
impacts of minor significance. Increases in heavy rainfall events
and high winds may damage Project infrastructure thereby
causing a high magnitude of change and moderate to major
impacts prior to mitigation.

Water conservation measures to be investigation and implemented as
applicable during construction. This may, for example, include use of
grey water where appropriate for dust dampening.

The project will result in reduction of around 796,6371,155,125 t

COz eq per year thereby leading to beneficial impacts. None.

GHG emissions

805120.GLA.R.003 Revision BS Page 412 of 451
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

16 Environmental and Social Management and Monitoring

16.1 Introduction

This Environmental and Social Management and Monitoring chapter summarises the
monitoring proposed within this ESIA (mitigation is set out in Chapter 15, Table 15-1). The
Environmental and Social Management and Monitoring Plan (ESMMP) (provided as a
separate document) sets out mitigation and monitoring measures required along with
corresponding sub-plans required for the Project and implemented by the EPC contractor.
The ESMMP will be transposed into the Construction Environmental and Social

Management Plan (ESMP) and Operational ESMP respectively.

The mitigation, monitoring and performance improvement measures will be incorporated
into the Project Environmental and Social Management System (ESMS) developed by the
Company. The measures and actions to address identified impacts and risks will favour
the avoidance and prevention of impacts over minimisation, mitigation or compensation
wherever technically and financially feasible. Where risks and impacts cannot be avoided
or prevented, mitigation measures and actions are identified so that the Project can

operate in compliance with applicable laws and regulations in addition to meeting

international standards, namely IFC PSs 1 to 8, EBRD PRs 1 to 10 and ADB Safeguard

Policy. Mitigation and enhancement measures are set out in Chapter 15 of this ESIA.

16.2 ESMS and Sub-Plans
The scope of the ESMS for the Project will include:

e The operational standards to be applied to the Project, referred to as the
“Applicable Standards”.

e The Company's policy for environmental management, occupational health and
safety, labour and community health, safety and security.

e Organisational chart for environmental, social, health and safety (ESHS) elements,
roles and responsibilities and Contractor management.

e _ESHS reporting — both of routine and incidents / accidents.

e Audit, review and management of non-conformances.

e Community grievance mechanism (see also the SEP).

e Workers’ grievance mechanism.

805120.GLA.R.003. Revision BS Page 413 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

A number of management plans (sub-plans) will be produced in support of the ESMS and
ESMMP. Management plans consist of a combination of operational policies, procedures
and practises. These plans will provide a system against which to monitor and audit
environmental and social performance. In addition, they will detail the practical methods
required to ensure work is completed in accordance with current best practice, the
mitigation measures in the ESIA and legislative and regulatory requirements. The Project

Company is responsible for delegation of implementation of these plans.

The construction management plans are detailed in the table below. As shown in the
table, a number of management measures such as those relating to COVID-19 and
community health and safety are incorporated into several documents to provide focus
and reduce the volume of plans in place during construction. The plans will be expanded

upon from this outline prior to the construction phase of the Project.

805120.GLA.R.003. Revision BS Page 414 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 16-1: List of Construction Management Plans and Overview of Contents

Management Plan Overview of Elements for Implementation Lead

Implementation

ESMS Manual Environmental and social policy. EPC Contractor
Organisational structure.

Environmental management system
documentation.

Training procedures.
Toolbox talk procedures and schedule.

Legal, permit, training, management
review, deviation and incident registers.

Induction and training forms and
attendance sheets.

Daily walkover procedures and weekly
checklists.

Internal audit and internal reporting and
management review procedures.

Non-conformance report form.

Site Mobilisation Plan Site mobilisation procedures. EPC Contractor
Induction training.
Environmental training and awareness.

Timetable for excavation and clearing
works.

Mobilisation and delivery of machinery
and equipment.

Set up of containerized offices and welfare
facilities.

Worker transportation management and
procedures for mobilisation.

805120.GLA.R.003. Revision BS Page 415 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Management Plan Overview of Elements for Implementation Lead

Implementation

Construction Environmental policy and objectives, EPC Contractor
Environmental

Dust management and monitorin
Management Plan 9 9

procedures.

Noise management and monitoring (as
required) procedures.

Biodiversity management and monitoring.

Landscape management / enhancement
measures.

Spoil disposal procedures.

Pollution prevention and control
procedures.

Pollution incident register.
Resource use register.
Pest control register.
Monitoring register.

Performance monitoring procedures
including corrective actions procedure.

Environmental reporting.

Performance review.

Labour and Working HR Policy. EPC Contractor
soncltions Management Worker Code of Conduct.
jan

Anti-corruption and Bribery Policy.
Influx management procedures.

Recruitment, worker payment and worker
welfare procedures.

Working hours and payment register.
Worker welfare register.

Welfare map.

Sanitary facility cleaning form.

Worker grievance procedure and register.

Disciplinary procedure and actions
register.

COVID-19 management procedures.

Communicable diseases management
procedures.

805120.GLA.R.003. Revision BS Page 416 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Management Plan

Overview of Elements for

Implementation

Implementation Lead

Worker Accommodation
Management Plan

Stakeholder
Engagement Plan

Livelihood Restoration
Plan

Community
Development Plan

Gender Management
Plan

Contractor and Supplier
Management Plan

Accommodation Inspection and approval

procedure.

Accommodation register.

Worker transport procedure
Worker transport register

Worker accommodation checklist.

Influx management procedures.

COVID-19 management procedures and

register.

Communicable diseases management
procedures and register.

Stakeholder engagement register and

commitments.

Grievance procedure and register.

PAP register
LRP Action tracker.

Audit and close out audit procedures.

Community development procedures.

Procedures for addressing needs of
women and vulnerable groups.

Roles and responsibilities.

Monitoring and reporting procedures

Gender policy.

Gender actions.

Contractor E&S staff recruitment
procedure.

Contractor and supplier screening
procedures.

Supplier screening and monitoring
procedures.

Contractor and supplier register.

EPC Contractor

The Company.

The Company.

The Company.

EPC Contractor (on-
site)

The Company (off-site)

EPC Contractor.

805120.GLA.R.003.

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Revision BS

Page 417 of 461
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Management Plan Overview of Elements for Implementation Lead

Implementation

Hazardous Materials & Wastewater management. EPC Contractor.
Waste Management

pl Resource use management and register.
jan

Hazardous storage.
Hazardous and non-hazardous wastes.

Hazardous materials entry and storage
procedures.

Hazardous materials register.
Refuelling procedure.

Waste management and evacuation
procedure.

Final waste disposal facility inspection
procedure and register.

Waste contractor register.
Waste log / transfer notes.
Chain of Custody Form.
Environmental aspects map.
Traffic and Community health and safety procedures. | EPC Contractor.

Transportation

Driver's Code of Conduct.
Management Plan.

Drivers register and training procedures.
Vehicle inspection procedure.

Vehicle register.

Haulage company procedure.

Haulage truck and trip time register.
Route maps for transportation of panels

and materials.

Security and Human | Security Policy. EPC Contractor.
Rights Management Plan Code of Conduct.
Security training procedures and register.
Site access procedure and register.

Security incident management procedure
and register.

Community health and safety measures.

Influx management procedures.

805120.GLA.R.003. Revision BS Page 418 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Management Plan Overview of Elements for Implementation Lead

Implementation

Occupational Health and | Risk assessment procedure and form. EPC Contractor.
Safety Plan Job safety analysis procedure and form.
Permit to work procedure and register.

COVID-19 management procedures and
register.

Communicable diseases management
procedures and register.

Emergency Emergency response procedure (per risk). | EPC Contractor.
Preparedness and

Emergency equipment register.
Response Plan gency equip 9

Emergency response training and register.
Drill register.

Community notification and warning
procedures.

Emergency equipment map and nearby
hospitals / medical facilities map.
Chance Finds Procedure | Chance Find Procedure. EPC Contractor.

Chance Find Register.

A variety of operational management plans shall be prepared, in advance of the start of
operations and these documents shall take into consideration any lessons learned gained

from the construction stage of the Project.

16.3. Environmental and Social Monitoring

A programme of Environmental and Social Monitoring will be undertaken in order to
verify the effectiveness of the proposed mitigation measures (identified in Chapter 15) in
reducing impacts and also to allow mitigation measures to be refined or developed as
needed to further address potential impacts or to develop plans for future development.

More specifically, the objectives of the monitoring program are to:

e Record Project impacts during construction and operation.
e Meet legal and community obligations.
e Evaluate the effectiveness of the mitigation measures and identify any

shortcomings.

805120.GLA.R.003. Revision BS Page 419 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

e Allow refinement and enhancement of mitigation measures to further reduce
impacts.

e Allow identification unforeseen issues or changes in operations and provide
information for development of mitigation measures to deal with those issues or

changes.

The environmental and social monitoring program was developed in accordance with the

best international practices for the solar PV sector.

The monitoring will be comprised of weekly inspections, internal monthly audits and
quarterly external audits during construction and monthly semi-annual / annual audits
during operation (frequencies will be determined but are likely to be more frequent earlier
in the operational phase moving to annual audits after the first year). Table 16-3 details

the proposed monitoring programme.

Environmental and social targets set by the Company will be assessed by the following
key performance indicators (Table 16-2) which were set according to the national
standards and international best practice for the Project during construction, operation
and decommissioning phases as appropriate. Requirements listed in the tables below
should be read in conjunction with the outcomes and provisions of the Project plans to
be developed as listed under Section 16.3.

805120.GLA.R.003. Revision BS Page 420 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 16-2: Key Performance Indicators

Environmental /
Social Component

Dust

Ambient noise and
vibration level

Project Activities

Earthwork and removal of
vegetation cover.

Transportation of materials,
equipment, and employee
commuting.

Storage of chemicals, materials,
and waste on site.

On-site energy and heat
consumption.

Other indirect supply chain
activities.

Earthwork and site preparation.

Transportation of materials,
equipment, and employee
commuting.

On-site workers’ accommodation.

Key Performance Indicators

Fugitive dust and particles levels
(SPM, PM10)

Sound levels in Leq dBA for
daytime and night-time.

Number of noise complaints
received.

Project Phase

Pre-construction
Construction

Decommissioning

Construction
Operation

Decommissioning

Best Practice Guidelines

International best practice (IFC EHS
General Guidelines) on management
of emissions to air.

Azerbaijan air quality standards.

IFCs general guidelines (operational
fixed night-time limit of 45dBA,
daytime limit of 55 dBA).

Azerbaijan noise standards (daytime
limit of 40dBA and night-time limit of
30dBA for residential areas).

805120.GLA.R.003

Revision BS

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 421 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental /

Social Component

Surface water and
Groundwater quality /
pollution prevention.

Project Activities

Storage of oil, lubricating
materials, chemicals, domestic and
industrial waste on site.

Transportation of oil, lubricating
materials, chemicals, and other
computations.

Earthworks.

Key Performance Indicators

Water contaminants identified in
the international standards
(WHO/IFC).

Quantity of wastewater
generated and properly disposed
by a licensed waste contractor.

Number of incidents requiring
clean-up operations — spill kits.

Integrity periodical checking
recordings for septic tank and
hazardous materials storage
areas.

Number of regular checks and
maintenance of construction
machinery and vehicles.

Number of regular visual checks
to ensure waste segregation and
disposal practices are in line with
the Hazardous Substances and
Waste Management Plan.

Project Phase

Construction
Operation

Decommissioning

Best Practice Guidelines

International best practice (IFC EHS
General Guidelines) on protecting
surface and groundwater,
management of hazardous materials
and management of waste.

National standards

805120.GLA.R.003

Revision BS

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 422 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental /
Social Component

Soil quality and
erosion

Flora protection

Project Activities

Storage of oil, lubricating
materials, chemicals, domestic and
industrial waste on site.

Transportation of oil, lubricating
materials, chemicals, and other
computations.

Earthwork.

Earthwork.
Workers onsite.

Storage of oil, lubricating materials,
chemicals, domestic and industrial
waste on site.

Transportation.

Physical presence of solar panels.

Key Performance Indicators

Project Phase

Erosion rate observation. Construction

Soil contaminant levels
identified in the international
standards.

Operation

Decommissioning

Number of incidents requiring
clean-up operations — spill kits.

Reporting of regular checks and
maintenance of construction
machinery and vehicles.

Waste segregation and disposal
practices are in line with the
Hazardous Materials and Waste
Management Plan.

Destruction rate observation. Construction

Invasive species numbers /
species composition changes
observations.

Operation

Decommissioning

Number of environmental
toolbox talks for workers.

Best Practice Guidelines

International best practice (IFC EHS
General Guidelines) on restoring
degraded land and re-establishing
vegetation relevant to construction,
operation, and decommission.

International best practice (IFC EHS
General Guidelines, IFC PS6/ EBRD PR6.
/ ADB Safeguard Policy) on restoring
degraded land and re-establishing
grassland vegetation relevant to
construction, operation, and
decommission.

805120.GLA.R.003

Revision BS

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 423 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental /
Social Component

Fauna protection.

Avifauna protection.

Archaeology / cultural
heritage.

Occupational H&S

Project Activities

Earthworks.

Storage of oil, lubricating
materials, chemicals, domestic and
industrial waste on site.

Transportation.

Earthworks.

Physical presence of solar panels.

Earthworks.
Transportation.

Workers onsite.

Earthwork and site preparation.

Site construction activities, use of
construction equipment.

Key Performance Indicators

Occurrence and fatalities

Environmental toolbox talks for
workers.

Occurrence and fatalities
(collision into PV panels)

Number of environmental
toolbox talks for workers.

Chance finds.
Number of grievances recorded.
Number of meetings held with

relevant authorities.

Fugitive dust and particles levels
(SPM, PM10)

Project Phase

Construction.

Operation.

Decommissioning.

Construction.

Operation.

Construction.

Decommissioning.

Construction

Decommissioning

Best Practice Guidelines

International best practise (IFC PS6/
EBRD PR6 / ADB Safeguard Policy).

Best international standards and
practices for bird surveys and
monitoring.

International best practise (IFC
PS6/EBRD PR6 / ADB Safeguard
Policy).

International best practise (IFC EHS
General Guidelines, ADB Safeguard
Policy and PS8/ EBRD PR8).

International best practice (IFC EHS
General Guidelines) on minimising
occupational hazards and the use of
appropriate PPE.

805120.GLA.R.003

Revision BS

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 424 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental /
Social Component

Waste management

Socio -economic
conditions

Traffic management

Project Activities

Generation of general waste on
site.

Use of oil, lubricating materials and
other chemicals on site.

Land acquisition and economic
displacement

Employment opportunities and
procurement of goods and services

Pressure of Social infrastructure
and services

Pressure on the local road network
/ Addition of vehicles (even HGVs)
to the roads

Key Performance Indicators

Inspection reports.

Waste inventory.

Number of local workers hired.

Number of training sessions
performed

Monthly workforce statistics
Number of grievances recorded

Number of stakeholder
engagement activities carried
out in accordance with the SEP.

Number of road safety briefings
provided to the workforce.

Number of road
complaints received.

safety

Number of driving incidents
including speed violations.

Number of accidents / fatalities.

Project Phase

Construction
Operation

Decommissioning

Pre-Construction /
Construction

Operation

Decommissioning

Construction
Operation.

Decommissioning

Best Practice Guidelines

International best practice (IFC EHS
General Guidelines) on waste
management.

International best practise (IFC PS1,
Ps2, PSS, ILO, EBRD PRs, ADB
Safeguard Policy)

IFC/ EBRD Guide for Workers
Accommodation.

International best practice (IFC EHS
General Guidelines)

805120.GLA.R.003

Revision BS

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 425 of 461
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Environmental / Project Activities Key Performance Indicators Project Phase Best Practice Guidelines

Social Component

Community H&S and Additional traffic and increased risk | Number of Emergency Drills. Construction IFC/ EBRD Guide for Workers

security of traffic-related accidents and - A : Accommodation.
Number of grievances received. | Operation

tnyuries woe Adherence to International food
vas Number of employee health Decommissioning

Fugitive dust - standards
screenings

Potential contamination of International best practise (IFC PS1
Number of health-related P ( '

groundwater or surface water a PS4)
awareness and training to

Potential spread of Communicable _ workforce

Diseases due to workers influx Number of vehicle inspection

Project's site security measures checks carried out in accordance
with the TMP.

805120.GLA.R.003 Revision BS Page 426 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Table 16-3: Project Monitoring Programme

Dust Pre-construction Dust levels (SPM, | EPC Contractor 1 sample per Once Along the Azerbaijan air
PM10) location roadways quality
Construction Quarterly during . standards.
- Construction
construction
areas Best
season international
Worker camp in .
Operations O&M Once per year Practice.
Closest
Contractor. . A
residential
receptor.
Ambient noise Construction / dBA level EPC Contractor Records of each Quarterly during = At nearest Best
quality Decommissioning location construction identified international
Following any receptors standard (IFC
complaint locations General EHS
p Guidelines Limit)
Operation O&M Records of each Start of IFC noise level
Contractor. location operations guidelines for
. residential area:
Following any
complaint night -time limit
of 45dBA,
daytime limit of
55 dBA
Azerbaijan noise
standards:
805120.GLA.R.003 Revision BS Page 427 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

daytime limit of

40dBA and
night-time limit
of 30dBA for
residential areas
+ Water . A : -
Surface and Pre-construction . EPC Contractor Site Inspection Once Carried out as International
contaminants .
groundwater . wees Reports and when best practice (IFC
" identified in the . oe
quality int tional Weekly site identified. EHS General
Construction / Internationa’ . Visual check Water quality Guidelines) on
cciani standards Inspection i .
Decommissioning (WHO/IFC) Reports during weekly samples at protecting
" Pr inspections ephemeral surface and
an seasonal roundwater,
Sampling if After any 9 of
required accidental spill, watercourses management o
. lab are to be taken hazardous
annually and in laboratory ifth terial d
case of spill analysis required. | if there are materials ani
signs of management of
. Site Inspection . ion i
Operation O&M Re one During planned pollution in waste.
Contractor. P site inspections case of ;
Sampling if and maintenance _¢cidental spills
required in case _ activities
of spill
Soil quality and Pre-construction Erosion rate O&M Photographic Once General at site International
erosion observation Contractor. records / Site best practices.
Inspection
Reports
805120.GLA.R.003 Revision BS Page 428 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Construction/ Soil . EPC Contractor Records ateach Visual inspections All areas Soil Quality
wee contaminants ‘ ; Standards.
Decommissioning identified in location continuously destructed by
. . . during earthwork,
international Checklist . .
A construction construction
standards. observation equipment, and
reports/ Weekly — After any quip. "
. . . - workers.
Site Inspection accidental spill,
Reports laboratory All roadways.
Annual analysis All areas of
photographic required. accidental spills
record
Operation O&M Annual During planned
Contractor. photographic site inspections
record and maintenance
. activities
Checklist
observation After major spills,
record/ Site precipitation/run-
Inspection off event
Reports
Flora protection — Pre-construction Disturbance The Company. Once Soil monitoring
levels, erosion. locations
805120.GLA.R.003 Revision BS Page 429 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Construction/ The Company. Pre-construction During Soil monitoring Best
Decommissioning survey to construction and locations international
confirm no after construction standards
sensitive species | season
present. (reclamation).
Photographic Prior to
and narrative decommissioning.
record
Operation The Company. Site Inspection Annually ro monitoring
locations
reports
Fauna/Avifauna — Pre-construction Sighting/nests The Company. Record sightings | Once. Project site Best
protection International
Standards - IFC
PS6/ EBRD PR6
Construction / Animals trapped Photographic Visual inspections All areas Best
Decommissioning __ in the and narrative are continuous destructed by International
excavations. record during earthwork, Standards - IFC
. . . construction construction PS6/ EBRD PR6.
Animal carcass / Site Inspection .
fatalities. reports equipment, and
workers.
Operation Bird fatalities. Each season Project Site Best
(breeding, International
migration etc). Standards - IFC
PS6/ EBRD PR6.
805120.GLA.R.003 Revision BS Page 430 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Archaeology /
Cultural heritage

Construction

Chance finds. EPC Contractor

Community
grievances.

Chance find
recording.

Grievance log.

During planned
site inspections
and maintenance
activities

Continuous
during
construction

All areas
disturbed by
earthwork,
construction
equipment and

Best
international
practises (IFC
EHS General
Guidelines and

workers. PS8/ EBRD PR8).
Construction / Noise, fire safety, EPC Contractor. Incident Daily At construction Best
Decommissioning hazardous reporting. camp. international
materials Site Inspection Construction practices (IFC
registrar, solid Reports compound. Ps4 and general
and sanitary EHS guideline).
waste Substation .
building. International
COVID-19 COVID-19
protection All roadways guidelines.
measures use. IFC / EBRD,
Traffic safety, Workers'
signs, road Accommodation:
inspection / Processes and
Record of Standards
accidents and (2009).
near misses
805120.GLA.R.003 Revision BS Page 431 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Health incident
registration

Community and

workers
grievances
Workers H&S
trainings
Workers Health
checks
Workers
Accommodation
and welfare
checks.
Occupational Operation Noise, fire safety, O&M Incident Daily At construction Best
and public hazardous Contractor. reporting. camp. international
health and safety materials ; Site Inspection Construction practices (IFC
registrar, solid R Ps4 and general
A eports compound. aan
and sanitary EHS guideline).
Pre-construction waste The Company. LRP Once pubstation International
COVID-19 9 COVID-19
protection All roadways guidelines.
measures use. Project affected
communities.
805120.GLA.R.003 Revision BS Page 432 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Traffic safety, Construction IFC / EBRD,

signs, road area Workers'

inspection / accommodatio | Accommodation:

Record of n. Processes and

accidents and Standards

near misses (2009).

Health incident International

registration best practise (IFC
. PS1, PS2, PS5,

Community and ILO, EBRD PRs)

workers

grievances IFC/ EBRD Guide

for Workers

Workers H&S .
Accommodation.

trainings

Workers Health
checks

Workers
Accommodation
and welfare
checks.

Community
grievances

Socio-economic | Construction/ Livelihood The Site Inspection Continuous Project affected
conditions Decommissioning __ restoration Company.EPC reports communities.

Community Contractor.

Grievances

805120.GLA.R.003 Revision BS Page 433 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Social and
employment
records (wage
rate,
unemployment
rate, local
government
annual budget,
contracts with
local service)

Trainings for
local hiring
provided and
completed.

Confirmation of
employment of
professionals at
construction
camps (i.e.
healthcare)

Workers
accommodation
and welfare
checks.

Workers
grievances.

Quarterly
summary report
(according to
LRP
requirements as
well)

Construction
area
accommodatio
n.

Construction
areas

International
best practise (IFC
PS1, PS2, PS5,
ILO, EBRD PRs)

IFC/ EBRD Guide
for Workers
Accommodation.

Best
international
practices.

805120.GLA.R.003

Revision BS
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 434 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Operation

Construction/
Decommissioning

Livelihood The Company.
restoration

Community
Grievances

Social and
employment
records (wage
rate,
unemployment
rate, local
government
annual budget,
contracts with
local service)

Trainings for
local hiring
provided and
completed.

Confirmation of
employment of
professionals at
construction
camps (i.e.
healthcare)

EPC Contractor.

Annual summary Continuous
report

(according to

LRP

requirements as

well)

Inspection and Continuous
security reports

805120.GLA.R.003

Revision BS
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 435 of 461
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Security

Construction/
Decommissioning

Workers
accommodation
and welfare
checks.

Workers
grievances.

Number of
security
personnel
employed.

Number of
inspection
missions.

Community
Grievances
regarding
security
personnel.

Number of EPC Contractor.
security
personnel

employed.

Inspection and
security reports

Number of
inspection
missions.

ancy aon Suna

Continuous Construction Best
areas international

practices.

805120.GLA.R.003

Revision BS

Page 436 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Community
Grievances
regarding
security
personnel.

805120.GLA.R.003 Revision BS Page 437 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited

230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

16.4 Commitments Register

Masdar will evaluate environmental and social aspects for the Proposed Project, as

reported in this ESIA Report, and as a result will prepare a Commitments Register. For

construction, this is set out in the separate ESMMP table. The register lists mitigation and

monitoring measures required to manage the significant environmental and social

impacts identified in the ESIA Report. The Commitments Register provides a focus for the
Developer ESMS and EPC / O&M Contractor CEMP and OEMP.

Stakeholder Consultations

Commitments Register

Permits

HSSE Legal Register!

Environmental and Social
Management Plans

Figure 16-1: ESMMP Development Flow Diagram”

Changes and additional sources of commitments (e.g. permit conditions) will be

incorporated to the Commitments Register throughout the Proposed Project lifecycle. It

indicates how management, mitigation and monitoring measures from the ESIA will be

actively implemented on the ground by the EPC Contractor and sub-contractors.

57 https://esa.afdb.org/sites/default/files/20%20UK11-24483 6 NBIA%20ESIA%20ESM_Chapter%2020.pdf

805120.GLA.R.003.

Revision BS
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025

Page 438 of 461
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

17 References
Bibliography

AANV.,, Azeri, Chirag and Gunashli Full Field Development Phase 1 - Environmental and Socio-
Economic Impact Assessment, 2002.

Acaps, Azerbaijan: Pre-existing situation and impact of the 2020 Nagorno-Karabakh conflict,
December 2020.

Adishirin B. Alakbarov, Groundwater of Azerbaijan.

AECOM for BP, Shallow Water Absheron Peninsula 2D Seismic Survey - Environmental and Socio-
Economic Impact Assessment, 2015.

AECOM for BP, Shallow Water Absheron Peninsula 3D Seismic Survey - Environmental and Socio-
Economic Impact Assessment, 2015.

Al Jazeera Centre for Studies, Azerbaijan: Religious Pluralism and Challenges of Cultivating Identity,
October 2015.

ARPA Consulting in a consortium with Mercados-Aries International, Report on Geotechnical and
Geological Survey of 200 MW Solar PV in Alat, August 2020.

Asian Development Bank, Azerbaijan Country Gender Assessment, December 2019.

Birdlife, Meeting Europe’s Renewable Energy Targets in Harmony with Nature - A BirdLife Europe
Report.

BP, Shah Deniz gas Export Project Stage 1 Development - Executive Summary, 2002.

Carroll and Turpin, Environmental Impact Assessment Handbook: A Practical Guide for Developers
and Communities 2"¢ Edition, 2009.

CBD, Azerbaijan Fifth National Report, 2014.
Drewitt & Langston, Collision Effects of Wind-power Generators and Other Obstacles on Birds, 2008.
EBRD & IFC, Workers’ Accommodation: Processes and Standards, 2009.

EBRD, Environmental and Social Policy, 2019.

ECOMERKEZ, Part I: Environmental Baseline and Social Impact Assessment for the construction of Oil
& Gas Processing and Petrochemical Complex - Final Report, 2011.

ECOMERKEZ, Part II: Social Impact Assessment for the construction of Oil & Gas and Petrochemical
Complex, 2011.

ECOMERKEZ, Part III: Environmental Positive Impact Assessment in connection with dismantling
proper processing enterprises under SOCAR, 2011.

FAO, Organic Agriculture in Azerbaijan: Current Status and Potentials for Future Development, 2018.

Gabor Horvath, Gydrgy Kriska, Péter Malik, & Bruce Robertson, Polarized Light Pollution: A New Kind
of Ecological Photopollution, 2009.

Geology Institute - Azerbaijan National Academy of Sciences and Tel Aviv University, Geosciences of
Azerbaijan: Volume | "Geology”, 2016.

GOC, Environmental Impact Assessment for Drilling of New Exploration and Exploration Wells in the
Coastal Block of the Southwest Gobustan Agreement Area.

GOC, Environmental Impact Assessment for Planned Well Drilling in the Southwest Contract Area,
2014.

Golder, SOCAR GPC LLC - ESIA Scoping for Gas Processing Plant & Polyethylene Plant Project, 2017.

Golder, SOCAR Polymer - Environmental and Social Impact Assessment (ESIA) for PP & HDPE Plant,
2015.

Hylke E. Beck et al., Present and future Koppen-Geiger climate classification maps at 1-km resolution,
2018.

IEMA, Guidelines for Environmental Impact Assessment, 2004.

IEMA, Guidelines on the Environmental Assessment of Road Traffic, 1993.

805120.GLA.R.003. Revision BS Page 439 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

IFC, Environmental, Health, and Safety (EHS) Guidelines, 2007.

IFC, Good Practice Handbook on the Use of Security Forces: Assessing and Managing Risks and
Impacts, 2017.

IFC, Project Developer's Guide to Utility-Scale Solar Photovoltaic Power Plants, 2015.

Institute of Zoology of the National Academy of Sciences of Azerbaijan, Ecological and Faunal
Analysis of Herpetofauna of Qobustan, 2014.

IRENA, “Renewables Readiness Assessment, Republic of Azerbaijan, 2019.

IUCN, Mitigating biodiversity impacts associated with solar and wind energy development —
Guidelines for project developers, 2021.

K. Howard et al., Use of groundwater models for managing serious urban water issues in Baku, the
capital city of Azerbaijan - International Symposium on New Directions in Urban Water Management,
12-14 September 2007, UNESCO Paris.

Mackenzie Valley, Environmental Impact Review Board, 2007.

Masdar, RES projects and Energy Estimates spreadsheet, 2019.

MENR, State Strategy for the “Use of Alternative and Renewable Energy Sources 2015-2020" -
Strategic Environmental Assessment Report Project.

Michael Heiss & Kai Gauger, Coastal Bird Migration at the Caspian Shore of the Azerbaijan Republic in
October 2007 - Vol. 6, No. 1, 2011.

National report submitted in accordance with paragraph 5 of the annex to Human Rights Council
resolution 16/21: Azerbaijan - Human Rights Council of UN General Assembly, May 2018.

OECD, Sustainable Infrastructure for Low-Carbon Development in Central Asia and the Caucasus,
Hotspot Analysis and Needs Assessment, December 2019.

Potential Analysis for Further Nature Conservation in Azerbaijan, 2009.

Red Book of Azerbaijan, 2013.

State Statistical Committee of the Republic of Azerbaijan, Statistical Yearbook “Transport in
Azerbaijan", 2020.

UNHCR - The UN Refugee Agency, 2019 End-Year Report — Subregion: Eastern Europe, July 2020.

United States Department of State - Bureau of Democracy - Human Rights and Labor, Country
Reports on Human Rights Practices for 2020.

USAID, Biodiversity Analysis Update for Azerbaijan, 2010.

Wood Group UK Limited, 200 MWac Azerbaijan Solar PV Project - ESIA Scoping Report, August 2020.

Wood Group UK Limited, Masdar Area 60 Solar Hydrology Study - Baseline Hydrology and Flood Risk
Appraisal, February 2021.

World Bank Group, Azerbaijan Systematic Country Diagnostic - Management Unit (ECCU3), June
2015.

World Bank Group, ECA Housing: on shaky ground?, Understanding Risk Conference of Belgrade,
September 2018.

World Bank Group, Greater Baku: Housing Sector Diagnostic, 2015.

World Bank, Improving the Sustainability of Road Management and Financing in Azerbaijan, 2011.

805120.GLA.R.003. Revision BS Page 440 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Web Sources

Azerbaijan - EU4Climate
http://idp.gov.az/en/
http://whc.unesco.org/en/list/1076/

http://www.aayda.gov.az/az/news/2943

http://www.aera.gov.az/en/legal-acts/laws

http://www. birdlife.org/

http://www. fao.org/faolex/country-profiles/general-profile/en/?iso3=AZE

http://www.keybiodiversityareas.org/site/mapsearch

http://www.ramsar.org/

http://www.worldwildlife.org/ecoregions

https://az.sputniknews.ru/economy/20210403/426608226/azerbaijan-absheron-grazevie-vulkany-
novaja-doroga.html

https://az.usembassy.gov/hrr_2020/

https://data.worldbank.org/country/AZ

https://ec.europa.eu/environment/eia/pdf/EIA_ guidance EIA report final.pdf

https://eswd.eu/cgi-bin/eswd.cgi
https://eu4climate.eu/azerbaijan/

https://ibat-alliance.org/visual-data-map

https://issuu.com/zoienvironment/docs/cc-azerbaijan-en

https://minenergy.gov.az/en/dovlet-proqramlari/azerbaycan-respublikasi-regionlarinin-2019-2023-
cu-illerde-sosial-iqtisadi-inkisafi-dovlet-proqrami

https://unfccc.int/resource/docs/natc/azenc3.pdf

https://weatherspark.com/y/104854/Average-Weather-in-Qobustan-Azerbaijan-Year-Round

https://www.adb.org/documents/safequard-policy-statement

https://www.adb.org/sites/default/files/institutional-document/296466/quidelines-estimating-ghg.pdf

https://www.azstat.org/webmap/

https://www.dlubal.com/en-US/load-zones-for-snow-wind-earthquake/seismic-azdtn-2-3-
Lhtml#&center=40.34960254292586,48.63628437209375&zoom=7&marker=40.401,49.851
https://www.ebrd.com/documents/admin/ebrd-protocol-for-assessment-of-greenhouse-qas-
emissions.pdf

https://www.ebrd.com/news/publications/policies/environmental-and-social-policy-esp.html

https://www.hrw.org/world-report/2020/country-chapters/azerbaijan

https://www.ifc.org/wps/wcm/connect/ab19adc0-290e-4930-966f-
22c119d95cda/p handbook SecurityForces 2017.pdf?MOD=AJPERES
https://www.ifc.org/wps/wcm/connect/topics ext content/ifc external corporate _site/sustainability-

at-ifc/policies-standards/ehs-

guidelines: ‘ext=The%20EHS%20Guidelines%20are%20technical,and%20in%20IFC's%20Performanc
e%20Standards.
805120.GLA.R.003 Revision BS Page 441 of 461

Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

https://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:11200:0::NO::P11200 COUNTRY _ID:102556
https://www.interpol.int/
https://www.ipcc.ch/

https://www.iucn.org/theme/protected-areas

https://www.meteoblue.com/en/weather/historyclimate/climatemodelled/qobustan_azerbaijan 58522
3

https://www.nature.scot/handbook-environmental-impact-assessment-quidance-competent-
authorities-consultees-and-others

https://www.ohchr.org/Documents/Issues/ClimateChange/Impact/Azerbaijan.pdf

https://www.protectedplanet.net/country/AZ

https://www.stat.gov.az/

https://www.stat.gov.az/source/environment/?lang=en

www.equator-principles.com
www.iucnredlist.org

805120.GLA.R.003. Revision BS Page 442 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix A AERA OHL Letter

MINISTRY OF ENERGY OF THE REPUBLIC OF AZERBAIJAN
ENERGY REGULATORY AGENCY

7 inal ora region
Walger ve. taht bop " (+99412) 598 16 53) (99412) 566 09 40
So" og _201 % AERA-01-06-Sou/et

Mr.Abdulla Zayed
Head, Development & Investment (Central Asia & Russia),
Abu Dhabi Future Energy Company PJSC — Masdar

Dear Mr-Abdulla,
| hope this letter finds you and Masdar team well.

| refer to the Project Documents signed between the Ministry of Energy of the Republic
of Azerbaijan, Azerenerji and Abu Dhabi Future Energy Company PJSC - Masdar
(“Masdar”) dated 7" April 2021. We would like to reiterate the importance of the
continued collaboration between Masdar and the main stakeholders in the Republic of
Azerbaijan to support the development activities related to the 230MWac solar project at
Area 60 (the “Project”).

In relation to the single-circuit 330 kV overhead transmission line, 55 km long (the
“OHL"), we hereby confirm that the OHL is not being built solely for the purposes of
Project. The OHL will serve a number of other projects and plants in future.

The Government of the Republic of Azerbaijan (“GOA”) has already established Alat
Trade Zone next to the area of the Project (located in the Alat region), and electricity
demand is expected to increase significantly in future in that area from a mixture of Public
and private sector enterprises.

Yours sincerely,

805120.GLA.R.003. Revision BS Page 443 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix B Proposed Project Layout

805120.GLA.R.003. Revision BS Page 444 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
SITE SUMMARY :

SITE BOUNDARY AREA= 5495340m’
pn FENCE AREA=5489726m"

/ Ss FENCE PERIMETER=11225m

Access road

— SYSTEM SPECIFICATION
/ SN C CAPACITY=310. 99MW
we AC CAPACITY=266. 84MW
Tis

EQUIPMENT QUANTITIES
5142 TOTAL TRACKERS

~ 575904 TOTAL MODULES

Transformers \_

\
\

Road in site

l™ /
/
[
‘a
/
wa
a
ull

Step-up
substation

Temporary area for
construction (7000m’)

0.5

20568 TOTAL

29
20

V STATI
OWER BL

STRINGS

NS
CKS WITH 177 TRACKERS EACH

9 POWER BLOCKS WITH 178 TRACKERS

V MODULE SPECIFICATIONS:

LR5-72HBD 520-545M

ATED POWER=540W

OPEN CIRCUIT VOLTAGE=49. 50V

(ODULE EFFICIENCY=21. 1%
ENSIONS: 2256 X 1133 X 35mm

=
=>
az
=>

R SPECIFICATION

HUAWET SUN2000-200KTL

AX PV INPUT VOLTAGE=1500V

AC OUTPUT POWER=209. 12kVA@38. 2° C
44 INVERTERS PER STATION

(OUNTING SYSTEM SPECIFICATION
BIFACIAL SINGLE AXIS TRACKER
4 STRINGS PER TRACKER

28 MODULES PER STRING

RACKING ANGLE RANGE: +60°
Azimuth=0°

PITCH=14 m

LEGEND

PV Trackers
Road in site

Access road

MV Transformer

General Layou

——. Fence
& Camera
RA A
ME an T

DONGFANG ELECTRIC

APPROVE! Bidding STAGE
Area 60 Solar Power PROJECT

VERIFIEL General layoutSECTION

EXAMINE!

of PV Plant

MOHURD,

PRC SCALE DATE 2021.10

DRAWING No.

Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix C Key Features along the OHL Route

805120.GLA.R.003. Revision BS Page 445 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL - 12 356944.2 | 4424914.31 Livestock farm outside
4 the OHL route

desir Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

ID

Between - - OHL intersecting the 330
points RL- kV "Alyat SPP - Janub
1 and RV- PP" OHL route

3

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RL-1 356924.3 | 4423989.15 | Baku-Gazakh-Georgia
3 railway

Location

ID Coordinates

GA-new-1 - -

Description

Green zone between
Baku-Gazakh-Georgia
railway and — Baku-
Gazakh-Astara-Georgia
highway (right side of
the road).

The height of the trees
does not exceed 3-4 m.
The greenery consists
mainly of pine, fir-tree,
hornbeam, acacia, etc.

Number of point in KMZ file (above) / Actual photo of point (below)

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

CR-1 356824.5 4423851.13 | At this point, indicated
5 as CR-1 in the KMZ file,
there is a green area
located on the right side
of the road between the
Baku-Gazakh-Georgia
railway and the Baku-
Gazakh-Astara-Georgia
highway.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RL-1 356695.1 4423649.98 | Baku-Gazakh-Astara-
6 Georgia highway

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

GA-new-2 - - At this point, indicated
as CR-2 in the KINZ file,
there is a green area is
located on the left side
of the road between the
Baku-Gazakh-Georgia
railway and the Baku-
Gazakh-Astara-Georgia
highway. The height of
the trees is 5-6 m and
more.

Location
ID

FW-1

Coordinates

356477.1
9

4423341.28

Description

In this area, the future
route of the 330 kV Alyat
SPP - Janub PP TL
intersects with two
plastic water lines, one
gas line and two OHLs of
different voltages.

Number of point in KMZ file (above) / Actual photo of point (below)

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

FW-2 356452.6 | 4423304.31 | This point is close to
0 point FW-1, through
which water line a large
diameter passes. A
swamp was formed as a
result of leaks from the
water line laid by a
plastic pipe passing
through the left side of
this line (see: point in
photo FW-1)

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

CR-3 356311.5 | 4423100.36 | There is an empty plot of
6 land not used for
planting here.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-1 355814.6 | 4422378.82 | There is a shallow ditch
9 passing perpendicular to
the future route of 330
kV "Alyat SPP — Janub PP
TL" at this point

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-2 355667.9 442216192 | At this point, the dirt
5 road runs parallel to
future route of 330 kV
“Alyat SPP - Janub PP”
TL.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-2 355658.1 4422150.04 | The area is covered with
8 sparse vegetation.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-3 355420.2 | 4422008.87 | Two plastic water lines
9 cross the future route of
“Alyat SPP — Janub PP TL”
and there are naturally
growing tamariks bushes
located in this area. The
height of the bushes is
less than 4-5 m.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-4 355256.2 | 4422014.04 | The area consists of an
1 empty area covered with

naturally growing sparse

tamariks and

wormwood.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

354833.9
2

4422033.16

From this point, there is
a dirt road and through
its right side is a shallow
ditch pass.

Location
ID

RD-4

Coordinates

354729.0
7

4422034.96

Description

From this point, a dirt
road and a shallow ditch
pass. Light-weight
construction booth is
located on the right side
of the road.

Number of point in KMZ file (above) / Actual photo of point (below)

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

354612.1
0

4422036.95

This point is an empty
plot of land, through
which a shallow ditch
passes.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)
TR-5 354270.7 | 4422037.28 | This point consists of an
3 empty area with sparse

tamariks bushes not
exceeding 2-3 m in
height.

Location

Coordinates

354218.6
7

4422062.14

Description

From this point, a dirt
road crosses the future
route of “Alyat SPP -
Janub PP" TL and ditch
passes on its right side.

Number of point in KMZ file (above) / Actual photo of point (below)

Location

Coordinates

354038.4
2

4422065.55

Description

From this point, there is
a dirt road and on its
right side shallow ditch
pass.

Number of point in KMZ file (above) / Actual photo of point (below)

Number of point in KMZ file (above) / Actual photo of point (below)

Locatio: 5 5 nee
ton Coordinates Description

RD-7 353733.1 4422074.88 | From this point there is a
0 dirt road and natural
tamariks bushes on the
right side of the road.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RV-4 353602.3 | 4422080.62 | There is a massif of
1 natural tamariks bushes
at this point.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-6 353589.9 | 4422082.19 | There is a massif of
3 densely growing natural
tamariks bushes at this
point, not exceeding 3-4
m in height.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RV-5 353078.2 | 4422092.30 | There is a massif of
2 densely growing natural
tamariks bushes at this
point, not exceeding 3-4
m in height. A large-
diameter pipeline runs
on the right side of the
bush in the south
direction.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-7 352711.7 | 4422103.61 | There is a massif of
2 densely growing natural
tamariks bushes at this
point, not exceeding 3-4
m in height.

Location
ID

EP-1

Coordinates

352420.9
4

4422471.01

Description

From this point, a plastic
pipeline runs through
the trench that crosses
the future route of the
“Alyat SPP - Janub PP”
TL.

Number of point in KMZ file (above) / Actual photo of point (below)

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

352016.8
7

4422145.79

At this point, a cattle
farm is located
approximately 400 m
from the TL route.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

352016.3
9

4422163.67

At this point a dirt road is
located, that crosses the
TL route and then runs
parallel to it.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-14 351003.7 4422408.02 | At this point there is a
4 gas collection,

processing and

distribution station

owned by SOCAR is
located.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-10 350782.9 442214735 | This point is the
9 intersection place of two
asphalt roads passing in
front of the SOCAR-
owned gas collection,
processing and
distribution station.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

350059.1
9

4422068.70

At this point a dirt road is
located that crosses the
TL route and runs
between two valleys.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-12 349856.3 4422042.37 | Atthis point a dirt road is
2 located that crosses the
TL route and runs
through the valleys to
SOCAR's gas processing
plant.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-15 349682.0 4422250.95 | At this point the
2 SOCAR's gas processing
plant is located

approximately 230 m to
the right of the TL route.

Location
ID

BL-1

Coordinates

349540.5
1

4422059.57

Description

At this point, about 40 m
from the TL route, there
is a gas well fenced by
SOCAR's iron grid.

Number of point in KMZ file (above) / Actual photo of point (below)

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-13 349473.0 4422016.97 | At this point, there is a
4 dirt road leading to the
oil and gas fields is
located. There are
operating wells on the
right side of the road.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

CR-5 349345.8 4421999.53 At this point, there is a
5 dirt road leading to the
oil and gas fields is
located. The surrounding
plots of land are not
used for planting.

rocation Coordinates Description

Number of point in KMZ file (above) / Actual photo of point (below)

RD-14 349270.0 4421994.03 | At this point, there is a
5 dirt road leading to the
oil and gas fields is
located.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-16 349536.6 4421827.42 | At this point, about 200
5 m from the TL route,
there is a oil well fenced
by SOCAR's iron grid.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-15 348989.4 4421969.34 | At this point, there is a
0 dirt road leading to the
fields is located.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-16 348155.0 | 4421882.43 | From this point, along
0 the slope of the valley, a
pipeline made of plastic
pipe passes, that does
not intersect with the TL
route.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

347929.8
9

4421860.38

From this point a dirt
road runs through the
steppe, crossing the TL
route.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

CR-6 345182.1 4421517.92 | This area is a vacant plot
3 of land with a relatively
smooth relief, not used
for agriculture and with
sparse steppe
vegetation.

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

CR-7 344525.3 | 4421403.38 | This area is a vacant plot
9 of land with a relatively
smooth relief, not used
for agriculture and with
sparse steppe
vegetation.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-18 344079.4 4421348.82 From this point a dirt
4 road runs parallel to the
route of the future TL.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-17 342843.1 4421340.47 | Atthis point a cattle farm
7 is located approximately
250 m to the right of the
TL route. No one was on
the farm during the
inspection.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-19 342879.7 4421114.28 | Atthis point a dirt road is
0 located that crosses the
TL route.

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)
TR-8 343044.1 4421139.69 | There are sparsely grown
3 tamariks bushes under

natural conditions at this
point. The height of the
bushes does not exceed
2.5-3.0 m.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

FW-3 341390.9 | 4420906.18 | At this point a large-
6 diameter surface
pipeline runs parallel to
the future route of the

TL.
BL-18 340110.6 | 4420838.39 | At this point a cattle farm
9 is located approximately

350 m from the TL route.

rocation Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RV-6 339743.7 442122853 | At this point, the TL
9 route intersects with a
natural depression

approximately 5 m wide
and 2 m deep. Water has
accumulated in the
depression as a result of
a leak from a nearby
pipeline.

Location

Coordinates Description

Number of point in KMZ file (above) / Actual photo of point (below)

RV-7 339664.0 | 4421213.40 | This point is located on
9 the right side of the TL
route on the slope of a
hill with sparse
vegetation.

RV-8 337975.5 4421179.18 | At this point, the TL
7 route intersects with a
natural ravine. There was
no water in the ravine
during the observation.

recanvon Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RV-9 337317.0 4421110.65 | At this point, the TL
6 route intersects with a
natural ravine. From this
point, a surface pipeline
runs parallel to the TL
route.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

GA-11 336537.3 4420853.26 | The land at this point
1 consists of natural

tamariks bushes.
RD-20 335917.0 4420968.33 From this point a dirt
9 road runs near the

existing pipeline parallel
to the TL route.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-21 335139.8 4420860.62 There is no_ road,
9 crossing the TL, at this
point.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

TR-9 335048.1 4420881.46 During the field
3 observations, no
greenery was found at
this point, except for rare

natural steppe plants.
GA-1 334870.1 4420833.38 | No greenery was found
8 at this point during field

observations.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

GA-2 334650.9 | 4420841.52 | No greenery was found
0 at this point during field

observations.
FW-4 334526.6 | 4420782.90 | From this point a surface
7 pipeline runs parallel to

the TL route.

desir Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

ID

GA-3 334366.5 | 4420803.64 | No greenery was found
7 at this point, except for
rare natural steppe
plants.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-19 333329.1 4420249.69 | The Alat-Shirvan railway
4 crosses the TL route
from this point.

RV-10 332879.0 4420680.59 From this point, a dirt
7 road runs parallel to the
TL route.

Location

Coordinates

ID

Description

Number of point in KMZ file (above) / Actual photo of point (below)

RV-11 332745.9
4

4420670.56

At this point, the TL
route intersects with a
pipe crossing laid on the
dirt road.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

GA-4 332568.7 4420643.03 | At this point, greenery
8 consisting of natural
tamariks bushes was
observed. The height of
the bushes is not more

than 2.0-3.0 m.
RV-12 332101.5 | 4420618.26 | There is a _ shallow
1 depression that crosses

the TL route at this point.

Location
ID

Coordinates

Description Number of point in KMZ file (above) / Actual photo of point (below)

EP-3 332042.8 | 4420592.01 | There are no electric
EP-4 3 4420608.02 | OWES. a ne Leal
331985.9 marked as er? and er

2 on KMZ-3 file.
RL-2 331958.8 4420605.61 The Alyat-Shirvan
5 railway crosses the TL

route from this point.

Lecco Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

ID

EP-5 331926.7 4420622.23 From this point, a low-
4 voltage power line runs
parallel to the Alyat-
Shirvan railway.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

FW-5. 331530.7 4420572.11 From this point, a surface
2 pipeline runs parallel to
the Alyat-Shirvan
railway.
GA-5 331465.1 4420550.37 | No greenery or shrubs
0 were observed at the

point marked GA-5 in
the KMZ-3 file.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-22 331296.7 4420551.86 From this point a trench,
5 excavated parallel to the
surface pipeline, passes.

Location

Coordinates

Description Number of point in KMZ file (above) / Actual photo of point (below)

GA-6 331219.6 | 4420528.35 | No greenery or shrubs
3 were observed at the
point marked GA-6 in

the KMZ-3 file.
RV-13 330937.3 4420524.15 No waterways, ditches or
6 canals were found at the

point marked as RV-13
in the KMZ-3 file.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

GA-7 330381.9 4420481.80 At this point, a small area
6 of low tamariks bushes

was observed.
PD-1 330112.2 | 4420449.46 | No natural or artificial
7 water basins were found

at the point marked as
PD-1 in KMZ-3 file.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RV-14 330066.0 | 4420455.98 | There is a_ relatively
8 smooth plot of land
without vegetation at
this point.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

Fauna - - On August 31, 2021,
during the field studies, a
jackal was found near
the landfill in the
outskirts of the Shirvan

city.
BL-2 330065.8 | 4420424.90 | A livestock complex was
6 observed at a distance of

about 150 m from this
point.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

PD-2 329947.7 4420430.24 No water basin was
2 observed at this point.

PD-3 329397.2 4420396.35 No water basin was
8 observed at this point.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

RD-23 329146.2 4420390.63 | At this point, a dirt road
7 crossing the TL was

observed.
RD-24 328955.4 4420370.31 There is a dirt road
8 crossing the TL route at

this point.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

RD-25 328878.7 4420369.42 At this point, traces of a
2 dirt road intersecting
with the TL route are
visible.
RD-26 328395.9 | 4420346.12 There is a dirt road

1

crossing the TL route at
this point.

Location
ID

EP-6

Coordinates

328196.5
4

4420311.90

Description

From this point, a high-
voltage overhead power
transmission line runs
along the road crossing
the TL route.

Number of point in KMZ file (above) / Actual photo of point (below)

RD-27

328196.7
7

4420345.20

From this point, a high-
voltage overhead power
transmission line runs
along the road crossing
the TL route.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

AR-1 328051.1 4420336.96 | From this point a shallow
3 canal runs, which
intersects with the TL
route.
RV-15 327918.0 4420341.74

0

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

At this point, the TL
route intersects with the
Shirvan collector. The
distance between the
two sides of the collector
on the ground surface is
more than 200 m, the
distance between the
ground surface and the
water level in the
collector is about 50 m.
This collector is the most
serious obstacle that
crosses the TL route.

AR-2 327757.8 4420334.72 At this point, traces of a
6 dirt road intersecting
with the TL route were
observed.

recanvon Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

GA-8 327687.9 | 4420321.03 | The landscape at point
4 GA-8 is the same as the
landscape at point AR-2.
A tamariks bush can be
seen outside the TL
route.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)
RD-28 327239.7 4420324.62 | At this point, the TL
9 route intersects with the
dirt road.
BL-20 326930.8 4419848.48 At this point, a livestock
1 farm is located
approximately 500 m
from the TL route.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-29 325753.6 | 420316.21 At this point, the TL
3 route intersects with a 2
m deep ditch.

rocation Coordinates Description

Number of point in KMZ file (above) / Actual photo of point (below)

EX-7 325716.0 | 4420307.99 | The landscape at this
3 point is the same as the
landscape at RD-29
point.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EX-6 325546.4 4420308.75 At this point, there is a
3 vacant plot of land
bordered by fill-in soil.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

RD-30 325452.0 4420303.20 From this point, a dirt
6 road extends in the

direction of Shirvan city.

GF-1 325198.7 | 4420314.44 | There is an empty area of

1

low hills at this point.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-31 324966.9 4420302.45 From this point, a dirt
1 road extends in the
direction of Shirvan city.
On the left side of the
road, the towers of high-
voltage overhead power
lines are visible.

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)
TR-10 324889.2 4420309.67 | This point is an empty
3 area covered with low
shrubs.
GF-4 324564.8 | 4420011.57 | At this point a lowland
8 area, covered with low
steppe vegetation, is
located.

rocation Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

GF-5 324599.9 | 420239.94 There is a _ sparsely
8 vegetated depression at
this point. The towers of
high-voltage overhead
power lines can be seen
in the area outside the TL
route.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-7 324530.4 4420281.38 From this point 4 OHLs
6 parallel to each other
pass at a _ certain

distance.
EP-2 324523.0 4420325.85 At this point, the same
8 landscape is observed as

at EP-7 point. From here
4 OHLs parallel to each
other pass at a certain
distance.

Lecco Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

ID

EP-8 324510.9 4420270.67 From this point 2 PTL
1 pass. are There are the
remains of oil well of the
Shirvan Oil operating
company on the left side
of the PTL.

Location

ID

TR-11

Coordinates

324461.8
8

4420288.80

Description

At this point vacant plot
of land is _ located,
consisting of depression
covered with low shrubs.
Several PTLs are visible
ahead of this point.

Number of point in KMZ file (above) / Actual photo of point (below)

RV-16

324429.7
8

4420294.70

No waterway = was
observed at this point.
The landascape is the
same as at TR-11 point.

recanvon Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EP-9 324367.7 | 4420276.57 | Three PTLs parallel each
7 other pass from this
point. The relief of the
area is relatively smooth
and rises towards the
Shirvan city.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-11 324346.9 4420263.83 From this point 4 PTLs
7 pass along the road, 2 on
both sides of the road.
Vegetation in the area is

very poorly developed.
EP-10 324337.7 | 4420307.21 | The landscapefrom this
5 point is the same as from

EP-11 point. PTL passes
through both sides of
the road.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

FW-6 324074.0 | 4420292.88 | Surface pipeline made of
6 plastic pipe passes from
this point.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

TR-12 323973.0 4420275.43 | At this point, the TL
1 route intersects with the

existing dirt road.
FW-7 323863.1 4420287.96 | The landscape at this
7 point is the same as at

FW-6 point, _ plastic
pipeline runs through
the area in the direction
of Shirvan city.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-21 323699.0 4420562.13 | This point is located
2 about 300 m from the TL

route. From this point

high-voltage OHL

passes, where

administrative building
and transmission station
for mobile
communications are
located.

Location

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-12 323713.5 4420332.16 From this point high-
3 voltage OHL passes,
there is a dirt road along

the route of this line.
RD-32 323740.9 4420285.37 From this point a dirt
3 road runs in the direction

of the Shirvan city, and
the terrain rises towards
the city. The vegetation
of the area is very poorly
developed.

Joan Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

ID

EP-13 323464.7 4420189.32 From this rising point,
5 high-voltage OHL runs
and dirt road passes
under it.

recanvon Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EP-14 323263.2 4420075.83 | At this point, high-
3 voltage OHL passes
through the top of the
hill. There is a dirt road
running along its route.

Location

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

RD-33 323246.8 | 420046.76 At this point, high-
0 voltage OHL passes
through the top of the
hill. There is a dirt road
running along its route.

PD-4 322970.2 4419875.78 At this point, the terrain
2 was complex = and
intersected by numerous
hollows. There is a
possibility of water
accumulation in the
hollows during heavy
rains.

recanvon Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EP-15 322925.0 4419845.32 | At this point, OHLs pass
9 over the high hills
separated by a deep
valley. The vegetation of
the area is very poorly
developed.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-16 322889.2 4419880.46 From this point, which
2 has a relatively smooth
relief, dirt road and low-

voltage OHL pass.
GA-9 322888.3 | 4419849.53 | To the right and left of
2 this point, dirt road with

poorly developed
vegetation passes.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EX-8 322838.5 | 4419844.84 | There are natural
3 depressions at this point
on the slope of the hill.

Location
ID

RD-34

Coordinates

322830.2
1

4419821.08

Description

Dirt road passes from
this point. The left side of
the road is a deep valley
and the right side is a
relatively smooth plain.
Towers of the high-
voltage OHL are visible
ahead.

Number of point in KMZ file (above) / Actual photo of point (below)

GF-2

322733.0
7

4419771.36

Dirt road passes from
this point. The left side of
the road is a deep valley
and the right side is a
relatively smooth plain.
Towers of the high-
voltage OHL can be seen
on the hill ahead.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

GF-3 322558.4 441970160 | At this point, the
6 landscape is similar to
point GF-2, with high-
voltage OHL towers on
the slope of the opposite
valley and on the top of
the hill.

Joan Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

ID

EP-17 322550.3 | 419653.27 From this point a dirt
0 road passes, and_ this
road passes through the
valley in front and
extends towards the hill.
There are towers of high-
voltage OHL the slope of
the valley and on the top
of the hill.

Location
ID

FW-8

Coordinates

322417.8
8

4419621.09

Description

From this point, a large-
diameter surface
pipeline passes through
the dirt road and the
right side of the road.
There are towers of high-
voltage OHL on the
slope and above the hill
in front.

Number of point in KMZ file (above) / Actual photo of point (below)

RD-35

322396.3
1

4419601.35

From this point a dirt
road extends to the hill
in front, and high and
low voltage OHLs pass
on the right and left
sides of the road.

rocation Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

GA-10 322363.0 | 419607.01 At this point an
4 artificially planted
garden is located in th
area fenced with iron
bars. Some trees are
more than 5-6 m high.

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-13 3223717 4419615.68 | At this point the
8 naturally growing
tamariks bushes and the
PTL passing through
them are located. The
height of some trees is

about 5-6 m.
BL-3 322305.9 | 4419599.10 | At this point the private
8 yard area is located, PTL

passes behind it. The
approximate height of
the trees in the yard
reaches 8-10 m.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

RD-36

322329.4
1

4419573.21

From this point, on the
right and left sides, dirt
road passes with

naturally growing
tamariks bushes.
Currently, an

underground _ pipeline,
crossing the dirt road, is
under construction here.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-18

322343.4
3

4419559.15

The area at this point is
covered with naturally
growing shrubs. There
are trees planted on the
side of the road,
reaching a height of 7-8
m, on the left side of the
area.

EP-19

322307.0
2

4419565.49

Numerous PTLs pass
through this point, which
is densely covered with
natural vegetation. The
height of the bushes
doesn't exceed 1.5-2.0
m.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EP-20 322304.5 4419545.82 | Asin the point EP-19, the
1 area at this point has
dense natural vegetation
reaching up to 5-6 m in
some places. Numerous
EVXs pass through the
area.

EP-21 322263.9 | 4419567.89
1

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

The land at this point is
densely covered with
naturally growing
tamariks and _—_ other
steppe plants. Sahadan
EVX-i kecir. There are
artificially planted trees
up to 6-8 m in height on
the left side of the area.

GA-12 322338.1 4419505.37 | This point is covered
9 with naturally growing
shrubs and artificially
planted trees up to 5-6
m in height. PTL passes
through the area.

rocation Coordinates Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-22 322251.2 | 4419542.80 | The PTL passes through
5 this area, which — is
covered with tamariks
bushes up to 5-6 m high.

BL-4 322257.0 | 4419514.41 | The area has sparse
4 natural vegetation and
5-6 m high trees and
booth from stone. PTL
passes through the area.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EP-23 322246.7 | 4419511.84 | PTL passes through this
3 depression, covered with
natural vegetation.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

TR-14 322165.9 4419511.96 | At this point, on the right
9 side of the main asphalt
road, green zone

consisting of 6-8 m high
pine trees is located.

RD-37 322141.3 4419502.33 | At this point main
2 asphalt road is
located,connecting the
Shirvan city with its
settlements. The high-
voltage PTL crosses this
road in several places.

Location
ID

Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-5 322097.8 4419485.20 From this point a dirt
8 road passes, there are
remnants of

construction materials in
the area, the area is
crossed by numerous
EVX.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-24 322090.7 | 4419470.31 Numerous high and low
4 voltage PTLs pass
through this — area
covered with sparse

vegetation.
BL-6 322096.0 4419436.94 At this point, the remains
6 of a former car wash are

located on a plot of land
fenced with metal mesh.

tecation Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-7 322088.9 4419407.31 At this point, there is a
5 one-story building on a
vacant plot of land
covered with gravel.
There are trees more
than 10 m high on the
left side of the building.
Several high-voltage
PTLs pass behind the
building.

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)
TA-15 322055.2 | 4419394.77 | There are naturally
2 growing tamariks bushes

up to 6-8 m high at this
point. High-voltage PTL
passes through the right
side of the area.

FW-10 322056.2 | 419332.08
1

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

At this point plot of land
fenced with a metal
mesh and covered with
natural vegetation is
located. A low-pressure
gas pipeline passes
through the land. Trees
up to 8-10 m high have
been planted on the left
side of the area.

EX-5 322006.0 | 4419327.63 | Several surface pipelines
8 pass through this point.
There is a pile of soil
excavated from a
previously dug trench in
the area. The area is
covered with tamariks
and sparse _— steppe
plants.

Location
ID

FW-9

Coordinates

322023.1
0

4419306.39

Description

Several surface pipelines
and concrete trays pass
through this point; there
are remnants of an
abandoned oil well
behind the pipeline and
high-voltage power lines
running to the Janub PP.

Number of point in KMZ file (above) / Actual photo of point (below)

EP-25

321983.2
7

4419305.87

At this point, 3  high-
voltage PTLs going to
the Janub PP and
concrete tray parallel to
these lines are passing.
The area is covered with
low shrubs.

rocation Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

EX-4 322030.1 441922134 | Several pipelines,
4 intersecting each other,
run from this point.
There is a pile of soil left
from excavations in the
area. The area is covered
with sparse natural
vegetation.

Location
ID

EP-27

Coordinates

322041.5
0

4419178.24

Description

There are several
pipelines crossing the
asphalt road At this
point. There is surface
pipeline on the right side
of the road, and there
are trees up to 6-8 m
high on both sides.

Number of point in KMZ file (above) / Actual photo of point (below)

RD-38

322020.3
0

4419174.22

At this point, asphalt
road with numerous
power lines over it, and
lighting poles on the
right side are located.
Natural shrubs grow on
both sides of the road.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-26 322042.9 | 4419166.49 | There are no electric or
6 lighting poles at this

point.
EP-28 322007.1 4419103.78 Numerous PTLs__ of
5 different voltage pass

through this — area
covered with low natural
vegetation.

Number of point in KMZ file (above) / Actual photo of point (below)

tecation Coordinates Description

EP-29 322048.3 4419087.58 Several PTLs and
3 pipelines, crossing them,
and concrete trays are
located in this area,
which is densely covered
with low vegetation.

EP-30 322047.1 4419076.66 | The landscape at this
4 point is the same as at

point EP-29.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-31 322025.3 4419076.36 Numerous OHLs and
7 surface pipelines
intersect at this point,
which is densely covered
with low natural
vegetation.
EP-32 322014.1 4419075.38 Numerous OHLs
0 intersect at this point,

densely covered with
low natural vegetation.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-33 322008.3 4419073.76 Numerous OHLs pass
7 parallel to each other
from this point, which is
densely covered with
low natural vegetation.
EP-34 322069.2 4419035.10

1

Location
ID

Coordinates

Description

From this point surface
pipelines, parallel to
each other and the PTL,
crossing them, _ pass.
There are stone building
and trees up to 6-8 m
high behind the pipes.
The area is densely
covered with natural
vegetation.

Number of point in KMZ file (above) / Actual photo of point (below)

EP-35

322044.1
8

4419022.80

From this point, surface
pipelines, parallel to
each other, and
numerous high-voltage
PTLs pass. The area is
densely covered with
low natural vegetation.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

PD-5 322059.1 4418955.79 At this point, the area
4 consists of a waterless
depression densely
covered with low natural

vegetation.
EP-36 322081.9 4418881.29 Numerous PTLs intersect
7 at this point, densely

covered with low natural
vegetation.

Location
ID

EP-37

Coordinates

322084.0
1

4418869.32

Description

Numerous PTLs and
surface pipelines run
parallel to each other
through this area, which
is sparsely covered with
low natural vegetation.

Number of point in KMZ file (above) / Actual photo of point (below)

EP-38

322046.9
3

4418888.53

Numerous PTLs intersect
at this point, densely
covered with low natural
vegetation.

Location
ID

RD-39

Coordinates

322063.2
2

4418870.34

Description

This point consists of dirt
road that passes through
the area densely covered
with low vegetation.
High-voltage PTL passes
through the left side of
the road.

Number of point in KMZ file (above) / Actual photo of point (below)

EP-39

322037.9
0

4418833.66

On the left side of the
area at this point surface
gas pipeline passes, and
in the middle high-
voltage OHL going in /
out to the Janub PP
passes.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

FW-11 322075.8 | 4418748.49 | From this point surface
6 pipeline runs, crossing
the existing high-voltage
OHL. The area is densely
covered with natural
vegetation
EP-40 322067.2 | 4418658.42 | The photo taken at this
2 point shows the Janub

PP in the background
and the high-voltage air
EVXs going in / out
there, as well as the
overhead pipeline on the
left. The area is densely
covered with low natural
vegetation.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EP-41 322121.2 4418590.91 This area, densely
0 covered with low natural
vegetation, is a natural
depression and OHLs are
visible in the
background.
EP-42 322071.1 4418585.96 From this point high-
4 voltage PTL going to /

from the Janub PP
passes. The area is
covered with low natural
vegetation.

Location
ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EX-3 322101.9 | 418558.72 There is an arch covered
9 with natural vegetation
in this area, where many
high and low voltage
OHLs pass parallel and
intersecting.
EP-43 322077.8 4418546.69

4

Location

1D Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

Numerous PTLs run
parallel to each other in
this area, which — is
densely covered with
low natural vegetation.
There is a production
building on the left side

of the area.
EP-44 322110.6 4418527.41 Numerous PTLs run
1 parallel to each other in

this area, which — is
densely covered with
low natural vegetation.

Location

ID

Coordinates

Description

Number of point in KMZ file (above) / Actual photo of point (below)

EX-2 322120.2 | 4418442.10 | No boring works were
1 observed at EX-2 point.

RD-40 322124.4 | 4418423.87 | The area at this point
9 consists of two dirt road

forks. Dense low natural
plants grow around the
dirt roads. High-voltage
OHL and pipes of
industrial enterprise are
visible in the
background.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-8 322131.7 | 4418375.94 | The area at this point
3 consists of empty
depression covered with
low dense vegetation,
and no structures have
been observed here.

EP-45 322098.6 4418367.09 | The high voltage PTL
5 located at this point is
situated in the

immediate vicinity of the
Janub PP. There are
parallel air PTLs in this
area at close distance.

Location
ID

Coordinates

Description Number of point in KMZ file (above) / Actual photo of point (below)

BL-9 322132.7 | 4418317.07 | No buildings were found
7 at this point.
EX-1 322100.7 4418288.02

2

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

At this point, trench
extends between “
numerous OHLs, which
are parallel to each
other. There was no
water in the trench at the
time of observation. The
surrounding area is
covered with dense
natural vegetation.

EP-46 322116.9 4418258.08 | At this point, the last
2 high-voltage OHLs
going to / from the
Janub PP were observed.

Location

ID Coordinates Description Number of point in KMZ file (above) / Actual photo of point (below)

FW-12 322114.2 441824423 Remains of previous
5 excavations were found
in this area adjacent to
the fence of the Janub PP
building.

Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix D July 2020 Biodiversity and Cultural Heritage Survey Report

805120.GLA.R.003. Revision BS Page 446 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
Report
on field study for biodiversity and cultural heritage at the prospective construction site of
200 MW Photoelectric (solar) power plant in Baku City

1.0. INTRODUCTION
This summary report contains information on field studies carried out in the area of the planned
construction of 200 MW Photoelectric (solar) power plant in Baku City for the determination of the
presence of flora species and types of habitats, as well as cultural heritage sites in order to ensure
subsequent analysis and assessment of environmental and social Impacts (ESIA).
2.0. OBJECTIVES
The study aimed to collection of data and information to describe the current state of flora and
vegetation, as well as cultural heritage sites in the survey area and provide a forecast of possible
impacts.
Fieldwork was prioritized for the following activities:
In the field of biodiversity:
— identification of the species of fauna and flora present in the project site, with particular regard
to species being of interest from the point of view of conservation, including:
= species protected by local and international laws and conventions (e.g. protected by the
Habitats Directive, Appendix II, Berne Convention and CITES Convention);
= species under the threat of destruction according to the local and world Red Books
(critically endangered, endangered and vulnerable);
= endemic and / or species in a narrow range;
— assessment of the presence of sensitive habitats in the Project area of influence and in the
wider vicinity;
— description and photographing of the identified representatives of fauna and flora and
determination of the coordinates of the area of their presence using a portable GPS device.
In the field of cultural heritage:
— identification of the presence and signs of archaeological sites and objects of formal and
informal cultural heritage;
— assessment of the presence of sensitive areas of archaeological and cultural heritage in the
project site and in the wider surroundings;
— description and photographing of the identified objects and determination of their coordinates
using GPS device;
— preparation of proposals for detailed study when identifying architectural or other objects of
international or national value.
The data collected during fieldwork should answer the following key basic questions:
1. What is the distribution, phenology and conservation status of the flora present in the survey
area?

2. What types of vegetation / habitats are present in the survey area and what is their distribution
and conservation status?

3. What archaeological, historical, cultural objects and objects of formal and informal cultural
heritage are present in the survey area and what is their state of conservation?
3.0. THE LEGISLATIVE BASIS
Field studies have been carried out in accordance with the requirements of national laws and
regulations, International Conventions, which Azerbaijan has joined, as well as in accordance with the
IFC Performance Standards. The main legislative documents, establishing the requirements for
environmental assessment, are presented below:
Laws of Azerbaijan Republic:
- “On Environmental Protection” dated 08.07.1999, No. 678-IQ;
— “On the animal world” dated 07.07.1999, No. 675-IQ;
— “On the protection of green plantations” dated 02.05.2014, No. 975-IVQ;
— "On the Protection of Historical and Cultural Monuments" dated 10.04.1998, No. 470-IQ.
National programs:
“National Strategy of the Azerbaijan Republic in the field of protection and sustainable
development of biodiversity in Azerbaijan”.
International conventions:

“On International Trade in Endangered Species of Wild Fauna and Flora,” CITES (Rio de
Janeiro, 1992);

— “On Wetlands of International Importance, Mainly for Waterfowl Habitats” (Berne, 1979);

— “On the protection of wild fauna and flora and natural habitats in Europe”;

— “On biological diversity”, (Rio de Janeiro, 1992);

— “On the protection of the world cultural and natural heritage”, (Paris, 1972);

— IFC Performance Standard “Biodiversity Conservation and Sustainable Management of Living
Natural Resources”.

4.0. FIELD WORK METHODOLOGY
Sampling points

The sampling points were located within the construction site of the photoelectric (solar) power

plant (Fig. 1) and were selected as representative ones for the survey area from the point of view of:

— potential presence of species being of interest from the point of view of conservation: the
sampling point included a natural habitat identified as having a high suitability for the presence
of species being of interest from the point of view of conservation;

— the selection of the sampling point was especially focused on important bird habitats in their
immediate vicinity.

The location of the sampling point, selected during the office studies phase, has been changed at

the site due to inaccessibility, safety reasons, or other unforeseen problems.

The location of each sampling point was recorded using GPS (UTM 39 coordinate system) using

a unique sampling point code for its identification.

A survey was carried out at each sampling point in order to identify the presence or absence of

species being of interest for conservation.

Data acquisition

For each sampling point, at least the following data were collected:

— unique sampling point code;

— names of researchers;

— research date;

— GPS coordinates (UTM 39 system of coordinates);

—  photograph’s reference number;

— type of habitat / vegetation and brief description;

— the main species of flora and fauna presented and their range of coverage;

— the presence of major threat / concern (e.g. grazing, soil erosion, dust deposition) and level of
concern (high, medium, low);

— any other information considered to be useful (e.g. any specific fauna activity, signs of recent
flooding, possible future disturbances).

5.0. FIELD STUDIES

Field studies have been carried out during two days 28 - 29 July 2020 by project team of "Sulaco
Ltd" company consisting of the Project Team Leader, specialist on biodiversity, archaeologist and
surveyor.

On the first day of the site visit, the weather was mostly clear and sunny, the air temperature was
39 ° C, the wind speed was about 10-12 m/s, the visibility was good.

On the second day of the site visit, the weather was cloudy at times, the air temperature was 34 °
C, the wind speed was 12-15 m/s, the visibility was about 7 km, that made it possible to inspect the
surrounding area of the site.

After arriving at the project area, first of all, the boundaries of the project area and the objects in it
were determined, in accordance with the scheme indicated in the aerospace image of the area.
atm 2!

Farmpl 2

id

Be

— e
iS)

Figure 1. Propet site and objects in its vicinity

The coordinates of the corner points of the project site in the UTM-39 system and the identified
objects around it are given in the table below.

Table 1. Coordinates of the corner points of the project site and identified objects in its vicinity

Point ; ; / Coordinates in UTM-39
No Point designation system
. xX Y

1 North corner point of the project site 4434549,73 358239,87
2. East corner point of the project site 4433392,55 360172,56
3 Southeast corner point of the project site 4431520,50 359381 ,52
4. Southeast corner point of the project site 4431707,54 359051,76
5. South corner point of the project site 4430779,82 358687,79
6. West corner point of the project site 4431495,58 357323,77
7. Southwest corner point of the project site 4432339,36 357618,64
8 Southwest corner point of the project site 4432131,58 358069,36
9. Northwest corner point of the project site 4432717,27 358287,01
10. Northwest corner point of the project site 4433481 ,57 357861 ,22
11. Farm 4432717,07 360208,78
12. Farm 4433133,35 361084,82
13. Farm 4430727,92 359978,77
14. New cemetery 4434837,66 357095,76
15. Old cemetery 4430577,69 358283,08

Photo 1. Panorama of the area and definition of the boundaries of the project area

Due to the complicated relief, especially at points 1-6, the mobile network was often lost on the
site, which impeded the GPS receiver and, therefore, the determination of the coordinates of some of
the identified objects.

Before the commencement of the field studies, all available information about the project area, the
presence of elements of biodiversity, potential archaeological, cultural and historical objects of local,
national and international importance was collected and analyzed. In addition, the existing geographic
and cartographic data related to the project site were reviewed.

It should be noted that, in general, there are very few references and available information that
comprehensively describe the environment in the survey region, and especially within the local area
indicated in the aerospace image of the area.

Field studies have been carried out by the method of visual observation of the objects under study
by means of route walk on the territory of the site and in its vicinity.

6.0. DESCRIPTION OF THE PROJECT SITE AND ITS ENVIRONMENT

The survey area is located in the south-west of the Absheron Peninsula, 73 km west of Baku City,
on the territory of the Karadag administrative district, on the eastern coast of the Caspian Sea. In
terms of quality, the highway from Baku to the project site can be divided into three categories: from
Baku to the entrance to the Gobustan settlement - the "Baku-Alat-Astara" main road - 1% category,
from the Gobustan settlement to the Gobustan National Historical and Art reserve - asphalt road, in
some places with a destroyed pavement - the 24 category, from the reserve to the project site - dirt
road of poor quality.

The project area refers to the coastal zone of the southeastern part of the Gobustan plain. The
total area of the survey area is about 520 ha. The geographic landscape of the site is predominantly
desert and semi-desert

The survey area is a continuation of Alyat anticlinorium and other geological structures of the
Gobustan fold. The Alyat anticlinorium was formed by the Dashgal and Alyat anticlines. The Alyat
marine anticline is located on the extension of this ridge, extending into the sea, and consists of
productive stratum of rocks and recent Pliocene deposits.
The relief of the survey area is subject to significant impact of anthropogenic and natural factors.
The degree of land erosion varies within 15-20%, which corresponds to the average risk of erosion.
Plains and plateaus prevail within the boundaries of the project area, which belong to the
accumulative-denudation type of the relief form. The relief in the southeastern part of the site is
relatively smooth and has the shape of a plateau and stretches in the form of a strip approximately
1.5-2 km wide. The surface of the low-lying parts of the site is flat and has no cracks. The relief
between corner points 1 and 10 of the site, especially outside them, is represented by deep dry
ravines, gullies and badlands. This form of relief is also observed outside the project area. There is
the world's largest concentration of mud volcanoes outside the project site, in the west and northwest.

According to the "Ecological Atlas" of the Azerbaijan Republic, the semi-arid, dry, moderately hot
climate prevails in the region. The nature of the winds in the region is determined both by the large-
scale influence of global atmospheric fronts and by the local atmospheric circulation and temperature
conditions. The Caucasus mountains the in the west and the Caspian Sea in the east accelerate the
passage through the territory of frequently recurring winds of north-east (25.6%) and north (23.8%)
directions. Wind gusts up to 15 m/s occur at any time of the year, but more often in the summer.
According to the data from Alyat weather station, the average annual wind speed is 4.6 m/s, the
maximum speed can reach 28-32 m/s. In addition, according to statistics, the annual probability of
calm weather is 22-25%.

—0-1
25
6-10
11-16
——16-20
i——>20

$

Figure 1. Prevailing wind directions for Alyat
(according to data from Alyat weather station)

The solar radiation level varies within 128-132 kcal / cm?, the number of hours of sunshine is
2200-2400. The seismic zone of the survey area is more than 7 (>7). The diversity and phytomass of
plant species are very scarce, the nature of the vegetation changes depending on the availability of
water and its salinity., Ephemerals grow well at young age.

The soil in the survey area has a complex structure. This is caused by the value of the absolute
height of the site, the variety of parent rocks, biological and hydrological conditions, etc. Moreover, the
moisture parameters influence on soil forming. The arid climate creates favorable conditions for the
formation of semi-desert landscape, as well as the corresponding type of soil and vegetation. In
addition, the arid, moderately hot climate contributes to the formation of desert and semi-desert salt
marshes, on which halophytes grow. Primeval gray salt marshes, consisting of gray soils, are
widespread. According to the “Ecological Atlas” data, this type of soil was formed on recent alluvial-
proluvial and deluvial sediments and has a rare vegetation cover. The humus content in these soils is
1.5-2% at high carbonate content and low nitrogen content. The mechanical composition is
characterized by high degree of schistosity. These soils, formed under high aridity conditions, in
summer cover with cracks here and there and look like takyr.
020/718 425

2020,8BB. 12515 ee aion

Photo 2. Mud volcano and topography forms near the northwestern boundaries of the project
area

eee ee

2020/7/28 12:57

Photo 3. Relief forms in the center and in the southwestern part of the project area

During a visual inspection of the site, several metal poles (pipes) were found within it, apparently
marking the conditional border of pastures of nearby farms.

In addition, the wellhead of old exploration well was discovered within the site, the purpose of
which could not be determined.

Within the site, not far from the 5" point of the site boundary, 6 recently drilled exploration wells
were discovered. Judging by the structures, these wells are observation wells and are intended for
geotechnical investigations and observation of the groundwater level. In some places of the site
artificially banked land plots of small size were discovered, apparently, they were created by local
farmers some time and are intended for the rainfall collection.

Photo 4. Objects identified at the site during visual inspection

Several small farms identified during the site visit are the only residential settlements in the
relatively close vicinity of the project site. Farms, in which farmers mainly keep cattle (cows, bulls), do
not have fencing, consist of several primitive one-story buildings for living and keeping animals,
reservoirs for drinking water and areas for haystacks. All farms have several vehicles for transporting
animals, delivering food and hay. All farmers actively use the project site for grazing and driving
livestock. Dirt roads crossing the site in all directions, as well as a temporary road along the gas
pipeline route under construction, are the only roads connecting farms with the outside world.

2020/7/28 11:46

2020/7/28 13:09 zs of-52020/7/28 13:10

Photo 5. Farms in the vicinity of the project site

Currently, in the northeast direction from the project site, at a distance of about 1.2 km or more
from it, SOCAR contractors are building the “Babek-Umid” trunk gas pipeline with a diameter of 1000
mm, following from the Dashgil gas field to the Sangachal terminal. In order to manage construction in
the field, a temporary construction camp is built near the gas processing plant of the Gobustan
Operating Company.
2020/7/28 13:22 2020/7/28 13:22

Photo 6. Route of underground gas pipeline under construction

The air quality in the survey area is assessed as good, since there are no industrial facilities that
pollute the atmosphere within a radius of about 3 km. However, in some places within the site,
especially during northwest wind, the smell of manure from nearby farms is felt.

In addition, air quality is affected by trucks transporting construction materials from quarries
located a few kilometers to the north from the site boundaries and by construction equipment of
contractor organization, which constructs the underground gas pipeline.

During the pedestrian visual inspection of the site, contamination of the site with any industrial and
household waste, including the concrete foundations of the drilling rigs, open ground oil sedimentation
tanks, oil pollution in dry and liquid state, waterlogging, soil embankments, borrow pits and garbage
dumps were not detected. Based on these signs, one can judge that the project site was not
previously used for production purposes. In addition, there are no signs of cultivation on the site.

7.0. BIODIVERSITY
7.1. FLORA

In the period from 28 to 29 July 2020, the works were carried out to collect basic information and
assess the state of flora and fauna at the prospective construction site of the photoelectric station. For
the data collection, several areas and directions were selected, with the landscapes most typical for
the area.

The project site is one of the poorly studied areas where herpetofloristic studies have not been
carried out earlier. In the references on this area, there are only a few works on the study of fauna
and flora, which are mainly descriptive and do not give a complete picture of the current state of the
species.

The general more elevated and hilly character of the area, the presence of valleys with clayey
slopes leave a peculiar mark on the semi-desert formations here. The zonal type of flora is the
wormwood semi-desert, constantly disturbed by mesozonal groupings. The thickets of saltwort
forming mixed formations with sagebrush, especially distributed in the central and southeastern parts
of the project area, are very characteristic in weakly saline habitats.

In the survey area, the diversity and phytomass of plant species are very scarce, the nature of the
vegetation changes depending on the availability of water and its salinity. Ephemerals grow well at
young age.

Semi-desert vegetation covers a large area of the project site.

A relatively large number of ephemerals (plants adapted to living on saline soils (dry steppes,
deserts, sea coasts, etc.)) are widespread in their natural form at the project site. This is due to the
fact that the species composition of plant communities in the project area was formed under
conditions of deficiency of moisture and mineral nutrition elements, high temperatures and excessive
insolation. Saline soils are commonly encountered. The dominant type of vegetation on the site is
steppe plants. In the composition of the vegetation cover, the genus of plants of the Amaranth family
play the dominant role, prominent representative of which is Salsola nodulosa (saltwort).

This species, within its geographic range, is a part of various natural complexes and
phytosenoses of the Absheron Peninsula.

The abundance of ephemers in the project site is associated with the climatic regime. Thus, the
presence of a certain relationship between temperature and relative humidity forms the normal
conditions for the development of ephemeral plants. Being semidesert plants, ephemerals and
epheroids in autumn (after precipitation) enter the phase of their phenological development and
remain green all winter and early spring. By the end of May, they complete their phase of
development. The ephemeral grasses of the site dry up in summer. Nevertheless, small shrubs:
wormwood (Artemisia fragrans), Salsola nodulosa (saltwort) and other perennial grasses continue
their dynamic development even in summer heat, in autumn they begin to bloom and seeds are
formed. Vegetation is rarely found in rocky areas of the site.

Lands in the project area and in its vicinity are not cultivated, only some flooded areas are used
for grazing livestock in spring and summer. In autumn and winter, on the contrary, arid areas rich of
halophytes are used as grazing land.

Vegetation in the project area and outside it can be divided into two groups:

+ Shrubs and halophytes growing in semi-desert areas of a significant part of the
project area;

+ Vegetation cover growing in flooded areas, ephemers, coastal plants growing on

sand or in shallow lagoons.

Landscape changes to the northwest, southeast and south of the project site, as well as to the
west, are characterized by a relatively large variety of vegetation cover. Growing on the salt marshes
of the survey area are as follows: treelike saltwort (Salsola dendroides), fleshy saltwort (Salsola
crassa), camel’s thorn (Alhagi pseudalhagilhagi), and branchy tamarisk (Tamarix ramosissima). The
Caspian saltwort (Kalidium capsicum), tumble-weed (camel's thorn) and ephemers are dominated on
the clayey hills.

Common wormwood (Artemisia absinthium), kargan formation saltwort (Salsoletum), seepweed
(Suaeda) and fleshy saltwort are found on the uplands.

Outside the project site, especially in the vicinity of farms and in the area of the new cemetery, the
dominant vegetation is tamarisk - a shrub with no agricultural valu

Photo 7. Vegetation cover in the project area
The project site is characterized by 2 floristic groups - desert flora (desert ephemers) and steppe
flora. Below is a list of the main plant species belonging to each floristic group.
Desert flora:
Salsola dendroides;
Salsola crassa;
Suaeda dendroides — Seepweed — Cayan;
Salsola ericoides — Saltwort — Soranga;
Artemisia fragrans — Wormwood- Yovsan;
Salicornia europeae - Saltwort — Sorangea.
Steppe flora:

e Alhagi pseudalhagilhagi;

¢ Tamarix ramosissima;

e Zerna rubens — Kocmep — Tonqalotu;

e Kalidium capsicum;

e Artemisia scoparia — Wormwood -Siptirgavari yovsan;
e Artemisia absinthium;

e Artemisia lerchiana — Wormwood — Yovsan;

¢ Salsola nodulosa — Saltwort — Soranga;

e Poa bulbosa — Bulbous bluegrass - Soganaqii qirtic;
e Suaeda.

7.2. FAUNA

The life activity of the local population and long-term industrial activities outside the project area,
as well as the desert and semi-desert landscape of the area significantly influenced the species
diversity of the fauna in the project area.

At the same time, due to the lack of appropriate infrastructure and signs of development of the
project site, it can be assumed that this area may still be a habitat for some rodents and a number of
reptiles. This is evidenced by the numerous burrows of rodents found during the visual inspection of
the site.

Fauna diversity is relatively poorly developed in semi-desert environment. Visually encountered
species include hares (Lepus), foxes (Vulpes vulpes), some rodents, a number of reptiles represented
by snakes (Vipera Libertina) and lizards, and several bird species.

Common mammals in the project area include jackals (Canis aureus) and wolves (Canis lipus),
which follow flocks of sheep to their wintering areas, and the red fox (Vulpes vulpes), which is one o'
the permanent inhabitants of the area. Other typical mammals include the hedgehog (Hemiehinus
auritus), the hare (Lepus europaeus), and several house mouse species (Mus muscus, Meriones
erythrourus, and Microfus socialis).

Birds are the largest number of vertebrates. Of these, during summer nesting, Galerida cristata
and Oenanthe isabellina are the most numerous, Alauda arvensis, Sturnus vulgaris and Corvus
frugilegus in winter. Common sparrow - Passer domesticus and blackbird - Turdus merula live here al
year round.

The bird fauna includes the common kestrel (Falco tinnunculus), pigeons (Columba livia), pigeons
(Streptopelia turtur), horned owls (Athene noctua), partridges (Galerida cristata), and isabelline
wheatear (Oennanthe isabellina). Oennanthe isabellina, Falconaumanni and Merops superciliosus,
Remiz pendulinus, Lanius collurio and Lanius minor and many other birds live in the area and breed
in summer.

During the visual inspection of the site, the presence of the following species of fauna was
identified:

Mammals:

e European brown hare - Lepus europaeus;

e Libyan jird - Meriones erythrourus;
¢ Gray rat - Rattus norvegicus;
e Jackal - S.aureus;

e Fox - Vulpes vulpes;

Reptiles:

e Caucasian agama - Agama caucasica;
e Racerunner - Eremias velox;

e Caucasian lizard - Agama caucasica;
¢ Blindworm - Thyphlops vermicularis;

e Lebetina viper - Vipera lebetina;

e Glass-lizard - Ophisaurus apodus.

Invertebrates:
e Smaragdina limbata;

e  Chrysolina chaleites;

e Polyphylla oliveri;

e Anthrenus scrophularia;

e Epicauta erythrocephala;

e Mylabris cincta;

e Dorcadion beckleri;

¢ Cleonus piger.

Birds:

e House sparrow - Passer domesticus Linnaeus;
e Tree sparrow - Passer montanus Linnaeus;

e Common chat - Oenanthe oenanthe Linnaeus;
e Sky lark - Alfauda arvensis Linnaeus;
e Horned lark - Eremophila alpestris Linnaeus;
e Crested lark - Galerida cristata Linnaeus;

e Common swallow - Hirundo rustica Linnaeus;
e Long-eared owl - Asio otus Linnaeus;

e Dove - Streptopelia turtur;

e Isabelline chat - Oennanthe isabellina.

During the site visit and during its visual inspection, the species of flora and fauna listed in the
Red Book of Azerbaijan and the International Red Book, as well as critically endangered, endangered
and vulnerable were not found.

7.3. © CULTURAL HERITAGE

The desert and semi-desert landscape of the project site, the severe climate, scarce vegetation
and the absence of natural water sources make the site unsuitable for its long-term settlement and
habitability. Since ancient times this territory has been used by nomadic tribes as a pasture and for
driving cattle to wintering areas.

During the visual inspection of the site, no direct or indirect evidence was found (cultural layer,
remains of ancient settlements, household utensils, etc.) indicating the presence of any signs of an
ancient settlement on this site. It is assumed that if there were, then evidence and elements of the
ancient settlement could be buried under the soil heaps flowing with water from the steep slopes.

In this territory, the only resource of cultural heritage protected by the state is the Gobustan State
Historical and Artistic Reserve, located approximately 7 km north-east of the project site. Brief
information about the Gobustan reserve is given in section 7.4. of this Report.

At the northern border of the site, about 1.2 km north of it, there is a new Muslim cemetery, where
the funeral continues to this day. This cemetery is the first sensitive site in the vicinity of the site.

The second, more ancient cemetery was found at the southern borders of the site, approximately
0.5 km from it. Judging by the inscriptions on the tombstones, there are graves here that have a date
of the middle of the 19' century. At the same time, funerals are still going on in this cemetery, as
evidenced by the relatively new graves and inscriptions on tombstones.

Since the field studies were carried out during the days of strict quarantine due to coronavirus
infection, at the time of the survey, there were no people either on the site or outside of it. The
absence of people made it difficult to obtain any additional information about the origin of the
cemeteries from the local population.

It should be noted that all protected by the state historical, architectural and cultural objects
located in Azerbaijan, including the Karadag District, are included in the List of immovable historical
and cultural monuments of national importance, which was approved by the Resolution of the Cabinet
of Ministers of the Azerbaijan Republic dated 02.08.2011 No. 132 The following table contains an
extract from the above List, from which it is obvious that the cemeteries identified are not objects of
cultural heritage protected by the state.

Table 2. The list of immovable historical and cultural monuments of national importance (approved
by the Decree of the Cabinet of Ministers of the Azerbaijan Republic dated August 02,
2011 No. 132 (Annex 2))

Inventory Name of monument Historical date Address
number of the
monument

Karadag District of Baku City

(architectural monuments)

105. Caravanserai XIV century Karadag railway
station

106. Caravanserai (Karachi) XV century Sangachal settlement,
Miejik territory

107. Tomb of Sofi Hamid XVII century Sangachal settlement,
Miejik territory

108. Caravanserai XV century Nocenok Caxrayan

Archaeological sites

492. Ovdan (underground reservoir) XVII century Sangachal settlement,

Miejik territory
493. Ovdan (underground reservoir) XV century Sangachal settlement
494. Ovdan (underground reservoir) XV century Sangachal settlement
495. Ovdan (underground reservoir) XVIII century Bibi-Heybat station

As is obvious from the table, the identified cemeteries are not included in the List of immovable
historical and cultural monuments of national importance, protected by the state. We think that it
would be advisable to include these objects in the subject of social studies that will be carried out
within the framework of this project. This will allow obtaining more detailed information from local
communities about the significance of these cemeteries in the life of the local population.

es mie oe a eo
Photo 9. New and old cemeteries outside the project site

7.4. _ SPECIALLY PROTECTED TERRITORIES IN THE VICINITY OF THE PROJECT SITE

The closest to the project site protected natural areas are the “Gobustan” National Reserve and
the “Shirvan” National Park, located 20 km south of Alyat.

Gobustan is one of the world's most famous historical and archaeological reserves, an open-air
museum with a huge collection of priceless historical artifacts. The reserve was formed on September
9, 1966. The purpose of its activity is the protection of rock carvings, mounds, housing objects and
their careful study.

The Gobustan Reserve is especially famous for its rock carvings made during the Mesolithic
period. The most significant of this list are petroglyphs carved by primitive people on the walls of
caves, rocks and boulders. They are able to tell the traveler about the culture, economy, worldview,
customs and traditions of the ancient people who already at that distant time inhabited this abundant
region of Azerbaijan.

As a result of archaeological research in the Gobustan Reserve, more than 6 thousand carvings
on 1000 rocks, ancient dwellings - caves, about 40 mounds, more than 100 thousand objects of
material culture were discovered. The most ancient carvings date back to the Mesolithic era, but it is
assumed that life existed here before, which allows considering Gobustan one of the cradles of
civilization. Research continues here so far.

In 2007, the Gobustan reserve was included in the UNESCO World Cultural Heritage List.
Hundreds of tourists from dozens of countries around the world visit it every year.
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix E — April 2021 Biodiversity Survey Report

805120.GLA.R.003. Revision BS Page 447 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
April 2021

Sulaco Consulting & Engineering Co. Ltd

200 MWac Azerbaijan Solar PV Project

Report
on additional study of the general ecology and
biological resources at the construction site of
photovoltaic (solar) power plant with a capacity of 200
MW in Baku City and its surroundings
CONTENTS
INTRODUCTION .......ccccsssssscscssseeeee

1. Location of the project Site.ssesesesesesesessesesesessessesssssesesssesssesesesssesssesesessesesseeeeeess
1.2. Project area, surrounding landscape and land features...........sesssssssssssssssssssssssssssssssssssessseee
1.3. Objects identified within a 10 km radius of the project Site... eessssssssssssssssssssssssssssssssssseee

2. Biodiversity StUGICS ......eeesesssssssesssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssnssssssssssensssesnenssssssssnenete
2.2. Local StUCY AL@a ......eesessssssssssssssssssssssssssssssssssssssessssssssssssssnssistssssnssssesissnssssssssisssssssenesnnsnnnsnsnessssesssssssnnnete
PARTY (111.01 © (©) [0 0) ET

3. Gerneral CONtEXt.....ssssssssssssesssssssseeeeseenssssssseeeeeesensssssseeeeesseesssssssseeeeesesnssssssseeeesessnssssssseeeeeeeesnunssssseeees
3.1. Flora Of the territOry .......eesssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssssesssssssenssnnsnsnnnsnsssnnnneesssenseets
BLB.A, Mammals .....-ssscsesssssssssssessessssssssseeeseesssssssssseessessssssssseeeeeesssusssssesteesesunssssssseeeeeesnssssssseeeeseecsensuaseneeees

4. Habitats and ecosystems Of the area.iinsessssssssssssssssssssssssssssssssssssssssssssssssssssssseseessessecsesseeseeseeneeeseeeees

4.1. Protected and internationally recognised areas.nu.....ssssssssssssssssssssssssssssssssssesssssssessssssseseseeeeceeeeeeeeees

4.2. Critical Habitat AssessMent ..........eeeeeeeeeeeeeee

APPENDIX 1: A complete list of bird species potentially existing within the LSA...
INTRODUCTION

The results of environmental studies carried out in July 2020 showed that the available
information on the biological resources of the area, where the “Photovoltaic (solar) power
plant” is located, is limited, complete published data, specifically devoted to the flora and
fauna just of the location site of the power plant and available information, comprehensively
describing the environment in the region, especially on the territory of the project site, are
not sufficient. In addition to the works already completed during the ESIA phase, the ESIA
team, in order to understand the ecological function and value of the project area, identified
the need for additional survey on the wider project area, including all aspects of
development components.

This Report has been developed based on the results of additional field studies conducted
from April 8 to 9 this year in the project site and the surrounding area, as well as studying
the literature data in order to determine the general environmental characteristics and
identify the presence of natural habitats of fauna and flora and supplement the basic
information on the biological resources of the project site included in the ESIA, as well
informing stakeholders about potential environmental receptors present on the site. The
report contains more detailed information on the biological resources of the project site and
its wider surroundings.

In order to supplement the ESIA with information on the characteristic of the baseline
environment and biodiversity of the area, a collection, review and analysis of the available
literature data and publications was carried out, which mainly include previous ECIAs carried
out for other proposed (and in some cases never implemented) projects in the immediate
vicinity of the project site.
1. Location of the project site

The project site is located in the east of the Azerbaijan Republic, in the desert and steppe
coastal zone of the southeastern part of the Gobustan plain, in the south-west of the
Absheron Peninsula, in the Garadag administrative district of Baku. The project site covers an
area of approximately 550 ha, the distance from the site to Baku City is 60 km, and to the
Caspian Sea is approximately 8 km. The closest settlements to the project site are the
administrative units of the Garadag district - Gobustan and Alyat settlements- located
approximately 5 km east and northeast of the site, , at a distance of 8 km southeast of the
project site.

On the project site and beyond, especially in the coastal block, plateau and flat landforms
prevail with a slope in the southwest direction. Taking into account the difficult topography,
the elevation above sea level of the project site varies within + 100 to 80 m.

The project site is located in oil and gas field, the coastal block of contract area of southwest
Gobustan. This territory is currently operated by the Gobustan Operating Company, which is
part of the SOCAR structure. At some distance from the project site, there is a production
base, gas processing units and 6 active, suspended and abandoned GOC gas wells.

The closest state-protected natural areas to the project site is the “Gobustan” National
Reserve.

At some distance from the project site, the "Babek-Umid" underground gas pipeline passes,
which runs from the Dashgil gas field to the Sangachal terminal and the GOC gas pipeline,
connecting the gas fields with a gas processing plant.

The "Baku-Alat-Astara” trunk road is located approximately 12 km southeast of the project
site. The closest railway station is Sangachal station, located about 15 km east of the site.

In the immediate vicinity of the project area, 4 volcanoes were discovered, including 3
volcanoes located in the east (Goyarchin, Dilangaz and Dashgil), and 1 volcano located in the
south (Goturdag).

There is no irrigation and collector-drainage network in the immediate vicinity of the project
site and within 10 km radius from it.

The project site and its surroundings are actively used by nomadic tribes and local residents
as winter pastures and for informal grazing of cattle and small cattle.

At present the government of Azerbaijan in order to facilitate the access of tourists to the
group of volcanoes and improve the road infrastructure of local residents, has initiated the
construction of a new two-lane local highway with a width of 8 m and a length of 21 km. The
new road starts from the entrance to the Gobustan nature reserve and runs in the
northeastern direction.

It is expected that the new road can significantly reduce the distance and facilitate access to
the project site, provided that, starting from the entrance to the GOC’'s production base to
the project site, the new road with a length of approximately 6.5 km will be built to replace
the existing dirt road.

Legend
PPreect area (Area 60)

GOC's Gas Pipelines Routes

— "Babek.Umid" underground gas pipeline
— Gas pipelines

Figure 1: "Babek-Umid" gas pipeline and GOC's infrastructure (gas pipelines)
1.2. Project area, surrounding landscape and land features
The dominant geological structures of the Caspian region were formed during the period of

tectonic movements that resulted in the formation of the Caucasus Mountains and the
associated basin and plateaustructures that form the Caspian and adjacent onshore regions.

4
Numerous erosional alterations to the landscape have occurred since the original structures
were formed. Ensuing periods of tectonic compression (mainly during the Late Pliocene
period) resulted in the production of a number of folded structures within the region,
forming a number of anticlines (upward thrusting folds).

The Project Area is located on the Southeast end of the Greater Caucasus Mountains on the
south-eastern part of Absheron peninsula, within the Samaxi-Gobustan structural zone. In
this region topography is relatively flat near the shoreline. The Project area is located within a
valley (Shachikaya wadi) characterized by relatively flat areas on which the Shachikaya Wadi
and its tributaries are located and relatively high hills at the sides mainly characterized by
mud volcanoes. (Figure 2).

Figure 2: General View from the Project Area showing Flat Areas, with typical surface conditions

The study area around the project site is characterized by tectonic and lithological features
of the Cainozoic complex. The complicated structure of the topography is connected with
this factor. Denudation and accumulation processes have played an important role in the
formation of the geomorphological structure of this territory. During the Neotectonic period,
these processes became more intenslve, and the topography of the area was subjected to
strong weathering, owing to which the eminences were formed (including the 300-400 m
high “mountains” of mud volcanoes), hills, valleys and ravines. In many cases, the tectonic

5
structure of the terrain corresponds to its geomorphological elements.

Beyond the project site, especially in the coastal block, plateau and flat landforms related to
the accumulative-denudation type prevail. 7-10 km wide abrasive-accumulative plain
extends along the Caspian Sea. In terms of geological age, this plain was formed in the
Quaternary period.

In the north and south of this plain, in a relatively small area, the relief has the shape of a
plateau. There are low hills and foothill types of relief In the central part. Mud uplands and
coverings of the Pliocene-Quaternary period are widespread here. This type of relief in the
form of a narrow strip extends to the west. Some parts of the coastal block, especially the
eastern slopes of hills and highlands, have an escarp shape, i.e. the relief has a more or less
steep stepped shape.

Figure 3. Landforms of the project site in different directions

1.3. Objects identified within a 10 km radius of the project site

The results of the repeat visit to the project site and adjacent territories, as well as field visual
observations carried out by the “Sulaco” project team from April 9 to 10, 2021, confirmed that
the project site and its surroundings are actively used for informal grazing of cattle and small
cattle. The main land users located within a radius of 10 km from the project site are livestock
farms in local and neighboring districts, which use a vast area for keeping cattle and small
cattle and as a winter pasture.

Livestock breeding for nomadic tribes of this territory and residents of neighboring districts is
a traditional perennial type of agricultural activity. The availability of large areas of natural
pastures at low labor costs and means (availability of labor force, low cost of livestock keeping,
biological value of grass cover, high productivity of livestock, etc.) allow for meat and milk
production all year round.

Livestock farms located within a radius of 10 km from the project site are not located in a
single massif, but in remote areas of different sizes. With the exception of one or two farms
located outside the 10 km radius of the project site, the farms according to their organization
and menage do not meet the requirements of modern livestock farms. Farms are mainly
located in low-lying, non-flooded parts of the territory with a relatively calm relief, and
pastures are located in hilly plains at a distance of about 3-5 km from farms and from each
other, neighboring pastures do not have a dividing line and an artificial fence.

From small cattle, farms mainly keep rams, lambs and goats, and from cattle, cows, bulls,
calves, as well as horses. The quantity of small cattle or cattle in different farms is different. The
number of heads in a flock of sheep on average ranges from 100 to 300, and in herds from 50
to 150 and more heads.

On farms, the animals are looked after and taken care of by shepherds or hired farmers from
nearby villages, and guard dogs are used to guard the animals at night.

Farm buildings consist of one or more one-story primitive dwellings, buildings for storing tools
and hay, summer pens and winter cattle barns, built in rows from local building material (brick)
or other materials at hand. There are small backyards fenced with metal mesh near the
dwellings in some farms, where fruit trees are planted. In addition, most farms keep small
amount of poultry (chickens, geese, ducks). All farms have metal or concrete reservoirs of
water for animal watering, and ponds near the farm are made from earthen dike, where
rainwater is collected, and in the absence of rain, the ponds are filled with imported water.
Depending on the location of the farm, drinking water and water for animals are brought
either from the Gobustan settlement or from neighboring villages in the Hajigabul region.

All farms have one or more vehicles that are used to bring in and out animals, food, fodder
and transport to the city and neighboring areas. The Power supply in farms are performed by
diesel generators.

Manure is not removed from farms, but accumulates chaotically around farms, which leads to
environmental pollution, the smell of manure spreads to several hundred meters from farms.
Some farms operate year-round, and some from September to mid-May next year, with the
onset of warm months, flocks and herds are driven to mountain areas (Shamakhy, Gobustan,
Guba, etc.).

Recently arranged area fenced with barbed wire with an approximate size of 8 x 12 m was
discovered in the project site, 2 solar panels, antenna and boxes with equipment were installed
inside the site. The site is covered with crushed stone. There is a guard cabin behind the site.
Due to the lack of people and mobile communications, the purpose of the installation and its
coordinates could not be determined. By visual inspection, it was determined that the
installation is closer to the southern boundary of the site, where geological surveys were
carried out last year.

In the north-west direction outside the site, a cemetery was discovered where the visitors were.
Visitors were not allowed to photograph the object, because the object was photographed at
some distance from it. According to one of the visitors, this cemetery belongs to the Shamly
tribe living in the Gobustan settlement of the Garadag district and in some villages of the
Hajigabul region.

This cemetery is not included in the list of objects in the Garadag district protected by the
state.

Other objects located within a radius of 10 km of the project area are as follows: the Gobustan
Nature Reserve (territory of 4,000 ha), the oil and gas infrastructure of the GOC, the suspended
or abandoned wells of this company, the remains of an abandoned military training ground,
artificial ponds, volcanoes, etc.

The coordinates of the objects identified during the visit to the site within an approximate
radius of 10 km of the project area are presented in the table below.
Table 1. Information about the objects identified within a radius of 10 km of the project site

Coordinates

Photo

Point ID Y x Description
ID-1 4432655,03 360309,33 Sheep and cattle farm
ID-2 4433166,64 361255,89 Sheep and cattle farm
ID-3 4433467,46 361532,11 Remains of oil well
ID-4 4433872,75 362399,14 Remains of an

abandoned military
training ground
ID-5 4434157,96 362407,39 Remains of an

abandoned military
training ground

ID-6 4434708,18 36214337 Remains of an
abandoned farm

ID-7 4436333,23 361013,30 Remains of oil well.
The area around the
well is contaminated
with oil sludge.

ID-8 4435100,74 360039,08 | Artificial earthen
ponds for animals’
watering

ID-9 4434745,84 359256,25 Sheep and cattle farm

ID-10 4435432,51 357495,68 | Sheep and cattle farm
ID-11 4432332,64 354768,16 | Sheep and cattle farm

10

ID-12

443209456

354536,39

Sheep and cattle farm.

An olive grove is
planted near the farm
ona 1 ha plot.

ID-13

4432012,52

354312,11

Sheep and cattle farm

ID-14

4431279,15

353936,98

Remains of a dried up
artificial pond for
animals’ watering

ID-15

443191854

355216,67

Sheep and cattle farm

ID-16

4431388,80

356011,01

Remains of oil well.
The area around the
well is contaminated
with oil sludge.

ID-17

4430962,84

355405,10

Traces of an artificial
earthern dike

11

ID-18 4429730,38 358148,31 Artificial earthen pond
for animals’ watering

ID-19 442959459 358419,90 | Sheep and cattle farm

ID-20 4427970,09 358486,41 Sheep and cattle farm

ID-21 4430510,90 362692,91 Sheep and cattle farm

ID-22 4438706.75 361290,42 GOC's Duvanny
prduction base

ID-23 4436571,00 362174,23 Operating GOC's gas

well

12

ID-24 4439195,66 360264,66 | GOC's gas processing
area

ID-25 443874889 360283,70 | Temporary
construction camp of
the "Babek-Umid" gas
pipeline

ID-26 4429518,05 360678,48 Extinct mud molcano

ID-27 4428301,27 355698,36 | Remains of GOC's oil
well

ID-28 443 8682,20 362519,18 | Gobustan reserve

ID-29

In the project area, close to
the drilled geological wells.

Fenced plot with solar
panels

ID-30

4435327,02

357754,51

Fenced-in cemetery,
where the funeral
continues to this day.

14

2. Biodiversity studies

2.1. Regional Study Area
The biological Regional Study Area (RSA) is an area containing a geographically distinct
assemblage of species, natural communities, and environmental conditions. The RSA is
defined in order to assess, based on literature review, the species and habitats potentially
occurring within and in the vicinity of the Project.
The terrestrial RSA corresponds to the "PA1305 - Azerbaijan Shrub Desert and Steppe” which
is considered part of the broader category “Deserts and Xeric Scrublands Biome”. The
extension of the ecoregion is showed in Figure 4.

Caspian
: clegte

Figure 4: PA1305 “Azerbaijan Shrub Desert and Steppe” ecoregion (Word Wildlife). The
project site is indicated by the yellow square

2.2. Local Study Area
Within the 10 km radius of the project area, the Local Study Area (LSA) of the biodiversity
includes all facilities related to the project area (oil and gas fields, roads, surface and
underground pipelines, farms, etc.) and their expected Impact area.

15
Figure 5. Aerospace photo of LSA around the project area
2.3. Methodology

The methodology for the preparation of the baseline assessment includes the following
steps:

= literature review, including the review of existing reports and studies prepared for
the Project;

= site visit;
= desktop analysis.
Key steps are outlined below.
Literature Review

The scientific literature review focused on the more extensive area in order to document
species and habitat types potentially present in the study area with particular regard for
potential priority biodiversity features and critical habitats criteria. In order to provide an
overview of the biodiversity present in the area, scientific and official literature has been
taken into account in addition to the current ESIA studies:

The literature review included the following sources:
= Scientific publications and other official publications:
= Azerbaijan Fifth National Report (CBD, 2014)
= Potential Analysis for Further Nature Conservation in Azerbaijan (2009)
= Red Book of Azerbaijan (2013)
= Biodiversity analysis update for Azerbaijan (USAID, 2010)

16
Michael Heiss & Kai Gauger. 2011. Coastal Bird Migration at the Caspian Shore of
the Azerbaijan Republic in October 2007. Podoces 2011. Vol. 6, No. 1

Review of ESIA studies and baseline reports prepared for other projects in the vicinity of the

Site:

ECOMERKEZ, 2011. Part |. The project “Environmental Baseline and Social Impact
Assessment” in the site where Oil & Gas Processing and Petrochemical Complex to
be constructed. Final Report

ECOMERKEZ, 2011. Part II: Sosial Impact Assessment on project of construction of
“Oil & Gas and Petrochemical Complex”

ECOMERKEZ, 2011. Part III: Environmental positive impact assessment in connection
with dismantling proper processing enterprises under Socar

AANV., 2002. Azeri, Chirag And Gunashli Full Field Development Phase 1.
Environmental and Socio-Economic Impact Assessment.

AECOM, 2015a, for BP. Shallow Water Absheron Peninsula 3D Seismic Survey.
Environmental and Socio-Economi Impact Assessment.

AECOM, 2015b, for BP. Shallow Water Absheron Peninsula 2D Seismic Survey.
Environmental and Socio-Economic Impact Assessment: 254 pp.

GOC, 2014, Environmental Impact Assessment during planned well drilling in the
Southwest Contract area. 218 pages.

GOC, Environmental Impact Assessment during Drilling of New Exploration and
Evaluation Wells in the Coastal Block of the Southwest Gobustan Agreement Area.
192 pages.

MENR, State Strategy for the “Use of Alternative and Renewable Energy Sources
2015-2020", Strategic Environmental Assessment Report Project, 121 pages.

Golder 2015. SOCAR Polymer. Environmental and Social Impact Assessment (ESIA)
for PP & HDPE Plant

Golder 2017. SOCAR GPC LLC. ESIA Scoping. Gas Processing Plant & Polyethylene
Plant Project

BP, 2002. Shah Deniz gas Export Project Stage 1 Development. Executive summary

Web sources:

MENR, http://eco.gov.az
The IUCN Red List of Threatened Species. Version 2016-3. <www.iucnredlist.org>

WWF database (http://www.worldwildlife.org/ecoregions)
Birdlife International (http://www.birdlife.org/)
Ramsar Convention website (http://www.ramsar.org/)

IUCN World Database on Protected Areas (https://www.iucn.org/theme/protected-
areas/our- work/parks-achieving-quality-and-effectiveness/world-database-
protected-areas-wdpa)

= World Database on Protected Areas (http://www.protectedplanet.net/)

Based on the results of the literature review a list of potential flora and fauna species
present in the RSA and LSA was created. The global and national conservation status and the
endemism of each relevant species was also noted. A legend of the categories used is
presented in the lists below:

IUCN Global Red List Categories

= CR: Critically Endangered.
= EN: Endangered.

= VU: Vulnerable.

= LR: Lower Risk.

= NT: Near Threatened.

= LC: Least Concern.

= DD: Data Deficient.

Bern Convention on the Conservation of European Wildlife and Natural Habitats (Bern):
= Appendix-l: Strictly protected flora species.
= Appendix-ll: Strictly protected fauna species.
= Appendix-lll: Protected fauna species.

= Appendix-IV: Prohibited means and methods of killing, capture and other
exploitation.

Convention on International Trade in Endangered Species of Wild Flora and Fauna (CITES)

The presence of the species in the Red Book of the Republic of Azerbaijan was also
considered.

The presence and main characteristics of protected areas and internationally recognized

areas within 10 km and more from the LSA was also assessed through literature review.
Site Visit

A site visit was performed within the LSA the 9", 10th and 19th of april 2021 by “Sulaco"

Ltd experts. A walk over survey was performed with the aim of understanding the

ecological characteristics of the project site and of the LSA and to identify the presence of

natural habitats and habitats suitable for flora and fauna species. Photographic
documentation and GPS points were collected during the site visit.

Desktop analysis

The data collected during the literature review and the observation performed during the
site visit were combined and analysed.
Data collected during the literature review and field studies on terrestrial flora, fauna, and
habitats allowed evaluating the presence of significant biodiversity features and critical
habitats within the terrestrial LSA. The critical habitat assessment focused in particular on
the identification of the presence of the elements listed below (IFC PS6):

= presence of natural habitats;
= presence of potential critical habitats, triggered by the following five criteria:

= habitat of significant importance to Critically Endangered and/or Endangered
species;

= habitat of significant importance to endemic and/or restricted-range species;

= habitat supporting globally significant concentrations of migratory species and/or
congregatory species;

= highly threatened and/or unique ecosystems; and/or

= areas associated with key evolutionary process.

Terrestrial habitats present in the terrestrial LSA were mapped based on the satellite imagery,
literature review and site visit observations in the map.

3. General context

The Project is located in the terrestrial RSA corresponding to the "PA1305 - Azerbaijan Shrub
Desert and Steppe” ecoregion which is considered part of the "Deserts and Xeric Scrublands
Biome".

The climate of this ecoregion is characterized by long hot summer and mild short winters with
average annual precipitation of 300-400 mm. Three main primary zonal landscape
types/ecosystems within this region are: desert and semi-desert; arid open woodland; and
steppe. In addition, there are two intra-zonal/azonal types: flood plain (riparian) forest along the
rivers; and wetlands.

Qobustan area, were the project is located, is classified as moderate, warm semi-arid
deserts. This area is considered one of the driest in Azerbaijan. Most precipitation falls
between October and February, while drier months from July to August. There is a high
precipitation variability from year to year.

The “PA1305 - Azerbaijan Shrub Desert and Steppe” ecoregion contains one of the highest
numbers of endemic and endangered species in the Caucasus. Fauna diversity is especially
remarkable in the ecoregion with many species characteristic of arid ecosystems, including
many reptile species. The region coastal areas and wetlands are particularly important for
birds during migrating and wintering periods.

The freshwater RSA, corresponds to the lower reach of the freshwater ecoregions known as
ID 434 “Kura - South Caspian Drainages” (FEOW). This ecoregion is characterized by a
marked variation of water levels. Spring flood during the first half of the summer are
caused mainly by melting snow and glaciers in the mountains and by rains. In the
remaining part of the year the level is low and some smaller tributaries are dry for the
majority of the year. In general the rivers in this ecoregion carry a large amount of
suspended solid (alluvium) into the Caspian.

3.1. Flora of the territory

The LSA is situated in the semi-desert landscape type/ecosystems of the ecoregion known
as "PA1305 - Azerbaijan Shrub Desert and Steppe”.

The vegetation present in the LSA can be divided into the following types:
= semi-desert vegetation;
= riverine vegetation;
= wetland vegetation.

The vegetation present in the LSA area is heavily disturbed by past and present human
activities, including heavy grazing and industrial development connected with oil and gas
processing and infrastructures. In particular within the semi-desert vegetation many areas
are characterized by exposed bare soil. The flora species indicate clay/saline soil terrain with
very low organic content. This kind of soil in the arid climate presentin the region is highly
subject to surface erosion from wind and heavy rains.

Semi-desert vegetation is characterized by Salsoletum vegetation community. The main
components of thesemi-desert flora are the low perennial bushes wormwood and saltwort
species and ephemeral species (Salsola dendroides, Salsola ericoides, Salsola nodulosa,
Suaeda microphylla, Artemisia lerchiana) often accompanied by low-growing herbaceous
forb species and grasses, including Medicago minima, Medicago coerulea Poa bulbosa,
Bromus japonicus, Lolium rigidum, Eremopyrum orientale, Erodium cicutarium.

In areas were the soils salinity increases, more halophytic species like bluish saltwort
(Suaeda glauca) and small leaved seablite (Suaeda microphylla) together with other salt
tolerant shrub species (e.g. Kalidium caspicum, Halocnemum strobilaceum) are more
frequent.

Large areas are lacking natural vegetation and present bare exposed soil. This situation is
at least partially due to excessive livestock grazing and trampling that exacerbate soil
erosion from rain and wind.

Riverine vegetation can be found in the vicinity of the two temporary stream branches that
crosse the LSA. In the depression created by the river the quantity of flora increases and
includes tamarisk or salt cedar thickets (Tamarix meyeri), Alhagi pseudoalhagi, Juncus acutus
and Salicornia europaea. Where the stream forms temporary ponds of almost stagnant
water some small stands of Phragmites australis can also be observed. The effects of
trampling from livestock can be observed in this areas.

20
Intra-zonal wetland vegetation is found in the last 1 km from the cost, where the
freshwater from the river forms a series of connected marshes before entering the Caspian
Sea. These wetlands developed following construction of the Baku-Salyan Highway,
adjacent railway line and the pipeline corridor between the railway line and the Sangachal
Terminal. These marshes are dominated by common reeds (Phragmites australis) and
broadleaf cattail (Typha latifolia). Seasonally inundated areas characterized by barred
mudflats colonised by glasswort (Salicornia europaea) are also present.

These areas are impacted by industrial developments and infrastructures such as pipelines,
roads, powerlines and water discharges that modify the hydrology of the area and pose a
risk of pollution.

None of the species observed in the LSA are classified as Critically Endangered (CR),
Endangered (EN), Vulnerable (VU), according to the International Union for Conservation of
Nature (IUCN) criteria.

The presence of two endemic species, Baku Calligonum (Calligonum bakuense) and Baku
Astragalus (Astragalus bacuensis), was observed in the past in the Sangachal area (BP,
2002). However these species were not observed during the site visit.

No invasive alien species was noticed. Azerbaijan invasive plant species include the widely
distributed common ragweed (Ambrosia artemisiifolia) and the buffalo bur nightshade
(Solanum rostratum), both native to North America. In particular the former is a very
competitive weed which can produce yield losses in soybeans as high as 30%, whereas the
latter usually grows in waste and disturbed areas and is especially common in overgrazed
pastures.

Salt cedar (Tamarix meyeri) in the LSA Common reeds (Phragmites australis) in theLSA

Erodium cicutarium in the LSA
Figure 6. Pictures of flora species found in LTA

Brassica napus I. in the LSA

3.2. Fauna of the territory

The semi-desert landscape type/ecosystems of this ecoregion (PA1305 - Azerbaijan Shrub
Desert and Steppe) hosts species typical to arid ecosystems and it is notable for its reptile
diversity. However, most of the LSA is situated in relatively homogenous clay/saline soil
terrain, with very low vegetation cover that has been disturbed by anthropogenic activities.

Pockets of higher biodiversity value are expected within the riverine vegetation and
wetlands with particular regards for amphibians, reptiles such as the pond turtle (Emys
orbicularis) and migrating bird species. Mammal speces are also attracted by these “oasis”
of vegetation.

The presence of freshwater fish species in the temporary wadi and in the wetland is
considered to be unlikely. The baseline assessment focused on the following taxa:

= amphibian species;
= reptiles species;

= bird species;

= mammal species.

The presence of freshwater fish species in the temporary wadi and in the wetland areas of
the LSA is considered to be unlikely.

Lists of terrestrial fauna species potentially present or observed within the LSA were
created as a result of literature review and the site visit. The results of these studies are
summarised as follows for each taxonomic group:

4 amphibian species, none of them is considered threatened at global level by IUCN;

18 reptile species, of which one is considered vulnerable (VU) at global level by IUCN:
Testudo graeca

22
(Common tortoise);

255 bird species; 17 of the species are considered threatened at global level by IUCN, and
in particular : 2 species are considered critically endangered (CR):

= Vanellus gregarius (Sociable Lapwing)

= Numenius tenuirostris (Slender-Billed
Curlew)3 species are considered endangered (EN):
= Oxyura leucocephala (White-headed Duck)

= Neophron percnopterus (Egyptian vulture)

= Falco cherrug (Saker Falcon)

12 species are also considered vulnerable (VU):
numerous migratory and congregatory species are also potentially present in the LSA;

38 mammal species, of which one is considered vulnerable (VU): Vormela peregusna
(Marble Pole Cat). No endemic species were found or are expected to be present within
the LSA

During the site visit, a dead individual of European pond turtle (Emys orbicularis) was
identified the mudflats

near the wetland. A snake possibly Schmidt's Whip Snake (Dolichophis schmidti, LC) was
also observed in an abandoned construction within the LSA. Several tracks and excrements
probably belonging to red fox (Vulpes vulpes) and the European hare (Lepus europaeus)
were observed. Dens of mouse are present in all entire area, especially close to the rivers
banks.

The most sensitive periods for fauna species in this area are expected to be from April to
August for amphibians and reptiles when breeding and incubation occurs. For birds the
breeding period goes from March to August, with the spring and fall migrations occurring
March to April, and August to October, respectively. Over-wintering birds inhabit the
coastline in great numbers from October to March.

23
Dead European Pond Turtle (Emys orbicularis, NT) A snake, possibly Schmidt's Whip Snake(Dolichophis
found on the mudflats near the wetland schmidti) found in an abbondoned construction
within the LSA

Mouse burrows in the area

¢ a as 3 Bd:
Jackal burrows found i project area Jackal nests found

he project area

Figure 7. Fauna species found in LSA, their traces and photos of their burrows

3.2.1. Amphibians

Four different amphibian species are potentially present within the LSA according to
literature review (Table 2). The presence of this species is strictly connected to the presence
of wetland and wetland vegetation, since they depend on water at least for their
reproduction.

The species potentially present are not considered threatened at according to IUCN
standards. Hyla arborea is included in the Red Data Book of Azerbaijan. All four species are
also included in Appendix II and Appendix III of the Bern Convention.

No endemic species were found or are expected to be present within the LSA.
3.2.2. Reptiles

Based on the literature review performed, a total of 18 reptile species are potentially
present within the LSA (Table 3). Of these species Testudo graeca (Common tortoise) is the
only one considered vulnerable (VU) at a global level according to the IUCN Red List. The
species is also listed in the Red Data Book of Azerbaijan.

24
Two species of snakes (Telescopus fallax and Natrix tessellate) and the two tortoise (Emys
orbicularis and Testudo graeca) potentially present are included in Appendix II of the Bern
Convention, while the others are included in Appendix III.

During the site visit, a snake possibly Schmidt's Whip Snake (Dolichophis schmidti, LC) was
observed in an abandoned construction withi the LSA. Colse to the wetland area a dead
individual of European pond turtle (Emys orbicularis) was also identified.

No endemic species were found or are expected to be present within the LSA.

3.3.3. Birds

More than three-hundred and sixty species of bird are recorded in Azerbaijan. During
migration and wintering periods, the importance of the region shoreline and wetlands is
heightened due to the high number of migratory birds hosted in addition to the year-

round species.

Based on the literature review performed, a total of 261 bird species are potentially present
or passing within the LSA. This high number is mainly due to the importance that area has
as migratory route and to the presence of many IBAs (Important bird Areas) in the zone,
two of which situated in the vicinity of the Project: the “Sangachal Bay” IBA (at about 16 km
from the Project) and the “Gobustan area” IBA (at about 4 km from the Project).

Seventeen of the bird species potentially present or passing in the LSA are considered
threatened at global level by IUCN and in particular:

2 species are considered critically endangered (CR):

Vanellus gregarius (Sociable Lapwing);

Numenius tenuirostris (Slender-Billed Curlew);3 species are considered endangered
(EN):

Oxyura leucocephala (White-headed Duck)
Neophron percnopterus (Egyptian vulture)
Falco cherrug (Saker Falcon)

species are considered vulnerable (VU):

Anser erythropus (Lesser White-fronted Goose)
Aythya ferina (Common Pochard)

Branta ruficollis (Red-breasted Goose)
Marmaronetta angustirostris (Marbled Teal )
Melanitta fusca (Velvet Scoter)

Otis tarda (Great Bustard)

Streptopelia turtur (European Turtle-dove)

25
= Pelecanus crispus (Dalmatian Pelican)
= Podiceps auritus (Slavonian Grebe)

= Clangula hyemalis (Long-tailed Duck)
= Aquila heliaca (Eastern Imperial Eagle)
= Clanga clanga (Greater Spotted Eagle)

No endemic bird species were found or are expected to be present within the LSA.

Bopo6ei 4omos ev sarcasi - Passer
domesticus Linnaeus Linnaeus

TS . te

Zagca - Bopoua - Corvus frugilegus,

pel, O6bIKHOBeHHbII -

Adi sigirgin — ckBo}
Sturnus vulgaris

26
Adi qaranqus - Jlactouka AepeBeHckaa -
Hirundo rustica Linnaeus

a’
Qulagli

bay

Kakilli toragay — xoxnaTbIi >KaBOPOHOK -
Galerida cristata

qus - Copa ywactaa - Asio

ot ane

Sanapipik - Yao - upupa epops Col miisgtili - ctenHaa nyctenbxa - Falco
naumanni

Figure 8. Birds photographed directly on the project site

The considerable fraction of the species identified is known to have a migratory behaviour

in the area, in particular a total of 202 migrant species were identified, of which 98 are

potentially breeding, 70 are potentially present only during migrations (passage) and 34 are

27
potentially wintering in the area. The congregatory species potentially present are 110,
represented for the great majority by migrant water birds. Twelve of the species potentially
present/passing within the LSA are also listed in the Red Data Book of Azerbaijan.

Considering especially the existence of wetland and shoreline habitats close and within the
LSA, however degraded, the occurrence of migratory birds in the LSA cannot be excluded.
Although the importance of this area for migratory, congregtory and threatened species is
currently unknown.

The LSA is located within the main migration route through the lowland (Figure 7- broad red
ine). The autumn migration in Sangachal area and Absheron Peninsula starts in the second
half of August and continues until mid-December, if winter conditions are sever, it might
continue until mid-January. The peak migration period is November. The spring migration
starts in the second half of February and finishes in April. March is the peak migration
period. Spring migration fly direction is to the north, northwest or northeast.

Among the most abundant migratory species Podiceps cristatus, Cygnus olor, Netta rufina
and Aythya farina can be listed. The most common birds associated with the semi-desert
vegetation (which is the dominant habitat in the LSA) are Galerida cristata (crested lark),
Melanocorypha calandra (calandra lark), and a number of Oenanthe spp. (wheatear
species).

A number of species are considered associated with human settlements, including Passer
domesticus (house sparrow), Columba livia (rock dove), Turdus merula (black bird), summer
visitors Hirundo rustica (barn swallow), and Delichon urbicum (house martin).
Opportunistic scavenger species are also relatively common and includes hooded crow
Corvus coronae, rook Corvus fruigilegus, and choughs Pyrrhocorax pyrrhocorax.

The Carrion Crow (Corvus corone) and the wheatear (Oenanthe oenanthe) were observed
in the LSA during the site visit.

28
= tht 0 LS

Figure 9: Important bird migration routes Autumn. Dotted red line = weak migration route through
the Greater Caucasus, broad red line = main migration route through the lowland, narrow red line =
coastal waterbird migration route(Source: Michael Heiss & Kai Gauger. 2011. Coastal Bird Migration at
the Caspian Shore of the Azerbaijan Republic in October 2007. Podoces 2011. Vol. 6, No. 1)

3.3.4. Mammals

Based on the literature review performed and on the site visit observations, a total of 38
mammal species are potentially present within the LSA. Of these 15 species are bats
(Chiroptera). The habitats present in the LSA could host only a limited number of small to
medium size mammals, while for medium to large size species the use of the area is
probably limited to rare occasional visits (e.g. Canis aureus, Canis lupus, Felis chaus, Meles
meles, Sus scrofa).

During the site visit several tracks and excrements probably belonging to red fox (Vulpes
vulpes) and the European hare (Lepus europaeus) were observed. Dens of mouse are
present in all entire area, especially close to the rivers banks.

The Vormela peregusna (Marbled Polecat) is the only species potentially present
considered vulnerable (VU) at a global level according to the IUCN Red List. Vormela
peregusna and Miniopterus schreibersii are also listed in the Red Data Book of Azerbaijan.

No endemic species were found or are expected to be present within the LSA.

29
U K ( 0 Consulting & Engineering CO. Ltd

Table 2. Amphibian species potentially present within the LSA

Ce tI Stat Protect Stat
Order Family Species End. onservation status rotection status Obs./ Liter.
IUCN Az. RDB BERN CITES data
Bufonidae Bufotes variabilis | - DD - Anura | Bufonidae
Hyla arborea - Lc yes App. Il Ranidae
Anura Ranidae Rana - LC App. Ill
macrocnemis
Pelophylax - Lo App. Ill
ridibundus

Legend of the table acronyms - End. = endemic: an endemic species is defined as one that has > 95 percent of its global
ramge inside the country or region of analysis (IFC 2012. Guidance Note 6, GN79); IUCN - CR=Critically Endangered;
EN=Endangered; VU=Vulnerable; LR=Lower Risk; NT=Near Threatened; LC=Least Concern; DD=Data Deficient; NE=not
evaluated; Az. RDB = Red Book of Azerbaijan (2013). Bern Convention - App.I = Appendix-I (Strictly protected flora species);
App.ll = Appendix-Il (Strictly protected fauna species); App.III = Appendix-IIl (Protected fauna species); App.IV = Appendix-IV
(Prohibited means and methods of killing, capture and other exploitation). CITES (Convention on International Trade in
Endangered Species of Wild Flora and Fauna) - App.I = Appendix-! (Species under the threat of extinction. Trade in the
specimens of these species is not allowed except extraordinary circumstances); App.II = Appendix-ll: (Species not threatened
with extinction, but trade in specimens is restricted in order to prevent utilization incompatible with their survival); App.III =
Appendix-lll (species for which other parties of CITES applied for assistance in controlling trade and which are conserved at
least in one country). Obs./ Liter. Data (Observed/ Litterature Data) - L= species identified as potentially present in the LSA
through literature review; O = species observed in the LSA during the site visit.

Table 3: Reptiles species potentially present within the LSA

Conservation Protection Status
Order Family Species End. Status Obs./ Liter.
IUCN __| Az. RDB | BERN cites _| data
Gekkonidae | Tenuidactylus caspius - LC App. Ill L
Eremias arguta - NT App. Ill L
. Eremias velox - NE App. Ill L
Lacertidae -
Ophisops elegans : NE App. II L
Phrynocephalus - Lc App. Ill L
helioscopus
Boidae Eryx jaculus - NE App. Ill App. L
Squamat " ms PP fa
a Dolichophis schmidti - Lc App. lll fe)
/
. L
Colubridae
Eirenis collaris : Lc App. Ill L
Eirenis modestus : Lc App. Ill L
Platyceps najadum : Lc App. Ill L
Telescopus fallax : Lc App. Il L
Natricidae Natrix tessellata : Lc App. Il L
Psammophii | Malpolon monspessulanus|— - Lc App. Ill L
dae
Conservation Protection Status
Order Family Species End. Status Obs./ Liter.
IUCN Az. BERN cites | data
RDB
Scincidae Eumeces schneideri - N App. Ill L
E

30
U | a ( 0 Consulting & Engineering CO. Ltd

Viperidae Macrovipera lebetina N App. Ill L
E
Emydidae Emys orbicularis Lr/NT App. Il fe)
Testudin | Emydidae | Mauremys caspica N - - L
es E
Testudinidae| Testudo graeca Vv yes App. Il App Il L
U

A list of potential bird species present wit!

Table 4: Mammal species potentially present within the LSA

hin the LSA is provided in Appendix 1 to this document.

Conservation Protection Status
Order Family Species End. Status Obs. / Liter!
IUCN | Az.RDB | BERN | CITES | ata
Canis aureus - Lc L
Canidae Canis lupus - LC App. !_ | App. Il L
Vulpes vulpes - LC L
Carnivora Felidae Felis chaus - Lc App. Il L
Meles meles - Lc App. Ill L
Mustelidae Vormela - VU |yes App. II L
peregusna
Mustela nivalis - Lc App. lll L
Cetartioda| Suidae Sus scrofa - Lc L
ctyla
Miniopterida | Miniopterus - NT yes App. II L
Chiropter e schreibersii
4 Vespertilionid) Barbastella - Lc App. II L
ae leucomelas

4. Habitats and ecosystems of the area

The LSA belongs to the semi-desert landscape type/ecosystems of the ecoregion known as

"PA
char.
of N

humilis, etc.);

and

Salsola nodulosa- and S. ericoides-deserts;

Petrosimonia, Climacopters, Salicornia, Gamanthus species

halophytic wormwood deserts (Artemisia szowitziana) with therophytes, such as

305 - Azerbaijan Shrub Desert and Steppe”. The main types of vegetation communities
‘acteristic and naturally occurring in this landscape type/ecosystems are listed below (Map
atural Vegetation of Europe, 2000):

wormwood deserts (Artemisia lerchiana) with ephemeroids (Poa bulbosa, Catabrosella

halophytic Salsola denroides-deserts (both with ephemeroids and Artemisia lerchiana);

The LSA is included in the lower reach of the freshwater ecoregions known as ID 434 “Kura -
South Caspian Drainages” and it is part of the Absheron-Gobustan hydrogeologic district,

characterized by a regional surface flow being less than 0.5 |/sec/km2. This seasonal reaves are
also known as wadi. The nearest main river is the Djeyrankechmez River, which enters the

31
U K ( 0 Consulting & Engineering CO. Ltd

Caspian in the south eastern part of the LSA. The water flow in this river is seasonal, occurring
only after heavy rain.

The semi-natural habitat present in the LSA are for the most part degraded by human
activities such as overgrazing, off road driving, infrastructure development (pipelines, roads,
and powerlines). Part of the area has also been used for military training.

Most of the semi-natural vegetation is characterized by semi desert vegetation. This habitat
occupies 85% of the LSA and it is heavily degraded in most of the area. The semi-desert
climatic condition make the habitat is extremely prone to erosion and recover with extreme
difficulties and only after long periods of time from the disturbance of vegetation cover.

Scattered vegetation and atmospheric precipitation provide for intensive weathering that can
lead to the formation of badlands clay karsts that can be observed within and around the LSA.
The area is characterized by heavily dissected landscape with steep sided gullies.

The main vegetation community recognized is the Salsoletum dominated by saltwort species
(Salsola dendroides, Salsola ericoides, Salsola nodulosa, Suaeda microphylla). These species
are often accompanied by low-growing herbaceous forb species and grasses, including
Medicago minima, Medicago coerulea, Poa bulbosa, Bromus japonicus, Lolium rigidum,
Eremopyrum orientale, Erodium cicutarium.

Within the LSA only ephemeral surface streams, also called wadi are present. The riverine
vegetation surrounding these seasonal streams (3% of the LSA) has usually higher vegetation
cover and biomass, however, he effects of trampling from livestock can be observed in this
areas. In the depression created by the river the quantity of flora increases and includes
tamarisk or salt cedar thickets (Tamarix meyeri), Alhagi pseudoalhagi, Juncus acutus and
Salicornia europaea.

This streams and channels fed the coastal wetland areas during winter months forming an
internal delta and may carry substantial volumes of water following intense rainfall events.
Wetlands cover about 3 % of the LSA. This wetland areas are quite modified by anthropogenic
activities performed in the area and in particular by the presence of linear infrastructures that
changes the local water flow and pose pollution risks. However, some reed beds still exist in
the coastal areas. In these areas the species characteristic of this vegetation community are
Phragmites australis or Typha latifolia.

The presence of wetland, however heavily modified, represent the only a potential attraction
for fauna and in particular for migrating and wintering bird species.

32
=
Figure 10: Semi-desert (Salsoletum) vegetation
dominated by woody saline species within the LSA

Figure 11: Seasonal pond among semi-desert plants

4.1. Protected and internationally recognised areas

Protected areas and internationally recognized areas within 20 km from the LSA are presented
below with their main characteristics.

The nearest protected areas and their relative distance from the project site is Gobustan
National Park: located at more than 6 km west linear distance from the site;

In addition, two Important Bird Areas (IBAs) are located quite close to the project area. These
IBAs are:

= Gobustan area: Located 3 km northeast;
= Sangachal Bay: Located approximately 17 km east of the project area;
= Sahil settlement - Shelf factory: 39 km to the east;

= The main characteristics of the protected and internationally recognized areas identified
within 50 km from theLSA are described below.

Gobustan National Park

The National Park was established in 1966 mainly as an archaeological site due to its
incredible number of rock engravings. The site is also characterized by caves, settlements and
burials use by the inhabitants of thearea from the Upper Paleolithic to the Middle Ages. From
2007 Gobustan is a UNESCO World Heritage Site.

Sangachal Bay IBA

This costal IBA is characterized by sandy beaches and some small wetlands stretch along the
coast, many of which are overgrown with reeds vegetation. The site is important mostly for
migrating and wintering water birds. At least 20.000 diving ducks and 30.000 coots (Fulica
atra) stage here every autumn. The species of birds recorded in this area in different seasons
are 177, including also some species of global conservation concern such as Phalacrocorax
pygmeus, Pelecanus crispus (very rare migrant), Branta ruficollis (extremely rare), Circus
macrourus, Aquila clanga, A. heliaca (all raptors are rare migration visitors), Falco naumanni

33
U K ( 0 Consulting & Engineering CO. Ltd

(1- 2 pairs breed), Tetrax tetrax.

The main threat for this site is industrial expansion connected with oil extraction. The area also
suffers from pollution from industrial activities and poaching and fishing activities. Some small
wetlands were drained resulting in reduction of nesting habitat and the construction of piers
caused disturbance to wintering birds

Gobustan area IBA

This inland IBA includes low semi-arid mountains, a mud volcano and Djeirankechmez river. The site is
one of the most important in the country for the bird species Sitta neumayer (LC) that counts 30-40
breeding pairs. Other breeding species include: Buteo rufinus, Alectoris chukar (rare), Cercotrichas
galactotes, Oenanthe pleschanka, Pyrrhocorax pyrrhocorax, Petronia petronia and Emberiza
melanocephala. Falco naumanni can also be observed in the area as rare summer visitor.

The main threats to this area are connected to overgrazing (sheep and cattle grazing),
disturbance from tourists and low-flying military aircraft. A quarry of limestone was also
present in the past.

Sahil settlement - Shelf factory IBA

The IBA is characterized by the presence of five big artificial dams builds by the local Factory
of Deepwater Drilling Oil Platforms. Although artificial, this site is very important for birds
wintering and migrating along the coast. The dams forms wetlands with reed vegetation that
creates an optimal habitat for wintering water birds and ensures wind protection. Over
100,000 birds are present in this area in winter and migration seasons. In particular, the
following species are present in large numbers: Anas platyrhynchos, Netta rufina, Aythya
ferina, Aythya fuligula, Fulica atra, etc. Bird species include also Phalacrocorax pygmeus,
Pelecanus crispus and Cygnus olor.

34
5 U K ( 0 Consulting & Engineering CO. Ltd

yand-NO)

aang

Project area
IBA
Parks and reserves | -

350000

Figure 12: Protected and internationally recognized areas within 30 km from the Project

4.2. Critical Habitat Assessment

The presence of critical habitats is assessed based on the following five criteria according to
PS6 (IFC 2012):

Criterion 1: Habitat_of significant importance to Critically Endangered and/or Endangered
species;

Five Critically Endangered and/or Endangered bird species are indicated as potentially present
within theLSA, of these:

= 2 species are considered critically endangered (CR):

- Vanellus gregarius (Sociable Lapwing)
- Numenius tenuirostris (Slender-Billed Curlew)

35
U K ( 0 Consulting & Engineering CO. Ltd

= 3-species are considered endangered (EN):
- Oxyura leucocephala (White-headed Duck)
- Neophron percnopterus (Egyptian vulture)
- Falco cherrug (Saker Falcon)
The occurrence of these Critically Endangered and/or Endangered species of birds in the
onshore LSA cannotbe excluded, considering especially the presence of wetland and shoreline

habitats. However it is extremely unlikely that these habitats are of importance for the
conservation of the species for the following reasons:

- the existing disturbance due to the proximity to villages, human settlements, industrial
sites and transportation routes;

- the current level of degradation of the habitats already impacted by past anthropogenic
activities (exploration and oil and gas extraction, diffuse waste dump);

- limited extension of wetland vegetation.

Criterion 2: Habitat of significant importance to endemic and/or restricted-range species

No endemic and/or restricted-range species are expected to be present within the onshore
LSA.

Criterion 3: Habitat supporting globally significant_concentrations of migratory species
and/or congregatoryspecies

The considerable fraction of the bird species potentially present is known to use the area
druing migrations, in particular a total of 200 migrant species were identified. The
congregatory species potentially present are 110, represented for the great majority by
migrant water birds.

The occurrence of migratory and congregatory birds in the onshore LSA cannot be excluded,
considering especially the presence of wetland and shoreline habitats and of the Sangachal
Bay IBA. However it is unlikely that these habitats could supporting globally significant
concentrations species for the following reasons:

- the existing disturbance due to the proximity to villages, human settlements, industrial
sites and transportation routes;

- the current level of degradation of the habitats already impacted by past anthropogenic
activities (exploration and oil and gas extraction, diffuse waste dump);

- limited extension of wetland vegetation.

Criterion 4: Highly threatened and/or unique ecosystems

No highly threatened or unique ecosystems have been identified within the onshore LSA.

Criterion 5: Areas associated with key evolutionary process.

36
U K ( 0 Consulting & Engineering CO. Ltd

No areas associated with key evolutionary process have been identified within the onshore
LSA.

Based on the considerations above the presence of Critical Habitat within the project's area of
influence can be reasonable excluded.

37
APPENDIX 1: A complete list of bird species potentially present within the LSA

Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status oes! (Breeding/ cong
wen | AZ, | Bern | cites | Gate Paccapae ?
Anseriformes Anatidae Anas crecca Common Teal Lc App. Ill L Migrant (breeding) A4i
Anseriformes Anatidae Anas platyrhynchos Mallard LC App. Ill L Migrant (breeding) Adi
Anseriformes Anatidae Anser Greylag Goose Lc App. Ill L Migrant (breeding) A4i
p - Lesser White-fronted . .
Anseriformes Anatidae Anser erythropus Goose VU App. Il L Migrant (passage) Adi
Anseriformes Anatidae Aythya ferina Common Pochard VU App. Ill L Migrant (wintering) A4i
Anseriformes Anatidae Aythya fuligula Tufted Duck - LC App. Ill L Migrant (passage) A4i
Anseriformes Anatidae Aythya marila Greater Scaup LC App. Ill L Migrant (wintering) Adi
Anseriformes Anatidae Aythya nyroca Ferruginous Duck NT App. Ill L Resident Adi
Anseriformes Anatidae Branta ruficollis Red-breasted Goose VU yes App. ll | App. Ill L Migrant (passage) Adi
Anseriformes Anatidae Bucephala clangula Common Goldeneye Lc App. Ill L Migrant (wintering) A4i
Anseriformes Anatidae Clangula hyemalis Long-tailed Duck VU App. Ill L Vagrant A4i
Anseriformes Anatidae Cygnus columbianus Tundra Swan Lc App. Ill L Migrant (passage) A4i
Anseriformes Anatidae Cygnus cygnus Whooper Swan Lc App. Il L Migrant (wintering) A4i
Anseriformes Anatidae Cygnus olor Mute Swan Lc yes | App. Ill L Migrant (passage) A4i
Anseriformes Anatidae Mareca strepera Gadwall Lc App. Ill L Migrant (breeding) A4i
. . Marmaronetta . .
Anseriformes Anatidae angustirostris Marbled Teal VU yes App. Il L Resident Adi
Anseriformes Anatidae Melanitta fusca Velvet Scoter VU App. Ill L Migrant (passage) A4i
Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status Obs / (Breeding/ Congr.
Az. Liter. | Wintering/ species
IUCN | rpB BERN CITES data _| Passage) *
Anseriformes Anatidae Mergus albellus Smew Lc App. Il L Migrant (passage) A4i
Anseriformes Anatidae Mergus merganser Common Merganser LC App. Ill L Migrant (wintering) Adi
Anseriformes Anatidae Mergus serrator Red-breasted Merganser Lc App. Ill L Migrant (wintering) A4i
Anseriformes Anatidae Netta rufina Red-crested Pochard Lc App. Il L Migrant (passage) A4i
Anseriformes Anatidae Oxyura leucocephala White-headed Duck EN App. Il | App. Ill L Resident A4i
Anseriformes Anatidae Spatula clypeata Northern Shoveler Lc App. Ill L Migrant (breeding) A4i
Anseriformes Anatidae Spatula querquedula Garganey Lc App. Ill L Migrant (breeding) A4i
Anseriformes Anatidae Tadorna ferruginea Ruddy Shelduck Lc App. Il L Migrant (breeding) A4i
Anseriformes Anatidae Tadorna tadorna Shelduck Lc App. Il L Migrant (passage) A4i

38
Apodiformes Apodidae Apus apus Common Swift LC App. Ill L Migrant (passage)

Apodiformes Apodidae Apus melba Alpine Swift LC App. Ill L Migrant (breeding)

Caprimulgiformes | Caprimulgidae Caprimulgus europaeus Eurasian Nightjar LC App. II L Migrant (breeding)

Charadriiformes Burhinidae Burhinus oedicnemus Eurasian Thick-knee LC App. II L Migrant (breeding)

Charadriiformes Charadriidae Charadrius alexandrinus Kentish Plover LC App. II L Migrant (breeding) Adi
Charadriiformes Charadriidae Charadrius dubius Little Ringed Plover Lc App. Il L Migrant (breeding) A4i
Charadriiformes Charadriidae Charadrius hiaticula Common Ringed Plover Lc App. Il L Migrant (wintering) A4i
Charadriiformes Charadriidae Eudromias morinellus Eurasian Dotterel Lc App. Il L Migrant (passage) A4i
Charadriiformes Charadriidae Pluvialis squatarola Grey Plover LC App. Ill L Migrant (passage) Adi
Charadriiformes Charadriidae Vanellus gregarius Sociable Lapwing cR yes App. Ill L Migrant (passage) A4i
Charadriiformes Charadriidae Vanellus leucurus White-tailed Lapwing Lc App. Ill L Migrant (passage) A4i
Charadriiformes Charadriidae Vanellus vanellus Lapwing NT App. Ill L Migrant (breeding) Adi
Charadriiformes Haematopodidae | Haematopus ostralegus Eurasian Oystercatcher NT App. Ill L Migrant (passage) A4i
Charadriiformes Laridae Chlidonias hybrida Whiskered Tern Lc App. Il L Migrant (breeding) A4i
Charadriiformes Laridae Chlidonias leucopterus White-winged Tern LC App. II L Migrant (breeding) Adi
Charadriiformes Laridae Chlidonias niger Black Tern Lc App. Il L Migrant (breeding) A4i
Charadriiformes Laridae Gelochelidon nilotica Gull-billed Tern Lc App. Il L Migrant (breeding) A4i
Charadriiformes Laridae Hydrocoloeus minutus Little Gull Lc App. Ill L Migrant (wintering) A4i
Charadriiformes Laridae Hydroprogne caspia Caspian Tern Lc App. Il L Migrant (passage) A4i

Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status Obs / (Breeding/ Congr.
Az. Liter. | Wintering/ species
IUCN | RDB | BERN CITES | data | Passage) *

Charadriiformes Laridae Larus cachinnans Yellow-legged Gull Lc App. Ill L Migrant (wintering) A4i
Charadriiformes Laridae Larus canus Mew Gull LC App. Ill L Migrant (passage) Adi
Charadriiformes Laridae Larus genei Slender-billed Gull Lc App. Il L Resident A4i
Charadriiformes Laridae Larus ichthyaetus- Gull Lc App. Ill L Migrant (wintering) A4i
Charadriiformes Laridae Larus ridibundus Black-headed Gull Lc App. Ill L Resident A4i
Charadriiformes Laridae Sterna hirundo Common Tern Lc App. Il L Migrant (breeding) A4i
Charadriiformes Laridae Sterna sandvicensis Sandwich Tern Lc App. Il L Migrant (wintering) A4i
Charadriiformes Laridae Sternula albifrons Little Tern Lc App. Il L Migrant (breeding) Adi
Charadriiformes Recurvirostridae Himantopus himantopus Black-winged Stilt Lc App. Il L Migrant (breeding) A4i
Charadriiformes Recurvirostridae Recurvirostra avosetta Pied Avocet Lc App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Actitis hypoleucos Common Sandpiper Lc App. Ill L Migrant (breeding) A4i
Charadriiformes Scolopacidae Arenaria interpres Ruddy Turnstone Lc App. Ill L Migrant (passage) A4i
Charadriiformes Scolopacidae Calidris alba Sanderling Lc App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Calidris alpina Dunlin Lc App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Calidris falcinellus Broad-billed Sandpiper Lc App. Ill L Migrant (passage) A4i
Charadriiformes Scolopacidae Calidris ferruginea Curlew Sandpiper NT App. Il L Migrant (passage) A4i

39
Charadriiformes Scolopacidae Calidris minuta Little Stint LC App. II L Migrant (passage) Adi
Charadriiformes Scolopacidae Calidris temminckii Temminck’s Stint LC App. II L Migrant (passage) A4i
Charadriiformes Scolopacidae Gallinago gallinago Common Snipe LC App. Ill L Migrant (passage) Adi
Charadriiformes Scolopacidae Gallinago media Great Snipe NT App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Limosa lapponica Bar-tailed Godwit LC App. Ill L Migrant (passage) Adi
Charadriiformes Scolopacidae Limosa limosa Black-tailed Godwit NT App. Ill L Migrant (passage) A4i
Charadriiformes Scolopacidae Lymnocryptes minimus Lc App. Ill L Migrant (passage) A4i
Charadriiformes Scolopacidae Numenius arquata Eurasian Curlew NT App. Ill L Migrant (passage) Adi
Charadriiformes Scolopacidae Numenius phaeopus Whimbrel Lc App. Ill L Migrant (passage) A4i
Charadriiformes Scolopacidae Numenius tenuirostris Slender-Billed Curlew cR App. Il App. | L Vagrant A4i
Charadriiformes Scolopacidae Phalaropus fulicarius Red Phalarope LC App. Ill L Migrant (passage) Adi
Charadriiformes Scolopacidae Phalaropus lobatus Red-necked Phalarope LC App. Ill L Migrant (passage) Adi
Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status Obs./ (Breeding/ Congr.
wen | AZ | seen | crres | iter | Wintering/ pees
RDB data | Passage)
Charadriiformes Scolopacidae Philomachus pugnax Ruff-Reeve Lc App. Ill L Migrant (passage) A4i
Charadriiformes Scolopacidae Scolopax rusticola Eurasian Woodcock LC App. Ill L Migrant (breeding) Adi
Charadriiformes Scolopacidae Tringa erythropus Spotted Redshank LC App. Ill L Migrant (passage) Adi
Charadriiformes Scolopacidae Tringa glareola Wood Sandpiper Lc App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Tringa nebularia Common Greenshank LC App. Ill L Migrant (passage) Adi
Charadriiformes Scolopacidae Tringa ochropus Green Sandpiper Lc App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Tringa stagnatilis Marsh Sandpiper Lc App. Il L Migrant (passage) A4i
Charadriiformes Scolopacidae Tringa totanus Common Redshank LC App. Ill L Migrant (breeding) Adi
Charadriiformes Scolopacidae Xenus cinereus Terek Sandpiper Lc App. Ill L Migrant (passage) A4i
Charadriiformes Stercorariidae Stercorarius parasiticus Parasitic Jaeger Lc App. Ill L Migrant (passage)
Charadriiformes Stercorariidae Stercorarius pomarinus Pomarine Jaeger Lc App. Ill L Migrant (passage)
Ciconiiformes Ardeidae Ardea alba Great Egret Lc App. Ill L Migrant (wintering) A4i
Ciconiiformes Ardeidae Ardea cinerea Grey Heron Lc App. Ill L Resident A4i
Ciconiiformes Ardeidae Ardea purpurea Purple Heron Lc App. Il L Migrant (breeding) A4i
Ciconiiformes Ardeidae Ardeola ralloides Squacco Heron Lc App. Il L Migrant (breeding) A4i
Ciconiiformes Ardeidae Botaurus stellaris Great Bittern Lc App. Il L Migrant (breeding) A4i
Ciconiiformes Ardeidae Bubulcus ibis Cattle Egret Lc App. Il L Migrant (breeding) A4i
Ciconiiformes Ardeidae Egretta garzetta Little Egret Lc App. Il L Migrant (wintering) A4i
Ciconiiformes Ardeidae Ixobrychus minutus Little Bittern Lc App. Ill L Migrant (breeding) A4i
Ciconiiformes Ardeidae Nycticorax plack-crowned Night LC App. II L Migrant (breeding) A4i
Ciconiiformes Threskiornithidae | Plegadis falcinellus Glossy Ibisa Lc App. Il L Migrant (breeding) A4i
Columbiformes Columbidae Columba livia Rock Pigeon Lc App. Ill L Resident

40
Columbiformes Columbidae Columba oenas Stock Dove LC App. Ill L Migrant (breeding)
Columbiformes Columbidae Columba palumbus Common Wood Pigeon LC L Migrant (breeding)
Columbiformes Columbidae Streptopelia decaocto Eurasian Collared Dove LC App. Ill L Resident
Columbiformes Columbidae Streptopelia turtur European Turtle-dove VU App. Ill L Migrant (breeding)
Columbiformes Pteroclididae Pterocles orientalis Black-bellied Sandgrouse LC App. Il L Resident
Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status Obs / (Breeding/ Congr.
Az. Liter. | Wintering/ species
IUCN | RDB | BERN CITES | data Passage) *

Coraciiformes Alcedinidae Alcedo atthis Common Kingfisher LC App. Il L Migrant (breeding)
Coraciiformes Coracidae Coracias garrulus European Roller NT App. II L Migrant (breeding)
Coraciiformes Meropidae Merops apiaster European Bee-eater LC App. Ill L Migrant (breeding) Adi
Coraciiformes Meropidae Merops persicus Blue-cheeked Bee-eater LC App. Ill L Migrant (breeding)
Coraciiformes Upupidae Upupa epops Eurasian Hoopoe LC App. II L Migrant (breeding)
Cuculiformes Cuculidae Cuculus canorus Common Cuckoo Lc App. Ill L Migrant (breeding)
Falconiformes Accipitridae Accipiter gentilis Northern Goshawk Lc App. Il L Resident

Falconiformes Accipitridae Accipiter nisus Eurasian Sparrowhawk LC App. Il L Migrant (breeding)
Falconiformes Accipitridae Aquila chrysaetos Golden Eagle Lc yes App. Il L Resident

Falconiformes Accipitridae Aquila heliaca Eastern Imperial Eagle VU App. Il App. | L Migrant (wintering)
Falconiformes Accipitridae Buteo buteo Buzzard LC App. II L Migrant (breeding)
Falconiformes Accipitridae Buteo rufinus Long-legged Buzzard Lc App. Il L Migrant (breeding)
Falconiformes Accipitridae Circaetus gallicus Short-toed SnakeEagle Lc App. Il L Migrant (wintering)
Falconiformes Accipitridae Circus aeruginosus Western Marsh-harrier LC App. II L Migrant (breeding) Adi
Falconiformes Accipitridae Circus cyaneus Northern Harrier Lc App. Il L Migrant (wintering)
Falconiformes Accipitridae Circus macrourus Pallid Harrier NT yes App. Il L Migrant (passage)
Falconiformes Accipitridae Circus pygargus Montagu’s Harrier Lc App. Il L Migrant (passage)
Falconiformes Accipitridae Clanga clanga Greater Spotted Eagle VU App. Il L Migrant (wintering)
Falconiformes Accipitridae Haliaeetus albicilla White-tailed Eagle Lc App. Il App. | L Migrant (wintering)
Falconiformes Accipitridae Hieraaetus pennatus Booted Eagle Lc App. Il L Migrant (breeding) Adii
Falconiformes Accipitridae Milvus migrans- Kite Lc App. Il L Migrant (breeding) Adii
Falconiformes Accipitridae Neophron percnopterus Egyptian vulture EN App. Il L Migrant (breeding)
Falconiformes Accipitridae Pandion haliaetus Osprey Lc App. Il L Migrant (passage)
Falconiformes Accipitridae Pernis apivorus European Honey-buzzard Lc App. Il L Migrant (breeding)
Falconiformes Falconidae Falco cherrug Saker Falcon EN yes App. Il L Migrant (wintering) Adii
Falconiformes Falconidae Falco columbarius Lc App. Il L Migrant (wintering)
Falconiformes Falconidae Falco naumanni Lesser Kestrel Lc App. Il L Migrant (breeding) Adii
Falconiformes Falconidae Falco peregrinus Peregrine Falcon Lc yes App. Il App. | L Migrant (wintering)

41
Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status Obs/ | (Breeding/ Congr.
Az. Liter. | Wintering/ species
IUCN | RpB | BERN | CITES | data | Passage) *
Falconiformes Falconidae Falco subbuteo Eurasian Hobby Lc App. Il L Migrant (breeding)
Falconiformes Falconidae Falco tinnunculus Common Kestrel Lc App. Il L Resident
Galliformes Phasianidae Alectoris chukar Chukar Lc App. Ill L Resident
Galliformes Phasianidae Coturnix coturnix Common Quail Lc App. Ill L Migrant (breeding)
Galliformes Phasianidae Perdix perdix Grey Partridge LC App. Ill L Resident
Galliformes Phasianidae Phasianus colchicus Common Pheasant LC yes | App. Ill L Resident
Gaviiformes Gaviidae Gavia arctica Black-throated Diver LC App. II L Migrant (wintering) A4i
Gaviiformes Gaviidae Gavia stellata Red-throated Diver LC App. II L Migrant (wintering) A4i
Gruiformes Otididae Otis tarda Great Bustard VU yes App. Il | App. Il L Migrant (passage)
Gruiformes Otididae Tetrax tetrax Little Bustard NT yes App. II App. Il L Migrant (wintering)
Gruiformes Rallidae Crex crex Corncrake LC App. II L Migrant (breeding)
Gruiformes Rallidae Fulica atra Common Coot LC App. II L Migrant (breeding) Adi
Gruiformes Rallidae Gallinula chloropus Common Moorhen LC App. Ill L Migrant (breeding) Adi
Gruiformes Rallidae Porphyrio porphyrio Purple Swamphen LC yes | App. Ill L Resident
Gruiformes Rallidae Porphyrio porphyrio Purple Swamphen Lc App. Il L Resident
Gruiformes Rallidae Porzana porzana Spotted Crake LC App. II L Migrant (breeding)
Gruiformes Rallidae Zaporina pusilla Baillon's Crake LC App. Ill L Migrant (passage)
Passeriformes Alaudidae Alauda arvensis Eurasian Skylark LC App. Ill L Migrant (breeding)
Passeriformes Alaudidae Alaudala rufescens Lesser Short-toed Lark LC App. Ill L Resident
Passeriformes Alaudidae bacdecvla Greater Short-toed Lark Lc App. II L Migrant (breeding)
Passeriformes Alaudidae Eremophila alpestris Horned Lark LC App. II L Resident
Passeriformes Alaudidae Galerida cristata Crested Lark LC App. Ill L Resident
Passeriformes Alaudidae Melanocorypha calandra__| Calandra Lark LC App. Il L Resident
Passeriformes Bombycillidae Bombycilla garrulus Bohemian Waxwing LC App. Il L Migrant (wintering)
Passeriformes Certhiidae Certhia familiaris Eurasian Treecreeper LC App. II L Resident
Passeriformes Corvidae Corvus corax Raven LC App. Ill L Resident
Passeriformes Corvidae Corvus corone Carrion Crow Lc fe} Vagrant
Conservation | Protection Resident/Migrant
Order Family Species Common Name Status a Status oes! (ore adn, secs
2 . interi
IUCN | ppp BERN CITES data Passage). *
Passeriformes Corvidae Corvus frugilegus Rook LC App. Ill L Resident
Passeriformes Corvidae Corvus monedula Eurasian Jackdaw Lc L Migrant (wintering)
Passeriformes Corvidae Corvus ruficollis Raven LC App. Ill L Resident
Passeriformes Corvidae Garrulus glandarius Eurasian Jay LC L Resident

42
Passeriformes Corvidae Pica pica Black-billed Magpie LC L Resident

Passeriformes Corvidae Pyrrhocorax pyrrhocorax Red-billed Chough LC App. Ill L Resident

Passeriformes Emberizidae Calcarius lapponicus Lapland Bunting LC App. II L Migrant (wintering)

Passeriformes Emberizidae Emberiza calandra Corn Bunting LC App. Ill L Resident

Passeriformes Emberizidae Emberiza citrinella Yellowhammer Lc App. Il L Resident

Passeriformes Emberizidae Emberiza hortulana Ortolan Bunting Lc App. Ill L Migrant (breeding)

Passeriformes Emberizidae Emberiza melanocephala | Black-headed Bunting LC App. Ill L Migrant (breeding)

Passeriformes Emberizidae Emberiza schoeniclus Reed Bunting Lc App. Il L Migrant (wintering)

Passeriformes Fringillidae Carduelis carduelis European Goldfinch LC App. Il L Migrant (passage)

Passeriformes Fringillidae Carpodacus erythrinus Scarlet rosefinch LC App. Il L Migrant (breeding)

Passeriformes Fringillidae Chloris chloris European Greenfinch Lc App. Il L Resident

. Coccothraustes . . .

Passeriformes Fringillidae coccothraustes Hawfinch Lc App. II L Migrant (wintering)

Passeriformes Fringillidae Fringilla coelebs Lc App. Ill L Migrant (wintering)

Passeriformes Fringillidae Fringilla montifringilla Brambling Lc App. Ill L Migrant (passage)

Passeriformes Fringillidae Linaria cannabina Linnet (Eurasian Linnet) Lc App. Ill L Resident

Passeriformes Fringillidae Linaria flavirostris Twite Lc App. Ill L Migrant (breeding)

Passeriformes Fringillidae Loxia curvirostra Red Crossbill Lc App. Il L Resident

Passeriformes Fringillidae Pyrrhula pyrrhula LC App. Ill L Migrant (passage)

Passeriformes Fringillidae Spinus spinus Eurasian Siskin Lc App. Ill L Migrant (wintering)

Passeriformes Hirundinidae Delichon urbicum Northern House Martin Lc App. Il L Migrant (breeding)

Passeriformes Hirundinidae Hirundo rustica Barn Swallow Lc App. Il L Migrant (breeding) Adii

Passeriformes Hirundinidae Riparia riparia Sand Martin Lc App. Il L Migrant (breeding) Adii

Passeriformes Laniide Lanius collurio Red-backed Shrike Lc App. Il L Migrant (breeding)
Conservation | Protection Resident/Migrant

Order Family Species Common Name Status Status Obs / (Breeding/ Congr.
wen | 4%, | sern | cires | teh | Winteringy species

RDB data | Passage)

Passeriformes Laniide Lanius excubitor Great Grey Shrike Lc App. Il L Migrant (wintering)

Passeriformes Laniide Lanius minor Lesser Grey Shrike LC App. II L Migrant (breeding)

Passeriformes Motacillidae Anthus campestris Tawny Pipit Lc App. Il L Migrant (breeding)

Passeriformes Motacillidae Anthus cervinus Red-throated Pipit Lc App. Il L Migrant (passage)

Passeriformes Motacillidae Anthus trivialis Tree Pipit Lc App. Il L Migrant (passage)

Passeriformes Motacillidae Motacilla alba White Wagtail Lc App. Il L Migrant (breeding)

Passeriformes Motacillidae Motacilla flava Yellow Wagtail Lc App. Il L Migrant (breeding) Adiv

Passeriformes Muscicapidae Cercotrichas galactotes Rufous-tailed Scrub-robin Lc App. Il L Migrant (breeding)

Passeriformes Muscicapidae Cyanecula svecica Bluethroat Lc App. Il L Migrant (breeding)

Passeriformes Muscicapidae Erithacus rubecula European Robin Lc App. Il L Resident

43
Passeriformes Muscicapidae Ficedula hypoleuca European Pied LC App. II L Migrant (passage)
Flycatcher
Passeriformes Muscicapidae Ficedula parva Red-breasted Flycatcher LC App. Il L Migrant (breeding)
Passeriformes Muscicapidae Luscinia luscinia Thrush Nightingale Lc App. Il L Migrant (passage)
Passeriformes Muscicapidae Muscicapa striata Spotted Flycatcher Lc App. Il L Migrant (breeding)
Passeriformes Muscicapidae Oenanthe hispanica aetern Black-eared LC App. II L Migrant (breeding)
Passeriformes Muscicapidae Oenanthe isabellina Isabelline Wheatear Lc App. Il L Migrant (breeding)
Passeriformes Muscicapidae Oenanthe oenanthe Northern Wheatear LC App. II oO Migrant (breeding)
Passeriformes Muscicapidae Oenanthe pleschanka Pied Wheatear Lc App. Il L Migrant (breeding)
Passeriformes Muscicapidae Phoenicurus ochruros Black Redstart Lc App. Il L Vagrant
Passeriformes Muscicapidae Phoenicurus phoenicurus | Common Redstart Lc App. Il L Migrant (breeding)
Passeriformes Muscicapidae Saxicola rubetra Whinchat Lc App. Il L Migrant (breeding)
Passeriformes Muscicapidae Saxicola torquatus Common Stonechat Lc App. Il L Migrant (breeding)
Passeriformes Oriolidae Oriolus oriolus Eurasian Golden Oriole Lc App. Il L Migrant (breeding)
Passeriformes Paridae Parus ater Coal Tit Lc App. Il L Resident
Passeriformes Paridae Parus bokharensis Turkestan Tit Lc App. Il L Vagrant
Passeriformes Paridae Parus caeruleus Blue Tit Lc App. Il L Resident
Passeriformes Paridae Parus major Great Tit Lc App. Il L Resident
Conservation | Protection Resident/Migrant
Order Family Species Common Name Status Status Obs / (Breeding/ Congr.
Az. Liter. | Wintering/ species
IUCN | RpB | BERN | CITES | data | Passage) *
Passeriformes Passeridae Passer domesticus House Sparrow Lc [e) Resident
Passeriformes Passeridae Passer hispaniolensis Spanish Sparrow Lc App. Ill L Vagrant
Passeriformes Passeridae Passer montanus Tree Sparrow Lc App. Ill L Resident
Passeriformes Passeridae Petronia petronia Rock Sparrow Lc App. Ill L Resident
Passeriformes Remizidae Remiz pendulinus Eurasian Penduline Tit Lc App. Ill L Migrant (passage)
Passeriformes Sittidae Sitta neumayer Western Rock Nuthatch Lc App. Il L Resident
Passeriformes Sittidae Sitta europaea Wood Nuthatch Lc App. Il L Resident
Passeriformes Sturnidae Pastor roseus Rosy Starling Lc App. Ill L Migrant (breeding)
Passeriformes Sturnidae Sturnus vulgaris Common Starling Lc L Resident
. . Acrocephalus . .

Passeriformes Sylviidae arundinaceus Great Reed Warbler Lc App. Il L Migrant (breeding)
Passeriformes Sylviidae Acrocephalus dumetorum | Blyth’s Reed Warbler Lc App. Il Migrant (passage)
Passeriformes Sylviidae pices Moustached Warbler LC App. II L Migrant (breeding)
Passeriformes Sylviidae Acrocephalus palustris Marsh Warbler LC App. II L Migrant (breeding)
Passeriformes Sylviidae Acrocephalus Sedge Warblerk LC App. II L Migrant (breeding)

Passeriformes Sylviidae Acrocephalus scirpaceus Eurasian Reed Warbler LC App. II L Migrant (breeding)

p - Eastern Olivaceous . .
Passeriformes Sylviidae Iduna pallidus Warbler - u LC App. II L Migrant (breeding)
Passeriformes Sylviidae Locustella fluviatilis Eurasian River Wabler LC App. Il L Migrant (passage)
Passeriformes Sylviidae Locustella naevia women Grasshopper LC App. II L Migrant (passage)
Passeriformes Sylviidae Phylloscopus collybita Common Chiffchaff LC App. II L Migrant (passage)
Passeriformes Sylviidae Phylloscopus trochiloides | Greenish Warbler LC App. II L Migrant (passage)
Passeriformes Sylviidae Phylloscopus trochilus Willow Warbler LC App. II L Migrant (passage)
Passeriformes Sylviidae Sylvia atricapilla Blackcap LC App. II L Migrant (breeding)
Passeriformes Sylviidae Sylvia borin Garden Warbler LC App. II L Migrant (breeding)
Passeriformes Sylviidae Sylvia communis Common Whitethroat LC App. II L Migrant (breeding)
Passeriformes Sylviidae Sylvia curruca Lesser Whitethroat LC App. II L Migrant (breeding)

Conservation | Protection Obs./ Resident/Migrant C
Order Family Species Common Name Status a Status lites Oreene/ species
2 . fintering,
IUCN | rp | BERN | CITES | data Passage) *
Strigiformes Strigidae Otus scops Common Scops Owl LC App. II App. Il L Migrant (breeding)
Strigiformes Strigidae Strix aluco Tawny Owl LC App. II App. Il L Resident

*Important Bird Area (IBA) code is given for those species that can potentially fulfil the following global site criteria for congregatory species (A4): A4i= aggregations of water birds (>1%

of biogeographic population); A4ii= aggregations of sea/land birds (>1% of biogeographic population); A4iii= aggregations of more than 20,000 water birds; A4iv= species at migration
‘bottleneck site’ (Sklyarenko et al., 2008)

45
Appendix 1 - Complete list of bird species potentially present within the Study Area

Anseriformes

Caprimulgiformes

Anatidae

Species

Anas crecca

Common Name

Common Teal

Conservation Status

Protection Status

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Migrant (breeding)

Congregatory
Species*

Anas platyrhynchos

Mallard

Migrant (breeding)

(Anser

Greylag Goose

Migrant (breeding)

|Anser erythropus

Lesser White-fronted Goose

Migrant (passage)

/Aythya ferina

Common Pochard

Migrant (wintering)

/Aythya fuligula

Tufted Duck -

Migrant (passage)

|Aythya marila

Greater Scaup

Migrant (wintering)

|Aythya nyroca

Ferruginous Duck

Resident

Branta ruficollis

Red-breasted Goose

Migrant (passage)

Bucephala clangula

Common Goldeneye

Migrant (wintering)

\Clangula hyemalis

Long-tailed Duck

Vagrant

‘Cygnus columbianus

Tundra Swan

Migrant (passage)

|Whooper Swan

Migrant (wintering)

Mute Swan

Migrant (passage)

Mareca strepera Gadwall LC App. Ill rant (breeding) A

Marmaronetta angustirostris Marbled Teal L Resident

Melanitta fusca Velvet Scoter L Migrant (passage)

Mergus albellus Smew L Migrant (passage)

Mergus merganser Common Merganser L Migrant (wintering)

Mergus serrator Red-breasted Merganser L Migrant (wintering)

Netta rufina Red-crested Pochard L Migrant (passage)

Oxyura leucocephala |White-headed Duck L Resident

[Spatula clypeata Northern Shoveler L Migrant (breeding)

Spatula querquedula Garganey L Migrant (breeding)

Tadorna ferruginea Ruddy Shelduck L Migrant (breeding)

Tadorna tadorna Shelduck L Migrant (passage)

Apodidae Common Swift L Migrant (passage)

Alpine Swift L Migrant (breeding)

Caprimulgidae |Caprimulgus europaeus Eurasian Nightjar Lc App. Il L Migrant (breeding)

Burhinidae Burhinus oedicnemus Eurasian Thick-knee Lc App. Il L Migrant (breeding)
Charadriidae (Charadrius alexandrinus Kentish Plover Lc App. Il L Migrant (breeding) Adi
(Charadrius dubius Little Ringed Plover Lc App. Il L Migrant (breeding) Adi
Charadrius hiaticula Common Ringed Plover Lc App. Il L Migrant (wintering) Adi
Eudromias morinellus Eurasian Dotterel Lc App. Il L Migrant (passage) Adi
Pluvialis squatarola Grey Plover Lc App. Ill L Migrant (passage) Adi

Page 1 of 7
Appendix 1 - Complete list of bird species potentially present within the Study Area

Species

Vanellus gregarius

Common Name

Sociable Lapwing

Conservation Status

Protection Status

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Migrant (passage)

Congregatory
Species*

Vanellus leucurus

White-tailed Lapwing

Migrant (passage)

Vanellus vanellus

Lapwing

Migrant (breeding)

Haematopodidae

Haematopus ostralegus

Eurasian Oystercatcher

Migrant (passage)

Laridae

Chlidonias hybrida

Whiskered Tern

Migrant (breeding)

Chlidonias leucopterus

White-winged Tern

Migrant (breeding)

Chlidonias niger

Black Tern

Migrant (breeding)

Gelochelidon nilotica

Gull-billed Tern

Migrant (breeding)

Hydrocoloeus minutus

Little Gull

Migrant (wintering)

Hydroprogne caspia

Caspian Tern

Migrant (passage)

Larus cachinnans

Yellow-legged Gull

Migrant (wintering)

Larus canus

Mew Gull

Migrant (passage)

Larus genei
Larus ichthyaetus-

Slender-billed Gull
Gull

Resident
Migrant (wintering)

Larus ridibundus

Black-headed Gull

Resident

Sterna hirundo

Common Tern

Migrant (breeding)

Sterna sandvicensis

Sandwich Tern

Migrant (wintering)

Sternula albifrons

Little Tern

Migrant (breeding)

Recurvirostridae

Himantopus himantopus

Black-winged Stilt

Migrant (breeding)

Recurvirostra avosetta

Pied Avocet

Migrant (passage)

Scolopacidae

Actitis hypoleucos

Common Sandpiper

Migrant (breeding)

|Arenaria interpres

Ruddy Turnstone

Migrant (passage)

|Calidris alba

Sanderling

Migrant (passage)

Calidris alpina

Dunlin

Migrant (passage

\Calidris falcinellus

Broad-billed Sandpiper

Migrant (passage

Calidris ferruginea

Curlew Sandpiper

Migrant (passage

Calidris minuta

Little Stint

Migrant (passage

\Calidris temminckii

Temminck’s Stint

Migrant (passage

Hletetefefefefefefefefetelefefefefefeted}efepetefefe[efefe}e}efefefefe

( )
( )
( )
( )
( )
( ) i
( )
( )
( )
( )
( )
( )

Gallinago media Great Snipe NT App. Il Migrant (passage) Adi
Limosa lapponica Bar-tailed Godwit Lc App. Ill Migrant (passage) Adi
Limosa limosa Black-tailed Godwit NT App. Ill Migrant (passage) Adi
Lymnocryptes minimus Jake Snipe Lc App. Ill Migrant (passage) Adi
INumenius arquata Eurasian Curlew NT App. Ill Migrant (passage) Adi
Numenius phaeopus Whimbrel Lc App. Ill Migrant (passage) Adi

Page 2 of 7
Appendix 1 - Complete list of bird species potentially present within the Study Area

Ciconiiformes

Columbiformes

Coraciiformes

Species

Numenius tenuirostris

Common Name

Slender-Billed Curlew

Conservation Status

Protection Status

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Vagrant

Congregatory
Species*

Phalaropus fulicarius

Red Phalarope

Migrant (passage)

Phalaropus lobatus

Red-necked Phalarope

Migrant (passage)

Philomachus pugnax

Ruff-Reeve

Migrant (passage)

|Scolopax rusticola

Eurasian Woodcock

Migrant (breeding)

Tringa erythropus

Spotted Redshank

Migrant (passage)

Tringa glareola

Wood Sandpiper

Migrant (passage)

Tringa nebularia

Common Greenshank

Migrant (passage)

Tringa ochropus

Green Sandpiper

Migrant (passage)

Tringa stagnatilis

Marsh Sandpiper

Migrant (passage)

Tringa totanus

Common Redshank

Migrant (breeding)

Xenus cinereus

Terek Sandpiper

Migrant (passage)

Stercorariidae

Ardeidae

|Stercorarius parasiticus
|Stercorarius pomarinus
Ardea alba

Parasitic Jaeger
Pomarine Jaeger
Great Egret

App. Ill

Migrant (passage)
Migrant (passage)
Migrant (wintering)

Ardea cinerea

Grey Heron

Resident

!Ardea purpurea

Purple Heron

Migrant (breeding)

Ardeola ralloides

Squacco Heron

Migrant (breeding)

Botaurus stellaris

Great Bittern

Migrant (breeding)

Bubulcus ibis

Cattle Egret

Migrant (breeding)

Egretta garzetta

Little Egret

Migrant (wintering)

Ixobrychus minutus

Little Bittern

Migrant (breeding)

Nycticorax

Black-crowned Night Heron

Migrant (breeding)

Threskiornithidae
Columbidae

Plegadis falcinellus
Columba livia

Glossy Ibisa
Rock Pigeon

Migrant (breeding)
Resident

Columba oenas

Stock Dove

Migrant (breeding)

(Columba palumbus

Common Wood Pigeon

Migrant (breeding)

|Streptopelia decaocto

Eurasian Collared Dove

Resident

|Streptopelia turtur

European Turtle-dove

Migrant (breeding)

Pteroclididae
Alcedinidae

Pterocles orientalis
Alcedo atthis

Black-bellied Sandgrouse
Common Kingfisher

Resident
Migrant (breeding)

Coracidae

(Coracias garrulus

European Roller

Migrant (breeding)

Meropidae

Merops apiaster

European Bee-eater

Migrant (breeding)

Merops persicus

Blue-cheeked Bee-eater

Migrant (breeding)

Page 3 of 7
Appendix 1 - Complete list of bird species potentially present within the Study Area

Species

Upupidae Upupa epops
Cuculiformes Cuculidae Cuculus canorus

Falconiformes

Galliformes

Accipitridae Accipiter gentilis

Common Name

Eurasian Hoopoe
Common Cuckoo
Northern Goshawk

Conservation Status

Protection Status

App. Il
App. Ill

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Migrant (breeding)
Migrant (breeding)
Resident

Congregatory
Species*

Accipiter nisus

Eurasian Sparrowhawk

Migrant (breeding)

|Aquila chrysaetos

Golden Eagle

Resident

[Aquila heliaca

Eastern Imperial Eagle

Migrant (wintering)

Buteo buteo
Buteo rufinus
\Circaetus gallicus

Buzzard
Long-legged Buzzard
Short-toed SnakeEagle

Migrant (breeding)
Migrant (breeding)
Migrant (wintering)

Circus aeruginosus

Western Marsh-harrier

Migrant (breeding)

Circus cyaneus

Northern Harrier

Migrant (wintering)

Circus macrourus

Pallid Harrier

Migrant (passage)

Montagu's Harrier

Migrant (passage)

Greater Spotted Eagle

Migrant (wintering)

Haliaeetus albicilla

White-tailed Eagle

Migrant (wintering)

|Hieraaetus pennatus

Booted Eagle

Migrant (breeding)

Milvus migrans-

Kite

Migrant (breeding)

Neophron percnopterus

Egyptian vulture

Migrant (breeding)

Pandion haliaetus

Osprey

Migrant (passage)

Pernis apivorus

European Honey-buzzard

Migrant (breeding)

Falconidae Falco cherrug

Saker Falcon

Migrant (wintering)

Falco columbarius
Falco naumanni
Falco peregrinus

Merlin
Lesser Kestrel
Peregrine Falcon

Migrant (wintering)
Migrant (breeding)
Migrant (wintering)

Falco subbuteo

Eurasian Hobby

Migrant (breeding)

Falco tinnunculus

Phasianidae Alectoris chukar

Common Kestrel
Chukar

Resident
Resident

Coturnix coturnix

Common Quail

Migrant (breeding)

Perdix perdix

Grey Partridge

Resident

Phasianus colchicus

Common Pheasant
Black-throated Diver

Resident
Migrant (wintering)

Gaviiformes Gaviidae Gavia arctica
Gavia stellata

Gruiformes

Otididae Otis tarda

Red-throated Diver
Great Bustard

App. Il App. II

Migrant (wintering)

Migrant (passage)

Tetrax tetrax

Little Bustard

App. Il App. II

c|e

Migrant (wintering)

Page 4 of 7
Appendix 1 - Complete list of bird species potentially present within the Study Area

Passeriformes

Rallidae

Alaudidae

Species

Crex crex

Common Name

Corncrake

Conservation Status

Protection Status

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Migrant (breeding)

Congregatory
Species*

Fulica atra

Common Coot

Migrant (breeding)

Gallinula chloropus

Common Moorhen

Migrant (breeding)

Porphyrio porphyrio

Purple Swamphen

Resident

Porphyrio porphyrio

Purple Swamphen

Resident

Porzana porzana

Spotted Crake

Migrant (breeding)

(Zaporina pusilla
Alauda arvensis

Baillon’s Crake
Eurasian Skylark

Migrant (passage)
Migrant (breeding)

\Alaudala rufescens

Lesser Short-toed Lark

Resident

Calandrella brachydactyla

Greater Short-toed Lark
Horned Lark

Hfefefeqefefe[etedefe

Migrant (breeding)
Resident

|Eremophila alpestr
Galerida cristata

Crested Lark

Resident

Melanocorypha calandra

Calandra Lark

Resident

Bombycillidae

Bombycilla garrulus

Bohemian Waxwing

Migrant (wintering)

Certhiidae

Certhia familiaris

Eurasian Treecreeper

Resident

Corvidae

Corvus corax

Raven

Resident

Corvus corone

Carrion Crow

Vagrant

Corvus frugilegus

Rook

Resident

Corvus monedula

Eurasian Jackdaw

Migrant (wintering)

Corvus ruficollis

Raven

Resident

Garrulus glandarius

Eurasian Jay

Resident

Pica pica

Black-billed Magpie

Resident

Pyrrhocorax pyrrhocorax

Red-billed Chough

Resident

Emberizidae

Calcarius lapponicus

Lapland Bunting

Migrant (wintering)

Emberiza calandra

Corn Bunting

Resident

clefelefefefefefelelelefelefel}e|efelofefele}ele

Emberiza citrinella Yellowhammer Lc App. Il Resident
Emberiza hortulana Ortolan Bunting Lc App. Ill Migrant (breeding)
Emberiza melanocephala Black-headed Bunting Lc App. Ill Migrant (breeding)
Emberiza schoeniclus Reed Bunting Lc App. Il Migrant (wintering)
Fringillidae |Carduelis carduelis European Goldfinch Lc App. Il Migrant (passage)
\Carpodacus erythrinus Scarlet rosefinch Lc App. Il Migrant (breeding)
Chloris chloris European Greenfinch Lc App. Il Resident
\Coccothraustes coccothraustes Hawfinch Lc App. Il Migrant (wintering)
Fringilla coelebs Common Chaffinch Lc App. Ill Migrant (wintering)
Fringilla montifringilla Brambling Lc App. Ill Migrant (passage)

Page 5 of 7
Appendix 1 - Complete list of bird species potentially present within the Study Area

Species

Linaria cannabina

Common Name

Linnet (Eurasian Linnet)

Conservation Status

Protection Status

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Resident

Congregatory
Species*

Linaria flavirostris

Twite

Migrant (breeding)

Loxia curvirostra

Red Crossbill

Resident

Pyrrhula pyrrhula

Eurasian Bullfinch

Migrant (passage)

|Spinus spinus

Eurasian Siskin

Migrant (wintering)

Hirundinidae

Delichon urbicum

Northern House Martin

Migrant (breeding)

Hirundo rustica

Barn Swallow

Migrant (breeding)

Riparia riparia

Sand Martin

Migrant (breeding)

Laniide

Lanius collurio

Red-backed Shrike

Migrant (breeding)

Lanius excubitor

Great Grey Shrike

Migrant (wintering)

Lanius minor

Lesser Grey Shrike

Migrant (breeding)

Motacillidae

|Anthus campestris

Tawny Pipit

Migrant (breeding)

Anthus cervinus
Anthus trivialis

Red-throated Pipit
Tree Pipit

Migrant (passage)
Migrant (passage)

Motacilla alba

White Wagtail

Migrant (breeding)

Motacilla flava

Yellow Wagtail

Migrant (breeding)

Muscicapidae

Cercotrichas galactotes

Rufous-tailed Scrub-robin

Migrant (breeding)

\Cyanecula svecica

Bluethroat

Migrant (breeding)

Erithacus rubecula

European Robin

Resident

Ficedula hypoleuca

European Pied Flycatcher

Migrant (passage)

Ficedula parva

Red-breasted Flycatcher

Migrant (breeding)

Luscinia luscinia

Thrush Nightingale

Migrant (passage)

Muscicapa striata

Spotted Flycatcher

Migrant (breeding)

Oenanthe hispanica

Eastern Black-eared Wheatear

Migrant (breeding)

|Oenanthe isabellina

Isabelline Wheatear

Migrant (breeding)

|Oenanthe oenanthe

Northern Wheatear

Migrant (breeding)

Oenanthe pleschanka

Pied Wheatear

Migrant (breeding)

Black Redstart

Vagrant

|Saxicola rubetra |Whinchat Lc App. Il Migrant (breeding)
|Saxicola torquatus Common Stonechat Lc App. Il Migrant (breeding)
Oriolidae Oriolus oriolus Eurasian Golden Oriole Lc App. Il Migrant (breeding)
Paridae Parus ater Coal Tit Lc App. Il Resident
Parus bokharensis Turkestan Tit Lc App. Il Vagrant
Parus caeruleus Blue Tit Lc App. Il Resident

Page 6 of 7
Appendix 1 - Complete list of bird species potentially present within the Study Area

Species

Parus major

Common Name

Great Tit

Conservation Status

Protection Status

Obs./ Liter.

Resident/Migrant
(Breeding/ Wintering/
Passage)

Resident

Congregatory
Species*

Passeridae

Passer domesticus

House Sparrow

Resident

Passer hispaniolensis

Spanish Sparrow

Vagrant

Passer montanus

Tree Sparrow

Resident

Petronia petronia

Rock Sparrow

Resident

Remizidae

Remiz pendulinus

Eurasian Penduline Tit

Migrant (passage)

Sittidae

|Sitta neumayer

Western Rock Nuthatch

Resident

|Sitta europaea

‘Wood Nuthatch

Resident

Sturnidae

Pastor roseus

Rosy Starling

Migrant (breeding)

|Sturnus vulgaris

Common Starling

Resident

Sylviidae

Strigiformes Strigidae

[Notes

|Acrocephalus arundinaceus

Great Reed Warbler

Migrant (breeding)

(Acrocephalus dumetorum

Blyth’s Reed Warbler

Migrant (passage)

[Acrocephalus melanopogon
|Acrocephalus palustris

Moustached Warbler
Marsh Warbler

Migrant (breeding)
Migrant (breeding)

[Acrocephalus schoenobaenus

Sedge Warblerk

Migrant (breeding)

|Acrocephalus scirpaceus

Eurasian Reed Warbler

Migrant (breeding)

Iduna pallidus

Eastern Olivaceous Warbler

Migrant (breeding)

Locustella fluviatilis

Eurasian River Wabler

Migrant (passage)

Locustella naevia

Common Grasshopper Warbler

Migrant (passage)

Phylloscopus collybita

Common Chiffchaff

Migrant (passage)

Phylloscopus trochiloides

Greenish Warbler

Migrant (passage)

Phylloscopus trochilus

Willow Warbler

Migrant (passage)

Sylvia atricapilla

Blackcap

Migrant (breeding)

Sylvia borin

Garden Warbler

Migrant (breeding)

Sylvia communis

Common Whitethroat

Migrant (breeding)

Sylvia curruca
Otus scops

Lesser Whitethroat
Common Scops Owl

cfelefefefelelefelefefefe}edelefelefe}efe}elelelejo}r

Migrant (breeding)
Migrant (breeding)

Strix aluco

Tawny Owl

rc

Resident

*Important Bird Area (IBA) code is given for those species that can potentially fulfil the following global site criteria for congregatory species (A4): A4i = aggregations of water birds (>1% of biogeographic population);
A4ii= aggregations of sea/land birds (> 1% of biogeographic population); A4iii= aggregations of more than 20,000 water birds; A4iv = species at migration ‘bottleneck site’ (Sklyarenko et al., 2008).

Page 7 of 7
Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix F — Hydrological Report

805120.GLA.R.003. Revision BS Page 448 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
WOOd.

Masdar

Area 60 Solar Hydrology Study

Baseline Hydrology and Flood
Risk Appraisal

Wood Group UK Limited —- March 2021
d Group UK Limited

wood.

Report for

Jatin Batra
PV Engineer
Masdar

Main contributors

Jack Park
Francesca Hurt
Bidur Ghimire

Issued by

Francesca Hurt

Copyright and non-disclosure notice

The contents and layout of this report are subject to copyright
owned by Wood (© Wood Group UK Limited 2021) save to the
extent that copyright has been legally assigned by us to
another party or is used by Wood under licence. To the extent
that we own the copyright in this report, it may not be copied
or used without our prior written agreement for any purpose
other than the purpose indicated in this report. The
methodology (if any) contained in this report is provided to
you in confidence and must not be disclosed or copied to third
parties without the prior written agreement of Wood.
Disclosure of that information may constitute an actionable
breach of confidence or may otherwise prejudice our
commercial interests. Any third party who obtains access to
this report by any means will, in any event, be subject to the
Third Party Disclaimer set out below.

Approved by

Richard Breakspear

Wood

Floor 23

25 Canada Square
Canary Wharf

London £14 5LQ

United Kingdom

Tel +44 (0)20 3215 1610

Doc Ref. 805120.R.004
\\att5-fs7\shared2\projects\43191 technical advisor - masdar

200mw solar park, azerbaijan\deliver stage\d
design_technical\reports\805120.r.004.docx

Third party disclaimer

Any disclosure of this report to a third party is subject to this
disclaimer. The report was prepared by Wood at the instruction
of, and for use by, our client named on the front of the report.
It does not in any way constitute advice to any third party who
is able to access it by any means. Wood excludes to the fullest
extent lawfully permitted all liability whatsoever for any loss or
damage howsoever arising from reliance on the contents of
this report. We do not however exclude our liability (if any) for
personal injury or death resulting from our negligence, for
fraud or any other matter in relation to which we cannot legally
exclude liability.

Management systems

This document has been produced by Wood Group UK Limited
in full compliance with our management systems, which have
been certified to ISO 9001, ISO 14001 and ISO 45001 by Lloyd's
Register.

Document revisions

No. _ Details Date
1 Hydrology Report February
2021
2 Revision to Ch 3 following client March 2021
comments

wood.

Executive summary

Wood Group UK was appointed by Wood Clean Energy on behalf of Masdar for the provision of a
hydrological study to support the development of a new solar project at Area 60, approximately 60km south-
west of Baku, Azerbaijan.

A 2D catchment-wide pluvial hydraulic model has been developed in InfoWorks ICM software to characterise
the baseline flood hazard at the Site. The model has been developed using a combination of local
topographic survey data and various wider global and commercially available datasets.

The rainfall events applied to the hydraulic model have been generated using Extreme Value Analysis (EVA)
undertaken on rainfall gauge data from Alat, and subsequent IDF curves. A critical duration analysis was
undertaken to determine the storm duration which produces the greatest flood depths and discharge across
the Site. The model was subsequently run with four design rainfall hyetographs.

The model results were processed to produce GIS and mapped outputs of maximum flood depth and velocity,
and further tabulated at key locations across flowpaths intersecting the Site. The recorded maximum depth
and velocity result across the Site should be used to form the basis of watercourse crossing and any flood
resilience measures required.

Sensitivity testing of the model was carried out to quantify the impact on the results in response to variations
in key parameters and assumptions made in the baseline model. These included the topographic adjustment
applied to the wider topography dataset, Manning's n roughness coefficient and the rainfall runoff coefficient.
The results of these tests were compared against the baseline modelling to assess the sensitivity of the model
to these parameters.

4) © ns cnup Ue une wood.
Contents
1. Introduction 7
1.1 Study aims and objective 7
1.2 Sources of data 7
1.3 Terminology 8
Annual Exceedance Probability (AEP) 8
14 Document structure 8
2. Site description 9
2.1 The Project Site
3. Catchment characteristics 10
3.1 Geology 10
3.2 Soils 11
3.3 Land-cover 12
3.4 Hydrogeology 13
4. Topography and drainage 14
4 Topography 14
Project site survey 14
Topography data for the wider area 16
42 Catchment and drainage analysis 19
5. Climate and rainfall data analysis 21
5.1 Climate 21
5.2 Rainfall analysis 21
Data used 22
Methodology 23
IDF curves generation 26
5.3 Rainfall Hyetographs 28
Cumulative Rainfall Profile (CRP) 28
Critical duration 29
Design Hyetographs 33
54 Climate change 33
6. Flood modelling 35
6.1 Overview of approach 35
6.2 Hydraulic model build 35
Software 35
March 2021
Doc Ref. 805120.R.004
soup ues wood.

Model domain 36
Terrain model 37
Surface roughness 37
63 Runoff coefficients 38
6.4 Model results summary 41
Flood depths 4
Flow velocities 44
65 Sensitivity testing 45
Hyetograph profile 45
Manning's n roughness coefficient 47
Runoff coefficient 49
Topography 51
7. Conclusions and recommendations 54
71 Flood risk summary 54
7.2 Recommendations for managing flood risk 54
Table 1.1 Key sources of data 7
Table 5.1 Elevation and distance of RG stations relative to the Area 60 solar development site 23
Table 5.2 Alat station AMAX from for daily cumulative rainfall 24
Table 5.3 Growth factors and Rainfall depths 26
Table 5.4 Comparison for 24-hour and 12-hour maximum depth (mm). 27
Table 5.5 Finalised rainfall DDF values (mm) 27
Table 5.6 Finalised rainfall IDF values (mm/hr) 28
Table 5.7 Peak flood depths at 2D network results points 31
Table 6.1 Roughness coefficients for land-use types 37
Table 6.2 WetSpa runoff coefficient methodology (Liu and De Smedt, 2004) 39
Table 6.3 Maximum flood depths at result point locations across the Site 4B
Table 6.4 Runoff coefficient sensitivity results 46
Table 6.5 Manning's n roughness coefficient sensitivity test schematisation 47
Table 6.6 Manning's n roughness coefficient sensitivity results 47
Table 6.7 Runoff coefficient sensitivity results 49
Table 6.8 Topography sensitivity test results 52
Figure 2.1 PV Plant site boundary 9
Figure 3.1 Simplified geological map of the South Caspian area (Brunet et al, 2003) 10
Figure 3.2 USDA soil textural triangle "
Figure 3.3 ESACCI-LC land cover 12
Figure 4.1 Topographic survey of Area 60 conducted by ARPA (2020) 15
Figure 4.2 Topographic survey vs. AW3D DSM disparity 16
Figure 4.3 Finalised topography dataset 7
Figure 4.4 Topography overview 18
Figure 4.5 Contributing catchments and drainage overview 20
Figure 5.1 Azerbaijan Koppen-Geiger classification (Beck et al, 2018) 21
Figure 5.2 NOAA rainfall stations 22
Figure 5.3 Alat annual total rainfall 23
Figure 5.4 Huff Q4 rainfall profile for 6-hour 1% AEP event 29
Figure 5.5 Spatial distribution of the critical duration - overview 30
Figure 5.6 Critical duration assessment and network result points 31
Figure 5.7 Combined 3-hour duration design hyetographs 33
Figure 5.8 HADCN3 annual rainfall climate change projections: 2011-2040; 2041-2070; 2071-2100 (MENR 2015) 34
Figure 6.1 2D model domain 36
Figure 6.2 Model Roughness Zones 38
Figure 6.3 WetSpa estimated runoff coefficients 40
Figure 6.4 Comparison of net rainfall hyetographs produced by the SCS-CN and spatially varying runoff approaches 41
Figure 6.5 1% AEP maximum flood depths and result point locations 42

© Wood Group UK Limited

Figure 6.6 1% AEP maximum flood velocities
Figure 6.7 Topographic join boundary profile
Figure A.1 10% AEP Huff Q4 3-hour duration hyetograph
Figure A.2 4% AEP Huff Q4 3-hour duration hyetograph
Figure A.3 2% AEP Huff Q4 3-hour duration hyetograph
Figure A.4 1% AEP Huff Q4 3-hour duration hyetograph

Bibliography

56

Appendix A Rainfall hyetographs
Appendix B Peak flood depth maps
Appendix C Peak flood velocity maps

cjoup urine wood.

1. Introduction

1.1. Study aims and objective

The objective of this study is to undertake a hydrological assessment at a proposed Photovoltaic (PV) Power
Plant in Eastern Azerbaijan, 60km south-west of Baku, referred to hereafter as the Project site. The study aims
to review available data on climate, topography, geology, and hydrology, and to determine the potential
flood risk to the site using a hydraulic model. The model outputs will provide the site designers with a
constraints map to allow flood risk and flow paths across the site to be considered when finalising the site
design.

The specific objectives of the hydrological study are defined below:
e  Characterise baseline conditions for the Project site;
e Identify potential flood hazards;

e Quantify flood hazards as far as possible, based on existing datasets and hydraulic modelling of
rainfall-runoff across the site; and

e Provide guidance for the future site design including a comment on requirements for
watercourse crossings and flood resilience measures.

1.2 Sources of data

Sources of data and other information used to inform the study are listed in Table 1.1.

Table 1.1 Key sources of data

Data Description Body Source
Site Topographical Azerbaijan Risk Masdar
Topographical survey conducted _—Professionals
Survey in Area 60 of Association (ARPA)

Qobustan,

Azerbaijan (2020)

Geotechnical Geotechnical and Azerbaijan Risk Masdar
and Geological geological survey _Professionals
Survey conducted in Area Association (ARPA)

60 of Qobustan,

Azerbaijan (2020)

Advanced Land Digital Surface Japan Aerospace https://www.aw3d,jp/en/products/standard/
Observing Model (DSM) of Exploration Agency

Satellite 2.5m resolution for

(ALOS) World surrounding areas

3D-30m of the site, derived

(AW3D) Digital from ALOS stereo

Surface Model satellite imagery

(DSM) (2006-2011). The
data has a 5m
RMSE.

cjoup urine wood.

Data Description Body Source
Soil and Soil content grid to International Soil https://data.isric.org/geonetwork/srv/eng/catalog.search#/home
Terrain be used in Reference and
Database calculating Information Centre

infiltration (ISRIC)
Land Use Cover Global land cover —_ European Space http://cci.esa.int/hrlandcover

map obtained Agency Climate

2015, using Change Initiative

Sentinel-1 and (ESACC)

Sentinel-2 data.

Daily Rainfall Daily rainfall gauge National Oceanic and _https://www.ncdc.noaa.gov/
Gauge Data data for five nearby Atmospheric
stations (1881- Administration (NOAA)
2017)
Sub-Daily 3-hourly rainfall Azerbaijan Azerbaijan Hydrometeorological Service
Rainfall Gauge gauge data for the + Hydrometeorological
Data Alat gauge Service

1.3. Terminology

Annual Exceedance Probability (AEP)

In this report, the probability of a flood occurring is expressed in terms of Annual Exceedance Probability
(AEP), which is the inverse of the long-term average return period. For example, the 1 in 100-year flood can
be expressed as the 1 in 100 or 1% AEP flood, which has a 1 in 100 or 1% chance of being exceeded in any
year.

1.4 Document structure

The report is divided into seven as summarised below:
1. Introduction - Introductory section and definition of the aims and objectives of the study;

2. Project site description - Introduces the location of the site, and provides a brief overview of
the site characteristics;

3. Catchment characteristics -Provides a description of the relevant characteristics of the site and
its surroundings, including geology, soils, topography, land use and hydrogeology;

4. Topography and drainage - Describes the topography of the sit, data processing, and the
natural drainage networks and channels in the surrounding area;

5. Rainfall data analysis and climate _- Describes the climate of Azerbaijan, characterising the
rainfall and presents the extreme rainfall intensity-duration-frequency statistics for the site;

6. Flood modelling methodology and results - Provides an overview of the process undertaken in
assessing flood risk on the site, including a description of the hydrological and hydraulic
modelling methods applied, and presentation of the results; and

7. Conclusions and recommendations - Summarises the main points arising from the assessment,
and provides recommendations for flood risk management for the Project.

spun wood.

2. Site description

2.1. The Project Site

The Project site occupies an area of 551 acres and can be seen in Figure 2.1. It is located within an area
characterised by the presence of mud volcanoes, approximately 60 km south-west of the capital Baku and 11
km north-west of the coastal town of Alat. The site is predominantly covered by sparse herbaceous
vegetation and crossed by numerous unsurfaced footpaths and tracks. There are no settlements within the
site boundary, however, there are several minor unnamed settlements located to the north-west, north, and
east of the Project site.

There are no perennial watercourses within the site, although satellite imagery and topographic data
identifies several drainage channels in the northern portion of the site flowing in a northerly direction
towards Qobustan. The most significant drainage channel originates to the south-east of the site boundary
and captures run-off from the adjacent mud volcano situated 1.5 km East of the site boundary.

Figure 2.1 PV Plant site boundary

'

Map data ©2015 Google

[10] - yonscveun ve uns wood.

3. Catchment characteristics

3.1 Geology

The geology of Azerbaijan is described in detail by Alizadeh et al. (2016). The varying relief and geology
strongly influence climate, hydrology and hydrogeology. The majority of the country consists of sedimentary,
volcanic-sedimentary, volcanic and terrestrial deposits across almost the entire stratigraphic range beginning
from Pre-Cambrian and through to the Holocene. Figure 3.1 below shows a simplified overview of the
geology of the South Caspian area.

Figure 3.1 Simplified geological map of the South Caspian area (Brunet et al, 2003)

42°0'0"E 944°0'0"E 46°0'0"E 48°0'0"E 50°O'0"E 52°0'0"E 54°0'0"E 56°0'0"E

42°0'0'N

<=
S
°
S
=

40°0'0"N

38°0'0"N
38°0'0"N

36°0'0"N

0} 55110 220

36°0'0"N

42°0';0"E §9= 44°0'0"E— 46°0'0"E- 4B°0'0"E | SOTO'O"E | «S2°0'0"E 554° 0'0"E

HHI aiterz_ tess 010_Conczsie Oragen
Cretaceous Cainozole accretion zones with ophioites
mainly Cretaceous magmatic arc

racic _ Cretaceous magmatic are
formed Eocene rifled basins

— Country_Borders

. ligocene _ Quaternary moliasse basin |__| Eocene magmatic arc
Se Alpine foldbett HB continontat_terranes
gums; [2 lotigecene _ Quaternary moltasse basin [__] Palaeozoic basement

— Strike_Stip_Faunt

A review of the bedrock and superficial geology indicates that the study area is located within a region of
Neogene and Quaternary sediments, with a mix of recent volcanic rock and thick clay rich sedimentary
sequences. This is supported by the findings of the geotechnical and geological survey undertaken by
Masdar (August 2020), which suggested that the underlying geology is dominated by sedimentary
complexes. Alluvial-deluvial (edQIV) sediments overlay the bedrock geology and are typically of 2m depth,
though reach up to 6m deep in some regions of the Site.

wood.

The region is subject to significant tectonism due to its location on an active zone of crustal deformation,
caused by the collision of the Arabian and Eurasian tectonic plates. Mud volcanism is present throughout,
caused by the upwelling of clay deposits (due to tectonic compression) and the migration and release of gas
from shallow, hydrocarbon-rich, deposits.

A review of images of the Gobustan Mud Volcano, approximately 5 km to the south-east of the site
boundary, suggests that such volcanism is modern and active. Aerial photography also indicates mud flows
due to volcanism have occurred a range of other site close to the study area. The closest visible mud flow is
located approximately 1.6 km to the east, with outwash fanning out to the west (i.e., towards the Project site),
though information relating to the age and relative timing of this event is unavailable.

3.2 = Soils

Soils were classified using the USDA (United States Department of Agriculture) soil textural triangle
(USDA, 1999), which defines soil texture classes according to the distribution of size classes of
mineral particles less than 2 mm in diameter. The USDA soil textural triangle is shown in Figure 3.2
below.

Figure 3.2 USDA soil textural triangle

100,

a a a a a a a
« Sand Separate, %

The geotechnical and geological survey found that the soils across the Site are typically clay based, of grey
and yellowish-brown-grey colour. These contain carbonate dust veins, sandstones, and sand layers, and are
sometimes stratified.

A 250 m resolution grid defining the separate percentages of clay, silt and sand was acquired from
SoilGrids.org, a global database provided by the International Soil Reference and Information Centre (ISRIC).
Across the proposed Site, grid squares give an average clay-silt-sand percentage of 35-46-19. The dominant
soil types across the Site are Silty Clay Loam and Clay Loam, which align to the findings of the geological
survey.

te) sons coup us nes wood,

3.3 Land-cover

Land-cover across the Project site has been analysed in several ways. Aerial imagery was initially used in
combination with site photographs obtained from the site visit in 2020. The vast majority of the site is bare
earth with sparse herbaceous vegetation. Some land is being used for livestock grazing. Other land-covers
within the site include a network of unsurfaced tracks and footpaths, and a small man-made lake at the
eastern boundary of the site. There are no buildings within the site boundary, although the topographical
survey and analysis of satellite imagery identifies minor settlements to the north and east of the site
boundary, in addition to a further man-made lake and a cemetery to the south of the site.

Global land-cover datasets have been downloaded from several sources, including the European
Environment Agency (EEA), Copernicus, and the European Space Agency Climate Change Initiative (ESACCI-
LC). The three datasets are of varying spatial resolution and provide differing levels of classification. The EEA
dataset defines the land-covers within the site broken down into a mixture of ‘shrub cover (deciduous)' and
‘cultivated and managed areas’. The Copernicus dataset provides the greatest spatial resolution of the three
datasets and defines the majority of the site as ‘herbaceous vegetation’, with several isolated regions of
‘cropland’. The ESACCCI-LC dataset disaggregates the land-uses within the site to ‘Sparse vegetation (tree
shrub herbaceous cover) <15%' and ‘Sparse herbaceous cover <15%'. The ESACCI-LC dataset provides the
greatest level of agreement with satellite imagery and photos of the site and surrounding areas, and
therefore has been used as a basis to represent the land-cover in the flood model. Neither the satellite
imagery or site photos show evidence of the presence of cropland within the site as the EEA and Copernicus
datasets suggest. The ESACCI-LC land-use data is displayed in Figure 3.3.

Figure 3.3. ESACCI-LC land cover

ee

fms

(3 Site Boundary
ESACCI-LC Land-Use
(i Shuubland

| [ Shrubland deciduous

| Sparse vegetation (tree shrub
herbaceous cover) (<15%)
{= Sparse herbaceous cover
(<15%)
I Urban areas
|” Bare areas
[ Consolidated bare areas
k [Hl Water bodies

0 1 2km
Le
eal ‘© OpenstreetMtap contributors

o soos cinup uti wood,

3.4 Hydrogeology

The groundwater water system is expected to be dominated by the presence of older (connate) water
associated with the upwelling and decompression of saturated sedimentary material. Evidence of this can be
observed from a review of photographs of the mud volcanoes, where water ponds are noted in surface
depressions close to these sources.

Rates of modern groundwater recharge are expected to the low, given the low annual average rainfall
(typically less than 200mm year) combined with the potentially low permeability of the superficial material,
given the dominance of clay rich sediments.

Groundwater was not recorded at any level during the drilling works or borehole and trial pits carried out
during the geotechnical and geological survey. No evidence has been presented to suggest that there is
active baseflow accretion to the surface drainage network, suggesting either that the water table is deep or
that the sediments do not form a significant aquifer due to the low permeability of the substrate. In either
case, the risk of persistent groundwater flooding is considered to be low.

fa) - yonscveun ve uns wood.

4. Topography and drainage

4.1. Topography

Project site survey

The topography of the site and surrounding area was captured in a ground survey conducted by ARPA in
2020 (Figure 4.1).

The survey indicates that the elevation at the Project site varies from 149m AMSL (Above Mean Sea Level) in
the south-west of the site, to a minimum of 60m AMSL in the north-east. The site spans a catchment divide,
with the northern portion and majority of the site sloping north, whilst the southern portion slopes to the
south-east. The gradient of the slope across most of the site is shallow, with the vast majority of land having
a slope of less than 3°. Steeper sloped regions are observed in the entrenched drainage channels that drain
northwards, with localised slope angles of up to 21°.

The survey extent was refined to remove suspected erroneous elevation points identified along the survey
extent boundaries to the south and east, identified via comparison against the AW3D DSM described below.

Site boundary

il

sy extent
Survey contour line (Irn)

Hevation (mAMSL)

|
J
ey
ey
||
—
iz
i:
Zz
|
|

Figure 4.1
Survey

© « oou cup ur tne wood.

Topography data for the wider area

A Digital Surface Model (DSM) of the wider site area was acquired from ALOS in order to characterise the
wider topographic context of the site and include the full contributing catchment areas intersecting the site.
A Digital Surface Model differs from a Digital Terrain Model in that it has not had surface features such as
vegetation and trees filtered and removed to express the ground or terrain elevation only. However, as the
Project site appears to be predominantly bare earth with sparse vegetation it was deemed that a DSM would
be acceptable to use. The supplied DSM had a spatial resolution of 2.5 m.

The ALOS AW3D DSM was analysed against the Project site topographical survey to determine the degree of
agreement between the two separate datasets. A raster calculator tool, within the GIS software QGIS, was
used to subtract the DSM from the topographical survey model for the area of overlap. The mean divergence
of the wider DSM from the topographic survey data was +1.49m, with a standard deviation of 1.23. The
disparity between the wider DSM and topographic survey model is most evident on the northern boundary
of the of the survey extent, illustrated in Figure 4.3 below, showing a combined dataset with no blending
distance. There is a marked ‘edge’ visible at the join boundary between the two datasets, suggesting strong
evidence for a datum shift.

Figure 4.2 Topographic survey vs. AW3D DSM disparity

a ‘ BMT

(1) Site Boundary

Elevation (mASL)
[50

is

M110

170
| 200

© OpenStreetMap contributors.

Based on the above analysis, the wider DSM has been adjusted using the raster calculator tool within QGIS to
account for the mean divergence of +1.49m and integrated with the site survey data using a blending
distance of 50m to further smooth the transition between the two datasets. The resulting topography layer is
shown in Figure 4.3, displaying the improved transition between the survey and wider DSM datasets.

March 2021
Doc Ref. 805120.R.004
@ - yonscious ve unt wood.

Figure 4.3 Finalised topography dataset

(1 Site Boundary
Elevation (mASL)
so

miso

BH 110

Hl 140

BB i70

| 200

© OpenStreetMap contributors.

Figure 4.4 below shows the wider topographic overview of the finalised topographic dataset discussed above,
including the extent of the topographic survey and refined extent. This formed the terrain model as a basis
for the subsequent flood modelling (detailed in section 6.2) and preliminary topographic analysis to
determine the runoff pathways and extent of contributing catchments, as described below.

March 2021

Doc Ref. 805120.R.004
eee
Site boundary

Survey Extent

Clipped Survey Extent

Hevation (mAMSL)
40

Onn

140
170
200
—_

2 Coen copy ight Ale genset, ie ot runt c@rALNOO'7FE

Masdar
Area 60 Solar Hydrology Study

Figure 4.4
Topographic Overview

wood.

cjoup urine wood.

4.2. Catchment and drainage analysis

Detailed drainage and catchment analysis has been undertaken on the wider site topography to identify key
runoff pathways and delineate the extent of the contributing rainfall-runoff catchments intersecting the site.
This was carried out using ArcHydro tools within the ArcGIS software based on the integrated topography
dataset described above. The combined topographic model was conditioned to fill sinks and depressions,
allowing for the continuous drainage of water to be modelled. The analysis confirmed the location of the
ephemeral watercourses identified from the aerial imagery analysis draining in a Northerly direction across
the site. The extent of the contributing catchments and drainage pathways can be seen in Figure 4.5.

As part of the analysis, flow accumulation is analysed whereby each elevation grid cell is assigned a flow
accumulation value relating to the number of cells upstream of that cell that drain into it. The contributing
sub-catchments and drainage lines have been generated using the default flow accumulation value,
representing 1% of the maximum recorded flow accumulation within the area of interest. Therefore, drainage
lines are only initiated and defined whereby a cell has a flow accumulation value greater than 1% of the
maximum recorded value within the catchment.

[7 site boundary
[E77 Contributing catchment

Sub-Catchments

Drainage Lines

Elevation (mAMSL)
“40

ONNEOL|

140
170
200
—_
2 Se copy tt Ae te eeed, Leese rue AL ON TTE

Masdar
Area 60 Solar Hydrology Study

Figure 4.5
Catchment and Drainage Analysis

wood.

cjoup urine wood.

5. Climate and rainfall data analysis

5.1. Climate

The climate of Azerbaijan is diverse and strongly dictated by the topographic landscape of the country, with
influences from the Greater Caucasus, Lesser Caucasus, Talysh and North Iranian mountains. The koppen-
geiger climate classification for Azerbaijan is shown in Figure 5.1 below, and the approximate Project site
location indicated in red.

Figure 5.1 Azerbaijan Koppen-Geiger classification (Beck et al, 2018)

Koppen-Geiger climate classification map for Azerbaijan (1980-2016)

The central portion of the country in the Kur-Araz lowland between the Greater and Lesser Caucasus is
largely cold and arid, with mean annual precipitation of less than 200 mm. The Greater and Lesser Caucasus
bounding the country to the north and south have temperate and sub-tropical climates on the foothills and
plains. The greatest annual precipitation is observed in these regions, with mean annual rates of up to
1600mm and greater.

5.2 Rainfall analysis

Rainfall analysis has been carried out to generate Intensity Duration Frequency (IDF) and Depth Duration
Frequency (DDF) curves which are required to estimate rainfall depths for various event durations and
frequencies. The definition of design events for further analysis such as surface runoff rates, attenuation
volume requirements and the design of drainage components require the data from the IDF curve. This
analysis has been carried out for the provision of a hydrology study for Area 60 solar project, located 60 km
south-west of Baku, Azerbaijan.

The approach adopted here uses observed daily data from Alat rain gauge station, considered to be
representative of the Site. Maximum daily rainfall depths for events up to 0.001% AEP will be calculated from
extreme value analysis for daily rainfall, assuming a suitable statistical distribution for the rainfall.

2021
05120.R.004

(22) - yonscious ve unt wood.

The IDF generated will be used to estimate various duration rainfall hyetographs to inform hydraulic
modelling that will be carried out for flood risk and drainage assessments. The total maximum 24-hour
rainfall depths will be reported for various return periods and total rainfall hyetographs will be reported for
durations 0.5-hour, 1-hour, 3-hour, 6-hour and 12-hours for the 1% AEP event.

Data used

Daily rainfall data for 84 years (from 1936 to 2019) were used for the rainfall analysis. Publicly available global
data from NOAA's National Centers for Environmental Information (NCEI) were downloaded for period 1936
to 1991. A comparative study on the daily cumulative rainfall depths and annual mean rainfall depths were
carried out for five following rain gauge stations around the Project site:

Alat;

Baku;
Gazimammad;
Saljny; and
Neftchala.

yWRWNS

The location of the rain gauge stations is presented in Figure 5.2. The distance and elevation of the rain
gauge stations from the Project site were also taken into consideration and are presented in Table 5.1.

Figure 5.2 NOAA rainfall stations

(Site Boundary
Qe Rainfall Station

0 20 40 km
k= 0
© OpenStreetMap contributors.

March 2021

Doc Ref. 805120.R.004
eee
(23) = vines crus Ue une wood.

Table 5.1 Elevation and distance of RG stations relative to the Area 60 Project site

RG Station: Project site  Alat| Baku © Gazimammad _Saljny Neftchala
Elevation, m 117 16 47 5 -20 -24
(AMSLI)*

Station distance - 8 56 37 61 rl

from site, km

Distance from 6 2 5 40 32 5
Caspian Sea, km

* As an inland sea, the Caspian Sea has a typical surface level of around -28m relative to AMSL.

Considering available data period and the proximity from the Project site, Alat was chosen as the most
representative rain gauge site. Therefore, further rainfall data from Alat rain gauge station was purchased
from the National Hydrological Service Azerbaijan for period 1990 to 2019. These data were supplied as 12-
hourly (1990 to 2015) and 3-hourly (2016 to 2019) cumulative rainfall depth data.

Methodology

Daily rainfall depth series was prepared for all five above rainfall gauge stations introduced above and a
comparison was made of annual cumulative rainfall at Alat with that at the other four stations to check the
consistency of available data. It was found that Alat gauge data was consistent and fit for use in an EVA. A
decision was made to purchase recent years data (1990 to 2019) for Alat from the National Hydrological
Service Azerbaijan to compare with the overlapping period (1990 and 1991) and add to the rainfall series. A
corrected dataset for the years 1990 and 1991 was then provided to Wood as the data for these two
compared years were found to be erroneous. All other year rainfall data was considered to be correct.

Some missing daily data for the Alat gauge were filled with the help of available other station data using the
Normal Precipitation Ratio method. The Normal Precipitation Ratio method uses long term annual average
rainfall from the surrounding station and proportionately estimating the rainfall for the storm. Thus, a daily
series for entire period (1936 to 2019) was prepared and taken further for the EVA analysis and then for IDF
curve generation, as shown in Figure 5.3 below.

Figure 5.3 Alat annual total rainfall

Alat - Annual Total Rainfall (mm)

400
350
= 300
£ 250
2 200
S 150
é 100

ently
i)

1936 1943 1950 1957 1964 1971 1978 1985 1992 1999 2006 2013
Year

soup ues wood.

Rainfall EVA analysis

Annual maximum rainfall series from the daily cumulative rainfall depths (mm) were prepared to carry out the
EVA analysis as shown in Table 5.2 below.

Table 5.2 — Alat station AMAX from for daily cumulative rainfall

Year AMAX (mm) Year AMAX (mm)
1936 16.00 1978 27.10
1937 25.40 1979 25.70
1938 28.80 1980 31.90
1939 16.20 1981 25.70
1940 15.20 1982 29.30
1941 22.30 1983 19.60
1942 29.50 1984 26.70
1943 19.80 1985 19.90
1944 38.10 1986 16.00
1945 39.50 1987 43,00
1946 34.50 1988 30.30
1947 51.40 1989 19.20
1948 6.00 1990 17.70
1949 38.70 1991 21.10
1950 22.60 1992 25.70
1951 18.90 1993 16.20
1952 25.50 1994 13.20
1953 11.20 1995 24.40
1954 20.60 1996 30.20
1955 27.40 1997 20.00
1956 33.70 1998 9.60
1957 17.10 1999 38.20
1958 23.30 2000 17.00
1959 14.20 2001 18.10
1960 23.90 2002 18.80
1961 31.90 2003 30.20

(2s ) Sonsini wood,

Year AMAX (mm) Year AMAX (mm)
1962 22.10 2004 22.20
1963 46.30 2005 19.00
1964 14.70 2006 24.20
1965 14.00 2007 30.70
1966 56.99 2008 23.70
1967 15.70 2009 32.00
1968 18.02 2010 20.20
1969 15.19 2011 18.40
1970 22.27 2012 27.20
1971 9.01 2013 19.70
1972 15.56 2014 30.40
1973 16.83 2015 25.20
1974 32.39 2016 21.90
1975 10.11 2017 16.00
1976 18.19 2018 10.20
1977 32.80 2019 10.20
Total years 84 years
Average annual daily maximum 23.55 mm

spun wood.

The EVA analysis was carried out assuming a Gumbel distribution with a method of moments (MoM)
estimator. Growth factors and corresponding rainfall depths (mm) were derived from the EVA of the Annual
Maximum (AMAX) rainfall cumulation series, as shown in Table 5.3 below. The result of the EVA was
subsequently taken forward to generate the IDF curve.

Table 5.3 Growth factors and Rainfall depths

AEP Growth Factor Rainfall depth, mm
50% 0.934 22.0
20% 1.288 30.3
10% 1.523 35.9
4% 1.819 42.8
2% 2.039 48.0
1% 2.257 53.2
0.5% 2475 58.3
0.002% 2.762 65.0
0.001% 2.978 70.1
0.0001% 3.698 87.1

IDF curves generation

IDF curves are the intensity of rainfall (usually in mm/hr) curves for a range of storm durations and for a
range of return periods. The 24-hour maximum rainfall depths determined from the EVA analysis have been
used to derive these curves. In this analysis, the IDF curves were produced using Modified-Temez (Zapata-
Sierra et al, 2009) method. The parameters have been manually adjusted so as to match 24-hour (i.e. daily)
rainfall intensity derived from the statistical EVA analysis. This manual adjustment of parameters is not free
from uncertainties that may lead to underestimate and overestimate of rainfalls for durations other than 24-
hour values. Therefore, a check with 12-hour rainfall depth for 10%, 4%, 2%, and 1% AEP events, derived from
the 12-hour maximum rainfall series, were made to understand the uncertainties. A comparison has been
presented in Table 5.4 below.

spurs wood.

Table 5.4 Comparison for 24-hour and 12-hour maximum depth (mm).

‘AEP 24-hour (Parameterisation) 12-hour (Check)
EVA, IDF EVA, IDF

10% 35.9, 35.9 278, 27.6

4% 42.8, 42.9 31.9, 32.9

2% 48.0, 48.1 34.9, 36.9

1% 53.2, 53.2 37.9, 40.8

The discrepancy for the 12-hour depth check shows that the results are on the conservative side, so the
parameterisation to match 24-hour rainfall depth was considered to be appropriate and the IDF curve
generated. The finalised rainfall DDF and IDF values are shown in Table 5.5 and Table 5.6.

Table 5.5 Finalised rainfall DDF values (mm)

Rainfall depth (mm) ‘AEP
Duration (hr) 10% 4% 2% 1%

0.25 6.29 752 8.43 9.33

0.50 8.20 9.79 10.98 12.15
1 10.68 12.76 1430 15.83
2 13.91 16.62 18.63 20.62
3 16.24 19.40 21.74 24.07
6 21.15 25.27 28.32 31.36
12 27.56 32.92 36.90 40.85
24 35.90 42.89 48.07 53.21
48 46.77 55.87 62.62 69.32
72 54.59 65.22 73.10 80.92

‘oup UK Limited

Table 5.6 Finalised rainfall IDF values (mm/hr)

wood.

Rainfall intensity (mm/hr) ‘AEP

Duration (hr) 10% 4% 2% 1%
0.25 25.170 30.068 33,701 37.308
0.50 16.395 19.585 21.952 24.301
1 10.679 12.757 14,298 15.829
2 6.956 8.309 9.313 10.310
3 5.413 6.466 7.248 8.023
6 3.526 4212 4721 5.226
12 2.297 2.743 3.075 3.404
24 1.496 1.787 2.003 2.217
48 0.974 1.164 1.305, 1.444
72 0.758 0.906 1.015 1.124

5.3 Rainfall Hyetographs

Cumulative Rainfall Profile (CRP)

Rainfall hyetographs are the time distribution of total rainfall intensity over the rainfall event under
consideration. Therefore, in order to model, cumulative rainfall needs to be converted to a suitable rainfall
hyetograph. Among various rainfall profiles, a profile called Huff fourth quartile (Q4) profile (Huff, 1990) has
been selected as an appropriate cumulative rainfall profile to distribute total maximum design rainfall depth
over the event duration considered. The Huff Q4 profile means the maximum intensity lies in fourth quartile
of the event duration. The Q4 profile has been chosen considering the conservative estimate it gives when
peak runoff rates are to be calculated. Rainfall profiles for 0.5 hrs, 1 hr, 3 hr, 6 hr, and 12-hrs have been
generated so that they can be applied directly to the pluvial hydraulic modelling. The profile for a 6-hour 1%
AEP event as generated using the Huff Q4 profile is shown in Figure 5.4.

20) = vines crus Ue une wood.

Figure 5.4 Huff Q4 rainfall profile for 6-hour 1% AEP event

25

, al
0.2 08 15 2.2 28 3.5 42 48 5.5 6.2

Duration (hour)

Rainfall intensity (mm/hr)
a

a

Critical duration

A series of critical duration runs were carried out using the InfoWorks ICM model, described in Section 6,
using input hyetographs based on the Huff method for the 1% AEP rainfall event for the following durations:
0.5 hrs, 1 hr, 2 hrs, 3hrs, 6 hrs and 12 hrs.

The results of this assessment have been expressed in terms of a combined maximum flood depth grid
across the model domain in Figure 5.5. Flood depth results have been filtered to remove depths of <0.05m,
focusing on the main surface water flowpaths only and avoiding shallow ponded water. The grid indicates
the storm duration responsible for producing the peak flood depth spatially at each model element. The grid
indicates that there is no single storm duration which gives rise to the greatest peak depth across the model
domain.

March 2021
Doc Ref. 805120.R.004
(30) - yonscious ve unt wood.

Figure 5.5 — Spatial distribution of the critical duration - overview

(3 Site Boundary
© 20 Model Extent
Duration
MMOSHR
Gime

MM our
Gi i2er
0

_——= |
© OpenstreetMap contributors.

The upstream portions of the surface water flowpaths and within the Site itself typically report peak depths
associated with the shorter duration 1-hour and 2-hour events, whilst the downstream portions report peak
depths typically associated with the longer duration 6-hour and 12-hour events.

A zoomed-in overview of the Site and 2D network result points is shown in Figure 5.6.

March 2021
Doc Ref. 805120.R.004
6 - yonscious ve unt wood.

Figure 5.6 Critical duration assessment and network result points

(© Site Boundary
2) 20 Model Extent
* 2D Network Result Point

Duration
MM osHR
G@@ine
Mm arr

MM our
(Gm 12HR

© OpenStreetMap contributors:

Peak flood depth results at each of the network result points across the main surface water flowpaths above
have been reported in Figure 5.7 below.

Table 5.7 Peak flood depths at 2D network results points

Duration
Results Point 0.5 HR 1HR 2HR 3HR 6HR 12 HR
2D_NRP_001 0.56 0.65 071 071 0.70 0.62
2D_NRP_002 0.03 0.05 0.07 0.07 0.08 0.07
2D_NRP_003 0.33 0.41 0.44 0.45 0.45 0.36
2D_NRP_004 0.08 0.09 0.10 0.10 0.10 0.08
2D_NRP_005 0.07 0.09 0.11 0.10 0.10 0.08
2D_NRP_006 0.32 0.37 041 0.44 0.46 0.42
2D_NRP_007 0.27 0.32 0.35 0.36 037 0.33

March 2021
Doc Ref. 805120.R.004
purine wood.

Duration
2D_NRP_008 0.07 0.08 0.08 0.08 0.07 0.05
2D_NRP_009 0.22 0.24 0.25 0.25 0.25 0.23
2D_NRP_010 0.25 0.33 0.38 0.40 0.43 0.42
2D_NRP_011 0.47 0.50 0.54 0.54 0.55 0.51
2D_NRP_012 0.26 0.32 0.37 0.38 0.38 0.32
2D_NRP_013 0.26 0.35 0.45 0.50 0.62 0.54
2D_NRP_014 0.46 0.56 0.65 0.69 0.76 0.70
2D_NRP_016 0.04 0.05 0.05 0.05 0.05 0.03
2D_NRP_017 0.08 0.09 0.09 0.08 0.07 0.05
2D_NRP_018 0.20 0.23 0.25 0.25 0.25 0.22
2D_NRP_019 0.05 0.07 0.09 0.09 0.11 0.10
2D_NRP_020 0.03 0.05 0.06 0.07 0.08 0.07
2D_NRP_021 0.08 0.09 0.10 0.10 0.10 0.07

Note: Network results point '2D_NRP_015' has been omitted. Results are reported to 2 decimal places, and highlighted results indicate
peak depths.

The result points indicate that there is typically only minor variation (<0.02m) in the peak depths reported
within the Project site between the 2, 3 and 6-hour duration storms.

The 2-hour storm produces the greatest flood depths across the majority of the flowpaths and result points
within the Site itself. Where this is the case the magnitude of difference from the 3-hour duration peak
depths is typically negligible (<0.01m).

At result points 002, 006 and 020 the 6-hour duration storm is responsible for the peak depths, with a
maximum divergence from the 2-hour and 3-hour storm durations observed at result point 006. Along this
flowpath, the magnitude of divergence from the peak flood depth is greatest for the 2-hour duration.

Based on this analysis, the 3-hour duration storm is considered to be the critical duration to the Site.
Although Table 5.7 shows that the 3-hour storm is not widespread as the critical duration event, it represents
a suitable compromise position between the 2-hour and 6-hour storms.

(33) = vines crus Ue une wood.

Design Hyetographs
The combined 3-hour duration design hyetographs are shown in Figure 5.7 below, and the individual
hyetographs are provided in Appendix A.

Figure 5.7 Combined 3-hour duration design hyetographs

35

ran nN R N w
iS) a rs) a 6

Rainfall Intensity (mm/hr)

a

, tt ttt|
0 0.2 04 0.6 08 1 12 16 18 2 22 24 2.6 28 3

14

Duration (hour)
m1%AEP m2%AEP m4%AEP 10% AEP

5.4 Climate change

Climate change projections on the impact to rainfall regime in Azerbaijan are typically limited. However, the
available research suggests that Azerbaijan will experience reduced annual river runoff and peak flood
discharge due to the influence of regional climate change (MENR 2015; Makhmudov 2016).

Figure 5.8 below displays HADCM3 annual total rainfall model projections for the three epochs 2011 to 2040,
2041 to 2017, and 2071 to2100. It is anticipated that annual rainfall totals will reduce by up to 15% within the
wider region of the proposed Site in Eastern Azerbaijan by 2100 (MENR 2015).

(4) - yonscious ve unt wood.

Figure 5.8 = HADCM3 annual rainfall climate change projections: 2011-2040; 2041-2070; 2071-2100 (MENR
2015)

Given the limited research and uncertainty on the impacts of climate change to the future rainfall regime of
Azerbaijan, both in terms of annual change and impacts to rainfall intensity, no allowance has been made for
climate change in the flood modelling described in Section 6.

March 2021
Doc Ref. 805120.R.004
cjoup urine wood.

6. Flood modelling

6.1 Overview of approach

Flooding can be caused by several different sources, including:
e Rivers and watercourses;
e Groundwater emergence;
e Artificial sources such as reservoirs, tanks, culvers, pipelines and sewers;
e Runoff caused by heavy rainfall.

As noted in Section 5, there are no permanent watercourses within the Project site boundary. The analysis of
the topography and underlying geology suggest that the risk of groundwater flooding is low. There is no
evidence from photographs of the Project site, nor from aerial photography of any significant artificial
sources of flood risk. Whilst the Project site survey data and analysis of satellite imagery has identified several
impounding irrigation ponds, these are not considered to pose a significant risk to the Project in the event of
a failure given their relative size.

As such, the only significant source of flood risk to the site is considered to be pluvial, from runoff arising
from extreme rainfall. This is evidenced by the ephemeral channels draining to the north in the northern and
eastern portions of the site evident from aerial photography.

Due to the nature of risk to the site, the modelling approach focuses on pluvial flood risk through the
development of a 2D direct rainfall model. The model simulates the runoff generation process by applying
design storm hyetographs to a 2D surface, including properties such as surface roughness and runoff
coefficients, to route the resulting runoff over the surface of the site. The model development process is
described in Section 6.2 below.

A range of scenarios of differing probabilities of occurrence were selected for assessment through the
hydraulic model. These consist of the following AEP storm events:

e 1in 10 years (10% AEP);
e 1in25 years (4% AEP);
e 1in50 years (2% AEP); and

e 1in 100 years (1% AEP).

6.2 Hydraulic model build

Software

Innvoyze's InfoWorks ICM (Integrated Catchment Model) hydraulic modelling package (version 10.0.6,
released May 2019, Innovyze, 2019) was selected as the platform for developing the model. InfoWorks ICM
allows detailed representation of flood flow pathways across a two-dimensional (2D) surface arising from
direct rainfall, and offers considerable flexibility in the representation of the land surface, in the input
hyetograph and surface properties.

36] sostieug uti wood.

Model domain

The 2D model represents the land surface as an irregular triangular mesh. Each triangle is assigned an
elevation, along with a range of other properties, forming a surface over which flood water can flow.
Displayed in Figure 6.1, the extent of the 2D model domain has been dictated by the topographical
catchment analysis defined in section 4.2, including all contributing catchments that intersect the site. The

model extent has been simplified where main drainage pathways intersect the boundary, to ensure the 2D
domain sits perpendicular to the direction of flow.

Figure 6.1 2D model domain

nN ae

([) Site Boundary
TD 20 Model Extent

0 15 3km
—E=_
© OpenStreetMap contributors,

The use of an irregular mesh allows the addition of more detail and complexity in locations where this is
required — a feature that has been used to add detailed representation of features considered to be
important in defining flood flow. The size and formation of the individual triangles making up the model
domain are dictated by a number of model objects which are described below:

e The 2D Zone defines the model domain and general rules that the mesh formation needs to

adhere to such as maximum triangle size, minimum element area, and maximum height

variation allowed across a triangle. The overall extent of the site model, as defined by the 2D
zone is shown in Figure 6.1.

e Mesh Level Zones are used to dictate the formation of the triangles to allow better definition
of specific topographical features. They can also be used to adjust the element elevation.

Roughness Zones are used to define areas with specific surface roughness characteristics, such
as roads, buildings and trees.

purine wood.

e Infiltration Zones are used to define the underlying runoff coefficient, based upon the slope,
soil type, and land-cover described in Section 6.3 and shown in Figure 6.3.

The parameterisation of these different model elements for the site are described in the following sub-
sections.

Terrain model

The terrain model underlying the ICM flood model was based on the creation of a TIN (Triangular Irregular
Network), which interpolates a surface using the combined terrain model, consisting of the 2.5m resolution
topographic model derived from local topographical survey for the Project site itself, and the 2.5m AW3D
DSM for surrounding areas.

Surface roughness

A surface roughness coefficient (referred to as Manning's n) is used in ICM to express the resistance of the
land surface to overland flow. A land-use layer was created in ArcMap using a combination of data from the
ESACCI-LC global land-use cover, site survey data, and satellite imagery. The ESACCI-LC land-cover
classifications have been simplified to the respective roughness zones in Table 6.1. The ground survey
identified several minor surface water bodies and a minor settlement at the eastern Project site boundary, in
addition to a cemetery to the south of the Project site boundary. The land-cover and survey data has been
further augmented by digitising main footpaths and tracks identified via satellite imagery in the vicinity of
the Project site boundary, and additional building features outside of the survey coverage.

Table 6.1 Roughness coefficients for land-use types

ESACCI-LC land cover Simplified land cover Roughness coefficient
(Manning's n)

Water bodies Water 0.04
Sparse vegetation (tree Sparse vegetation <15% 0.025
shrub herbaceous cover)

<15%

Sparse herbaceous cover
<15%

Shrubland Shrubland 0.05

Shrubland deciduous

Consolidated bare areas Bare areas 0.02

Bare areas

Urban Urban 0.017

Satellite/Survey land cover Roughness coefficient

(Manning's n)

Buildings 03
Tracks 0.02
Water 0.04

cjoup urine wood.

The resulting roughness zones are shown in Figure 6.2. The predominant land-cover within the 2D Zone is
‘Sparse vegetation <15%’, and this is not included in the roughness zones below since the associated
roughness value has been assigned as the default value within the 2D Zone for simplification.

ra

Figure 6.2 Model Roughness Zones

A

\

(2 Site Boundary

© 20 Model Extent

Roughness Zone

[1 Sparse vegetation <15%
Bare areas

1 Building

MB Shrubland

MM Track

Ml Water

0 1 2km

© OpenStreetMap contributors

=" 7

6.3 Runoff coefficients

A runoff coefficient expresses the proportion of incident rainfall which is converted to surface runoff. This is
dependent on a number of factors including soil texture, vegetation cover, slope and antecedent soil
moisture condition.

Several methods have been considered, namely the Soil Conservation Service Curve Number (SCS-CN)
method (Natural Resources Conservation Service, 2004), and a rainfall runoff coefficient relating to land
cover, soil texture and slope following the ‘WetSpa’ methodology outlined in Liu and Smedt (2004).

The SCS applies an empirical equation to estimate effective rainfall and losses to infiltration through
specifying a Curve Number (CN) to represent the land cover/land use type and soil texture. The SCS method
produces a net rainfall hyetograph by accounting for the infiltration losses determined by the CN. A runoff
coefficient grid expressing the spatial variability in this parameter across the model domain has been
generated based on land cover type and soil texture. Land cover data within the 2D model domain shown in
Figure 3.3 has been simplified using a conservative approach and considered as bare areas across the entire
model domain. This assumption is based on review of satellite imagery and site visit photographs, which
suggest that sparse vegetation across the Project site is likely ephemeral, and therefore this assumption
would be plausible and represent a reasonable worst-case scenario. Soil classes have been categorised using

the USDA soil textural triangle, characterising soil by their relative fractions of sand, silt, and clay, based on
the ISRIC dataset detailed in Section 3.2. Two soil types are present across the model domain, clay loam and
silty clay loam, which are both classified into the hydrological soil category D. The above analysis therefore
provides a SCS-CN number of 94 across the model domain.

wood.

The WetSpa runoff coefficient methodology is similarly based on land cover and soil texture, though also
incorporates the underlying slope, classified into four bands outlined in Table 6.2 below.

Table 6.2 WetSpa runoff coefficient methodology (Liu and De Smedt, 2004)
Sandy Silty

Land Slope Sand Loamy Sandy Loam Silt Silt clay Clay clay Sandy Silty Clay

use (%) sand loam Joam loam loam = loam = clay_— clay

Forest <05 003 007 0.10 013 O17 020 023 027 030 033 037 040
05-5 007 O11 O14 O17 021 024 027 O31 034 037 O41 O44
$10 013 0.17 020 023 027 030 033 037 040 043 047 050
210025 029032035039 0424S 4D 052 SS SD O62

Grass <05 013 0.17 020 023 027 030 033 037 040 043 047 050
O55 017 021 024 027 O31 034 037 O41 044 O47 OSI O54
$10 023 027 030 033 037 040 043 047 050 053 057 0.60
210035039 042045 049052055059 062065069 0.72

Cop <5 023 027 030 033 037 O40 043 047 050 053 057 0.60
055 027 031 034 037 O41 O44 O47 OSI O54 O57 O61 0.64
$10 033 037 040 043 047 050 053 057 060 063 067 0.70
210045 049052055059 0620.65 069.7275 0.79 ORD

Bare <05 033 037 040 043 047 050 053 057 060 063 067 0.70

sol 05-5 037 O41 O44 O47 O51 O54 057 061 064 067 O71 0.74
510 043 047 050 053 057 060 063 067 0.70 073 0.77 O80
210055059 062065 0.690.720.7579 8 OKS 8D 0.92

IMP. loo 100 1.001.001.0000 1.0.0.0 .00 1.01.00

As in the SCS-CN technique, the land cover has been simplified to assume bare areas across the entire model
domain applying a conservative approach. Slope has been analysed and classified based on the underlying
merged topography layer detailed in Section 4.1. The resulting runoff coefficients vary between 0.57 and 0.82

across the model domain are shown in Figure 6.3 below.

March 2021
Doc Ref. 805120

Figure 6.3 WetSpa estimated runoff coefficients

f

IZ

7

(7 Site Boundary

(2 2D Model Extent

Runoff Coefficient
0.57

© OpenstreetMap contributors.

The full hyetograph for the 3-hour duration 1% AEP event is compared to the net hyetograph produced by
the SCS-CN method, and the 1% AEP net hyetograph produced assuming a runoff coefficient of 0.66
(representing the average runoff rate within the model domain produced by the WetSpa methodology

described in Liu and Smedt, 2004) in Figure 6.4 below.

a1) - yonscveun ve uns wood.

Figure 6.4 Comparison of net rainfall hyetographs produced by the SCS-CN and spatially varying runoff
approaches

35
3
25
€
= 2
=
£15
fa
&
1
0.5
t)
() 0s 1 15 2 25 3 35
Time (hours)
Total Rainfall ——-SCS-CN Net Hyetograph —— Spatially Varying Runoff Coefficient Net Hyetograph

The two methodologies produce broadly similar net hyetographs. The SCS-CN approach accounts for greater
initial losses, though produces a slightly greater peak rainfall intensity. However, whilst the method is widely
accepted and applicable globally to provide runoff estimates, it is typically considered overly simplistic. The
validity of the initial abstraction coefficient and ability of a single CN value to characterise the runoff
response of a watershed correctly are widely scrutinised. For these reasons, the spatially varying runoff
coefficient is considered a more appropriate representation for this study, with runoff rates varying between
0.57 and 0.82 dictated by the underlying slope, soil, and land-cover.

6.4 Model results summary

The results of the hydraulic modelling are presented in the following sub-sections, detailing the maximum
flood depths and velocities for each of the design storm events considered: 10% AEP, 4% AEP, 2% AEP, and
1% AEP.

Flood depths

Modelled peak flood depths for the 1% AEP event at the Project site are shown in Figure 6.5, in addition to
the 2D network result points. The flood depth results have been classified such that only flood depths of
>0.015m are displayed. The full suite of flood depth results for all AEP events are displayed in Figure 6.5.

(a2) - yonscious ve unt wood.

Figure 6.5 1% AEP maximum flood depths and result point locations

Site Boundary
| [2120 Model Extent
© 2D Network Result Point
1% AEP Peak Flood Depth (m)
0.015 - 0.15
lm 0.15 - 0.30
lm 0.30 - 0.60
Mi 0.60 - 0.90
Mi 0.90 - 1.20
> 1.20
0 05

| © OpenstreetMiap contributors © 2015 Google

The model depth results distinguish several key flowpaths intersecting the Project site, in line with the
drainage analysis described in Section 4.2. The predicted flood depths are consistent with the expected
response to rainfall events, with greatest peak flood depths predicted within the entrenched channel
networks which drain the Project site. Flood extents (>0.015m) are generally well distinguished and confined
to the channel networks, however, a region of extensive shallow (<0.15m) flooding is indicated in the north-
east portion of the Project where several channel networks open out onto a region of shallower gradient.

Peak depths of up to 0.60 to 0.90m in the 1% AEP event are anticipated in isolated locations on the main
drainage flowpaths within the Project site. Peak flood depths are typically shallow (<0.15 m) elsewhere across
the majority of the Project area for all AEP events.

As expected, peak flood depths and extents increase as the AEP decrease, and show the varying significance
of flowpaths across each AEP. Extracted peak flood depths for result point locations shown in Figure 6.5
across all event AEPs are detailed in Table 6.3 below.

March 2021
Doc Ref. 805120.R.004
cjoup urine wood.

Table 6.3. Maximum flood depths at result point locations across the Site

Peak flood depth (m)

Results Point 10% AEP 4% AEP 2% AEP 1% AEP
2D_NRP_001 0.59 0.64 0.68 0.71
2D_NRP_002 0.05 0.06 0.07 0.07
2D_NRP_003 0.34 039 0.41 045
2D_NRP_004 0.08 0.09 0.09 0.10
2D_NRP_005 0.08 0.09 0.10 0.10
2D_NRP_006 0.36 039 0.41 0.44
2D_NRP_007 0.31 034 0.35 036
2D_NRP_008 0.06 0.07 0.08 0.08
2D_NRP_009 0.23 0.24 0.24 0.25
2D_NRP_010 0.34 037 0.39 0.40
2D_NRP_011 0.50 052 0.53 0.54
2D_NRP_012 0.29 033 0.36 038
2D_NRP_013 0.33 0.40 0.45 0.50
2D_NRP_014 0.53 0.60 0.65 0.69
2D_NRP_016 0.03 0.04 0.05 0.05
2D_NRP_017 0.06 0.07 0.08 0.08
2D_NRP_018 0.21 0.23 0.24 0.25
2D_NRP_019 0.07 0.08 0.09 0.09
2D_NRP_020 0.05 0.05 0.06 0.07
2D_NRP_021 0.07 0.09 0.09 0.10

Note: Network results point ‘'2D_NRP_015' has been omitted. Results are reported to 2 decimal places.

wood.

The modelled peak depth results indicate flood water ponding in areas outside of the topographical survey
extent as a consequence of the underlying wider AW3D DSM. This wider elevation model has numerous
widespread minor depressions across the topographic surface which prevent a smooth continuous flowpath
as modelled within the topographical survey extent. The impact of this upon the validity of the results is
anticipated to be low since this is typically observed on flowpaths draining away from and outside of the
proposed Project site extent.

However, several flowpaths are shown to originate from the mud volcano in the south-east of the model
domain and flow north across the Project area as evidenced by the drainage analysis detailed in Section 4.2
and Figure 4.5. The model results predict widespread ponding of water within the wider DSM on this
flowpath at the base of the volcano, which could potentially be underestimating the modelled peak flood
depth results further downstream across the Project site. However, analysis of satellite imagery in
combination with the topographic data suggests an alluvial fan feature in this location, with numerous
possible flow routes both to the north and south. Since the drainage analysis is based on an edited ‘Hydro
DEM’; whereby depressions and sinks are filled to allow a continuous flowpath to be modelled, the resulting
drainage lines may not always provide a true reflection of reality where widespread edits are required to
enforce a modelled flow route. Therefore, the observed ponding of water on this flowpath is not considered
to have a significant impact on the validity of the modelled flood results across the Project site, since only a
portion of this water is expected to flow onto the project site in reality.

Flow velocities

The distribution of the peak flow velocities across the Site for the 1% AEP event is shown in Figure 6.6 below.
Flow velocities have been categorised such that only flows with depths >0.015m are shown in accordance
with the peak depth results shown in Figure 6.5 above. Peak flow velocities for all AEP events are displayed in
Appendix C.

fas ) - yonscious ve unt wood.

Figure 6.6 1% AEP maximum flood velocities

© Site Boundary
([) 2b Model Extent
1% AEP Peak Flood Velocity (m/s)
0.00 - 0.25
0.25 - 0.50
| Mi 0.50 - 1.00
MB 1.00 - 2.00
‘| Mm > 2.00

0

7 | © ovenstretivan contributors ©) 2015 Goose

As anticipated, the maximum flow velocities occur along the main flowpaths identified in Figure 6.5,
reflecting the incised nature of the drainage channels. Peak flow velocities are seen to increase in magnitude
with decreasing AEP. Peak flow velocities within the entrenched flowpath channels are typically in the
magnitude of 1 to 2m/s across all events, with some localised regions where flows exceed 2m/s. Across the
shallower and upstream minor flowpaths the flow velocities are typically low, below 0.50m/s.

6.5 Sensitivity testing

The objective of the sensitivity testing is to highlight the degree of change associated with the adjustment of
an input in order to provide confidence that the values chosen for final runs are based on valid assumptions.

Sensitivity tests have been carried on the hyetograph profile, manning’s n surface roughness coefficient,
rainfall-runoff coefficient and the topographic join. These are discussed in sub-sections below.

Hyetograph profile

The baseline model has been run using a Huff fourth quartile (Q4) profile. The Q4 corresponds to the fact
that the maximum rainfall intensity lies in the fourth quartile of the event duration. This is typically
considered to be a conservative approach, since the highest rainfall intensity will be occurring when the
topographic surface within the model is already wet and surface storage capacity is minimised. However, the
sensitivity of the model to the hyetograph profile has been assessed to provide confidence in the Q4 profile
selected.

March 2021

Doc Ref. 805120.R.004
eee
purine wood.

The baseline model has been run with additional Q1 (first quartile), Q2 (second quartile) and Q3 (third
quartile) hyetographs of 1% AEP and 3-hour duration. Resulting peak depths recorded across the 2D network
result points shown in Figure 6.5 are outlined in Table 6.4 below with comparison to the Q4 peak depths.

Table 6.4 —_ Runoff coefficient sensitivity results

Peak Depth (m)

Results Point Qi Q2 Q3 Q4

2D_NRP_001 0.66 0.65 0.68 071
2D_NRP_002 0.06 0.06 0.07 0.07
2D_NRP_003 0.37 0.37 0.40 0.45
2D_NRP_004 0.09 0.08 0.09 0.10
2D_NRP_005 0.09 0.08 0.09 0.10
2D_NRP_006 0.39 0.41 0.43 0.44
2D_NRP_007 0.33 0.34 0.35 0.36
2D_NRP_008 0.08 0.06 0.07 0.08
2D_NRP_009 0.24 0.24 0.24 0.25
2D_NRP_010 0.39 0.39 0.40 0.40
2D_NRP_011 0.51 0.51 0.52 0.54
2D_NRP_012 0.33 0.33 0.36 0.38
2D_NRP_013 0.44 0.46 0.49 0.50
2D_NRP_014 0.63 0.64 0.68 0.69
2D_NRP_016 0.04 0.04 0.04 0.05
2D_NRP_017 0.08 0.06 0.07 0.08
2D_NRP_018 0.24 0.23 0.25 0.25
2D_NRP_019 0.08 0.08 0.09 0.09
2D_NRP_020 0.06 0.06 0.06 0.07
2D_NRP_021 0.09 0.08 0.09 0.10

Note: Network results point '2D_NRP_015' has been omitted. Results are reported to 2 decimal places, and highlighted results indicate
peak depths.

purine wood.

Peak depth results recorded across the model domain consistently report peak depths associated with the
Q4 profile. Consequently, it can be concluded that applying the Huff Q4 hyetograph profile provides the
most conservative and ‘worst-case’ scenario and is therefore justified for this assessment.

Manning's n roughness coefficient

The baseline manning’s n roughness values applied to the hydraulic model have been chosen based on
available information on the land-use, modeller experience and judgement. Baseline roughness values have
been adjusted to represent the reasonable upper (SS1) and lower bounds (SS2) for each associated land-use
to test the sensitivity of the model to this parameter. Changes to manning’s n are detailed in Table 6.5 below.

Table 6.5 = Manning's n roughness coefficient sensitivity test schematisation

Roughness coefficient (Manning's n)

Land-cover Baseline ss1 ss2

Buildings 0.300 0.500 0.100
Tracks 0.020 0.030 0.015
Water 0.040 0.045 0.025
Sparse vegetation <15% 0.025 0.030 0.017
Shrubland 0.050 0.070 0.035
Bare areas 0.020 0.025 0.015
Urban 0.017 0.025 0.013

The model has been run using the 1% AEP 3-hour duration Huff Q4 hyetograph, and the results analysed
across the 2D network result points shown in Table 6.6 with respect to the baseline.

Table 6.6 = Manning's n roughness coefficient sensitivity results

Results Point Baseline peak flood depth (m) SS1 peak flood depth (m) Difference (m)

2D_NRP_001 071 072 +0.01
2D_NRP_002 0.07 0.08 +0.00
2D_NRP_003 0.45 0.45 +0.01
2D_NRP_004 0.10 0.11 +0.01
2D_NRP_005 0.10 01 +0.01
2D_NRP_006 0.44 045 +0.01
2D_NRP_007 0.36 037 +0.01
2D_NRP_008 0.08 0.08 +0.00

wood.

Results Point Baseline peak flood depth (m) SS1 peak flood depth (m) Difference (m)

2D_NRP_009 0.25 0.25 +0.00
2D_NRP_010 0.40 0.40 +0.00
2D_NRP_011 0.54 0.54 +0.00
2D_NRP_012 038 039 +0.01
2D_NRP_013 0.50 0.56 +0.05
2D_NRP_014 0.69 0.70 +0.01
2D_NRP_016 0.05 0.05 +0.00
2D_NRP_017 0.08 0.09 +0.01
2D_NRP_018 0.25 0.25 +0.00
2D_NRP_019 0.09 0.10 +0.00
2D_NRP_020 0.07 0.07 +0.00
2D_NRP_021 0.10 0.10 +0.01
Results Point Baseline peak flood depth (m) SS2 peak flood depth (m) Difference (m)

2D_NRP_001 071 0.70 0.00
2D_NRP_002 0.07 0.07 -0.01
2D_NRP_003 0.45 0.45 0.01
2D_NRP_004 0.10 0.08 -0.02
2D_NRP_005 0.10 0.08 -0.02
2D_NRP_006 0.44 0.43 -0.01
2D_NRP_007 036 035 -0.01
2D_NRP_008 0.08 0.07 -0.01
2D_NRP_009 0.25 0.25 0.00
2D_NRP_010 0.40 0.40 0.00
2D_NRP_011 0.54 0.54 0.00
2D_NRP_012 038 037 -0.01

purine wood.

Results Point Baseline peak flood depth (m) SS1 peak flood depth (m) Difference (m)
2D_NRP_013 0.50 045 -0.06
2D_NRP_014 0.69 0.70 0.01
2D_NRP_016 0.05 0.05 0.00
2D_NRP_017 0.08 0.07 -0.02
2D_NRP_018 0.25 0.26 0.00
2D_NRP_019 0.09 0.09 0.00
2D_NRP_020 0.07 0.06 -0.01
2D_NRP_021 0.10 0.09 -0.01

Note: Network results point '2D_NRP_015' has been omitted. Results are reported to 2 decimal places.

The model performs as expected, with increased flood depths reported in SS1 in response to increased
roughness coefficients, and reduced flood depths reported in SS2 associated with a reduction in roughness
coefficients. Variance of up to +0.05m is reported in SS1, and up to -0.06m in SS2. In both cases, the greatest
divergence was seen at result point 013 at the northern extent of the model. Variances in peak flood depths
reported across the Project site was limited to +/- 0.02m. The baseline manning's n coefficients are therefore
justified, given the relatively minor impact to peak flood depths.

Runoff coefficient

The runoff coefficients across the model extent have been delineated based on slope, soil texture and land-
cover as outlined in Section 6.3. The sensitivity of the model to this parameter has been assessed, adjusting
the coefficient by +20% (SS3) and -20% (SS4) to account for the potential variability in landcover (that
appears largely ephemeral) and soil texture, the latter of which has been defined solely on the basis of a
coarse global dataset.

The model has been run using the 1% AEP 3-hour duration Huff Q4 hyetograph, and the results analysed
across the 2D network result points shown in Table 6.7 with respect to the baseline.

Table 6.7 —_ Runoff coefficient sensitivity results

Results Point —_ Baseline peak flood depth (m) SS3 peak flood depth (m) Difference (m)
2D_NRP_001 071 0.77 +0.06
2D_NRP_002 0.07 0.09 +0.02
2D_NRP_003 0.45 0.52 +0.07
2D_NRP_004 0.10 0.11 +0.01
2D_NRP_005 0.10 0.12 +0.02

wood.

Results Point —_ Baseline peak flood depth (m) SS3 peak flood depth (m) Difference (m)

2D_NRP_006 0.44 0.49 +0.05
2D_NRP_007 0.36 039 +0.02
2D_NRP_008 0.08 0.09 +0.01
2D_NRP_009 0.25 0.26 +0.01
2D_NRP_010 0.40 0.42 +0.02
2D_NRP_011 0.54 0.56 +0.03
2D_NRP_012 038 0.43 +0.05
2D_NRP_013 0.50 0.63 +0.13
2D_NRP_014 0.69 0.78 +0.09
2D_NRP_016 0.05 0.06 +0.01
2D_NRP_017 0.08 0.09 +0.01
2D_NRP_018 0.25 0.27 +0.02
2D_NRP_019 0.09 0.11 +0.02
2D_NRP_020 0.07 0.08 +0.01
2D_NRP_021 0.10 0.11 +0.01
Results Point —_ Baseline peak flood depth (m) SS4 peak flood depth (m) Difference (m)

2D_NRP_001 071 0.64 -0.07
2D_NRP_002 0.07 0.06 -0.02
2D_NRP_003 0.45 0.38 -0.06
2D_NRP_004 0.10 0.08 -0.01
2D_NRP_005 0.10 0.09 -0.02
2D_NRP_006 0.44 0.38 -0.06
2D_NRP_007 036 0.33 -0.03
2D_NRP_008 0.08 0.07 -0.01
2D_NRP_009 0.25 0.24 -0.01

purine wood.

Results Point —_ Baseline peak flood depth (m) SS3 peak flood depth (m) Difference (m)
2D_NRP_010 0.40 037 -0.03
2D_NRP_011 0.54 0.51 -0.02
2D_NRP_012 038 0.33 -0.05
2D_NRP_013 0.50 0.40 -0.11
2D_NRP_014 0.69 0.60 -0.09
2D_NRP_016 0.05 0.04 -0.01
2D_NRP_017 0.08 0.07 -0.01
2D_NRP_018 0.25 0.23 -0.02
2D_NRP_019 0.09 0.08 -0.02
2D_NRP_020 0.07 0.05 -0.01
2D_NRP_021 0.10 0.08 -0.01

Note: Network results point '2D_NRP_015’ has been omitted. Results are reported to 2 decimal places.

In response to an increased rainfall runoff coefficient in SS3, peak flood depths reported across the 2D
network result points increase as expected. Peak flood depth increases of up to 0.06m are reported across
the result points within the Project site, whilst increases of up to 0.13m are recorded at result point 013 on
the main flowpath draining north of the Project site.

Peak flood depth reductions of between 0.01m and 0.05m are reported across the Site in response to a
reduction in the rainfall runoff coefficients. Similarly, the greatest impact is observed at result point 013 with
a reduction of 0.11m in peak flood depth.

Topography

As discussed in Section 4.1, the wider AW3D DEM was adjusted to account for the average discrepancy
between the two datasets to improve the join boundary since there was strong evidence for a datum shift.
The sensitivity of the model to this assumption was assessed, by running the model with an ‘unadjusted’
(raw) AW3D DEM in combination with the Project site survey data (SS5). The two datasets were joined using
the same method with a blending distance of 50m. Figure 6.7 below shows a typical topographic profile
across the join boundary (red line), displaying the Project site survey data (black), the adjusted AW3D DEM
combined dataset as used in the baseline modelling (blue), and the unadjusted AW3D DEM combined
dataset as used in this sensitivity test (red). The profile shows that the adjusted AW3D DEM typically provides
greatest alignment at the join boundary.

(2) = vines crus Ue une wood.

Figure 6.7 Topographic join boundary profile

rfl Too!

rote [Table | Sete

Layer

Acjutes dataset fasting)

Renovetaye |

Tereaatypahine ~ |

Y crash wth caas

The model has been run using the 1% AEP 3-hour duration Q4 hyetograph. Table 6.8 below outlines the
reported 2D peak depth results across the model domain with respect to the baseline. Peak depth results
reported across the Project site show variance of up to +0.10m. At result points outside of the Project site,
peak depth results vary from -0.05m to +0.34m at result point 013, however, this point should be ignored
since it is situated within the blending boundary at the edge of the survey extent.

Table 6.8 Topography sensitivity test results

Results Point Baseline peak flood depth (m) _SS5 peak flood depth (m) Difference (m)

2D_NRP_001 071 081 +0.10
2D_NRP_002 0.07 0.07 -0.00
2D_NRP_003 0.45 0.45 +0.01
2D_NRP_004 0.10 0.10 +0.00
2D_NRP_005 0.10 0.09 -0.02
2D_NRP_006 0.44 0.43 -0.01
2D_NRP_007 0.36 0.40 +0.04
2D_NRP_008 0.08 0.08 +0.00
2D_NRP_009 0.25 0.25 -0.00

March 2021

Doc Ref. 805120.R.004
up UK Limited

wood.

Results Point

2D_NRP_010

2D_NRP_011

2D_NRP_012

2D_NRP_013

2D_NRP_014

2D_NRP_016

2D_NRP_017

2D_NRP_018

2D_NRP_019

2D_NRP_020

2D_NRP_021

Baseline peak flood depth (m)

0.40

0.54

0.38

0.50

0.69

0.05

0.08

0.25

0.09

0.07

0.10

SS5 peak flood depth (m)

0.43

0.54

0.33

0.85

0.69

0.06

0.10

0.36

0.09

0.07

0.10

Difference (m)

+0.03

+0.00

-0.05

+0.34

-0.00

+0.01

+0.02

+0.11

-0.00

-0.00

-0.00

Note: Network results point '2D_NRP_015’ has been omitted. Results are reported to 2 decimal places.

The results indicate that the peak flood depth results are relatively insensitive to the topographic join.
However, some flowpaths intersecting the Project site report an increase in peak flood depths, as one may
expect given the steeper gradient at the join boundary and potential acceleration of flood flows. In particular,
this is noticeable on flowpaths originating from the south-east of the Project site and flowing north-west, as
reported at result points 001 and 018. However, given the strong evidence for a datum shift between the two
datasets as evident in Figure 6.7 above, the baseline flood results are expected to provide the greatest
degree of confidence.

wood.

7. Conclusions and recommendations

7.1 Flood risk summary

A broad scale 2D direct rainfall modelling approach has been employed to provide an overview assessment
of flood risk across the proposed Project site. The modelling outputs have demonstrated that the majority of
the Project site is typically at low risk of flooding, with predominantly shallow (<0.15m) peak flood depths.
The greatest flood risk, both in terms of depth and velocity, is anticipated within the entrenched drainage
channels that drain the Project site area flowing north and south-east, whilst an extensive region of shallow
water flooding is anticipated in the north-east portion of the Project site across all AEP flood events.

The modelling approach employed in this study has been developed on the basis of commercially available
terrain data to supplement the detailed topographic Project site survey data. This is considered appropriate
to provide an overall indication of the distribution and severity of flood risk across the site for the purposes
of optimising the Project site layout to avoid areas of high flood risk.

The model results summary in Section 6.4 highlighted the issue of extensive ponded water across the model
where the wider AW3D has been utilised, which may be leading to an underestimation of floodwater across
the Project site. However, as previous discussed this upstream ponding in the wider terrain is not considered
to have a significant impact on the validity of the modelled flood results across the Site. An extension of the
Project site topographic survey to include the upstream catchment contributing to the site would provide
more accurate estimates of flood levels and velocities and confidence if required for the design of
watercourse crossings and flood resilience measures in the future.

7.2. Recommendations for managing flood risk

A hierarchy of mitigation measures is recommended as follows:

e Infrastructure that is most vulnerable to flooding, should be located in areas of lowest flood risk
(ie. areas of solar PV panels should be situated outside of the main flood risk corridors);

e As far as possible, access roads should be routed outside of areas of highest flood risk (noting
that at some locations roads will need to cross high flood risk corridors); and

e Where this is not possible, flood mitigation measures will need to be defined as part of
ongoing scheme design.

Appropriate flood mitigation and resilience measures may include:
e Hard engineering or ‘flood resistance’ measures, for example:

> If access roads and watercourse crossings need to remain operational during flood events,
minimum road levels and sufficient bridge/culvert conveyance should be defined with
reference to an appropriate design event frequency;

> Appropriate erosion protection measures, such as rip-rap or gabion baskets may need to be
specified in areas of highest erosion risk;

e@ Operational or ‘flood resilience’ measures, for example:

a. Developing and maintaining a flood response plan for both construction and operational
phases of the development, setting out the key flood risk areas, and appropriate evacuation

procedures/ access restrictions, in the event that extreme rainfall is forecast;

ss] - yonscveun ve uns wood.

b. Making provision for rapid recovery following flood events. For example, keeping a road

grading machine on stand-by to make good any damage to access tracks following flooding.

cjoup urine wood.

Bibliography

Journal articles

Beck, H., Zimmermann, N., McVicar, Vergopolan, N., Berg, A., and Wood, E. F (2018) Present and future
Képpen-Geiger climate classification maps at 1-km resolution. Scientific Data 5, 180214

Brunet, M-F., Korotaev, M. V., Ershov, A. V., and Nikishin, A. M. (2003). The South Caspian Basin: a review of its
evolution from subsidence modelling: Sedimentary Geology, v. 156, no. 1-4, p. 119-148.

Huff, F.A. (1990) Time Distributions of Heavy Rainstorms in Illinois, Illinois State Water Campaign, Circular
173.

Israfilov R.G. (2002). Groundwater Anomalies in the Urban Areas of Azerbaijan. In: Howard K.W.F., Israfilov
R.G. (eds) Current Problems of Hydrogeology in Urban Areas, Urban Agglomerates and Industrial Centres.
Nato Science SeriesBooks

Liu, Y & Smedt, F. (2004). WetSpa Extension, A GIS-based Hydrologic Model for Flood Prediction and
Watershed Management.

Makhmudov, R.N. (2016). Regional climate changes and river runoff in Azerbaijan. Russ. Meteorol.
Hydrol. 41, 635-639

Zapata-Sierra, AJ., Manzano-Agugliaro, F., Ayuso Mufioz, J.L., (2009). Assessment of methods for obtaining
rainfall intensity-duration-frequency ratios for various geographical areas.

Books

Alizadeh. A., & Guliyev. |., & Kadirov. F.A., & Eppelbaum. L.V. 2016. Geosciences of Azerbaijan: Volume |
"Geology".

USDA Soil Taxonomy, 1999. A basic system of soil classification for making and interpreting soil surveys.

Government publications

Ministry of Ecology and Natural Resources. (2015). Third National Communication to the United Nations
Framework Convention on Climate Change. Baku: UNFCC

] - reser ren wood.
Appendix A
Rainfall hyetographs

Figure A.1 10% AEP Huff Q4 3-hour duration hyetograph

10% AEP

N
a

a

Rainfall Intensity (mm/hr)

0 02 04 06 08 1 12 14 16 18 2 22 24 26 28 3
Duration (hour)

°

1m 10% AEP

Figure A.2 4% AEP Huff Q4 3-hour duration hyetograph

4% AEP

w
6

N
a

a

Rainfall Intensity (mm/hr)
b
a

: il
LI vrserrr ttle in

0 02 04 06 08 1 12 14 16 18 2 22 24 26 28 3
Duration (hour)

°

1m 4% AEP

March 2021 eoce
Doc Ref. 805120.R.004
6 © Wood Group UK Limited

Figure A.3 2% AEP Huff Q4 3-hour duration hyetograph

2% AEP

RN w
oa 6

e
“ 8

Rainfall Intensity (mm/hr)
b
a

0 02 04 06 08 1 12 14 16 18 2 22 24 26 28 3
Duration (hour)

0

1m 2% AEP

Figure A.4 1% AEP Huff Q4 3-hour duration hyetograph

wood.

1% AEP
35
= 30
€
£25
>
= 20
2
215
&
= 10
S
: tl | |
3
2) ites tele li
0 02 04 06 08 1 12 14 16 18 2 22 24 26 28 3
Duration (hour)
1% AEP
March 2021 eoce

Doc Ref. 805120.R.004
6 - yonscious ve unt wood.

Appendix B
Peak flood depth maps

March 2021 eee
Doc Ref. 805120.R.004
[7 site Bounty
] (2D Model Extent

10% AEP Peak Flood Depth (m)

1) 0015-0150
6150. 0300
EEE 0200-0600
 0<00 0.500
HR 0200 1.200

Masdar
Area 60 Solar Hydrology Study

Figure B1
10% AEP Peak Flood Depth Results

[77 site Boundary
] (2D Model Extent

4% AEP Peak Flood Depth (mm)

1) 0015-0150
6150. 0300
EEE 0200-0600
 0<00 0.500
HR 0200 1.200

fa
sealeat Al 177050

2 Ct ey tet ret tse Uc
Goons: weap coir. tes

Masdar
Area 60 Solar Hydrology Study

Figure 82
4% AEP Peak Flood Depth Results

[7 site Bounty
] (2D Model Extent

2% AEP Peak Flood Depth (m)

1 09015-0.150
6150. 0300
EEE 0200-0600
 0<00 0.500
HR 0200 1.200

Masdar
Area 60 Solar Hydrology Study

Figure 83
(2% AEP Peak Flood Depth Results

[7 site Bounty
] (2D Model Extent

1% AEP Peak Flood Depth (m)

1 0015-0.150
6150. 0300
EEE 0200-0600
 0<00 0.500
HR 0200 1.200

Masdar
Area 60 Solar Hydrology Study

Figure B4
1% AEP Peak Flood Depth Results

fc) - yonscious ve unt wood.

Appendix C
Peak flood velocity maps

March 2021 eee
Doc Ref. 805120.R.004
[J site Boundary
2D Model Extent,

10% AEP Peak Flood Velocity (mm/s)
0.00 - 0.25

ves 050

ER 050-100

EE 10 200

HE = 20

ns
sealeat Al 177050

fC copy tte Arete ese Ue
Saeco co bters

Masdar
Area 60 Solar Hydrology Study

Figure C1
10% AEP Peak Flood Velocity Results

[77st Boundary
2D Model Extent

4% AEP Peak Flood Velocity (m/s)
0.00.25

ves 050

ER 050-100

EE 10 200

HE = 20

ns
sealeat Al 177050

2 Ct ey tet ret tse Uc
Saeco co bters

Masdar
Area 60 Solar Hydrology Study

Figure C2
4% AEP Peak Flood Velocity Results

[77st Boundary
2D Model Extent

2% AEP Peak Flood Velocity (m/s)
0.00 -0.25

ves 050

ER 050-100

EE 10 200

HE = 20

ns
sealeat Al 177050

fC copy tte Arete ese Ue
Saeco co bters

Masdar
Area 60 Solar Hydrology Study

Figure C3
2% AEP Peak Flood Velocity Results

[77st Boundary
2D Model Extent

1% AEP Peak Flood Velocity (m/s)
0.00.25

ves 050

ER 050-100

EE 10 200

HE = 20

ns
sealeat Al 177050

fC copy tte Arete ese Ue
Saeco co bters

Masdar
Area 60 Solar Hydrology Study

Figure C4
1% AEP Peak Flood Velocity Results

Wood Group UK Limited 230 MWac Azerbaijan Solar PV Project - Environmental and Social Impact Assessment (ESIA)

Appendix G = Human Rights Risk Assessment (HRRA) Scan

805120.GLA.R.003. Revision BS Page 449 of 461
Certified to ISO 9001, ISO 14001, OHSAS 18001 and ISO17025
esas &

Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Table of Contents

1
2
3
4
5
6
7
8
9

INTRODUCTION ....
OVERVIEW OF THE PROJECT..
OBJECTIVES AND SCOPE ....
LOCAL CONTEXT ...
POTENTIAL RISKS AND IMPACTS RELATED TO HUMAN RIGHTS
METHODOLOGY OF HUMAN RIGHTS ASSESSMENT .....
HUMAN RIGHTS INITIAL SCAN FINDINGS .....
DiscLosURE AND COMMUNICATION
SUMMARY ..

eNoOuHRE

Page i
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Revision History

21 Feb 2022

Initial release for Client V McLean
review

14 March 2022

SIGNED SIGNED
Signatures

Updated following V McLean
Lender comments

Signatures

Acronyms and Abbreviations

Acronym Description

EP Equator Principle

ESAS Environmental and Social Advisory Services Limited
ESIA Environmental and Social Impact Assessment
ESMS Environmental and Social Management System
Gals Geographic Information System

HRRA Human Rights Risk Assessment

LRP Livelihood Restoration Plan

MW Mega Watt

NGO Non-Governmental Organisation

OHL Overhead Transmission Line

SEP Stakeholder Engagement Plan

Page ii

Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

1 Introduction

This Human Rights Risk Assessment (HRRA) has been prepared by Environmental and Social Advisory Services
Limited (ESAS) for Wood for a proposed 230 MW Solar Photo Voltaic (PV) Power Project in Azerbaijan (the
‘Project’). The Project is being developed by the Special Purpose Vehicle (SPV) ‘Masdar Azerbaijan Energy’
which is a Limited Liability Company established under the laws of the Republic of Azerbaijan, whose registered
address is at 43, Mammad Araz Street, Narimanov District, Baku, AZ1106, Republic of Azerbaijan.

The Equator Principles Association recognises that financial institutions and their clients have a responsibility to
respect Human Rights. Equator Principles Financial Institutions (“EPFls”) demonstrate this in line with the United
Nations Guiding Principles on Business and Human Rights (“UNGPs”) by carrying out Human Rights due
diligence on the projects EPFls finance.

The UNGPs serve as the global authoritative framework for defining the corporate responsibility to respect Human
Rights and for carrying out due diligence to prevent and address abuses. The UNGPs state that governments
have the duty to protect Human Rights, including from harms committed by private-sector actors, and companies
have the responsibility to respect Human Rights, no matter where or how they operate and regardless of their
size. The responsibility to respect is operationalised by companies carrying out Human Rights due diligence to
assess their actual and potential adverse Human Rights impacts to understand what their Human Rights risks
are based on their severity and likelihood.

In the context of the fourth version of the Equator Principles (“EP4”), each client is expected to conduct Human
Rights due diligence in line with the UNGPs and to document that process in its Assessment Documentation. As
indicated in Principle 2, clients are expected “to refer to the UNGPs when assessing Human Rights risks and
impacts” (EP4, Principle 2) (particularly paragraphs 17-21 of the UNGPs). Accordingly, the depth of the
Assessment should be dictated by the scope of project risks, which will also dictate the level of detail to be
included in project documentation provided to the EPFI (EP 4, Principle 2). This document is the HRRA.

2 Overview of the Project

The Project is located 60km south of Baku, near to the Gobustan Mud Volcanoes, as part of a bilateral agreement
with the government of Azerbaijan and the SPV. The Project Area (‘Area 60’) covers an area of 550 hectares.
The closest urban areas are within Gobustan (5 km east — northeast 60) and Alyat (8 km southeast). The site is
predominantly desert and semi-desert. There are no residential dwellings or other type of physical structures
within the Project Area.

The land within the Project Area and surrounding region is owned by the government and is classified as industrial
in Soviet times (meaning before 1989), being allocated for use in the oil and gas industry by the Ministry of
Energy. The land is located in a zone that has long been identified as Industrial Zone and was specifically
allocated by the Ministry of Energy for the development of the solar PV plant. In order to get official access, a
Land Lease Agreement will be signed in the between SPV and the Ministry of Energy.

The Project will include the following components:

e Solar PV plant and a new substation;
e Road improvements to create a new access road along an existing track.

An overhead transmission line (OHL) of 330 kV connecting the site substation to national grid is currently planned
by Azerenerji. The OHL will connect the area to the Janub station in Shirvan, 50-60 km in south-west direction.
It will connect the already established Alat Trade Zone, Masdar Solar Project and other future strategic projects
in the area. The OHL line is not considered as an associated facility in light of this Project as it will be constructed
as part of the regional expansion of electrical distribution infrastructure and its development is not specifically
linked to the development of this specific Project.

Page 1
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

The new access road will follow the path of an existing track. The Ministry of Environment consented the access
road on 11 August 2021, and permission from Garadagh Executive Power was also obtained. Permission from
Absheron is expected in 2022. Construction of the road will be of the 5" technical category, which is a road
without asphalt pavement and instead will use a compacted gravel coating.

The location of the Project is provided in Figure 1.1 and an example of the existing track which is to be used for
the access road is provided in Figure 1.2.

Page 2
Human Rights Risk Assessment Scan — Area 60 Solar PV Project

Figure 1-1: Location of the Project Area

9256 493° ase oar 494s
° seco00

Azerbaijan - Overview

AZERBAIJAN

Z| fanknd o O

7 EM
| The point until which the existing track
exists from the northeast, and a new
right of way needs to be established to
the Project Area site entrance.

Confirmed Farm Locations
Cemetery

Operating GOC’s gas well
Remains of oll well

»0O@SOn

G0C’s Duvanny production base
GOC's gas processing area

Gobustan Reserve entrance

‘Temporary construction camp of
the “Babek-Umid” gas pipeline

Artificial pond for animal watering

40.05N

Remains of an abandoned farm

Remains of an abandoned military
‘training ground

Traces of an artificial earthem dike

rPOcHm e@<

Extinet mud volcano

Access Road

Farmer Alvan Land Lease
7 Project Boundary
=" pkm Project Butter

Kilometres

spe

esas

EZ $000 60000
48.25 are soar 4o4are woase

Page 3
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Figure 1-2: Views inside the Project Area

Figure 1-3: Example section of the existing track to be used for the new access road

Before any construction works start, the entire Project Area will be fenced off and the access road will be
upgraded to allow the movement of large trucks to transport materials and personnel to the site. An existing
track will be used from the northeast until there is a ‘kink’ in its path and a new right of way (2km long) will be
established to the Project Area site entrance. Assuming that the width of the new road is 8m this will require an
additional 1.6 hectares of land.

Page 4
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Activities during construction will include site clearance, construction of unpaved roads, temporary storage areas
for different materials, and sub-station, installation of solar panels and development of the overhead
transmission line. Construction activities will take 1.5 years to complete (18 months).

The temporary construction compound will include a parking area, a generator with fuel storage, and temporary
buildings to provide accommodation and support facilities for managers and workers, secure storage, site
offices, and welfare and first aid facilities. Security personnel will be present at the entrance gate as access to
the Project Area during construction and operation will be prohibited. The project will intend not to use any land
outside the boundary of the Project Area for offices, storage, etc. as all temporary facilities shall be located
inside the Project Area. The location for the non-local workforce to be accommodated is not yet known although
this is likely to be in Baku or a similarly large settlement. Temporary use of land may be necessary for worker
accommodation and laydown areas.

During operation solar panels will be regularly cleaned of dust using water, and the electrical equipment will be
regularly checked. During operations, up to 230 MW will be supplied to the national grid. The operational
lifetime of the Project is 23 years.

While the land had been historically identified as an industrial zone, during the time it was not used by the
Ministry of Energy, farmers and herders had started to use the lands to graze their animals. The Environmental
and Social Impact Assessment (ESIA) Report prepared by Wood (16 June 2021), identified 11 farmers and 14
herders who were using the land to graze their animals.

Of the 11 farmers, 10 use the area to graze their animals between October and April and 1 grazes his animals
throughout the entire year. These farmers also employ 14 herders to look after their livestock. All herders using
the area are employees of the farmers and are using the facilities (houses and barns) of the farmers. There are
no independent herders. The herders also have animals of their own. If the herders lose their job (or decide to
move on), they lose their access to land. All farmers and herders had been living in the area for more than 5
years. The 11 farmer and 14 herder households, in total 25 project affected households (PAHs) consist of 53 +
55 = 108 family members or Project Affected People (PAPs). As the area has long been established as an
industrial zone whose use rights only belonged to the Ministry of Energy, the farmers and herders are
considered to be informal users of the land. While they are not entitled for compensation for the land they used,
the project established a number of livelihood restoration measures to ensure that the affected people are better-
off than pre-project times.

3 Objectives and scope

The HRRA was prepared based upon the Equator Principles 4 (EP4) Guidance Note: ‘Implementation of Human
Rights Assessments under the Equator Principles’ dated September 2020. The risk assessment takes into
consideration the findings of the Environmental and Social Impact Assessment (ESIA), relevant concerns raised
from stakeholders during implementation of the Stakeholder Engagement Plan (SEP), and other publicly
available literature relevant to the assessment.

In accordance with the EP4 Guidance Note, the HRRA commences with the completion of an ‘Initial scan for
human rights impacts’. The scan identifies potential human rights risks within 11 topic areas. The topic areas
included in the scan, which are relevant to the Project, are taken from the EP4 Guidance Note and are listed
below:

1. Labour:

¢ Child labour

¢ Collective bargaining and freedom of association

e Modern slavery (forced labour/human trafficking) (this is assessed separately for Azerbaijan and also
for China where solar panel components are to be procured from)

e Grievance mechanism and remedy

e Job security and the right to work

Page 5
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

¢ —Non-discrimination

¢ Occupational health and safety

e« Wages (pay equity, standard of living)

¢ Working hours.

e Torture, cruel, inhuman and/or degrading treatment or punishment

2. Civil and political:

e Freedom of expression

e — Right to life and security of person
e — Right to privacy.

e  Anti-bribery and corruption

3. Economic, social, and cultural:

e — Right to education

e — Right to health

e Right to water

e Cultural development

¢ — Right to participate in the cultural life of the community

4. Social insurance and security

5. Land and resettlement:

e — Right to property ownership

« Compensation and the right to an adequate standard of living
¢ Compensation in the context of gender and vulnerability.

e Right to freedom of movement.

6. Group rights / heightened risk of vulnerability:

e¢ = Children’s rights

e Disability rights

e Indigenous peoples / migrants rights / ethnic minorities
e Women’s rights.

4 Local context

As stated in Section 1, the Project is located in a rural area of Azerbaijan, 60km from Baku with the nearest
settlement being Gobustan which lies 5 km to the east. The site is predominantly desert and semi-desert and
there are no residential dwellings or other type of physical structures within the Project Area. Land within the
Project Area is used for the grazing of livestock by farmers and herders (as herders typically have their own
animals), informally.

The findings of a socio-economic survey undertaken during preparation of a Livelihood Restoration Plan (LRP)
indicates that the average income of the farmers is generally higher compared to the herders. Farmer
households also have a wider variety of income sources which include livestock as well as public/private salaries
and access to pensions, compared to herder households who typically rely on livestock for income. Based upon
this understanding, herder households are more vulnerable to external sources of change (such as land access
restrictions arising from the Project, drought, increases in animal feed, etc.) compared to farmer households,
although both types of households’ experience very similar challenges to their livelihoods (a lack of water for
livestock, expensive animal feed, and poor grazing land productivity). What is also clear is both types of

Page 6
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

household’s reliability on single areas of land for their livelihood, very few have an alternative land area
available.

Farmers recruit herders to look after their livestock using verbal (not written) contracts. If a written contract is
agreed between a farmer and a herder then they would need to pay tax and potentially provide other benefits,
so farmers just provide verbal contracts only. Many of the farmers live on the outskirts of Baku City or Gobustan
settlement, leaving the herders to live at the farm in shelters and very basic accommodation which provides
them with a low standard of living. These structures are provided and maintenance by the farmer and access
is granted whilst the herder is employed. The herder typically stays with his family and provide bedding and
basic provisions, with all livestock equipment (fences, enclosures, etc.) being provided and owned by the herder.

Sometimes the herders can comprise part of the extended family of the farmer. The herders move with the
entire livestock herd (their own and the farmer's animals as well) using large trucks and vehicles, to the summer
pasture which varies considerably. The family moves with the herder so that they do not become separated.
During the summer, farmers typically stay at their same location as they have other sources of income (see
below) and visit the summer pasture area on an occasional basis. When the livestock herd is moved, this
typically takes 2-3 weeks to move all of the animals. The women and children of the herder move in advance
to establish the next place of living and wait for the male of the household (the herder) to arrive when all of the
animals are transported.

A few of the herders engaged with are paid in livestock rather than just cash, whilst others are just paid in cash.
The herders rely on farmers providing them with access to land and in this sense, they are ‘tenants’, whereby if
they lose their job or decide to move on to another location, they lose access to this land. Herders typically
move in and out of the region frequently, some decide to move on seeking improved economic opportunities
elsewhere, whilst others may stay for long periods of time. Herders typically have their own livestock as well
and it is estimated from the socio-economic surveys that around 20% of a herd can belong to the herder and
80% may be owned by the farmer.

Key issues associated with human rights risk at the local context include the following:

¢ Poor living standards faced by herders who are reliant on farmers to provide them with housing;

e The vulnerability of herders as they are essentially ‘tenants’ whose access to both grazing land and
their housing is linked to the non-written, verbal employment contract with the relevant farmer;

e Evidence of fraudulent activity amongst regional government departments which is linked to the
submission of written agreements (non-legal documents) by four farmers who claim they have access
rights over parts of the Project Area. These written agreements are linked to activities within “Azeraqrar
Dovlet Istehsalat ve Emal Birliyi” MMC ("Azeraqrar State Production and Processing Union" LLC) which
is part of the Ministry of Agriculture, “LLC” which is part of a regional government state entity, Absheron
rayon Qobu Devecilik Damazliq Muessise (Absheron District Qobu Camel Breeding Institution), and
Absheron Regional Executive Power. None of these written agreements are legally valid.

At a broader level, civic freedom in Azerbaijan is generally limited. There is a lack of independent media in the
country. Political activism and criticism of the government is minimised by the State.

5 Potential Risks and Impacts Related to Human Rights

The purpose of this section is to describe the human rights risks that are connected to the Project, using a
combination of severity and likelihood, noting where risks intersect or are interrelated to vulnerable people. A
list of vulnerable people that could, potentially, be directly affected by the Project has been compiled and is
listed below:

Vulnerable people potentially impacted by economic displacement:

e Persons who are elderly (defined as being aged 65 or over);
¢ Families who have lost both parents (they are orphans);
e Families where a disabled child is present, or a disabled parent is present;

Page 7
Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

e A family who is on a low income and lives below the national poverty line. This is classified by the State
Statistical Committee for 2020 (the most recent published data available) to comprise a monthly
household income of 195 AZN (USD 115) or less, or a household in substantial debt

e¢ Awidower raising two or more children under the age of 14, living separately from other relatives;

e Mothers or fathers who are bringing up the children in a single-parent family;

e Families in which both parents are unemployed;

e Single retired persons living on their own;

e Internally Displaced Persons (IDP) household;

e People with poor health status, or illiteracy in a farmer or herder household; and

e People who are discriminated against in society due to their ethnicity, belief system, health status
(including HIV/COVID-19), sexual or gender orientation/self-identity.

Other types of vulnerable people potentially impacted by the Project or activities related to the Project:

¢ Children who may be part of the workforce;
e Workers amongst the directly contracted workforce (those holding a contract with the EPC Contractor)
who may be subjected to violence and harassment, poor working conditions, inadequate occupational
health and safety standards, and others.
e Workers based in supply chain companies who may be subjected to labour violations including those
detailed above, in addition to child and forced labour.

The potential human rights risks that are directly connected to the Project, due to Project activities such as land-
access restrictions, employment, and the use of a supply chain, are presented below in Table 5.1.

Table 5.1. Summary of potential human rights that are connected to the Project

Human rights risk Potentially Probability (High, Consequence (High, | Links to vulnerable
connected to the Medium Low) Medium, Low) people?
Project through
one or more
activities?
Child labour Yes — through | Low High Children who are part
employment of the workforce
Collective bargaining and | Yes — through | Low Medium None
freedom of association employment
Modern slavery Yes — through | Low for Azerbaijan- | High None (Azerbaijan).
employment and | based suppliers. Workers in supply
procurement Medium for China- chain companies
from solar panels | based suppliers. (China)
originating from
China
Grievance mechanism and | Yes — through | Low Medium Workers amongst the
remedy employment directly contracted
workforce
Job security and the right to | Yes — through | Low Medium Workers amongst the
work employment directly contracted
workforce
Non-discrimination Yes — through | Low Medium Workers amongst the
employment directly contracted
workforce
Occupational health and | Yes — through | Low Medium Workers amongst the
safety employment directly contracted
workforce
Wages (pay equity, standard | Yes — through | Low Medium Workers amongst the
of living) employment directly contracted
workforce
Working hours. Yes — through | Low Medium Workers amongst the
employment directly contracted

workforce

Page 8
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Human rights risk Potentially Probability (High, Consequence (High, | Links to vulnerable
connected to the Medium Low) Medium, Low) people?
Project through
one or more
activities?
Torture, cruel, inhuman | Yes — through the | Low Medium Potentially, any type of
and/or degrading treatment | use of security person could be
or punishment personnel abused by a security

personnel, irrespective
of whether they are
vulnerable, or not.
However, women and
young people may be
subjected to abuse

more frequently
compared to a man of
working age.
Freedom of expression Not connected to the Project. There will be no restrictions on people’s ability to criticise the
Project should they wish to do so.
Right to life and security of | Yes — through the | Low Medium See above.
person use of security
personnel
Right to privacy Yes — through the | Low Medium Workers amongst the
collection of directly contracted
personal details workforce
from employment
Anti-bribery and corruption | Yes — through | Low Medium None.
procurement of
materials and
services
Right to education No — there are no risks to educational rights.
Right to health No - there are no risks to health rights.
Right to water No ~ there are no risks to water rights.
Cultural development No - there are no risks to cultural development rights.

Right to participate in the | No-there are no risks to the right to participate in the cultural life of the community.
cultural life of the community
Social insurance and security | No there are no risks to social insurance and security. This will be provided to workers.

Right to property ownership __| No~the Project is not taking a person’s property. There are no structures within the Project Area.

Compensation and the right | Yes — the Project | Medium — land access | Medium Vulnerable people
to an adequate standard of | will result in land- | restrictions will occur amongst _ affected
living access farmer and affected
restrictions. herder households.
Compensation in the context | Yes — | Medium — land access | Medium Women amongst
of gender and vulnerability. | compensation will | restrictions will occur affected farmer and
be provided to affected herder
affected persons, households.
including women.

Right to freedom of | No— the Project will not restrict people’s movement.

movement.
Children’s rights No — there are no risks to children’s rights.
Disability rights No — there are no risks to disabled people’s rights.

Indigenous peoples / migrants | No there are no indigenous peoples, migrants or ethnic minorities identified amongst the Project
rights / ethnic minorities Affected Persons.

Women’s rights. No adverse risks have been identified. Women’s rights will be strengthened by the Project through
the provision of compensation specifically targeted to women, and local employment
opportunities where specific measures will be undertaken to encourage women to attend.

6 Methodology of Human Rights Assessment

The purpose of this section is to describe the approach followed to conduct the HRRA. The HRRA was
undertaken during February in parallel with the final development of the Environmental and Social Impact
Assessment (ESIA) and the LRP. The HRRA was prepared by ESAS in close collaboration with Wood and
Wood's local in-country consultant Synergetics. The key documents used therefore comprised the following:

Page 9
Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

The ESIA, LRP, and also the United States Department of State: 2020 Country Reports on Human Rights
Practices: Azerbaijan.

The human rights issued evaluated comprise all of those included under ‘scope’ in Section 3 which include the
following categories:

OaRwoNn>

Labour:

Civil and political:

Economic, social, and cultural:

Social insurance and security

Land and resettlement:

Group rights / heightened risk of vulnerability

Based upon these categories (and the relevant sub-categories include under ‘Scope’ in Section 3) The affected
groups assessed under the HRRA comprised either ‘Affected Communities’ which comprise local people
(generally) as well as the Project Affected Persons (these are the affected farmer and herder households) and
‘workers’ who comprise the workforce either based in Azerbaijan, or in supply chain companies to be used
internationally for the sourcing of materials that are essential to the success of the Project, such as the
procurement of solar panels from China.

The level of risk to the affected group was then assessed using the terminology included in the EP4 Guidance
Note which comprises the following factors:

Scale: High, medium or low — which reflects the magnitude of change associated with the human rights
risk before mitigation is applied.

Scope: Individual, household, community, region — which reflects the geographic area of the human
rights risk before mitigation is applied.

Remediability: - a description of the steps that will be taken by the SPV to address the risk before the
harm occurs using mitigation and monitoring measures.

Likelihood: High, Medium or Low — which reflects the potential for the human rights risk to occur, after
standard mitigation has been applied. These refer to various plans that are to be prepared and
implemented which form part of the SPV’s Environmental and Social Management System (ESMS).
Note that the list of plans and procedures in the final column of the table in Section does not include
Masdar’s Human Rights Policy as this is applies to every row in the table.

In accordance with the EP4 Guidance Note, overall human rights risks have been classified, after the mitigation
measures have been applied, into:

Low-risks — where risks are unlikely to occur, if they did occur would not impact the Project or can be
eliminated or mitigated through adherence to the SPV’s Environmental and Social Management System
(ESMS) through the use of standard mitigation and monitoring measures. These measures are
considered as ‘standard’ in that the management plans referred to in the final column in Table 1 are
already prepared, or under preparation, and therefore no additional actions are needed.

High-risks — which are those where further assessment and an in-depth analysis is required and where
risks could cause a delay, reputational risk or breach of national or lender requirements for the Project,
due to the specific characteristics of the Project and Project Area context.

7 Human Rights Initial Scan Findings

Page 10
Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed
mitigation through
implementation of
Project plans and

procedures

Human Rights category: Labour

Child labour: ILO standards prohibit
hazardous work for all persons under 18
years. They also prohibit labour for
those under 15, with limited exceptions
for developing countries. (Intersects
with the rights of children and
education).

Workers — There is a
potential for child labour
to be present within
supply chain companies
used by the EPC
Contractor, particularly
those that are
contracted to provide
catering, cleaners and
other low-skilled roles,
or from the suppliers of
construction materials.

Azerbaijan has ratified all key international conventions concerning child labor including the
International Labor Organization (ILO) No.182: Convention concerning the Prohibition and
Immediate Action for the Elimination of the Worst Forms of Child Labour. Under Article 42 and
249 of the Labor Code the minimum age for a person to be employed is 15 years with a written
employment contract. Children who are 14 may work in family businesses or, with parental
consent, in daytime after-school jobs that pose no hazard to their health. Children younger than
16 may not work more than 24 hours per week; children 16 or 17 may not work more than 36
hours per week.

The minimum age for hazardous work is 18 years under Article 250 of the Labor Code and Article
192 of the Code of Administrative Offenses (37,38). There is a list of hazardous occupations that
prohibit children to work in, under Articles 98, 250-252, and 254 of the Labor Code, and also in
Decree 58 of the Cabinet of Ministers in 2000: Article 9 of the Law on the Rights of the Child
(37,39,40). Irrespective of what the law requires, children in Azerbaijan are involved in child
labour within the agriculture sector primarily associated with harvesting potatoes and the
production of cotton, tea, and tobacco. There is limited data to indicate the extent children are
involved in other sectors of the economy.

According to the United States Azerbaijan 2020 Human Rights Report! the government did not
effectively enforce laws prohibiting child labor and setting a minimum age for employment. The
government maintained a moratorium on routine and unannounced inspections, which may
have prevented effective enforcement of child labor law. Resources and inspections were
inadequate to enforce compliance, and penalties for violations were not commensurate with
those for other analogous serious crimes. Although the Ministry of Labor and Social Protection
could receive and respond to complaints, its response did not include worksite inspections.
Instead, the State Labor Inspection Service within the Ministry of Labor and Social Protection
investigated complaints by requesting information from the employer in question.

On 22 July 2020, the president approved the National Action Plan for 2020-2024 on Combating
Trafficking in Human Beings in the Republic of Azerbaijan. The plan tasked the relevant
government bodies to continue efforts to: identify victims of human trafficking and forced labor
including children; carry out special work with children engaged in begging; develop general
standards of communication with child victims or potential victims of human trafficking; conduct
training on the identification and protection of child victims or potential victims of human
trafficking; and conduct awareness-raising work with entrepreneurs and employers in order to
prevent the exploitation of child labor.

During visits by foreign observers to observe the 2019 cotton harvest, they did not note any
instances of child labor. Some non-governmental observers, however, reported instances of rural
children younger than 15 sometimes working on the family farm or accompanying parents
working as day laborers to agricultural fields.

Collective bargaining and freedom of
association: Collective bargaining:
Individuals have the right to form or join
trade unions of their choice. Trade
unions must be permitted to function
freely, subject only to limitations that
are in line with international Human
Rights standards. Workers have the
right to strike, in conformity with
reasonable legal requirements.

Workers — Contracted
workers within the
supply chain may not be
able to create or join a
union or other type of
association of their
choice due to the
attitude of senior
management or other
type of barrier.

The Law About Trade Unions determines the rights of trade unions in the Republic of Azerbaijan,
details their activities in the protection of labour, social, economic rights and legal interests of
trade union members in accordance with the Common Declaration of Human Rights, conventions
and recommendations of the International Labour Organisation, the European Social Charter.
Under Article 3, there is the right for employees, pensioners, and persons to be able to voluntary
establish a trade union without permission or join an existing union. The membership of a trade
union is very common in the public sector and is less common in the private sector. Senior
managers do not discriminate against workers who have joined a trade union.

‘ United States Department of State. 2020 Country Reports on Human Rights Practices: Azerbaijan. Available at: https://www.state.gov/reports/2020-
country-reports-on-human-rights-practices/azerbaijan/ [accessed 18 February 2022]

Page 11

Scale: High as an incident could result in the injury
or death of the child.

Scope: Individual children and their household
could be affected from human rights abuses.
Remediability: Screening of all primary supply chain
companies to understand their controls on the
prevention of child labour in their organisation, and
the actions they take to monitor the presence of
children within their supply chain companies.
Audits and inspections on primary suppliers will be
undertaken. SPV and their EPC Contractor to only
work with approved primary suppliers.

Likelihood: Low. The presence of child labour is
very unlikely to occur given the controls described
above, although ongoing monitoring is required
within the primary supply chain. This human rights
risk will be addressed through standard control
measures that are applied using SPV’s ESMS.

Standard controls
(these already exist
within SPV's ESMS):
Contractor and
Supplier
Management Plan
© Construction
Labour and
Working Conditions
Management Plan
* Human Resources
Policies and
Procedures

Scale: High as a lack of collective bargaining could
result in lower standards of working terms and
conditions amongst the workforce.

Scope: A number of individuals within the
workforce could be affected from human rights
abuses.

Remediability: The ability of workers to form a
union is guaranteed under national legislation. SPV
and their EPC Contractor already have included in
their labour policy, text that allows workers to

Standard controls:

* Human Resources
Policies and
Procedures

* Construction
Labour and
Working Conditions
Management Plan
Contractor and
Supplier

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

Freedom of Association: Protects the
right to form or join all types of
associations, including political,
religious, sporting/recreational, non-
governmental, and trade union
associations.

According to the United States Azerbaijan 2020 Human Rights Report, unions are not always
effective in negotiating wage levels and working conditions because government-appointed
boards typically run large state-owned firms and set wages for government employees. The law
provides most private-sector workers the right to conduct legal strikes but prohibits civil servants
from striking. Categories of workers prohibited from striking include high-ranking executive and
legislative officials; law enforcement officers; court employees; fire fighters; and health, electric
power, water supply, telephone, railroad, and air traffic control workers. The law prohibits
discrimination against trade unions and labor activists and requires the reinstatement of workers
fired for union activity. The law also prohibits retribution against strikers, such as dismissal or
replacement.

Many unions are not independent, and the overwhelming majority remained tightly linked to the
government. Collective bargaining agreements were often treated as formalities and not
enforced. Although labor law applies to all workers and enterprises, the government may
negotiate bilateral agreements that effectively exempt multinational enterprises from it. For
example, production-sharing agreements in the oil and gas sector supersede domestic law and
often do not include provisions for employee participation in a trade union. While the law
prohibits employers from impeding the collective bargaining process, employers engaged in
activities that undercut the effectiveness of collective bargaining, such as subcontracting and
using short-term employment agreements.

Modern slavery (forced labour/human
trafficking) - Azerbaijan: Slavery exists
when one human effectively owns
another. Forced or compulsory labour is
defined by the ILO as all work or service
that is extracted under menace of any
penalty and for which the person has
not voluntarily offered themselves.

Workers — Modern
slavery may exist within
the contracted
workforce where people
(including migrants and
women) are forced to.
work, or where their
employer has placed
them into a position of
financial debt upon their
start of work. There is
also the potential for
workers’ passports to be
retained by their
employer to prevent
them from leaving the
workplace.

National legislation associated with the prohibition of slavery comprises the Prohibition of
Forced Labor (Article 35 of the Constitution) and Article 144-2 of the Criminal Code. In 2020, the
Ministry of Internal Affairs a single case of forced labor involving two minors.

On 22 July 2020, the president approved the National Action Plan for 2020-2024 on Combating
Trafficking in Human Beings in the Republic of Azerbaijan.

According to the United States Trafficking in Persons Report June 20212, Azerbaijan is on the Tier
2 Watch List (defined as Countries whose governments do not fully meet the Trafficking Victims
Protection Act’s minimum standards but are making significant efforts to meet those standards.
The government investigated and prosecuted fewer suspects and convicted fewer traffickers.
The government lacked proactive identification efforts, resulting in victims likely penalized for
unlawful acts their traffickers compelled them to commit. The government continued to lack
interagency cooperation on anti-trafficking efforts and continued its moratorium on scheduled
and unannounced labor inspections through 2021. Because the government has devoted
sufficient resources to a written plan that, if implemented, would constitute significant efforts
to meet the minimum standards, Azerbaijan was granted a waiver per the Trafficking Victims
Protection Act from an otherwise required downgrade to Tier 3.

Modern slavery (forced labour/human
trafficking) - China: Slavery exists when
one human effectively owns another.
Forced or compulsory labour is defined
by the ILO as all work or service that is
extracted under menace of any penalty
and for which the person has not
voluntarily offered themselves.

Workers — Modern
slavery may exist within
the contracted
workforce where people
(including migrants and
women) are forced to.
work, or where their
employer has placed
them into a position of

There have been international media reports in 2021° associated with allegations associated
with the use of forced labour camps to manufacture photovoltaic panels from the Xinjiang
province in China.

The potential risk of modern slavery was identified as a potential source of human rights risk at
an early stage by Masdar. The Masdar group (which includes all subsidiaries which Masdar
controls) observes and practises the highest level of professional ethics, fairness, transparency
and compliance with international standards with respect to all activities it undertakes, including
its tendering process. On this basis, Masdar adopted the Mubadala code of conduct in 2014 as
well as the Mubadala Supplier Code. Both policies, along with the extensive Ethics & Compliance

2 United States Department of State. United States Trafficking in Persons Report June 2021. Available at: https://www.state.gov/wp-

content/uploads/2021/09/TIPR-GPA-upload-07222021 pdf [accessed 18 February 2022]

* Fears over China’s Muslim forced labor loom over EU solar power. 2021. POLITICO. Available at: https://www.politico.eu/article/xinjiang-china-
polysilicon-solar-energy-europe/ [accessed 18 February 2022]

Page 12

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

. Proposed
Fee iual mitigation through
(High or implementation of
Low) Project plans and

procedures

freely form, or join, a union without any
discrimination.

Likelihood: Low. The prohibition of union
membership is unlikely to occur, given the controls
described above although ongoing monitoring will
still be required within the primary supply chain.
This human rights risk will be addressed through
standard control measures that are applied using
‘SPV’s ESMS.

Management Plan
to include audits
and inspections on
high-risk supply
companies.

Scale: High, as slavery could have a long-term
impact on the mental health and general wellbeing
of the individual.

Scope: A number of individuals could be affected
from human rights abuses.

Remediability: Screening of primary suppliers to
understand their controls on the prevention of
modern slavery in their organisation. Audits and
inspections on primary suppliers will be
undertaken. SPV and their EPC Contractor to only
work with approved primary suppliers.

Likelihood: Low. Forced labour is unlikely to occur
within the Project’s nationally based primary
suppliers. This human rights risk can be addressed
through standard control measures that are applied
using SPV’s ESMS.

Standard controls:

Contractor and
Supplier
Management Plan
to include audits
and inspections on
high-risk supply
companies (apart
from the solar pans
supplier ~ see
below)

© Construction
Labour and
Working Conditions
Management Plan

* Human Resources
Policies and
Procedures

© SPV and their EPC
Contractor to only
work with
approved suppliers

Scale: Low, as this risk was identified during the
early tendering stage and Masdar’s requirements
have been clearly defined and specified during the
procurement process.

Scope: A number of individuals could be affected
from human rights abuses.

Remediability: Detailed checks on potential
bidders during the tendering stage prior to contract
award which have been completed.

Standard controls:

* Mubadala Code of
Conduct

*  Mubadala Supplier
Code

© Mubadala Ethics &
Compliance
Program

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

financial debt upon their
start of work. There is
also the potential for
workers’ passports to be
retained by their
employer to prevent
them from leaving the
workplace.

Program which Mubadala has in place, are rigorously observed, and complied with by the Masdar
group. In addition, Masdar takes the principles of the Suppler Code (which prohibits the use of
Slave Labour) seriously when dealing with vendors and suppliers. The tendering and
procurement process of the PV modules has accordingly been conducted in line with the above
requirements. Specific, legally-binding wording shall be included in the EPC Contract for ongoing
negotiations, and applied to the EPC Contractor, and its own suppliers and contractors. Written
confirmation on the compliance with these codes has already been obtained from the EPC
Contractor.

Grievance Mechanism and Remedy: All
people have the right to remedy when
their rights have been violated. Where
business enterprises identify that they
have caused or contributed to adverse
Human Rights impacts, they should
provide for or cooperate in their
remediation through legitimate
processes, whether through the
company’s own operational-level
grievance mechanism or through
cooperation with independent, non-
judicial mechanisms.

Workers and Affected
Communities - People
may not be able to raise
a grievance or seek
remedy from a Project
impact if they are
unaware of the
grievance mechanism, or
do not understand/are
unwilling to use it for
fear of retribution or
other issue.

An individual is able to raise a complaint against a business in accordance with Law “On the
procedure for considering appeals of citizens” (2015, Ne 1308-IVQ). Typically, a citizen would
approach a community leader in advance of launching any administrative action. The court
system can be slow. The price of judicial action is a minimum of 30 AZN (18 USD or higher
depending upon the monetary value of the claim. Article 8 of the legislation referred to above
includes details of the state fee for filing a claim and how this should be undertaken.

Grievances that are not labour-related are typically resolved using local community leaders and
judicial remedy is also available through the court system. The constitution process for the
presumption of innocence and the right to a fair public trial.

Job Security/Right to Work: The
termination of an employment
relationship is likely to be a traumatic
experience for a worker and the loss of
income has a direct impact on the
family's well-being. The employment of
a worker should not be terminated
unless there is a valid reason for such
termination connected with the
worker's capacity or conduct or based
on the operational requirements of the
undertaking, establishment, or service.

Workers — The
construction workforce
are likely to be
employed on a contract
basis that reflects the
duration of the
construction stage.

‘A worker's employment can be terminated in accordance with the Labor Code (01 February
1999). Legal grounds for terminating an employment contract can be any of the following:

a) the initiative of one of the parties;

b) expiration of the employment contract;

c) a change in terms and conditions of employment;

d) cases related to a change in the ownership of an enterprise (employees indicated in Subsection
Il of Section 63 of this Code);

e) Cases established by the Parties in the employment contract.

An employment contract may be terminated at the employer's initiative in the following cases:
a) the enterprise is liquidated;

b) there is a personnel cut-back at the enterprise;

c) a competent body decides that the employee does not have the professional skills for the job
he holds;

d) the employee does not fulfil his job description or fails to perform his duties as defined by the
employment contract and job description.

An employee may terminate an employment contract by notifying the employer in writing one
calendar month in advance. If an individual employment contract is terminated due to a
reduction in employees or staff, the employee shall be officially notified by the employer two
months in advance.

Non-discrimination: The practice of
ensuring equal treatment and respect
for all individuals regardless of class,

Workers — Part of the
workforce may be
subject to discrimination

Article 25 of the Constitution of the Republic of Azerbaijan approved on 12 November 1995 equal
rights and liberties for all citizens irrespective of gender and prohibits any restrictions of human
and citizen rights and freedom on grounds of gender. Additionally, the principle of equality

Page 13

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low

Proposed

Scope: alee ie community, Fee iual mitigation through
Remediability: Steps that could be taken (High or ap pementaton or
to address the risk before the harm Low) eee ame any
occurs. Procedures
Likelihood: High, Medium or Low
likelihood: Low. The potential human right risks «LONGI Green

from modern slavery in the supply chain associated
with the procurement of solar panels from China
has been taken into consideration and has a low
likelihood of occurring.

Energy Co. Code of
Conduct for LONGI
Suppliers (Nov
2020)

*  Masdar and their
EPC Contractor to
only work with
approved suppliers

Scale: High to low depending upon the nature of the
grievance.

Scope: Both individuals and their communities
could be affected from human rights abuses.
Remediability: A fully implemented grievance
mechanism will be available for the workforce to
raise concerns, should they wish to do so. Details of
the worker grievance mechanism will be included in
the basic HSE induction that all of the workforce will
be provided with (including all workers in primary
suppliers). During the Project, workers will be
reminded about the availability of the grievance
mechanism on a regular basis. SPV and their EPC
Contractor to only work with approved suppliers.

A community grievance mechanism will also be
available and implemented in accordance with the
Stakeholder Engagement Plan.

Likelihood: Low. There will be established
procedures for workers and local community
residents to raise a grievance, should they wish to
do so. This human rights risk will be addressed
through standard control measures that are applied
using SPV’s ESMS.

Standard controls:

* Worker Grievance
Mechanism

* Human Resources
Policies and
Procedures

* Community
Grievance
Mechanism

* Stakeholder
Engagement Plan

Scale: High, as sudden termination of their contract
could have a significant impact on the wellbeing and
economic status of the household.

Scope: Both individuals and their household could
be affected from human rights abuses.
Remediability: Workers shall be informed on a
regular basis that their contract is temporary so that
termination does not come as a sudden shock to
them. SPV and their EPC Contractor to only work
with approved primary suppliers.

Likelihood: Low. Workers shall be contracted on
short-term contracts and no retrenchment is
expected to occur. Workers in all primary suppliers
will also be regularly informed of their short-term
contract terms and conditions.

Standard controls:

* Human Resources
Policies and
Procedures

¢ Contractor and
Supplier
Management Plan.

* Human Resources
(HR) Department to
ensure that
workers
understand the
terms of _ their
employment. This
will include

regularly informing
workers of the
short-term nature
of their contract.

Scale: High, as discrimination or harassment in the
workplace could have significant impact on an
individual's wellbeing.

Standard controls:

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

race, colour, sex, religion, gender, age,
political or other opinion, national or
social origin, property, sexual
orientation, disability, employee status,
marital status, familial connection, etc.
Includes ensuring employees are free
from harassment.

or harassment.
Migrants and women
are particularly at risk.

between men and women has been widely established in the legislative system and Article 35 of
the Constitution mentions that every citizen based on his/her capability is entitled to freely
choose a certain type of activity, occupation, employment or workplace, to work in a safe and
healthy environment and to be paid without any kind of discrimination for his/her work no less
than the amount of minimum wage defined by the government.

Sections 12 and 16 of the Labor Code (01 February 1999) deal with discrimination in the
workplace. During the hiring or termination process no discrimination is permitted on the basis
of citizenship, gender, race, nationality, language, place of residence, economic standing, social
origin, age, family circumstances, religion, political views, affiliation with trade unions or-other
public associations, professional standing, beliefs, or other factors unrelated to the professional
qualifications, job performance, or professional skills of the employees, nor is permitted to
establish privileges and benefits or directly or indirectly limit rights on the basis of these factors.

An analysis of the labour rights appeals sent to the Ombudsman office (672 complaints in 2014,
960 in 2015, 958 in 2016) demonstrates that no complaint was received on cases of employment
discrimination, as well as gender-based discrimination (particularly equal payment for equal
work of women and men) and sexual and emotional harassment at work.

According to the United States Azerbaijan 2020 Human Rights Report, although women
nominally enjoy the same legal rights as men, societal and employment-based discrimination
remains a problem. According to the State Statistical Committee, there was discrimination
against women in employment, including wide disparities in pay and higher rates of
unemployment.

Occupational health and safety: A
company should provide safe and
healthy working conditions to workers,
develop a policy to minimise safety
risks, provide personal protective
equipment free of charge, training,
monitoring measures, and the ability of
workers to remove themselves from
work situations where imminent and
serious health dangers are reasonably
perceived, without undue
consequences.

Workers — The direct
and contracted
workforce may be
exposed to unsafe
conditions, be required
to pay for PPE, or
undertake acts that they
do not consider to be
safe.

Occupational health and
safety risks that will
need to be identified
and mitigated to as low
as reasonably
practicable.

National legislation associated with occupational health and safety in the workforce is Act No.
313 of 29 September 1992 on labour protection followed by the Labour Code (01 February 1999)
which also contains provisions on occupational safety and health (refer to chapters 33-36).

A company does have to hold occupational insurance that can be used to compensate a worker
in the event of an injury or fatality in the workplace. insurance payments are made to employees
on disability or death asa result of occupational accidents and diseases, and injuries that prevent
work in the future.

Page 14

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low

Proposed

Scope: Individual, household, community, Residual mitigation through
region Ss [ove implementation of
Remediability: Steps that could be taken (High or P Pr fl
to address the risk before the harm Low) Welfoet plkenS cant
procedures
occurs.
Likelihood: High, Medium or Low
Scope: Individuals could be affected from human * Human Resources
rights abuses. Policies and
Remediability: Workers will be required to sign to a Procedures
Worker Code of Conduct that will prohibit any form e Worker Code of
of discrimination or harassment in the workplace Conduct
and ensure that the workplace is suitable for the ¢ Worker Grievance
presence of all persons. SPV and their EPC Mechanism
Contractor to only work with approved primary = Construction
suppliers. There will also be a specific code of Labour and

conduct for security personnel that includes non-
discrimination, treatment of women, and the use of
force (all weapons are prohibited).

Likelihood: Low. This human rights risk will be
addressed through standard control measures that
are applied using SPV's ESMS. The Worker
Grievance mechanism can be used to raise any
concerns about the behaviour of other workers.

Working Conditions
Management Plan
Security and
Human Rights
Management Plan
Gender
Management Plan

Scale: High as an occupational health and safety
incident could result in injury or death of a worker.
Scope: The individual and their household could be
affected from human rights abuses.

Remediability: The primary suppliers used will be
checked to ensure that they have adequate
experience and competence to complete the tasks
assigned to them, including the correct use of
Personnel Protective Equipment (PPE), standard
operating procedures associated with high-risk
activities such as electrical safety, permit to work
system, adequate emergency response measures
and the provision of medical evacuation facilities.

The occupational health and safety risks to the
workforce will be addressed through the
implementation of a risk-based Health and Safety
Plan, method statements and standard procedures.
A specialist team will be involved in commissioning
electrical equipment and all commissioning work
will be undertaken by competent persons. SPV and
their EPC Contractor will only work with approved
primary suppliers.

Likelihood: Low. This human rights risk will be
addressed through standard control measures that
are applied using SPV’s ESMS. All primary suppliers
have experience in the type of construction
activities to be undertaken, and the risks to the
workforce are not unique.

Standard controls:

Health and Safety
Policy
Occupational
Health and Safety
Plan

Contractor and
Supplier
Management Plan
Emergency
Preparedness and
Response Plan
Human Resources
Policies and
Procedures
Worker Grievance
Mechanism

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

Wages (pay equity, standard of living):
Accompany must protect the right to
remuneration that provides workers
with fair wages and equal remuneration
for work of equal value. Remuneration
must also be enough to provide workers
with a decent living for themselves and
their families.

Workers — The
contracted workforce
(such as cleaning staff or
manual labourers) may
be asked to work for
very low pay (minimum
wage) that does not
provide a decent
standard of living.

According to the Labor Code (01 February 1999) the minimum wage is a social norm that
determines the minimum level of monthly wages for unskilled labor and services, taking into
account economic and social conditions. As of February 2022, this is currently 250 AZN per month
(147 USD per month). Over the last 3 years the minimum wage has increased. The national
legislation still applies to workers on a contract that are not full-time employees of a company.
Violations associated with the payment of wages below the minimum statutory level are not
common.

Working Hours: Working hours should
be no more than 48 hours a week, or 10
hours a day. Workers should have 1 day
off every 7 consecutive days.

Workers — The
workforce may be asked
to excessive hours
during construction.

According to the Labour Code (01 February 1999) working hours are divided into normal working
hours, shorter working hours, overtime and part-time work. Normal working hours is determined
in Article 89 as maximum 8 hours per day while not exceeding 40 hours in a week. The working
week can be determined as either 5-day or 6-day. Shorter working hours are defined in the
Articles 91, 92, 93 for the specific categories of employees based on their age, health, working
conditions and duties. Part-time work is agreed between the parties and conditions are
determined in the contract (Article 94). This applies to both full-time and contracted workers.

When the hours worked exceed those agreed in contract based on the employer’s order and
employee's consent, it is considered as overtime. Every worker cannot be involved in overtime
work for more than 4 hours over the 2 consecutive working days. The overtime hours worked
must be reimbursed in accordance with Article 165. This applies to both full-time and contracted
workers.

During the working day or shift, employees should be provided with a break for rest and lunch.
The time and duration of the break is determined by the internal disciplinary rules, shift schedule
or employment contract. The rest period after the end of the working day shall not be less than
12 hours (Article 103). Weekly rest periods cover 2 consecutive days in 5-day working week and
‘one day in 6-day working week (Article 104). According to Article 105 public holidays are not
considered as working days in Azerbaijan. Worker's leave is categorised into annual leave
(including standard and additional vacation time), social leave for maternity and childcare,
educational leave and unpaid leave. Annual leave is measured in working days. A prerequisite
for its use is work of at least 6 months for at least 21 working days. Depending on the work
experience of the employee, additional vacation time is added to the standard annual leave. This
applies to both full-time and contracted workers.

Torture, cruel, inhuman and/or
degrading treatment or punishment:
No one shall be subjected to torture or
to cruel, inhuman or degrading
treatment or punishment. In particular,
no one shall be subjected without his or

Affected Communities —
Security personnel could
be abusive and degrade
local people who are
seeking to protest or
raise a grievance against
the Project.

Stakeholder perceptions towards the Project gathered during preparation of the ESIA and LRP
are broadly positive towards the Project, and extensive consultation has been undertaken to
inform Project Affected Persons about the compensation strategy for land-related access
restrictions. Security personnel will be contracted using third-party company and government-
provided security personnel will not be used.

Page 15

Inherent
risk level
(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual
risk level
(High or
Low)

Proposed
mitigation through
implementation of
Project plans and

procedures

Scale: Medium, as this depends on the difference
between the salary provided and the relevant
minimum wage category and salary.

Scope: The individual and their household could be
affected from human rights abuses.

Remediability: In accordance with the
Construction Labour Management Plan, primary
supply chain companies will be audited to
understand their salary levels and compliance with
minimum wage legislation and checked to ensure
that this provides a decent standard of living
standard. This Plan will include a employment
contract template for EPC locally hired direct staff.
Also, the plan will outline the minimum conditions
for work for any sub-contracted staff. SPV and their
EPC Contractor will only work with approved
primary suppliers.

Likelihood: This human rights risk will be addressed
through standard control measures that are applied
using SPV’s ESMS.

Standard controls:

* Human Resources
Policies and
Procedures

Contractor and
Supplier
Management Plan
which will include
auditing primary
supply chain
companies to
gather information
on their salary

levels.
¢ Worker Grievance
Mechanism
Construction
Labour and

Working Conditions
Management Plan
which will include
completion of the
benchmarking
exercise.

Scale: Medium, depending upon the quantity of
excess overtime hours worked.

Scope: Individuals and their household could be
affected from human rights abuses.

Remediability: All construction workers in primary
suppliers shall be provided with details of the terms
of their employment (including working hours,
wages, deductions, etc.) prior to them accepting the
role so that they are fully aware of the
accommodation arrangements (if any), working
time and period they are expected to attend the
workplace on consecutive days without a break.
SPV and their EPC Contractor to only work with
approved primary suppliers.

Likelihood: Low. Whilst provisions of national
legislation do not typically cover contracted
workers, working terms and conditions will be
provided to the workforce in primary suppliers. This
human rights risk will be addressed through
standard control measures that are applied using
‘SPV’s ESMS.

Standard controls:

* Human Resources
Policies and
Procedures

Contractor and
Supplier
Management Plan

* Worker Grievance
Mechanism

* Construction
Labour and
Working Conditions
Management Plan

Scale: Individuals and their household.
Scope: Individuals and their household could be
affected from human rights abuses.

Remediability: All security personnel involved in
the Project will be screened prior to their use, for
past involvement in human rights abuses. Ongoing
monitoring of their behaviour shall be undertaken,

Standard controls:

* Security Personnel
Management Plan

* Security Personnel
Code of Conduct

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

her free consent to medical or scientific
experimentation.

Human Rights category: Civil and political

Freedom of expression: The right to
hold opinions free from outside
interference is an absolute right, with
narrow restrictions by States only
permissible when in line with
international Human Rights standards.
Individuals have a right to seek, receive
and impart ideas in whatever media or
form they choose.

Workers — The direct
and contracted
workforce may not be
able to express their
opinions freely without
fear of retribution.
Affected Communities -
The government may try
and censor information
in the public domain
about a Project in a way
which is not aligned with
international human
rights standards.

The Constitution is the basis of the freedom of speech and expression in Azerbaijan. Provisions
that are relevant to the freedom of expression are Article 47 (freedom of thought and speech),
Article 50 (freedom of information), and Article 51 (freedom of artistic speech).

According to the United States Azerbaijan 2020 Human Rights Report, although the constitution
provides for freedom of expression, the government continued to repress persons it considered
political opponents or critics. Government-owned and progovernment outlets continued to
dominate broadcast and print media.

Foreign media outlets, including Voice of America, RFE/RL, and the BBC, remained prohibited
from broadcasting on FM radio frequencies although the Russian service Sputnik, which was also
originally prohibited from broadcasting, was subsequently allowed to broadcast news on a local
radio network.

Right to life and security of person:
Individuals have the right not to be
deprived of life arbitrarily or unlawfully.
This includes the right to have one’s life
protected, for example, from physical
attacks or health and safety risks.

Workers and Affected
Communities ~ Security
personnel used by the
Project, which may
include a combination of
government and private
security forces, may use
inappropriate force
against workers of
people from Affected
Communities.

There are no ongoing security risks or concerns in the Project Area.

According to the United States Azerbaijan 2020 Human Rights Report, although the law prohibits
arbitrary arrest and detention and provides for the right of persons to challenge the lawfulness
of their arrest or detention in court, the government generally did not observe these
requirements.

Page 16

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

. Proposed
Fee iual mitigation through
A implementation of
(high @r Project plans and
Low)

procedures

and a Security Personnel Code of Conduct will be
used.

Likelihood: Low. It is considered to be very unlikely
that a security personnel will subject a local person
to degrading treatment at the site. This human
rights risk will be addressed through standard
control measures that are applied using SPV's
ESMS.

* Community
Grievance
Mechanism

Scale: High as this freedom of expression applies to
entire communities.

Scope: Individuals and their communities could be
affected from human rights abuses.

Remediability: The Worker Code of Conduct will
allow opinions to be freely expressed about the
Project and activities undertaken by SPV, unless this
has the potential to cause offence to other workers
such as the use of discriminatory language for
example. Farmers and herders present within 5km
of the Project Area will be provided with accurate
and timely information about the Project through
the implementation of the Stakeholder
Engagement Plan.

Likelihood: The outcome of _ stakeholder
engagement activities with farmers and herders has
recorded some negative perceptions towards the
Project from the reduction in grazing land from land
access restrictions. The right to hold opinions free
from outside interference can be addressed
through standard control measures that are applied
using SPV’s ESMS.

Standard controls:

* Worker Code of
Conduct

* Worker Grievance
Mechanism

* Stakeholder
Engagement Plan

* Community
Grievance
Mechanism

Scale: High, as an incident could result in injury or
death of a local person or substantially affect their
wellbeing.

Scope: Individuals and communities could be
affected from human rights abuses.

Remediability: SPV will contract the services of a
third-party security company to provide security at
the Project Area. All security personnel contracted
for the Project by primary suppliers will be screened
to check if they have been involved in past human
rights abuses, be provided with training and a
Security Code of Conduct, a risk assessment will be
completed, and their behaviour monitored by SPV
during completion of their contract. SPV will
encourage the third-party company to recruit
female personnel so that not all of the security
personnel are male.

Likelihood: Low. The unlawful use of force by
security forces is unlikely to occur given the controls
described above although ongoing monitoring will
still be required. This human rights risk can be
addressed through standard control measures that
are applied using SPV’s ESMS.

Standard controls:

* Security and
Human Rights
Management Plan

* Security Personnel
Code of Conduct

* Community
Grievance
Mechanism

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

Privacy: Individuals have a right to be
protected from arbitrary, unreasonable
or unlawful interference with their
privacy, family, home or
correspondence and from attacks on
their reputation. The State is allowed to
authorize restrictions on privacy in line
with international Human Rights
standards, but ‘arbitrary’ restrictions
are always prohibited.

Workers — Confidential
information will be held
by the Project and
supply chain companies
of the direct and
contracted workforce.

Personal data in Azerbaijan, its protection, transmission, the responsibility of data users and
other aspects of data regulations are expressly regulated by the laws, specifically by the
Personal Data Law (11 May 2010 No 998-II1Q).

The law prohibits arbitrary invasions of privacy and monitoring of correspondence and other
private communications. According to the United States Azerbaijan 2020 Human Rights
Report, the government generally did not respect these legal prohibitions.

Anti-bribery and corruption:
Corruption can have a devastating
impact on the availability, quality and
accessibility of human rights-related
goods and services. Moreover, it
undermines the functioning and
legitimacy of institutions and processes,
the rule of law and ultimately the State
itself.

Workers — Workers
involved in the Project
may attempt to gain
procurement
opportunities through
bribery and corruption.
Individuals working in
government
departments involved in
the implementation of
the LRP.

Individuals working in government departments involved in the implementation of the LRP may
try and influence the implementation of compensation measures through corrupt means.
There is also the potential for workers to try and seek procurement opportunities and
economic benefits to themselves, through corruption and bribery.

Human Rights category: Economic, social and cultural

Right to education: All children have
the right to free and compulsory
primary education. The right also
includes equal access to education and
equal enjoyment of educational
facilities, among other aspects.

Affected Communities —
Restrictions in access to
educational facilities
during construction
could disrupt children’s
education.

National legislation requires children to attend school in accordance with Article 19 of the Law
on Education. Education is provided free of charge under Article 13.

According to the United States Azerbaijan 2020 Human Rights Report, while education is
compulsory, free, and universal until age 17, large families in impoverished rural areas
sometimes placed a higher priority on the education of boys and kept girls in the home to work.

Right to health: Individuals have a right
to the highest attainable standard of
physical and mental health. This
includes the right to have control over
one’s health and body, and freedom
from interference.

Affected Communities —
The Project will generate
community health and
safety risks associated
with the use of vehicles,
construction machinery,
the presence of
excavations, and other

Public hospitals are run by the state and medical care is offered free of charge for Azerbaijani
residents. The introduction of compulsory health insurance in the country is scheduled for
completion in 2021. Individuals can pay for private healthcare should they wish to do so.

Health facilities in Alyat and Gobustan lack qualified doctors and medical equipment, including
ambulances for first aid purposes and emergencies. The recent United city hospital No. 17 and
Children’s polyclinic No. 9 in Gobustan are reported as the main health facilities nearby in the
Project area, ensuring the availability of all types of medical services.

Page 17

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed
mitigation through
implementation of
Project plans and

procedures

Scale: Medium, although this depends upon the
extent of any breach in privacy through the
uncontrolled release of data.

Scope: Individuals could be affected from human
rights abuses.

Remediability: All data gathered on workers and
their personal situation (including _ health
certificates) must be stored in a confidential
manner in a locked room for paper records, and
using password protected digital devices.
Likelihood: Low, as the information to be held is
likely to comprise basic details on each person for
the purpose of human resources records only. Data
breeches for this type of information are
uncommon in Azerbaijan. This human rights risk
can be addressed through standard control
measures that are applied using SPV’s ESMS.

Standard controls:

« Human Resources
Policies and
Procedures

¢ Worker Grievance
Mechanism

Scale: Medium, although this depends upon the
extent of corruption amongst the workforce, or in
government departments.

Scope: Individuals and their households could be
affected from human rights abuses.

Remediability: Strict controls on procurement shall
be undertaken by SPV. Implementation of the LRP
shall be carefully monitored using the monitoring
and evaluation metrics, and financial records shall
be held centrally by the Project Team during LRP
implementation, to demonstrate that
compensation has been delivered to those who are
eligible for it.

Likelihood: Low, as procurement and
implementation of the LRP’s compensation is to be
very carefully monitored by senior management.
Interference from a government department or a
worker is very unlikely to occur. This human rights
risk can be addressed through standard control
measures that are applied using SPV’s ESMS.

Standard controls:

© Anti-Bribery and
Corruption Policy.

* Worker Code of
Conduct

* Procurement
controls

* Community
Grievance
Mechanism

* Worker Grievance
Mechanism

Scale: Low as changes in access to educational
facilities are not expected from the Project.

Scope: Individuals and communities could be
affected from human rights abuses.

Remediability: None required as the Project will not
generate access restrictions to schools.

Likelihood: Low. This human rights risk can be
addressed through standard control measures that
are applied using SPV’s ESMS.

Standard controls:

* Community
Grievance
Mechanism

Scale: High as an incident could result in injury or
death of a local person.

Scope: Individuals and communities could be
affected from human rights abuses.

Remediability: Construction risks and impacts for
this type of Project are well-understood. A
Community Health and Safety Plan will be
implemented and include commitment to, for

Standard controls:

© Community health
and safety within
the CEMP, OEMP,
Traffic and
Transport
Management Plan
(TMP) and

Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

sources of risk during
construction. During
operation, the OHLs will
generate electronic
magnetic fields (EMF).
NOTE: although there is
often concern about the
potential health effects
associated with exposure
to EMF there is no
empirical data
demonstrating adverse
health effects from
exposure to typical EMF
levels from power
transmission lines and
equipment.

Right to Water: Individuals have the
right to water and sanitation

Workers — The direct
and contracted
workforce will need to
be provided with safe
drinking water and
suitable sanitation
facilities.

Affected communities —
have the right to.
drinking water supplies.

The right to water is reflected in the constitution.

Water scarcity is a problem within farms in the Project Area and there have been numerous
requests for assistance in improving access to clean water during the stakeholder engagement
activities completed.

Social Insurance and Security: This right
obliges the State to create and maintain
a system of social security that provides
adequate benefits for a range of issues,
including injury in the workplace and
from unemployment.

Workers — The direct
and contracted
workforce will need to
be provided with social
insurance from their
employer in accordance
with national legislation
to ensure that they have
adequate compensation
from any injury or
fatality that occurs.

The social protection system in Azerbaijan consists of programs aimed at reducing the poverty
and economic problems of the population through promoting effective labor markets as well as
reducing the risks faced by citizens. Social insurance consists of pensions, unemployment benefit,
and other social benefits. Social allowances consist of monthly payment for pensions, a separate
pension for disabled persons, to parents who have children under 18 years with a disability, and
also for families with a low-income with children under 1 year old. Additionally, one-off
payments are provided to eligible working parents of newborn babies, support to pay for
funerals, treatment to victims of industrial accidents, and those affected by war.

Page 18

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed
mitigation through
implementation of
Project plans and

procedures

example, fence off all working areas where
machinery and/or excavations are present to
prevent unauthorised entry, provide workers with
free medical care, informing local people (including
farmers and herders) of the presence of
construction works in advance and the associated
risks of trying to enter them, and the Project Area
will be attended by security personnel to prevent
trespass.

Workers will be provided with first aid, free of
charge (including the non-local workforce), suitable
sun protection and shaded areas for respite, access
to clean water to avoid heat stress and dehydration,
and welfare facilities. Worker health screening to
be undertaken including preventative measures for
the control of transmissible diseases such as COVID-
19.

Likelihood: Low, as health risks to workers and
affected communities can be managed through the
use of standard controls. This human rights risk can
be addressed through standard control measures
that are applied using SPV’s ESMS.

Security and
Human Rights
Management Plan.

© Stakeholder
Engagement Plan

© Community
Grievance
Mechanism

© Health and Safety
Policy

* Occupational
Health and Safety
Plan

© Worker Grievance
Mechanism

Scale: High as water is essential for sustaining life
and the Project is in a dry, hot location where water
intake will be important to maintain and monitor to
prevent dehydration.

Scope: Individuals could be affected from human
rights abuses.

Remediability: Adequate drinking water and
sanitation facilities will be provided to the
workforce at construction site and = at
accommodation facilities (a pipeline will be
extended from Gobustan to provide potable
drinking quality water). The standard of
accommodation provided to the workforce shall
comply with the applicable requirements of the
IFC/EBRD. Guidance Note on Workers’
accommodation: processes and standards (2010).
Likelihood: Low. Potable drinking water quality
shall be obtained from an extension to the existing
regional water supply network.

Standard controls:

© Occupational
Health and Safety
Plan

© Worker
Accommodation
Management Plan
(or similar
depending upon
the
accommodation
arrangements of
the non-local
construction
workforce)

© Worker Grievance
Mechanism

Scale: High, as an occupational health and safety
incident could result in injury or death of a worker
or local person.

Scope: Individuals could be affected from human
rights abuses.

Remediability: All companies involved in the
Project will be required to provide occupational
insurance in accordance with national legislation,
and this will be reflected in the tender and
contractual documents used with primary
suppliers. SPV and their EPC Contractor to only work
with approved primary suppliers.

Likelihood: Low, as occupational insurance shall be
provided to all workers. This human rights risk can

Standard controls:

* Human Resources
Policies and
Procedures

* Worker Grievance
Mechanism

* Labour and
Working Conditions
Management Plan

Contractor and
Supplier
Management Plan

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

Economic, social and cultural
development: Economic, social, and
cultural rights are the freedoms,
privileges, and entitlements that
individuals and communities require to
live a life of dignity. These human rights
include the rights to food, housing,
health, education, cultural identity, and
more.

Affected Communities —
The loss of access to
land could potentially
include economic
development.

The LRP has identified the Project Affected Persons who are to be impacted from the land-access
restrictions. No additional human rights risks have been identified that are connected to
economic, social and cultural development (see below under Human Rights category: Land and
resettlement)

ity: The right to take
part in cultural life guarantees the right
of everyone to access, participate in and
enjoy culture, cultural heritage and
cultural expressions.

Affected Communities —
The loss of access to
land could influence
people's rights to
participate in cultural
rights

The LRP has identified the Project Affected Persons who are to be impacted from the land-access
restrictions. No additional human rights risks have been identified to the right to participate in
the cultural life of the community (see below under Human Rights category: Land and
resettlement)

Human Rights category: Land and resettlement

The right to property ownership: The
right obliges the State to enable citizens
to have the right to enjoy private
property (land, structures and other
assets) without the fear or
expropriation being undertaken in a
way that does not provide them with
adequate notice and compensation.

Affected Communities —
The loss, or loss of
access to, privately held
land and assets could
impact the health,
wellbeing and economic
livelihoods of affected
persons.

Article 29 of the Constitution (Right to Property: IV) states that no-one may be deprived of
his/her property without a court decision. The outright confiscation of property is prohibited.
The expropriation of property for the needs of the state may be permitted only on condition of
fair compensation in advance in accordance with the Law on “Acquisition of Lands for State
Needs".

Compensation and the ri
adequate standard of living:
Compensation should be calculated at
full replacement cost which does not
take into consideration the depreciation
of structures and other non-land assets.
Affected persons have the right to be
compensated prior to land access
restrictions being imposed and be
provided with additional measures to

Affected Communities —
The resettlement of
affected persons has the
potential to result in
long-term changes to
mental health and
wellbeing of the
household, standards of
living and livelihood
status.

Under the Civil Code (Articles 246, 247, 248 and 249) the Decree on acquisition of lands for state
needs should be registered in a state real estate registration office. The Executive Agency should:
(a) send official notifications to all affected persons about land acquisition; (b) pay full
compensation to the affected persons within 90 days after the transaction agreement made in
advance of relocation; (c) assist relocated people; and (d) pay compensation for affected assets
on the market rates. The principle of ‘full replacement cost’ is not adopted as market rates are
used which take into consideration the physical depreciation of assets. The outcome of the
valuation report is subsequently increased by 20% for residential buildings (to reflect any loss of
income and the reconnection of utilities) in accordance with Decree of the President No. 506-3
QD dated 7 December 2007.

Page 19

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed
mitigation through
implementation of
Project plans and

procedures

be addressed through standard control measures
that are applied using SPV's ESMS.

See below under Human Rights category: Land and
resettlement

Standard controls:
Livelihood Restoration
Plan

See below under Human Rights category: Land and
resettlement

Standard controls:
Livelihood Restoration
Plan

Scale: Low. Within a 5km distance from the outer
boundary of the Project Area, there are 16 farmers
using land informally. Out of the 16 farmers, 4 have
produced written agreements between themselves
(or another party they claim to represent) and the
Ministry of Agriculture. The written agreements
include coordinates of agricultural land which they
claim to have access to, and these areas overlap, to
various extents, the Project Area. The extent of
overlap is 1.7%, 1.8%, 13.7% and 30.5%. None of
these written agreements are legally valid. To
address human rights risks from land and
resettlement, a Livelihood Restoration Plan has
been prepared in accordance with national
legislation and Lender requirements.

Scope: Individuals (farmers and herders) and their
respective households could be affected. The
Livelihood Restoration Plan has identified a total of
11 farmer Project Affected Households (PAHs) and
14 herder PAHs

Remediability: To address impacts arising from
economic displacement SPV has prepared a
Livelihood Restoration Plan.

Likelihood: Low. Whilst impacts to farmer’s and
herder’s livelihoods are expected to occur these can
be adequately addressed through implementation
of the Livelihood Restoration Plan.

Standard controls:
«Livelihood
Restoration Plan

Scale: Low. A detailed survey of the Project Area
has indicated that there are no physical assets of
any type (such as a structure or artificial drainage
feature for example) present. On this basis, the
Project’s economic displacement is limited to the
loss of area available within the Project Area for
animal grazing activities.

Scope: Individuals (farmers and herders) and their
respective households could be affected. The

Standard controls:
«Livelihood
Restoration Plan

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

maintain their standard of living and
livelihood. Such measures include the
provision of in-kind compensation
rather than cash, practical support
(including legal advice and relocation
allowances), transitional support,
livelihood restoration measures and the
ability to raise a grievance.

Article 16 of the Law on Land Lease (1998) states that when the leased land is acquired for state
needs, another land plot having a same size and a same quality can be provided to lessee. Losses
incurred in this land shall be paid in accordance with the legislation.

Compensation in the context of gender
and vulnerability: Impacts arising from
resettlement may be disaggregated by
gender and vulnerability status due to a
complex combination of cultural issues
where land-related agreements are
typically undertaken by men only,
educational barriers where women are
less educated than men and less willing
to ‘have a voice’ in households affected
by resettlement, and less able to adapt
toa new place of living or livelihood
once land access restrictions have been
imposed by the Project.

Affected Communities —
Resettlement impacts
may be disproportionally
experienced by women
and vulnerable people.

In a resettlement context, there are no specific provisions to provide vulnerable people or
women with additional support under national legislation. Support is provided at a general level
to disabled people (refer to the category below).

Right to freedom of movement:
Everyone has the right to freedom of
movement and residence within the
borders of each state. Everyone has the
right to leave any country, including his
own, and to return to his country.

Workers as ifa
temporary construction
camp is used then
controls may be
imposed on the worker's
ability to leave the camp
during non-working
hours.

itis not currently clear whether a temporary camp is to be used, or not. Ifa worker camp is used
to provide accommodation to the non-local workforce then worker’s movements are not
expected to be restricted and they will be free to leave the camp during non-working hours.

Human Rights category: Group Rights/Heightened Risk of Vulnerability

Children’s Rights: The Convention on
the Rights of the Child establishes global
standards to ensure the protection,
survival, and development of all
children, without discrimination.

Workers and Affected
Communities — The
employment of children,
or the forcing of parents
to work excessive hours,
will impact the welfare
rights of children.

Specific protections are included in legislation to protect the well-being of children including the
Law "On guarantees of the rights of the child" (No. 3PY-139 07.01.2008) and law "On the
Protection of Children from Information Harmful to Their Health" (No. 3PY-444 09/08/2017).

Azerbaijan has one of the highest imbalances on male/females in the world, with 114 boys for
every 100 girls. In 2020 the approved an Action Plan on the prevention of gender-biased sex
selection for the period of 2020-2025. The Action Plan combines a series of important activities

Page 20

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed
mitigation through
implementation of
Project plans and

procedures

Livelihood Restoration Plan has identified a total of
11 farmer PAHs and 14 herder PAHs.
Remediability: To address impacts arising from
economic displacement SPV has prepared a
Livelihood Restoration Plan.

Likelihood: Low. This human rights risk can be
addressed through standard control measures that
are applied using SPV's ESMS.

Scale: Economic displacement arising from the
Project has the potential to disproportionately
impact vulnerable people.

Scope: Individuals (farmers and herders) and their
respective households could be affected. The
Livelihood Restoration Plan has identified a total of
33 vulnerable people amongst the 11 farmer PAHs
and 32 vulnerable people amongst the 14 herder
PAHs.

Remediability: Preparation of the Livelihood
Restoration Plan has involved detailed
engagements with women of farmer and herder
households. The Livelihood Restoration Plan
includes a budget that aims to specifically provide
additional support to vulnerable people, commits
to a range of future stakeholder engagement
activities with women, and will include a range of
livelihood restoration measures that are specifically
designed to address women’s livelihood priorities.
These specific_measures need additional
engagement with women for their design and
future implementation.

Likelihood: Low. In principle, impacts from
economic displacement could occur to women and
vulnerable people and these have been identified in
the LRP. However, the overall severity of the impact
is low. This human rights risk can be addressed
through standard control measures that are applied
using SPV’s ESMS.

Standard controls:

* Livelihood
Restoration Plan

© Gender
Management Plan

Scale: Low as this applies to just the non-local
workforce.

Scope: Individual workers could be impacted.
Remediability: The non-local workforce will be able
to leave the camp during non-working hours. This
will not be restricted.

Likelihood: Low, as the non-local workforce will be
able to depart form the camp (if a camp is used)
during non-working hours. Their movement will not
be restricted.

Standard controls

* Human Resources
Policies and
Procedures

* Construction
Labour and
Working Conditions
Management Plan

* Worker Grievance
Mechanism

Scale: Low as remote working will only apply to the
non-local workforce which is estimated to be 50%
of the total construction workforce (420 personnel)
reflecting a potential 210 workers who work
remotely.

Standard controls

* Human Resources
Policies and
Procedures

Contractor and
Supplier
Management Plan

Human Rights Risk Assessment Scan — Area 60 Solar PV Project

esas &

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

‘and measures to be implemented over the next 5 years by local authorities and institutions to
address the phenomenon of son preference and promote the value of a girl child®.

Disability Rights: The Convention on the
Rights of Persons with Disabilities
promotes global standards intended to
protect the rights and dignity of people
with disabilities in and outside of the
workplace.

Workers —
Discrimination in the
workforce against the
employment of people
with disabilities impacts
the rights of the
disabled.

There is specific national legislation that protects the general welfare of disabled people
reflected by Law of 31 May 2018 No. 1153-VQ “About the rights of persons with disability”. The
law prohibits discrimination to disabled people in the workplace.

According to the United States Azerbaijan 2020 Human Rights Report, employers generally
hesitated to hire persons with disabilities, and workplace access to disabled people remains very
limited.

Indigenous peoples / migrants rights /
ethnic mit ies / migrants Rights: The
International Convention on the
Protection of the Rights of All Migrant
Workers and Members of their Families
establishes how migrant workers, and
their families should be protected.

Workers — Migrant
works from elsewhere in
the country or from a
neighbouring country,
including refugees, may
be present in the direct
and contracted
workforce, and may be
subjected to different
working conditions due
to their migrant status.

The Migration Code (02 July 2013) was established to provide a framework for the
implementation of state policy on migration issues, and to regulate migration processes and the
legal status of foreigners and stateless persons in Azerbaijan. In addition to general provisions,
the Code includes rules on the entry and exit from the territory, documentation required for legal
labour migration, the legal status of foreigners and stateless persons in Azerbaijan, and expulsion
of foreigners and stateless persons from the territory.

Able-bodied foreigners and stateless persons over 18 years old can work in Azerbaijan after
obtaining a work permit; permits are typically issued with a legal validity of 1 year or less.

Irregular migration to Azerbaijan is the act of foreigners entering Azerbaijan, without
government permission and in violation of the given nationality law, or staying beyond the
termination date of a visa, also in violation of the law. Deporting irregular migrants is regulated
by the Code of Administrative Offences, Code of Execution of Punishments of the Republic of
Azerbaijan and the Code on Migration.

There are no indigenous peoples, migrants or ethnic minorities amongst the Project Affected
Persons identified in the LRP.

“United Nations Population Fund. Azerbaijan adopts Action Plan to combat gender-biased sex selection. 03 March 2020. Available at:
https ://azerbaijan.unfpa.org/en/news/azerbaijan-adopts-action-plan-combat-gender-biased-sex-selection [accessed 19 February 2022].

Page 21

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed

mitigation through
implementation of
Project plans and

procedures

Scope: Individual children and their household
could be affected from human rights abuses
associated with long working hours.

Remediability: The incoming, non-local workforce
will be provided with details of the terms of their
employment prior to them accepting the role so
that they are fully aware of worker accommodation
arrangements, working periods and the time they
are expected to attend the workplace on
consecutive days without a break.

Likelihood: Low, as it is common for workers to
work away from home in Azerbaijan and it will be
clear to workers, before they accept the contract,
that they will be based away from home for
extended periods of time. This human rights risk can
be addressed through standard control measures
that are applied using SPV’s ESMS.

Construction
Labour and
Working Conditions
Management Plan
Gender
Management Plan

Scale: Low as impacts to the rights of the disabled
will only occur through land and resettlement-
related impacts.

Scope: Individuals and their household could be
affected. Two disabled persons have been
identified within 2 farmer PAHs.

Remediability: The Livelihood Restoration Plan has
identified the presence of disabled people in the
PAHs and has identified them as being vulnerable.
The Worker Code of Conduct shall prevent
discrimination in the workplace to disabled people.
Likelihood: Low, as the Project will be able to
prevent discrimination in the workforce to disabled
people through the measures described above. This
human rights risk can be addressed through
standard control measures that are applied using
SPV’s ESMS.

Standard controls:

Human Resources
Policies and
Procedures
Worker Code of
Conduct
Livelihood
Restoration Plan

Scale: Medium as approximately half of the
Project’s workforce during construction are
expected to be from outside of the Project Area.
Scope: Individuals and their household could be
affected by human rights abuses.

Remediability: Screening of all primary suppliers to
understand their internal controls to ensure
workers are treated equally, irrespective of their
origin, ethnicity or other difference, and the actions
they take to monitor the presence of migrants
within their own, internal supply chain companies.
SPV and their EPC Contractor to only work with
approved suppliers.

Likelihood: Low as whilst there is the potential for
non-local workers to be considered as ‘migrants’ to
the area even if they are citizens, this human rights
risk can be addressed through standard control
measures that are applied using SPV’s ESMS.

Standard controls:

Human Resources
Policies and
Procedures
Worker Code of
Conduct

Worker Grievance
Mechanism
Contractor and
Supplier
Management Plan
Construction
Labour and
Working Conditions
Management Plan

Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

Human Rights Issue

Risk to workers
and/or Affected
Communities?

Human Rights Context in Azerbaijan and the Project Area

Women’s Rights: The Convention on
the Elimination of all Forms of
Discrimination Against Women exists to
promote women’s rights and their
protection.

Workers — There is the
potential for women to
be subject to
discrimination,
harassment and be
provided with lower
working conditions
compared with men.
Affected Communities —
Women in local
communities may be
less willing to raise a
grievance or apply for a
temporary job.

The Constitution (adopted in November 1995) required gender equality and there is specific
legislation including the “Law on Guarantees of Gender Equality” dated October 2006. There is
a National Action Plan for Combating Domestic Violence in the Republic of Azerbaijan for 2020-
2023 which was approved by a Decree on 27 November 2020. There are no civil society
organisations that specifically support the interests of women in the Project Area.

Page 22

Inherent

risk level

(High or
Low)

Human Rights Scan Assessment:
Scale: High, Medium or Low
Scope: Individual, household, community,
region
Remediability: Steps that could be taken
to address the risk before the harm
occurs.

Likelihood: High, Medium or Low

Residual

risk level

(High or
Low)

Proposed

mitigation through
implementation of
Project plans and

procedures

Scale: High as discrimination or harassment in the
workplace could have significant impact on an
individual's wellbeing.

Scope: Individuals could be affected from human
rights abuses.

Remediability: Workers will be required to agree to
comply with the Worker Code of Conduct that will
prohibit any form of discrimination or harassment
in the workplace and ensure that the workplace is
suitable for the presence of women and different
ethnic groups. SPV will actively encourage women
to apply for temporary employment positions
during construction, in accordance with the Labour
Management Plan and Livelihood Restoration Plan
(this provided preferential access to people
(including women) from farmer and herder PAHs).
SPV and their EPC Contractor to only work with
approved suppliers.

Likelihood: Low, as the Project will be able to
prevent discrimination in the workforce through
the measures described above. This human rights
risk can be addressed through standard control
measures that are applied using SPV’s ESMS.

Standard controls:

Human Resources
Policies and
Procedures

Worker Code of
Conduct

Worker Grievance
Mechanism
Contractor and
Supplier
Management Plan
Construction
Labour and
Working Conditions
Management Plan
Livelihood
Restoration Plan
Gender
Management Plan

Human Rights Risk Assessment Scan — Area 60 Solar PV Project esas =

8 Disclosure and Communication

The purpose of this section is to describe the means, tools, frequency and responsible parties that will
communicate the Project’s human rights risks and mitigation measures to external parties including
affected workers, workers, and other stakeholders.

The following will be implemented:

e Prior to the start of construction SPV will disclose and advertise its Human Rights Policy. This
will be the responsibility of the SPV E&S Department Manager who shall be supported by the
SPV Community Liaison Officers. A copy of the policy document shall be included on the
country’s website, and a hard copy version (in Azeri) shall be posted on a notice board
established at the entrance of the site.

e¢ The LRP Committee shall be provided with capacity building activities before the start of LRP
implementation, to ensure that members are aware of the of the findings of the Human Rights
Risk Assessment Scan, and reference will be made to the various plans and procedures that
comprise the ESMS. This shall be led by the SPV E&S Department Manager who shall take
the lead in the formation of the LRP Committee and provision of capacity building activities.

e Ashort summary reflecting the outcome of the HRRA shall be made publicly available (in Azeri)
upon request to stakeholders who wish to obtain additional information.

9 Summary

The results of the Human Rights Risk Assessment have not identified any ‘High’ risks which require
further investigation and detailed assessment.

The Human Rights Risk Assessment references a number of management plans that will be prepared
to support the implementation of the ESMS. Management plans consist of a combination of operational
policies, procedures and practises. These plans will provide a system against which to monitor and
audit environmental and social performance. In addition, they will detail the practical methods required
to ensure work is completed in accordance with current best practice, the mitigation measures in the
ESIA and legislative and regulatory requirements.

The construction management plans are anticipated to include (but not be limited to):

¢ — Site Mobilisation Plan.

e Labour and Working Conditions Management Plan
e Human Resources Policies and Procedures.

e Workers’ Code of Conduct.

e Worker Grievance Mechanism.

¢ Construction Environmental Management Plan.

e Worker Accommodation Management Plan.

e Stakeholder Engagement Plan.

¢ Community Grievance Mechanism.

¢ Contractor and Supplier Management Plan.

e Security Personnel Code of Conduct

e Security and Human Rights Management Plan

e Emergency Preparedness and Response Plan.

¢ Occupational Health and Safety Plan.

e Hazardous Materials and Waste Management Plan.

Page 23
Human Rights Risk Assessment Scan — Area 60 Solar PV Project

Biodiversity Management Plan.

Worker Accommodation Management Plan
Livelihood Restoration Plan

Community Development Plan

Gender Management Plan

Traffic and Transportation Management Plan.
Emergency Preparedness and Response Plan

A variety of operational management plans shall be prepared, in advance of the start of operations and
these documents shall take into consideration any lessons learned gained from the construction stage
of the Project.

Page 24
